         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 1 of 689



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        §
    In re:                                                              §   Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al.,1                                         §   Case No. 18-31274 (MI)
                                                                        §
                               Debtors.                                 §   (Jointly Administered)
                                                                        §
                                                                        §   Re: Docket Nos. [2143, 2144, 2148,
                                                                            2149]

                         JOINT FURTHER REPLY IN SUPPORT OF
                  JOINT EMERGENCY MOTION AND EMERGENCY MOTION

             The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) and

Clear Channel Outdoor Holdings, Inc. (“CCOH”) respectfully submit this reply (this “Further

Reply”) to the objections filed by Norfolk County Retirement System (“Norfolk,” and its

objection, the “Norfolk Objection”) [Docket No. 2149] to the Joint Emergency Motion for Entry

of an Order (I) Directing the Application of Bankruptcy Rules 7023 and 7023.1, (II) Preliminarily

Approving the Settlement, (III) Approving the Retention of Prime Clerk LLC as Notice

Administrator, (IV) Approving the Form and Manner of Notice, (V) Scheduling a Fairness Hearing

to Consider Final Approval of the Settlement as Part of Confirmation of the Plan, and (VI)

Granting Related Relief (the “Joint Motion”) [Docket No. 2143] and the Emergency Motion for

Entry of an Order (I) Directing the Application of Bankruptcy Rule 7023 and 7023.1, (II)

Certifying a Class, Designating a Class Representative, and Appointing Class Counsel for

Purposes of Settlement, and (III) Granting Related Relief (the “GAMCO Motion”)


1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
      noticing agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia, Inc.’s principal
      place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio, Texas 78258.



                                                              1
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 2 of 689



[Docket No. 2144].2 In further support of approval of the Joint Motion and the GAMCO Motion,

CCOH and the Debtors respectfully state as follows.

                                          Preliminary Statement

        1.       Norfolk’s objection seeks to derail a settlement providing enormous benefits to the

Debtors and all of their stakeholders, including in particular the Debtors’ subsidiary Clear Channel

Outdoor Holdings, Inc., on whose behalf Norfolk purports to act. The Settlement Agreement is

integral to the Debtors’ Plan of Reorganization and is part of a global resolution of numerous issues

relating to the relationship between the Debtors and CCOH, including the Separation of CCOH

from the Debtors, the termination of the Intercompany Agreements between iHC and CCOH, and

the treatment in the bankruptcy of the Intercompany Note between iHC and CCOH. Settling all

outstanding claims relating to the Intercompany Agreements and Intercompany Note – including

the GAMCO class action lawsuit in Delaware, GAMCO’s threatened derivative claims in this

bankruptcy proceeding, and Norfolk’s derivative lawsuit in Delaware – is a critical component of

the total peace the parties seek through the settlement.

        2.       The Settlement Agreement is an excellent deal for all constituencies: It provides

significant benefits to CCOH and its shareholders (including GAMCO and Norfolk) by (among

many other things) the Debtors’ agreeing to the Separation of CCOH, ending the Intercompany

Agreements that have been the source of four lawsuits in the past six years, funding CCOH with a

below-market line of credit, transferring valuable intellectual property (including the name “Clear

Channel”) to CCOH, and allowing CCOH’s Intercompany Note balance without any offset. The

Settlement Agreement also provides significant benefits to the Debtors and their creditors by




2
    Capitalized terms used but not defined herein shall have the meanings given to them in the Settlement Agreement
    or the Joint Motion.



                                                        2
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 3 of 689



completing the Debtors’ plan of reorganization, obtaining the support of CCOH and GAMCO for

the Plan and eliminating costly and protracted litigation, and enhancing the value of one of the

Debtors’ most valuable assets (its equity interests in CCOH), which will be distributed to its

creditors.

        3.       The Settlement Agreement was reached only after a thorough process with multiple

parties negotiating in good faith to achieve the best possible result.3 The negotiations included the

Debtors, CCOH, several groups of creditors, and GAMCO. The interests of CCOH and its

minority shareholders were represented by an independent committee of the Board that was fully

independent from the Debtors and their shareholders. The interests of CCOH and its minority

shareholders were also represented by GAMCO, which is one of the largest single CCOH minority

shareholders and has been heavily involved in these issues, including having filed two of the four

lawsuits relating to the Intercompany Agreements. Both the CCOH Special Committee and

GAMCO vigorously negotiated for the best possible deal for CCOH and its shareholders in this

complex transaction, and obtained numerous important and valuable concessions that enhanced

the value of the deal for CCOH and all of its shareholders. All parties to the Settlement Agreement

agree that it is in the best interests of all concerned.

        4.       Norfolk stands alone in contesting the Settlement Agreement. Norfolk is a small

shareholder that has brought a derivative claim in Delaware that should be dismissed for the

reasons previously argued to the Delaware Court of Chancery. Here, Norfolk seeks to be a spoiler

to disrupt the beneficial Settlement and hold it hostage to the narrow interests of Norfolk and its

counsel. Norfolk’s substantive complaints about the Settlement suggest that it does not understand




3
    As of this filing, the parties are still finalizing some of the terms of the Settlement Agreement. None of the open
    terms relates to the releases at issue here.



                                                          3
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 4 of 689



(or does not want to understand) the significant benefits CCOH and its shareholders will receive

as a result of this deal.4

        5.        Norfolk’s assertion that the parties to the Settlement Agreement do not have the

authority to release Norfolk’s claim is meritless. Under black-letter Delaware law, the parties to

the Settlement Agreement are entitled to settle GAMCO’s class and derivative claims and release

all claims arising out of the same operative facts, including Norfolk’s derivative claim. See In re

Philadelphia Stock Exch., Inc., 945 A.2d 1123 (Del. 2008). In fact, it is common in complex multi-

forum litigation for one case to settle and thereby release other related claims. Indeed, the

Delaware Supreme Court has held that a class action settlement can release related derivative

claims where both claims arise out of the same operative facts. See id. at 7. That is the only way

to achieve total peace in a comprehensive settlement such as the one here.

        6.        There is no doubt that GAMCO’s claims and Norfolk’s claims arise out of the same

operative facts – they both relate to the Intercompany Note, and they both specifically challenge

the November 29, 2017 extension of that Note. As a result, under Delaware law, the Settlement

Agreement that the Debtors, CCOH, and others reached with GAMCO can and does release the

derivative claims that Norfolk is litigating as well.

        7.        Norfolk’s objection ignores this well-settled law and instead argues that it somehow

has the exclusive right to release the derivative claims it has purported to bring on behalf of CCOH



4
    Norfolk’s true strategy was laid bare last night when it filed an “emergency” motion in Delaware seeking to wrest
    control of the GAMCO class action from GAMCO – even though GAMCO is a bigger shareholder and has played
    a far bigger role in the past litigation and in the negotiations in the bankruptcy. This Court is the proper forum
    for approving the Settlement Agreement and addressing who should be the class representative because this Court
    is the only place where the entire deal can be approved. The Settlement is a critical component of the Debtors’
    Plan and only this Court can confirm the Plan and provide the relief sought therein. Moreover, the parties have
    already begun the process of briefing the fairness of the settlement and the appointment of a class representative.
    Insofar as Norfolk believes the settlement is unfair, or wants to seek to be class representative, this Court is fully
    capable of resolving those questions. If this Court approves the settlement, then the defendants in the GAMCO
    and Norfolk actions will ask the Delaware Court of Chancery to dismiss those cases based on the releases.



                                                           4
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 5 of 689



in Delaware. Norfolk cites no law for this remarkable proposition. To the contrary, numerous

cases make clear that the settlement of one lawsuit can release related claims, including derivative

claims, in another lawsuit. Nor does Norfolk “own” this derivative claim as it suggests. Delaware

law is clear that a derivative claim is “owned” by the corporation (here, CCOH), at all stages of

the litigation. Norfolk relies primarily on Zapata v. Maldonado, 430 A.2d 779 (Del. 1981), for its

position. But Zapata is not on point. It addresses the conditions for an independent committee of

an otherwise conflicted board to unilaterally decide to settle or dismiss a derivative claim brought

on its behalf. It does not address the situation here – where there are multiple lawsuits and

defendants settle with one of the shareholder-plaintiffs and a special committee of the board and

agree to release direct and derivative claims arising out of the same operative facts.

       8.      In short, the releases in the Settlement Agreement are fully permitted by Delaware

law and Norfolk’s Zapata-based objection is off point. This Court should preliminarily approve

the settlement and the notices and conduct a final fairness hearing where all of the other issues

Norfolk raises can be addressed in due course.

                                           Background

       9.      The Settlement Agreement was negotiated at arms’ length by an independent

committee of the Board of iHeart (representing iHeart and its shareholders), an independent special

committee of the Board of CCOH (representing CCOH and its shareholders), and GAMCO

(representing a class of CCOH’s minority shareholders). The result of those negotiations is a

settlement and release of claims that is good for iHeart, good for iHeart’s creditors, good for

CCOH, good for CCOH’s minority shareholders. The releases in the Settlement Agreement are

fully permitted by Delaware law.




                                                 5
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 6 of 689



I.     The Intercompany Agreements Between iHeart and CCOH

       10.       CCOH is a Delaware corporation that is among the largest providers of outdoor

advertising in the United States. Prior to 2005, CCOH was owned 100% by Debtor iHeart

Communications, Inc. (“iHC” or “iHeart”). At that time, CCOH and iHeart entered into a series

of intercompany agreements under which iHeart provided essentially all of CCOH’s management

and administrative functions (the “Intercompany Agreements”). The Delaware courts have found

that the Intercompany Agreements are “highly favorable to iHC” and give iHC “significant control

over nearly every aspect of CCOH’s operations.” GAMCO Asset Mgmt. Inc. v. iHeartMedia Inc.,

2016 WL 6892802, at *1, *3 (Del. Ch. Nov. 23, 2016) (“GAMCO I”), aff’d 172 A.3d 884 (Del.

2017) (table).

       11.       As relevant here, iHC and CCOH entered into a Corporate Services Agreement,

which included a Cash Management Arrangement, under which iHeart managed all of CCOH’s

cash and provided liquidity for CCOH’s operations. See Corporate Services Agreement (attached

hereto as Exhibit A) at 4-5; Prospectus (attached hereto as Exhibit B) at 61. As part of the Cash

Management Arrangement, every day, any excess cash from CCOH’s domestic operations is

“swept” to iHeart to be used for its general corporate purposes. Id. at 62. Separate from the Cash

Management Arrangement are two cash management notes that “evidence” the “net cash position”

between iHC and CCOH. Id. One note “evidences” advances made by iHC to CCOH and the

other “evidences” funds transferred by CCOH to iHC (the “Intercompany Note”).                 The

Intercompany Note is a demand note – meaning that repayment of any outstanding balance can be

demanded by CCOH at any time. Although the balance is payable on demand, the Intercompany

Agreements restrict CCOH’s ability to use cash, and unused cash received from a repayment

demand is swept back to iHC daily under the Cash Management Arrangement. GAMCO I, 2016

WL 6892802, at *4, *12.


                                                6
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 7 of 689



       12.      The Intercompany Note originally had a maturity date of August 10, 2010. That

date has been extended by more than one amendment. On November 29, 2017, iHC and the

Independent Note Committee of the Board of CCOH amended the Intercompany Note to extend

its maturity from December 15, 2017 to May 15, 2019, and agreed to adjust the interest rate payable

on the Note. See Revolving Promissory Note (attached hereto as Exhibit C); see also Clear

Channel Outdoor Holdings, Inc., Quarterly Report Pursuant to Section 13 or 15(d) of the Securities

Exchange Act of 1934 (Form 10-Q) (May 22, 2018), at 31.

       13.      On November 11, 2005, CCOH conducted an initial public offering (“IPO”) for

about 10% of its stock. All of the Intercompany Agreements were fully disclosed to potential

shareholders prior to CCOH’s IPO. Because the Intercompany Agreements were entered into at a

time when CCOH was a wholly owned subsidiary of iHC, those Agreements are not subject to

challenge as unfair to CCOH or its minority shareholders. See GAMCO I, 2016 WL 6892802, at

*1, *12 n.48.

II.    Serial Litigation About the Intercompany Agreements

       14.      After the 2005 IPO, the balance on the Intercompany Note increased over time.

After iHeart’s 2008 leveraged buy-out, minority shareholders of CCOH expressed concern that

iHeart’s financial condition was deteriorating, and the Intercompany Note balance was increasing

(ultimately reaching more than $1 billion). Minority shareholders of CCOH filed a series of

lawsuits attacking the Intercompany Agreements and seeking protection from the increasing

balance of the Intercompany Note.

       A.       CCOH I

       15.      In 2012, two minority shareholders of CCOH brought nearly identical derivative

lawsuits in the Delaware Court of Chancery challenging the Intercompany Agreements. See In re

Clear Channel Outdoor Holdings, Inc. Derivative Litig., C.A. No. 7315-CS (Del. Ch.) (“CCOH I”)


                                                7
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 8 of 689



(complaint attached hereto as Exhibit D). The minority shareholders sued the members of CCOH’s

Board, iHM, iHC, and the Debtors’ financial sponsors. They alleged that the Intercompany Note

balance had increased over time and that CCOH “face[d] a severe risk that the [Intercompany Note

would] never be paid back because [iHC] has been drowning under a massive debt load since its

2008 leveraged buyout.” CCOH I Compl. ¶ 1. Accordingly, the plaintiffs claimed that defendants’

fiduciary duties obligated them to (among other things) extricate CCOH from the Intercompany

Agreements and “demand immediate repayment” of the Intercompany Note in order to protect

CCOH from potentially losing the balance owed if iHC were to declare bankruptcy. Id. ¶¶ 7, 63.

       16.     In response to those lawsuits, the CCOH Board created a Special Litigation

Committee (“SLC”) composed of two independent directors. The SLC brokered a forward-

looking settlement (“2013 Settlement”) that addressed the concerns raised in CCOH I that the

Debtors’ financial condition would continue to deteriorate, the balance on the Intercompany Note

would continue to grow, the Debtors might not have enough liquidity to pay CCOH back, and the

balance might be lost if the Debtors went bankrupt. See CCOH I SLC Factual Findings (attached

hereto as Exhibit E) at 12-13.

       17.     The settlement established the Intercompany Note Committee, composed of the

independent board members of CCOH, to monitor the Intercompany Note.                See CCOH I

Settlement (attached hereto as Exhibit F) at 19. The settlement empowered the Intercompany Note

Committee to demand payment of the Intercompany Note whenever one of two protective financial

triggers was satisfied and to use the proceeds to issue a dividend to all shareholders of CCOH. See

Intercompany Note Committee Charter (attached hereto as Exhibit G) at 1.

       18.     The triggers were designed to “ensure[] independent action in the two

circumstances in which the full [CCOH] Board’s decision not to make a demand is potentially at




                                                8
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 9 of 689



the greatest risk of being influenced by the needs of [iHC] or the Sponsors: when the balance of

the Intercompany Note is so large that a decision not to exercise the demand feature may not be

based solely on consideration of [CCOH’s] best interests; and when [iHC’s] own financial position

is precarious or is projected to become so.” CCOH I SLC Settlement Br. (attached hereto as

Exhibit H) at 23-26.

       19.     No CCOH shareholder objected to the settlement, and, after conducting a fairness

hearing, the then-Chancellor of Delaware approved it as fair and reasonable. See CCOH I Final

Judgment (attached hereto as Exhibit I). The Court noted that the Intercompany Agreements were

“formidable,” they were fully disclosed to investors, and they could not now be broken. CCOH I

Settlement Fairness Hr’g Tr. at 36-37 (attached hereto as Exhibit J). It further recognized that

demanding repayment of the Intercompany Note would have no “utility” because the repaid cash

would be re-swept to iHC under the Cash Management Arrangement. Id. at 37; see id. at 20.

Moreover, demanding repayment could have “spillover effects” that would outweigh any benefits

of such a demand. Id. at 33. “[G]iven those realities,” the Court concluded that the corporate-

governance reforms would provide “substantial benefits on an ongoing basis.” Id. at 37-38.

       B.      GAMCO I

       20.     On May 10, 2016, GAMCO filed a derivative lawsuit in the Delaware Court of

Chancery regarding the Intercompany Agreements. See GAMCO Asset Management Inc. v.

iHeartMedia, Inc., C.A. No. 12312-VCS (“GAMCO I”) (complaint attached hereto as Exhibit K);

GAMCO I, 2016 WL 6892802, at *1 & n.1. GAMCO sued the CCOH Board, iHM, iHC, and the

Sponsors. GAMCO alleged that iHC’s bankruptcy was “inevitable,” GAMCO I Compl. ¶ 84,

because iHC had an “unsustainable capital structure” and was “mired . . . in debt” that it had “little,

if any, prospect of repaying or refinancing,” Id. ¶¶ 1, 3, 7. GAMCO claimed that defendants’




                                                  9
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 10 of 689



fiduciary duties obligated them “to reduce [CCOH’s] exposure to iHC” by “demand[ing] payment

on the outstanding balance on the [Intercompany] Note.” Id. ¶ 9; see id. ¶¶ 132, 137; GAMCO I,

2016 WL 6892802, at *7.

       21.    The Delaware Court of Chancery granted the defendants’ motion to dismiss those

claims on three grounds. First, the suit was barred by the 2013 Settlement, which released any

claims that were asserted or could have been asserted in CCOH I. See GAMCO I, 2016 WL

6892802, at *8-11. Second, the suit was barred by the res judicata effect of CCOH I. See id. at

*13-14. Third, “[g]iven the corner into which the Intercompany Agreements have painted the

CCOH Board, there is no reasonably conceivable basis upon which GAMCO can establish that

the Board has breached its fiduciary duty by adhering to the carefully-negotiated governance and

monitoring provisions agreed to in the 2013 Settlement.” Id. at *12.

       22.    GAMCO appealed. The Delaware Supreme Court affirmed “largely on the basis

of [the Court of Chancery’s] thorough decision,” without reaching the res judicata or release

issues. GAMCO Asset Mgmt. Inc. v. iHeartMedia Inc., 2017 WL 4607413, at *1 (Del. Oct. 12,

2017) (judgment noted at 172 A.3d 884 (table)).

       C.     Norfolk Action

       23.    On December 29, 2017, just a few weeks after the Delaware Supreme Court

affirmed the dismissal of GAMCO I, the Norfolk County Retirement System (“Norfolk”) brought

yet another derivative action in the Delaware Court of Chancery relating to the Cash Management

Arrangement and the Intercompany Note. See Norfolk County Retirement System v. Hendrix, et

al., C.A. No. 2017-0930-JRS (the “Norfolk Action”) (complaint attached hereto as Exhibit L).

Norfolk sued the board of directors of CCOH, iHM, iHC, and the Sponsor Entities. The central

premise of this lawsuit was the same as the prior lawsuits (and GAMCO’s subsequent lawsuit):




                                               10
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 11 of 689



that iHC is in financial distress and CCOH must modify the Intercompany Agreements to protect

itself. Norfolk specifically challenged the November 29, 2017 decision of the Intercompany Note

Committee to extend the maturity date of the Intercompany Note. Norfolk claimed that this

extension violated defendants’ fiduciary duties. See Norfolk Compl. ¶¶ 1-6, 42-60, 68-88.

        24.      The defendants filed a motion to dismiss, arguing that the decisions of the Court of

Chancery and Supreme Court in GAMCO I foreclosed the Norfolk Action. GAMCO I held that

the CCOH Board did not breach its fiduciary duties by acting within the framework established by

the forward-looking settlement and the company’s binding contractual obligations that strictly

limited its ability to use repaid funds. That holding is equally applicable to Norfolk’s claim that

the CCOH Board breached its fiduciary duties by deciding to “continue lending greater than $1

billion to iHeart.” Norfolk Compl. ¶ 1. The motion to dismiss was argued on September 20, 2018,

and is currently pending before the Delaware Court of Chancery.5

        D.       GAMCO II (GAMCO Action)

        25.      On August 27, 2018, after the Debtors filed for bankruptcy protection, GAMCO

filed a verified class action complaint in the Delaware Court of Chancery on its own behalf and on

behalf of a class of the CCOH minority shareholders (which would of course include Norfolk).

See GAMCO Asset Mgmt. v. Hendrix, et al., C.A. No. 2018-0633-JRS (Del. Ch.) (“GAMCO II” or

the “GAMCO Action”) (complaint attached hereto as Exhibit M). GAMCO named as defendants

the CCOH Board members as well as the Sponsors. It did not name iHC and iHM, presumably

because of the automatic stay then in effect.




5
    Contrary to Norfolk’s suggestion, at no time did defendants concede that it was futile for Norfolk to demand that
    the CCOH Board pursue these claims. Instead, defendants filed a motion to dismiss on the merits because the
    claims were so obviously deficient given the ruling in GAMCO I.



                                                        11
       Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 12 of 689



        26.    GAMCO II attacked the very same transaction as the Norfolk Action. GAMCO

alleged that the defendants breached their fiduciary duties by agreeing, on November 29, 2017, to

extend the maturity date of the Intercompany Note. GAMCO II Compl. ¶¶ 176-180, 205. GAMCO

claimed that defendants should instead have forced maturity of the Note and issued a dividend to

all shareholders. The GAMCO II Complaint also claimed that the defendants breached their

fiduciary duties by failing to otherwise demand repayment of the Intercompany Note and issue a

dividend, apart from the maturity date. See id. ¶¶ 181-183. It also claimed that the members of

the Independent Note Committee set up by the 2013 Settlement also breached their fiduciary duties

by failing to demand repayment of the Intercompany Note and issue a dividend upon the

occurrence in the Fall of 2017 of one of the triggers set forth in that settlement. See id. ¶¶ 164-

175. The GAMCO II Complaint primarily sought declaratory relief – an order declaring that the

Defendants breached fiduciaries duties owed to the Class or aided and abetted the breaches – as

well as damages allegedly suffered by the Class. See id. at 77.

III.    The Debtors’ Bankruptcy Filings

        27.    On March 14, 2018, the Debtors filed voluntary petitions for relief under Chapter

11 of the Bankruptcy Code in this Court. On March 16, 2018, the Debtors, an ad hoc group of

holders of term loan credit facility claims and PGN claims, an ad hoc group of holders of term

loan credit facility claims, an ad hoc group of holders of 2021 notes claims, and certain holders of

the Debtors’ equity interests entered into a Restructuring Support Agreement (the “RSA”) setting

forth the material terms of the transactions embodied in the Plan (as defined herein). The RSA

contemplated (among other things) that CCOH and the Debtors would negotiate a transaction to

separate or spin-off CCOH from the Debtors (the “Separation”) in order to unlock value for CCOH

and iHeart’s creditors. See Exhibit A to Exhibit B attached to the Disclosure Statement Relating

to the Fourth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc.and Its


                                                12
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 13 of 689



Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1484]. On October

18, 2018, the Debtors filed the Fifth Amended Joint Chapter 11 Plan of Reorganization of

iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code

[Docket No. 1632] (the “Plan”) which also contemplated the CCOH Separation and contained

release provisions that were broad enough to encompass both the pending Norfolk Action and the

GAMCO Action. See Plan, Art. VIII.C. The terms of any Separation, however, still had to be

negotiated and agreed among the parties, including CCOH.

         28.   On September 5, 2018, GAMCO filed an objection to the release provisions

contained in the Plan and reserving its rights with respect to confirmation of the Plan. In

discussions with Debtors’ counsel, GAMCO also threatened to object to confirmation of the Plan

based on the treatment of the balance of the Intercompany Note owed to CCOH. Specifically,

GAMCO has asserted that the relationship between iHC and CCOH created a constructive trust

over the balance on the Intercompany Note such that it should not be treated as a general unsecured

claim.

         29.   Similarly, on November 28, 2018, Norfolk County Retirement System filed the

Limited Objection of Norfolk County Retirement System To The Approval Of Fifth Amended Joint

Chapter 11 Plan Of Reorganization of iHeartMedia, Inc. and Its Debtors Affiliates Pursuant to

Chapter 11 of the Bankruptcy Code (“Norfolk’s Limited Objection”) [Docket No. 2055] objecting

to the original release provisions contained in the Plan, requesting the exclusion of the Norfolk

Action from the release, and reserving its rights with respect to confirmation of the Plan.

IV.      Negotiations Regarding the CCOH Separation

         30.   As contemplated by the RSA and the Plan, the Debtors and CCOH began to

negotiate the terms of the CCOH Separation as well as the future of the Intercompany Agreements

and the treatment of the Intercompany Note in the Plan. Those negotiations were conducted


                                                13
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 14 of 689



primarily by the Debtors (and their counsel and advisors) and a Special Committee of the Board

of CCOH (and their counsel and advisors). The CCOH Board appointed a Special Committee of

the Board consisting of independent directors – initially, Paul Keglevic, Doug Jacobs, and Dale

Tremblay – who were non-management directors not affiliated with iHeart or its significant

shareholders.6 See Resolution (attached hereto as Exhibit N) at 1. They were charged with

negotiating with iHeart and approving or disapproving any restructuring transaction or any

transaction “regarding the existing cash management and other intercompany arrangements” and

the “balance outstanding under the” Intercompany Note. Id. at 1-2. They were advised by

independent counsel at Willkie Farr & Gallagher and independent financial advisors at Houlihan

Lokey.

         31.    The Debtors and the CCOH Special Committee exchanged due diligence

information both before and after the Petition Date relevant to the Separation, the Intercompany

Agreements, and the Intercompany Note. On May 16, 2018, the Debtors and CCOH presented

five-year business plans to their respective boards of directors, which were subsequently approved.

After the exchange of diligence, in June 2018, the settlement discussions between the CCOH

Special Committee and the Debtors began in earnest. These negotiations included numerous

discussions between the Parties’ respective advisors, circulation of numerous term sheets, and

multiple meetings, including an in-person meeting on July 11, 2018.

         32.    In the course of these discussions, the Debtors determined that it would be

beneficial to include GAMCO in the negotiations regarding the CCOH Separation in order to

resolve GAMCO’s objections and threatened objections to the Plan, as well as the claims asserted




6
    On February 15, 2018, Mr. Jacobs resigned from the CCOH Board and was replaced on the CCOH Board and on
    the Special Committee by Harvey L. Tepner.



                                                    14
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 15 of 689



in the GAMCO II Complaint, all of which related to the Intercompany Agreements and the

Intercompany Note. Accordingly, beginning in September 2018, the Debtors and GAMCO

engaged in extensive further negotiations regarding the terms of the Separation and the treatment

of the Intercompany Note. The parties exchanged numerous term sheets and conducted several

rounds of negotiations. During the negotiations, GAMCO sought additional value flowing to

CCOH as part of the Settlement. For their part, the Debtors requested that GAMCO, on behalf of

a class of all CCOH Shareholders, provide a broad release designed to create global peace

regarding the continuing litigation in Delaware over the Intercompany Agreements and the

Intercompany Note, as well as GAMCO’s threatened challenges to Plan confirmation.

V.     The Settlement Agreement

       33.    Following these extensive negotiations, the Parties reached an agreement in

principle regarding the material terms of the Separation and resolution of GAMCO’s objections

and threatened objections to the Plan and the claims asserted in the GAMCO Action and related

claims. Such terms were memorialized in the Settlement Agreement which is an essential and

integral component of the Separation and the Plan. Those terms provide significant value to CCOH

and the CCOH minority shareholders, including:

       a. The spin-off of CCOH from iHeart and the ultimate termination (after a transition
          period) of the Intercompany Agreements. This spin-off will separate CCOH from
          iHeart and permit CCOH to control its own business destiny – a great value to all of
          CCOH’s shareholders. These Intercompany Agreements, including the Intercompany
          Note, were the subject of all of the prior litigation and would all now be eliminated
          going forward.

       b. Settlement of Intercompany Note balance. iHeart agreed to allow CCOH’s claim of
          $1.032 billion for the Intercompany Note without any setoff and pay in cash 14.4% of
          that claim. This is beneficial to CCOH and its minority shareholders because iHeart
          gave up potential defenses to this claim as well as potential offsets to its value.

       c. The transfer of valuable intellectual property from iHeart to CCOH. iHeart owns the
          name “Clear Channel.” As part of the Settlement, iHeart agreed to transfer this



                                               15
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 16 of 689



              valuable mark (and other IP) to CCOH for no charge and as no offset to the
              Intercompany Note claim.

        d. Liquidity for CCOH. In order to ensure CCOH has adequate liquidity to fund its
           operations, iHeart has agreed to provide a $170 million unsecured line of credit to
           CCOH for three years at the prime rate of interest. The favorable terms of this liquidity
           are of enormous benefit to CCOH for its business going forward.

        e. Waiver of post-petition balance owed to Debtors. The Debtors agreed to waive post-
           petition intellectual property license fees and the post-petition intercompany balance
           CCOH owes to iHeart as of December 31, 2018. To the extent the Debtors owe a post-
           petition balance to CCOH as of December 31, 2018, iHeart will pay it.

        34.      All of these terms are of immense value to CCOH and its shareholders because they

remove CCOH from the control of the Debtors, provide sufficient liquidity for CCOH to pursue

its own independent business plan and obtain other important benefits for CCOH (e.g., the transfer

of certain intellectual property, the waiver of the set-off for the value of such intellectual property,

and the waiver of any potential post-petition intercompany balance owed by CCOH to the

Debtors). The Settlement and Separation were also beneficial to the Debtors and their creditors

because the Debtors have long desired to separate the businesses in a consensual, tax-efficient

manner (given, among other things, the relative lack of synergies between the two businesses and

the different investor bases), and the Settlement avoids the inherent uncertainty and substantial

costs associated with a prolonged legal battle regarding the Plan and the Delaware litigation.

Further, the consensual Separation is also contemplated by the Debtors’ RSA and Plan, both of

which have massive stakeholder support, and are critical to the Debtors’ expeditious emergence

from chapter 11.

        35.      The Settlement Agreement also provided for a release of claims that was designed

to obtain global peace for all parties, including the Debtors, CCOH, their respective Board

members, their creditors, and all of their shareholders. Signatories to the Settlement Agreement

included the Debtors, CCOH, and the defendants in the two Delaware lawsuits. This total peace



                                                  16
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 17 of 689



was a critical component of the overall deal because of the series of lawsuits that had been

repeatedly filed making essentially the same attack on the Intercompany Note. The release

encompassed any claims of CCOH or GAMCO or the class of CCOH’s shareholders,

“individually, derivatively, and/or on a class basis relating in any way to the subject matter of the

Debtors’ Chapter 11 Cases or the [GAMCO] Action or the intercompany agreements between

CCOH and Debtors.” The Settlement Agreement also provided that, “[f]or the avoidance of doubt,

the Released Claims include, but are not limited to, all claims asserted or that could be asserted in

the Norfolk Action.”

        36.     On December 7, 2018, the Debtors, CCOH, and GAMCO filed a Joint Motion to

approve the Settlement Agreement in this Court, explaining why the settlement is in the best

interests of all constituencies.

VI.     Norfolk’s Attempt To Play Spoiler

        37.     On December 10, 2018, Norfolk filed a Preliminary Objection challenging the

fairness of the Settlement. Norfolk’s substantive attacks on the settlement evinced a fundamental

misunderstanding of its terms and an underappreciation of the incredible value it provides to

CCOH and its shareholders.

        38.     In addition to its fairness objections, Norfolk argued that, under Delaware law,

CCOH “cannot settle or release the claims asserted in the” Norfolk Action. Id. at 14. Norfolk

asserted that the defendants in the Norfolk Action did not challenge demand futility and that,

therefore, under Zapata v. Maldonado, 430 A.2d 779 (Del. 1981), the only way for CCOH to

release the claims in the Norfolk Action, is for CCOH to appoint a Special Litigation Committee

and comply with the various procedural requirements set forth in Zapata. This argument is wrong

as a matter of Delaware law and fundamentally misconstrues the Settlement and the releases set




                                                 17
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 18 of 689



forth therein. At the hearing on December 11, 2018, the Court permitted the Debtors and CCOH

to file this brief responding to Norfolk’s argument.

       39.     Seeking to hedge its bets, Norfolk filed an “emergency” motion in the Delaware

Court of Chancery on December 12, 2018, to consolidate the GAMCO Action and the Norfolk

Action, to appoint Norfolk as the lead plaintiff, and to appoint Norfolk’s counsel as lead counsel.

See Norfolk Emergency Mot. Importantly, Norfolk acknowledged in its motion that the claims

asserted in the Norfolk Action arise from the same transaction as the claims asserted in the

GAMCO Action – the November 2017 amendment extending the maturity of the Intercompany

Note. See id. at 5 (“GAMCO parroted Norfolk’s challenges to the Third Amendment”); id. at 9

(“Both Actions challenge the Board’s decisions concerning the maturity of the Revolving Note

and entry into the Third Amendment.”).

                                             Argument

I.     The Settlement of GAMCO’s Claims Properly Releases the Derivative Claim that
       Norfolk Asserts Based on the Same Transaction

       40.     The GAMCO Action and Norfolk Action both arise from the same transaction and

the same set of operative facts. Specifically, both lawsuits challenge the November 2017 decision

of the CCOH Board to extend the Intercompany Note. Accordingly, under Delaware law, the

settlement of GAMCO’s claims – which GAMCO entered into on behalf of a class of CCOH

shareholders including Norfolk – properly releases the derivative claim that Norfolk asserts based

on the same operative facts.

       41.     Under Delaware law, “a settlement can release claims that were not specifically

asserted in the settled action . . . if those claims are based on the same identical factual predicate

or the same set of operative facts as the underlying action.” In re Philadelphia Stock Exch., Inc.,

945 A.2d 1123, 1146 (Del. 2008) (internal quotation marks omitted); see Nottingham Partners v.



                                                 18
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 19 of 689



Dana, 564 A.2d 1089, 1105 (Del. 1989) (“In this case, the Settlement included a general release

of all claims that were or could have been asserted against the defendants arising out of matters

and transactions referred to in the Dana complaint or the Stipulation and Agreement of

Compromise and Settlement. The validity of executing a general release in conjunction with the

termination of litigation has long been recognized by the Delaware courts.”). As the Delaware

Supreme Court has repeatedly recognized, “[i]n order to achieve a comprehensive settlement that

would prevent relitigation of settled questions at the core of a class action, a court may permit the

release of a claim based on the identical factual predicate as that underlying the claims in the settled

class action even though the claim was not presented and might not even been presentable in the

class action.” Philadelphia Stock Exch., 945 A.2d at 1146. In the class action context, settlements

that release claims beyond those asserted in the settled class action – including derivative claims

– are common.7

        42.      Delaware courts have specifically approved settlements of shareholder class

actions that release other shareholders’ derivative actions where the class and derivative actions

are based on the same alleged conduct. See, e.g., Philadelphia Stock Exch., 945 A.2d at 1146. In

Philadelphia Stock Exchange, a shareholder brought a class action in the Delaware Court of

Chancery alleging that directors of the corporation had breached their fiduciary duties through

transactions that transferred most of the corporation’s shares to strategic investors. 945 A.2d at

1131. The Court of Chancery approved a settlement of the class action that included a release of

all claims relating to the challenged transactions, and the Delaware Supreme Court affirmed. Id.

at 1132-33. The Supreme Court upheld the settlement over an objection that the release would bar


7
    See, e.g., Metro. Life Ins. Co. v. Tremont Grp. Holdings, Inc., 2012 WL 6632681, at *9-13 (Del. Ch. Dec. 20,
    2012); Lomeli v. Sec. & Inv. Co. Bahrain, 546 F. App’x 37, 39-40 (2d Cir. 2013); TBK Partners, Ltd. v. W. Union
    Corp., 675 F.2d 456, 460-61 (2d Cir. 1982); Breslow v. Prudential-Bache Props., Inc., 1993 WL 150052, at *2-
    3 (N.D. Ill. May 7, 1993).



                                                       19
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 20 of 689



several pending actions, including a shareholder’s derivative action, see id. at 1147-48,8 because

those other actions “arose out of the same set of operative facts as the claims for relief that were

actually asserted” in the class action. Id. at 1133. Norfolk’s assertion (at 4) that “GAMCO cannot

release derivative claims already asserted by Norfolk” cannot be squared with the Delaware

Supreme Court’s decision in Philadelphia Stock Exchange. See also Steiner v. Sithe-Energies,

L.P., 1988 WL36133, at *2 (Del. Ch. Apr. 18, 1988) (approving settlement releases in class action

filed in Delaware that released derivative claims filed in California arising out of the same events).

        43.      Similarly, Delaware courts have dismissed derivative actions on the ground that the

derivative claims were released in a class action settlement. See, e.g., Tremont, 2012 WL 6632681,

at *1. In Tremont, the Court of Chancery dismissed a shareholder’s derivative action based on a

release in a settlement of class and derivative litigation in the Southern District of New York.

Id. at *3, 9-13. The shareholder-plaintiff in the derivative action was not a party to the settlement

of the federal litigation. See id. Nevertheless, the Court of Chancery held that the settlement

barred the derivative claim because “[a] well-settled principle of Delaware law is that, ‘in a

stockholder’s derivative suit a judgment entered . . . upon an approved settlement is [r]es judicata

and bars subsequent suit on the same claim [on] behalf of the Corporation.’” Id. at *10 (quoting

Ezzes v. Ackerman, 234 A.2d 444, 445 (Del. 1967)). Other courts have similarly approved releases

of derivative claims in a class settlement or barred derivative claims because of an earlier class

settlement.9




8
    One of the other lawsuits listed, Penn Mont Sec. v. Frucher, 502 F. Supp. 2d 443 (E.D. Pa. 2007), included
    derivative claims. See Philadelphia Stock Exchange, 945 A.2d at 1147 n.51.
9
    See Lomeli, 546 F. App’x at 39-40 (affirming approval of class settlement that released a derivative claim because
    the class action and derivative claim were based “share[d] a single factual predicate” and the class representative
    provided “adequate representation” to the derivative plaintiff); Breslow, 1993 WL 150052, at *4 (enjoining a
    derivative lawsuit in another court because it had been released in an earlier class settlement).



                                                         20
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 21 of 689



         44.      Consistent with that precedent, the Settlement here validly releases the derivative

claims that Norfolk asserts because the GAMCO Action and the Norfolk Action are “based on the

same identical factual predicate or the same set of operative facts.” Philadelphia Stock Exch., 945

A.2d at 1146 (internal quotation marks omitted). The GAMCO Action and the Norfolk Action

both challenge the Intercompany Agreements between the Debtors and CCOH and in particular

focus on the Intercompany Note. See supra Part II.C-D, VI. GAMCO and Norfolk both

specifically challenge the CCOH Board’s November 2017 decision to extend the maturity of the

Intercompany Note. See id. GAMCO and Norfolk both assert claims for breach of fiduciary duty

arising out of the failure of CCOH to protect itself from losing the balance on the Intercompany

Note. See id.10 Because the two Actions are based on the same facts, the settlement of GAMCO’s

claims validly releases the claims asserted in Norfolk’s Action.

         45.      GAMCO also raised derivative claims on behalf of CCOH in the bankruptcy

proceeding which were also settled and released as part of the Settlement Agreement. GAMCO

threatened to bring derivative claims on behalf of CCOH inside the bankruptcy regarding the

treatment of the Intercompany Note. See supra Part III. Specifically, GAMCO claimed that the

Intercompany Note was subject to a constructive trust and so should not be treated as an unsecured

debt. See id. This claim clearly is based on the same set of operative facts as the Norfolk Action

– the alleged failure of CCOH to protect itself and the balance on the Intercompany Note from the

Debtors’ pending bankruptcy. In other words, the GAMCO Action, GAMCO’s threatened

constructive trust claim, and the Norfolk Action all arise out of the same set of operative facts – the



10
     GAMCO’s claim was broader than Norfolk’s in that it also challenged the failure to demand repayment under the
     Intercompany Note. But the dispositive point for present purposes is that GAMCO’s claim arises out of the same
     set operative facts (and, indeed, overlaps entirely with) Norfolk’s claim. See Philadelphia Stock Exchange, 945
     A.2d at 1147-48 (holding that a class action based on two corporate transactions could validly release other actions
     based on only the first transaction because they “arose out of the same set of operative facts”).



                                                           21
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 22 of 689



Intercompany Agreements, the balance on the Intercompany Note, the Debtors’ financial

struggles, and the extension of the Intercompany Note.11

         46.      Indeed, the GAMCO Action and Norfolk Action are much more similar than other

actions that have satisfied “the identical factual predicate or the same set of operative facts” test.

In Philadelphia Stock Exchange, the settled class action challenged sales of company stock to

strategic investors – what the parties called the “Strategic Investor Transactions.” Id. at 1130. The

Strategic Investor Transactions occurred shortly after the company had converted from a mutual

company to a shareholder-owned company – what the parties called the “Demutualization.” Id.

The Delaware Supreme Court held that the class action, which challenged the Strategic Investor

Transactions, shared an identical factual predicate or the same set of operative facts with other

lawsuits challenging the Demutualization. Id. at 1148. The Supreme Court reasoned that even

though the Demutualization was not the “wrongdoing for which specific relief was requested” in

the class action, the Demutualization was “the ‘but for’ factual foundation of the conduct that does

form the subject of the claims for relief,” and so “the Demutualization claims arose out of the same

set of operative facts as the claims for relief that were actually asserted.” Id. While the class and

derivative actions in Philadelphia Stock Exchange concerned related but separate transactions, the

GAMCO Action and the Norfolk Action focus on precisely the same transactions – those involving

the Intercompany Note and the extension of the maturity of the Note on November 29, 2017.

         47.      It does not matter under Delaware law that the precise legal theories asserted in the

GAMCO Action may differ from the legal theory asserted in the Norfolk Action. What matters is

that the cases are “based on the same identical factual predicate or the same set of operative facts,”




11
     Illustrating the point, Norfolk has taken the position that GAMCO’s claims are derivative claims. See Norfolk
     Obj. at 17. Either way, the Settlement with GAMCO releases Norfolk’s claims.



                                                       22
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 23 of 689



Philadelphia Stock Exchange, 945 A.2d at 1146, so that the class defendants can obtain a

“comprehensive settlement” of any claim based on the underlying events as the class action, id.

(internal quotation marks omitted). In Philadelphia Stock Exchange, a class action settlement of

breach of fiduciary duty claims included a release of securities, RICO, and insider trading claims

– all the subject of parallel litigation, including derivative litigation – because the various claims

arose out of the same events. Id. at 1147 n.51. That is precisely what the parties have properly

done here.

II.    The Case On Which Norfolk’s Objection Depends (Zapata) Does Not Involve A
       Class Settlement With One Shareholder That Releases Claims Asserted by Another
       Shareholder Based on the Same Transaction

       48.     Norfolk’s objection does not address the black-letter Delaware law that the

settlement of the claims asserted by GAMCO can release the claim asserted by Norfolk because

all the claims arise out of the same identical factual predicate or the same set of operative facts.

See supra Part I. Instead, Norfolk cites Zapata v. Maldonado, 430 A.2d 779 (Del. 1981), to argue

that, “to wrest control of litigation after a stockholder has demonstrated demand futility and

dismiss or settle the litigation, a corporation must satisfy the test set forth by the Delaware Supreme

Court in Zapata v. Maldonado.” Norfolk Obj. at 14. Zapata, however, applies only when an

independent committee of an otherwise conflicted Board decides to unilaterally take control of a

pending shareholder derivative action that has survived a motion to dismiss. It does not apply to

a situation like this one involving a settlement of a separate action brought by a different

shareholder that releases claims based on the same transaction that are pending in a different case.

       49.     A closer examination of Zapata confirms that it provides no support for Norfolk’s

objection to the settlement here. There, a shareholder brought derivative claims to recover from

ten directors and officers for alleged breaches of fiduciary duty. 430 A.2d at 780. The shareholder

alleged that it was futile to make a demand on the board to bring the action because the board


                                                  23
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 24 of 689



comprised the ten defendants in the derivative action. Id. at 780-81. The board then created a

committee of newly appointed independent directors and authorized it to decide unilaterally

whether the litigation should continue. Id. The committee concluded that the claims should be

dismissed. Id. But the Court of Chancery ruled that the committee could not secure dismissal

because, among other reasons, after surviving a motion to dismiss, a shareholder “possesses an

independent, individual right to continue a derivative suit for breaches of fiduciary duty over

objection by the corporation.” Id. at 782.

       50.     The Delaware Supreme Court reversed. The Supreme Court first held that the

Court of Chancery’s ruling that a shareholder “possesses an independent, individual right to

continue a derivative suit . . . is erroneous.” Id. The Supreme Court explained that this follows

from the fact that “[d]erivative suits enforce corporate rights and any recovery obtained goes to

the corporation.” Id. at 784.

       51.     That holding flows from the well-settled Delaware principle that a shareholder

derivative claim, such as the claim Norfolk asserts, is always owned by the corporation, and never

by the shareholder-plaintiff. It is a fundamental principle of corporate law that “[a] derivative

claim belongs to the corporation, not to the shareholder plaintiff who brings the action.” In re

MAXXAM, Inc./Federated Dev. Shareholders Litig., 698 A.2d 949, 956 (Del. Ch. 1996); see also,

e.g., California State Teachers’ Ret. Sys. v. Alvarez, 179 A.3d 824, 846 (Del.), cert. denied, 139

S. Ct. 177 (2018). This is true at every stage of litigation – “through the entire process, the

corporation alone is the real party in interest because the suit is always on its behalf.” Alvarez,

179 A.3d at 847; see id. at 846 (“[t]he corporation is always the sole owner of the claims”). Indeed,

“because the corporation is always the real party in interest, the identity of the specific

representative shareholder plaintiff is not a paramount concern.” MAXXAM, 698 A.2d at 956.




                                                 24
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 25 of 689



       52.     Because “[t]he corporation is always the sole owner of the claims,” Alvarez, 179

A.3d at 846, a shareholder’s ability to litigate the claims is always subject to divestment – even

after the pleadings stage. For example, a shareholder loses standing to litigate derivative claims

when the corporation on whose behalf the shareholder is suing merges into another corporation,

even if the merger occurs after a trial on the derivative claim. See, e.g., El Paso Pipeline GP Co,

L.L.C. v. Brinckerhoff, 152 A.3d 1248, 1265 (Del. 2016). “This rule flows from the fact that,

following a merger, the derivative claim – originally belonging to the acquired corporation – is

transferred to and becomes an asset of the acquiring corporation.” Id. (internal quotation marks

omitted). Likewise, a shareholder loses standing to litigate derivative claims when the corporation

files for bankruptcy. See, e.g., Police & Fire Ret. Sys. of City of Detroit v. Callen, 44 A.3d 922

(Del. 2012) (table). In Callen, the Delaware Supreme Court affirmed the dismissal of derivative

claims over the objection of the shareholder who had brought the claims because the corporation

filed for bankruptcy. Id. Moreover, the bankruptcy court had earlier approved a settlement of

securities claims that included a release of the derivative claims. Id.

       53.     Norfolk ignores the settled principle that a corporation is always the sole owner of

a derivative claim. It also fails to address Zapata’s rejection of the argument that a shareholder

“possesses an independent, individual right to continue a derivative suit.” 430 A.2d at 782.

       54.     The Supreme Court in Zapata also held that a specially constituted committee of

independent directors “can properly act for the corporation to move to dismiss derivative litigation

that is believed to be detrimental to the corporation’s best interest.” Id. at 784. This is the aspect

of Zapata that Norfolk clings to, reciting in its objections the steps a court must take to decide

whether such a committee has taken such a decision. See Norfolk Obj. at 14-15. But Norfolk fails

to acknowledge that Zapata did not address whether a class settlement with one shareholder




                                                 25
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 26 of 689



plaintiff validly releases claims asserted in a separate case brought by another shareholder. Other

cases have addressed that issue, however. As explained above, courts have consistently held that

a settlement with one shareholder plaintiff properly releases derivative claims brought by another

shareholder plaintiff, so long as both claims arise from the same set of facts.

         55.       Nothing in Zapata calls into question that settled principle. Zapata addressed the

circumstances under which a board can unilaterally take over a derivative claim and dismiss it or

settle it without the participation of any shareholder-plaintiff. Zapata did not involve a settlement

with one shareholder-plaintiff that includes a release precluding claims litigated by another

shareholder-plaintiff.12

         56.       Moreover, none of the concerns cited by the Zapata court is present here. This does

not involve the unilateral decision of a conflicted board to dismiss a properly pleaded derivative

action. Here, the interests of CCOH and its shareholders were represented in the settlement

negotiations by both GAMCO – one of CCOH’s largest shareholders, which has been litigating

these issues for years – and an independent committee of CCOH directors. Both GAMCO and the

CCOH special committee helped negotiate the deal and agreed to the releases. This robust and

fulsome process – together with the approval process this Court will undertake under Rules 23 and

23.1 – provides significant protection of the interests of minority shareholders.13




12
     Nor does Kaplan v. Peat, Marwick, Mitchell & Co., 540 A.2d 726 (Del. 1988), support Norfolk’s objection. Cf.
     Norfolk Limited Obj. Like Zapata, Kaplan did not involve a settlement with one shareholder-plaintiff that
     includes a release precluding claims litigated by another shareholder-plaintiff. Instead, Kaplan held that, when a
     corporation’s board responds to the filing of a derivative action by submitting an affidavit stating that it does not
     object to the action being brought on its behalf, the shareholder has standing to litigate the action without first
     making a demand on the corporation’s board. See id. at 731. That holding has nothing to do with the issue here,
     which concerns whether the GAMCO settlement validly releases a derivative claim arising from the same facts
     that Norfolk has asserted.
13
     Zapata is not on point for another reason: Defendants in the Norfolk Action have not conceded demand futility
     and Norfolk has not survived a motion to dismiss for failure to state a claim. Under such circumstances, Zapata
     does not apply at all.



                                                           26
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 27 of 689



                                                          ***

         57.       This Court should grant preliminary approval of the Settlement and then consider

the fairness of the Settlement and objections to the scope of the releases in connection with final

approval. As part of that final approval process, the Court can (and should) also evaluate any

arguments as to whether GAMCO and its counsel are adequate representatives of the class. If the

Court approves the settlement, then the defendants in the Norfolk Action will present the release

as a defense in that Action, and the Court of Chancery will ultimately determine whether the

release ends that Action. See, e.g., Philadelphia Stock Exch., 945 A.2d at 1146; Tremont, 2012

WL 6632681, at *1. Either way, the question whether the settlement is fair and adequate is for

this Court to determine, not for Norfolk to determine. As Judge Friendly explained, “the assent of

the plaintiff (or plaintiffs) who brought a derivative stockholder’s action is not essential to a

settlement; a contrary view would put too much power in a wishful thinker or a spite monger to

thwart a result that is in the best interests of the corporation and its stockholders.” Saylor v.

Lindsley, 456 F.2d 896, 899-900 (2d Cir. 1972).14




14
     Accord Sved v.Chadwick, 783 F.Supp. 2d 851, 859 (N.D. Tex. 2009) (“Settlements of shareholders’ derivative
     suits ‘are particularly favored’ . . . [and] Fifth Circuit precedent directs the Court to consider not only the opinion
     of the derivative plaintiff, but also the preferences of the many other players involved.”) (quoting Maher v. Zapata
     Corp., 714 F. Supp. 2d 436, 455-56 (5th Cir. 1983); Settlement or Compromise of Asserted Right of Corporation
     Pending a Derivative Action To Enforce It, 150 A.L.R. 872 (1944) (“[T]he rule appears to be established that
     there may be a compromise and settlement of an asserted right of a corporation pending a derivative action to
     enforce it, despite opposition by, or want of consent of, the plaintiffs or other interested persons, provided proper
     opportunity to be heard is given to those opposing, and the terms of settlement are fair and reasonable.”).



                                                            27
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 28 of 689



         WHEREFORE, the Debtors and CCOH respectfully request that the Court: (a) overrule

 the Norfolk Objection; (b) approve the relief sought in the Joint Motion and GAMCO Motion; and

 (c) grant such other and further relief as the Court may deem just and appropriate under the

 circumstances.

Houston, Texas
December 13, 2018

/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)       James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)      Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)      Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                           William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900                Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                            KIRKLAND & ELLIS LLP
Telephone:        (713) 752-4200                KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:        (713) 752-4221                300 North LaSalle Street
Email:            ptomasco@jw.com               Chicago, Illinois 60654
                  efreeman@jw.com               Telephone:       (312) 862-2000
                  mcavenaugh@jw.com             Facsimile:       (312) 862-2200
                                                Email:           james.sprayregen@kirkland.com
Co-Counsel to the Debtors                                        anup.sathy@kirkland.com
and Debtors in Possession                                        brian.wolfe@kirkland.com
                                                                 will.guerrieri@kirkland.com
                                                                 benjamin.rhode@kirkland.com

                                                -and-

                                                Christopher Marcus, P.C. (admitted pro hac vice)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900
                                                Email:         christopher.marcus@kirkland.com

                                                Co-Counsel to the Debtors
                                                and Debtors in Possession
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 29 of 689




/s/ Jennifer J. Hardy
Jennifer J. Hardy (Texas Bar No. 24096068)
Willkie Farr & Gallagher LLP
600 Travis Street
Houston, TX 77002
Telephone: (713) 510-1700
Facsimile: (713) 510-1799

    - and -

Matthew A. Feldman
Paul V. Shalhoub
Benjamin McCallen
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Telephone: (212) 728-8000
Facsimile: (212) 728-8111

Counsel for CCOH Special Committee,
For and On Behalf of CCOH




                                             29
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 30 of 689



                                    Certificate of Service

       I certify that on December 13, 2018, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                     /s/ Patricia B. Tomasco
                                                     Patricia B. Tomasco
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 31 of 689




                  Exhibit A
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 32 of 689




                           CORPORATE SERVICES AGREEMENT

                               DATED NOVEMBER 10, 2005

                                      BETWEEN

                       CLEAR CHANNEL MANAGEMENT SERVICES, L.P.

                                        AND

                        CLEAR CHANNEL OUTDOOR HOLDINGS, INC.




45618290.14110506093
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 33 of 689




                          CORPORATE SERVICES AGREEMENT

        This CORPORATE SERVICES AGREEMENT, dated to be effective as of November
10, 2005 (this "Agreement"), is made by and between Clear Channel Management Services,
L.P., a Texas limited partnership ("Management Services"), and Clear Channel Outdoor
Holdings, Inc., a Delaware corporation ("Outdoor"). Management Services is indirectly
wholly-owned by Clear Channel Communications, Inc., a Texas corporation ("CCU"), and as of
the date hereof, Outdoor is an indirect, wholly-owned subsidiary of CCU. Certain capitalized
tenns used in this Agreement are defined in Section 1.1 and the definitions of the other
capitalized tenns used in this Agreement are cross-referenced in Section 1.2.

                                     WIT N E SSE T H:

       WHEREAS, CCU and Outdoor have entered into a Master Agreement, dated as of
November 10, 2005 (the "Master Agreement"), pursuant to which, among other things, CCU will
separate its outdoor advertising and related businesses and operations from the other businesses
and operations of CCU by contributing, assigning and transferring such businesses, operations
and related assets and liabilities to Outdoor and its Subsidiaries, as set forth in the Master
Agreement;

       WHEREAS, after the separation of the outdoor advertising and related businesses and
operations from CCU by contribution, transfer and assignment to the Outdoor Group, it is
contemplated that an initial public offering will be made of the class A common stock of
Outdoor, resulting in partial public ownership of Outdoor;

        WHEREAS, after such separation and the initial public offering, both Outdoor and CCU
desire for Management Services to provide certain administrative and support services and other
assistance to the Outdoor Group in accordance with the tenns and subject to the conditions set
forth herein, and Management Services desires to provide, or cause to be provided by other
members of the CCU Group, such services and assistance to the Outdoor Group;

        WHEREAS, because of the parent-subsidiary relationships among CCU, Outdoor and
Management Services, the tenns and conditions set forth herein have not resulted from anns
length negotiations between the parties, and accordingly, such tenns may be in some respects
less favorable to Outdoor than those it could obtain from unaffiliated third parties;

      'NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

                                         ARTICLE I
                                        DEFINITIONS

          Section 1.1   Certain Defined Terms.

The following capitalized tenns used in this Agreement will have the meanings set forth below:



45618290.1411 0506093                         - 1-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 34 of 689




       "Information Systems" means computing, telecommunications or other digital operating
or processing systems or environments, including, without limitation, computer programs, data,
databases, computers, computer libraries, communications equipment, networks and systems.
When referenced in connection with Services, Information Systems will mean the Information
Systems accessed and/or used in connection with the Services.

        "Intellectual Property" means all of the following, whether protected, created or arising
under the laws of the United States or any other foreign jurisdiction: (i) patents, patent
applications (along with all patents issuing thereon), statutory invention registrations, divisions,
continuations, continuations-in-part, substitute applications of the foregoing and any extensions,
reissues, restorations and reexaminations thereof, and all rights therein provided by international
treaties or conventions; (ii) copyrights, mask work rights, database rights and design rights,
whether or not registered, published or unpublished, and registrations and applications for
registration thereof, and all rights therein whether provided by international treaties or
conventions or otherwise; (iii) trademarks, service marks, trade dress, logos and other identifiers
of source, including all goodwill associated therewith and all common law rights, registrations
and applications for registration thereof, and all rights therein provided by international treaties
or conventions, and all reissues, extensions and renewals of any of the foregoing; (iv) intellectual
property rights arising from or in respect of domain names, domain name registrations and
reservations and URLs; (v) trade secrets; (vi) intellectual property rights arising from or in
respect of Technology; and (vii) all other applications and registrations related to any of the
intellectual property rights set forth in the foregoing clauses (i) through (vi) above.

       "Provider" means Management Services or another member of the CCU Group that is
providing a Service pursuant to this Agreement.

       "Recipient" means Outdoor or another member of the Outdoor Group to whom a Service
pursuant to this Agreement is being provided.

        "Representative" of a Person means any director, officer, employee, agent, consultant,
accountant, auditor, financing source, attorney, investment banker or other representative of such
Person.

       "Service Termination Date" means the effective date of the termination of this
Agreement pursuant to Section 9.1 (a) or such earlier termination date as may be determined in
accordance with Section 9.1 (a) in respect of any specified Service.

       "Software" means the object and source code versions of computer programs and any
associated documentation therefor.

       "Tax Matters Agreement" means the Tax Matters Agreement entered into pursuant to the
Master Agreement and in substantially the form of Exhibit C to the Master Agreement.

       "Technology" means, collectively, all designs, formulas, algorithms, procedures,
techniques, ideas, know-how, software, programs, models, routines, confidential and proprietary
information, databases, tools, inventions, invention disclosures, creations, improvements, works
of authorship, and all recordings, graphs, drawings, reports, analyses, other writings, and any
other embodiment of the above, in any fonn, whether or not specifically listed herein.


45618290.141l0506093                            -2-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 35 of 689




       "Trademark License" means the Amended and Restated Trademark License Agreement
entered into pursuant to the Master Agreement and in substantially the form of Exhibit E to the
Master Agreement.

       "Trigger Date" means the first date on which members of the CCU Group cease to
beneficially own more than fifty percent (50%) of the total voting power of Outdoor Common
Stock.

        "Undertakings" means the obligations of the respective CCU and Outdoor Groups set
forth in Article III.

         Section 1.2         Other Terms.

        For purposes of this Agreement, the following temlS have the meanings set forth in the
sections or agreements indicated.

                        Term                                                             Section
                  Affiliate ............................................................... Master Agreement
                  After-Tax Basis ................................................... Master Agreement
                  Agreement ........................................................... Preamble
                  Breaching Party ................................................... Section 9 .1 (a)
                  CCU ..................................................................... Preamble
                  CCU Confidential Information ............................ Master Agreement
                  CCU Executives .................................................. Section 2.2
                  CCU Group ......................................................... Master Agreement
                  CCU Indemnified Parties .................................... Section 3.1 (c)
                  CCU Services Manager.. ..................................... Section 2.3
                  CCU Vendor Agreements ................................... Section 3.1 (a)
                  Closing ................................................................ Master Agreement
                  Closing Date ........................................................ Master Agreement
                  Consents .............................................................. Section 5.2
                  Conversion Costs ................................................ Section 5.3
                  Force Majeure ..................................................... Master Agreement
                  Group ................................................................... Master Agreement
                  Laws .................................................................... Master Agreement
                  Liabilities ............................................................. Master Agreement
                  Management Services ......................................... Preamble
                  Master Agreement ............................................... Recitals
                  Non-Breaching Party ........................................... Section 9.1 (a)
                  Other Costs .......................................................... Section 5.1 (a)
                  Outdoor ............................................................... Preamble
                  Outdoor Business ................................................ Master Agreement
                  Outdoor Common Stock. ..................................... Master Agreement
                  Outdoor Confidential Information ...................... Master Agreement
                  Outdoor Group .................................................... Master Agreement
                  Outdoor Indemnified Parties ............................... Section 3.1 (d)
                  Outdoor Services Manager. ................................. Section 2.3
                  Outdoor Vendor Agreements .............................. Section 3 .1 (b)
                  Services                                                                  Section 2.1 (a)
                  Service Charges                                                           Section 5.1 (a)


45618290.14110506093                                             -3-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 36 of 689




                       Term                                                             Section
                 Standard for Services .......................................... Section 6.1
                 Substitute Service ................................................ Section 2.1 (a)
                 Taxes ................................................................... Master Agreement

                                                  ARTICLE II
                                              SERVICES AND TERMS

         Section 2.1        Services; Scope.

         (a)    During the period commencing on the Closing Date and continuing until the
earlier of the termination of this Agreement or an individual Service pursuant to Section 9.1,
subject to the terms and conditions set forth in this Agreement, Management Services will
provide, or will cause to be provided to the Outdoor Group, finance, information technology,
human resources, legal services, management oversight and other general services of an
administrative and/or advisory nature with respect to the Outdoor Business, as set forth on
Schedule A and Schedule C (the "Services"), and Outdoor will, and will cause the other
members of the Outdoor Group to, utilize such Services in the conduct of their respective
businesses. The "Services" also will include (1) any Services to be provided by the CCU Group
to the Outdoor Group as agreed pursuant to Section 10.3(a), and (2) any Substitute Service;
provided, however, that (i) the scope of each Service will be substantially the same as the scope
of such service provided by the CCU Group to the Outdoor Group on the last day prior to the
Closing in the ordinary course; (ii) the use of each Service by the Outdoor Group will include
use by the Outdoor Group's contractors in substantially the same manner as used by the
contractors of the Outdoor Group prior to the Closing; and (iii) nothing in this Agreement will
require that any Service be provided other than for use in, or in connection with, the Outdoor
Business. Nothing in the preceding sentence or elsewhere in this Agreement will be deemed to
restrict or otherwise limit the volume or quantity of any Service; provided, that, certain volume
or quantity changes with respect to a Service may require the parties to negotiate in good faith
and use their commercially reasonable efforts to agree upon a price change with respect to such
Service. If, for any reason, Management Services is unable to provide any Service pursuant to
the terms of this Agreement, Management Services will provide to the Outdoor Group a
substantially equivalent service (a "Substitute Service") at or below the cost for the substituted
Service as set forth on Schedule A or Schedule C, as applicable, and otherwise in accordance
with the terms of this Agreement, including the Standard for Services.

        (b)    The Services will include, and the Service Charges reflect charges for, such
maintenance, support, error correction, training, updates and enhancements normally and
customarily provided by members of the CCU Group to other CCU Group members that receive
such services. If Outdoor requests that Management Services provides a custom modification in
connection with any Service, Outdoor will be responsible for the cost of such custom
modification. The Services will include all functions, responsibilities, activities and tasks, and
the materials, documentation, resources, rights and licenses to be used, granted or provided by
the CCU Group that are not specifically described in this Agreement as a part of the Services, but
are incidental to, and would normally be considered an inherent part of, or necessary subpart
included within, the Services or are otherwise necessary for the CCU Group to provide, or the
Outdoor Group to receive, the Services.


45618290.14110506093                                            -4-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 37 of 689




        (c)    This Agreement will not assign any rights to Technology or Intellectual Property
between the parties, other than as specifically set forth herein or in the Trademark License. Any
upgrades, updates or other modifications to Software or other electronic content made available
or delivered to the Outdoor Group pursuant to this Agreement will be deemed to be Intellectual
Property of the CCU Group and licensed to the Outdoor Group, notwithstanding that such
upgrades, updates or other modifications (i) were not used, held for use or contemplated to be
used by the Outdoor Group as of the Closing Date, (ii) were not controlled by any member of the
CCU Group as of the Closing Date, or (iii) may constitute improvements made after the Closing
Date.

        (d)      Throughout the term of this Agreement, the Provider and the Recipient of any
Service will cooperate with one another and use their good faith, commercially reasonable efforts
to effect the efficient, timely and seamless provision and receipt of such Service.

        (e)     Any Software delivered by a Provider hereunder will be delivered, at the election
of the Provider, either (i) with the assistance of the Provider, through electronic transmission or
downloaded by the Recipient from the applicable intranet, or (ii) by installation by the Provider
on the relevant equipment, with retention by the Provider of all tangible media on which such
Software resides. The Provider and the Recipient acknowledge and agree that no tangible
medium containing such Software (including any enhancements, upgrades or updates) will be
transferred to the Recipient at any time for any reason under the terms of this Agreement, and
that the Provider will, at all times, retain possession and control of any such tangible medium
used or consumed by the Provider in the performance of this Agreement. Each party will
comply with all reasonable security measures implemented by the other party in connection with
the delivery of Software.

         Section 2.2   Executive Services.

         Until the earlier of the Trigger Date or termination of this Agreement in accordance with
Section 9.1, in conjunction with the provision of the Services, Management Services will make
available to Outdoor, and Outdoor will utilize, the management oversight services of the
executive officers of CCU referenced on Schedule A and from time to time as mutually agreed to
by the parties, certain other officers of CCU (collectively, "CCU Executives"); provided,
however, that Outdoor may terminate the provision of management oversight services by any
particular executive officer of CCU at any time by providing notice of such termination to CCU,
such termination to be effective on the later of the date specified in the notice, if any, or the date
that is six months after delivery of such notice. In rendering such services, until their resignation
or the termination of Services as otherwise provided in this Section 2.2, the Chief Executive
Officer of CCU shall serve as the Chief Executive Officer of Outdoor, and the Chief Financial
Officer of CCU shall serve as the Chief Financial Officer of Outdoor. The obligations of
Management Services pursuant to this Section 2.2 will be subject to the reasonable demands
imposed by, and the reasonable requirements of, the on-going operations of the CCU Group and
the Outdoor Group, respectively.




45618290.14/10506093                            -5-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 38 of 689




        Section 2.3    Services Managers.

       Management Services will designate a dedicated services account manager (the "CCU
Services Manager") who will be directly responsible for coordinating and managing the delivery
of the Services and will have authority to act on the CCU Group's behalf with respect to the
Services. Outdoor will designate a dedicated services account manager (the "Outdoor Services
Manager") who will be directly responsible for coordinating and managing the delivery of the
Services and will have authority to act on the Outdoor Group's behalf with respect to the
Services. The CCU Services Manager and the Outdoor Services Manager will work together to
address the Outdoor Group's issues and the parties' relationship under this Agreement.

         Section 2.4   Performance and Receipt of Services.

      Each of Management Services and Outdoor will, and will cause its respective Groups to,
comply with the following provisions with respect to the Services:

        (a)    Each Provider and Recipient will at all times comply with its own then in-force
security guidelines and policies applicable to the performance, access and/or use of the Services
and Information Systems.

       (b)     Each Provider and Recipient will take commercially reasonable measures          to
ensure that no computer viruses or similar items are coded or introduced into the Services     or
Information Systems. If a computer virus is found to have been introduced into the Services    or
Information Systems, the parties hereto will use their commercially reasonable efforts         to
cooperate and to diligently work together to eliminate the effects of such computer virus.

        (c)   Each Provider and Recipient will exercise reasonable care in providing and
receiving the Services to (i) prevent access to the Services or Information Systems by
unauthorized Persons, and (ii) not damage, disrupt or interrupt the Services or Information
Systems.

         Section 2.5   WARRANTIES.

     THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES, AND
THERE ARE NO IMPLIED WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE AND
FITNESS FOR A PARTICULAR PURPOSE.

                                     ARTICLE III
                                 OTHER ARRANGEMENTS

         Section 3.1   Vendor Agreements.

        (a)     A member of the CCU Group is or may become a party to certain corporate
purchasing contracts, master services agreements, vendor contracts, software and other
Intellectual Property licenses or similar agreements unrelated to the Services (the "CCU Vendor
Agreements") under which (or under open work orders thereunder) the Outdoor Group purchases


45618290.14/10506093                          -6-
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 39 of 689




goods or services, licenses rights to use Intellectual Property and realizes certain other benefits
and rights. Management Services agrees that prior to the Trigger Date, the Outdoor Group will
continue to retain the right to purchase goods or services and continue to realize such other
benefits and rights under each CCU Vendor Agreement to the extent allowed by such CCU
Vendor Agreement until the expiration or termination date of such rights or benefits pursuant to
the terms of such CCU Vendor Agreement (including, without limitation, any voluntary
tennination of such CCU Vendor Agreement by the CCU Group).

        (b)    A member of the Outdoor Group is or may become a party to certain corporate
purchasing contracts, master services agreements, vendor contracts, software and other
Intellectual Property licenses or similar agreements umelated to the Outdoor Services (the
"Outdoor Vendor Agreements") under which (or under open work orders thereunder) the CCU
Group purchases goods or services, licenses rights to use Intellectual Property and realizes
certain other benefits and rights. Outdoor agrees that prior to the Trigger Date, the CCU Group
will continue to retain the right to purchase goods or services and continue to realize such other
benefits and rights under each Outdoor Vendor Agreement to the extent allowed by such
Outdoor Vendor Agreement until the expiration or termination date of such rights or benefits
pursuant to the terms of such Outdoor Vendor Agreement (including, without limitation, any
voluntary termination of such Outdoor Vendor Agreements by the Outdoor Group).

        (c)     The Outdoor Group will indemnify, defend and hold harmless on an After-Tax
Basis the CCU Group and each of their respective directors, officers and employees, and each of
the heirs, executors, successors and assigns of any of the foregoing (collectively, the "CCU
Indemnified Parties"), fTOm and against any and all Liabilities of the CCU Indemnified Parties
relating to, arising out of or resulting from the Outdoor Group purchasing goods or services,
licensing rights to use Intellectual Property or otherwise realizing benefits and rights under any
CCU Vendor Agreements.

        (d)     The CCU Group will indemnify, defend and hold harmless on an After-Tax Basis
the Outdoor Group and each of their respective directors, officers and employees, and each of the
heirs, executors, successors and assigns of any of the foregoing (collectively, the "Outdoor
Indemnified Parties"), from and against any and all Liabilities of the Outdoor Indemnified
Parties relating to, arising out of or resulting from the CCU Group purchasing goods or services,
licensing rights to use Intellectual Property or otherwise realizing benefits and rights under any
Outdoor Vendor Agreements.

                                       ARTICLE IV
                                 ADDITIONAL AGREEMENTS

         Section 4.1   Leases.

       Management Services and Outdoor agree that each lease or sublease listed on
Schedule B, pursuant to which any member of the Outdoor Group leases or subleases real
property from any member of the CCU Group, will remain in full force and effect pursuant to its
terms unless otherwise agreed to in writing by the parties.




45618290.14/10506093                           -7-
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 40 of 689




         Section 4.2   Computer-Based Resources.

         (a)    Management Services and Outdoor agree that (i) prior to the Trigger Date, the
Outdoor Group will continue to have access to the Information Systems of the CCU Group, and
(ii) on and after the Trigger Date, the Outdoor Group will not have access to all or any part of the
Information Systems of the CCU Group, except to the extent necessary for the Outdoor Group to
receive the Services (subject to the Outdoor Group complying with all reasonable security
measures implemented by the CCU Group as deemed necessary by the CCU Group to protect its
Information Systems; provided, that, the Outdoor Group has had a commercially reasonable
period of time in which to comply with such security measures).

         (b)    Management Services and Outdoor agree that (i) prior to the Trigger Date, the
CCU Group will continue to have access to the Information Systems of the Outdoor Group, and
(ii) on and after the Trigger Date, the CCU Group will not have access to all or any part of the
Information Systems of the Outdoor Group, except to the extent necessary for the CCU Group to
perform the Services (subject to the CCU Group complying with all reasonable security
measures implemented by the Outdoor Group as deemed necessary by the Outdoor Group to
protect its Information Systems; provided, that, the CCU Group has had a commercially
reasonable period oftime in which to comply with such security measures).

         Section 4.3   Access.

         Outdoor will allow the CCU Group and its Representatives reasonable access to the
facilities of the Outdoor Group necessary for the performance of the Services and to enable the
CCU Group and to fulfill its obligations under this Agreement.

                                    ARTICLE V
                       COSTS AND DISBURSEMENTS; PAYMENTS

         Section 5.1   Service Charges.

        (a)    Schedule A or Schedule C, as applicable, sets forth with respect to each Service a
description of the charges for such Service or the basis for the determination thereof (the
"Service Charges"). Further, in connection with performance of the Services and in connection
with the Undertakings, the Provider will make payments for the benefit of and on behalf of the
Recipient and will incur out-of-pocket costs and expenses (collectively, the "Other Costs"),
which will be reimbursed to the Provider by the Recipient; provided, that, any Other Costs will
only be payable by the Recipient if it receives from the Provider reasonably detailed data and
other documentation sufficient to support the calculation of amounts due to the Provider as a
result of such Other Costs.

        (b)     (i)     Prior to the Trigger Date, Management Services and Outdoor will arrange
for the payment of all Service Costs and Other Charges in a manner consistent with past
practices for similar services provided by the CCU Group to the Outdoor Group prior to the date
hereof. The Recipient will have the right to dispute any Service Charges and Other Costs by
delivering written notice of such dispute, setting forth in reasonable detail the basis therefor, to
the Provider within, and no later than, 60 days after notice of billing. As soon as practicable
after receipt of any such notice, the Provider will provide the Recipient with reasonably detailed


45618290.14110506093                            -8-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 41 of 689




data and documentation sufficient to support the calculation of any Service Charges and Other
Costs that are the subject of the dispute. If the Provider's furnishing of such information does
not promptly resolve such dispute, the dispute will be resolved pursuant to Section 8.2.

                (ii)    From and after the Trigger Date, the Provider will deliver an invoice to the
Recipient on a monthly basis (or at such other frequency as is set forth on Schedule A or
Schedule C, as applicable) in arrears for the Service Charges and any Other Costs. The
Recipient will pay the amount of such invoice to the Provider in U.S. dollars within 30 days of
the date of such invoice, provided, that, to the extent consistent with past practice with respect to
Services rendered outside the United States, payments may be made in local currency. If the
Recipient fails to pay such amount (excluding any amount contested in good faith) by such date,
the Recipient will be obligated to pay to the Provider, in addition to the amount due, interest on
such amount at the lesser of (i) the three month London Interbank Offered Rate (LIB OR) plus
100 basis points or (ii) the maximum rate of interest allowed by applicable law, from the date the
payment was due through the date of payment. As soon as practicable after receipt by the
Provider of any reasonable written request by the Recipient, the Provider will provide the
Recipient with reasonably detailed data and documentation sufficient to support the calculation
of any amount due to the Provider under this Agreement for the purpose of verifying the
accuracy of such calculation. If, after reviewing such data and documentation, the Recipient
disputes the Provider's calculation of any amount due to the Provider, then the dispute will be
resolved pursuant to Section 8.2.

         Section 5.2    Consents.

        Management Services and Outdoor acknowledge and agree that certain Software and
other licenses, consents, approvals, notices, registrations, recordings, filings and other actions
(collectively, "Consents") may be required by Management Services, Outdoor or members of
their respective Groups in connection with the provision of the Services. With respect to each
Service, the Recipient will, after consultation with the Provider, either directly pay the out-of-
pocket expenses incurred to obtain, perform or otherwise satisfy each such Consent or after any
such Consent is obtained, performed or otherwise satisfied, reimburse the Provider for all actual,
out-of-pocket costs incurred by the Provider and related to such Consent. Prior to payment of, or
reimbursement for, such out-of-pocket expenses, the Provider will provide the Recipient with an
invoice accompanied by reasonably detailed data and documentation sufficient to evidence the
out-of-pocket expenses for which the Provider is seeking payment or reimbursement. Upon
receipt of such invoice and data and documentation, the Recipient will either pay the amount of
such invoice directly in accordance with its general payment terms with vendors or reimburse the
Provider for its payment of the invoice within 30 days of the date of its receipt of such invoice.
If the Recipient disputes the invoiced amount, then the parties will work together to resolve such
dispute. If the parties are unable to resolve such dispute, the dispute will be resolved pursuant to
Section 8.2. Management Services and Outdoor acknowledge and agree that no prior approval
of the Recipient will be required for the Provider to seek any reimbursement pursuant to this
Section 5.2.




45618290.1411 0506093                           -9-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 42 of 689




        Section 5.3    Conversion Costs.

        Management Services and Outdoor acknowledge and agree that in connection with the
implementation, provision, receipt and transition of the Services, there will be certain
nomecurring, out-of-pocket conversion costs incurred by Management Services, Outdoor and
their respective Groups ("Conversion Costs"). With respect to each Service, the Recipient of the
Service will either reimburse the Provider as incurred for all actual, out-of-pocket Conversion
Costs incurred by the Provider and related to such Service or, after consultation with the
Provider, pay such Conversion Costs directly on an as-incurred basis, in either case regardless of
whether the Recipient replaces such Service with the same application, system, vendor or other
means of effecting the Service. Prior to payment of, or reimbursement for, such actual out-of-
pocket Conversion Costs, the Provider will provide the Recipient with an invoice accompanied
by reasonably detailed data and documentation sufficient to evidence the out-of-pocket expenses
for which the Provider is seeking payment or reimbursement. Upon receipt of such invoice and
data and documentation, the Recipient will either pay the amount of such invoice directly in
accordance with its general payment terms with vendors or reimburse the Provider for its
payment of the invoice within 30 days of the date of its receipt of such invoice. If the Recipient
disputes the invoiced amount, then the dispute will be resolved pursuant to Section 8.2.
Management Services and Outdoor acknowledge and agree that no prior approval will be
required from the Recipient for the Provider to seek any reimbursement for Conversion Costs
pursuant to this Section 5.3.

                                   ARTICLE VI
                   STANDARD FOR SERVICE; COMPLIANCE WITH LAWS

         Section 6.1   Standard for Service.

        Except as otherwise provided in this Agreement (including in Schedule A and Schedule
C), Management Services agrees that the Provider will perform the Services such that the nature,
quality, standard of care and the service levels at which such Services are performed are no less
than the nature, quality, standard of care and service levels at which the substantially same
services were provided to the members of the Outdoor Group by or on behalf of the Provider on
the last day prior to the Closing Date in the ordinary course (the "Standard for Services").

         Section 6.2   Compliance with Laws.

        Each of Management Services and Outdoor will be responsible for its, and its respective
Group's, compliance with any and all Laws applicable to its perfonnance under this Agreement;
provided, however, that each of Management Services and Outdoor will, subject to
reimbursement of out-of-pocket expenses by the requesting party, use commercially reasonable
efforts to cooperate and provide the other party with all reasonably requested assistance
(including, without limitation, the execution of documents and the provision of relevant
information) to ensure compliance with all applicable Laws in connection with any regulatory
action, requirement, inquiry or examination related to this Agreement or the Services.




45618290.14/10506093                           - 10-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 43 of 689




                                     ARTICLE VII
                       INDEMNIFICATION; LIMITATION ON LIABILITY

         Section 7.1     Limited Liability of a Provider.

         Notwithstanding the provisions of Section 6.1, none of Management Services, any other
members of the CCU Group, their respective Affiliates or any of their respective directors,
officers or employees, or any of the heirs, executors, successors or assigns of any of the
foregoing (each, a "Provider Indemnified Party"), will have any liability in contract, tort or
otherwise, including for any such party's ordinary or contributory negligence, to the Recipient or
its Affiliates or Representatives for or in connection with (i) any Services rendered or to be
rendered by any Provider Indemnified Party pursuant to this Agreement, (ii) the transactions
contemplated by this Agreement, or (iii) any Provider Indemnified Party's actions or inactions in
connection with any such Services or transactions; provided, however, that such limitation on
liability will not extend to or otherwise limit any Liabilities that have resulted directly from such
Provider Indemnified Party's (a) gross negligence or willful misconduct, (b) improper use or
disclosure of information of, or regarding, a customer or potential customer of a Recipient
Indemnified Party or (c) violation of applicable Law.

         Section 7.2     Indemnification by Each Provider.

        Management Services will, and will cause each Provider to indemnify, defend and hold
harmless each relevant Recipient and each of its Subsidiaries and each of their respective
directors, officers and employees, and each of the heirs, executors, successors and assigns of any
of the foregoing (each, a "Recipient Indemnified Party"), from and against any and all Liabilities
of the Recipient Indemnified Parties relating to, arising out of, or resulting from (a) the gross
negligence or willful misconduct of a Provider Indemnified Party in connection with such
Provider Indemnified Party's provision of the Services, (b) the improper use or improper
disclosure of information of, or regarding, a customer or potential customer of a Recipient
Indemnified Party in connection with the transactions contemplated by this Agreement or such
Provider Indemnified Party's provision of the Services, or (c) any violation of applicable Law by
a Provider Indemnified Party in connection with the transactions contemplated by this
Agreement or such Provider Indemnified Party's provision of the Services; provided, that, the
aggregate liability of the CCU Group as Providers pursuant to this Article VII will in no event
exceed an amount equal to the aggregate payments made by the Recipients to the Providers for
Services pursuant to this Agreement for the 12 month period preceding the date of such event
giving rise to indemnification hereunder.

         Section 7.3     Indemnification by Each Recipient.

        Outdoor will, and will cause each member of the Outdoor Group to, indemnify, defend
and hold harmless each relevant Provider Indemnified Party from and against any and all
Liabilities of the Provider Indemnified Parties relating to, arising out of, or resulting from the
provision of the Services by any Provider or any of its Affiliates, except for (a) any Liabilities
that result from a Provider Indemnified Party's gross negligence in connection with the provision
of the Services, and (b) any Liabilities that result from a Provider Indemnified Party's material
breach of this Agreement.


45618290.14/10506093                            - 11 -
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 44 of 689




        Section 7.4    Indemnification Matters; Exclusivity.

        The indemnification provisions set forth in Sections 5.6 through 5.8 of the Master
Agreement are hereby incorporated into, and made a part of, this Article VII, Sections 3.1 (c) and
lJ.@ and as otherwise applicable to this Agreement. The provisions of this Article VII will
constitute the sole and exclusive remedy for Liabilities arising under this Agreement, other than
Liabilities arising under Sections 3.1(c) and ll@.

        Section 7.5    Limitation on Liability.

         Notwithstanding any other provision contained in this Agreement, Management
Services and Outdoor agree on their behalf, and on behalf of their respective Groups, that
no member of the CCU Group on the one hand, and no member of the Outdoor Group, on
the other hand, will be liable to any member of the other Group, whether based on
contract, tort (including negligence), warranty or any other legal or equitable grounds, for
any special, indirect, punitive, incidental or consequential losses, damages or expenses of
the other Group, including, without limitation, loss of data, loss of profits, interest or
revenue, or use or interruption of business, arising from any claim relating to breach of
this Agreement or otherwise relating to any of the Services or Undertakings provided
hereunder. For clarification purposes only, the parties hereto agree that the limitation on
liability contained in this Section 7.5 will not apply to (a) damages awarded to a third party
pursuant to a third party claim for which a Provider is required to indemnify, defend and hold
harmless any Recipient Indemnified Party under Section 7.2; (b) damages awarded to a third
party pursuant to a third party claim for which a Recipient is required to indemnify, defend and
hold harmless any Provider Indemnified Party under Section 7.3; (c) damages awarded to a third
party pursuant to a third party claim for which the Outdoor Group is required to indemnify,
defend and hold harmless any CCU Indemnified Party under Section 3.l(c); and (d) damages
awarded to a third party pursuant to a third party claim for which the CCU Group is required to
indemnify, defend and hold harmless any Outdoor Indemnified Party under Section 3.1(d).

         Section 7.6   Liability for Payment Obligations.

        Nothing in this Article VII will be deemed to eliminate or limit, in any respect, any
member of the CCU Group's or any member of the Outdoor Group's express obligation in this
Agreement to payor reimburse, as applicable, for (a) Service Charges; (b) Other Costs;
(c) amounts payable or reimbursable with respect to any custom modification provided pursuant
to Section 2.1(b); (d) any amounts payable or reimbursable pursuant to the terms of the leases
referred to in Section 4.1; (e) any amounts payable or reimbursable pursuant in respect of the
Consents pursuant to Section 5.2; (f) amounts payable or reimbursable in respect of Conversion
Costs pursuant to Section 5.3; (g) amounts payable or reimbursable pursuant to Section 6.2 with
respect to compliance with Laws; (h) amounts payable or reimbursable pursuant to Section
10.3(b) with respect to books and records; and (i) amounts payable or reimbursable pursuant to Q
with respect to Taxes.




45618290.14/10506093                          - 12 -
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 45 of 689




                                       ARTICLE VIII
                                   DISPUTE RESOLUTION

        Section 8.1    Applicable Law.

       This Agreement will be governed by, and construed and interpreted in accordance with,
the laws of the State of Texas, without giving effect to any conflicts of law rule or principle that
might require the application of the laws of another jurisdiction.

         Section 8.2   Dispute Resolution.

       To the extent not resolved through discussions between the CCU Services Manager and
the Outdoor Services Manager, any dispute, controversy or claim arising out of, or relating to,
this Agreement will be resolved in accordance with Article VII of the Master Agreement, which
dispute resolution provisions are hereby incorporated into, and made a part of, this Section 8.2.

                                         ARTICLE IX
                                        TERMINATION

         Section 9.1   Termination.

         (a)     This Agreement may be terminated (1) after the Trigger Date by either
Management Services or Outdoor upon no less than six months' prior written notice; provided,
however, after the Trigger Date, Management Services will continue to provide, and Outdoor
will utilize, and will cause the other members of the Outdoor Group to utilize, the Services
identified on Schedule C for the applicable time periods after the Trigger Date set forth in
Schedule C, and therefore (A) the effective date of such termination of this Agreement must be
no earlier than the latest date provided on Schedule C for the provision of Services, (B) the
effective date of termination of individual Services specified on Schedule C must be no earlier
than the date provided on Schedule C for such individual Service, and (C) all other Services that
are not specified on Schedule C will terminate upon the effective termination date provided in
such written notice, or (2) at any time upon mutual agreement of Management Services and
Outdoor. Notwithstanding the foregoing, with respect to specific Services provided hereunder,
(i) either party hereto (the "Non-Breaching Party") may terminate this Agreement with respect to
any individual Service, in whole but not in part, at any time upon prior written notice by the
Non-Breaching Party to the other party (the "Breaching Party") if the Breaching Party (including
any member of its respective Group) has failed to perform any of its material obligations under
this Agreement relating to such Service, and such failure will have continued without cure for a
period of 60 days after receipt by the Breaching Party of a written notice of such failure from the
Non-Breaching Party seeking to terminate such Service; provided, however, that no Service may
be terminated pursuant to this clause (i) until the parties have completed the dispute resolution
process set forth in Section 8.2 with respect to such Service; (ii) Management Services and
Outdoor may from time to time mutually agree to terminate any individual Service, in whole but
not in part, provided, that, any such agreement to terminate a Service will comply with Section
10.10 and include all terms and conditions applicable to termination of the Service to be
terminated and (iii) as provided in Section 2.2, Outdoor may terminate the provision of
management oversight services by any particular executive officer of CCU at any time by



45618290.14/10506093                           - 13 -
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 46 of 689




providing notice of such termination to CCU, such termination to be effective on the later of the
date specified in the notice, if any, or the date that is six months after delivery of such notice.
Any such termination of an individual Service will not in any way affect the obligations of the
party terminating such Service to continue to receive all other Services not so terminated and to
continue to provide Services as required by this Agreement.

        (b)     In addition to and not in limitation of the rights and obligations set forth in
Section 2.1(d), upon the request of the Recipient of a Service, (i) the Provider of such Service
will cooperate with the Recipient and use its good faith, commercially reasonable efforts to assist
the transition of such Service to the Recipient (or Affiliate of the Recipient or such third-party
vendor designated by the Recipient) by the Service Termination Date for such Service.

         Section 9.2    Effect of Termination.

        Upon termination or expiration of any Service or Undertaking pursuant to this
Agreement, the relevant Provider will have no further obligation to provide the terminated
Service or expired Undertaking, and the relevant Recipient will have no obligation to pay any
future Service Charges or Other Costs relating to any such Service or Undertaking (other than for
or in respect of Services or Undertakings provided in accordance with the terms of this
Agreement and received by such Recipient prior to such termination). Upon termination of this
Agreement in accordance with its terms, no Provider will have any further obligation to provide
any Service or Undertaking, and no Recipient will have any obligation to pay any Service
Charges or Other Costs relating to any Service or Undertaking or make any other payments
under this Agreement (other than for or in respect of Services or Undertakings received by such
Recipient prior to such termination).

         Section 9.3    Survival.

       Each of Section 4.1 (Leases), Section 4.2 (Computer-Based Resources), Article V (Costs
and Disbursements), Article VII (Indemnification; Limitation on Liability), Article VIII (Dispute
Resolution), Section 9.2 (Effect of Termination), this Section 9.3 (Survival), and Article X
(General Provisions) will survive the expiration or other termination of this Agreement and
remain in full force and effect.

         Section 9.4    Force Majeure.

        No party hereto (or any member of its Group or any other Person acting on its behalf)
will have any liability or responsibility for failure to fulfill any obligation (other than a payment
obligation) under this Agreement so long as and to the extent to which the fulfillment of such
obligation is prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure. A party claiming the benefit of this provision will, as soon as reasonably
practicable after the occurrence of any such event: (a) notifY the other party of the nature and
extent of any such Force Majeure condition and (b) use commercially reasonable efforts to
remove any such causes and resume performance under this Agreement as soon as feasible.




45618290.1411 0506093                            - 14 -
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 47 of 689




                                      ARTICLE X
                                  GENERAL PROVISIONS

        Section 10.1   Independent Contractors.

       In providing Services hereunder, the Provider will act solely as independent contractor
and nothing in this Agreement will constitute or be construed to be or create a partnership, joint
venture, or principal/agent relationship between the Provider, on the one hand, and the Recipient,
on the other. All Persons employed by the Provider in the perfonnance of its obligations under
this Agreement will be the sole responsibility of the Provider.

        Section 10.2 Subcontractors.

        Any Provider may hire or engage one or more subcontractors to perfonn any or all of its
Services; provided, that, Management Services will in all cases remain responsible for all its
obligations under this Agreement, including, without limitation, with respect to the scope of the
Services, the Standard for Services and the content of the Services provided to the Recipient.
Under no circumstances will any Recipient be responsible for making any payments directly to
any subcontractor engaged by a Provider.

         Section 10.3 Additional Services; Books and Records.

        (a)    If, during the tenn of this Agreement, a party hereto identifies a need for
additional or other corporate services to be provided by or on behalf of Management Services,
the parties hereto agree to negotiate in good faith to provide such requested services (provided
that such services are of a type generally provided by the CCU Group at such time) and the
applicable service fees, payment procedures, and other rights and obligations with respect
thereto. To the extent practicable, such additional or other services will be provided on tenns
substantially similar to those applicable to Services of similar types and otherwise on tenns
consistent with those contained in this Agreement.

        (b)     All books, records and data maintained by a Provider for a Recipient with respect
to the provision of a Service will be the exclusive property of such Recipient. The Recipient, at
its sole cost and expense, will have the right to inspect, and make copies of, any such books,
records and data during regular business hours upon reasonable advance notice to the Provider.
At the sole cost and expense of the Provider, upon tennination of the provision of any Service,
the relevant books, records and data relating to such tenninated Service will be delivered by the
Provider to the Recipient in a mutually agreed upon fonnat to the address of Outdoor set forth in
Section 10.5 or any other mutually agreed upon location; provided, however, that the Provider
will be entitled to retain one copy of all such books, records and data relating to such tenninated
Service for archival purposes and for purposes of responding to any dispute that may arise with
respect thereto.

         Section 10.4 Confidential Information.

      Outdoor agrees to, and will cause the other members of the Outdoor Group to, maintain
and safeguard all the Infonnation pursuant to Section 6.2 of the Master Agreement and
Management Services agrees to, and will cause the other members of the CCU Group to,


45618290.14/10506093                           - 15 -
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 48 of 689




maintain and safeguard all Outdoor Confidential Information pursuant to Section 6.2 of the
Master Agreement, and each party hereto agrees that Section 6.2 of the Master Agreement is
hereby incorporated by reference into, and made a part of, this Agreement.

        Section 10.5 Notices.

        All notices, requests, claims, demands and other communications under this Agreement
will be in writing and will be given or made (and will be deemed to have been duly given or
made upon receipt) by delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as will be specified in a notice given in accordance
with this Section 10.5):

         If to Management Services:
                  Clear Channel Management Services, L.P.
                  200 E. Basse Road
                  San Antonio, Texas 78209
                  Attn: President of Clear Channel GP, LLC
                  Fax: (210) 822-2299

         If to any other member of the CCU Group:
                  Clear Channel Communications, Inc.
                  200 E. Basse Road
                  San Antonio, Texas 78209
                  Attn: Chief Executive Officer
                  Fax: (210) 822-2299

         Ifto any member ofthe Outdoor Group:
                  Clear Channel Outdoor Holdings, Inc.
                  2850 E. Camelback Road
                  Phoenix, Arizona 85016
                  Attention: President
                  Fax: (602) 957-8602

      Section 10.6 Taxes. Except as otherwise specifically provided for in the Tax Matters
Agreement:

      (a)     Each party will be responsible for any personal property Taxes on property it
owns or leases, for franchise and privilege Taxes on its business, and for Taxes based on its net
income or gross receipts.

       (b)     Each Recipient may report and (as appropriate) pay any sales, use, excise, value-
added, services, consumption, and other Taxes directly if the Recipient provides the applicable
Provider with a direct payor exemption certificate.




45618290.14/10506093                            - 16 -
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 49 of 689




        (c)     A Provider will promptly notify the applicable Recipient of, and coordinate with
the Recipient the response to and settlement of, any claim for Taxes asserted by applicable taxing
authorities for which the Recipient is alleged to be financially responsible hereunder.

        (d)    Each Recipient will be entitled to receive and to retain any refund of Taxes paid
to a Provider pursuant to this Agreement. In the event a Provider receives a refund of any Taxes
paid by a Recipient to the Provider, the Provider will promptly pay, or cause the payment of,
such refund to the Recipient.

        (e)    Each of the parties hereto agrees that ifreasonably requested by the other party, it
will cooperate with such other party to enable the accurate determination of such other party's
Tax liability and assist such other party in minimizing its Tax liability to the extent legally
permissible. The Provider's invoices will separately state the amounts of any Taxes the Provider
is proposing to collect from the Recipient.

         Section 10.7 Severability.

        If any term or other provision of this Agreement is invalid, illegal or incapable of being
enforced under any Law or as a matter of public policy, all other conditions and provisions of
this Agreement will nevertheless remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced, the parties hereto
will negotiate in good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

         Section 10.8 Entire Agreement.

        Except as otherwise expressly provided in this Agreement, this Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter of this Agreement and
supersedes all prior agreements and undertakings, both written and oral, between or on behalf of
the parties hereto with respect to the subject matter of this Agreement. The Schedules and
Recitals to this Agreement are hereby incorporated by reference into and made part of this
Agreement for all purposes.

         Section 10.9 Assignment; No Third-Party Beneficiaries.

        This Agreement will not be assigned by any party hereto without the prior written
consent of the other party hereto; provided, however, Management Services may assign this
Agreement in connection with a merger, consolidation, reorganization, sale of all or substantially
all of its assets or similar transaction within the CCU Group whether or not Management
Services is the surviving entity. Except as provided in Article III and Article VII with respect to
indemnified parties, this Agreement is for the sole benefit of the parties to this Agreement, the
members of their respective Group and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or will confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement. Outdoor will cause each member of the Outdoor Group receiving Services
hereunder as a Recipient to abide by the terms and conditions of this Agreement, and


45618290.14/10506093                           - 17 -
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 50 of 689




Management Services will cause each member of the CCU Group providing Services hereunder
as a Provider to abide by the tenns and conditions of this Agreement.

         Section 10.10 Amendment.

       No provision of this Agreement may be amended or modified except by a written
instrument signed by all the parties to such agreement. No waiver by any party of any provision
hereof will be effective unless explicitly set forth in writing and executed by the party so
waiving. The waiver by either party hereto of a breach of any provision of this Agreement will
not operate or be construed as a waiver of any other subsequent breach.

         Section 10.11 Rules of Construction.

        (a)    Interpretation of this Agreement will be governed by the following rules of
construction: (i) words in the singular will be held to include the plural and vice versa and words
of one gender will be held to include the other gender as the context requires, (ii) references to
the tenns Article, Section, paragraph, and Schedule are references to the Articles, Sections,
paragraphs, and Schedules to this Agreement unless otherwise specified, (iii) the word
"including" and words of similar import will mean "including, without limitation,"
(iv) provisions will apply, when appropriate, to successive events and transactions, (v) the
headings contained herein are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement, (vi) the recitals are and (vii) this Agreement will be
construed without regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.

        (b)     Unless specifically stated in the Master Agreement that a particular provision of
the Master Agreement should be given effect in lieu of a conflicting provision in this Agreement,
to the extent that any provision contained in this Agreement conflicts with, or cannot logically be
read in accordance with, any provision of the Master Agreement, the provision contained in this
Agreement will prevail.

       (c)     Unless specifically stated in the Schedules to this Agreement, to the extent that
any provision contained in this Agreement conflicts with, or cannot logically be read in
accordance with, any provision of a Schedule to this Agreement the provision contained in such
Schedule will prevail.

         Section 10.12 Counterparts.

        This Agreement may be executed in one or more counterparts, and by the different
parties to each such agreement in separate counterparts, each of which when executed will be
deemed to be an original but all of which taken together will constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or electronic mail will be as effective as delivery of a manually executed counterpart of
any such Agreement.




45618290.1411 0506093                           - 18 -
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 51 of 689




         Section 10.13 No Right to Set-Off.

        Outdoor will, and will cause each other Recipient to, pay the full amount of costs and
disbursements, including Other Costs, incurred under this Agreement, and will not set-off,
counterclaim or otherwise withhold any other amount owed to a Provider on account of any
obligation owed by a Provider to a Recipient.



                                [SIGNATURE PAGE FOLLOWSj




45618290.14/10506093                          - 19 -
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 52 of 689




        IN WITNESS WHEREOF, the parties have caused this Corporate Services Agreement to
be executed to be effective on the date first written above by their respective duly authorized
officers.


                                       CLEAR CHANNEL MANAGEMENT SERVICES, L.P.
                                      By: Clear Channel GP, LLC, its general partner



                                      By:  -#-=I--~--=-t<-?!j~----I----
                                      Name: MarkP. Mays
                                      Title: President




                                       CLEAR CHANNEL OUTDOOR HOLDINGS, INC.



                                       By: ___________________________________
                                       N arne: Paul J. Meyer
                                       Title: President and Chief Operating Officer




45618290.1411 0506093                         S-l
             Case 05
NOV/ 14/ 2005/MON  18-31274
                     '50 PM     Document 2188 Filed in TXSB on 12/13/18 Page 53 of 689
                                                                                   p, 006




                 IN WrrNESS WHEREOF, the parties have caused this Corporate Services Agreement to
         be executed to be effective on the date fIrst written above by their respective duly authorized
         officers.


                                                CLEAR CHANNEL MANAGEMENT SERVICES, L.P.
                                                By: Clear Channel GP, LLC, its general partner


                                                By: _________________________________
                                               Name: MarkP. Mays
                                                Title: President



                                                CLEAR CHANNEL OUTDOOR HOLDINGS, INC.




                                                                                I
                                                                            I




         45618290.l4/l0506093                          S-l
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 54 of 689




                       SCHEDULES TO THE


               CORPORATE SERVICES AGREEMENT

                    DATED NOVEMBER 10, 2005

                            BETWEEN

          CLEAR CHANNEL MANAGEMENT SERVICES, LP

                               AND

           CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
       Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 55 of 689



                                      Schedule A

                                       (Services)

                                      See attached.




45682595.2
                Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 56 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

Schedule A. Description of Services - Clear Channel Outdoor

1. Definitions

II. Services

1. Finance
       1.1 Corporate Services... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... . . . . . . . . . . . . . . . . . . . . . . ...                3
       1.2 Corporate Accounting and SEC Reporting ............................. '"                                                                            4
       1.3 Outdoor Accounting .........................................................                                                                       5
       1.4 Payroll Tax Management. . . .. .. . .. . . . . .. . .. . . . . . . ... . . . . .. . . . . .. . .. . . . . .. . ..                                  6
       1.5 Corporate Tax..... ......... .... ................. ....... .... .......... ........                                                               7
       1.6 Payroll and H/R Service and support.............. .........................                                                                        8
       1. 7 Outdoor Accounts Receivable and Billing.. .. .. .. .. . .. .. .. .. .. .. .. .. .. ....                                                           9
       1.8 Accounts Payable.............................................................                                                                      10
       1.9 Cash Management / Treasury.... . .. . . . . .. . ..... .. . . .. . . . ... . . . . .. . .. .. . . . . . .                                          11
       1.10 Strategic Development. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  12

2. Information Teclmology
       2.1 Transaction & Financial Information Services.. ... .................. ..... 13
       2.2 Development........... .................................................... .... 14
       2.3 Field Services.................................................................. 15

3. Human Resources
     3.1 Human Resources. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..              16

4. Legal
      4.1         Intellectual Property. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..   17
      4.2         Litigation.................................................................... ....                                                         18
      4.3         Employment....................................................................                                                              19
      4.4         Corporate Governance..................................................... ...                                                               20

5. Other
      5.1 Executive Management and Oversight. . .. . . . . . .... . .. . . . . . . . .. . ... . . . . . . ...                                                 21
      5.2 Risk Management ..............................................................                                                                      22
      5.3 Internal Audit ...................................................................                                                                  23
      5.4 Investor Relations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...         24
      5.5 Government Affairs ............................................................                                                                     25
      5.6 Internal Communications ......................................................                                                                      26
      5.7 External Communications/Public Relations .................................                                                                          27
      5.8 Aviation ..........................................................................                                                                 28

III. Service Levels

1. Standard Service Levels. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. 29




                                                                                                          Page 1 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 57 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

I. Definitions

Additional Services Document (ASD) is a detailed document used to define the specific requirements and metrics that
will be associated with IT/IS development projects initiated by Clear Channel Outdoor. Generally, the document will
include project goals, timing, deliverables, and estimated fees associated with the effort.

Billing Period refers to the period of time for which transition services will be provided.

Clear Channel refers to the combination of entities that includes: Clear Channel Broadcast, Clear Channel Outdoor, and
Corporate.

Clear Channel Outdoor refers to the future stand-alone entity that currently exists as the Clear Channel Outdoor
division.

Cost (as used in the allocation methodology definitions) refers to the total of all wages, benefits, bonuses, employee
taxes, facility overhead, and depreciation. Generally, cost will be allocated on a Full Time Equivalent (FTE) basis
depending upon the primary workplace of the individual.

Revenue Allocation refers to the ratio of Clear Channel Outdoor revenue divided by total Clear Channel revenue for the
previous fiscal year.




                                                        Page 2 of29
        Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 58 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services



II. Services

1.1 Finance - Corporate Services

Services Provided

Fixed Asset Accounting & In ventory Services
    1. Maintain fixed asset and intangible accounting policies and procedures.
    2. Process all capital expenditure transactions.
    3. Maintain the fixed asset and intangible asset sub-ledger system.
    4. Record all general ledger joumal entries related to fixed assets and intangibles.
    5. Reconcile the sub-ledger to the general ledger.
    6. Record depreciation and amortization expense.
    7. Prepare roll-forward, capital spending and Depreciation and Amortization forecasting information.
    8. Provide customer service to the branches and divisional corporate offices.
    9. Prepare audit work-papers and answering audit questions.
    10. Perform physical inventories of fixed assets.

Corporate Accounting Services
    1. Provide General ledger accounting services for Corporate business units supporting Clear Channel Outdoor
        including; Legal, Human Resources, Accounting, Treasury, Risk Management, Intemal Audit,
        Communications and Executive.
    2. Provide Inter-company accounting, reconciliations and eliminations services that include: preparation and
        recording ofpayrolljoumal entries, inter-company interest, management fees, license fees, insurance
        allocations and tracking/analysis for risk management, employee benefit plan allocations and tracking/analysis
        for Human Resources, Clear Channel PAC accounting and various other cost allocationjoumal entries.
    3. Provide cash accounting services for transfers, sweeps, wires, and cash transactions including payroll tax EFT
        payments.
    4. Perform monthly bank reconciliations (lockbox, disbursement, and payroll).
    5. Perform research and general ledger posting of lockbox transfers (intra and inter-company).
    6. Support and maintain unclaimed property tracking, compliance and reporting.
    7. Provide print services for Clear Channel Outdoor legal invoices from Serengeti for processing by accounts
        payable.
    8. Provide services related to Intemational holding company general ledger accounting and statutory report
        preparation.

Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Fixed Asset Accounting and Inventory Services
Management has dedicated resources that perform Fixed Asset Accounting services to each specific entity. Therefore,
Clear Channel Outdoor will be allocated costs (labor and overhead) related to these services based on the resources
directly performing the services. Management is able to directly account for the resources performing Fixed Asset
Inventory services (Business Unit 00510) to each specific entity. Therefore, Clear Channel Outdoor will be allocated
costs based on the ratio of estimated level of effort dedicated to servicing Clear Channel Outdoor projects to the total
level of effort spent servicing all Fixed Asset Inventory projects for the billing period.

Corporate Accounting Services
Management is able to directly account for the resources performing Corporate Accounting services to each specific
division. Therefore, Clear Channel Outdoor will be allocated these costs directly based on the resources directly
performing these services.



                                                      Page 3 of29
        Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 59 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services


1.2 Finance - Corporate Accounting and SEC Reporting

Services Provided

  1.  Consolidate and generate key financial statements including: balance sheet, income statement, statement of
      shareholder's equity, statement of cash flow on a quarterly and annual basis. Included in the reports will be all
      related footnote disclosures.
  2. Assist the external auditors through preparation of schedules, explanations and other assistance to complete the
      external audit of the financial results.
  3. Assist the external and internal auditors through preparation of schedules, explanations and other assistance to
      complete the external audit of internal controls including preparation of necessary documentation and reporting
      results to the audit committee.
  4. Prepare and review of internal and external forecasting models.
  5. Prepare accounting entries related to all non-routine transactions.
  6. Maintain appropriate controls over the stock option database and prepare necessary journal entries related to
      compensation costs.
  7. Prepare and submit all necessary governmental statistical reports (non-SEC).
  8. Provide technical GAAP assistance and documentation.
  9. Prepare and file all SEC related documents, including Forms 4 and 5.
  10. Provide other financial related services as requested by management.
  11. Maintain appropriate controls over shareholders' equity and prepare necessary journal entries related to equity,
      which includes reconciliation of shares outstanding and calculation of basic and diluted EPS.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management will allocate all costs related to the Corporate Accounting (Business Unit 00501) services based on the pro
rata share of actual business unit costs for the billing period. The pro rata share will be based on the ratio of Clear
Channel Outdoor revenue to the total Clear Channel revenue. The revenue basis will be determined using the previous
fiscal year's results. External Auditing and other third-party service fees will be directly invoiced based on the entity
incurring the charges.




                                                       Page 4 of29
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 60 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

1.3 Finance - Outdoor Accounting


Services Provided

    1.    Perform reviews of payment vouchers and associated journal entries.
    2.    Process payment vouchers and journal entries for division-wide entries and corporate overhead business units.
    3.    Prepare foreign currency translation calculations and consolidation entries for international markets.
    4.    Review reconciliations prepared by the branch.
    5.    Coordinate all division-wide financial reporting including budget analysis and statistical analysis.
    6.    Maintain online budget forms.
    7.    Reconcile and report on corporate overhead accounts.
    8.    Provide general accounting assistance, research, and guidance.
    9.    Participate and provide guidance in the development of policy and procedures.
    10.   Provide ancillary support to approved special projects.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management will directly invoice all costs for Outdoor Accounting services (Business Unit 00521).




                                                       Page 5 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 61 of 689

Clear Channel Communications, Inc.
Schedule A - Description of Services

1.4 Finance - Payroll Tax Management


Services Provided

    1.   Provide payroll tax compliance services including: weekly, monthly, quarterly, and annual filing and
         depositing for all federal, state and local income, unemployment, disability, and workers compensation taxes.
    2.   Provide W-2 Processing services including: monthly reconciliations of withholding wages and taxes, the
         annual preparation and distribution of employee W -2' s, and filing of annual reports and magnetic media to the
         social security administration and other local agencies, as required.
    3.   Provide General ledger reconciliation services including reconciliation of liabilities maintained within the
         PeopleSoft general ledger system with liabilities accrued within the FLS reporting system.
    4.   Provide IRS and state audit representation services including correspondence with federal, state and local
         agencies and their representatives to facilitate the auditing of previously filed tax returns.
    5.   Provide PeopleSoft Employee maintenance / Upkeep including: daily audit of employee new hire setups, and
         tracking, researching and correcting payroll tax transaction errors at the request of employees and business unit
         managers.
    6.   Provide ancillary support to approved special projects including all other services that are not defined above.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management will allocate a percentage of the total Payroll Tax (Business Unit 00505) service costs to Clear Channel
Outdoor based on the ratio of Clear Channel Outdoor domestic employee headcount to the total Clear Channel domestic
employee headcount for the billing period.




                                                       Page 6 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 62 of 689

Clear Channel Communications, Inc.
Schedule A - Description of Services

1.5 Finance - Corporate Tax


Services Provided

    1.   Provide income tax compliance services including: both federal (including federal reporting of international
         entities) and state compliance, calculation of quarterly tax estimates, preparation of all required income and
         franchise returns, and preparation of annual reports.
    2.   Provide Quarterly GAAP reporting services including the calculation of current and deferred tax expense and
         the tracking of cumulative temporary differences as required under F AS 109.
    3.   Provide Fixed Asset maintenance services including the tracking of the tax basis of depreciable and
         amortizable assets maintained in the Best FAS system. Services also include calculation of amortization and
         depreciation on a quarterly basis and estimation of 10 year forecasts for financial reporting purposes.
    4.   Provide IRS and state audit representation services including correspondence with federal, state and local
         agencies and their representatives to facilitate the auditing of previously filed tax returns.
    5.   Provide miscellaneous compliance / consulting services including services provided to local markets
         concerning sales, property, and other general operating taxes.
    6.   Provide ancillary support for approved special projects including all other services that are not defined above
         including: advising on mergers and acquisitions and divestitures as well as implementing various tax planning
         initiatives.
    7.   Provide support for documentation requests.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management (Planning and Consulting) services (00513)
Management will allocate the total costs (i.e., vice president, senior directors, senior managers and planning and
consulting fees excluding broadcast related fees, etc.) of the department to Clear Channel Outdoor based on the ratio of
Clear Channel Outdoor revenue to the total Clear Channel revenue. The revenue basis will be determined using the
previous fiscal year's results.


Compliance Services
Management will allocate a percentage of the total Compliance and ancillary services (Business Unit 00503) costs (not
including Clear Channel Entertainment entity or Management costs) to the Clear Channel Outdoor entity based on the
ratio of Clear Channel Outdoor entity returns to the total number of returns processed by Clear Channel
Communications for the billing period.




                                                       Page 7 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 63 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services


1.6 Finance - Payroll and H/R Service and Support


Services Provided

PayrolllHR Service & Support
    1. Manage job postings and track candidate status within job posting system.
    2. Operate payroll systems to produce payroll and payroll reporting.
    3. Enter employee personal and job data information for locations unable to process information online.
    4. Enter timesheet data for locations unable to process timesheets online.
    5. Report employee tax information, stock options, and benefits.
    6. Process and distribute checks and direct deposit advice.
    7. Provide manual checks, check voids and check reversals as required.
    8. Create pay sheet adjustments such as non-cash income, tax override, and garnishments override.
    9. Prepare Request for Funding for each payroll.                      .
    10. Produce electronic data feeds for ACH transactions, payroll tax reports, as well as benefit and retirement plan
         information.
    11. Prepare preprocessing and post-processing reconciliation of payroll data.
    12. Audit payroll exceptions and check distribution for completeness and accuracy.
    13. Administer garnishments.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

PayrolllHR Service and Operations
Management will allocate a percentage of the total Payroll Processing service costs to Clear Channel Outdoor based on
the ratio of Clear Channel Outdoor employee headcount to the total Clear Channel employee headcount for the billing
period.




                                                       Page 8 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 64 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

1.7 Finance - Outdoor Accounts Receivable and Billing

Services Provided

    1.   Process and post all lock box payments to accounts receivable module.
    2.   Perform collection procedures on certain national agency accounts.
    3.   Manage new customer review and activation.
    4.   Manage customer information additions, modifications, and deletions.
    5.   Manage and prepare all consolidated billing projects.
    6.   Manage unapplied credits for branches on an as needed basis.
    7.   Perform collection procedures for branches on an as needed basis.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management will directly invoice all costs related to the Outdoor Accounting services (Business Unit 00507).




                                                       Page 9 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 65 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

1.8 Finance - Accounts Payable

Services Provided

    1.   Operate financial systems for supplier invoice payment processing.
    2.   Process f'ull, split and partial invoice payments per customer request.
    3.   Administers electronic workflow systems to facilitate payment process.
    4.   Maintain vendor master file.
    5.   Provide inquiry support to vendors and business managers from 8:30 am to 5:30 pm CDT.
    6.   Review and verify invoice, invoice documentation, and invoice approvals for completeness and accuracy.
    7.   Manage cash disbursements to gain vendor discounts while timing disbursements based on needs of the
         business.
    8.   Manage regulatory and compliance matters related to accounts payable including 1099 filing, B-Notice
         resolution, 1042 filing, federal tax withholding, state tax filing, and penalty abatement.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management will allocate a percentage of the total Accounts Payable (Business Unit 00506) service costs to Clear
Channel Outdoor based on the ratio of Clear Channel Outdoor checks processed to the total number of checks processed
by Clear Channel for the billing period.




                                                      Page 10 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 66 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

1.9 Finance - Cash Management / Treasury

Services Provided

Treasury
    1. Assist with the development and execution of a global capital structure strategy to provide capital for growth,
         maximize cash flow, and minimize financial risk.
    2. Collaborate with financial institutions to ensure adequate liquidity and financing capacity.
    3. Develop and manage global cash strategy to achieve maximum value and minimize risk.
    4. Design and implement global risk management strategy to address financial exposures, including foreign
         exchange and interest rate.

Cash Management
    1. Manage daily cash position and determine liquidity needs (funding/investing).
    2. Administer borrowings and repayments under the liquidity facility.
    3. Establish cash management systems and procedures that help minimize investment in non-earning cash
       resources while providing adequate liquidity.
    4. Initiate all electronic funds transfers which shall include wires and ACHs.
    5. Provide bank administration (includes opening, closing, maintenance and control) for all domestic bank
       accounts and for all international accounts established by a domestic subsidiary.
    6. Administer on-line bank reporting systems which includes downloading data files and placing them on the
       intra-net site as well as providing access to on-line banking systems.
    7. Process requests for cashier checks.

The foregoing cash management services shall be provided and utilized as set forth under "Cash and Cash Equivalents;
cash management policies" beginning on page 61 of Clear Channel Outdoor's [mal prospectus dated November 10,
2005.

Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management will allocate the costs to provide Cash Management and Treasury services (Business Unit 00801) to Clear
Channel Outdoor based on the ratio of Clear Channel Outdoor revenue to the total Clear Channel revenue. The revenue
basis will be determined using the previous fiscal year's results.

Transfer agent, banking fees and other third party service fees will be allocated directly based on the entity incurring the
cost and charge to interest expense.




                                                       Page 11 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 67 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

1.10 Finance - Strategic Development


Services Provided

    1.   Manage and coordinate the corporate approval process for the following types of transactions:
             a. Capital investment-related transactions, including, but not limited to municipal contracts with upfront
                 payments, fixed rents, and/or revenue sharing agreements
             b. Revenue & Non-Revenue Generating Capex Guidance
             c. Acquisitions
             d. Divestitmes
             e. Fixed asset or real estate disposals
             f. Joint ventures
             g. Asset swaps
             h. Lease Renewals
    2.   Assess Clear Channel Outdoor's optimal deployment of free cash flow regarding:
             a. Acquisitions! Investments
             b. Share repmchases
             c. Dividends
    3.   Provide consulting services regarding debt reductions


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management retains the capabilities to track the resomce time incurred to support Clear Channel Outdoor Strategic
Development (Business Unit 00611) activities. Therefore, Clear Channel Outdoor will be allocated a percentage of the
total Strategic Development service costs based on the ratio of estimated level of effort servicing Clear Channel
Outdoor activities to the total level of effort incurred by Clear Channel Strategic Development dming the prior year
billing period.




                                                      Page 12 of29
        Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 68 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

2.1 Infonnation Technology - Transaction and Financial Infonnation Services


Services Provided

Financial Systems Support
    1. Maintain all technical infrastructures for financial systems (general ledger, payroll, payables, accounts
        receivable, asset management, reporting, budgeting and forecasting).
    2. Provide computer network access to users of financial systems.
    3. Monitor financial system availability and performance with incident response 24x7x365.
    4. Perform daily financial system data back-ups and archival for data restoration in case ofloss.
    5. Set-up of new users according to customer requirements. Manage changes to user accounts including
        deactivation of terminated users.
    6. Support financial system users with functional system questions from 8:30 am to 5:30 pm CDT.
    7. Use system configuration settings to provide menu items, features, and fields within financial systems
    8. Develop customized reports to provide data required for the customer's purpose.
    9. Consult with financial system owners and users concerning business process management and maintain
        business process maps.
    10. Facilitate classroom and online delivery of user information for new financial systems and system
        enhancements.
    11. Develop training materials to supplement the financial system user learning experience.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Financial/Transaction Systems Support
Costs associated with the IT Financial Systems Support are contained within the IT allocation charge distributed across
all business units.




                                                      Page 13 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 69 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

2.2 Information Technology - Development

Services Provided

    1.   Develop technology standards for business system interoperability.
    2.   Identify opportunities with business system owners for business process engineering through technology and
         user interface enhancements that increase productivity.
    3.   Facilitate collaborative requirement definition between business system owners, users, and developers.
    4.   Document functional specifications to match customer requirements with a technical solution.
    S.   Design and develop custom software code and databases for new business systems and business system
         modifications.
    6.   Provide application and data integration services for commercial software, as required.
    7.   Test new business systems and system changes for data conversion completeness, data accuracy, required
         application functionality, and hardware capacity and performance.
    S.   Provide full implementation services for newly acquired/developed business systems and system
         modifications. This includes: project management and oversight, technical and functional resources to assist
         with project execution, testing, user training, and post go-live support.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Clear Channel InfOlmation Technology will invoice development services to Clear Channel Outdoor entity based on the
time and materials incurred to complete the development request/project. An hourly charge, to be agreed upon at the
time of the engagement, will be determined based on the cost ofIT resources assigned to the project.

A separate "Additional Services Document" (ASD) will be executed by the parties for each project requested by Clear
Channel Outdoor.




                                                      Page 14 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 70 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

2.3 Infonnation Technology - Field Services


Field Services Provided

    1.   Provide on-site hardware, software, and network access support.
    2.   Consult with local businesses concerning Information Technology (IT) capital equipment and maintenance of
         local IT capital budgets.
    3.   Support new location IT build-outs including, site survey, hardware procurement, installation, and testing.
    4.   Perform IT-related training for end users and local IT staff members.

Help Desk Services Provided

Provide Help Desk service for current Clear Channel Outdoor information technology users via telephone and electronic
mail. Services include:
     1. Answer personal computer (PC) user questions concerning hardware and Windows desktop software operation.
     2. Support Wide Area Network user connectivity. Provide Virtual Private Network (VPN connectivity assistance
        for authorized users.
     3. Assist users with Symantec Anti-Vims installation and updates. Determine if personal computer has
        contracted a computer vims and assist user with removal.
     4. Provide Electronic Mail user account assistance.
     5. Support Blackberry device users with set-up and usage questions.
     6. Manage Active Directory user accounts.
     7. Provide application user access assistance for Clear Channel Outdoor enterprise applications. Assist users with
        client software installation.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management will allocate a percentage of the total Field Services and Help Desk Support costs to Clear Channel
Outdoor based on the ratio of Clear Channel Outdoor domestic employee headcount to the total Clear Channel domestic
employee headcount for the billing period.




                                                      Page 15 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 71 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

3.1 Human Resources ~ All Services


Services Provided

Health and Welfare Benefits
    1. Plan design and administration for all health and welfare benefit plans (medical, dental, life, disability, etc).
    2. Select and manage benefit providers.
    3. Maintain plan compliance with applicable benefit laws.
    4. Provide benefit support for employees through centralized Benefit Customer Service Center.

Retirement Benefits
     1. Plan design and administration for all retirement benefit plans (401 (k)'s, ESPP, NQ Deferred Comp, Defined
        benefit).
    2. Select and manage benefit providers.
    3. Prepare tax filings and coordinate with internal & external auditors.
    4. Perform 40l(k) plan discrimination tests.

HR Data Quality
   1. Audit and verify new hires, rehires, terminations, and pay rate changes for correct documentation,
       authorizations, and accuracy.
   2. Communicate employee information, documentation requirements, and respond to management inquiries.
   3. Manage compensation plan and positions, approve new hires, pay increases, bonuses per plan/budget, and
       coordinate changes/data entry for such with Corporate Payroll
   4. Maintain data change, audit documentation, 1-9, and W-4 filing systems.
   5. Prepare, analyze, and audit HR data and reports for management and various regulatory agencies.
   6. Complete audits to ensure benefits compliance with FLSA requirements.
   7. Complete Unemployment, EEO and other regulatory reporting requirements.

Compensation
   1. Design and administer long term incentive plans.
   2. Review employment and consulting agreements including stock options.
   3. Coordinate FLSA compliance (exempt and non-exempt).
   4. Design and review base pay and bonus plans.

HR Services
    1. Complete resource recruitment and selection activities.
   2. Manage and resolve employee relations issues - conduct investigations and approve terminations.
    3. Management & employee development and succession planning.
   4. Provide Performance management design and training services.
    5. Manage unemployment vendors and provide support for hearing preparation requirements.
    6. Provide Safety Committee administration (audits, policies and procedures).


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management will allocate a percentage of the total Human Resources (Business Unit 00400) service costs to Clear
Channel Outdoor based on the ratio of Clear Channel Outdoor domestic employee headcount to the total Clear Channel
domestic employee headcount for the billing period. Third-party fees and expenses will be invoiced directly based on
the entity incurring the charges.




                                                       Page 16 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 72 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

4.1 Legal- Intellectual Property

Services Provided

    1.   Provide support and assistance with Intellectual Property ("IP") issues (trademark, copyright, patent, domain
         name, and related matters).
    2.   Provide information on Clear Channel policies regarding IP, performing "knockout" trademark searches,
         maintaining a database ofIP owned by Clear Channel Outdoor, and researching domain names and potential
         infringement claims.
    3.   Retain and manage outside counsel when necessary. This includes: negotiating fee arrangements and
         overseeing outside counsel budgets.
    4.   Collaborate with outside counsel regarding filing and maintenance of trademark registrations, copyright
         registrations, patents, domain name issues, infringement issues, and related legal advice.


Service Levels

Services by lawyers, other Office of General Counsel professionals, and support staff provided under the CORPORATE
SERVICES AGREEMENT will be given with a priority and importance equal to the Services being delivered directly
to their respective organizations. The Services shall be performed in a manner and at a quality level that is the same as
the manner and quality level in and at which such Services are generally provided today.

Allocation Methodology

Management retains the capabilities to track level of effort to support Intellectual Property (Business Unit 00073)
activities. Therefore, Clear Channel Outdoor will be allocated a percentage of the total IP service costs to Clear
Channel Outdoor based on the ratio of estimated level of effort servicing Clear Channel Outdoor activities to the total
level of effort incurred by Clear Channel Intellectual Property during the billing period. Professional and third-party
fees will be allocated directly to the division utilizing the services contracted.




                                                      Page 17 of29
        Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 73 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

4.2 Legal- Litigation

Services Provided

  1.   Provide support and management of all employment-related claims and litigation.
  2.   Assist with non-employment related litigation when requested.
  3.   Provide litigation services including: investigating claims, negotiating settlement agreements when appropriate,
       and managing the cases when lawsuits are filed
  4.   Retain and manage outside counsel when necessary, negotiate fee arrangements, oversee litigation budgets,
       coordinate discovery, and provide advice throughout the litigation process.


Service Levels

Services by lawyers, other Office of General Counsel professionals, and support staff provided under the CORPORATE
SERVICES AGREEMENT will be given with a priority and importance equal to the Services being delivered directly
to their respective organizations. The Services shall be performed in a manner and at a quality level that is the same as
the manner and quality level in and at which such Services are generally provided today.

Allocation Methodology

Management will allocate a percentage of the total Legal Litigation service (Business Unit 00302) costs to Clear
Channel Outdoor based on the ratio of Clear Channel Outdoor division cases supported to the total number of Clear
Channel cases supported by the Litigation team for the billing period. Professional and third-party fees will be allocated
directly to the division utilizing the services contracted.




                                                      Page 18 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 74 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

4.3 Legal- Employment

Services Provided

   1.   Provide support and management of all employment matters (does not include other than day-to-day union
        negotiations supporting role only) including:
            a. Employment agreements, termination reviews, severance agreements, discrimination investigations,
                 EEO statements, collective bargaining, disciplinary actions, immigration matters, work visas, employee
                 training and human resource support.
  2.    Conduct internal audits in the areas of wage and hour compliance, glass ceiling analysis and employee policy
        compliance efforts.
   3.   Retain and manage outside counsel when necessary, negotiating fee arrangements, overseeing outside counsel
        budgets, and coordinating same with management.


Service Levels

Services by lawyers, other Office of General Counsel professionals, and support staff provided under the CORPORATE
SERVICES AGREEMENT will be given with a priority and importance equal to the Services being delivered directly
to their respective organizations. The Services shall be performed in a manner and at a quality level that is the same as
the manner and quality level in and at which such Services are generally provided today.

Allocation Methodology

Management will allocate a percentage of the total Legal Employment (Business Unit 00303) service costs to Clear
Channel Outdoor based on the ratio of Clear Channel Outdoor domestic employee headcount to the total Clear Channel
domestic employee headcount for the billing period. Professional and third-party fees will be allocated directly to the
division utilizing the services contracted.




                                                      Page 190[29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 75 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

4.4 Legal ~ Corporate Governance

Services Provided

   1.   Provide guidance and advice concerning Corporate Governance, including related party transaction matters.
   2.   Assist with internal audit department investigations.
   3.   Provide guidance and advice on anti-trust and transaction matters.
   4.   Provide guidance and advice on issues relating to corporate law and securities law (including SEC filings).
   5.   Retain and manage outside counsel when necessary, negotiating fee alTangements, overseeing outside counsel
        budgets, and coordinating same with management.


Service Levels

Services by lawyers and other Office of General Counsel professionals and support staff provided under the
CORPORATE SERVICES AGREEMENT will be given with a priority and importance equal to the Services being
delivered directly to their respective organization. The Services shall be performed in a manner and at a quality level
that is the same as the mamler and quality level in and at which such Services are generally provided today.

Allocation Methodology

Management will allocate the costs to provide Legal Corporate Governance (Business Unit 00300) services to Clear
Channel Outdoor based on the ratio of Clear Channel Outdoor revenue to the total Clear Channel revenue. The revenue
basis will be determined using the previous fiscal year's results.

Professional and third-party fees will be allocated directly to the division utilizing the services contracted.




                                                        Page 20 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 76 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

5.1 Other - Executive Management and Oversight


Services Provided

    1.   Executive management services (office of the CEO, President, COO, Chief Financial Officer, and Chief
         Accounting Officer) will be made available to provide oversight and consultation in such areas as: strategy
         development, corporate operations, financial planning, acquisition support and other ancillary services.


Service Levels

Refer to standard service level description defined on page 29

Allocation Methodology

Management will allocate the personnel and personnel related costs to provide Executive Management (Business Unit
00600) services to Clear Channel Outdoor based on the ratio of Clear Channel Outdoor OIBDAN to the total Clear
ChannelOIBDAN. The OIBDAN basis will be determined using the previous fiscal year's results.

Management will allocate the Director and Officers Insmance costs to Clear Channel Outdoor based on the ratio of
Clear Channel Outdoor OIBDAN to the total Clear Channel OIBDAN. The OIBDAN basis will be determined using
the previous fiscal year's results.

Professional fees, contributions and other non personnel related costs fees will be allocated directly to the division
receiving the benefit.




                                                       Page 21 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 77 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

5.2 Other - Risk Management

Services Provided

    1.   Analyze risk exposures and determine appropriate risk mitigation/retention strategies.
    2.   Select and manage insurance broker(s) and place worldwide insurance coverage.
    3.   Manage claims process for insured matters.
    4.   Provide consulting services with the field for insurance, loss control, and risk management issues.
    5.   Provide consulting services with Legal for contracts containing indemnification and other insurance related
         proVISIOns.
    6.   Collect exposure data and maintain risk management information system (RMIS) database.
    7.   Supervise the issuance of insurance certificates and review incoming certificates from contractors and vendors
         for accuracy.
    8.   Assist in processing motor vehicle reports for the field and provide consulting services regarding field
         scores/results/eligibility;
    9.   Manage surety bond program.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management will allocate a percentage of the Risk Management (Business Unit 00450) service costs to Clear Channel
Outdoor based on the ratio of Clear Channel Outdoor revenue to the total Clear Channel revenue.




                                                      Page 22 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 78 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

5.3 Other - Internal Audit

Services Provided

   1.   Provide audit services designed to assess the compliance of policies and procedures from a market specific
        operational perspective.
  2.    Provide audit services to assess the effectiveness of policies and procedures from a divisional perspective.
  3.    Complete the required audit of internal controls including preparation of necessary documentation and reporting
        results to Corporate Accounting.
  4.    Provide assistance and guidance with internal fraud investigations through forensic auditing and specialized
        interview techniques.
   5.   Provide assessment ofInformation Systems regarding policy, security, contingency planning, and various other
        information systems issues.
   6.   Other financial/audit related services as requested.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management retains the capabilities to track the internal audit (Business Unit 00609) projects completed or in-progress.
Therefore, Clear Channel Outdoor will be allocated costs based on the ratio of estimated level effort dedicated to
servicing Clear Channel Outdoor projects to the total level of effort spent servicing all internal audit projects for the
billing period. Professional and contract labor fees will be allocated directly to the division utilizing the services
contracted.




                                                      Page 23 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 79 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

5.4 Other - Investor Relations


Services Provided

    1.   Support investor relations goals and obj ectives (including strategies, actions and associated budgets) as they
         support overall company goals and objectives, such as:
             a. Provide consistent communications and overall outlook to the financial community
             b. Educate investment community (including employees) regarding the opportunities and risks
                  associated with owning shares of the Company
             c. Attract new investors or more analysts to cover the company

    2.   Develop a communications plan to include such items as:
            a. Disclosure policy - ensuring consistent communications (investor/financial matters) across the
                 Company
            b. Definition of "material Information"/Regulation FD
            c. Disaster planning
            d. Provide any requested assistance regarding annual and quarterly report preparation
            e. Analyst contact/financial media contact

    3.   Educate the investment community about the Company
    4.   Respond to investor or potential investor inquiries in timely and consistent fashion
    5.   Coordinate quarterly earnings releases and conference calls
    6.   Coordinate investor presentations (example: media conferences) and meetings
    7.   Provide senior management/board with updates which include industry trends and financial reports of peer
         companies
    8.   Differentiate Clear Channel Outdoor from others in the mediaibroadcasting industry


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management retains the capabilities to track the resource time incurred to support Clear Channel Outdoor Investor
Relations (Business Unit 00450) activities. Therefore, Clear Channel Outdoor will be allocated a percentage of the total
Investor Relations service costs based on the ratio of estimated level of effort servicing Clear Channel Outdoor activities
to the total level of effort incurred by Clear Channel Investor Relations during the billing period.




                                                       Page 24 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 80 of 689

Clear Channel Communications, Inc.
Schedule A - Description of Services

5.5 Other - Government Affairs

Services Provided

    1.   Monitor legislation in the House and the Senate directly impacting Outdoor division.
    2.   Monitor potential vehicles for legislative initiatives harmful to the Outdoor division as it moves through the
         Committee process and onto the floors of the respective chambers focusing on Senate, Commerce, Science and
         Transportation Committee, Senate Environment and Public Works, Senate Appropriations Committee, House
         Appropriations Committee, House Transportation and Infrastructure.
    3.   Coordinate with Outdoor Advertising Association of America on federal issues.
    4.   Attend fundraising events on behalf of Outdoor division at OAAA coordinated events;
    5.   Attend fundraisers for Members on relevant committees for OAAA.
    6.   Monitor Outdoor industry trade periodicals and follow-up with congressional staff on inquiries about the
         Outdoor business division and the industry as a whole.
    7.   Coordinate Outdoor presentation at our annual congressional staff trip with Outdoor executives.
    8.   Provide legislative outlook at company luncheon for Outdoor division's yearly fly-in (coordinated with
         OAAA).
    9.   Educate members of Congress on Outdoor business division.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management retains the capabilities to track the resource time consumed to support Clear Channel Outdoor Government
Affairs (Business Unit 00607) activities. Therefore, Clear Channel Outdoor will be allocated a percentage of the total
Govemment Affairs service costs based on the ratio of estimated level of effort servicing Clear Channel Outdoor
activities to the total level of effort consumed by Clear Channel Government Affairs during the billing period.




                                                      Page 25 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 81 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

5.6 Other - Internal Communications (CCRC)


Services Provided

    1.   Provide content management and inh'anet deployment services


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management will allocate a percentage of the total Internal Communications (Business Unit 00603) service costs to
Clear Channel Outdoor based on the ratio of Clear Channel Outdoor emplo'yee headcount to the total Clear Channel
employee headcount for the billing period.




                                                      Page 26 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 82 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services

5.7 Other - External Communications / Public Relations


Services Provided

    1.   Provide support for general corporate public relations communications, day-to-day media relations and
         branding tmough coordination with functions across the company to develop media statements.
    2.   Provide support for the development of strategic and tactical corporate announcements from concept
         formulation and message development to execution.
    3.   Manage corporate communications activities around corporate announcements and develop PR strategies and
         tactics that support and/or promote area(s) of corporate focus.
    4.   Develop goals and objectives, plans, time lines and goals in alignment with business objectives.
    5.   Service as a secondary company spokesperson with the media as required.
    6.   Development of press releases, messaging, Q&A documents.


Service Levels

Refer to standard service level description defined on page 29.

Allocation Methodology

Management retains the capabilities to track the External Communications / Public Relations (Business Unit 00602)
projects completed or in-progress. Therefore, Clear Channel Outdoor will be allocated costs based on the ratio oflevel
of effort (estimated) dedicated to servicing Clear Channel Outdoor projects to the total level of effort (estimated) spent
servicing all Clear Channel External Communications / Public Relations projects for the billing period.




                                                       Page 27 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 83 of 689
Clear Channel Communications, Inc.
Schedule A - Description of Services


5.8 Other - Aviation

1.   Services Provided Access to the aviation business unit resources including corporate aircraft on an as-available
     basis.

Service Levels

Not Applicable

Allocation Methodology

Management tracks the hours flown for the corporate aircraft fleet and can calculate the variable costs for airplane use
on an hourly basis. In addition, the fixed costs associated with mnning the aviation business unit will be allocated based
on the number of Clear Channel Outdoor employees authorized to utilize the plane over the total number of Clear
Channel Outdoor and Clear Channel employees authorized to use the plane. Clear Channel Outdoor will be invoiced for
its allocable portion of the fixed costs, plus the variable expense associated with the actual number of hours flown.




                                                      Page 28 of29
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 84 of 689
Clear Channel Commuuications, Inc.
Schedule A - Description of Services

III. Service Levels


1. Standard Service Level

Unless otherwise noted within a specific transition service description, the service level section within a service
description will reference the following:

Clear Channel will provide this Service pursuant to the "Standard for Services" (as defined in Section 6.1 of the
agreement to which this schedule is attached). When dealing with third-party providers, Clear Channel will be the
primary point of contact and will represent the Clear Channel Outdoor entity interests consistent with service levels of
Clear Channel Group companies.




                                                       Page 29 of29
       Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 85 of 689



                                          Schedule B

                            (Leased Facilities (CCU Group as Lessor))



                                         Leases

             Property                      Lessor                        Lessee
11700 Central Parkway, Bldg 1   Clear Channel Television       Clear Channel Outdoor
Jacksonville, Florida           78,379 sq ft                   4,783 sq ft
11700 Central Parkway, Bldg 2   Clear Channel Television       Clear Channel Outdoor
Jacksonville, Florida           26,640 sq ft                   26,640 sq ft
7601 Riviera Blvd.              Clear Channel Broadcasting     Clear Channel Outdoor
Miramar, Florida                63,000 sq ft                   300 sq ft
                                        Subleases

             Property                Lessee / Sublessor                 Sublessee
East Gateway Center             Clear Channel Broadcasting      Clear Channel Outdoor
Phoenix, Arizona                75,374 sq ft                    7,803 sq ft       ._-----
Highland Plaza One              Clear Channel Broadcasting      Clear Channel Airports
St. Louis, Missouri             50,041 sq ft                    830 sq ft              --
BalaPoint Office Centre         Clear Channel Broadcasting      Clear Channel Airports
Bala Cynwyd, Pennsylvania       64,172 sq ft                    304 sq ft
1600 Utica Ave. South           AMFM Operating, Inc.            Clear Channel Airports
Minneapolis, Minnesota          57,609 sq ft                    324 sq ft
9660 Granite Ridge              J acor Communications           Clear Channel Outdoor
San Diego, California           70,000 sq ft                    1,170 sq ft
John Hancock Building           Premiere Radio Networks         Clear Channel Airports
Chicago, Illinois               15,496 sq ft                    7,854 sq ft
Masco Office Park               Citicasters Co.                 Clear Channel Outdoor
Las Vegas, Nevada               25,387 sq ft                    10,133 sq ft
Smoketree Tower                 Clear Channel Broadcasting      Clear Channel Outdoor
Raleigh, North Carolina         27,181 sq ft                    3,031 sq ft
Rotunda Office Building         Clear Channel Broadcasting      Clear Channel Outdoor
Baltimore, Maryland             18,671 sq ft                    100 sq ft




45682595.2
       Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 86 of 689



                                        Schedule C

                           (Mandatory Services Post Trigger Date)

                                       See attached.




45682595.2
                 Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 87 of 689
Clear Channel Communications, Inc.
Schedule C - Description of Services

Schedule C. Description of Services - Clear Channel Outdoor


I. Definitions

II. Services


1. Information Technology
       1.1 Electronic Mail. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   3
       1.2 Network Management. . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...                   4
       1.3 Hosting Services ..............................................................                                                                  5
       1.4 Security.. ................................. .................... .................                                                              6
       1.5 Help Desk .. ., ........................................................ , . . . ... . .                                                         7


III. Service Levels

1. Standard Service Levels. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . .. 8




                                                                                                          Page 1 of 8
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 88 of 689
Clear Channel Communications, Inc.
Schedule C - Description of Services



I. Definitions

Additional Services Document (ASD) is a detailed document used to define the specific requirements and metrics that
will be associated with IT/IS development projects initiated by Clear Channel Outdoor. Generally, the document will
include project goals, timing, deliverables, and estimated fees associated with the effort.

Period in Which Services will be Provided refers to the five year period for which services will be provided. Clear
Channel Management will forecast annual costs/metrics based on the last quarter's performance/metrics prior to the
transaction date.

Clear Channel refers to the combination of entities that includes: Clear Channel Broadcast, Clear Channel Outdoor,
Clear Channel Outdoor and Corporate.

Clear Channel Outdoor refers to the future stand-alone entity that currently exists as the Clear Channel Outdoor
division.

Cost (as used in the allocation methodology definitions) refers to the total of all wages, benefits, bonuses, employee
taxes, facility OH and depreciation. Generally, cost will be allocated on an FTE basis depending upon the primary
workplace of the individual.

Revenue Allocation refers to the ratio of Clear Channel Outdoor revenue divided by total Clear Channel revenue for the
previous fiscal year.




                                                       Page 2 of8
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 89 of 689
Clear Channel Communications, Inc.
Schedule C - Description of Services

II. Services

1.1 Information Technology - Electronic Mail


Services Provided

    1.   Manage Microsoft Exchange Server to enable Microsoft Outlook client software to send and receive messages,
         files, calendars, contacts, and tasks.
    2.   Supply 200 MB for storage of messages, files, calendars, contacts, and tasks per mailbox (Additional storage
         available for additional costs).
    3.   Administer current public folders and distribution lists.
    4.   Provide Internet access to email messages, files, calendars, contacts, and tasks via Webmail application
    5.   Secure email using anti-virus and spam filters.
    6.   Perform daily email back-ups and complete application and data restoration in case of catastrophic systems
         failure.
    7.   Provide 24x7x365 phone and online technical assistance for email help and account management.
    S.   Monitor email system availability and performance with incident response 24x7x365.

Supplementary Services

    1.   Supply additional email storage space in 100 MB increments
    2.   Manage Blackberry device connectivity to the Exchange Server.
    3.   Provide automatic email archival when required fOT regulatory OT legal compliance needs.


Service Levels

Refer to standard service level description defined on page S.


Allocation Methodology

Clear Channel Information Technology is able to identify and separate all Information Technology costs that are
necessary to provide Electronic Mail services for Clear Channel Outdoor's current domestic users.

Clear Channel Information Technologies will physically separate the Clear Channel Outdoor Electronic Mail hardware
platform. Clear Channel Information Technologies will invoice Clear Channel Outdoor for the lease of Electronic Mail
hardware.

Clear Channel Outdoor will provide licensed Microsoft Exchange 2003 software to Clear Channel Information
Technologies.

Clear Channel Information Technologies will administer and manage Electronic Mail services for Clear Channel
Outdoor. A per user charge to be agreed upon will be invoiced to Clear Channel Outdoor. The user charge will be
determined based on the cost oftime and materials incurred to produce Electronic Mail services for Clear Channel
Outdoor.

Clear Channel Information Technologies will manage supplementary services in addition to the basic Electronic Mail
service. A per user charge, in addition to the basic service per user charge, to be agreed upon will be invoiced to Clear
Channel Outdoor. The user charge will be determined based on the cost of time and materials incurred to produce the
supplementary Electronic Mail services for Clear Channel Outdoor.

Service levels beyond Clear Channel Outdoor's current domestic users are outside of scope for this agreement. A
separate "Additional Service Agreement" (ASD) will be executed by the parties for augmented Electronic Mail
servIces.


                                                       Page 3 ofS
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 90 of 689
Clear Channel Communications, Inc.
Schedule C - Description of Services


1.2 Infonnation Technology - Network Management

Services Provided

    1.   Operate Wide Area Network (WAN) for access to internal computing resources (data center) and the Internet.
    2.   Manage telecommunications services from external telecommunications providers who deliver dedicated data
         circuits and virtual private network connections.
    3.   Monitor computer network ports, hardware, telecommunication circuits, bandwidth utilization, data routing
         with incident response - 24x7x365.
    4.   Provide domestic remote user access to the computer network through dial-up and VPN connections.


Service Levels

Refer to standard service level description defined on page 8.


Allocation Methodology

Clear Channel Information Technology is able to identify and separate all Information Technology costs that are
necessary to provide Network Management services for Clear Channel Outdoor's current domestic business divisions.

All circuit costs to support a particular Clear Channel Outdoor entity location will be directly invoiced. In addition,
Clear Channel Information Technologies will manage wide area network services for Clear Channel Outdoor. A per
site charge to be agreed upon will be invoiced to Clear Channel Outdoor. The site charge will be deternrined based on
the cost of time and materials incurred to provide Network connectivity services for Clear Channel Outdoor.

Service levels beyond Clear Channel Outdoor's current domestic business divisions are outside of scope for this
agreement. A separate "Additional Service Agreement" (ASD) will be executed by the parties for augmented Network
Management services.




                                                       Page 4 of8
        Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 91 of 689
Clear Channel Communications, Inc.
Schedule C - Description of Services



1.3 Infonnation Technology - Hosting Services

Services Provided

Provide managed hosting service for current Clear Channel Outdoor information technology systems and websites.
Services include:
         •    Operate Clear Channel owned data center with computer network connectivity, uninterruptible power,
              HVAC, fire suppression, and physical security for computer system hosting.
         • Install, configure, and maintain customer provided computer system hardware, operating system, and
              database including security hardening and anti-virus.
         •    Support data storage including existing RAID configurations, Network Attached Storage, and Storage
              Area Networks
         • Provide 24x7x365 monitoring for network availability, system availability, application availability, data
              center environmental controls with incident response.
         • Acquire, test and install vendor released patches upon custonier request.
         • Provide 24x7x365 phone and online technical assistance for incident reporting.
         • Provide on-staff expertise to perform network, application, database and hardware troubleshooting
              support.


Service Levels

Refer to standard service level description defined on page 8.


Allocation Methodology

Clear Channel Information Technology is able to identify and separate all Information Technology costs that are
necessary to provide Hosting services for Clear Channel Outdoor's current information technology systems and
websites.

Clear Channel Information Technologies will provide Hosting services for Clear Channel Outdoor. A per rack unit
charge to be agreed upon will be invoiced to Clear Channel Outdoor. The rack unit charge will be determined based on
the cost of time and materials incurred to produce Hosting services for Clear Channel Outdoor.

Service levels beyond Clear Channel Outdoor's current Hosting for information technology systems and websites are
outside of scope for this agreement. A separate "Additional Service Agreement" (ASD) will be executed by the parties
for augmented Hosting services.




                                                       Page 5 of8
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 92 of 689
Clear Channel Communications, Inc.
Schedule C - Description of Services



1.4 Infonnation Technology - Security


Services Provided

User Authentication - Active Directory Management
        • Administer Active Directory to authoritatively authenticate users to computer network, and email
            resources.

Supplementary Services - Account Administration
       • Provide administration services including account additions/deletions/modifications and configuration of
            access privileges.


Service Levels

Refer to standard service level description defined on page 8.



Allocation Methodology

Clear Channel Information Technology is able to identify and separate all Information Technology costs that are
necessary to provide Network Login services for Clear Channel Outdoor's current domestic users.

Clear Channel Information Technologies will physically separate the Clear Channel Outdoor Active Directory forest
hardware platform. Clear Channel Information Technologies will invoice Clear Channel Outdoor for the lease of
Active Directory hardware.

Clear Channel Outdoor will provide licensed Windows 2003 Active Directory service to Clear Channel Information
Technologies.

Clear Channel Information Technologies will provide Active Directory Management services for Clear Channel
Outdoor. A per user charge to be agreed upon will be invoiced to Clear Channel Outdoor. The user charge will be
determined based on the cost of time and materials incurred to manage Active Directory services for Clear Channel
Outdoor.

Clear Channel Information Technologies will provide Account Administration services in addition to the Active
Directory Management service. A per user charge, in addition to the Active Directory Management service per user
charge, to be agreed upon will be invoiced to Clear Channel Outdoor. The user charge will be determined based on the
cost of time and materials incurred to administer user accounts for Clear Channel Outdoor.

Service levels beyond Clear Channel Outdoor's current domestic users are outside of scope for this agreement. A
separate "Additional Service Agreement" (ASD) will be executed by the parties for augmented Security services.




                                                       Page 6 of8
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 93 of 689
Clear Channel Communications, Inc.
Schedule C - Description of Services



1.5 Infonnation Technology - Help Desk


Services Provided

Provide Help Desk service for current Clear Channel Outdoor information technology users via telephone and electronic
mail. Services include:
        • Answer personal computer user questions concerning hardware and Windows desktop software operation.
        •    Support Wide Area Network user connectivity. Provide Virtual Private Network (VPN) connectivity
             assistance for authorized users.
        • Assist users with Symantec Anti-Virus installation and updates. Determine if personal computer has
             contracted a computer virus and assist user with removal.
        • Provide Electronic Mail user account assistance.
        •    Support Blackberry device users with set-up and usage questions.
        • Manage Active Directory user accounts.
        • Provide application user access assistance for Clear Channel Outdoor enterprise applications. Assist users
             with client software installation.

Service Levels

Refer to standard service level description defined on page 8.



Allocation Methodology

Clear Channel Information Technology is able to identify and separate all Information Technology costs that are
necessary to provide Help Desk services for Clear Channel Outdoor's current domestic users.

Clear Channel Information Technologies will provide Help Desk services for Clear Channel Outdoor. A per ticket
charge to be agreed upon will be invoiced to Clear Channel Outdoor. The ticket charge will be determined based on the
cost of time and materials incurred to produce Help Desk services for Clear Channel Outdoor.

Service levels beyond Clear Channel Outdoor's current domestic users are outside of scope for this agreement. A
separate "Additional Service Agreement" (AS D) will be executed by the parties for augmented Help Desk services.




                                                       Page 7 0[8
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 94 of 689
Clear Channel Communications, Inc.
Schedule C - Description of Services




III. Service Levels

1. Standard Service Level

Unless otherwise noted within a specific transition service description, the service level section within a service
description will reference the following:

Clear Channel will provide this Service pursuant to the "Standard of Service" (as defined in Section 6.1 of the
agreement to which this schedule is attached). When dealing with third party providers, Clear Channel will be the
primary point of contact and will represent the Clear Channel Outdoor entity interests consistent with service levels of
Clear Channel Group companies.




                                                        Page 8 of8
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 95 of 689




                  Exhibit B
e424b4                                                                      Page 2 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 96 of 689


Table of Contents

                                                                                                           Filed Pursuant to Rule 424(b)(4)
                                                                                                               Registration No. 333-127375




                                                          35,000,000 Shares
                                                     Class A Common Stock
   This is the initial public offering of shares of Class A common stock of Clear Channel Outdoor Holdings, Inc. All of the 35,000,000 shares
are being sold by us. We intend to use all of the net proceeds from this offering to repay a portion of the outstanding intercompany indebtedness
owed to our parent company, Clear Channel Communications, Inc. See “Use of Proceeds.”
   Prior to this offering, there has been no public market for the shares of our Class A common stock. The Class A common stock has been
authorized for listing on the New York Stock Exchange under the symbol “CCO.”
   We are an indirect, wholly owned subsidiary of Clear Channel Communications and have two classes of common stock outstanding: Class A
common stock and Class B common stock. After this offering, Clear Channel Communications will own all of our outstanding shares of
Class B common stock, representing approximately 90% of the outstanding shares of our common stock and approximately 99% of the total
voting power of our common stock. The rights of the Class A common stock and the Class B common stock are substantially similar, except
with respect to voting, conversion and transferability. Our Class A common stock and Class B common stock vote as a single class on all
matters on which stockholders are entitled to vote, except as otherwise provided in our amended and restated certificate of incorporation or as
required by law. Each share of Class A common stock entitles its holder to one vote and each share of Class B common stock entitles its holder
to 20 votes.
   See “Risk Factors” beginning on page 13 to read about factors you should consider before deciding to invest in shares of our Class A
common stock.

   Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or
passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense.

                                                                                                       Per Share              Total
Initial public offering price                                                                      $       18.000      $      630,000,000
Underwriting discount                                                                              $        0.747      $       26,145,000
Proceeds, before expenses, to us                                                                   $       17.253      $      603,855,000
   The underwriters have agreed to reimburse us for certain of our expenses in connection with this offering. See “Underwriting.”

   The underwriters expect to deliver the shares of Class A common stock against payment in New York, New York on November 16, 2005.

Goldman, Sachs & Co.
Deutsche Bank Securities
                                               JPMorgan
                                                                        Merrill Lynch & Co.
                                                                                                            UBS Investment Bank
Banc of America Securities LLC
                                                               Bear, Stearns & Co. Inc.
                                                                                                            Credit Suisse First Boston
A.G. Edwards                                              Allen & Company LLC                                           Barrington Research
Harris Nesbitt                                       SunTrust Robinson Humphrey                                         Wachovia Securities
M. R. Beal & Company                                        Ramirez & Co., Inc.                                     Siebert Capital Markets

                                                   Prospectus dated November 10, 2005.
e424b4                                                                   Page 3 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 97 of 689


Table of Contents




                    • •• •
                    T1·:·1:.                                                •:
                    l - ilflii               •                    • :!t
                         ·I IJ           ·1 t i
                                     · 1t 1.
                     .I :J,r.
                     f
                         ···••r· l =Jl·: I ,..
                       "I ·fl .I • • • l
                        j • J• 1' .J      !
                      : ·1' ·     :t·
                                  • 1~·        ej


                    •J
                    •.        r
                           t ·J ,.                .!1     ~.•     .1:                  • ••
                                                                                       ••
                         l    jJ                 f        '        1.
                           !I . !                         T             I
                     '            .l                                             •..
                      !           I      I       i            1 •
         •i
          t                         I·            I           •
                                                                                 'i
                                                                                 E
                                                                                 c
                                                                                 f
                                                                                            J•
                                                                                            II   1:
          l                  f      l·                                           ~
                             t.
                             l                        ••                         z
                                                      11 J
                                               •t
    .:
    •
    1     I                 dfI I
                                 J• • .••• f•
                                             ••
                                             J


                                              IJ
                                                l     •




                            : . I
e424b4                                                                    Page 4 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 98 of 689


   See inside back cover for a map of our international markets.
   The information contained in this prospectus contains references to certain trademarks and registered marks. The trademark
AdshelTM is owned by us.
e424b4                                                                     Page 5 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 99 of 689


Table of Contents



                                                   PROSPECTUS SUMMARY
    This summary highlights information contained elsewhere in this prospectus and provides an overview of the material
 aspects of this offering. This summary does not contain all of the information you should consider before deciding to invest in
 shares of our Class A common stock. You should read this entire prospectus carefully, especially the risks of investing in
 shares of our Class A common stock discussed under “Risk Factors” beginning on page 13. Except as otherwise noted, we
 present all financial and operating data on fiscal year and fiscal quarter bases. Our fiscal year ends on December 31 of each
 year.
    Unless the context otherwise requires, references in this prospectus to “Clear Channel Communications” shall mean
 Clear Channel Communications, Inc. and its combined subsidiaries (other than us).
     Prior to the completion of this offering, Clear Channel Communications will, and will cause its affiliates to, transfer to us
 certain assets related to our business not currently owned by us. We or our subsidiaries will assume and agree to perform,
 discharge and fulfill certain liabilities related to our business. In this prospectus, the description of our business includes these
 assets and liabilities as if such assets and liabilities were ours for all historical periods described herein. Our historical
 financial results as part of Clear Channel Communications may not reflect our financial results in the future as an
 independent publicly traded company or what our financial results would have been had we operated as an independent
 publicly traded company during the periods presented.

 Our Business
     Our principal business is to provide our clients with advertising opportunities through billboards, street furniture displays,
 transit displays and other out-of-home advertising displays, such as wallscapes, spectaculars and mall displays, that we own or
 operate in key markets worldwide. As of September 30, 2005, we owned or operated more than 870,000 advertising displays
 worldwide. For the year ended December 31, 2004, we generated revenues of approximately $2.4 billion, operating income of
 approximately $243.3 million and operating income before depreciation, amortization and non-cash compensation expense, or
 OIBDAN, of approximately $631.6 million. Our domestic reporting segment consists of our operations in the United States,
 Canada and Latin America, with approximately 95% of our 2004 revenues in this segment derived from the United States. Our
 international reporting segment consists of our operations in Europe, Australia, Asia and Africa, with approximately 52% of
 our 2004 revenues in this segment derived from France and the United Kingdom. Approximately 89% of our total 2004
 operating income excluding corporate expenses was derived from our domestic segment and approximately 11% was derived
 from our international segment. Approximately 66% of our total 2004 OIBDAN excluding corporate expenses was derived
 from our domestic segment and approximately 34% was derived from our international segment. See “— Summary Historical
 and Pro Forma Combined Financial Data — Non-GAAP Financial Measure” for an explanation of OIBDAN and a
 reconciliation of OIBDAN to operating income (loss). Additionally, we own equity interests in various out-of-home
 advertising companies worldwide, which we account for under the equity method of accounting.
     Billboard displays are bulletin and poster advertising panels of various sizes that generally are mounted on structures we
 own. We believe that many of our billboards are strategically located to offer maximum visual impact to audiences. Larger
 billboards generally are located along major highways and freeways to target vehicular traffic. Smaller billboards generally are
 located on city streets to target both vehicular and pedestrian traffic.
     Street furniture displays, marketed under our global AdshelTM brand, are advertising surfaces on bus shelters, information
 kiosks, public toilets, freestanding units and other public structures. Generally, we own the street furniture structures and are
 responsible for their construction and maintenance. Contracts for the right to place our street furniture structures in the public
 domain and sell advertising space on them are awarded by municipal and transit authorities in competitive bidding processes.
 We believe that street furniture is growing in popularity with municipal and transit authorities, especially in international and
 larger U.S. markets.


                                                                  1
e424b4                                                                    Page 6 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 100 of 689


Table of Contents


     Transit displays are advertising surfaces on various types of vehicles or within transit systems, including on the interior and
 exterior sides of buses, trains, trams and taxis and within the common areas of rail stations and airports. Contracts for the right
 to place our displays on vehicles or within transit systems and sell advertising space on them are awarded by public transit
 authorities in competitive bidding processes or are negotiated with private transit operators.
     We generate revenues worldwide from local, regional and national sales. Advertising rates generally are based on the
 “gross rating points,” or total number of impressions delivered expressed as a percentage of a market population, of a display
 or group of displays. The number of “impressions” delivered by a display is measured by the number of people passing the site
 during a defined period of time and, in some international markets, is weighted to account for such factors as illumination,
 proximity to other displays and the speed and viewing angle of approaching traffic. While price and availability of displays are
 important competitive factors, we believe that providing quality customer service and establishing strong client relationships
 are also critical components of sales.

 Our Competitive Strengths
    We believe our key competitive strengths are as follows:
    • We believe that our presence in key markets gives our clients the ability to reach a global audience through one
      advertising provider.
    • We have long-standing relationships with a diversified group of local, regional and national advertising brands and
      agencies in the United States and worldwide. No single advertiser accounted for more than 2% of our 2004 domestic or
      international revenues.
    • Our high levels of cash flow from operations provide us with strategic and financial flexibility and will position us to
      opportunistically pursue attractive acquisitions and investments.
    • We believe that we are well-positioned to take advantage of significant technological advances and the corresponding
      improvements in advertisers’ abilities to present engaging campaigns to their target audiences.
    • Our senior management team has extensive experience in the outdoor advertising industry.
    • We believe that our financial strength and flexibility, our existing presence in key markets worldwide and our
      experienced senior management team position us well to capitalize on emerging acquisition and investment opportunities
      in the global industry.
    See “Business — Our Competitive Strengths.”

 Our Strategy
    Our fundamental goal is to increase stockholder value by maximizing our cash flow from operations worldwide.
 Accomplishing this goal requires the successful implementation of the following strategies:
    • We seek to capitalize on our global network and diversified product mix to maximize revenues, increase profits and
      launch new products and initiatives.
    • We seek to enhance revenue opportunities by focusing on specific initiatives that highlight the value of outdoor
      advertising relative to other media.
    • We continue to focus on achieving operating efficiencies throughout our global network.
    • We have made significant commitments to provide innovative services to and enhance our accountability with our
      clients.
    • We intend to strengthen our existing market presence and selectively enter into new markets through acquisitions and
      investments worldwide.
    • We offer our clients alternative displays that incorporate new cost-effective technologies.


                                                                 2
e424b4                                                                    Page 7 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 101 of 689


Table of Contents


    • We maintain an entrepreneurial and customer-oriented culture that motivates local market managers to maximize our
      cash flow from operations.
    See “Business — Our Strategy.”

 Our Risks
    We face a number of risks associated with our business and industry and must overcome a variety of challenges in
 implementing our operating strategy in order to be successful. For instance:
    • Our past operating results have been negatively affected by, among other things, a global economic slowdown and a
      decline in our clients’ advertising budgets, resulting in our incurring net losses in each of 2002, 2003 and 2004 and an
      accrued retained deficit.
    • The outdoor advertising industry is highly competitive. Our properties compete for audiences and advertising revenues
      with other outdoor advertising companies, as well as with other media.
    • We are subject to U.S. and foreign government regulation. Regulations regarding permitting, nonconformance and taxes
      and the size, spacing, density and lighting of displays may restrict our outdoor advertising operations.
    • After this offering, our total indebtedness for borrowed money will be approximately $2.7 billion, approximately
      $2.5 billion of which will be intercompany indebtedness owed to Clear Channel Communications. If our cash flow and
      capital resources are insufficient to service our debt obligations, a default under any debt instrument could materially
      impair our financial condition and liquidity. In addition, our debt instruments may include restrictive covenants that limit
      our ability to refinance debt, sell assets or obtain additional equity capital.
    • We have not previously operated as an independent publicly traded company and our historical and pro forma combined
      financial information is not necessarily representative of the results we may achieve and it is difficult to predict our future
      success.
    • After this offering and for so long as Clear Channel Communications continues to own more than 50% of the total voting
      power of our common stock, it will have the ability to direct the election of our board of directors, exercise control over
      our business and affairs and significantly influence the outcome of matters submitted to a vote of our stockholders.
    • We derive benefits from our association with Clear Channel Communications. If Clear Channel Communications were to
      experience financial difficulty or if we were to separate from Clear Channel Communications in the future, our business
      could be materially adversely affected. In addition, conflicts of interest may arise between Clear Channel
      Communications and us relating to our past and ongoing relationships.
    For further discussion of these challenges and other risks that we face, see “Risk Factors.”

 Our Relationship with Clear Channel Communications
     We are an indirect, wholly owned subsidiary of Clear Channel Communications, Inc. After this offering, Clear Channel
 Communications will own all of our outstanding shares of Class B common stock, representing approximately 90% of the
 outstanding shares of our common stock and approximately 99% of the total voting power of our common stock. For as long
 as Clear Channel Communications is the owner of such number of shares representing more than 50% of the total voting
 power of our common stock, it will have the ability to direct the election of all of the members of our board of directors and to
 exercise a controlling influence over our business and affairs, including any determination with respect to mergers or other
 business combinations involving us, the acquisition or disposition of assets by us, the incurrence of indebtedness by us, the
 issuance of any additional common stock or other equity securities by us, the repurchase or redemption of common stock or
 preferred stock by us and the payment of dividends by us. Similarly, Clear Channel Communications will have the power to
 determine or significantly influence the


                                                                  3
e424b4                                                                    Page 8 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 102 of 689


Table of Contents


 outcome of matters submitted to a vote of our stockholders, including the power to prevent an acquisition or any other change
 in control of us, and to take other actions that might be favorable to Clear Channel Communications. See “Description of
 Capital Stock.”
     Clear Channel Communications has advised us that its current intent is to continue to hold all the shares of our Class B
 common stock it owns after this offering. However, Clear Channel Communications is not subject to any contractual
 obligation that would prohibit it from selling, spinning off, splitting off or otherwise disposing of any shares of our common
 stock, except that Clear Channel Communications has agreed not to sell, spin off, split off or otherwise dispose of any shares
 of our common stock for a period of 180 days after the date of this prospectus without the prior written consent of the
 underwriters, subject to certain limitations and limited exceptions. As a result, there can be no assurance concerning the period
 of time during which Clear Channel Communications will maintain its ownership of the shares of our Class B common stock
 owned by it after this offering. See “Underwriting.”
     Prior to the completion of this offering, we will enter into agreements with Clear Channel Communications that will
 govern the relationship between Clear Channel Communications and us after this offering and will provide for, among other
 things, the provision of services by Clear Channel Communications to us and the allocation of employee benefit, tax and other
 liabilities and obligations attributable to our operations. These agreements will include, among others, a master agreement,
 corporate services agreement, registration rights agreement, tax matters agreement and employee matters agreement. All of the
 agreements relating to our ongoing relationship with Clear Channel Communications will be made in the context of a parent-
 subsidiary relationship and the terms of these agreements may be more or less favorable to us than if they had been negotiated
 with unaffiliated third parties. See “Risk Factors — Risks Related to Our Relationship with Clear Channel Communications”
 and “Arrangements Between Clear Channel Communications and Us.”
     After this offering and the application of all of the net proceeds from this offering to repay a portion of the intercompany
 indebtedness owed to Clear Channel Communications, we will have outstanding indebtedness of approximately $2.7 billion,
 approximately $2.5 billion of which will be intercompany indebtedness owed to Clear Channel Communications. See “Use of
 Proceeds” and “Description of Indebtedness.”
     The master agreement between Clear Channel Communications and us and the note evidencing the $2.5 billion
 intercompany indebtedness each contain covenants that restrict our ability to take certain actions and engage in certain
 transactions. See “Risk Factors — Risks Related to Our Business.” Certain of the restrictive covenants in these agreements
 may continue in force later than the time when Clear Channel Communications owns less than 50% of the total voting power
 of our common stock.
      After this offering, certain individuals will be officers and directors of both Clear Channel Communications and us. In
 addition, because Clear Channel Communications will continue to own more than 50% of the total voting power of our
 common stock after this offering, we will be a “controlled company” under the New York Stock Exchange corporate
 governance standards. As a result of this status, we intend to utilize certain exemptions under the NYSE standards that free us
 from the obligation to comply with certain NYSE corporate governance requirements, which may include the requirements
 (i) that a majority of the board of directors consists of independent directors, (ii) that we have a nominating and governance
 committee, and that such committee be composed entirely of independent directors and governed by a written charter
 addressing the committee’s purpose and responsibilities, (iii) that we have a compensation committee composed entirely of
 independent directors with a written charter addressing the committee’s purpose and responsibilities and (iv) for an annual
 performance


                                                                 4
e424b4                                                                    Page 9 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 103 of 689


Table of Contents


 evaluation of the compensation committee. See “Risk Factors — Risks Related to Our Relationship with Clear Channel
 Communications” and “Arrangements Between Clear Channel Communications and Us.”
    For a description of certain provisions of our amended and restated certificate of incorporation concerning the allocation of
 business opportunities that may be suitable for both Clear Channel Communications and us, see “Description of Capital
 Stock.”

 Our Corporate Structure
     Our principal executive offices are located at 200 East Basse Road, San Antonio, Texas 78209, and our telephone number
 is (210) 832-3700. We operate through Clear Channel Outdoor Holdings, Inc. and our combined subsidiaries. Our Internet
 website address is www.clearchanneloutdoor.com. Information contained on our website or that can be accessed through our
 website is not incorporated by reference in this prospectus. You should not consider information contained on our website or
 that can be accessed through our website to be part of this prospectus for any purpose.


                                                                5
e424b4                                                                   Page 10 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 104 of 689


Table of Contents



                                                     THE OFFERING
 Class A common stock offered         35,000,000 shares
 Common stock to be outstanding
  after this offering:
    Class A                           35,000,000 shares
    Class B                           315,000,000 shares
    Total common stock
      outstanding                     350,000,000 shares
 Common stock to be held by Clear
  Channel Communications after
  this offering:
    Class A                                 0 shares
    Class B                           315,000,000 shares
 Percentage of the outstanding
  shares of our common stock to
  be held by Clear Channel
  Communications after this
  offering                                          90.0%
 Percentage of the total voting
  power of our common stock to
  be held by Clear Channel
  Communications after this
  offering                                          99.4%
 Voting, conversion and             Our Class A common stock and Class B common stock vote as a single class on all
 transferability features           matters on which stockholders are entitled to vote, except as otherwise provided in our
                                    amended and restated certificate of incorporation or as required by law. While the rights
                                    of our Class A common stock and Class B common stock are substantially similar, the
                                    Class A common stock and Class B common stock differ in certain respects, including the
                                    following:
    Class A                         • entitles holder to one vote per share on all matters on which stockholders are entitled to
                                    vote; and
                                    • will be listed on the New York Stock Exchange.
    Class B                         • entitles holder to 20 votes per share on all matters on which stockholders are entitled to
                                    vote;
                                    • will not be listed on any stock exchange;
                                    • is convertible, at the option of the holder, at any time into shares of Class A common
                                    stock on a one-for-one basis, subject to certain limited exceptions; and
                                    • will convert into shares of Class A common stock on a one-for-one basis upon any
                                    transfer, subject to certain limited exceptions.
 Use of proceeds                    Our net proceeds from this offering, after deducting underwriting discounts and estimated
                                    offering expenses, will be approximately $600.3 million.
                                    We intend to use all of the net proceeds of this offering to repay approximately
                                    $600.3 million of the outstanding balances of the intercompany notes issued to Clear
                                    Channel Communications in the original principal amounts of approximately $1.4 billion
                                    and $73.0 million. See “Use of Proceeds.”
 Dividend policy                    We do not anticipate paying any dividends on our common stock in the foreseeable
                                    future. If cash dividends were to be paid on


                                                               6
e424b4                                                                  Page 11 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 105 of 689


Table of Contents


                                      our common stock, holders of Class A common stock and Class B common stock would
                                      share equally, on a per share basis, in any such cash dividend.
 NYSE symbol for the Class A          CCO
 common stock
 Risk factors                         For a discussion of the risks related to our business, our relationship with Clear Channel
                                      Communications, our Class A common stock and this offering, see “Risk Factors”
                                      beginning on page 13.
     Unless otherwise indicated, the number of shares of Class A common stock to be outstanding after this offering excludes
 shares issuable upon the exercise of employee stock options to be issued by us in connection with the conversion of equity-
 based compensation awards of Clear Channel Communications granted to our employees as well as shares issuable upon the
 exercise of options or shares of restricted stock that may be granted under our Stock Incentive Plan after this offering. See
 “Management — Employee Benefit Plans.”
    See “Use of Proceeds.”


                                                                7
e424b4                                                                   Page 12 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 106 of 689


Table of Contents



                    SUMMARY HISTORICAL AND PRO FORMA COMBINED FINANCIAL DATA
    The following table sets forth summary historical and pro forma combined financial data and other information of Clear
 Channel Outdoor Holdings, Inc.
     We have prepared our combined financial statements as if Clear Channel Outdoor Holdings, Inc. had been in existence as a
 separate company throughout all relevant periods. The summary results of operations data, segment data and cash flow data
 for the years ended December 31, 2004, 2003 and 2002 and the summary combined balance sheet data as of December 31,
 2004 and 2003 presented below were derived from our audited combined financial statements and the related notes thereto
 included elsewhere in this prospectus. The summary combined balance sheet data as of December 31, 2002 is derived from our
 audited financial statements. The summary results of operations data, segment data and cash flow data for the nine months
 ended September 30, 2005 and 2004 and the summary balance sheet data as of September 30, 2005 presented below were
 derived from our unaudited combined financial statements and the related notes thereto included elsewhere in this prospectus.
 The operating results for the nine months ended September 30, 2005 and 2004 include all adjustments (consisting only of
 normal recurring adjustments) that we believe are necessary for a fair statement of the results for such interim periods.
    Results for the nine months ended September 30, 2005 are not necessarily indicative of the results expected for the fiscal
 year ending December 31, 2005 or any future period.
     Our unaudited pro forma as adjusted results of operations data present our pro forma as adjusted results of operations for
 the year ended December 31, 2004:
    • as if this offering had been completed on January 1, 2004, and assuming:
       – the outstanding balances of the approximately $1.4 billion and $73.0 million intercompany notes issued to Clear
         Channel Communications are reduced by approximately $362.2 million, representing the balance at September 30,
         2005 in the “Due from Clear Channel Communications” intercompany account;
       – then, approximately $500.5 million of the remaining outstanding balances of the $1.4 billion and $73.0 million
         intercompany notes is contributed to our capital by Clear Channel Communications; and
       – then, approximately $600.3 million of the remaining outstanding balances of the $1.4 billion and $73.0 million
         intercompany notes is repaid with all of the net proceeds of this offering, such that the notes are repaid in full.
    • after giving effect to our distribution of an intercompany note in the original principal amount of $2.5 billion as a
      dividend on our common stock, which note was ultimately distributed to Clear Channel Communications, as if issued to
      Clear Channel Communications on January 1, 2004.
    Our pro forma as adjusted balance sheet and results of operations data as of September 30, 2005 and for the nine months
 ended September 30, 2005, present, using the same assumptions and application of estimated net proceeds described above:
    • our as adjusted financial position as of September 30, 2005, as if this offering had been completed on September 30,
      2005; and
    • our as adjusted results of operations for the nine months ended September 30, 2005, as if this offering and the issuance of
      the $2.5 billion intercompany note had been completed on January 1, 2004.
     The unaudited pro forma information set forth below is based upon available information and assumptions that we believe
 are reasonable. The historical financial and other data have been prepared on a combined basis from Clear Channel
 Communications’ consolidated financial statements using the historical results of operations and bases of the assets and
 liabilities of Clear Channel Communications’ outdoor advertising business and give effect to allocations of expenses from
 Clear Channel Communica-


                                                                 8
e424b4                                                                   Page 13 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 107 of 689


Table of Contents


 tions. Our historical financial data is not indicative of our future performance, nor does such data reflect what our financial
 position and results of operations would have been had we operated as an independent publicly traded company during the
 periods shown.
     The unaudited pro forma statements of operations do not reflect the complete impact of one-time and ongoing incremental
 costs required for us to operate as a separate company. Clear Channel Communications allocated to us $16.6 million in 2004,
 $19.6 million in 2003 and $17.6 million in 2002 of expenses incurred by it for providing us accounting, treasury, tax, legal,
 public affairs, executive oversight, human resources and other services. Through September 30, 2005, Clear Channel
 Communications allocated to us $11.8 million of expenses. After this offering, we expect to continue to receive from Clear
 Channel Communications substantially all of these services, the cost of which will be allocated to us.
     You should read the information contained in this table in conjunction with “Selected Historical Combined Financial
 Data,” “Unaudited Pro Forma Combined Financial Data,” “Capitalization,” “Management’s Discussion and Analysis of
 Financial Condition and Results of Operations,” and the historical audited and unaudited combined financial statements and
 the accompanying notes thereto of us and our combined subsidiaries included elsewhere in this prospectus.
     The following table presents a non-GAAP financial measure, OIBDAN, which we use to evaluate segment and combined
 performance of our business. OIBDAN is not calculated or presented in accordance with U.S. generally accepted accounting
 principles, or GAAP. In Note 3 and in “— Non-GAAP Financial Measure” below, we explain OIBDAN and reconcile it to
 operating income (loss), its most directly comparable financial measure calculated and presented in accordance with GAAP.


                                                                  9
e424b4                                                                     Page 14 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 108 of 689


Table of Contents


                                                         Year Ended                        Pro Forma             Nine Months Ended             Pro Forma
 (In thousands, except per share data)                   December 31,                      as Adjusted             September 30,              as Adjusted
                                                                                          December 31,                                       September 30,
                                             2002             2003         2004                2004             2004           2005               2005
                                                                                          (Unaudited)        (Unaudited)    (Unaudited)       (Unaudited)
 Results of Operations Data:
 Revenue                             $ 1,859,641 $2,174,597 $2,447,040 $                       2,447,040 $1,761,308 $1,931,471 $                   1,931,471
 Operating expenses:
    Direct operating expenses
      (exclusive of depreciation and
      amortization)                      957,830 1,133,386 1,262,317                           1,262,317         924,420      988,448                988,448
    Selling, general and
      administrative expenses
      (exclusive of depreciation and
      amortization)                      392,803    456,893    499,457                           499,457         358,188      410,075                410,075
    Depreciation and amortization        336,895    379,640    388,217                           388,217         288,810      290,233                290,233
    Corporate expenses (exclusive of
      depreciation and amortization)      52,218     54,233     53,770                            53,770          39,451       39,397                 39,397
 Operating income                        119,895    150,445    243,279                           243,279         150,439      203,318                203,318
 Interest expense                         11,623     14,201     14,177                            14,177          11,111        9,874                  9,874
 Intercompany interest expense           227,402    145,648    145,653                           143,208         109,239      133,093                107,409
 Equity in earnings (loss) of
   nonconsolidated affiliates              3,620     (5,142)       (76)                              (76)          2,270         9,908                 9,908
 Other income (expense) — net              9,164     (8,595)   (13,341)                          (13,341)        (17,210)      (17,353)              (17,353)
 Income (loss) before income taxes
   and cumulative effect of a change
   in accounting principle              (106,346)   (23,141)    70,032                            72,477          15,149        52,906                78,590
 Income tax benefit (expense):
    Current                               72,008     12,092    (23,422)                          (24,400)          6,481       (37,767)              (48,041)
    Deferred                             (21,370)   (23,944)   (39,132)                          (39,132)        (17,730)        6,023                 6,023
 Income (loss) before cumulative
   effect of a change in accounting
   principle                             (55,708)   (34,993)     7,478 $                           8,945           3,900        21,162 $              36,572
 Cumulative effect of a change in
  accounting principle, net of tax of
  $504,927 in 2002 and $113,173
  in 2004(1)                           (3,527,198)        —     (162,858)                                             —             —
 Net income (loss)                    $(3,582,906) $ (34,993) $ (155,380)                                   $      3,900 $      21,162
 Basic and diluted income (loss)
  before cumulative effect of a
  change in accounting principle
  per common share(2)                    $          (.18) $      (.11) $          .02 $                  .03 $       .01 $           .07 $                   .10
 Segment Data:
 Revenue:
   Domestic                              $   911,493 $1,006,376 $1,092,089 $                   1,092,089 $ 800,744 $ 886,649 $                       886,649
   International                             948,148 1,168,221 1,354,951                       1,354,951    960,564 1,044,822                      1,044,822
   Total revenue                         $ 1,859,641 $2,174,597 $2,447,040 $                   2,447,040 $1,761,308 $1,931,471 $                   1,931,471
 Operating income (loss):
   Domestic                              $   174,381 $        215,485 $ 263,772 $                263,772 $ 184,808 $          263,448 $              263,448
   International                              (2,268)         (10,807)   33,277                   33,277     5,082            (20,733)               (20,733)
   Corporate                                 (52,218)         (54,233)  (53,770)                 (53,770)  (39,451)           (39,397)               (39,397)
   Total operating income                $   119,895 $        150,445 $ 243,279 $                243,279 $ 150,439 $          203,318 $              203,318


                                                                             10
e424b4                                                                     Page 15 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 109 of 689


Table of Contents

                                                         Year Ended                     Pro Forma              Nine Months Ended             Pro Forma
 (In thousands)                                          December 31,                   as Adjusted              September 30,              as Adjusted
                                                                                       December 31,                                        September 30,
                                                2002         2003         2004              2004            2004            2005                2005
                                                                                       (Unaudited)       (Unaudited)     (Unaudited)        (Unaudited)
 Cash Flow Data:
 Cash flow provided by (used in):
  Operating activities                     $ 320,235     $ 433,459 $ 492,495                             $ 329,893       $ 336,637
  Investing activities                     $ (430,844)   $(230,162) $(310,658)                           $ (227,386)     $ (223,189)
  Financing activities                     $ 173,193     $(222,491) $(182,006)                           $ (95,759)      $ (48,154)
 Capital expenditures                      $ 290,187     $ 205,145 $ 176,140                             $ 117,733       $ 130,484
 Other Data:
 OIBDAN(3)
  Domestic                                 $ 354,328 $ 409,722 $         450,494 $           450,494 $        326,359 $ 390,867 $                  390,867
  International                              154,680   174,596           234,888             234,888          152,423   142,593                    142,593
  Corporate                                  (52,218) (54,233)           (53,770)            (53,770)         (39,451)  (39,397)                   (39,397)
  Total OIBDAN(3)                          $ 456,790 $ 530,085 $         631,612 $           631,612 $        439,331 $ 494,063 $                  494,063

                                                                                                                               As of September 30, 2005
 (In thousands)                                                                     As of December 31,
                                                                                                                                                 Pro Forma
                                                                          2002              2003               2004           Historical        as Adjusted
                                                                                                                             (Unaudited)        (Unaudited)
 Balance Sheet Data:
 Cash and cash equivalents                                          $      45,741     $      34,105      $      37,948   $       91,676     $       91,676
 Current assets                                                           753,289           958,669          1,107,240        1,243,287            881,133
 Property, plant and equipment — net                                    2,213,817         2,264,106          2,195,985        2,172,197          2,172,197
 Total assets                                                           4,926,205         5,232,820          5,240,933        5,295,522          4,933,368
 Current liabilities                                                      642,330           736,202            749,055          807,900            807,900
 Long-term debt, including current maturities                           1,713,493         1,670,017          1,639,380        4,212,136          2,749,136
 Total liabilities                                                      2,347,262         2,472,656          2,511,280        5,207,173          3,744,173
 Owner’s equity                                                         2,578,943         2,760,164          2,729,653           88,349          1,189,195
 Total liabilities and owner’s equity                                   4,926,205         5,232,820          5,240,933        5,295,522          4,933,368

 (1) Cumulative effect of change in accounting principle for the year ended December 31, 2002, related to an impairment of
     goodwill recognized in accordance with the adoption of Statement of Financial Accounting Standards No. 142,
     “Goodwill and Other Intangible Assets.” Cumulative effect of change in accounting principle for the year ended
     December 31, 2004, related to a non-cash charge recognized in accordance with the adoption of Topic D-108, Use of
     Residual Method to Value Acquired Assets other than Goodwill. See “Management’s Discussion and Analysis of
     Financial Condition and Results of Operations — Critical Accounting Estimates — Indefinite-lived Assets.”
 (2) Basic and diluted income (loss) before cumulative effect of a change in accounting principle per share is calculated by
     dividing income (loss) before cumulative effect of a change in accounting principle by the weighted average of common
     shares outstanding. The historic basic and diluted is based on 315,000,000 shares outstanding and the pro forma basic and
     diluted is based on 350,000,000 shares outstanding.
 (3) We evaluate segment and combined performance based on several factors, one of the primary measures of which is
     operating income (loss) before depreciation, amortization and non-cash compensation expense, which we refer to as
     OIBDAN. See “— Non-GAAP Financial Measure” below, “Unaudited Pro Forma Combined Financial Data” and
     “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Use of OIBDAN.”


                                                                          11
e424b4                                                                     Page 16 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 110 of 689


Table of Contents


 Non-GAAP Financial Measure
     In addition to operating income, we evaluate segment and combined performance based on other factors, one primary
 measure of which is operating income (loss) before depreciation, amortization and non-cash compensation expense, which we
 refer to as OIBDAN. We use OIBDAN as a measure of the operational strengths and performance of our business and not as a
 measure of liquidity. However, a limitation of the use of OIBDAN as a performance measure is that it does not reflect the
 periodic costs of certain capitalized tangible and intangible assets used in generating revenues in our business. Accordingly,
 OIBDAN should be considered in addition to, and not as a substitute for, operating income (loss), net income (loss) and other
 measures of financial performance reported in accordance with U.S. GAAP. Furthermore, this measure may vary among other
 companies; thus, OIBDAN as presented below may not be comparable to similarly titled measures of other companies.
     We believe OIBDAN is useful to investors and other external users of our financial statements in evaluating our operating
 performance because it is widely used in the outdoor advertising industry to measure a company’s operating performance and
 it helps investors more meaningfully evaluate and compare the results of our operations from period to period and with those
 of other companies in the outdoor advertising industry (to the extent the same components of OIBDAN are used), in each case
 without regard to items such as non-cash depreciation and amortization and non-cash compensation expense, which can vary
 depending upon the accounting method used and the book value of assets.
     Our management uses OIBDAN (i) as a measure for planning and forecasting operating and individual expectations and
 for evaluating actual results against such expectations, (ii) as a basis for incentive bonuses paid to our executive officers and
 our branch managers and (iii) in presentations to our board of directors to enable them to have the same consistent
 measurement basis of operating performance used by management.
     The following table presents a reconciliation of OIBDAN to operating income, which is a GAAP measure of our operating
 results:
                                                                  Pro Forma              Nine Months Ended            Pro Forma as
                                  Year Ended December 31,         as Adjusted              September 30,                Adjusted
                                                                 December 31,                                         September 30,
 (In thousands)                2002        2003         2004          2004            2004             2005               2005
                                                                 (Unaudited)       (Unaudited)      (Unaudited)        (Unaudited)
 Reconciliation of
   OIBDAN to operating
   income:
 Combined:
   OIBDAN                   $456,790 $530,085 $631,612 $               631,612     $ 439,331       $ 494,063      $         494,063
   Depreciation and
     amortization             336,895    379,640      388,217          388,217         288,810        290,233               290,233
   Non-cash
     compensation                 —        —       116                     116            82             512                    512
 Operating income           $119,895 $150,445 $243,279 $               243,279     $ 150,439       $ 203,318      $         203,318
 Domestic:
   OIBDAN                   $354,328 $409,722 $450,494 $               450,494     $ 326,359       $ 390,867      $         390,867
   Depreciation and
     amortization             179,947    194,237      186,620          186,620         141,479        127,019               127,019
   Non-cash
     compensation                 —        —       102                     102            72             400                    400
 Operating income           $174,381 $215,485 $263,772 $               263,772     $ 184,808       $ 263,448      $         263,448
 International:
   OIBDAN                   $154,680 $174,596 $234,888 $               234,888     $ 152,423       $ 142,593      $         142,593
   Depreciation and
     amortization             156,948    185,403      201,597          201,597         147,331        163,214               163,214
   Non-cash
     compensation                 —          —         14                   14              10           112                     112
 Operating income (loss)    $ (2,268) $ (10,807) $ 33,277 $             33,277     $     5,082     $ (20,733)     $          (20,733)


                                                                 12
e424b4                                                                   Page 17 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 111 of 689


Table of Contents

                                                        RISK FACTORS
   You should carefully consider the following risks before investing in our Class A common stock. These risks could materially
adversely affect our business, results of operations or financial condition. In such an event, the trading price of our Class A
common stock could decline and you could lose part or all of your investment.

Risks Related to Our Business
   We have incurred net losses and may experience future net losses, which could adversely affect our stock price.
    In the past, our operating results have been adversely affected by, among other things, a global economic slowdown and a
decline in our clients’ advertising budgets. We incurred net losses in each of 2002, 2003 and 2004 of approximately $3.6 billion,
$35.0 million and $155.4 million, respectively, and had an accumulated retained deficit of $4.2 billion at September 30, 2005.
Due to market conditions in the advertising industry generally and slow economic times and other factors that cause advertisers
to cut back their advertising budgets or change their advertising strategies, we may face reduced demand for our advertising
products, underutilization of our advertising faces and other factors that could adversely affect our results of operations in the
near term. We cannot predict whether we will achieve profitability in future periods.

   Government regulation of outdoor advertising may restrict our outdoor advertising operations.
    Changes in laws and regulations affecting outdoor advertising at any level of government, including laws of the foreign
jurisdictions in which we operate, could have a significant financial impact on us by requiring us to make significant
expenditures or otherwise limiting or restricting some of our operations.
   U.S. federal, state and local regulations have had an impact on the outdoor advertising industry. One of the seminal laws was
The Highway Beautification Act of 1965 (HBA), which regulates outdoor advertising on the 306,000 miles of Federal-Aid
Primary, Interstate and National Highway Systems roads. HBA regulates the locations of billboards, mandates a state compliance
program, requires the development of state standards, promotes the expeditious removal of illegal signs, and requires just
compensation for takings. Size, spacing and lighting are regulated by state and local municipalities.
    From time to time, certain state and local governments and third parties have attempted to force the removal of displays not
governed by the HBA under various state and local laws, including amortization. Amortization permits the display owner to
operate its display which does not meet current code requirements for a specified period of time, after which it must remove or
otherwise conform its display to the applicable regulations at its own cost without any compensation. Several municipalities
within our existing markets have adopted amortization ordinances. Other regulations limit our ability to rebuild or replace
nonconforming displays and require us to remove or modify displays that are not in strict compliance with applicable laws. In
addition, from time to time third parties or local governments assert that we own or operate displays that either are not properly
permitted or otherwise are not in strict compliance with applicable law. Such regulations and allegations have not had a material
impact on our results of operations to date, but if we are increasingly unable to resolve such allegations or obtain acceptable
arrangements in circumstances in which our displays are subject to removal, modification or amortization, or if there occurs an
increase in such regulations or their enforcement, our results could suffer.
    Legislation has from time to time been introduced in state and local jurisdictions attempting to impose taxes on revenues of
outdoor advertising companies. Several jurisdictions have already imposed such taxes as a percentage of our gross receipts of
outdoor advertising revenues in that jurisdiction. While these taxes have not had a material impact on our business and financial
results to date, we expect states to continue to try to impose such taxes as a way of increasing revenues. The increased imposition
of these

                                                                13
e424b4                                                                   Page 18 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 112 of 689


Table of Contents

taxes and our inability to pass on the cost of these taxes to our clients could negatively affect our operating income.
    In addition, we are unable to predict what additional regulations may be imposed on outdoor advertising in the future.
Legislation that would regulate the content of billboard advertisements and implement additional billboard restrictions has been
introduced in Congress from time to time in the past. We recently were fined $30,000 by the City of Los Angeles for our
inadvertent failure to properly disclose our role in providing billboards to a local political candidate.
    International regulation of the outdoor advertising industry varies by region and country, but generally limits the size,
placement, nature and density of out-of-home displays. Significant international regulations include the Law of December 29,
1979 in France, the Town and Country Planning (Control of Advertisements) Regulations 1992 in the United Kingdom, and
Règlement Régional Urbain de l’agglomération bruxelloise in Belgium. These laws define issues such as the extent to which
advertisements can be erected in rural areas, the hours during which illuminated signs may be lit and whether the consent of local
authorities is required to place a sign in certain communities. Other regulations limit the subject matter and language of out-of-
home displays. For instance, the United States and France, among other nations, ban outdoor advertisements for tobacco
products. Our failure to comply with these or any future international regulations could have an adverse impact on the
effectiveness of our displays or their attractiveness to clients as an advertising medium and may require us to make significant
expenditures to ensure compliance. As a result, we may experience a significant impact on our operations, revenues, international
client base and overall financial condition.

    We face intense competition in the outdoor advertising industry that may adversely affect the advertising fees we can
    charge, and consequently lower our operating margins and profits.
    We operate in a highly competitive industry, and we may not be able to maintain or increase the fees we charge our
customers, which may consequently lower our operating margins and profits. Our advertising properties compete for audiences
and advertising revenues with other outdoor advertising companies, as well as with other media, such as radio, newsweekly
magazines, newspapers, prime time television, direct mail, the Internet and telephone directories. It is possible that new
competitors may emerge and rapidly acquire significant market share. Competitive factors in our industry could adversely affect
our financial performance by, among other things, leading to decreases in overall revenues, numbers of advertising clients,
advertising fees or profit margins. These factors include:
   • our competitors offering reduced advertising rates, which we may be unable or unwilling to match;
   • our competitors adopting technological changes and innovations that we are unable to adopt or are delayed in adopting and
     that offer more attractive advertising alternatives than those we currently offer;
   • shifts in the general population or specific demographic groups to markets where we have fewer outdoor advertising
     displays;
   • our competitors securing more effective advertising sites than those sites where our displays are located;
   • our competitors’ abilities to complete and integrate acquisitions better than our ability to complete and integrate
     acquisitions;
   • our inability to secure street furniture contracts on favorable terms; and
   • development, governmental actions and strategic trading or retirement of displays, which, excluding acquisitions, may result
     in a reduction of our existing displays and increased competition for attractive display locations.

                                                                 14
e424b4                                                                   Page 19 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 113 of 689


Table of Contents

    Doing business in foreign countries creates certain risks not involved in doing business in the United States that may
    disrupt our international operations or cause us to realize lower returns from our international operations.
    Doing business in foreign countries involves certain risks that may not exist when doing business in the United States. The
risks involved in foreign operations that could result in disruptions to our business or financial losses in our international
operations against which we are not insured include:
   • exposure to local economic conditions, foreign exchange restrictions and restrictions on the withdrawal of foreign
     investment and earnings, investment restrictions or requirements, expropriations of property and changes in foreign taxation
     structures, each of which could reduce our profit from international operations;
   • potential adverse changes in the diplomatic relations of foreign countries with the United States and government policies
     against businesses owned by foreigners, each of which could affect our ability to continue operations in or enter into an
     otherwise profitable market;
   • changes in foreign regulations, such as the decision in France to lift the ban on retail advertising on television by 2007;
   • hostility from local populations, potential instability of foreign governments and risks of insurrections, each of which could
     disrupt our ability to conduct normal business operations; and
   • risks of renegotiation or modification of existing agreements with governmental authorities and diminished ability to legally
     enforce our contractual rights in foreign countries, each of which could cause financial losses in otherwise profitable
     operations.
    In addition, we may incur substantial tax liabilities if we repatriate any of the cash generated by our international operations
back to the United States, due to our current inability to recognize any foreign tax credits that would be associated with such
repatriation. We are not currently in a position to recognize any tax assets in the United States that are the result of payments of
income or withholding taxes in foreign jurisdictions.

    Exchange rates may cause fluctuations in our results of operations that are not related to our operations.
    Because we own assets overseas and derive revenues from our international operations, we may incur currency translation
losses or gains due to changes in the values of foreign currencies relative to the United States dollar. For the years ended
December 31, 2004, 2003 and 2002, foreign exchange rate gains had a significant positive effect on our results of operations.
However, for the nine months ended September 30, 2005 and 2004, exchange rate fluctuations negatively affected our results of
operations. We cannot predict the effect of exchange rate fluctuations upon future operating results. See “Management’s
Discussion and Analysis of Financial Condition and Results of Operations — Market Risk Management — Foreign Currency
Risk.”

    Our results of operations vary from quarter to quarter, and our financial performance in certain financial quarters may
    not be indicative of or comparable to our financial performance in subsequent financial quarters.
    Typically, we experience our lowest financial performance in the first quarter of our calendar year as retailers scale back their
advertising budgets following the year-end holiday season. Because our results vary widely from quarter to quarter, our financial
results for one quarter cannot necessarily be compared to another quarter and may not be indicative of our financial performance
in subsequent quarters. These variations in our financial results could have an effect on our stock price.

                                                                 15
e424b4                                                                   Page 20 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 114 of 689


Table of Contents

   The success of our street furniture and transit products is dependent on our obtaining key municipal concessions, which
   we may not be able to obtain on favorable terms.
    Our street furniture and transit products businesses require us to obtain contracts with municipalities and other governmental
entities. Many of these contracts require us to participate in competitive bidding processes, have terms typically ranging from
three to 20 years and have revenue share or fixed payment components. Our inability to successfully negotiate or complete these
contracts due to governmental demands and delay and the highly competitive bidding processes for these contracts could affect
our ability to offer these products to our clients, or to offer them to our clients at rates that are competitive to other forms of
advertising, without adversely affecting our net income.

   Future acquisitions of businesses or properties could have adverse consequences on our existing business or assets.
    We may acquire outdoor advertising assets and other assets or businesses that we believe will assist our clients in marketing
their products and services. Our acquisition strategy involves numerous risks, including:
   • possible failures of our acquisitions to be profitable or to generate anticipated cash flows, which could affect our overall
     profitability and cash flows;
   • entry into markets and geographic areas where our competitors are operating but where we have limited or no experience;
   • potential difficulties in integrating our operations and systems with those of acquired companies, causing delays in realizing
     the potential benefits of acquisitions;
   • diversion of our management team’s attention away from other business concerns; and
   • loss of key employees of acquired companies or the inability to recruit additional senior management to supplement or
     replace senior management of acquired companies.

   Antitrust regulations may limit future acquisitions due to our current inventory of advertising properties in certain
   markets.
    Additional acquisitions by us may require antitrust review by U.S. antitrust agencies and may require review by foreign
antitrust agencies under the antitrust laws of foreign jurisdictions. We can give no assurances that the Department of Justice, the
Federal Trade Commission or foreign antitrust agencies will not investigate, possibly challenge or seek divestitures or other
remedies as a condition to not challenging future acquisitions. If those agencies take any such action, we may not be able to
complete, or realize the desired benefits of, the proposed acquisition.

   The lack of availability of potential acquisitions at reasonable prices could harm our growth strategy.
    We face stiff competition from other outdoor advertising companies for acquisition opportunities. If the prices sought by
sellers of these companies were to rise, we may find fewer acceptable acquisition opportunities. In addition, the purchase price of
possible acquisitions could require the incurrence of additional debt or equity financing on our part. Since the terms and
availability of this financing depend to a large degree upon general economic conditions and third parties over which we have no
control, we can give no assurance that we will obtain the needed financing or that we will obtain such financing on attractive
terms. In addition, our ability to obtain financing depends on a number of other factors, many of which are also beyond our
control, such as interest rates and national and local business conditions. If the cost of obtaining needed financing is too high or
the terms of such financing are otherwise unacceptable in relation to the acquisition opportunity we are presented with, we may
decide to forgo that opportunity. Additional indebtedness could increase our leverage and make us more vulnerable to economic
downturns and may limit our ability to withstand competitive pressures. Additional equity financing could result in dilution to
our stockholders.

                                                                 16
e424b4                                                                   Page 21 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 115 of 689


Table of Contents

    After this offering, we will have substantial debt obligations that could restrict our operations and impair our financial
    condition.
    After this offering, the application of all of the net proceeds of this offering to repay a portion of the outstanding balances of
the $1.4 billion and $73.0 million intercompany notes owed to Clear Channel Communications, the reduction of a portion of the
outstanding balances of such notes through offset to the “Due from Clear Channel Communications” account and the
contribution of the remaining portion of the outstanding balances of such notes to our capital, our total indebtedness for borrowed
money will be approximately $2.7 billion, approximately $2.5 billion of which will be intercompany indebtedness owed to Clear
Channel Communications. As of December 31, 2004, on a pro forma basis, approximately $146.3 million of such total
indebtedness (excluding interest) is due in 2005, $4.6 million is due in 2006 and 2007, $24.8 million is due in 2008 and 2009 and
$2.5 billion thereafter. See “Contractual and Other Obligations — Firm Commitments.” We may also incur additional substantial
indebtedness in the future.
   Our substantial indebtedness could have adverse consequences, including:
   • increasing our vulnerability to adverse economic, regulatory and industry conditions;
   • limiting our ability to compete and our flexibility in planning for, or reacting to, changes in our business and the industry;
   • limiting our ability to borrow additional funds; and
   • requiring us to dedicate a substantial portion of our cash flow from operations to payments on our debt, thereby reducing
     funds available for working capital, capital expenditures, acquisitions and other purposes.
    If our cash flow and capital resources are insufficient to service our debt obligations, we may be forced to sell assets, seek
additional equity or debt capital or restructure our debt. However, these measures might be unsuccessful or inadequate in
permitting us to meet scheduled debt service obligations. We may be unable to restructure or refinance our obligations and obtain
additional equity financing or sell assets on satisfactory terms or at all. As a result, inability to meet our debt obligations could
cause us to default on those obligations. A default under any debt instrument could, in turn, result in defaults under other debt
instruments. Any such defaults could materially impair our financial condition and liquidity.

    To service our debt obligations and to fund potential capital expenditures, we will require a significant amount of cash to
    meet our needs, which depends on many factors beyond our control.
    Our ability to service our debt obligations and to fund potential capital expenditures for display construction or renovation
will require a significant amount of cash, which depends on many factors beyond our control. Our ability to make payments on
and to refinance our debt will also depend on our ability to generate cash in the future. This, to an extent, is subject to general
economic, financial, competitive, legislative, regulatory and other factors that are beyond our control.
    We cannot assure you that our business will generate sufficient cash flow or that future borrowings will be available to us in
an amount sufficient to enable us to pay our debt, including our intercompany notes, or to fund our other liquidity needs. If our
future cash flow from operations and other capital resources are insufficient to pay our obligations as they mature or to fund our
liquidity needs, we may be forced to reduce or delay our business activities and capital expenditures, sell assets, obtain additional
equity capital or restructure or refinance all or a portion of our debt, including the intercompany notes, on or before maturity. We
cannot assure you that we will be able to refinance any of our debt, including the intercompany notes, on a timely basis or on
satisfactory terms, if at all. In addition, the terms of our existing debt, including the intercompany notes, and other future debt
may limit our ability to pursue any of these alternatives.

                                                                 17
e424b4                                                                   Page 22 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 116 of 689


Table of Contents

   The $2.5 billion intercompany note and agreements with Clear Channel Communications impose restrictions on our
   ability to finance operations and capital needs, make acquisitions or engage in other business activities and requires
   prepayment from substantially all proceeds from debt or equity raised by us.
    The $2.5 billion intercompany note and Master Agreement with Clear Channel Communications include restrictive covenants
that, among other things, restrict our ability to:
   • incur additional debt;
   • pay dividends and make distributions;
   • make certain acquisitions and investments;
   • repurchase our stock;
   • create liens;
   • enter into transactions with affiliates;
   • enter into sale-leaseback transactions;
   • dispose of all or substantially all of our assets; and
   • merge or consolidate.
   The existence of these restrictions could limit our ability to grow and increase our revenues or respond to competitive
changes.
    In addition, the intercompany note requires us to prepay it in full upon a change of control (as defined in the note), and, upon
our issuances of equity and incurrences of debt, subject to certain exceptions, to prepay the note in the amount of net proceeds
received from such events. Our failure to comply with the terms and covenants in our indebtedness could lead to a default under
the terms of those documents, which would entitle Clear Channel Communications or other holders to accelerate the
indebtedness and declare all amounts owed due and payable. See “Arrangements Between Clear Channel Communications and
Us — Master Agreement — Approval Rights of Clear Channel Communications on Certain of Our Activities” and “Description
of Indebtedness.”

   Additional restrictions on outdoor advertising of tobacco, alcohol and other products may further restrict the categories of
   clients that can advertise using our products.
    Out-of-court settlements between the major U.S. tobacco companies and all 50 states, the District of Columbia, the
Commonwealth of Puerto Rico and four other U.S. territories include a ban on the outdoor advertising of tobacco products. Our
domestic revenues from the outdoor advertising of tobacco products were approximately $1.2 million, $1.6 million and
$3.1 million in 2002, 2003 and 2004, respectively. Other products and services may be targeted in the future, including alcohol
products. Our domestic revenues from the outdoor advertising of alcohol products were approximately $68.5 million,
$74.0 million and $71.0 million in 2002, 2003 and 2004. Legislation regulating tobacco and alcohol advertising has also been
introduced in a number of European countries in which we conduct business and could have a similar impact. Any significant
reduction in alcohol-related advertising due to content-related restrictions could cause a reduction in our direct revenues from
such advertisements and an increase in the available space on the existing inventory of billboards in the outdoor advertising
industry.

   A general deterioration in economic conditions may cause our clients to reduce their advertising budgets or to choose
   advertising plans other than outdoor advertising.
    The risks associated with our businesses become more acute in periods of a slowing economy or recession, which may be
accompanied by a decrease in advertising and which could have an adverse effect on our revenues and profit margins or result in
an impairment in the value of our assets. The impact of slowdowns on our business is difficult to predict, but they may result in
reductions in purchases of

                                                                 18
e424b4                                                                   Page 23 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 117 of 689


Table of Contents

advertising. In addition, to the extent our street furniture and transit businesses rely on long-term guaranteed contracts with
government entities, we may suffer losses on those contracts in times of economic slowdowns.

    Our outdoor advertising properties and revenues may be adversely affected by the occurrence of extraordinary events.
    The occurrence of extraordinary events with respect to our properties or the economy generally, such as terrorist attacks,
severe weather conditions such as hurricanes or similar events may substantially decrease the use of and demand for advertising
or expose us to substantial liability, which may decrease our revenues or increase our expenses. The September 11, 2001 terrorist
attacks, for example, caused a nationwide disruption of commercial activities. The occurrence of future terrorist attacks, military
actions, contagious disease outbreaks or similar events cannot be predicted, and their occurrence can be expected to further
negatively affect the economies of the United States and other foreign countries where we do business generally, specifically the
market for advertising.

Risks Related to Our Relationship with Clear Channel Communications
    We have no operating history as an independent company and our historical and pro forma combined financial
    information is not necessarily representative of the results we would have achieved as an independent publicly traded
    company and may not be a reliable indicator of our future results.
    The historical and pro forma combined financial information included in this prospectus does not reflect the financial
condition, results of operations or cash flows we would have achieved as an independent publicly traded company during the
periods presented or those results we will achieve in the future. This is primarily a result of the following factors:
   • Our historical and pro forma combined financial results reflect allocations of corporate expenses from Clear Channel
     Communications. Those allocations may be different from the comparable expenses we would have incurred had we
     operated as an independent publicly traded company.
   • Our working capital requirements and capital for our general corporate purposes, including acquisitions and capital
     expenditures, historically have been satisfied as part of the corporate-wide cash management policies of Clear Channel
     Communications. Subsequent to this offering, Clear Channel Communications will not be required to provide us with funds
     to finance our working capital or other cash requirements. Without the opportunity to obtain financing from Clear Channel
     Communications, we may in the future need to obtain additional financing from banks, or through public offerings or
     private placements of debt or equity securities, strategic relationships or other arrangements. We may have a credit rating
     that is lower than Clear Channel Communications’ credit rating and may incur debt on terms and at interest rates that will
     not be as favorable as those generally enjoyed by Clear Channel Communications.
   • Significant changes may occur in our cost structure, management, financing and business operations as a result of our
     operating as an independent public subsidiary of Clear Channel Communications. These changes could result in increased
     costs associated with reduced economies of scale, stand-alone costs for services currently provided by Clear Channel
     Communications, the need for additional personnel to perform services currently provided by Clear Channel
     Communications and the legal, accounting, compliance and other costs associated with being a public company with equity
     securities listed on a national stock exchange. We are obligated to continue to use the services of Clear Channel
     Communications under the Corporate Services Agreement until such time as Clear Channel Communications owns less than
     50% of the total voting power of our common stock, or longer for certain information technology services, and, in the event
     our Corporate Services Agreement with Clear Channel Communications terminates, we may not be able to replace the
     services that Clear Channel Communications provides us until such time or in a timely manner or on comparable terms.

                                                                 19
e424b4                                                                   Page 24 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 118 of 689


Table of Contents

   • Pursuant to a cash management arrangement, substantially all of our cash generated from our domestic operations will be
     transferred daily by Clear Channel Communications into accounts where funds of ours and of Clear Channel
     Communications may be commingled. The amounts so held by Clear Channel Communications will be evidenced in a cash
     management note issued by Clear Channel Communications to us. We do not have a commitment from Clear Channel
     Communications to advance funds to us, and we will have no access to the cash transferred from our concentration account
     to the master account of Clear Channel Communications. If Clear Channel Communications were to become insolvent, we
     would be an unsecured creditor like other unsecured creditors of Clear Channel Communications and could experience a
     liquidity shortfall.

   Because Clear Channel Communications controls substantially all the voting power of our common stock, investors will
   not be able to affect the outcome of any stockholder vote.
    After this offering, Clear Channel Communications will own all of our outstanding shares of Class B common stock,
representing approximately 90% of the outstanding shares of our common stock. Each share of our Class B common stock
entitles its holder to 20 votes and each share of our Class A common stock entitles its holder to one vote on all matters on which
stockholders are entitled to vote. As a result, after this offering, Clear Channel Communications will control approximately 99%
of the total voting power of our common stock.
    For so long as Clear Channel Communications continues to own shares of our common stock representing more than 50% of
the total voting power of our common stock, it will have the ability to direct the election of all members of our board of directors
and to exercise a controlling influence over our business and affairs, including any determinations with respect to mergers or
other business combinations involving us, our acquisition or disposition of assets, our incurrence of indebtedness, our issuance of
any additional common stock or other equity securities, our repurchase or redemption of common stock or preferred stock and
our payment of dividends. Similarly, Clear Channel Communications will have the power to determine or significantly influence
the outcome of matters submitted to a vote of our stockholders, including the power to prevent an acquisition or any other change
in control of us. Because Clear Channel Communications’ interests as our controlling stockholder may differ from your interests,
actions taken by Clear Channel Communications with respect to us may not be favorable to you.
    Prior to the completion of this offering, we also will enter into a master agreement, a corporate services agreement, a
trademark license agreement and a number of other agreements with Clear Channel Communications setting forth various
matters governing our relationship with Clear Channel Communications while it remains a significant stockholder in us. These
agreements, along with the $2.5 billion intercompany note, will govern our relationship with Clear Channel Communications
after this offering and will allow Clear Channel Communications to retain control over, among other things, the continued use of
the trademark “Clear Channel,” the provision of corporate services to us and our ability to make certain acquisitions or to merge
or consolidate or to sell all or substantially all our assets. The rights of Clear Channel Communications under these agreements
may allow Clear Channel Communications to delay or prevent an acquisition of us that our other stockholders may consider
favorable. We will not be able to terminate these agreements or amend them in a manner we deem more favorable so long as
Clear Channel Communications continues to own shares of our common stock representing more than 50% of the total voting
power of our common stock. See “Description of Capital Stock”, “Description of Indebtedness” and “Arrangements Between
Clear Channel Communications and Us.”

   Conflicts of interest may arise between Clear Channel Communications and us that could be resolved in a manner
   unfavorable to us.
    Questions relating to conflicts of interest may arise between Clear Channel Communications and us in a number of areas
relating to our past and ongoing relationships. After this offering, three of our directors will continue to serve as directors of
Clear Channel Communications and two of these will be our executive officers. For as long as Clear Channel Communications
continues to own shares of our common stock representing more than 50% of the total voting power of our common stock, it will
have the ability to

                                                                20
e424b4                                                                   Page 25 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 119 of 689


Table of Contents

direct the election of all the members of our board of directors and to exercise a controlling influence over our business and
affairs.
    Areas in which conflicts of interest between Clear Channel Communications and us could arise include, but are not limited to,
the following:
   • Cross officerships, directorships and stock ownership. The ownership interests of our directors or executive officers in the
     common stock of Clear Channel Communications or service as a director or officer of both Clear Channel Communications
     and us could create, or appear to create, conflicts of interest when directors and executive officers are faced with decisions
     that could have different implications for the two companies. For example, these decisions could relate to (i) the nature,
     quality and cost of services rendered to us by Clear Channel Communications, (ii) disagreement over the desirability of a
     potential acquisition opportunity, (iii) employee retention or recruiting or (iv) our dividend policy.
   • Intercompany transactions. From time to time, Clear Channel Communications or its affiliates may enter into transactions
     with us or our subsidiaries or other affiliates. Although the terms of any such transactions will be established based upon
     negotiations between employees of Clear Channel Communications and us and, when appropriate, subject to the approval of
     the independent directors on our board or a committee of disinterested directors, there can be no assurance that the terms of
     any such transactions will be as favorable to us or our subsidiaries or affiliates as may otherwise be obtained in arm’s length
     negotiations.
   • Intercompany agreements. We have entered into certain agreements with Clear Channel Communications pursuant to which
     it will provide us certain management, administrative, accounting, tax, legal and other services, for which we will reimburse
     Clear Channel Communications on a cost basis. In addition, we will enter into a number of intercompany agreements
     covering matters such as tax sharing and our responsibility for certain liabilities previously undertaken by Clear Channel
     Communications for certain of our businesses. Pursuant to the corporate services agreement between Clear Channel
     Communications and us, we are contractually obligated to utilize the services of the chief executive officer of Clear Channel
     Communications as our Chief Executive Officer and the chief financial officer of Clear Channel Communications as our
     Chief Financial Officer until Clear Channel Communications owns less than 50% of the voting power of our common stock,
     or we provide Clear Channel Communications with six months prior written notice of termination. The terms of these
     agreements were established while we were a wholly owned subsidiary of Clear Channel Communications and were not the
     result of arm’s length negotiations. In addition, conflicts could arise in the interpretation or any extension or renegotiation of
     these existing agreements after this offering. See “Arrangements Between Clear Channel Communications and Us.”

   If Clear Channel Communications engages in the same type of business we conduct or takes advantage of business
   opportunities that might be attractive to us, our ability to successfully operate and expand our business may be hampered.
   Our amended and restated certificate of incorporation provides that, subject to any contractual provision to the contrary, Clear
Channel Communications will have no obligation to refrain from:
   • engaging in the same or similar business activities or lines of business as us; or
   • doing business with any of our clients, customers or vendors.
    In addition, the corporate opportunity policy set forth in our amended and restated certificate of incorporation addresses
potential conflicts of interest between our company, on the one hand, and Clear Channel Communications and its officers and
directors who are officers or directors of our company, on the other hand. The policy provides that if Clear Channel
Communications acquires knowledge of a potential transaction or matter which may be a corporate opportunity for both Clear
Channel Communications and us, we will have renounced our interest in the corporate opportunity. It also provides

                                                                 21
e424b4                                                                   Page 26 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 120 of 689


Table of Contents

that if one of our directors or officers who is also a director or officer of Clear Channel Communications learns of a potential
transaction or matter that may be a corporate opportunity for both Clear Channel Communications and us, we will have
renounced our interest in the corporate opportunity, unless that opportunity is expressly offered to that person in writing solely in
his or her capacity as our director or officer.
   If one of our officers or directors, who also serves as a director or officer of Clear Channel Communications, learns of a
potential transaction or matter that may be a corporate opportunity for both Clear Channel Communications and us, our amended
and restated certificate of incorporation provides that the director or officer will have no duty to communicate or present that
corporate opportunity to us and will not be liable to us or our stockholders for breach of fiduciary duty by reason of Clear
Channel Communications’ actions with respect to that corporate opportunity.
   This policy could result in Clear Channel Communications having rights to corporate opportunities in which both we and
Clear Channel Communications have an interest.
    By becoming a stockholder in our company, you will be deemed to have notice of and have consented to these provisions of
our amended and restated certificate of incorporation. The principles for resolving such potential conflicts of interest are
described under “Description of Capital Stock — Provisions of Our Amended and Restated Certificate of Incorporation Relating
to Related-Party Transactions and Corporate Opportunities.”

    We are a “controlled company” within the meaning of the New York Stock Exchange rules and, as a result, will qualify
    for, and intend to rely on, exemptions from certain corporate governance requirements that may not provide as many
    protections as those afforded to stockholders of other companies.
     After this offering, Clear Channel Communications will continue to own more than 50% of the total voting power of our
common stock and we will be a “controlled company” under the NYSE corporate governance standards. As a controlled
company, we may elect to utilize certain exemptions under the NYSE standards that free us from the obligation to comply with
certain NYSE corporate governance requirements, including the requirements (i) that a majority of the board of directors consists
of independent directors, (ii) that we have a nominating and governance committee, and that such committee be composed
entirely of independent directors and governed by a written charter addressing the committee’s purpose and responsibilities,
(iii) that we have a compensation committee that is composed entirely of independent directors with a written charter addressing
the committee’s purpose and responsibilities and (iv) for an annual performance evaluation of the compensation committee. After
this offering, we intend to utilize certain of these exemptions and, as a result, we may not create or maintain a nominating and
governance committee, and the nominating and governance committee, if created, and the compensation committee may not
consist entirely of independent directors, and our board of directors may not consist of a majority of independent directors.
Accordingly, you may not have the same protections afforded to stockholders of companies that are subject to all of the NYSE
corporate governance requirements.

    We will only have the right to use the Clear Channel brand name, logo and corporate name for so long as Clear Channel
    Communications owns at least 50% of the total voting power of our common stock. If Clear Channel Communications’
    ownership falls below such 50% threshold and we fail to establish in a timely manner a new, independently recognized
    brand name with a strong reputation, our revenue and profitability could decline.
    Upon completion of this offering, our corporate name will be “Clear Channel Outdoor Holdings, Inc.,” and we and our
subsidiaries may use the Clear Channel brand name and logo in marketing our products and services. Pursuant to a trademark
license agreement, Clear Channel Communications will grant us the right to use the “Clear Channel” mark and logo in
connection with our products and services and the right to use “Clear Channel” in our corporate name and the corporate names of
our subsidiaries until 12 months after the date on which Clear Channel Communications owns less than 50% of the total

                                                                 22
e424b4                                                                   Page 27 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 121 of 689


Table of Contents

voting power of our common stock. In the event our right to use the Clear Channel brand name and logo and corporate name
expires, we will be required to conduct our business under a new brand name, which may not be immediately recognized by our
clients and suppliers or by potential employees we are trying to recruit. We will need to expend significant time, effort and
resources to establish a new brand name in the marketplace. We cannot guarantee that this effort will ultimately be successful. If
our effort to establish a new brand identity is unsuccessful, our business, financial condition and results of operations may suffer.

    Any future separation from Clear Channel Communications could adversely affect our business and profitability due to
    Clear Channel Communications’ strong brand and reputation.
    As a subsidiary of Clear Channel Communications, our businesses have marketed many of their products and services using
the “Clear Channel” brand name and logo, and we believe the association with Clear Channel Communications has provided
many benefits, including:
   • a world-class brand associated with trust, integrity and longevity;
   • perception of high-quality products and services;
   • preferred status among our clients and employees;
   • strong capital base and financial strength; and
   • established relationships with U.S. federal and state regulators and non-U.S. regulators.
    Any future separation from Clear Channel Communications could adversely affect our ability to attract and retain highly
qualified dedicated sales specialists for our products and services. We may be required to lower the prices of our products and
services, increase our sales commissions and fees, change long-term advertising and marketing agreements and take other action
to maintain our relationship with our clients, suppliers and dedicated sales specialists, all of which could have an adverse effect
on our financial condition and results of operations. Any future separation from Clear Channel Communications also could cause
some of our existing clients to choose to stop doing business with us, and could cause other potential clients to decide not to
purchase our products and services because we are no longer part of Clear Channel Communications.
    We cannot accurately predict the effect that a separation from Clear Channel Communications would have on our sales,
clients or employees. The risks relating to a separation from Clear Channel Communications could materialize at various times,
including:
   • if and when Clear Channel Communications reduces its ownership in our common stock to a level below 50% of the total
     voting power; and
   • if and when we are required to cease using the Clear Channel name and logo in our sales and marketing materials.

    We will not have control over our tax decisions and could be liable for income taxes owed by Clear Channel
    Communications.
    For so long as Clear Channel Communications continues to own at least 80% of the total voting power and value of our
common stock, we and certain of our subsidiaries will be included in Clear Channel Communications’ consolidated group for
U.S. federal income tax purposes. In addition, we or one or more of our subsidiaries may be included in the combined,
consolidated or unitary tax returns of Clear Channel Communications or one or more of its subsidiaries for foreign, state and
local income tax purposes. Under the Tax Matters Agreement, we will pay to Clear Channel Communications the amount of
federal, foreign, state and local income taxes which we would be required to pay to the relevant taxing authorities if we and our
subsidiaries filed combined, consolidated or unitary tax returns and were not included in the consolidated, combined or unitary
tax returns of Clear Channel Communications or its subsidiaries. In addition, by virtue of its controlling ownership and the Tax
Matters Agreement, Clear Channel Communications will effectively control all of our tax decisions. The Tax Matters Agreement

                                                                 23
e424b4                                                                   Page 28 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 122 of 689


Table of Contents

provides that Clear Channel Communications will have sole authority to respond to and conduct all tax proceedings (including
tax audits) relating to us, to file all income tax returns on our behalf and to determine the amount of our liability to (or entitlement
to payment from) Clear Channel Communications under the Tax Matters Agreement. This arrangement may result in conflicts of
interest between Clear Channel Communications and us. For example, under the Tax Matters Agreement, Clear Channel
Communications will be able to choose to contest, compromise or settle any adjustment or deficiency proposed by the relevant
taxing authority in a manner that may be beneficial to Clear Channel Communications and detrimental to us.
    Moreover, notwithstanding the Tax Matters Agreement, federal law provides that each member of a consolidated group is
liable for the group’s entire tax obligation. Thus, to the extent Clear Channel Communications or other members of the group fail
to make any U.S. federal income tax payments required by law, we would be liable for the shortfall. Similar principles may apply
for foreign, state and local income tax purposes where we file combined, consolidated or unitary returns with Clear Channel
Communications or its subsidiaries for federal, foreign, state and local income tax purposes.

    If Clear Channel Communications spins off our Class B common stock to its stockholders, we have agreed in the Tax
    Matters Agreement to indemnify Clear Channel Communications for its tax-related liabilities in certain circumstances.
    If Clear Channel Communications spins off our Class B common stock to its stockholders in a distribution that is intended to
be tax-free under Section 355 of the Internal Revenue Code of 1986, as amended, which we refer to herein as the Code, we have
agreed in the Tax Matters Agreement to indemnify Clear Channel Communications and its affiliates against any and all tax-
related liabilities if such a spin-off fails to qualify as a tax-free distribution (including as a result of Section 355(e) of the Code)
due to actions, events or transactions relating to our stock, assets or business, or a breach of the relevant representations or
covenants made by us in the Tax Matters Agreement. If neither we nor Clear Channel Communications is responsible under the
Tax Matters Agreement for any such spin-off not being tax-free under Section 355 of the Code, we and Clear Channel
Communications have agreed that we will each be responsible for 50% of the tax-related liabilities arising from the failure of
such a spin-off to so qualify. See “Arrangements Between Clear Channel Communications and Us — Tax Matters Agreement.”

    Future sales or distributions of our shares by Clear Channel Communications could depress the market price for shares
    of our Class A common stock.
    After this offering, Clear Channel Communications may sell all or part of the shares of our common stock that it owns or
distribute those shares to its stockholders, including pursuant to demand registration rights described herein. Sales or distributions
by Clear Channel Communications of substantial amounts of our common stock in the public market or to its stockholders could
adversely affect prevailing market prices for our Class A common stock. Clear Channel Communications has advised us that it
currently intends to continue to hold all of our common stock that it owns following this offering. However, Clear Channel
Communications is not subject to any contractual obligation that would prohibit it from selling, spinning off, splitting off or
otherwise disposing of any shares of our common stock, except that Clear Channel Communications has agreed not to sell, spin
off, split off or otherwise dispose of any of our shares of common stock for a period of 180 days after the date of this prospectus
without the prior written consent of the underwriters, subject to certain limitations and limited exceptions. Consequently, we
cannot assure you that Clear Channel Communications will maintain its ownership of our common stock after the 180-day period
following this offering.

    The terms of our arrangements with Clear Channel Communications may be more favorable than we will be able to
    obtain from an unaffiliated third party, and we may be unable to replace the services Clear Channel Communications
    provides us in a timely manner or on comparable terms.
   We and Clear Channel Communications will enter into a Corporate Services Agreement and other agreements prior to the
completion of this offering. Pursuant to the Corporate Services Agreement, Clear

                                                                   24
e424b4                                                                   Page 29 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 123 of 689


Table of Contents

Channel Communications and its affiliates will agree to provide us with corporate services after this offering, including treasury,
payroll and other financial services, executive officer services, human resources and employee benefit services, legal services,
information systems and network services and procurement and sourcing support.
    We are negotiating these arrangements with Clear Channel Communications in the context of a parent-subsidiary
relationship. Although Clear Channel Communications will be contractually obligated to provide us with services during the term
of the Corporate Services Agreement, we cannot assure you that these services will be sustained at the same level after the
expiration of that agreement, or that we will be able to replace these services in a timely manner or on comparable terms. In
addition, we cannot provide assurance that the amount we pay Clear Channel Communications for the services will be as
favorable to us as that which may be available for comparable services provided by unrelated third parties. Other agreements
with Clear Channel Communications will also govern our relationship with Clear Channel Communications after this offering
and will provide for the allocation of employee benefit, tax and other liabilities and obligations attributable to our operations. The
agreements also contain terms and provisions that may be more or less favorable than terms and provisions we might have
obtained in arm’s length negotiations with unaffiliated third parties. If Clear Channel Communications ceases to provide services
to us pursuant to those agreements, our costs of procuring those services from third parties may increase. See “Arrangements
Between Clear Channel Communications and Us — Relationship with Clear Channel Communications.”

    Any deterioration in the financial condition of Clear Channel Communications could adversely affect our access to the
    credit markets and increase our borrowing costs.
    For so long as Clear Channel Communications maintains a significant interest in us, a deterioration in the financial condition
of Clear Channel Communications could have the effect of increasing our borrowing costs or impairing our access to the capital
markets because of our reliance on Clear Channel Communications for availability under its revolving credit facility. In addition,
because the interest rate we pay on the $2.5 billion intercompany note is based on the weighted average cost of debt for Clear
Channel Communications, any such deterioration would likely result in an increase in Clear Channel Communications’ cost of
debt and in our interest rate. To the extent we do not pass on our increased borrowing costs to our clients, our profitability, and
potentially our ability to raise capital, could be materially affected. Also, until the first date Clear Channel Communications owns
less than 50% of our voting stock, pursuant to the Master Agreement between us and Clear Channel Communications, as well as
pursuant to the $2.5 billion intercompany note, Clear Channel Communications will have the ability to limit our ability to incur
debt or issue equity securities, which could adversely affect our ability to meet our liquidity needs or to grow our business. See
“Arrangements Between Clear Channel Communications and Us” and “Description of Indebtedness.”

Risks Related to Our Class A Common Stock and This Offering
    There is no existing market for our Class A common stock, and a trading market that will provide you with adequate
    liquidity may not develop, the price of our Class A common stock may fluctuate significantly, and you could lose all or
    part of your investment.
    Prior to this offering, there has been no public market for our Class A common stock. We cannot predict the extent to which
investor interest will lead to the development of an active and liquid trading market in our Class A common stock on the NYSE
or otherwise. If an active trading market does not develop, you may have difficulty selling any of our Class A common stock that
you buy.
    The initial public offering price per share for our Class A common stock will be determined by negotiations between us and
the representatives of the underwriters and may not be indicative of the market price of our Class A common stock that will
prevail in the trading market. The market price of our Class A common stock may decline below the initial public offering price.
The market price of our

                                                                 25
e424b4                                                                    Page 30 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 124 of 689


Table of Contents

Class A common stock may also be influenced by many factors, some of which are beyond our control, including:
    • our quarterly or annual earnings, or those of other companies in our industry;
    • our loss of a large client;
    • announcements by us or our competitors of significant contracts or acquisitions;
    • changes in accounting standards, policies, guidance, interpretations or principles;
    • general economic conditions;
    • the failure of securities analysts to cover our Class A common stock after this offering or changes in financial estimates by
      analysts;
    • future sales by us or other stockholders of our Class A common stock; and
    • other factors described in these “Risk Factors.”
    In recent years, the stock market has experienced extreme price and volume fluctuations. This volatility has had a significant
impact on the market price of securities issued by many companies, including companies in our industry. The changes frequently
appear to occur without regard to the operating performance of these companies. The price of our Class A common stock could
fluctuate based upon factors that have little or nothing to do with our company, and these fluctuations could materially reduce our
stock price.
    In the past, some companies that have had volatile market prices for their securities have been subject to securities class
action suits filed against them. If a suit were to be filed against us, regardless of the outcome, it could result in substantial legal
costs and a diversion of our management’s attention and resources. This could have a material adverse effect on our business,
results of operations and financial condition.

    Our stock ownership by Clear Channel Communications, provisions in our agreements with Clear Channel
    Communications and our corporate governance documents and Delaware law may delay or prevent an acquisition of us
    that our other stockholders may consider favorable, which could decrease the value of your shares of Class A common
    stock.
     After this offering, for as long as Clear Channel Communications continues to own shares of our common stock representing
more than 50% of the total voting power of our common stock, it will have the ability to control decisions regarding an
acquisition of us by a third party. As a controlled company, we are exempt from some of the corporate governance requirements
of the NYSE, including the requirement that our board of directors be comprised of a majority of independent directors. In
addition, our amended and restated certificate of incorporation, bylaws and Delaware law contain provisions that could make it
more difficult for a third party to acquire us without the consent of our board of directors. These provisions include restrictions
on the ability of our stockholders to remove directors, supermajority voting requirements for stockholders to amend our
organizational documents, restrictions on a classified board of directors and limitations on action by our stockholders by written
consent. Some of these provisions, such as the limitation on stockholder action by written consent, only become effective once
Clear Channel Communications no longer controls us. In addition, our board of directors has the right to issue preferred stock
without stockholder approval, which could be used to dilute the stock ownership of a potential hostile acquirer. Delaware law
also imposes certain restrictions on mergers and other business combinations between any holder of 15% or more of our
outstanding voting stock. These restrictions under Delaware law do not apply to Clear Channel Communications while it retains
at least 15% or more of our Class B common stock. Although we believe these provisions protect our stockholders from coercive
or otherwise unfair takeover tactics and thereby provide for an opportunity to receive a higher bid by requiring potential acquirers
to negotiate with our board of directors, these provisions apply even if the offer may be considered beneficial by some
stockholders. See “Description of Capital Stock.”

                                                                   26
e424b4                                                                   Page 31 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 125 of 689


Table of Contents

    If Clear Channel Communications spins off our high vote Class B common stock to its stockholders and such shares do
    not convert into Class A common stock upon a sale or other transfer subsequent to such distribution, the voting rights of
    our Class A common stock will continue to be disproportionately lower than the voting rights of our Class B common
    stock.
    In connection with any distribution of shares of our Class B common stock to Clear Channel Communications’ common
stockholders in a spin-off, Clear Channel Communications may elect in its sole discretion whether our Class B common stock so
distributed will automatically convert into shares of Class A common stock upon a transfer or sale by the recipient subsequent to
the spin-off or whether the Class B common stock will continue as high vote Class B common stock after the distribution. In the
event the Class B common stock does not convert into Class A common stock upon a sale or transfer subsequent to a spin-off, the
voting rights of Class A common stock will continue to be disproportionately lower than the voting rights of our Class B
common stock. Therefore, the holders of our Class B common stock will continue to be able to direct the election of all the
members of our board of directors and exercise a controlling influence over our business and affairs.

    We currently do not intend to pay dividends on our Class A common stock.
    We do not expect to pay dividends on our Class A common stock in the foreseeable future. We are a holding company with
no independent operations and no significant assets other than the stock of our subsidiaries. We therefore are dependent upon the
receipt of dividends or other distributions from our subsidiaries to pay dividends. Accordingly, if you purchase shares in this
offering, the price of our Class A common stock must appreciate in order to realize a gain on your investment. This appreciation
may not occur.

    You will suffer an immediate and substantial dilution in the net tangible book value of the Class A common stock you
    purchase.
   Purchasers of Class A common stock in this offering will experience immediate and substantial dilution of approximately
$18.11 per share in net tangible book value of the Class A common stock.

    We will incur increased costs as a result of being a public company.
    The Sarbanes-Oxley Act of 2002, as well as new rules subsequently implemented by the Securities and Exchange
Commission and New York Stock Exchange, have required changes in corporate governance practices of public companies. We
expect these new rules and regulations to increase our legal and financial compliance costs and to make some activities more
time-consuming and costly. For example, when we cease to take advantage of the “controlled company” exemption available in
the NYSE rules, we will have to add a number of independent directors in order that our board consist of a majority of
independent directors and create additional board committees. In addition, we will incur additional costs associated with our
public company reporting requirements. We also expect these new rules and regulations to make it more difficult and more
expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and
coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to
attract and retain qualified persons to serve on our board of directors or as executive officers. We are currently evaluating and
monitoring developments with respect to these new rules, and we cannot predict or estimate the amount of additional costs we
may incur or the timing of such costs.

    If, after this offering, we are unable to satisfy the requirements of Section 404 of the Sarbanes-Oxley Act, or our internal
    controls over financial reporting are not effective, the reliability of our financial statements may be questioned and our
    stock price may suffer.
    Section 404 of the Sarbanes-Oxley Act requires any company subject to the reporting requirements of the U.S. securities laws
to do a comprehensive evaluation of its and its combined subsidiaries’ internal controls over financial reporting. To comply with
this statute, we will be required to document and test our

                                                                 27
e424b4                                                                   Page 32 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 126 of 689


Table of Contents

internal control procedures; our management will be required to assess and issue a report concerning our internal controls over
financial reporting; and our independent auditors will be required to issue an opinion on management’s assessment of those
matters. Our compliance with Section 404 of the Sarbanes-Oxley Act will first be tested in connection with the filing of our
annual report on Form 10-K for the fiscal year ending December 31, 2006. The rules governing the standards that must be met
for management to assess our internal controls over financial reporting are new and complex and require significant
documentation, testing and possible remediation to meet the detailed standards under the rules. During the course of its testing,
our management may identify material weaknesses or significant deficiencies which may not be remedied in time to meet the
deadline imposed by the Sarbanes-Oxley Act. If our management cannot favorably assess the effectiveness of our internal
controls over financial reporting or our auditors identify material weaknesses in our internal controls, investor confidence in our
financial results may weaken, and our stock price may suffer. In connection with Clear Channel Communications’ internal
controls testing as of December 31, 2004, a number of control deficiencies were identified, some of which relate to our business.
If these control deficiencies exist at the time our compliance with Section 404 is tested, there can be no assurance that they will
not be material weaknesses.

                                                                28
e424b4                                                                   Page 33 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 127 of 689


Table of Contents

                         SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS
    All statements other than statements of historical facts included in this prospectus, including, without limitation, statements
regarding our future financial position, business strategy, budgets, projected costs, savings and plans and objectives of
management for future operations, are forward-looking statements. Forward-looking statements generally can be identified by the
use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe” or “continue”
or the negative thereof or variations thereon or similar terminology. Although we believe that the expectations reflected in such
forward-looking statements are reasonable, we can give no assurance that such expectations will prove to have been correct.
Important factors that could cause actual results to differ materially from our expectations (“cautionary statements”) are disclosed
under “Risk Factors” and elsewhere in this prospectus, including, without limitation, in conjunction with the forward-looking
statements included in this prospectus. All subsequent written and oral forward-looking statements attributable to us, or persons
acting on our behalf, are expressly qualified in their entirety by the cautionary statements included in this prospectus.
    All forward-looking statements attributable to us or persons acting on our behalf apply only as of the date of this prospectus
and are expressly qualified in their entirety by the cautionary statements included in this prospectus. We undertake no obligation
to publicly update or revise forward-looking statements to reflect events or circumstances after the date made or to reflect the
occurrence of unanticipated events.

                                                                29
e424b4                                                                   Page 34 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 128 of 689


Table of Contents

                                                        USE OF PROCEEDS
    We estimate that our net proceeds from this offering, after deducting underwriting discounts and estimated offering expenses,
will be approximately $600.3 million.
    In 2003, two intercompany notes were issued to Clear Channel Communications in the aggregate original principal amount of
approximately $1.5 billion. The first intercompany note in the original principal amount of approximately $1.4 billion, the entire
principal balance of which remains outstanding, matures on December 31, 2017, may be prepaid in whole at any time, or in part
from time to time, and accrues interest at a per annum rate of 10%. The second intercompany note in the original principal
amount of $73.0 million, the entire principal balance of which remains outstanding, matures on December 31, 2017, may be
prepaid in whole at any time, or in part from time to time, and accrues interest at a per annum rate of 9%. See “Arrangements
Between Clear Channel Communications and Us.”
    We intend to use all of the net proceeds of this offering to repay approximately $600.3 million of the outstanding balances of
the $1.4 billion and $73.0 million intercompany notes. Prior to such use of proceeds, the outstanding balances of the $1.4 billion
and $73.0 million intercompany notes will be reduced by approximately $362.2 million, the balance at September 30, 2005 in the
“Due from Clear Channel Communications” intercompany account, and approximately $500.5 million of the remaining
outstanding balances of the $1.4 billion and $73.0 million intercompany notes will be contributed to our capital by Clear Channel
Communications, such that the notes are repaid in full.
    Our total indebtedness after this offering and after application of all of the net proceeds of this offering to repay a portion of
the intercompany indebtedness owed to Clear Channel Communications will be approximately $2.7 billion, approximately
$2.5 billion of which will be intercompany indebtedness owed to Clear Channel Communications. See “Description of
Indebtedness.”

                                                                  30
e424b4                                                                   Page 35 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 129 of 689


Table of Contents

                                                    DIVIDEND POLICY
    We do not anticipate paying any dividends on the shares of our common stock in the foreseeable future. If cash dividends
were to be paid on our common stock, holders of Class A common stock and Class B common stock would share equally, on a
per share basis, in any such cash dividend.

                                                              31
e424b4                                                                   Page 36 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 130 of 689


Table of Contents

                                                        CAPITALIZATION
   The following table sets forth our capitalization as of September 30, 2005:
   (i) on an actual basis; and
   (ii) on an as adjusted post-offering basis, after giving effect to:
       (a) this offering;
      (b) the reduction of the outstanding balances of the approximately $1.4 billion and $73.0 million intercompany notes by
   approximately $362.2 million, representing the balance at September 30, 2005 in the “Due from Clear Channel
   Communications” intercompany account;
      (c) the contribution of approximately $500.5 million of the remaining outstanding balances of the $1.4 billion and
   $73.0 million intercompany notes to our capital by Clear Channel Communications; and
      (d) the repayment of approximately $600.3 million of the remaining outstanding balances of the $1.4 billion and
   $73.0 million notes with all of the net proceeds of this offering, such that the notes are repaid in full.
    You should read the information in this table in conjunction with the historical audited and unaudited combined financial
statements and the accompanying notes thereto of us and our combined subsidiaries included elsewhere in this prospectus and
“Use of Proceeds,” “Dividend Policy,” “Selected Historical Combined Financial Data,” “Unaudited Pro Forma Combined
Financial Data” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”

                                                                   32
e424b4                                                                    Page 37 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 131 of 689


Table of Contents

                                                                                           As of September 30, 2005
                                                                                                               As Adjusted
                                                                                      Actual                  Post-Offering
(In thousands)                                                                      (Unaudited)                (Unaudited)
Cash and cash equivalents                                                       $         91,676          $           91,676
Due from Clear Channel Communications                                           $        362,154          $               —
Debt:
 Credit facility                                                                $          49,732         $           49,732
 Intercompany note in the original principal amount of approximately
   $1.4 billion                                                                        1,390,000                          —
 Intercompany note in the original principal amount of $73.0 million                      73,000                          —
 Intercompany note in the original principal amount of $2.5 billion(1)                 2,500,000                   2,500,000
 Other borrowings                                                                        199,404                     199,404
   Total debt                                                                          4,212,136                   2,749,136
Owner’s equity:
Actual and as adjusted post-offering: Class A common stock and Class B
 common stock, each par value $0.01 per share; 750,000,000 shares authorized
 and 35,000,000 shares issued of Class A common stock and 600,000,000
 shares authorized and 315,000,000 shares issued of Class B common stock(2)                   —                        3,500
 Additional capital paid-in                                                                   —                    5,277,010
 Owner’s net investment(1)                                                             4,179,664                          —
 Retained deficit                                                                     (4,229,060)                 (4,229,060)
 Accumulated other comprehensive income                                                  137,745                     137,745
   Total owner’s equity                                                                   88,349                   1,189,195
 Total capitalization                                                           $      4,300,485          $        3,938,331

(1) On August 2, 2005, we paid a dividend of $2.5 billion on our common stock to Clear Channel Communications in the form
    of an intercompany note.
(2) In connection with this offering, our amended and restated certificate of incorporation provides that the shares of our
    common stock outstanding prior to this offering will be changed into and reclassified as 315,000,000 shares of Class B
    common stock to be outstanding after this offering. After this offering, Clear Channel Communications will own all of our
    outstanding shares of Class B common stock.

                                                             33
e424b4                                                                   Page 38 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 132 of 689


Table of Contents

                                                                DILUTION
    Dilution is the amount by which the initial public offering price paid by the purchasers of shares of Class A common stock in
this offering will exceed the net tangible book value per share of Class A common stock after this offering. The net tangible book
value per share presented below equals the amount of our total tangible assets (total assets less intangible assets), less total
liabilities as of September 30, 2005. As of September 30, 2005, we had a net tangible book value of $(1,139,641), or $(3.62) per
share. On a pro forma basis, after giving effect to:
   • the sale by us of 35,000,000 shares of Class A common stock in this offering and the application of all of the net proceeds
     of this offering, after deducting underwriting discounts and estimated offering expenses, as described under “Use of
     Proceeds;” and
   • the repayment or contribution of the remaining outstanding balances of the approximately $1.4 billion and $73.0 million
     intercompany notes;
our pro forma net tangible book value as of September 30, 2005 would have been $(38,795) or $(.11) per share, which represents
an immediate increase in net tangible book value of $3.51 per share to Clear Channel Communications, our current stockholder,
and an immediate dilution in net tangible book value of $18.11 per share to new stockholders purchasing shares of Class A
common stock in this offering.
   The following table illustrates this dilution on a per share basis:
Initial public offering price per share                                                                                          $ 18.00
   Net tangible book value per share as of September 30, 2005                                                       (3.62)
   Increase in net tangible book value per share attributable to new stockholders                                    3.51
Pro forma net tangible book value per share after this offering                                                                     (.11)
Dilution per share to new stockholders                                                                                           $ 18.11
   The following table summarizes, on the same pro forma basis as of September 30, 2005, the total number of shares of Class A
common stock purchased from us, the total consideration paid to us and the average price per share paid by Clear Channel
Communications, our current stockholder, and by new stockholders purchasing shares of Class A common stock in this offering:
         (In millions, except percentages and per share data)                                       Total
                                                                        Shares Purchased         Consideration
                                                                                                                          Average Price
                                                                   Number         Percent      Number     Percent          per Share
Current stockholder(1)                                                   315           90% $        590           48% $             1.87
New stockholders                                                          35           10%          630           52%              18.00
Total                                                                    350          100% $      1,220          100% $             3.49

(1) After giving effect to the reclassification, in connection with this offering, of 1,917.0709 shares of our common stock into
    315,000,000 shares of Class B common stock.
   The tables and calculations above exclude 42,000,000 shares of Class A common stock reserved for issuance under our 2005
Stock Incentive Plan.

                                                                   34
e424b4                                                                   Page 39 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 133 of 689


Table of Contents

                               UNAUDITED PRO FORMA COMBINED FINANCIAL DATA
   The following table sets forth unaudited pro forma combined financial data and other information of Clear Channel Outdoor
Holdings.
    We have prepared our combined financial statements as if Clear Channel Outdoor Holdings had been in existence as a
separate company throughout all relevant periods. The pro forma combined statement of operations data for the year ended
December 31, 2004 presented below was derived from our audited combined financial statements and the accompanying notes
thereto included elsewhere in this prospectus. The pro forma combined statement of operations data for the nine months ended
September 30, 2005 and the pro forma combined balance sheet data as of September 30, 2005 presented below were derived
from our unaudited combined financial statements and the accompanying notes thereto included elsewhere in this prospectus.
The operating results for the nine months ended September 30, 2005 include all adjustments (consisting only of normal recurring
adjustments) that we believe are necessary for a fair statement of the results for such interim period.
   Results for the nine months ended September 30, 2005 are not necessarily indicative of the results expected for the fiscal year
ended December 31, 2005 or any future period.
   Our unaudited pro forma results of operations data present our pro forma as adjusted results of operations for the year ended
December 31, 2004 and the nine months ended September 30, 2005:
   • as if this offering had been completed on January 1, 2004, and assuming:
      – the outstanding balances of the approximately $1.4 billion and $73.0 million intercompany notes issued to Clear
        Channel Communications are reduced by approximately $362.2 million, representing the balance at September 30, 2005
        in the “Due from Clear Channel Communications” intercompany account;
      – then, approximately $500.5 million of the remaining outstanding balances of the $1.4 billion and $73.0 million
        intercompany notes is contributed to our capital by Clear Channel Communications; and
      – then, approximately $600.3 million of the remaining outstanding balances of the $1.4 billion and $73.0 million
        intercompany notes is repaid with all of the net proceeds of this offering, such that the notes are repaid in full;
   • after giving effect to our distribution of an intercompany note in the original principal amount of $2.5 billion as a dividend
     on our common stock, which note was ultimately distributed to Clear Channel Communications, as if issued to Clear
     Channel Communications on January 1, 2004.
    Our as adjusted balance sheet and statement of operations data as of September 30, 2005 and for the nine months ended
September 30, 2005, present, using the same assumptions and application of estimated net proceeds described above, our as
adjusted results of operations for the nine months ended September 30, 2005, as if this offering and the issuance of the
$2.5 billion intercompany note had been completed on January 1, 2004.
    The unaudited pro forma information set forth below is based upon available information and assumptions that we believe are
reasonable. The historical financial and other data have been prepared on a combined basis from Clear Channel
Communications’ consolidated financial statements using the historical results of operations and bases of the assets and liabilities
of Clear Channel Communications’ outdoor advertising business and give effect to allocations of expenses from Clear Channel
Communications. Our historical financial data will not be indicative of our future performance, nor will such data reflect what
our financial position and results of operations would have been had we operated as an independent publicly traded company
during the periods shown. Also, the unaudited pro forma statement of operations does not reflect estimates of one-time and
ongoing incremental costs required for us to operate as a separate company, which are described in Note 1 below to the unaudited
pro forma statement of operations.

                                                                35
e424b4                                                                   Page 40 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 134 of 689


Table of Contents

    You should read the information contained in this table in conjunction with “Selected Historical Combined Financial Data,”
“Capitalization,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the historical
audited and unaudited combined financial statements and the accompanying notes thereto of us and our combined subsidiaries
included elsewhere in this prospectus.

                                      Unaudited Pro Forma Combined Statement of Operations
  (In thousands, except per share data)
                                                  Year Ended December 31, 2004                    Nine Months Ended September 30, 2005
                                          Historical     Adjustments         Pro Forma        Historical    Adjustments         Pro Forma
Statement of Operations:(1)
Revenue                               $ 2,447,040 $                —        $2,447,040 $1,931,471 $                    —        $1,931,471
Operating expenses:
  Direct operating expenses
    (exclusive of depreciation and
    amortization)                       1,262,317                  —            1,262,317      988,448                 —            988,448
  Selling, general and administrative
    expenses (exclusive of
    depreciation and amortization)        499,457                  —             499,457       410,075                 —            410,075
  Depreciation and amortization           388,217                  —             388,217       290,233                 —            290,233
  Corporate expenses (exclusive of
    depreciation and amortization)         53,770                  —              53,770        39,397                 —             39,397
Operating income                          243,279                  —             243,279       203,318                 —            203,318
Interest expense                           14,177                  —              14,177         9,874                 —              9,874
Intercompany interest expense             145,653              (2,445)(3)        143,208       133,093            (25,684)(3)       107,409
Equity in earnings (loss) of
  nonconsolidated affiliates                  (76)                 —                  (76)        9,908                —              9,908
Other income (expense) — net              (13,341)                 —              (13,341)      (17,353)               —            (17,353)
Income before income taxes and
  cumulative effect of a change in
  accounting principle                     70,032               2,445             72,477         52,906            25,684            78,590
Income tax benefit (expense):
  Current                                 (23,422)               (978)(4)         (24,400)      (37,767)          (10,274)(4)       (48,041)
  Deferred                                (39,132)                 —              (39,132)        6,023                —              6,023
Income before cumulative effect of
  a change in accounting principle $        7,478 $             1,467       $      8,945 $       21,162 $          15,410       $    36,572
Basic and diluted income (loss)
  before cumulative effect of a
  change in accounting principle per
  common share(2)                     $        .02                          $         .03 $         .07                         $       .10

                                                                   36
e424b4                                                                    Page 41 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 135 of 689


Table of Contents

                                Notes to Unaudited Pro Forma Combined Statement of Operations
(1)   The unaudited pro forma statement of operations does not reflect the complete impact of one-time and ongoing incremental
      costs required for us to operate as a separate company. Clear Channel Communications allocated to us $16.6 million in
      2004, $19.6 million in 2003 and $17.6 million in 2002 of expenses incurred by it for providing us accounting, treasury, tax,
      legal, public affairs, executive oversight, human resources and other services. Through September 30, 2005, Clear Channel
      Communications allocated to us $11.8 million of expenses. After this offering, we expect to continue to receive from Clear
      Channel Communications substantially all of these services.
(2)   Basic and diluted income (loss) before cumulative effect of a change in accounting principle per common share is calculated
      by dividing income (loss) before cumulative effect of a change in accounting principle by the weighted average of common
      shares outstanding. The historic basic and diluted is based on 315,000,000 shares outstanding and the pro forma basic and
      diluted is based on 350,000,000 shares outstanding.
(3)   Includes estimated annual intercompany interest expense of $143.1 million related to $2.5 billion of intercompany
      indebtedness incurred on August 2, 2005, at an estimated weighted average interest rate of 5.725% for the year ended
      December 31, 2004 and 5.725% for the nine months ended September 30, 2005. The interest rate on this intercompany
      indebtedness is based upon the weighted average cost of funds of Clear Channel Communications, so that a change in the
      weighted average cost of funds for Clear Channel Communications could change the weighted average annual interest rate.
      A 25 basis point change to the weighted average cost of funds of Clear Channel Communications would change our annual
      interest expense by $6.3 million. Also includes the elimination of intercompany interest expense incurred pursuant to
      intercompany indebtedness between Clear Channel Communications and us of $145.6 million for the year ended
      December 31, 2004 and $109.2 million for the nine months ended September 30, 2005.
(4)   Represents estimated tax (expense) benefit related to the estimated interest expense adjustment discussed in Note (3) above
      at our combined statutory rate of 40% for the year ended December 31, 2004 and 40% for the nine months ended
      September 30, 2005.

                                                                37
e424b4                                                                    Page 42 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 136 of 689


Table of Contents

                                       Unaudited Pro Forma Combined Balance Sheet
                                                                                          As of September 30, 2005
                                                                         Historical             Adjustments              Pro Forma
(In thousands)
                                                                Assets
Current assets:
  Cash and cash equivalents                                        $          91,676       $               —         $        91,676
  Accounts receivable, net                                                   679,469                       —                 679,469
  Due from Clear Channel Communications                                      362,154                 (362,154)(1)                 —
  Prepaid expenses                                                            69,060                       —                  69,060
  Other current assets                                                        40,928                       —                  40,928
    Total current assets                                                   1,243,287                 (362,154)               881,133
Property, plant & equipment, net                                           2,172,197                       —               2,172,197
Intangible assets:
  Definite-lived intangibles, net                                            255,028                        —               255,028
  Indefinite-lived intangibles — permits                                     212,507                        —               212,507
  Goodwill                                                                   760,455                        —               760,455
Other assets:
  Notes receivable                                                             5,821                       —                   5,821
  Investments in, and advances to, nonconsolidated affiliates                 99,447                       —                  99,447
  Deferred tax asset                                                         243,030                       —                 243,030
  Other assets                                                               302,915                       —                 302,915
  Other investments                                                              835                       —                     835
    Total assets                                                   $       5,295,522       $         (362,154)       $     4,933,368

                                              Liabilities and Shareholders’ Equity
Current liabilities:
 Accounts payable                                                  $         209,948       $              —          $       209,948
 Accrued expenses                                                            325,477                      —                  325,477
 Accrued interest                                                              2,443                      —                    2,443
 Accrued income taxes                                                         19,520                      —                   19,520
 Deferred income                                                              98,135                      —                   98,135
 Current portion of long-term debt                                           152,377                      —                  152,377
  Total current liabilities                                                  807,900                      —                  807,900
Long-term debt                                                                96,759                      —                   96,759
Debt with Clear Channel Communications                                     3,963,000              (1,390,000)(2)           2,500,000
                                                                                                     (73,000)(2)
Other long-term liabilities                                                  175,965                      —                 175,965
Minority interest                                                            163,549                      —                 163,549
Owner’s equity:
 Class A common stock                                                                 —                  350 (3)                 350
 Class B common stock                                                                 —                3,150 (4)               3,150
 Additional paid-in capital                                                           —            4,179,664 (5)           5,277,010
                                                                                                     500,538 (5)
                                                                                                     596,808 (5)
 Owner’s net investment                                                    4,179,664              (4,179,664)(6)                  —
 Retained deficit                                                         (4,229,060)                     —               (4,229,060)
 Accumulated other comprehensive income                                      137,745                      —                  137,745
  Total owner’s equity                                                        88,349               1,100,846               1,189,195
  Total liabilities and owner’s equity                             $       5,295,522       $        (362,154)        $     4,933,368

                                                                 38
e424b4                                                                    Page 43 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 137 of 689


Table of Contents

                                      Notes to Unaudited Pro Forma Combined Balance Sheet
(1)   From September 30, 2005 through the date we complete this offering, we are recording intercompany transactions with
      Clear Channel Communications in “Due from Clear Channel Communications.” The balance in the “Due from Clear
      Channel Communications” intercompany account of approximately $362.2 million on September 30, 2005 will be settled by
      reducing the outstanding balances of the approximately $1.4 billion and $73.0 million intercompany notes by such amount.
(2)   All of the net proceeds from this offering will be used to repay approximately $600.3 million of the outstanding balances of
      the $1.4 billion and $73.0 million intercompany notes. The remaining outstanding balances of the $1.4 billion and $73.0
      million intercompany notes will otherwise be extinguished.
(3)   Represents the par value of 35,000,000 shares of Class A common stock issued in connection with this offering.
(4)   Prior to this offering, shares of our common stock held by Clear Channel Communications will be converted into
      approximately 315,000,000 shares of Class B common stock.
(5)   Represents (i) the reclassification of “Owner’s net investment” into “Additional paid-in capital,” (ii) the impact of the
      extinguishment of a portion of the outstanding balance of the approximately $1.4 billion and $73.0 million intercompany
      notes and (iii) the receipt by us of approximately $600.3 million in this offering net of the par value of our Class A common
      stock issued in connection therewith for the remaining outstanding balance of the approximately $1.4 billion and
      $73.0 million intercompany notes.
(6)   Represents a reclassification into “Additional paid-in capital.”

                                                                39
e424b4                                                                   Page 44 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 138 of 689


Table of Contents

                                SELECTED HISTORICAL COMBINED FINANCIAL DATA
   The historical financial and other data have been prepared on a combined basis from Clear Channel Communications
combined financial statements using the historical results of operations and bases of the assets and liabilities of Clear Channel
Communications’ outdoor advertising businesses and give effect to allocations of expenses from Clear Channel Communications.
Our historical financial data will not be indicative of our future performance nor will such data reflect what our financial position
and results of operations would have been had we operated as an independent publicly traded company during the periods shown.
    We have prepared our combined financial statements as if Clear Channel Outdoor Holdings had been in existence as a
separate company throughout all relevant periods. The results of operations data, segment data and cash flow data for the years
ended December 2001 and 2000 and for the nine months ended September 30, 2005 and 2004 and the combined balance sheet
data as of December 31, 2001 and 2000 and as of September 30, 2005 and 2004 presented below were derived from our
unaudited combined financial statements and the accompanying notes thereto included elsewhere is this prospectus. The results
of operations data, segment data and cash flow data for the years ended December 31, 2004, 2003 and 2002 and the balance sheet
data as of December 31, 2004 and 2003 presented below were derived from our audited combined financial statements and the
accompanying notes thereto included elsewhere is this prospectus. The combined balance sheet data as of December 31, 2002 is
derived from our audited financial statements. The operating results for the nine months ended September 30, 2005 and 2004
include all adjustments (consisting only of normal recurring adjustments) that we believe are necessary for a fair statement of the
results for such interim periods.
   Results for the nine months ended September 30, 2005 are not necessarily indicative of the results expected for the fiscal year
ending December 31, 2005 or any future period.
    You should read the information contained in this table in conjunction with “Capitalization,” “Unaudited Pro Forma
Combined Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the
historical audited and unaudited combined financial statements and the accompanying notes thereto of us and our combined
subsidiaries included elsewhere in this prospectus.
    The following table presents a non-GAAP financial measure, OIBDAN, which we use to evaluate segment and combined
performance of our business. OIBDAN is not calculated or presented in accordance with U.S. generally accepted accounting
principles, or GAAP. In Note 3 and “— Non-GAAP Financial Measure” below, we explain OIBDAN and reconcile it to
operating income (loss), its most directly comparable financial measure calculated and presented in accordance with GAAP.

                                                                 40
e424b4                                                                      Page 45 of 184
             Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 139 of 689


Table of Contents

                                                                                                                              Nine Months Ended
                                                                  Year Ended December 31,                                        September 30,
                                            2000           2001             2002              2003           2004           2004             2005
(In thousands, except per share data)    (Unaudited)    (Unaudited)                                                      (Unaudited)     (Unaudited)
Results of Operations Data:
Revenue                                $ 1,729,438      $ 1,748,030     $ 1,859,641      $ 2,174,597 $ 2,447,040 $ 1,761,308           $ 1,931,471
Operating expenses:
   Direct operating expenses
     (exclusive of depreciation and
     amortization)                         761,312          861,854          957,830         1,133,386      1,262,317       924,420          988,448
   Selling, general and administrative
     expenses (exclusive of
     depreciation and amortization)        323,871          355,370          392,803          456,893        499,457        358,188          410,075
   Depreciation and amortization           437,349          559,498          336,895          379,640        388,217        288,810          290,233
   Corporate expenses (exclusive of
     depreciation and amortization)         52,431           62,266           52,218           54,233         53,770         39,451           39,397
Operating income (loss)                    154,475          (90,958)         119,895          150,445        243,279        150,439          203,318
Interest expense                            23,037           13,331           11,623           14,201         14,177         11,111            9,874
Intercompany interest expense              178,253          220,798          227,402          145,648        145,653        109,239          133,093
Equity in earnings (loss) of
  nonconsolidated affiliates                 5,888            (4,422)           3,620           (5,142)           (76)        2,270            9,908
Other income (expense) — net                (4,593)          (13,966)           9,164           (8,595)       (13,341)      (17,210)         (17,353)
Income (loss) before income taxes and
  cumulative effect of a change in
  accounting principle                     (45,520)         (343,475)        (106,346)         (23,141)       70,032         15,149           52,906
Income tax benefit (expense):
   Current                                  (4,824)          68,101            72,008           12,092        (23,422)        6,481          (37,767)
   Deferred                                (37,640)          (5,199)          (21,370)         (23,944)       (39,132)      (17,730)           6,023
Income (loss) before cumulative effect
  of a change in accounting principle      (87,984)         (280,573)         (55,708)         (34,993)        7,478          3,900           21,162
Cumulative effect of a change in
  accounting principle, net of tax of
  $504,927 in 2002 and $113,173 in
  2004(1)                                       —               —         (3,527,198)               —     (162,858)              —                —
Net income (loss)                      $ (87,984)       $ (280,573)     $ (3,582,906)    $     (34,993) $ (155,380) $         3,900    $      21,162
Basic and diluted income (loss) before
 cumulative effect of a change in
 accounting principle per common
 share(2)                                $      (.28)   $       (.89)   $        (.18)   $        (.11) $           .02 $        .01   $          .07


                                                                        41
e424b4                                                                      Page 46 of 184
             Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 140 of 689


Table of Contents

                                                                                                                             Nine Months Ended
                                                                        Year Ended December 31,                                September 30,
                                                      2000          2001         2002          2003            2004          2004         2005
(In thousands)                                     (Unaudited)   (Unaudited)                                              (Unaudited) (Unaudited)
Segment Data:
Revenue:
Domestic                                           $ 885,563 $ 880,720 $ 911,493 $1,006,376 $1,092,089 $ 800,744 $ 886,649
International                                         843,875    867,310    948,148 1,168,221 1,354,951      960,564 1,044,822
Total revenue                                      $1,729,438 $1,748,030 $1,859,641 $2,174,597 $2,447,040 $1,761,308 $1,931,471
Operating income (loss):
Domestic                                           $ 168,872 $ 30,767 $ 174,381 $               215,485 $ 263,772 $ 184,808 $                 263,448
International                                         38,034   (59,459)    (2,268)              (10,807)   33,277     5,082                   (20,733)
Corporate                                            (52,431)  (62,266)   (52,218)              (54,233)  (53,770)  (39,451)                  (39,397)
Total operating income (loss)                      $ 154,475 $ (90,958) $ 119,895 $             150,445 $ 243,279 $ 150,439 $                 203,318
Cash Flow Data:
Cash flow provided by (used in):
Operating activities                                                          $    320,235 $     433,459 $     492,495 $     329,893 $     336,637
Investing activities                                                          $   (430,844) $   (230,162) $   (310,658) $   (227,386) $   (223,189)
Financing activities                                                          $    173,193 $    (222,491) $   (182,006) $    (95,759) $    (48,154)
Capital expenditures                                                          $    290,187 $     205,145 $     176,140 $     117,733 $     130,484
Other Data:
OIBDAN(3)
Domestic                                           $ 435,299 $     362,604 $      354,328 $     409,722 $     450,494 $       326,359 $       390,867
International                                        208,956       168,202        154,680       174,596       234,888         152,423         142,593
Corporate                                            (52,431)      (62,266)       (52,218)      (54,233)      (53,770)        (39,451)        (39,397)
Total OIBDAN(3)                                    $ 591,824 $     468,540 $      456,790 $     530,085 $     631,612 $       439,331 $       494,063

                                                                                             For the Three Months Ended
                                                                             March 31                  June 30                 September 30
(In thousands)                                                              (Unaudited)              (Unaudited)                (Unaudited)
2005 Quarterly Results of Operations:
Revenue                                                                 $         578,959        $       684,509          $          668,003
Operating expenses:
 Direct operating expenses                                                        326,054                332,706                     329,688
 Selling, general and administrative expenses                                     129,597                127,316                     153,162
 Depreciation and amortization                                                     98,266                 96,562                      95,405
 Corporate expenses                                                                12,975                 13,423                      12,999
Operating income (loss)                                                            12,067                114,502                      76,749
Interest expense                                                                    3,244                  3,223                       3,407
Intercompany interest expense                                                      36,414                 36,414                      60,265
Equity in earnings of nonconsolidated affiliates                                      345                  5,602                       3,961
Other income (expense) — net                                                       (2,211)                (4,524)                    (10,618)
Income (loss) before income taxes                                                 (29,457)                75,943                       6,420
Income tax (expense) benefit                                                       23,565                (58,431)                      3,122
Net income (loss)                                                       $          (5,892)       $        17,512          $            9,542


                                                                  42
e424b4                                                                      Page 47 of 184
             Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 141 of 689


Table of Contents

                                                                 As of December 31,                                 As of September 30,
                                        2000              2001             2002       2003        2004            2004              2005
(In thousands)                       (Unaudited)       (Unaudited)                                             (Unaudited)      (Unaudited)
Balance Sheet Data:
Cash and cash equivalents            $    19,183   $           —       $      45,741 $ 34,105 $ 37,948 $    39,140            $      91,676
Current assets                           588,998          642,536            753,289   958,669 1,107,240 1,010,645                1,243,287
Property, plant and equipment — net    2,330,256        2,039,002          2,213,817 2,264,106 2,195,985 2,122,346                2,172,197
Total assets                           7,705,526        7,807,624          4,926,205 5,232,820 5,240,933 5,200,407                5,295,522
Current liabilities                    1,769,959        1,825,904            642,330   736,202   749,055   726,900                  807,900
Long-term debt, including current
  maturities                           1,490,135     1,526,427           1,713,493 1,670,017 1,639,380          1,660,164       4,212,136
Total liabilities                      2,352,752     2,394,226           2,347,262 2,472,656 2,511,280          2,444,447       5,207,173(4)
Owner’s equity                         5,352,774     5,413,398           2,578,943 2,760,164 2,729,653          2,755,960          88,349(4)
Total liabilities and owner’s equity $ 7,705,526   $ 7,807,624         $ 4,926,205 $ 5,232,820 $ 5,240,933 $    5,200,407     $ 5,295,522

(1) Cumulative effect of change in accounting principle for the year ended December 31, 2002, related to an impairment of
    goodwill recognized in accordance with the adoption of Statement of Financial Accounting Standards No. 142, “Goodwill
    and Other Intangible Assets.” Cumulative effect of change in accounting principle for the year ended December 31, 2004,
    related to a non-cash charge recognized in accordance with the adoption of Topic D-108, Use of Residual Method to Value
    Acquired Assets other than Goodwill. See “Management’s Discussion and Analysis of Financial Condition and Results of
    Operations — Critical Accounting Estimates — Indefinite-lived Assets.”
(2) Basic and diluted income (loss) before cumulative effect of a change in accounting principle per share is calculated by
    dividing income (loss) before cumulative effect of a change in accounting principle by the weighted average common shares
    outstanding. The basic and diluted is based on 315,000,000 shares outstanding.
(3) We evaluate segment and combined performance based on several factors, one of the primary measures of which is
    operating income (loss) before depreciation, amortization and non-cash compensation expense, which we refer to as
    OIBDAN.
    See “— Non-GAAP Financial Measure” below, “Unaudited Pro Forma Combined Financial Data” and “Management’s
    Discussion and Analysis of Financial Condition and Results of Operations — Use of OIBDAN.”
(4) Reflects the distribution by us to our parent company of an intercompany note in the original principal amount of
    $2.5 billion issued to us by one of our wholly owned subsidiaries on August 2, 2005.

Non-GAAP Financial Measure
    In addition to operating income, we evaluate segment and combined performance based on other factors, one primary
measure of which is operating income (loss) before depreciation, amortization and non-cash compensation expense, which we
refer to as OIBDAN. We use OIBDAN as a measure of the operational strengths and performance of our business and not as a
measure of liquidity. However, a limitation of the use of OIBDAN as a performance measure is that it does not reflect the
periodic costs of certain capitalized tangible and intangible assets used in generating revenues in our business. Accordingly,
OIBDAN should be considered in addition to, and not as a substitute for, operating income (loss), net income (loss) and other
measures of financial performance reported in accordance with U.S. GAAP. Furthermore, this measure may vary among other
companies; thus, OIBDAN as presented below may not be comparable to similarly titled measures of other companies.
    We believe OIBDAN is useful to investors and other external users of our financial statements in evaluating our operating
performance because it is widely used in the outdoor advertising industry to

                                                                     43
e424b4                                                                      Page 48 of 184
             Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 142 of 689


Table of Contents

measure a company’s operating performance and it helps investors more meaningfully evaluate and compare the results of our
operations from period to period and with those of other companies in the outdoor advertising industry (to the extent the same
components of OIBDAN are used), in each case without regard to items such as non-cash depreciation and amortization and non-
cash compensation expense, which can vary depending upon the accounting method used and the book value of assets.
    Our management uses OIBDAN (i) as a measure for planning and forecasting overall and individual expectations and for
evaluating actual results against such expectations, (ii) as a basis for incentive bonuses paid to our executive officers and our
branch managers and (iii) in presentations to our board of directors to enable them to have the same consistent measurement basis
of operating performance used by management.
    The following table presents a reconciliation of OIBDAN to operating income, which is a GAAP measure of our operating
results:

                                                                                                        Nine Months Ended
                                                     Year Ended December 31,                               September 30,
                                2000            2001               2002        2003     2004         2004                2005
(In thousands)               (Unaudited)     (Unaudited)                                          (Unaudited)        (Unaudited)
Reconciliation of OIBDAN
  to operating income
  (loss):
Combined:
  OIBDAN                    $ 591,824       $ 468,540          $ 456,790 $ 530,085 $ 631,612 $ 439,331             $    494,063
  Depreciation and
    amortization              437,349         559,498            336,895   379,640   388,217   288,810                  290,233
  Non-cash compensation            —               —                  —         —        116        82                      512
Operating income (loss)     $ 154,475       $ (90,958)         $ 119,895 $ 150,445 $ 243,279 $ 150,439             $    203,318
Domestic:
  OIBDAN                    $ 435,299       $ 362,604          $ 354,328 $ 409,722 $ 450,494 $ 326,359             $    390,867
  Depreciation and
    amortization              266,428         331,837            179,947   194,237   186,620   141,479                  127,019
  Non-cash compensation            —               —                  —         —        102        72                      400
Operating income            $ 168,871       $ 30,767           $ 174,381 $ 215,485 $ 263,772 $ 184,808             $    263,448
International:
  OIBDAN                    $ 208,956       $ 168,202          $ 154,680 $ 174,596 $ 234,888 $ 152,423             $    142,593
  Depreciation and
    amortization              170,921         227,661           156,948    185,403   201,597   147,331                  163,214
  Non-cash compensation            —               —                 —          —         14        10                      112
Operating income (loss)     $ 38,035        $ (59,459)         $ (2,268) $ (10,807) $ 33,277 $   5,082             $    (20,733)

                                                                 44
e424b4                                                                   Page 49 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 143 of 689


Table of Contents

                                 MANAGEMENT’S DISCUSSION AND ANALYSIS OF
                              FINANCIAL CONDITION AND RESULTS OF OPERATIONS

INTRODUCTION
    Management’s discussion and analysis, or MD&A, of our financial condition and results of operations is provided as a
supplement to the audited annual financial statements and unaudited interim financial statements and accompanying notes thereto
included elsewhere in this prospectus to help provide an understanding of our financial condition, changes in our financial
condition and results of our operations. The information included in MD&A should be read in conjunction with the annual and
interim financial statements. MD&A is organized as follows:
   • Overview. This section provides a general description of our business, as well as other matters that we believe are important
     in understanding our results of operations and financial condition and in anticipating future trends.
   • Results of operations. This section provides an analysis of our results of operations for the nine months ended
     September 30, 2005 and 2004 and the years ended December 31, 2004, 2003 and 2002. Our discussion is presented on both
     a combined and segment basis. Our reportable operating segments are domestic and international. Approximately 95% of
     our 2004 domestic revenues were derived from the United States, with the balance derived from Canada and Latin America.
     Approximately 52% of our 2004 international revenues were derived from France and the United Kingdom. Our French
     operations incurred a restructuring charge in the third quarter of 2005 and in 2003. One measure we use to manage our
     segments is operating income. Corporate expenses, interest expense, equity in earnings (loss) of nonconsolidated affiliates,
     other income (expense) — net, income taxes and cumulative effect of change in accounting principle are managed on a total
     company basis and are, therefore, included only in our discussion of combined results.
   • Financial condition and liquidity. This section provides a discussion of our financial condition as of September 30, 2005
     and December 31, 2004, as well as an analysis of our cash flows for the nine months ended September 30, 2005 and 2004
     and the years ended December 31, 2004 and 2003. The discussion of our financial condition and liquidity includes
     summaries of (i) our primary sources of liquidity, (ii) our key debt covenants and (iii) our outstanding debt and
     commitments (both firm and contingent) that existed as of September 30, 2005.
   • Seasonality. This section discusses seasonal performance of our domestic and international segments.
   • Market risk management. This section discusses how we manage exposure to potential losses arising from adverse changes
     in foreign currency exchange rates and interest rates.
   • Critical accounting estimates. This section discusses accounting policies considered to be important to our financial
     condition and results of operations and which require significant judgment and estimates on the part of management in their
     application. In addition, all of our significant accounting policies, including our critical accounting policies, are summarized
     in Note A to our combined financial statements included elsewhere in this prospectus.

OVERVIEW
 Description of Business
   Our revenues are derived from selling advertising space on the more than 870,000 displays that we own or operate as of
September 30, 2005 in key markets worldwide, consisting primarily of billboards, street furniture displays and transit displays.
We own the majority of our advertising displays, which typically are located on sites that we either lease or own or for which we
have acquired permanent easements. Our advertising contracts with clients typically outline the number of displays reserved, the

                                                                45
e424b4                                                                   Page 50 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 144 of 689


Table of Contents

duration of the advertising campaign and the unit price per display. The margins on our billboard contracts tend to be higher than
those on contracts for our other displays.
    Generally, our advertising rates are based on the “gross rating points,” or total number of impressions delivered expressed as
a percentage of a market population, of a display or group of displays. The number of “impressions” delivered by a display is
measured by the number of people passing the site during a defined period of time and, in some international markets, is
weighted to account for such factors as illumination, proximity to other displays and the speed and viewing angle of approaching
traffic. To monitor our business, management typically reviews the average rates, average revenues per display, occupancy and
inventory levels of each of our display types by market. In addition, because a significant portion of our advertising operations
are conducted in foreign markets, principally France and the United Kingdom, management reviews the operating results from
our foreign operations on a constant dollar basis. A constant dollar basis allows for comparison of operations independent of
foreign exchange movements. Because revenue-sharing and minimum guaranteed payment arrangements are more prevalent in
our international operations, the margins in our international operations typically are less than the margins in our domestic
operations. Foreign currency transaction gains and losses, as well as gains and losses from translation of financial statements of
subsidiaries and investees in highly inflationary countries, are included in operations.
     The significant expenses associated with our operations include (i) direct production, maintenance and installation expenses,
(ii) site lease expenses for land under our displays and (iii) revenue-sharing or minimum guaranteed amounts payable under our
street furniture and transit display contracts. Our direct production, maintenance and installation expenses include costs for
printing, transporting and changing the advertising copy on our displays, the related labor costs, the vinyl and paper costs and the
costs for cleaning and maintaining our displays. Vinyl and paper costs vary according to the complexity of the advertising copy
and the quantity of displays. Our site lease expenses include lease payments for use of the land under our displays, as well as any
revenue-sharing arrangements we may have with the landlords. The terms of our domestic site leases generally range from one to
50 years. Internationally, the terms of our site leases generally range from three to ten years, but may vary across our networks.
    We have long-standing relationships with a diversified group of local, regional and national advertising brands and agencies
in the United States and worldwide.

Relationship with Clear Channel Communications
    Clear Channel Communications has advised us that its current intent is to continue to hold all of our Class B common stock
owned by it after this offering and thereby retain its controlling interest in us. However, Clear Channel Communications is not
subject to any contractual obligation that would prohibit it from selling, spinning off, splitting off or otherwise disposing of any
shares of our common stock, except that Clear Channel Communications has agreed not to sell, spin off, split off or otherwise
dispose of any shares of our common stock for a period of 180 days after the date of this prospectus without the prior written
consent of the underwriters, subject to certain limitations and limited exceptions. See “Underwriting.”

Factors Affecting Results of Operations and Financial Condition
   Our revenues are derived primarily from the sale of advertising space on displays that we own and operate in key markets
worldwide, and our operating results are therefore affected by general economic conditions, as well as trends in the out-of-home
advertising industry.
   The outdoor advertising industry is significantly influenced by general local and national economic conditions, as well as the
general advertising environment in individual markets. For instance, weak national advertising and a difficult competitive
environment in France have led to a decline in our revenues of approximately $14.5 million for the nine months ended
September 30, 2005, as compared to the same period for the prior year. In July 2005, we announced a plan to restructure our
French operations to reduce approximately 6% of our French workforce and streamline our operations, which we anticipate will

                                                                 46
e424b4                                                                   Page 51 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 145 of 689


Table of Contents

provide cost savings over the next three years. In connection with this restructuring effort, we recorded approximately
$26.6 million as a component of selling, general and administrative expenses.
    Government regulation and geopolitical events also impact the outdoor advertising industry. In certain markets, deregulation
of the advertising industry may have a negative impact on our revenues. For example, recent changes in French regulation will
allow advertisers to place retail advertisements on television by January 1, 2007. We anticipate that such changes will impact our
national advertising revenues derived from France as a portion of French retail advertising dollars shift from outdoor media to
television. National retail advertising in France is approximately 2% of our consolidated global revenues.
    The outdoor advertising industry is also influenced by the commuting habits of the general population. Population growth and
increasing drive and other commute times are key growth drivers for us. Outdoor advertising provides advertisers the ability to
capture a growing mobile audience base that spends an increasing amount of time out-of-home. Technological advances also
provide opportunities in the outdoor advertising industry. For example, digital display capabilities offer innovative advances in
electronic displays. We recently converted seven billboards in the Cleveland area from standard to digital formats and have
experienced increases in revenues from those displays. Technological advances are also expected to allow us to quickly and
frequently change advertisements on displays, facilitating our transition from selling an advertiser display space to selling an
advertiser time on multiple displays.
   There are several additional factors that could materially impact our results of operations. See “Risk Factors” for a more
comprehensive list of these factors.

Basis of Presentation
    Our combined financial statements have been derived from the financial statements and accounting records of Clear Channel
Communications, principally from the statements and records representing Clear Channel Communications’ Outdoor Segment,
using the historical results of operations and historical bases of assets and liabilities of our business. The combined statements of
operations include expense allocations for certain corporate functions historically provided to us by Clear Channel
Communications. These allocations were made on a specifically identifiable basis or using relative percentages of headcount as
compared to Clear Channel Communications’ other businesses or other methods. We and Clear Channel Communications
considered these allocations to be a reflection of the utilization of services provided. Our expenses as a separate, stand-alone
company may be higher or lower than the amounts reflected in the combined statements of operations. Additionally, Clear
Channel Communications primarily uses a centralized approach to cash management and the financing of its operations with all
related acquisition activity between Clear Channel Communications and us reflected in our owner’s equity as “Owner’s net
investment” while all other cash transactions are recorded as part of “Due from Clear Channel Communications” on our
combined balance sheets.
    We will incur increased costs as a result of becoming an independent publicly traded company, primarily from audit fees paid
to our independent public accounting firm, Public Company Accounting Oversight Board fees, the hiring of additional staff to
fulfill reporting requirements of a public company, NYSE listing fees and shareholder communications fees. Under the Corporate
Services Agreement, we will bear the costs of certain services continued to be provided to us by Clear Channel Communications.
We believe cash flow from operations will be sufficient to fund these additional corporate expenses.
    Under the Corporate Services Agreement, Clear Channel Communications will allocate to us our share of costs for services
provided on our behalf based on actual direct costs incurred by Clear Channel Communications or an estimate of Clear Channel
Communications’ expenses incurred on our behalf. For the years ended December 31, 2004, 2003 and 2002, we recorded
approximately $16.6 million, $19.6 million and $17.6 million, respectively, and for the nine months ended September 30, 2005
and 2004, we recorded approximately $11.8 million and $11.8 million, respectively, as a component of corporate expenses for
these services. As mentioned above, we will incur additional expenses associated with being an independent publicly traded
company that were not incurred by Clear Channel Communications in the past. See “Arrangements Between Clear Channel
Communications and Us.”

                                                                 47
e424b4                                                                   Page 52 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 146 of 689


Table of Contents

    We do not believe that becoming an independent publicly traded company will have an adverse effect on our growth rates in
the future because we will be comprised of substantially the same business as the outdoor segment of Clear Channel
Communications, and Clear Channel Communications will retain a significant financial interest in us immediately after the
offering. Our success will continue to be highly dependent on the overall health of the local and national economies in which we
operate and the overall health of the advertising environment in each of our markets. We believe that being a publicly traded
company will provide a stock-based currency that could potentially be used to raise capital and to more closely align our
management and employee incentives with our business performance.
    We believe the assumptions underlying the combined financial statements are reasonable. However, the combined financial
statements may not necessarily reflect our results of operations, financial position and cash flows in the future or what our results
of operations, financial position and cash flows would have been had we been a separate, stand-alone company during the periods
presented.

                                                                 48
e424b4                                                                    Page 53 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 147 of 689


Table of Contents

RESULTS OF OPERATIONS
Combined Results of Operations
    The following table summarizes our historical results of operations:
                                                      Nine Months Ended
                                                         September 30,                        Year Ended December 31,
                                                    2005               2004            2004           2003            2002
(In thousands)                                   (Unaudited)       (Unaudited)
Revenues                                     $     1,931,471     $   1,761,308      $ 2,447,040    $ 2,174,597    $   1,859,641
Operating expenses:
 Direct operating expenses                           988,448           924,420        1,262,317      1,133,386          957,830
 Selling, general and administrative
   expenses                                          410,075           358,188         499,457        456,893           392,803
 Depreciation and amortization                       290,233           288,810         388,217        379,640           336,895
 Corporate expenses                                   39,397            39,451          53,770         54,233            52,218
Operating income                                     203,318           150,439         243,279        150,445           119,895
Interest expense (including intercompany)            142,967           120,350         159,830        159,849           239,025
Equity in earnings (loss) of nonconsolidated
  affiliates                                           9,908             2,270              (76)        (5,142)           3,620
Other income (expense) — net                         (17,353)          (17,210)         (13,341)        (8,595)           9,164
Income (loss) before income taxes and
  cumulative effect of a change in
  accounting principle                                52,906               15,149        70,032        (23,141)        (106,346)
Income tax (expense) benefit:
 Current                                             (37,767)            6,481          (23,422)        12,092           72,008
 Deferred                                              6,023           (17,730)         (39,132)       (23,944)         (21,370)
Income (loss) before cumulative effect of a
  change in accounting principle                      21,162                3,900         7,478        (34,993)         (55,708)
Cumulative effect of a change in accounting
  principle, net of tax of $113,173 in 2004
  and $504,927 in 2002                                    —                    —      (162,858)             —         (3,527,198)
Net income (loss)                            $        21,162     $          3,900   $ (155,380) $      (34,993) $     (3,582,906)

    Revenues
    Our revenues increased approximately $170.2 million, or 10%, during the nine months ended September 30, 2005 as
compared to the same period of 2004. Included in these results is approximately $33.9 million from increases in foreign exchange
as compared to the same period of 2004. Our domestic operations contributed approximately $85.9 million primarily from
increased bulletin and poster revenues of approximately $41.4 million. In addition to foreign exchange increases, our
international operations contributed approximately $50.4 million from approximately $22.9 million related to our consolidation
of Clear Media Limited, when we increased our investment to a majority controlling interest during the third quarter of 2005
which we had previously accounted for as an equity method investment. Partially offsetting this international revenue growth was
a decline in revenues of approximately $14.5 million from our media products in France as a result of a difficult economic and
competitive environment.
   Our revenues increased approximately $272.4 million, or 13%, during 2004 as compared to 2003. Included in the increase is
approximately $128.6 million from foreign exchange increases. Our domestic

                                                                49
e424b4                                                                   Page 54 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 148 of 689


Table of Contents

operations contributed approximately $85.7 million to the increase, primarily from increased rates on our bulletin and poster
inventory. In addition to foreign exchange increases, our international operations contributed $58.1 million to the increase,
principally from street furniture sales as a result of an increase in average revenue per display.
   Our revenues increased approximately $315.0 million, or 17%, during 2003 as compared to 2002. Included in the increase is
approximately $169.9 million from foreign exchange increases. Our domestic operations contributed approximately
$94.9 million to the increase, primarily from increased rates and occupancy on our bulletin inventory and our acquisition of The
Ackerley Group in June 2002, which contributed approximately $35.4 million for the six months ended June 30, 2003. In
addition to foreign exchange, our international operations contributed approximately $50.2 million to the increase, principally
from street furniture sales as a result of an increase in the number of displays and average revenue per display.

   Direct Operating Expenses
    Direct operating expenses increased approximately $64.0 million, or 7%, during the nine months ended September 30, 2005
as compared to the same period of 2004. Included in these expenses is approximately $20.0 million from increases in foreign
exchange as compared to the same period of 2004. Our domestic operations contributed approximately $11.6 million to the
increased expense of which approximately $5.6 million related to direct production expenses and approximately $6.0 million
related to site lease expenses, both of which were associated with the increase in revenues. In addition to foreign exchange
increases, our international operations increased approximately $32.4 million, comprised from an approximately $21.7 million
increase in fixed rent and minimum annual guarantees and approximately $8.7 million from our consolidation of Clear Media,
partially offset by a decline of approximately $1.6 million of various other expenses.
    Direct operating expenses increased $128.9 million, or 11%, during 2004 as compared to 2003. Included in the increase is
approximately $76.0 million from foreign exchange increases. Our domestic operations contributed approximately $33.6 million
primarily from increased site lease rent expense. In addition to foreign exchange increases, our international operations
contributed approximately $19.3 million, principally from higher site lease rent expense and approximately $6.2 million from the
consolidation of a joint venture.
   Direct operating expenses increased $175.6 million, or 18%, during 2003 as compared to 2002. Included in the increase is
approximately $102.0 million from foreign exchange increases. Our domestic operations contributed approximately
$36.1 million, primarily from our acquisition of The Ackerley Group, which contributed approximately $19.3 million in direct
operating expenses during the six months ended June 30, 2003. In addition to foreign exchange increases, our international
operations contributed approximately $37.5 million to the increase principally from higher site lease rent expense.

   Selling, General and Administrative Expenses (SG&A)
    SG&A increased approximately $51.9 million, or 14%, during the nine months ended September 30, 2005 as compared to the
same period of 2004. Included in these expenses is approximately $8.7 million from increases in foreign exchange as compared
to the same period of 2004. Our domestic operations increased approximately $10.1 million principally from an approximately
$2.9 million increase in commission expenses and an approximately $1.8 million increase in bad debt expense. In addition to
foreign exchange increases, our international operations increased approximately $33.1 million, principally from approximately
$26.6 million of costs related to the restructuring of our business in France and approximately $3.8 million from our
consolidation of Clear Media.
    SG&A increased approximately $42.6 million, or 9%, during 2004 as compared to 2003. Included in the increase is
approximately $31.3 million from foreign exchange increases. Our domestic operations contributed approximately $11.4 million
primarily from commission expenses associated with the increase in revenue. In addition to foreign exchange, our international
operations SG&A declined approximately

                                                                50
e424b4                                                                   Page 55 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 149 of 689


Table of Contents

$0.1 million. The decline is primarily due to a restructuring charge of $13.8 million in France taken during 2003, partially offset
by a restructuring charge of $4.1 million in Spain taken during 2004, $2.6 million associated with the consolidation of a joint
venture, as well as increased commission expenses associated with the increase in revenue during 2004.
    SG&A increased approximately $64.1 million, or 16%, during 2003 as compared to 2002. Included in the increase is
approximately $43.2 million from foreign exchange increases. Our domestic operations contributed approximately $3.4 million
primarily from increased commission expenses associated with the increase in revenue. In addition to foreign exchange, in 2003
our international operations contributed approximately $17.5 million principally from a restructuring charge in France of
approximately $13.8 million taken during 2003.
    Our branch managers have historically followed a corporate policy allowing Clear Channel Communications to use, without
charge, domestic displays that they or their staff believe would otherwise be unsold. Our sales personnel receive partial revenue
credit for that usage for compensation purposes. This partial revenue credit is not included in our reported revenues. Clear
Channel Communications bears the cost of producing the advertising and we bear the costs of installing and removing this
advertising. In 2004, we estimated that these discounted revenues would have been less than 3% of our domestic revenues. Under
the Master Agreement, this policy will continue.

   Depreciation and Amortization
     Depreciation and amortization increased approximately $8.6 million in 2004 as compared to 2003. The increase is primarily
attributable to approximately $3.0 million related to damage from the hurricanes that struck Florida and the Gulf Coast during the
third quarter of 2004 and approximately $18.8 million from fluctuations in foreign exchange rates that impacted our international
segment, largely offset by accelerated depreciation on display takedowns and abandonments of approximately $17.1 million
recognized during 2003 that did not reoccur during 2004.
     Depreciation and amortization increased approximately $42.7 million in 2003 as compared to 2002. The increase is primarily
attributable to approximately $25.0 million from foreign exchange increases, increased display takedowns in 2003 as compared
to 2002 of approximately $12.2 million and our acquisition of The Ackerley Group in June 2002 which contributed
approximately $2.4 million.

   Corporate Expenses
    Clear Channel Communications provides management services to us, which include, among other things, (i) treasury, payroll
and other financial related services, (ii) executive officer services, (iii) human resources and employee benefits services,
(iv) legal, public affairs and related services, (v) information systems, network and related services, (vi) investment services,
(vii) corporate services and (viii) procurement and sourcing support services. These services are allocated to us based on actual
direct costs incurred or on Clear Channel Communications’ estimate of expenses relative to a seasonally adjusted headcount. For
the nine months ended September 30, 2005 and 2004 and for the years ended December 31, 2004, 2003, and 2002, we recorded
approximately $11.8 million, $11.8 million, $16.6 million, $19.6 million, and $17.6 million, respectively, as a component of
corporate expenses for these services.

   Interest Expense (Including Intercompany)
    Interest expense increased $22.6 million for the nine months ended September 30, 2005 compared to the same period of 2004
primarily from a $2.5 billion intercompany note with Clear Channel Communications issued on August 2, 2005. The note accrues
interest at a variable per annum rate based on the weighted average cost of debt for Clear Channel Communications, calculated
on a monthly basis. The estimated weighted average interest rate for the period ended September 30, 2005 was 5.7%.

                                                                 51
e424b4                                                                     Page 56 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 150 of 689


Table of Contents

    Throughout 2002, we had in place a revolving demand promissory note with Clear Channel Communications. Effective
December 31, 2002, Clear Channel Communications capitalized amounts included in the revolving demand promissory note into
two fixed principal and interest rate notes. The first note is in the original principal amount of approximately $1.4 billion and
accrues interest at a per annum rate of 10%. The second note is in the original principal amount of $73.0 million and accrues
interest at a per annum rate of 9%. This capitalization effectively lowered our interest expense for the years ended December 31,
2004 and 2003 as compared to 2002 because the revolving demand promissory note had a higher average balance than the two
fixed rate promissory notes.

    Other Income (Expense) — Net
    The principal components of other income (expense) — net were:
                                                                                                         Year Ended December 31,
(In millions)
                                                                                                  2004               2003          2002
Royalty fee                                                                                   $    (15.8)        $    (14.1)       $ —
Gain on sale of operating and fixed assets                                                          11.7               11.1          7.1
Transitional asset retirement obligation                                                              —                (7.0)          —
Minority interest                                                                                   (7.6)              (3.9)         1.8
Other                                                                                               (1.6)               5.3           .3
Total other income (expense) — net                                                            $    (13.3)        $     (8.6)       $ 9.2

    The royalty fee represents payments to Clear Channel Communications for our use of certain trademarks and licenses.

    Income Taxes
    Our operations are included in a consolidated income tax return filed by Clear Channel Communications. However, for our
financial statements, our provision for income taxes was computed on the basis that we file separate consolidated income tax
returns with our subsidiaries.
    Current tax expense for the nine months ended September 30, 2005 increased approximately $44.2 million as compared to the
nine months ended September 30, 2004. This increase is primarily due to an approximately $37.8 million increase in Income
before income taxes for the nine months ended September 30, 2005 as compared to the nine months ended September 30, 2004.
In addition, current tax expense from foreign operations increased approximately $16.5 million during the current period as
compared to the prior period primarily due to a change in local country tax law that resulted in the recognition of additional
current tax expense and less deferred tax expense for the nine months ended September 30, 2005. During the nine months ended
September 30, 2004, current tax expense was reduced by amounts associated with the disposition of certain assets.
    Deferred tax benefit for the nine months ended September 30, 2005 was approximately $6.0 million as compared to a tax
expense of $17.7 million for the nine months ended September 30, 2004. The deferred tax benefit for the nine months ended
September 30, 2005 primarily relates to the reversal of foreign deferred tax liabilities that were set up at acquisition for certain
contract valuations. During the nine months ended September 30, 2004, deferred tax expense was increased $7.4 million related
to the disposition of certain assets.
   Our effective tax rate for the year ended December 31, 2004 was 89%. The effective tax rate is a result of our mix of earnings
and losses in foreign jurisdictions and certain deferred tax adjustments necessary to transition from being a wholly-owned
subsidiary and certain other impacting events.
   Current and deferred foreign tax expense of $16.6 million was recorded on certain international subsidiaries generating net
positive taxable income. There were no current and deferred foreign tax benefits recorded on certain international subsidiaries
generating taxable losses due to the uncertainty of the ability

                                                                 52
e424b4                                                                    Page 57 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 151 of 689


Table of Contents

to utilize such losses within the applicable carryforward periods. The impact of the foregoing provides for foreign tax expense of
$16.6 million on foreign pre-tax earnings of $14.8 million, which is an effective tax rate of 112.2% The foreign tax rate in
combination with certain adjustments to our domestic effective tax rate related to (i) additional state deferred tax expense
necessary to adjust state deferred tax assets to an amount expected to be recoverable in future years considering the pending
Clear Channel Communications group structure changes, and (ii) additional current tax expense of approximately $6.3 million
necessary to accrue for tax and interest on ongoing tax contingencies, contribute to our overall effective tax rate for the period.
     During 2003, we recorded additional current tax expense due to certain tax contingencies of approximately $10.1 million. In
addition, we did not record a tax benefit on certain tax losses from our foreign operations due to the uncertainty of the ability to
utilize those tax losses in the future. As a result of the above items, our effective tax rate of negative 51% resulted in an income
tax expense of approximately $11.9 million on an approximately $23.1 million loss before income taxes and cumulative effect of
a change in accounting principle for the year ended December 31, 2003.
    During 2002, we recorded a tax benefit from foreign operations of approximately $17.0 million on foreign income before
income tax of approximately $7.6 million. The tax benefit was the result of the blending of income taxed in low tax rate
jurisdictions and losses benefited in high tax rate jurisdictions.

    Cumulative Effect of a Change in Accounting Principle
    The SEC staff issued Staff Announcement No. D-108, Use of the Residual Method to Value Acquired Assets Other Than
Goodwill, at the September 2004 meeting of the Emerging Issues Task Force which we adopted in the fourth quarter of 2004.
The Staff Announcement states that the residual method should no longer be used to value intangible assets other than goodwill.
Rather, a direct method should be used to determine the fair value of all intangible assets other than goodwill required to be
recognized under Statement of Financial Accounting Standards No. 141, Business Combinations. Our adoption of the Staff
Announcement resulted in an aggregate carrying value of our domestic permits that was in excess of their fair value. The Staff
Announcement requires us to report the excess value of approximately $162.9 million, net of tax, as a cumulative effect of a
change in accounting principle.
    The loss recorded as a cumulative effect of a change in accounting principle during 2002 relates to our adoption of
Statement 142 on January 1, 2002. Statement 142 required that we test goodwill and permits for impairment using a fair value
approach. As a result of the goodwill test, we recorded a non-cash, net of tax, impairment charge of approximately $3.5 billion.
As required by Statement 142, a subsequent impairment test was performed at October 1, 2002, which resulted in no additional
impairment charge. The non-cash impairment of our goodwill was generally caused by unfavorable economic conditions, which
persisted throughout 2001. This weakness contributed to our clients’ reducing the number of advertising dollars spent on our
inventory. These conditions adversely impacted the cash flow projections used to determine the fair value of each reporting unit
at January 1, 2002 which resulted in the non-cash impairment charge of a portion of our goodwill.

Domestic Results of Operations
                                                      Nine Months Ended
                                                         September 30,                       Year Ended December 31,
                                                      2005          2004            2004                2003               2002
(In thousands)
Revenues                                          $ 886,649      $ 800,744     $   1,092,089       $    1,006,376       $ 911,493
Direct operating expenses                           359,263        347,619           468,687              435,075         399,006
Selling, general and administrative expenses        136,919        126,838           173,010              161,579         158,159
Depreciation and amortization                       127,019        141,479           186,620              194,237         179,947
Operating income                                  $ 263,448      $ 184,808     $     263,772       $      215,485       $ 174,381

                                                                 53
e424b4                                                                   Page 58 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 152 of 689


Table of Contents

    For the nine months ended September 30, 2005, our revenues grew approximately $85.9 million, or 11%, over the same
period of the prior year. The increase was primarily due to approximately $41.4 million attributable to increased rates on our
bulletin and poster inventory during 2005. Growth occurred across our markets including New York, Miami, Houston, Seattle,
Cleveland and Las Vegas. Revenues from our airport, street furniture and transit advertising displays contributed the majority of
the remaining $44.5 million increase. Strong advertising client categories for the nine months ended September 30, 2005
included automotive, entertainment and amusements, business and consumer services, retail and telecommunications.
    Direct operating expenses increased approximately $11.6 million, or 3%, during the nine months ended September 30, 2005
as compared to the same period in 2004. The increase is from approximately $5.6 million related to direct production expenses
and approximately $6.0 million related to site lease expenses, both of which were associated with the increase in revenues.
SG&A increased $10.1 million, or 8%, principally from an approximately $2.9 million increase in commission expenses and an
approximately $1.8 million increase in bad debt expense.
    Depreciation and amortization expense decreased approximately $14.5 million during the nine months ended September 30,
2005 as compared to the same period of 2004, due to fewer display takedowns during the current period, which resulted in less
accelerated deprecation. During the nine months ended September 30, 2004, our management team made strategic decisions to
remove certain advertising structures to enhance overall geographic area profits. As a result of these decisions, advertising
structures were removed and their remaining book value was written off as additional depreciation expense.
    During 2004, revenues increased approximately $85.7 million, or 9%, over 2003. Revenue growth occurred across our
inventory, with bulletins and posters leading the way. Increased rates drove the growth in bulletin revenues, partially offset by a
decrease in occupancy. We also grew rates on our poster inventory in 2004, with occupancy flat compared to 2003. Revenue
growth occurred across the nation, fueled by growth in Los Angeles, New York, Miami, San Antonio, Seattle and Cleveland. The
client categories leading revenue growth remained consistent throughout the year, the largest being entertainment. Business and
consumer services was also a strong client category and was led by advertising spending from banking and telecommunications
clients. Revenues from the automotive client category increased due to national, regional and local auto dealer advertisements.
    Direct operating expenses increased approximately $33.6 million, or 8%, during 2004 as compared to 2003 primarily as a
result of $21.8 million from site lease rent expense as a result of an increase in revenue-share payments associated with the
increase in revenues. Our SG&A in 2004 increased approximately $11.4 million, or 7%, primarily from approximately
$5.1 million related to commission and wage expenses relative to the growth in revenue.
    During 2003, revenues increased approximately $94.9 million, or 10%, over 2002. Included in the increase is our acquisition
of The Ackerley Group, acquired in June 2002, which contributed approximately $35.4 million in revenues during the six months
ended June 30, 2003. In addition to the acquisition of The Ackerley Group, our bulletin inventory fueled the growth. Our bulletin
inventory performed well year over year in the vast majority of our markets, with both rates and occupancy up. We saw strong
growth in both large markets such as New York, San Francisco, Miami and Tampa and in smaller markets such as Albuquerque
and Chattanooga. Top domestic advertising categories for us during 2003 were business and consumer services, media and
entertainment and automotive.
    Direct operating expenses increased $36.1 million, or 9%, during 2003 as compared to 2002 primarily as a result of The
Ackerley Group, which contributed approximately $19.3 million. The remaining $16.8 million of the increase is attributable to
direct production and site lease rent expenses relative to the growth in revenue. SG&A in 2003 increased $3.4 million, or 2%,
primarily from $2.6 million related to bonus and commission expenses relative to the growth in revenue.
     Depreciation and amortization increased approximately $14.3 million in 2003 as compared to 2002. The increase is primarily
attributable to increased display takedowns in 2003 as compared to 2002 of

                                                                54
e424b4                                                                    Page 59 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 153 of 689


Table of Contents

approximately $12.2 million and our acquisition of The Ackerley Group in June 2002, which contributed approximately
$2.4 million, offset by a decline in depreciation and amortization of $0.3 million.

International Results of Operations
                                                    Nine Months Ended
                                                       September 30,                        Year Ended December 31,
                                                  2005               2004          2004                2003              2002
(In thousands)
Revenues                                     $   1,044,822       $ 960,564    $   1,354,951       $   1,168,221       $ 948,148
Direct operating expenses                          629,185         576,801          793,630             698,311         558,824
Selling, general and administrative
 expenses                                          273,156         231,350          326,447             295,314        234,644
Depreciation and amortization                      163,214         147,331          201,597             185,403        156,948
Operating income (loss)                      $     (20,733)      $   5,082    $      33,277       $     (10,807)      $ (2,268)

     Revenues increased approximately $84.3 million, or 9%, during the nine months ended September 30, 2005 as compared to
the same period in 2004. The growth includes approximately $33.9 million from foreign exchange increases. Also included in the
nine months ended September 30, 2005 is approximately $22.9 million from our consolidation of Clear Media, which we
acquired during the third quarter of 2005 and had previously accounted for as an equity method investment. Partially offsetting
this increase is an approximately $14.5 million revenue decline from our media products in France. Our revenue growth was
attributable to our street furniture and transit revenues.
   Direct operating expenses grew $52.4 million, or 9%, during the nine months ended September 30, 2005 as compared to the
same period of the prior year. Included in these results is approximately $20.0 million from increases in foreign exchange as
compared to the same period of 2004. In addition to foreign exchange increases, our direct operating expenses grew
approximately $32.4 million, principally from an approximately $21.7 million increase in fixed rent and minimum annual
guarantees and approximately $8.7 million from our consolidation of Clear Media, partially offset by a decline of approximately
$1.6 million of various other expenses. Our SG&A grew approximately $41.8 million, or 18%, during the nine months ended
September 30, 2005 as compared to the same period of the prior year. Included in these results is approximately $8.7 million
from increases in foreign exchange as compared to the same period of 2004. In addition to foreign exchange increases, SG&A
grew approximately $33.1 million, principally from an approximately $26.6 million of costs related to the restructuring of our
business in France and approximately $3.8 million from our consolidation of Clear Media.
   Depreciation and amortization expense increased approximately $15.9 million during the first nine months of 2005 as
compared to the same period of the prior year, due primarily to increases in foreign exchange.
    During 2004, revenues increased approximately $186.7 million, or 16%, over 2003, including approximately $128.6 million
from foreign exchange increases. Street furniture sales in the United Kingdom, Belgium, Australia, New Zealand and Denmark
were the leading contributors to our revenue growth. We saw strong demand for our street furniture inventory, enabling us to
realize an increase in the average revenues per display. Our billboard revenues increased slightly as a result of an increase in
average revenues per display. Also contributing to the increase was approximately $10.4 million related to the consolidation of
our outdoor advertising joint venture in Australia during the second quarter of 2003, which we had previously accounted for
under the equity method of accounting. Tempering our 2004 results were a difficult competitive environment for billboard sales
in the United Kingdom and challenging market conditions for all of our products in France.
   Direct operating expenses increased $95.3 million, or 14%, during 2004 as compared to 2003. Included in the increase is
approximately $76.0 million from foreign exchange increases. In addition to foreign exchange, direct operating expenses grew
approximately $19.3 million during this period, principally from higher site lease rent expense and approximately $6.2 million
from the consolidation of a joint venture in

                                                               55
e424b4                                                                    Page 60 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 154 of 689


Table of Contents

Australia, which was previously accounted for under the equity method. SG&A increased $31.1 million, or 11%, during 2004 as
compared to 2003. Included in the increase is approximately $31.3 million from foreign exchange increases. After the effect of
foreign exchange increases, SG&A declined approximately $0.2 million. The decline is primarily due to a restructuring charge of
$13.8 million in France taken during 2003, partially offset by a restructuring charge of $4.1 million in Spain taken during 2004,
$2.6 million associated with the consolidation of a joint venture, as well as increased commission expenses associated with the
increase in revenue during 2004.
    Depreciation and amortization increased approximately $16.2 million in 2004 as compared to 2003 primarily attributable to
foreign exchange increases.
    During 2003, revenues increased approximately $220.1 million, or 23%, over 2002, including approximately $169.9 million
from foreign exchange increases. Revenue growth was spurred by our transit displays and street furniture inventory. This growth
was due to an increase in displays and average revenues per display primarily from our street furniture products. Strong markets
for our street furniture inventory were Australia, Norway and the United Kingdom. This revenue increase was slightly offset by a
decline in our billboard revenues.
    Direct operating expenses increased $139.5 million, or 25%, during 2003 as compared to 2002. Included in the increase is
approximately $102.0 million from foreign exchange increases. In addition to foreign exchange, direct operating expenses
increased approximately $37.5 million during this period principally from higher site lease rent expense associated with the
increase in revenue. SG&A increased $60.7 million, or 26%, during 2003 as compared to 2002. Included in the increase is
approximately $43.2 million from foreign exchange increases. In addition to foreign exchange, SG&A grew approximately
$17.5 million during this period principally from a restructuring charge in France of approximately $13.8 million taken during
2003.
   Depreciation and amortization increased approximately $28.5 million in 2003 as compared to 2002 primarily attributable to
approximately $25.0 million from foreign exchange increases.

    Reconciliation of Segment Operating Income (Loss)
                                                         Nine Months Ended
                                                            September 30,                      Year Ended December 31,
                                                        2005             2004           2004            2003             2002
(In thousands)
Domestic outdoor                                    $ 263,448        $ 184,808      $ 263,772       $ 215,485        $ 174,381
International outdoor                                 (20,733)           5,082         33,277         (10,807)          (2,268)
Corporate                                             (39,397)         (39,451)       (53,770)        (54,233)         (52,218)
Combined operating income                           $ 203,318        $ 150,439      $ 243,279       $ 150,445        $ 119,895

USE OF OIBDAN
    In addition to operating income, we evaluate segment and combined performance based on other factors, one primary
measure of which is operating income (loss) before depreciation, amortization and non-cash compensation expense, which we
refer to as OIBDAN. We use OIBDAN as a measure of the operational strengths and performance of our business and not as a
measure of liquidity. However, a limitation of the use of OIBDAN as a performance measure is that it does not reflect the
periodic costs of certain capitalized tangible and intangible assets used in generating revenues in our business. Accordingly,
OIBDAN should be considered in addition to, and not as a substitute for, operating income (loss), net income (loss) and other
measures of financial performance reported in accordance with U.S. GAAP. Furthermore, this measure may vary among other
companies; thus, OIBDAN as presented below may not be comparable to similarly titled measures of other companies.
    We believe OIBDAN is useful to investors and other external users of our financial statements in evaluating our operating
performance because it is widely used in the outdoor advertising industry to

                                                               56
e424b4                                                                    Page 61 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 155 of 689


Table of Contents

measure a company’s operating performance and it helps investors more meaningfully evaluate and compare the results of our
operations from period to period and with those of other companies in the outdoor advertising industry (to the extent the same
components of OIBDAN are used), in each case without regard to items such as non-cash depreciation and amortization and non-
cash compensation expense, which can vary depending upon the accounting method used and the book value of assets.
    Our management uses OIBDAN (i) as a measure for planning and forecasting overall and individual expectations and for
evaluating actual results against such expectations, (ii) as a basis for incentive bonuses paid to our executive officers and our
branch managers and (iii) in presentations to our board of directors to enable them to have the same consistent measurement basis
of operating performance used by management.
    The following table presents a reconciliation of OIBDAN to operating income, which is a GAAP measure of our operating
results:
                                                             Nine Months Ended
                                                               September 30,                          Year Ended December 31,
                                                      2005                       2004          2004            2003           2002
(In thousands)
                                                   (Unaudited)              (Unaudited)
Reconciliation of OIBDAN to operating
  income (loss):
Combined:
OIBDAN                                         $        494,063         $          439,331   $ 631,612      $ 530,085     $ 456,790
Depreciation and amortization                           290,233                    288,810     388,217        379,640       336,895
Non-cash compensation                                       512                         82         116             —             —
Operating income                               $        203,318         $          150,439   $ 243,279      $ 150,445     $ 119,895
Domestic:
OIBDAN                                         $        390,867         $          326,359   $ 450,494      $ 409,722     $ 354,328
Depreciation and amortization                           127,019                    141,479     186,620        194,237       179,947
Non-cash compensation                                       400                         72         102             —             —
Operating income                               $        263,448         $          184,808   $ 263,772      $ 215,485     $ 174,381
International:
OIBDAN                                         $        142,593         $          152,423   $ 234,888      $ 174,596 $ 154,680
Depreciation and amortization                           163,214                    147,331     201,597        185,403   156,948
Non-cash compensation                                       112                         10          14             —         —
Operating income (loss)                        $        (20,733)        $            5,082   $ 33,277       $ (10,807) $ (2,268)

    Our combined OIBDAN increased $54.7 million, or 12%, for the nine months ended September 30, 2005 as compared to the
same period of 2004 primarily as a result of approximately $64.5 million from our domestic operations driven by increased
revenues across our domestic inventory. Included in the increase is approximately $5.2 million from foreign exchange increases.
In addition to the foreign exchange increase, our international segment’s OIBDAN declined approximately $15.0 million
primarily from approximately $26.6 million related to restructuring expenses in France during the third quarter of 2005, partially
offset by an OIBDAN increase of $10.4 million from our consolidation of Clear Media.
    Our combined OIBDAN increased $101.5 million, or 19%, for the year ended December 31, 2004 compared to the same
period of 2003. Our domestic segment contributed $40.8 million and our international segment contributed $60.3 million,
including approximately $21.3 million from foreign exchange increases, while our corporate expenses decreased during 2004 by
$0.4 million. The domestic OIBDAN growth was attributable to increased bulletin and poster sales while international OIBDAN
growth was led by increased street furniture sales. We experienced OIBDAN margin expansion during

                                                                  57
e424b4                                                                    Page 62 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 156 of 689


Table of Contents

2004 compared to 2003 primarily related to a $13.8 million restructuring charge taken in France during the second quarter of
2003.
    Our combined OIBDAN increased $73.3 million, or 16%, for the year ended December 31, 2003 compared to the same
period of 2002. Our domestic segment contributed $55.4 million and our international segment contributed $19.9 million, while
our corporate expenses increased during 2003 by $2.0 million. Our domestic OIBDAN growth was attributable to bulletin sales
and our domestic OIBDAN margin increased partially as a result of The Ackerley Group. The Ackerley Group contributed
$16.1 million in OIBDAN and had a higher OIBDAN margin than our overall domestic OIBDAN margin for the first six months
of 2003. Our combined OIBDAN margin decreased during 2003 compared to 2002 primarily from a $13.8 million restructuring
charge taken in France during the second quarter of 2003. Included in OIBDAN for the year ended December 31, 2003 is
approximately $24.7 million from foreign exchange increases over the same period of 2002.

FINANCIAL CONDITION AND LIQUIDITY
Financial Condition as of September 30, 2005
    As of September 30, 2005, we had approximately $4.2 billion of debt, approximately $91.7 million of cash and cash
equivalents and approximately $88.3 million of owner’s equity. On August 2, 2005 we distributed an intercompany note in the
original principal amount of $2.5 billion as a dividend on our common stock, which note was ultimately distributed to Clear
Channel Communications. We intend to use all of the net proceeds from this offering to repay a portion of the intercompany
indebtedness owed to Clear Channel Communications.

Financial Condition as of December 31, 2004
   As of December 31, 2004, we had approximately $1.6 billion of debt, approximately $37.9 million of cash and equivalents
and approximately $2.7 billion of owner’s equity. This compares to approximately $1.7 billion of debt, approximately
$34.1 million of cash and equivalents and approximately $2.8 billion of owner’s equity as of December 31, 2003.

Cash Flows
    The following table summarizes our historical cash flows. The financial data for the years ended December 31, 2004 and
2003 have been derived from our audited financial statements included elsewhere in this prospectus. The financial data for the
nine months ended September 30, 2005 and 2004 are unaudited and are derived from our interim financial statements included
elsewhere in this prospectus.
                                                               Nine Months Ended
                                                                 September 30,                    Year Ended December 31,
(In thousands)
                                                              2005            2004             2004                    2003
Cash provided by (used in):
 Operating activities                                     $ 336,637       $ 329,893       $      492,495          $     433,459
 Investing activities                                     $ (223,189)     $ (227,386)     $     (310,658)         $    (230,162)
 Financing activities                                     $ (48,154)      $ (95,759)      $     (182,006)         $    (222,491)

    Operating Activities
    Nine Months Ended September 30, 2005 as Compared to Nine Months Ended September 30, 2004
   Cash provided by operations was approximately $336.6 million for the nine months ended September 30, 2005, compared to
cash provided by operations of approximately $329.9 million for the nine months ended September 30, 2004. The approximately
$6.7 million increase relates primarily to changes in working capital items.

                                                               58
e424b4                                                                   Page 63 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 157 of 689


Table of Contents

   Year Ended December 31, 2004 as Compared to Year Ended December 31, 2003
   Cash provided by operations was approximately $492.5 million for the year ended December 31, 2004, as compared to cash
provided by operations of approximately $433.5 million for the year ended December 31, 2003. The change in cash provided by
operations resulted primarily from an increase in income before cumulative effect of a change in accounting principle of
approximately $42.5 million.

   Investing Activities
   Nine Months Ended September 30, 2005 as Compared to Nine Months Ended September 30, 2004
    Cash used in investing activities was approximately $223.2 million for the nine months ended September 30, 2005 as
compared to approximately $227.4 million for the nine months ended September 30, 2004. The $4.2 million change relates
primarily to the approximately $7.5 million used to purchase an additional interest in Clear Channel Independent, a
nonconsolidated affiliate in South Africa, offset by $12.1 million in cash received on the sale of our investment in SBS
Broadcasting, Inc., both occurring in 2004. We purchased approximately $12.8 million more of property plant and equipment in
2005.

   Year Ended December 31, 2004 as Compared to Year Ended December 31, 2003
    Cash used in investing activities was approximately $310.7 million for the year ended December 31, 2004, as compared to
approximately $230.2 million for the year ended December 31, 2003. The increase in cash used in investing activities primarily
related to an increase in acquisition activity during 2004. In 2004, we acquired Medallion Taxi Media for $31.6 million and
acquired advertising display faces for $60.8 million.

   Financing Activities
   Nine Months Ended September 30, 2005 as Compared to Nine Months Ended September 30, 2004
    Cash used in financing activities was approximately $48.2 million for the nine months ended September 30, 2005, as
compared to cash used in financing activities of approximately $95.8 million for the nine months ended September 30, 2004.
Included in cash flow from financing activities is changes in the “Due from Clear Channel Communications” account which
relates to cash transfers between our domestic operations and Clear Channel Communications. For the nine months ended
September 30, 2005 we had a net transfer of cash to Clear Channel Communications of approximately $59.5 million compared to
a net transfer of cash to Clear Channel Communications of approximately $86.0 million for the nine months ended September 30,
2004. The net amount transferred is significantly affected, among other things, by the change in our domestic operations
operating income and cash flow for the relevant period. The “Due from Clear Channel Communications” account has grown
during the relevant periods primarily as a result of increases in our operating income.

   Year Ended December 31, 2004 as Compared to Year Ended December 31, 2003
   Cash used in financing activities was approximately $182.0 million for the year ended December 31, 2004, as compared to
approximately $222.5 million for the year ended December 31, 2003. The decline is partially the result of decreased financing
needs from our credit facility. Additionally, for the year ended December 31, 2004 we had a net transfer of cash to Clear Channel
Communications of approximately $148.2 million compared to a net transfer of cash to Clear Channel Communications of
approximately $154.4 million for the year ended December 31, 2003.

                                                               59
e424b4                                                                     Page 64 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 158 of 689


Table of Contents

Liquidity
    Sources of Capital
   Our primary sources of liquidity and capital resources are cash flows generated from our operations, availability of up to
$150.0 million under a revolving credit facility sublimit for use in our international operations through Clear Channel
Communications, funding through a cash management note with Clear Channel Communications and available cash and cash
equivalents.
    Management believes that future funds generated from our operations and available borrowing capacity of up to
$150.0 million under the sub-limit of the Clear Channel Communications revolving credit facility discussed below will be
sufficient to fund our debt service requirements, working capital requirements, capital expenditure requirements and the
remaining one-time costs associated with this offering for a period of at least 18 months. However, our ability to continue to fund
these items and to reduce debt may be affected by general economic, financial, competitive, legislative and regulatory factors, as
well as other industry-specific factors.
    Our short and long term cash requirements consist of minimum annual guarantees for our street furniture contracts, operating
leases and capital expenditures. Minimum annual guarantees and operating lease requirements are included in our direct
operating expenses, which historically have been satisfied by cash flows from operations. For 2005, we are committed to
$378.3 million and $177.6 million for minimum annual guarantees and operating leases, respectively. Our capital expenditures
were $176.1 million, $205.1 million and $290.2 million for 2004, 2003 and 2002, respectively, and have historically been
satisfied by cash flow from operations. Our long-term commitments for minimum annual guarantees, operating leases and capital
expenditure requirements are included in “— Contractual and Other Obligations,” below. Our cash flow from operations was
$492.5 million, $433.5 million, and $320.2 million for 2004, 2003 and 2002, respectively. Certain of our international
subsidiaries have the ability to borrow under a $150.0 million sub-limit of the Clear Channel Communications revolving credit
facility discussed below under “— Bank Credit Facility,” to the extent Clear Channel Communications has not already borrowed
against this capacity. At September 30, 2005, approximately $100.3 million was available for future borrowings under this
facility.
   As of September 30, 2005 and December 31, 2004 and 2003, we had the following debt outstanding, cash and cash
equivalents and amounts due from Clear Channel Communications:
                                                                                                               December 31,
                                                                      September 30, 2005                2004                  2003
(In millions)
Bank credit facility                                              $                   49.7          $       23.9         $    50.1
Debt with Clear Channel Communications                                             3,963.0               1,463.0           1,463.0
Other long-term debt                                                                 199.4                 152.4             156.9
Total debt                                                                         4,212.1               1,639.3           1,670.0
Less: cash and cash equivalents                                                       91.7                  37.9              34.1
Less: Due from Clear Channel Communications                                          362.2                 302.6             154.4
                                                                  $                3,758.2          $    1,298.8         $ 1,418.5

    Bank Credit Facility. In addition to cash flows from operations, a primary source of our liquidity is through borrowings under
a $150.0 million sub-limit included in Clear Channel Communications’ five-year, multicurrency $1.75 billion revolving credit
facility. Certain of our international subsidiaries may borrow under the sub-limit to the extent Clear Channel Communications
has not already borrowed against this capacity and is in compliance with its covenants under the credit facility. The interest rate
on outstanding balances under the credit facility is based upon LIBOR or, for Euro denominated borrowings, EURIBOR plus, in
each case, a margin. At September 30, 2005, the outstanding balance on the sub-limit was approximately $49.7 million, and
approximately $100.3 million was available for future borrowings,

                                                                60
e424b4                                                                   Page 65 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 159 of 689


Table of Contents

with the entire balance to be paid on July 12, 2009. At September 30, 2005, interest rates on borrowings under this credit facility
ranged from 3.1% to 6.0%.
    Debt with Clear Channel Communications. In 2003, two intercompany notes were issued to Clear Channel Communications
in the total original principal amount of approximately $1.5 billion. The first intercompany note in the original principal amount
of approximately $1.4 billion matures on December 31, 2017, may be prepaid in whole at any time, or in part from time to time,
and accrues interest at a per annum rate of 10%. The second intercompany note in the original principal amount of $73.0 million
matures on December 31, 2017, may be prepaid in whole at any time, or in part from time to time, and accrues interest at a per
annum rate of 9%. We intend to use all of the net proceeds of this offering, along with our balance in the “Due from Clear
Channel Communications” account, to repay a portion of the outstanding balances of the $1.4 billion and $73.0 million
intercompany notes. Any remaining balances will be otherwise capitalized by Clear Channel Communications.
    On August 2, 2005, we distributed a third intercompany note issued by our wholly-owned subsidiary to us in the original
principal amount of $2.5 billion as a dividend on our common stock, which note was subsequently distributed as a dividend in a
series of transfers to Clear Channel Communications. This note matures on August 2, 2010, may be prepaid in whole at any time,
or in part from time to time. The note accrues interest at a variable per annum rate equal to the weighted average cost of debt for
Clear Channel Communications, calculated on a monthly basis. This note is mandatorily payable upon a change of control of us
and, subject to certain exceptions, all proceeds from debt or equity raised by us must be used to prepay such note. At
September 30, 2005, the interest rate on the $2.5 billion intercompany note was 5.7%. See “Use of Proceeds,” “Arrangements
Between Clear Channel Communications and Us” and “Description of Indebtedness.”
    Our working capital requirements and capital for our general corporate purposes, including acquisitions and capital
expenditures, historically have been satisfied as part of the corporate-wide cash management policies of Clear Channel
Communications. After this offering, our working capital requirements and capital for our general corporate purposes may be
provided to us by Clear Channel Communications, in its sole discretion, pursuant to a cash management note issued by us to
Clear Channel Communications. See “ — Cash and cash equivalents; cash management policies,” below. Without the
opportunity to obtain financing from Clear Channel Communications, we may need to obtain additional financing from banks, or
through public offerings or private placements of debt, strategic relationships or other arrangements at some future date.
Management currently believes that we could raise the funds if needed given our credit profile. Additionally, we will have
publicly traded stock that management believes could be used as a source to raise capital through public or private placements of
our equity securities. Subject to certain exceptions, the first $2.5 billion of such debt or equity proceeds (plus an amount equal to
accrued interest thereon) would be required to be used to prepay the $2.5 billion intercompany note, unless such requirement is
waived by Clear Channel Communications.
   Other long-term debt. Other long-term debt consists primarily of loans with international banks and other types of debt. At
September 30, 2005, approximately $199.4 million was outstanding as other long-term debt.
    Cash and cash equivalents; cash management policies. Pursuant to the Corporate Services Agreement to be entered into
between Clear Channel Communications and us, Clear Channel Communications will be providing us with cash management
services to assist us in managing our excess operating cash. These services include:
   • managing our daily cash position and determining our liquidity needs;
   • administering borrowings and repayments under the revolving credit facility available to our international operations;
   • establishing cash management systems and procedures that help minimize investment in non-earning cash resources while
     providing adequate liquidity;

                                                                 61
e424b4                                                                   Page 66 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 160 of 689


Table of Contents

   • initiating all electronic funds transfers;
   • providing bank administration for all domestic bank accounts and for all international accounts established by a domestic
     subsidiary;
   • administering on-line bank reporting systems; and
   • processing requests for cashier checks.
    As part of the cash management services to be provided to us, on a daily basis, cash from our domestic operations will be
transferred to a concentration account maintained by us. The cash will consist of money received by, available funds transferred
by wire to, and the collection of good funds on checks and other orders remitted to, us. Pending receipt of good funds on checks
and other orders remitted to us, such items will be maintained in lockboxes to be maintained by us.
    In addition, on a daily basis, cash will be transferred from our concentration account to our disbursement account, from which
our then due accounts payable and payroll obligations will be discharged. If, after cash is transferred to the disbursement account,
there remains a balance in our concentration account, then that amount will be transferred to a master account maintained by
Clear Channel Communications and either invested or subsequently disbursed by Clear Channel Communications for its general
corporate purposes. If the cash in our concentration account is not sufficient to discharge our obligations for the corresponding
day, then Clear Channel Communications may advance funds to us by transferring cash from its master account to our
concentration account in an amount, which when added to the amount available in that concentration account, would discharge
those daily obligations. We do not have a commitment from Clear Channel Communications to advance funds to us, and we will
have no access to the cash transferred from our concentration account to the master account of Clear Channel Communications.
Our claim in relation to cash transferred from our concentration account to Clear Channel Communications will be based on the
net cash balances from time to time owed to us.
    At the conclusion of each day, the net cash position between Clear Channel Communications and us will be determined by
Clear Channel Communications. We will have a daily net positive cash position if cash has been transferred from our
concentration account to the account maintained by Clear Channel Communications, and a daily net negative cash position will
exist if Clear Channel Communications has had to advance funds to our concentration account. The records of Clear Channel
Communications will reflect the net cash balance between Clear Channel Communications and us, which, if owed to us, will be
noted in our financial statements as “Due from Clear Channel Communications” or, if owed by us, will be noted in our financial
statements as “Due to Clear Channel Communications.” The cash management note from us to Clear Channel Communications
and the cash management note from Clear Channel Communications to us will evidence those respective obligations. Each of the
notes will be a demand obligation. Interest on the cash management note owed by us will accrue on the daily net negative cash
position at a per annum rate based on the average one-month LIBOR rate plus a percentage that corresponds to the percentage
paid by Clear Channel Communications on LIBOR-based borrowings made by it under its corporate revolver facility. Interest on
the cash management note owed by Clear Channel Communications will accrue on the daily net positive cash position at a per
annum rate based on the average one-month generic treasury bill rate for the applicable period. The average one-month LIBOR
rate and the average one-month generic treasury bill rate will correspond to the applicable respective rates from time to time
published by Bloomberg financial services. If Clear Channel Communications were to become insolvent, we would be an
unsecured creditor like other unsecured creditors of Clear Channel Communications and could experience a liquidity shortfall.
    Unlike the management of cash from our domestic operations, the amount of cash that is transferred from our foreign
operations to Clear Channel Communications will be determined on a basis mutually agreeable to us and Clear Channel
Communications, and not on a pre-determined basis. In arriving at such mutual agreement, the reasonably foreseeable cash needs
of our foreign operations will be evaluated before a cash amount is to be considered as an excess or surplus amount for transfer to
Clear Channel

                                                                62
e424b4                                                                   Page 67 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 161 of 689


Table of Contents

Communications. When an amount of excess cash from our foreign operations is agreed upon, any proposed transfer of that
excess cash will be further subject to a consideration of the effects of repatriating all or any portion of that amount. Excess cash
from our foreign operations which is transferred to Clear Channel Communications will be subject to the record-keeping
procedures and note arrangements utilized for cash transferred from our domestic operations to Clear Channel Communications.
    For so long as Clear Channel Communications maintains a significant interest in us, a deterioration in the financial condition
of Clear Channel Communications could increase our borrowing costs or impair our access to the capital markets because of our
reliance on Clear Channel Communications for availability under its revolving credit facility. In addition, because the interest
rate we pay on our $2.5 billion promissory note is based on the weighted average cost of debt for Clear Channel
Communications, any such deterioration would likely result in an increase in Clear Channel Communications’ cost of debt and in
our interest rate. To the extent we cannot pass on our increased borrowing costs to our clients, our profitability, and potentially
our ability to raise capital, could be materially affected. Also, so long as Clear Channel Communications maintains a significant
interest in us, pursuant to the Master Agreement between Clear Channel Communications and us, Clear Channel
Communications will have the ability to limit our ability to incur debt or issue equity securities, which could adversely affect our
ability to meet our liquidity needs. In addition, the $2.5 billion intercompany note requires us to prepay it in full upon a change of
control (as defined in the note), and, upon our issuances of equity and incurrence of debt, subject to certain exceptions, to prepay
the note in the amount of net proceeds received from such events. See “Risk Factors — Risks Related to Our Business” and
“Arrangements Between Clear Channel Communications and Us.”

    Uses of Capital
   Our primary uses of capital are funding our working capital liabilities, debt service, acquisitions and capital expenditures. Our
working capital liabilities are funded through cash flows from operations. Cash paid for interest during the years ended
December 31, 2004, 2003 and 2002 was approximately $175.4 million, $198.3 million and $268.0 million, respectively.
    We have entered into certain agreements relating to acquisitions that provide for purchase price adjustments and other future
contingent payments based on the financial performance of the acquired company. We will continue to accrue additional amounts
related to such contingent payments if and when it is determinable that the applicable financial performance targets will be met.
The aggregate of these contingent payments, if performance targets are met, would not significantly impact our financial position
or results of operations. The following is a summary of our acquisition activity for the years ended December 31, 2004, 2003 and
2002:
    2004 Acquisitions. In September 2004, we acquired Medallion Taxi Media, Inc. for approximately $31.6 million. In addition,
during 2004 we acquired display faces for approximately $60.8 million in cash and acquired equity interests in international
outdoor companies for approximately $2.5 million in cash. We also exchanged advertising assets, valued at approximately
$23.7 million, for other advertising assets valued at approximately $32.3 million.
    2003 Acquisitions. During 2003 we acquired display faces for approximately $28.3 million in cash. We also acquired
investments in nonconsolidated affiliates for approximately $10.7 million in cash and acquired an additional 10% interest in a
subsidiary for approximately $5.1 million in cash.
   2002 Acquisitions. In June 2002 we acquired The Ackerley Group. The transaction was funded by approximately
$26.3 million of our operating cash and a non-cash capital contribution from Clear Channel Communications of approximately
$612.8 million. In addition, we acquired display faces for approximately $126.3 million in cash and acquired investments in
nonconsolidated affiliates for approximately $2.1 million in cash.

                                                                 63
e424b4                                                                     Page 68 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 162 of 689


Table of Contents

    Capital Expenditures. Our capital expenditures have consisted of the following:
                                                                                Nine Months
                                                                                   Ended
                                                                               September 30,             Year Ended December 31,
                                                                             2005        2004         2004        2003        2002
(In millions)
Non-revenue producing                                                    $  53.0      $  44.5     $  70.1      $  63.4     $  81.0
Revenue producing                                                           77.5         73.2       106.0        141.7       209.2
Total capital expenditures                                               $ 130.5      $ 117.7     $ 176.1      $ 205.1     $ 290.2

    We define non-revenue producing capital expenditures as those expenditures that are required on a recurring basis. Revenue
producing capital expenditures are discretionary capital investments for new revenue streams, similar to an acquisition. Our
capital expenditures have been declining since 2002, primarily as a result of fewer revenue producing capital expenditures in our
international segment. Due to successful bidding on street furniture contracts in prior years, we needed to supply the street
furniture required under the contracts. We have not been as actively bidding on international street furniture contracts since 2002
and therefore have not had the capital needs associated with these contracts.
    Part of our long-term strategy is to pursue the technology of electronic displays, including flat screens, LCDs and LEDs, as
alternatives to traditional methods of displaying our clients’ advertisements. We are currently performing limited tests of these
technologies in certain markets. We believe that cash flow from operations will be sufficient to fund these expenditures because
we expect enhanced margins through: (i) lower cost of production as the advertisements will be digital and controlled by a central
computer network, (ii) decreased down time on displays because the advertisements will be digitally changed rather than
manually posted paper or vinyl on the face of the display, and (iii) incremental revenue through more targeted and time specific
advertisements allowing us to sell more advertisements on a single display.

Covenant Compliance
     The newly issued $2.5 billion intercompany note requires us to comply with various negative covenants, including
restrictions on the following activities: incurring consolidated funded indebtedness (as defined in the note), excluding
intercompany indebtedness, in a principal amount in excess of $400.0 million at any one time outstanding; creating liens; making
investments; entering into sale and leaseback transactions (as defined in the note), which when aggregated with consolidated
funded indebtedness secured by liens, will not exceed an amount equal to 10% of our total consolidated shareholder’s equity (as
defined in the note) as shown on our most recently reported annual audited consolidated financial statements; disposing of all or
substantially all of our assets; entering into mergers and consolidations; declaring or making dividends or other distributions;
repurchasing our equity; and entering into transactions with our affiliates. In addition, the note requires us to prepay it in full
upon a change of control. The note defines a change of control to occur when Clear Channel Communications ceases to control
(i) directly or indirectly, more than 50% of the aggregate voting equity interests of us, our operating subsidiary or our respective
successors or assigns, or (ii) the ability to elect a majority of the board of directors of us, our operating subsidiary or our
respective successors or assigns. Upon our issuances of equity and incurrences of debt, subject to certain exceptions, we are also
required to prepay the note in the amount of the net proceeds received by us from such events. Generally, the following constitute
events of default under the $2.5 billion intercompany note: any principal or accrued interest on the principal remains unpaid
when due on the stated maturity date (as defined in the note) or upon the occurrence of a mandatory prepayment event (as
defined in the note); any accrued interest or accrued expenses remain unpaid three days after the interest payment date (as
defined in the note); any provision in the note or any related security document that represents a right or remedy ceases to be
binding on our operating subsidiary or available to us; any representation or warranty made in the note or any related security
document is untrue or inaccurate in any material respect; breaches of covenants or agreements or the occurrence of an event of
default in the note or any related security document; defaults by us in the payment of indebtedness in excess of $25.0 million, a
final judgment or order in excess of $25.0 million

                                                                64
e424b4                                                                   Page 69 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 163 of 689


Table of Contents

against us or forfeiture of property by us having a value in excess of $25.0 million; or the declaration by us or against us of
bankruptcy or insolvency.
    Certain of our international subsidiaries that are offshore borrowers may borrow up to $150.0 million for use in our
international operations under a sub-limit of the approximately $1.8 billion revolving credit facility of Clear Channel
Communications so long as Clear Channel Communications remains in compliance with its covenants under the facility and does
not otherwise borrow against such capacity. The significant covenants contained in the credit facility relate to leverage and
interest coverage (as defined in the credit facility). The leverage ratio covenant requires Clear Channel Communications to
maintain a ratio of consolidated funded indebtedness to operating cash flow (as defined by the credit facility) of less than 5.25x.
The interest coverage covenant requires Clear Channel Communications to maintain a minimum ratio of operating cash flow to
interest expense (as defined by the credit facility) of 2.50x. Generally, the following constitute events of default under the
$1.8 billion revolving credit facility: failure to pay borrowings and interest when they become due; failure to perform or observe
covenants contained in the credit facility; failure to perform or observe any covenant contained in any other loan document;
incorrect or misleading representations and warranties made in connection with the credit facility agreement; default on any other
indebtedness greater than $200 million; the declaration by Clear Channel Communications or against Clear Channel
Communications of bankruptcy or insolvency; failure to pay debts as they become due; a final judgment for the payment of
money exceeding $250 million; invalidity of loan documents at any time after their execution and delivery; change of control;
and failure to comply with the Communications Act or any rule or regulation promulgated by the Federal Communications
Commission. A change of control occurs under the $1.8 billion credit facility generally when any person or group acquires more
than 50% of the voting interest of Clear Channel Communications or when there has been a turnover of a majority of the board of
directors of Clear Channel Communications during a 24 consecutive month period.
   There are no significant covenants or events of default contained in the $1.4 billion and $73.0 million intercompany notes, the
cash management note issued by Clear Channel Communications to us or the cash management note issued by us to Clear
Channel Communications.

Contractual and Other Obligations
    Firm Commitments
    In addition to the scheduled maturities on our debt, we have future cash obligations under various types of contracts. We
lease office space, certain equipment and the majority of the land occupied by our advertising structures under long-term
operating leases. Some of our lease agreements contain renewal options and annual rental escalation clauses (generally tied to the
consumer price index), as well as provisions for our payment of utilities and maintenance.
    We have minimum franchise payments associated with noncancelable contracts that enable us to display advertising on such
media as buses, taxis, trains, bus shelters and terminals. The majority of these contracts contain rent provisions that are calculated
as the greater of a percentage of the relevant advertising revenues or a specified guaranteed minimum annual payment.

                                                                 65
e424b4                                                                    Page 70 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 164 of 689


Table of Contents

   The scheduled maturities of our credit facility, other long-term debt outstanding, future minimum rental commitments under
noncancelable lease agreements, minimum payments under other noncancelable contracts, minimum annual guarantees and
capital expenditures commitments as of December 31, 2004 are as follows:
                                                                            Payments Due by Period
                                                                                                                      2010 and
                                                    Total            2005          2006-2007         2008-2009       Thereafter
(In thousands)
Revolving credit facility                      $      23,938     $        —    $          —     $       23,938               —
Debt with Clear Channel Communications             1,463,000              —               —                 —    $    1,463,000
Other long-term debt                                 152,442         146,268           4,569               832              773
Minimum annual guarantees                          1,658,599         378,313         471,406           282,702          526,178
Noncancelable operating leases                     1,254,014         177,567         290,827           218,027          567,593
Capital expenditure commitments                      223,716         119,687          63,065            25,222           15,742
Noncancelable contracts                                8,953           4,215           1,604               883            2,251
Total firm commitments and outstanding
 debt                                          $   4,784,662     $ 826,050     $     831,471    $      551,604   $    2,575,537

    On a pro forma basis, after giving effect to the application of the proceeds of this offering and the distribution of the
$2.5 billion intercompany note, as if such transactions had occurred at January 1, 2004, our contractual obligations would have
consisted of the following:
                                                                            Payments Due by Period
                                                                                                                      2010 and
                                                    Total            2005          2006-2007         2008-2009       Thereafter
(In thousands)
Revolving credit facility                      $      23,938     $        —    $          —     $       23,938               —
Debt with Clear Channel Communications             2,500,000              —               —                 —    $    2,500,000
Other long-term debt                                 152,442         146,268           4,569               832              773
Minimum annual guarantees                          1,658,599         378,313         471,406           282,702          526,178
Noncancelable operating leases                     1,254,014         177,567         290,827           218,027          567,593
Capital expenditure commitments                      223,716         119,687          63,065            25,222           15,742
Noncancelable contracts                                8,953           4,215           1,604               883            2,251
Total firm commitments and outstanding
 debt                                          $   5,821,662     $ 826,050     $     831,471    $      551,604   $    3,612,537

SEASONALITY
    Typically, both our domestic and international segments experience their lowest financial performance in the first quarter of
the calendar year, with international typically experiencing a loss from operations in this period. Our domestic segment typically
experiences consistent performance in the remainder of our calendar year. Our international segment typically experiences its
strongest performance in the second and fourth quarters of our calendar year. We expect this trend to continue in the future. See
“Risk Factors — We have incurred net losses and may experience future net losses which could adversely affect our stock price.”

MARKET RISK MANAGEMENT
   We are exposed to market risks arising from changes in market rates and prices, including movements in foreign currency
exchange rates and interest rates.

                                                               66
e424b4                                                                   Page 71 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 165 of 689


Table of Contents

Foreign Currency Risk
    We have operations in countries throughout the world. The financial results of our international operations are measured in
their local currencies, except in the hyperinflationary countries in which we operate. As a result, our financial results could be
affected by factors such as changes in foreign currency exchange rates or weak economic conditions in the international markets
in which we operate. We believe we mitigate a small portion of our exposure to international currency fluctuations with a natural
hedge through borrowings in currencies other than the U.S. dollar. Our international operations reported a net loss of
approximately $35.0 million for the nine months ended September 30, 2005. We estimate that a 10% change in the value of the
U.S. dollar relative to foreign currencies would have changed our net income for the nine months ended September 30, 2005 by
approximately $3.5 million.
    This analysis does not consider the implication such currency fluctuations could have on the overall economic activity that
could exist in such an environment in the United States or the foreign countries or on the results of operations of these foreign
entities.

Interest Rate Risk
   We had approximately $4.2 billion total debt outstanding as of September 30, 2005, of which $2.5 billion was variable rate
debt.
    Based on the amount of our floating-rate debt as of September 30, 2005, each 50 basis point increase or decrease in interest
rates would increase or decrease our annual interest expense and cash outlay by approximately $12.5 million. This potential
increase or decrease is based on the simplified assumption that the level of floating-rate debt remains constant with an immediate
across-the-board increase or decrease as of September 30, 2005 with no subsequent change in rates for the remainder of the
period.

RECENT ACCOUNTING PRONOUNCEMENTS
    In March 2005, the Financial Accounting Standards Board, or FASB, issued Interpretation No. 47, Accounting for
Conditional Asset Retirement Obligations, or FIN 47. FIN 47 is an interpretation of FASB Statement 143, Asset Retirement
Obligations, which was issued in June 2001. According to FIN 47, uncertainty about the timing or method of settlement because
they are conditional on a future event that may or may not be within the control of the entity should be factored into the
measurement of the asset retirement obligation when sufficient information exists. FIN 47 also clarifies when an entity would
have sufficient information to reasonably estimate the fair value of an asset retirement obligation. FIN 47 is effective no later
than the end of fiscal years ending after December 15, 2005. Retrospective application of interim financial information is
permitted, but is not required. We adopted FIN 47 on January 1, 2005, which did not materially impact our financial position or
results of operations.
    In March 2005, the SEC issued Staff Accounting Bulletin No. 107 Share-Based Payment, or SAB 107. SAB 107 expresses
the SEC staff’s views regarding the interaction between Statement of Financial Accounting Standards No. 123(R) Share-Based
Payment, or Statement 123(R), and certain SEC rules and regulations and provides the staff’s views regarding the valuation of
share-based payment arrangements for public companies. In particular, SAB 107 provides guidance related to share-based
payment transactions with nonemployees, the transition from nonpublic to public entity status, valuation methods (including
assumptions such as expected volatility and expected term), the accounting for certain redeemable financial instruments issued
under share-based payment arrangements, the classification of compensation expense, non-GAAP financial measures, first time
adoption of Statement 123(R) in an interim period, capitalization of compensation cost related to share-based payment
arrangements, the accounting for income tax effects of share-based payment arrangements upon adoption of Statement 123(R)
and the modification of employee share options prior to adoption of Statement 123(R). We are unable to quantify the impact of
adopting SAB 107 and Statement 123(R) at this time because it will depend on levels of share-based payments granted in the
future. Additionally, we are still evaluating the assumptions we will use upon adoption.

                                                                 67
e424b4                                                                   Page 72 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 166 of 689


Table of Contents

    In April 2005, the SEC issued a press release announcing that it would provide for phased-in implementation guidance for
Statement 123(R). The SEC would require that registrants that are not small business issuers adopt Statement 123(R)’s fair value
method of accounting for share-based payments to employees no later than the beginning of the first fiscal year beginning after
June 15, 2005. We intend to adopt Statement 123(R) on January 1, 2006.
     In June 2005, the Emerging Issues Task Force, or EITF, issued EITF 05-6, Determining the Amortization Period of
Leasehold Improvements, or EITF 05-6. EITF 05-6 requires that assets recognized under capital leases generally be amortized in
a manner consistent with the lessee’s normal depreciation policy except that the amortization period is limited to the lease term
(which includes renewal periods that are reasonably assured). EITF 05-6 also addresses the determination of the amortization
period for leasehold improvements that are purchased subsequent to the inception of the lease. Leasehold improvements acquired
in a business combination or purchased subsequent to the inception of the lease should be amortized over the lesser of the useful
life of the asset or the lease term that includes reasonably assured lease renewals as determined on the date of the acquisition of
the leasehold improvement. We adopted EITF 05-6 on July 1, 2005, which did not materially impact our financial position or
results of operations.

CRITICAL ACCOUNTING ESTIMATES
    The preparation of our financial statements in conformity with generally accepted accounting principles requires management
to make estimates, judgments and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent
assets and liabilities at the date of the financial statements and the reported amount of expenses during the reporting period. On
an ongoing basis, we evaluate our estimates that are based on historical experience and on various other assumptions that are
believed to be reasonable under the circumstances. The result of these evaluations forms the basis for making judgments about
the carrying values of assets and liabilities and the reported amount of expenses that are not readily apparent from other sources.
Because future events and their effects cannot be determined with certainty, actual results could differ from our assumptions and
estimates, and such difference could be material. Our significant accounting policies are discussed in Note A to our combined
financial statements included elsewhere in this prospectus. Management believes that the following accounting estimates are the
most critical to aid in fully understanding and evaluating our reported financial results, and they require management’s most
difficult, subjective or complex judgments, resulting from the need to make estimates about the effect of matters that are
inherently uncertain. The following narrative describes these critical accounting estimates, the judgments and assumptions and
the effect if actual results differ from these assumptions.

Allowance for Doubtful Accounts
    We evaluate the collectibility of our accounts receivable based on a combination of factors. In circumstances where we are
aware of a specific client’s inability to meet its financial obligations, we record a specific reserve to reduce the amounts recorded
to what we believe will be collected. For all other clients, we recognize reserves for bad debt based on historical experience of
bad debts as a percentage of revenues for each business unit, adjusted for relative improvements or deteriorations in the agings
and changes in current economic conditions.
    If our agings were to improve or deteriorate resulting in a 10% change in our allowance, it is estimated that our bad debt
expense for the nine months ended September 30, 2005 would have changed by approximately $2.3 million and our net income
for the same period would have changed by approximately $0.9 million.

Long-lived Assets
    Long-lived assets, such as property, plant and equipment are reviewed for impairment when events and circumstances
indicate that depreciable and amortizable long-lived assets might be impaired and the

                                                                 68
e424b4                                                                    Page 73 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 167 of 689


Table of Contents

undiscounted cash flows estimated to be generated by those assets are less than the carrying amount of those assets. When
specific assets are determined to be unrecoverable, the cost basis of the asset is reduced to reflect the current fair market value.
    We use various assumptions in determining the current fair market value of these assets, including future expected cash flows
and discount rates, as well as future salvage values. Our impairment loss calculations require management to apply judgment in
estimating future cash flows, including forecasting useful lives of the assets and selecting the discount rate that reflects the risk
inherent in future cash flows.
    If actual results are not consistent with our assumptions and judgments used in estimating future cash flows and asset fair
values, we may be exposed to future impairment losses that could be material to our results of operations.

Goodwill
    Goodwill represents the excess of the purchase price over the fair value of identifiable net assets acquired in business
combinations. We review goodwill for potential impairment annually using the income approach to determine the fair value of
our reporting units. The fair value of our reporting units is used to apply value to the net assets of each reporting unit. To the
extent that the carrying amount of net assets would exceed the fair value, an impairment charge may be required to be recorded.
    The income approach we use for valuing goodwill involves estimating future cash flows expected to be generated from the
related assets, discounted to their present value using a risk-adjusted discount rate. Terminal values are also estimated and
discounted to their present value.
    As a result of adopting Statement 142 on January 1, 2002, we recorded a non-cash, net of tax, goodwill impairment charge of
approximately $3.5 billion. As required by Statement 142, a subsequent impairment test was performed at October 1, 2002,
which resulted in no additional impairment charge. The non-cash impairment of our goodwill was generally caused by
unfavorable economic conditions, which persisted throughout 2001. This weakness contributed to our clients’ reducing the
number of advertising dollars spent on our inventory. These conditions adversely impacted the cash flow projections used to
determine the fair value of each reporting unit at January 1, 2002 which resulted in the non-cash impairment charge of a portion
of our goodwill. We may incur impairment charges in future periods under Statement 142 to the extent we do not achieve our
expected cash flow growth rates, and to the extent that market values decrease and long-term interest rates increase.

Indefinite-lived Assets
    Indefinite-lived assets such as our billboard permits are reviewed annually for possible impairment using the direct method.
Our key assumptions using the direct method are market revenue growth rates, market share, profit margin, duration and profile
of the build-up period, estimated start-up capital costs and losses incurred during the build-up period, the risk-adjusted discount
rate and terminal values. This data is populated using industry normalized information representing an average permit within a
market.
    The SEC staff issued Staff Announcement No. D-108, Use of the Residual Method to Value Acquired Assets Other Than
Goodwill, at the September 2004 meeting of the Emerging Issues Task Force. D-108 states that the residual method should no
longer be used to value intangible assets other than goodwill. Prior to the adoption of Staff Announcement No. D-108, we
recorded our acquisition of permits at fair value using an industry accepted income approach and consequently applied the same
approach for purposes of impairment testing. Our adoption of the direct method resulted in an aggregate fair value of our permits
that was less than the carrying value determined under our prior method. As a result, we recorded a non-cash charge of
$162.9 million, net of deferred taxes, as a cumulative effect of a change in accounting principle during the fourth quarter 2004.
    If actual results are not consistent with our assumptions and estimates, we may be exposed to impairment charges in the
future. If our assumption on market revenue growth rate decreased 10%, our non-cash charge, net of tax, would increase
approximately $25.1 million. Similarly, if our assumption on

                                                                  69
e424b4                                                                   Page 74 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 168 of 689


Table of Contents

market revenue growth rate increased 10%, our non-cash charge, net of tax, would decrease approximately $30.0 million.

Asset Retirement Obligations
    Statement of Financial Accounting Standards No. 143, “Accounting for Asset Retirement Obligations,” requires us to estimate
our obligation upon the termination or nonrenewal of a lease, to dismantle and remove our billboard structures from the leased
land and to reclaim the site to its original condition. We record the present value of obligations associated with the retirement of
tangible long-lived assets in the period in which they are incurred. The liability is capitalized as part of the related long-lived
asset’s carrying amount. Over time, accretion of the liability is recognized as an operating expense and the capitalized cost is
depreciated over the expected useful life of the related asset.
   Due to the high rate of lease renewals over a long period of time, our calculation assumes that all related assets will be
removed at some period over the next 50 years. An estimate of third-party cost information is used with respect to the
dismantling of the structures and the reclamation of the site. The interest rate used to calculate the present value of such costs
over the retirement period is based on an estimated risk-adjusted credit rate for the same period.

                                                                  70
e424b4                                                                   Page 75 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 169 of 689


Table of Contents

                                                   INDUSTRY OVERVIEW
    This section includes industry data, forecasts and information that we have prepared based, in part, upon industry data,
forecasts and information obtained from industry publications and surveys and internal company information. Media Dynamics
Inc., Nielsen Media Research, Inc., Outdoor Advertising Association of America (OAAA), Zenith Optimedia and other industry
reports and articles were the primary sources for third-party industry data, forecasts and information. These third-party industry
publications and surveys and forecasts generally state that they believe the information contained therein was obtained from
sources they believe to be reliable, but that they can give no assurance as to the accuracy or completeness of included
information. We have not independently verified any of the data from third-party sources nor have we ascertained the underlying
economic assumptions relied upon therein. Similarly, while we believe the industry forecasts and market research are reliable,
we have not independently verified such forecasts and research.
    The global outdoor market has emerged as a leading advertising medium that serves as a core branding and marketing
platform for companies, both domestically and internationally. Similar to other advertising media, the key competitive factors for
outdoor advertising are pricing, location and availability of displays.
   The principal advantages of outdoor advertising include the following:
   • Facilitates broad reach and high frequency. The outdoor advertising industry is characterized by broad reach and high
     frequency, as compared to other forms of advertising media. We believe that national and regional brands are increasing
     their use of outdoor advertising to maximize the coverage and impact of their advertising campaigns. These advertisers
     benefit from the branding effect and broad exposure that results from the sustained, repetitive viewing provided by outdoor
     advertising.
   • Drives sustained mass advertising. Unlike other advertising media, such as television, consumers cannot interrupt or
     selectively avoid advertisements displayed on outdoor structures.
   • Enables selective targeting. Outdoor advertising enables advertisers, such as restaurants, entertainment facilities, hotels and
     other roadside operations, to target motorists or pedestrians in close proximity to their businesses.
   • Captures increasingly mobile audiences. Population growth and increasing commute times are key growth drivers for
     outdoor advertising due to its ability to capture a growing mobile audience base that spends an increasing amount of time
     out-of-home.
   • Offers low cost platform. Outdoor advertising is a relatively low cost medium, as compared to other forms of advertising
     media. As a result, outdoor advertising is often used as a complementary marketing platform for companies implementing a
     multifaceted media plan across various media, including print, broadcasting, the Internet and direct marketing. Also,
     outdoor advertising is used by local businesses that cannot afford costlier alternatives.

Industry Metrics
    According to OAAA, outdoor advertising grew 10.2% in the second quarter of 2005. Based on industry data compiled by us
in conjunction with our efforts to highlight for our customers the value of outdoor advertising relative to other media, we believe
that this rate was higher than overall U.S. advertising growth in the second quarter of 2005, outpacing television, radio and
publishing. Also, according to a study conducted by two researchers from the Louisiana State University Manship School of
Mass Communications, the recall rate for outdoor advertising is greater than that of magazines, network television and cable
television. Recall is determined by the ability to name an advertiser without prompting.
    According to OAAA, the top 10 industries using outdoor advertising, based on 2004 year-end outdoor expenditures, were:
(1) local services and amusements, (2) media and advertising, (3) public

                                                                71
e424b4                                                                   Page 76 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 170 of 689


Table of Contents

transportation, hotels and resorts, (4) retail, (5) insurance and real estate, (6) financial, (7) automotive dealers and services,
(8) restaurants, (9) automotive, auto access and equipment and (10) telecommunications. Also according to OAAA, the top 20
outdoor brands, based on 2004 year-end outdoor expenditures, were: (1) McDonald’s, (2) Warner movies, (3) Miller beers,
(4) Verizon long distance, (5) Anheuser-Busch beers, (6) General Motors, (7) Verizon Wireless, (8) Cracker Barrel,
(9) Chevrolet, (10) Walt Disney movies, (11) Nissan, (12) Bank of America, (13) Diageo, (14) Toyota, (15) Geico, (16) Coca-
Cola, (17) Coors Light, (18) Allstate, (19) Dodge and (20) Dreamworks movies.

Pricing
    Outdoor advertising is a low cost, high impact medium for advertisers. The average cost per thousand impressions, or CPM,
of outdoor advertising is approximately one fourth that of newspapers and prime time television and one half that of radio and
newsweekly magazines. The average reach of outdoor advertising is approximately twice that of radio and newsweekly
magazines, four and a half times that of newspapers and five times that of prime time television. The following table lists the
average CPM for advertising media (according to calculations from data in TV Dimensions 2005© Media Dynamics, Inc.) and
the number of persons reached for every $1,000 invested in those media in the United States:
                                                                                                          Persons Reached
Advertising Medium                                                                   Average CPM         per $1,000 Invested
Outdoor                                                                          $           5.53                    180,832
Radio                                                                                        9.91                    100,908
Newsweekly magazines                                                                        11.76                     85,034
Newspapers                                                                                  24.92                     40,128
Prime time network television                                                               26.44                     37,821

Ratings and Measurement
    Unlike for other forms of advertising media, including radio, television and print, no universally recognized methodology has
emerged in the United States or internationally as the industry standard for audience ratings and measurement. A number of
independent third parties are in the process of implementing new measurement systems designed to measure the demographics of
people who pass U.S. billboards. Nielsen Outdoor has also piloted a new audience measurement methodology in Chicago that is
currently being reviewed by the outdoor advertising industry. The Traffic Audit Bureau announced plans to develop its own
ratings and measurement system from its traffic counts and demographic data supplied by third-party research companies. One of
the goals of these efforts is to measure outdoor advertising using traditional advertising metrics used in other media, including
print and broadcasting. Additionally, Arbitron has established an outdoor group to provide research services specialized for
outdoor advertising.
    These next-generation ratings services may improve measurements within the industry, which may lead to an increase in
outdoor advertising’s market share. The introduction of Postar, an outdoor advertising measurement service launched in the
United Kingdom in the early 1990s, partly contributed to an increase in market share for outdoor advertising from 4.8% in 1996
to 6.4% in 2004, according to Zenith Optimedia. Other international markets in which we operate are at various stages of
developing similar measurement technologies.

Regulation
    Domestic
   The outdoor advertising industry is subject to federal, state and local regulation. For instance, The Highway Beautification
Act of 1965 (HBA) regulates outdoor advertising on the 306,000 miles of Federal-Aid Primary, Interstate and National Highway
Systems roads within the United States. The HBA regulates the location of billboards, mandates a state compliance program,
requires the development of

                                                                 72
e424b4                                                                   Page 77 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 171 of 689


Table of Contents

state standards, promotes the expeditious removal of illegal signs and requires just compensation for takings. Size, spacing and
lighting of billboards are regulated by state and local municipalities. Periodically, certain state and local governments attempt to
force the removal of billboards not governed by the HBA under various amortization theories. When challenged under such a
theory, an outdoor advertising company is permitted to “recoup” its investment for a certain period of time, after which the signs
in question must be removed. Other important advertising regulations include the Intermodal Surface Transportation Efficiency
Act of 1991, the Bonus Act/ Bonus Program, the 1995 Scenic Byways Amendment and various increases or implementations of
property taxes, billboard taxes and permit fees. While these regulations set certain limits on the placement or erection of new
outdoor advertising displays, they have benefited established companies such as us by creating high barriers to entry and have
protected the outdoor advertising industry against an oversupply of inventory.

   International
    International regulation of the outdoor advertising industry varies by region and country, but generally limits the size,
placement, nature and density of out-of-home displays. The significant international regulations include the Law of December 29,
1979 in France, the Town and Country Planning (Control of Advertisements) Regulations 1992 in the United Kingdom and
Règlement Régional Urbain de l’agglomération bruxelloise in Belgium. These laws define issues such as the extent to which
advertisements can be erected in rural areas, the hours during which illuminated signs may be lit and whether the consent of local
authorities is required to place a sign in certain communities. Other regulations may limit the subject matter and language of out-
of-home displays. For instance, the United States and France, among other nations, ban outdoor advertisements for tobacco
products.

Competitive Landscape
   The outdoor industry has recently undergone major consolidation, as multiple acquisitions occurred throughout the 1990s.
The top 10 U.S. outdoor advertising companies, based on 2004 U.S. revenues, according to OAAA, were: Clear Channel Outdoor
Holdings, Viacom Outdoor, Lamar, Regency Outdoor Advertising, Van Wagner, JCDecaux, Adams Outdoor Advertising, Magic
Media, Fairway and Reagan National. We believe that our main competitors in the international outdoor advertising industry are
JCDecaux, Viacom Outdoor and a number of regional companies.

Digital
    Digital advertising is a small but rapidly growing niche within the outdoor industry. These units, supported by advanced
LED, LCD and plasma technologies, offer unique benefits to advertisers. Unlike traditional outdoor advertising, in which
advertisers may buy a display for a week or longer, advertisers can buy digital time slots for as short as a specified number of
seconds within each minute, with the ability to change their message dynamically and in real time. While digital displays are
capable of supporting full motion video, currently most state and local ordinances (excluding specially zoned areas like Times
Square in New York City) allow only static messages, or advertising copy without motion, to be presented and changed on the
displays.

                                                                 73
e424b4                                                                   Page 78 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 172 of 689


Table of Contents

                                                             BUSINESS

Our Company
    Our principal business is to provide our clients with advertising opportunities through billboards, street furniture displays,
transit displays and other out-of-home advertising displays that we own or operate in key markets worldwide. As of
September 30, 2005, we owned or operated more than 870,000 advertising displays worldwide. For the year ended December 31,
2004, we generated revenues of approximately $2.4 billion, operating income of approximately $243.3 million and operating
income before depreciation, amortization and non-cash compensation expense, or OIBDAN, of approximately $631.6 million.
Our domestic reporting segment consists of our operations in the United States, Canada and Latin America, with approximately
95% of our 2004 revenues in this segment derived from the United States. Our international reporting segment consists of our
operations in Europe, Australia, Asia and Africa, with approximately 52% of our 2004 revenues in this segment derived from
France and the United Kingdom. Approximately 89% of our total 2004 operating income excluding corporate expenses was
derived from our domestic segment and approximately 11% was derived from our international segment. Approximately 66% of
our total 2004 OIBDAN excluding corporate expenses was derived from our domestic segment and approximately 34% was
derived from our international segment. See “Prospectus Summary — Summary Historical and Pro Forma Combined Financial
Data — Non-GAAP Financial Measure” for an explanation of OIBDAN and a reconciliation of OIBDAN to operating income
(loss). Additionally, we own equity interests in various out-of-home advertising companies worldwide, which we account for
under the equity method of accounting.
    Billboard displays are bulletin and poster advertising panels of various sizes that generally are mounted on structures we own.
These structures typically are located on sites that we either lease or own or for which we have acquired permanent easements.
Site lease terms generally range from one to 50 years. We believe that many of our billboards are strategically located to offer
maximum visual impact to audiences. Larger billboards generally are located along major highways and freeways to target
vehicular traffic. Smaller billboards generally are located on city streets to target both vehicular and pedestrian traffic. Our client
contracts for billboards generally have terms ranging from one week to one year.
    Street furniture displays, marketed under our global AdshelTM brand, are advertising surfaces on bus shelters, information
kiosks, public toilets, freestanding units and other public structures. Generally, we own the street furniture structures and are
responsible for their construction and maintenance. Contracts for the right to place our street furniture structures in the public
domain and sell advertising space on them are awarded by municipal and transit authorities in competitive bidding processes.
Generally, these contracts have terms ranging from 10 to 20 years and involve revenue-sharing arrangements with the authorities,
including payments by us of minimum guaranteed amounts. We believe that street furniture is growing in popularity with
municipal and transit authorities, especially in international and larger U.S. markets. Our client contracts for street furniture
displays typically have terms ranging from one week to one year.
    Transit displays are advertising surfaces on various types of vehicles or within transit systems, including on the interior and
exterior sides of buses, trains, trams and taxis and within the common areas of rail stations and airports. Contracts for the right to
place our displays on vehicles or within transit systems and sell advertising space on them are awarded by public transit
authorities in competitive bidding processes or are negotiated with private transit operators. These contracts typically have terms
ranging from three to ten years. Our client contracts for transit displays generally have terms ranging from two weeks to one year.
    We generate revenues worldwide from local, regional and national sales. Advertising rates generally are based on the “gross
rating points,” or total number of impressions delivered expressed as a percentage of a market population, of a display or group
of displays. The number of “impressions” delivered by a display is measured by the number of people passing the site during a
defined period of time and, in some international markets, is weighted to account for such factors as illumination, proximity to
other displays

                                                                  74
e424b4                                                                   Page 79 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 173 of 689


Table of Contents

and the speed and viewing angle of approaching traffic. For all of our billboards in the United States, we use independent, third-
party auditing companies to verify the number of impressions delivered by a display. While price and availability of displays are
important competitive factors, we believe that providing quality customer service and establishing strong client relationships are
also critical components of sales. For example, one service we provide our smaller clients is access to our creative personnel who
can assist the clients in designing advertising copy.

Our History
   In 1997, Clear Channel Communications, which was founded in 1974, acquired Eller Media Company. In 1998, Clear
Channel Communications acquired Universal Outdoor, giving Clear Channel Communications an outdoor presence in 33 major
U.S. markets with over 88,000 displays. Also in 1998, Clear Channel Communications acquired More Group plc, a European-
based company operating in 25 countries. Other significant outdoor acquisitions over the last five years include The Ackerley
Group, Spectacolor, Donrey Outdoor, Taxi Tops and France Rail Publicité.
    In addition to this offering, Clear Channel Communications intends to spin off the entire operations of its entertainment
division into an independent publicly traded company in which Clear Channel Communications will not hold any ownership
interest. This new public company will consist of Clear Channel Communications’ worldwide entertainment operations.

Domestic Products
    Our domestic segment consists of our operations in the United States, Canada and Latin America, with approximately 95% of
our 2004 revenues in this segment derived from the United States. Our domestic display inventory consists primarily of
billboards, street furniture displays and transit displays, with billboards contributing approximately 75% of our 2004 domestic
revenues. The margins on our billboard contracts also tend to be higher than those on contracts for other displays.
    The following table shows the approximate percentage of revenues derived from each category of our domestic advertising
inventory:
                                                                                                     Year Ended December 31,
                                                                                              2004            2003           2002
Billboards:
   Bulletins(1)                                                                                 56%            56%            56%
   Posters                                                                                      19%            20%            21%
Street furniture displays                                                                        4%             3%             3%
Transit displays                                                                                11%            11%            10%
Other displays(2)                                                                               10%            10%            10%
   Total                                                                                       100%           100%           100%

(1) For our internal reporting purposes, wallscape revenues are combined with bulletin revenues. For a description of
    wallscapes, see “— Other Domestic Inventory.”
(2) Includes spectaculars and mall displays.
    In the United States, our displays are located in all of the top 30 U.S. designated market area regions, or DMA® regions
(DMA® is a registered trademark of Nielsen Media Research, Inc.), and in 46 of the top 50 DMA® regions, giving our clients
the ability to reach a significant portion of the U.S. population. A DMA® region, a term developed by Nielsen Media Research,
Inc., is used to designate a geographic area or media market. The significant expenses associated with our domestic operations
include (i) direct production and installation expenses, (ii) site lease expenses for land under our displays and (iii) revenue-
sharing or minimum guaranteed amounts payable under our street furniture and transit display contracts. Our direct production
and installation expenses include costs for printing, transporting and changing the

                                                                75
e424b4                                                                   Page 80 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 174 of 689


Table of Contents

advertising copy displayed on our bulletins, and related labor and vinyl or paper costs. Vinyl and paper costs vary according to
the complexity of the advertising copy and the quantity of displays. Our site lease expenses include lease payments for use of the
land under our displays, as well as any revenue-sharing arrangements we may have with the landlords. The terms of our domestic
site leases generally range from one to 50 years.

    Billboards
   Our domestic billboard inventory primarily includes bulletins and posters.

    Bulletins
    Bulletins vary in size, with the most common size being 14 feet high by 48 feet wide. Almost all of the advertising copy
displayed on bulletins is computer printed on vinyl and transported to the bulletin where it is secured to the display surface.
Because of their greater size and impact, we typically receive our highest rates for bulletins. Bulletins generally are located along
major expressways, primary commuting routes and main intersections that are highly visible and heavily trafficked. Our clients
may contract for individual bulletins or a network of bulletins, meaning the clients’ advertisements are rotated among bulletins to
increase the reach of the campaign. “Reach” is the percent of a target audience exposed to an advertising message at least once
during a specified period of time, typically during a period of four weeks. Our client contracts for bulletins generally have terms
ranging from one month to one year, or longer.

    Posters
    Posters are available in two sizes, 30-sheet and eight-sheet displays. The 30-sheet posters are approximately 11 feet high by
23 feet wide, and the eight-sheet posters are approximately five feet high by 11 feet wide. Advertising copy for posters is printed
using silk-screen or lithographic processes to transfer the designs onto paper that is then transported and secured to the poster
surfaces. Posters generally are located in commercial areas on primary and secondary routes near point-of-purchase locations,
facilitating advertising campaigns with greater demographic targeting than those displayed on bulletins. Our poster rates typically
are less than our bulletin rates, and our client contracts for posters generally have terms ranging from four weeks to one year.
Two types of posters are premiere panels and squares. Premiere displays are innovative hybrids between bulletins and posters
that we developed to provide our clients with an alternative for their targeted marking campaigns. The premiere displays utilize
one or more poster panels, but with vinyl advertising stretched over the panels similar to bulletins. Our intent is to combine the
creative impact of bulletins with the additional reach and frequency of posters. “Frequency” is the average number of exposures
an individual has to an advertising message during a specified period of time. Out-of-home frequency is typically measured over
a four-week period.

    Street Furniture Displays
    Our street furniture displays, marketed under our global AdshelTM brand, are advertising surfaces on bus shelters, information
kiosks, public toilets, freestanding units and other public structures, and primarily are located in major metropolitan cities and
along major commuting routes. Generally, we own the street furniture structures and are responsible for their construction and
maintenance. Contracts for the right to place our street furniture in the public domain and sell advertising space on them are
awarded by municipal and transit authorities in competitive bidding processes governed by local law. Generally, these contracts
have terms ranging from 10 to 20 years. As compensation for the right to sell advertising space on our street furniture structures,
we pay the municipality or transit authority a fee or revenue share that is either a fixed amount or a percentage of the revenues
derived from the street furniture displays. Typically, these revenue sharing arrangements include payments by us of minimum
guaranteed amounts. Client contracts for street furniture displays typically have terms ranging from four weeks to one year, or
longer, and, similar to billboards, may be for network packages.

                                                                 76
e424b4                                                                   Page 81 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 175 of 689


Table of Contents

    Transit Displays
    Our transit displays are advertising surfaces on various types of vehicles or within transit systems, including on the interior
and exterior sides of buses, trains, trams and taxis and within the common areas of rail stations and airports. Similar to street
furniture, contracts for the right to place our displays on such vehicles or within such transit systems and sell advertising space on
them generally are awarded by public transit authorities in competitive bidding processes or are negotiated with private transit
operators. These contracts typically have terms of up to five years. Our client contracts for transit displays generally have terms
ranging from four weeks to one year, or longer.

    Other Domestic Inventory
    The balance of our domestic display inventory consists of spectaculars, mall displays and wallscapes. Spectaculars are
customized display structures that often incorporate video, multidimensional lettering and figures, mechanical devices and
moving parts and other embellishments to create special effects. The majority of our spectaculars are located in Dundas Square in
Toronto, Times Square and Penn Plaza in New York City, Fashion Show in Las Vegas, Sunset Strip in Los Angeles and across
from the Target Center in Minneapolis. Client contracts for spectaculars typically have terms of one year or longer. We also own
displays located within the common areas of malls on which our clients run advertising campaigns for periods ranging from four
weeks to one year. Contracts with mall operators grant us the exclusive right to place our displays within the common areas and
sell advertising on those displays. Domestically, our contracts with mall operators generally have terms ranging from five to ten
years. Client contracts for mall displays typically have terms ranging from six to eight weeks. A wallscape is a display that drapes
over or is suspended from the sides of buildings or other structures. Generally, wallscapes are located in high-profile areas where
other types of outdoor advertising displays are limited or unavailable. Clients typically contract for individual wallscapes for
extended terms. Domestically, our inventory includes other small displays that are not counted as separate displays in this
prospectus since their contribution to our revenues is not material.

International Products
    Our international segment consists of our advertising operations in Europe, Australia, Asia and Africa, with approximately
52% of our 2004 revenues in this segment derived from France and the United Kingdom. Our international display inventory
consists primarily of billboards, street furniture displays and transit displays in approximately 50 countries worldwide, with
billboards and street furniture displays collectively contributing approximately 77% of our 2004 international revenues.
   The following table shows the approximate percentage of revenues derived from each category of our international
advertising inventory:
                                                                                                        Year Ended December 31,
                                                                                                 2004            2003           2002
Billboards                                                                                         46%            47%            50%
Street furniture displays                                                                          31%            33%            30%
Transit displays(1)                                                                                10%            10%            10%
Other displays(2)                                                                                  13%            10%            10%
   Total                                                                                          100%           100%           100%

(1) Includes small displays.
(2) Includes spectaculars, mall displays and other small displays.
     The majority of our international clients are advertisers targeting national audiences whose business is placed with us through
advertising agencies and outdoor buying services. The significant expenses associated with our international operations include
(i) revenue-sharing or minimum guaranteed amounts

                                                                 77
e424b4                                                                   Page 82 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 176 of 689


Table of Contents

payable under our billboard, street furniture and transit display contracts, (ii) site lease expenses and (iii) cleaning and
maintenance expenses related to our street furniture. These expenses consist of costs similar to those associated with our
domestic operations. Internationally, the terms of our site leases typically range from three to ten years, but may vary across our
networks. Because revenue-sharing and minimum guaranteed payment arrangements are more prevalent in our international
operations, the margins in our international operations typically are less than the margins in our domestic operations.

    Billboards
    The size of our international billboards is not standardized. The billboards vary in both format and size across our networks,
with the majority of our international billboards being similar in size to our domestic posters (30-sheet and eight-sheet displays).
Our international billboards are sold to clients as network packages with contract terms typically ranging from one to two weeks.
Long-term client contracts are also available and typically have terms of up to one year. We lease the majority of our
international billboard sites from private landowners.

    Street Furniture Displays
    Our international street furniture displays are substantially similar to their domestic counterparts, and include bus shelters,
freestanding units, public toilets, various types of kiosks and benches. Internationally, contracts with municipal and transit
authorities for the right to place our street furniture in the public domain and sell advertising on them typically range from 10 to
15 years. The major difference between our international and domestic street furniture businesses is in the nature of the municipal
contracts. In the international segment, these contracts typically require us to provide the municipality with a broader range of
urban amenities such as public wastebaskets and lampposts, as well as space for the municipality to display maps or other public
information. In exchange for providing such urban amenities and display space, we are authorized to sell advertising space on
certain sections of the structures we erect in the public domain. Client contracts for street furniture displays typically have terms
ranging from one to two weeks, but are available for up to one year, and may be for network packages.

    Transit Displays
    Our international transit display contracts are substantially similar to their domestic counterparts, and typically require us to
make only a minimal initial investment and few ongoing maintenance expenditures. Contracts with public transit authorities or
private transit operators typically have terms ranging from three to seven years. Our client contracts for transit displays generally
have terms ranging from two weeks to one year, or longer.

    Other International Inventory
    The balance of our international display inventory consists primarily of spectaculars and mall displays. DEFI, our
international neon subsidiary, is a leading global provider of spectaculars with approximately 300 spectacular displays in 30
countries worldwide. Client contracts for international spectaculars typically have terms ranging from five to ten years.
Internationally, our contracts with mall operators generally have terms ranging from five to ten years and client contracts for mall
displays generally have terms ranging from one to two weeks, but are available for up to six months. Our international inventory
includes other small displays that are counted as separate displays in this prospectus since they form a substantial part of our
network and international revenues.

Marketing Resources
    We have several online tools and resources to help us sell our inventory. Our online rate card is a web-based application that
allows users to view all of our markets and products for rates and gross rating point allotments. We also have an online inventory
search that is designed to provide users access to photos and maps of all our U.S. bulletins, wallscapes, premiere squares and
spectaculars. Our internal web-

                                                                 78
e424b4                                                                   Page 83 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 177 of 689


Table of Contents

based system, FastPitchTM, delivers real-time rate and availability data for each of our U.S. markets, and our account executives
use that data to create multi- or single-market advertising programs without having to contact individual markets for this data.
FastPitchTM also contains maps, product sheets, market information, shipping information and product specifications. Inventory
availability is updated daily directly from each market’s scheduling system.
    Additionally, our account executives use several research products to help sell our inventory. Our account executives assist
advertisers in structuring advertising campaigns using computer databases and mapping software to analyze target audiences and
consumer products and services. By examining demographic profiles, socioeconomic information and consumer buying power,
our research allows us to create smart, effective purchases for our advertisers.

Production
   Domestic
    In a majority of our markets, our local production staff performs the full range of activities required to create and install
advertising copy. Production work includes creating the advertising copy design and layout, coordinating its printing and
installing the copy on displays. We provide creative services to smaller advertisers and to advertisers that are not represented by
advertising agencies. National advertisers often use preprinted designs that require only installation. Our creative and production
personnel typically develop new designs or adopt copy from other media for use on our inventory. Our creative staff also can
assist in the development of marketing presentations, demonstrations and strategies to attract new clients.

   International
    The majority of our international clients are advertisers targeting national audiences whose business generally is placed with
us through advertising agencies. These agencies often provide our international clients creative services to design and produce
both the advertising copy and the physical printed advertisement. Advertising copy, both paper and vinyl, is shipped to
centralized warehouses operated by us. The copy is then sorted and delivered to sites where it is installed on our displays.

Client Categories
    In 2004, the top five client categories in our domestic segment, based on domestic revenues derived from these categories,
were entertainment and amusements, business and consumer services, automotive, retail and insurance and real estate. In 2004,
the top five client categories in our international segment, based on international revenues derived from those categories, were
automotive, food and drink, media and entertainment, retail and telecommunications.

Our Markets
    Approximately 95% of our 2004 domestic revenues were derived from the United States and approximately 52% of our 2004
international revenues were derived from France and the United Kingdom. The following table sets forth certain information
regarding displays that we own or operate in domestic and international markets worldwide. As of September 30, 2005, we
owned or operated approximately 164,000 domestic displays and approximately 709,000 international displays. Our domestic
markets are listed in order of their DMA® region ranking and our international markets are listed in descending order according
to revenues contribution.

                                                                79
e424b4                                                                  Page 84 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 178 of 689


Table of Contents

                                                         Our Domestic Displays
DMA®                                                                    Billboards          Street
Region                                                                                     Furniture   Transit         Other           Total
 Rank                        Domestic Markets                    Bulletins(1)    Posters   Displays    Displays      Displays(2)      Displays
          United States
    1     New York, NY                                                      •          •           •          •                •         18,214
    2     Los Angeles, CA                                                   •          •           •          •                •         11,789
    3     Chicago, IL                                                       •          •                      •(3)             •         11,673
    4     Philadelphia, PA                                                  •          •           •          •                •          6,525
    5     San Francisco-Oakland-San Jose, CA                                •          •           •          •                •          6,722
    6     Boston, MA (Manchester, NH)                                       •          •                      •                •          6,926
    7     Dallas-Ft. Worth, TX                                              •          •                      •                •          6,956
    8     Washington, DC (Hagerstown, MD)                                   •          •           •          •                •          3,708
    9     Atlanta, GA                                                       •          •                      •                •          3,313
   10     Houston, TX                                                       •          •                      •(3)             •          4,742
   11     Detroit, MI                                                                                         •                •            547
   12     Seattle-Tacoma, WA                                                •          •                      •                •          3,312
   13     Minneapolis-St. Paul, MN                                          •          •                      •                •          1,977
   14     Phoenix (Prescott), AZ                                            •                      •          •                •(3)       1,464
   15     Miami-Ft. Lauderdale, FL                                          •          •           •          •                •(3)       3,701
   16     Tampa-St. Petersburg (Sarasota), FL                               •          •           •                                      1,963
   17     Cleveland-Akron (Canton), OH                                      •          •                      •                •          2,448
   18     Sacramento-Stockton-Modesto, CA                                   •          •           •                           •            958
   19     Denver, CO                                                                                          •                •            685
   20     Orlando-Daytona Beach-Melbourne, FL                               •          •                      •                •          3,465
   21     St. Louis, MO                                                                                       •                •            234
   22     Pittsburgh, PA                                                                           •          •(3)             •            528
   23     San Diego, CA                                                     •          •                      •                •(3)       1,334
   24     Portland, OR                                                      •          •                                       •          1,294
   25     Baltimore, MD                                                     •          •                                       •(3)       2,025
   26     Indianapolis, IN                                                  •          •                      •                           1,981
   27     Hartford-New Haven, CT                                                                                               •              6
   28     Charlotte, NC                                                                                                        •             12
   29     Raleigh-Durham (Fayetteville), NC                                                                                    •             10
   30     Nashville, TN                                                                                                        •             21
   31     Salt Lake City, UT                                                                                  •                •            124
   32     Kansas City, KS/ MO                                                                                 •(3)                           —
   33     Milwaukee, WI                                                     •          •           •                                      1,700
   34     Cincinnati, OH                                                                                                       •              8
   35     Columbus, OH                                                      •          •                                       •          1,401
   37     San Antonio, TX                                                   •          •                      •(3)             •(3)       3,016
   39     Norfolk-Portsmouth-Newport News, VA                                                                                  •              8
   40     West Palm Beach-Ft. Pierce, FL                                    •          •                                                    372
   42     New Orleans, LA                                                                                     •                           2,775
   43     Memphis, TN                                                       •          •           •          •                           2,200
   44     Harrisburg-Lancaster-Lebanon-York, PA                                                                                •             36
   45     Albuquerque-Santa Fe, NM                                          •          •                                                  1,097
   47     Oklahoma City, OK                                                                                                    •             12
   48     Buffalo, NY                                                                                         •                             240
   49     Fresno-Visalia, CA                                                                                                   •             10
   50     Las Vegas, NV                                                     •          •                      •                •(3)      11,295
   52     Louisville, KY                                                                                                       •             16
   53     Jacksonville, FL                                                  •          •                                                    866
   54     Wilkes Barre-Scranton, PA                                                                                            •             39
   55     Austin, TX                                                                                          •(3)             •             16
   56     Hudson Valley, NY                                                 •          •                                                    376
   57     Richmond-Petersburg, VA                                                                                              •             12
   62     Knoxville, TN                                                                                                        •             13
   63     Charleston-Huntington, WV                                                                                            •              9
   67     Wichita-Hutchinson, KS                                            •          •                                                    673
   72     Tucson (Sierra Vista), AZ                                         •          •                                                  1,550
   73     Des Moines-Ames, IA                                               •          •                                       •(3)         672
   87     Chattanooga, TN                                                   •          •                                       •          1,562
   89     Northpark, MS                                                                                                        •(3)           6
   91     Cedar Rapids-Waterloo-Iowa City-Dubuque, IA                                                                          •             12
   93     El Paso, TX (Las Cruces, NM)                                      •          •                                                  1,305
   94     Colorado Springs-Pueblo, CO                                                                                          •              7
   97     Johnstown-Altoona, PA                                                                                                •             20
  101     Youngstown, OH                                                                                                       •              8
  104     Monterey-Salinas, CA                                                                                                 •             40
  107     Ft. Smith-Fayetteville-Springdale-Rogers, AR                      •          •                                       •            914
  113     Reno, NV                                                          •          •                                       •            574
  114     Tallahassee, FL-Thomasville, GA                                                                                      •              9
e424b4                                                                  Page 85 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 179 of 689


                                           80
e424b4                                                                     Page 86 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 180 of 689


Table of Contents

 DMA®                                                                                 Billboards           Street
 Region                                                                                                   Furniture    Transit          Other             Total
  Rank                                 Domestic Markets                        Bulletins(1)    Posters    Displays     Displays       Displays(2)        Displays
     115         Augusta, GA                                                                                                                    •(3)           —
     117         Sioux Falls (Mitchell), SD                                                                                                     •              19
     142         Sioux City, IA                                                                                                                 •               8
     145         Lubbock, TX                                                                                                                    •              16
     148         Palm Springs, CA                                                                                                               •              12
     150         Salisbury, MD                                                            •           •                       •(3)              •           1,247
     163         Ocala-Gainesville, FL                                                    •           •                                                     1,317
     171         Billings, MT                                                                                                                   •               8
     176         Rapid City, SD                                                                                                                 •              10
     189         Great Falls, MT                                                                                                                •              14
     190         Grand Junction-Aspen-Montrose, CO                                                                            •                 •              51
      n/a        Newport, RI                                                                                                  •                                25
      n/a        Wilmington, DE                                                                                               •(3)              •(3)           —
                 Domestic Non-U.S.
      n/a        Brazil                                                                   •           •           •           •                             8,243
      n/a        Canada                                                                   •                       •           •                 •           2,669
      n/a        Chile                                                                    •           •                                                     1,272
      n/a        Mexico                                                                                           •                             •           4,922
      n/a        Peru                                                                     •           •           •           •                 •           2,512
                                                                                                                        Total Domestic Displays          163,871

(1) Includes wallscapes.
(2) Includes spectaculars and mall displays.
(3) We have access to additional displays through arrangements with local advertising and other companies.

                                                               Our International Displays
                                                                                                     Street
                                                                                                   Furniture     Transit            Other               Total
International Markets                                                             Billboards        Displays    Displays(1)       Displays(2)          Displays
France                                                                                   •                •            •                 •              170,500
United Kingdom                                                                           •                •            •                 •               92,344
Italy                                                                                    •                •            •                 •               50,918
Spain                                                                                    •                •            •                 •               34,645
China(3)                                                                                 •                •            •                 •               52,746
Sweden                                                                                   •                •            •                 •              102,124
Switzerland                                                                              •                             •                 •               16,892
Belgium                                                                                  •                •            •                 •               22,407
Australia                                                                                                 •            •                                 12,829
Norway                                                                                    •               •            •                                 20,544
Denmark                                                                                   •               •            •                 •               28,836
Ireland                                                                                   •               •                                               5,947
Russia                                                                                    •                             •                •                4,703
Greece                                                                                                                  •                •                1,193
Finland                                                                                   •               •             •                •               44,584
Poland                                                                                    •               •             •                •               12,596
Singapore                                                                                                 •             •                                10,626
Holland                                                                                   •               •             •                                 2,743
Turkey                                                                                    •               •             •                •                5,628
New Zealand                                                                                               •             •                                 2,979
Baltic States                                                                             •                             •                                12,857
Portugal                                                                                                                                 •                   18
India                                                                                     •               •             •                                   403
Germany                                                                                                                                  •                   80
Hungary                                                                                                                                  •                   25
Czech Republic                                                                                                                           •                    5
Austria                                                                                                                                  •                    4
Ukraine                                                                                                                                  •                    2
Dubai                                                                                                                                    •                    1
                                                                                                               Total International Displays             709,179

(1) Includes small displays.
(2) Includes spectaculars, mall displays and other small displays.
(3) In July 2005 Clear Media became a consolidated subsidiary when we increased our investment to a majority controlling interest.


                                                                             81
e424b4                                                                   Page 87 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 181 of 689


Table of Contents

Equity Investments
   In addition to the more than 870,000 displays we owned and operated worldwide as of September 30, 2005, we have made
equity investments in various out-of-home advertising companies that operate in the following markets:
                                                                                                  Street
                                                                  Equity                         Furniture   Transit       Other
Market                                   Company               Investment(1)      Billboards     Displays    Displays    Displays(2)
Outdoor Advertising Companies
South Africa(3)               Clear Channel
                              Independent                          50.0%                •             •            •
Italy                         Alessi                               35.0%                •             •            •
Italy                         AD Moving SpA                        17.5%                •                          •
Hong Kong                     Buspak                               50.0%                •                          •
Thailand                      Master & More                        32.5%                •
Korea                         Ad Sky Korea                         30.0%                                           •
Belgium                       MTB                                  49.0%                                           •
Belgium                       Streep                               25.0%                                           •
Denmark                       City Reklame                         45.0%                                                       •
Other Media Companies
Norway                        CAPA                                 50.0%
Holland                       Kamasutra                            49.0%

(1) As of September 30, 2005.
(2) Includes spectaculars, mall displays and other small displays.
(3) Clear Channel Independent is headquartered and has the majority of its operations in South Africa, but also operates in other
    African countries such as Angola, Botswana, Lesotho, Malawi, Mauritius, Mozambique, Namibia, Swaziland, Tanzania,
    Uganda and Zambia.

Construction and Operation
   Domestic
    We typically own the physical structures on which our clients’ advertising copy is displayed. We build some of the structures
at our billboard fabrication business in Illinois and erect them on sites we either lease or own or for which we have acquired
permanent easements. The site lease terms generally range from one to 50 years. In addition to the site lease, we must obtain a
permit to build the sign. Permits are typically issued in perpetuity by the state or local government and typically are transferable
or renewable for a minimal, or no, fee. Bulletin and poster advertising copy is either printed with computer generated graphics on
a single sheet of vinyl or placed on lithographed or silk-screened paper sheets supplied by the advertiser. These advertisements
are then transported to the site and in the case of vinyl wrapped around the face, and in the case of paper pasted and applied like
wallpaper. The operational process also includes conducting visual inspections of the inventory for display defects and taking the
necessary corrective action within a reasonable period of time.

   International
    The international manufacturing process largely consists of two elements: the manufacture and installation of advertising
structures and the weekly preparation of advertising posters for distribution throughout our networks. Generally, we outsource
the manufacturing of advertising structures to third parties and regularly seek competitive bids. We use a wide range of suppliers,
located in each of our markets, none of whom represents more than 10% of our manufacturing budget in any one year. The

                                                                 82
e424b4                                                                   Page 88 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 182 of 689


Table of Contents

design of street furniture structures (such as bus shelters, bicycle racks, kiosks and public toilets) is typically done in conjunction
with a third-party design or architecture firm. These street furniture designs then form the basis of a competitive bidding process
to select a manufacturer. Our street furniture sites are posted by our own employees or subcontractors who also clean and
maintain the sites. The decision to use our own employees or subcontractors is made on a market-by-market basis taking into
consideration the mix of products in the market and local labor costs.

Our Competitive Strengths
   We believe our key competitive strengths are as follows:

    Leading positions in key markets
    We believe that our presence in key markets gives our clients the ability to reach a global audience through one advertising
provider. As of September 30, 2005, we owned or operated more than 870,000 advertising displays worldwide. Our displays are
located in all of the top 30 U.S. designated market area regions, or DMA® regions, and in 46 of the top 50 DMA® regions,
giving our clients the ability to reach a significant portion of the U.S. population. In addition, as of September 30, 2005, we
owned or operated displays in approximately 50 countries in North and South America, Europe, Australia, Asia and Africa,
providing us with a global market presence.

    Diversified and global client base
    We have long-standing relationships with a diversified group of local, regional and national advertising brands and agencies
in the United States and worldwide. In 2004, the top five client categories in our domestic segment, based on domestic revenues
derived from these categories, were entertainment and amusements, business and consumer services, automotive, retail, and
insurance and real estate. In 2004, the top five client categories in our international segment, based on international revenues
derived from those categories, were automotive, food and drink, media and entertainment, retail and telecommunications. No
single advertiser accounted for more than 2% of our 2004 domestic or international revenues.

    Business model with significant financial flexibility
     We have historically generated high levels of cash flow from operations due to consistent revenue growth with disciplined
control of operating expenditures. Our cash flow from operations was approximately $492.5 million in 2004, $433.5 million in
2003 and $320.2 million in 2002. Operating cash flow through the first nine months of 2005 was $336.6 million and through the
first nine months of 2004 was $329.9 million. Total revenue increased at a 9.1% compounded annual rate from 2000 to 2004. We
believe that these high levels of cash flow from operations provide us with strategic and financial flexibility and, together with
our ability to use our publicly traded common stock as acquisition currency, will position us to opportunistically pursue attractive
acquisitions and investments.

    Positioned to capitalize on new technologies
    We believe that we are well-positioned to take advantage of significant technological advances and the corresponding
improvements in advertisers’ abilities to present engaging campaigns to their target audiences. In particular, we believe that we
are prepared to capitalize on the growing trend of digital outdoor displays. We have a dedicated team tasked with determining the
most effective deployment of networked digital sign technologies to enhance the revenue-generating capacity of our assets in
existing and new markets worldwide. In July 2005, we launched our first networked digital trial on select bulletins in Cleveland,
Ohio and plan to launch similar pilots in other U.S. and international markets. Of the seven billboards that we converted from a
standard to digital format in Cleveland, we have experienced significant increases in revenues from those displays. We are
evaluating the additional capital improvement costs relative to the increased revenue and the regulatory issues surrounding
possible future conversions.

                                                                  83
e424b4                                                                   Page 89 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 183 of 689


Table of Contents

We anticipate that these trials will provide us with significant experience in shaping our long-term digital strategy.

    Experienced senior management team
    Our senior management team is led by Mark P. Mays, Paul J. Meyer and Randall T. Mays, each of whom has extensive
experience in the outdoor advertising industry. The experience of our senior management team extends internationally with
regionally based teams that oversee our respective international markets.

    Positioned to capitalize on emerging international opportunities
    We believe that our financial strength and flexibility, our existing presence in key markets worldwide and our experienced
senior management team position us well to capitalize on emerging international opportunities. Accordingly, we have engaged in
acquisitions and investment opportunities in the global out-of-home advertising industry. For instance, in July 2005, we made an
additional equity investment in Clear Media Limited, one of the largest outdoor advertising companies in China, that gave us a
majority ownership interest in the company.

Our Strategy
   Our fundamental goal is to increase stockholder value by maximizing our cash flow from operations worldwide.
Accomplishing this goal requires the successful implementation of the following strategies:

    Capitalize on global network and diversified product mix
    We seek to capitalize on our global network and diversified product mix to maximize revenues and increase profits. We can
increase our operating margins by spreading our fixed investment costs over our broad asset base. In addition, by sharing best
practices both domestically and internationally, we can quickly and effectively replicate our successes throughout the markets in
which we operate. We believe that our diversified product mix and long-standing presence in many of our existing markets
provide us with the platform necessary to launch new products and test new initiatives in a reliable and cost-effective manner.

    Highlight the value of outdoor advertising relative to other media
    We seek to enhance revenue opportunities by focusing on specific initiatives that highlight the value of outdoor advertising
relative to other media. We have made significant investments in research tools that enable our clients to better understand how
our displays can successfully reach their target audiences and promote their advertising campaigns. Also, we are working closely
with clients, advertising agencies and other diversified media companies to develop more sophisticated systems that will provide
improved demographic measurements of outdoor advertising. We believe that these measurement systems will further enhance
the attractiveness of outdoor advertising for both existing clients and new advertisers.

    Continue to focus on achieving operating efficiencies
    We continue to focus on achieving operating efficiencies throughout our global network. For example, in most of our
U.S. markets, we have been transitioning our compensation programs in our operations departments from hourly-wage scales to
productivity-based programs. We have decreased operating costs and capital needs by introducing energy-saving lighting systems
and innovative processes for changing advertising copy on our displays. Additionally, in certain heavy storm areas we continue
to convert large format billboards to sectionless panels that face less wind resistance, reducing our weather-related losses in such
areas.

                                                                 84
e424b4                                                                   Page 90 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 184 of 689


Table of Contents

    Promote customer service
    We believe that customer service is critical, and we have made significant commitments to provide innovative services to our
clients. For example, we provide our U.S. clients with online access to information about our inventory, including pictures,
locations and other pertinent display data that is helpful in their buying decisions. Additionally, in the United States we recently
introduced a service guaranty in which we have committed to specific monitoring and reporting services to provide greater
accountability and enhance customer satisfaction. We also introduced a proprietary online proof-of-performance system that is an
additional tool our clients may use to measure our accountability. This system provides our clients with information about the
dates on which their advertising copy is installed or removed from any display in their advertising program.
    Pursue attractive acquisitions and other investments worldwide
    Through acquisitions and investments, we intend to strengthen our presence in existing markets and selectively enter into new
markets where the returns and growth potential of such expansion are consistent with our fundamental goal of increasing
stockholder value. In particular, in recent years we have steadily added to our presence in Europe, Asia and Latin America. All
three regions continue to offer additional growth opportunities.
    Pursue new cost-effective technologies
    Advances in electronic displays, including flat screens, LCDs and LEDs, as well as corresponding reductions in costs, allow
us to provide these technologies as alternatives to traditional methods of displaying our clients’ advertisements. These electronic
displays may be linked through centralized computer systems to instantaneously and simultaneously change static advertisements
on a large number of displays. We believe that these capabilities will allow us to transition from selling space on a display to a
single advertiser to selling time on that display to multiple advertisers. We believe this transition will create new advertising
opportunities for our existing clients and will attract new advertisers, such as certain retailers that desire to change advertisements
frequently and on short notice. For example, these technologies will allow retailers to promote weekend sales with the flexibility
during the sales to make multiple changes to the advertised products and prices.
    Maintain an entrepreneurial culture
    We maintain an entrepreneurial and customer-oriented culture by empowering local market managers to operate their
businesses as separate profit centers, subject to centralized oversight. A portion of our managers’ compensation is dependent
upon the financial success of their individual business units. This culture motivates local market managers to maximize our cash
flow from operations by providing high-quality service to our clients and seeking innovative ways to deploy capital to further
grow their businesses. Our managers also have full access to our extensive centralized resources, including sales training,
research tools, shared best practices, global procurement and financial and legal support.
Employees
   As of September 30, 2005, we had approximately 2,700 domestic employees and approximately 4,900 international
employees, of which approximately 100 were employed in corporate activities. As of September 30, 2005, 273 of our
U.S. employees and 2,686 of our non-U.S. employees are subject to collective bargaining agreements in their respective
countries. We believe that our relationship with our employees is good.
Properties and Facilities
    Our worldwide corporate headquarters are in San Antonio, Texas. The headquarters of our domestic advertising operations
are in Phoenix, Arizona, and the headquarters of our international operations are in London, England. The types of properties
required to support each of our advertising branches include offices, production facilities and structure sites. A branch and
production facility is generally located in an industrial or warehouse district.

                                                                  85
e424b4                                                                   Page 91 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 185 of 689


Table of Contents

    We own or have acquired permanent easements for relatively few parcels of real property that serve as the sites for our
outdoor displays. Our remaining outdoor display sites are leased. Our leases generally range from one to 50 years. There is no
significant concentration of displays under any one lease or subject to negotiation with any one landlord. We believe that an
important part of our management activity is to negotiate suitable lease renewals and extensions.

Legal Proceedings
    From time to time, we are involved in legal proceedings arising in the ordinary course of business. Under our agreements
with Clear Channel Communications, we have assumed and will indemnify Clear Channel Communications for liabilities related
to our business. Other than as described below, we do not believe there is any litigation pending that would have, individually or
in the aggregate, a material adverse effect on our financial position, results of operations or cash flow.
    We are the defendant in a lawsuit filed October 20, 1998 by Jorge Luis Cabrera, Sr., and Martha Serrano, as personal
representatives of the Estate of Jorge Luis Cabrera, Jr., in the 11th Judicial Circuit in and for Miami-Dade County, Florida. The
plaintiff alleged that we negligently constructed, installed or maintained the electrical system in a bus shelter, which resulted in
the death of Jorge Luis Cabrera, Jr. Martha Serrano settled her claims with us. On June 24, 2005, the jury rendered a verdict in
favor of the plaintiff, and awarded the plaintiff $4.1 million in actual damages and $61.0 million in punitive damages. We have
filed a motion to have the punitive damages award reduced. If our motion to reduce the punitive damages award is unsuccessful,
we intend to vigorously seek to overturn or nullify the adverse verdict and damage award including, if necessary, pursuing
appropriate appeals. We have insurance coverage for up to approximately $50 million in damages for this matter.

                                                                 86
e424b4                                                                   Page 92 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 186 of 689


Table of Contents

                                                      MANAGEMENT

Executive Officers, Directors, and Significant Employees
    Set forth below are the names and ages and current positions of our executive officers, current and proposed directors and
significant employees. Immediately prior to this offering, we expect to appoint James M. Raines, Marsha McCombs Shields,
Dale W. Tremblay and William D. Parker as additional directors to our board of directors. See “— Composition of the Board of
Directors After This Offering” below.
Name                                               Age                  Position                       Term as Director
L. Lowry Mays                                       70   Chairman of the Board and Director                   Expires 2007
William D. Parker                                   43   Director                                             Expires 2009
James M. Raines                                     65   Director                                             Expires 2007
Marsha McCombs Shields                              51   Director                                             Expires 2008
Dale W. Tremblay                                    47   Director                                             Expires 2009
Mark P. Mays                                        42   Chief Executive Officer and Director                 Expires 2009
Randall T. Mays                                          Executive Vice President, Chief
                                                    40   Financial Officer and Director                       Expires 2008
Paul J. Meyer                                       62   President and Chief Operating Officer
Jonathan D. Bevan                                        Chief Operating Officer —
                                                    34   International
Augusto Claux                                       58   Regional President — Latin America
Michael R. Deeds                                         Executive Vice President — Domestic
                                                    63   Operations
Bo Rickard Hedlund                                       Chief Executive Officer — Northern
                                                    40   Europe
Michael F. Hudes                                    44   Global Director — Digital Media
Eugene P. Leehan                                         Regional President — Western United
                                                    43   States
Coline L. McConville                                41   Chief Executive Officer — Europe
Franklin G. Sisson, Jr.                                  Global Director — Sales and
                                                    53   Marketing
Timothy C. Stauning                                      Regional President — Eastern United
                                                    49   States
Kurt A. Tingey                                           Executive Vice President — Domestic
                                                    40   Chief Financial Officer
Laura C. Toncheff                                        Executive Vice President — Domestic
                                                    37   Real Estate, Public Affairs and Legal
    L. Lowry Mays has served as a member of our board of directors since April 1997 and has been our Chairman of the Board
since October 2005. Mr. Mays is Chairman of the board of directors of Clear Channel Communications, and prior to October
2004 he was the company’s Chief Executive Officer. Mr. Mays has been a member of Clear Channel Communications’ board of
directors since its inception and has served on the board of directors of CCE Spinco, Inc. since August 2005. Mr. Mays is the
father of Mark P. Mays and Randall T. Mays, both of whom are members of our board of directors and executive officers of us.
    William D. Parker has served as Chairman and Chief Executive Officer of America West Holdings Corporation and America
West Airlines since September 2001. Since May 2000, Mr. Parker has served as President of America West Airlines. He assumed
the position of Chief Operating Officer of America West

                                                               87
e424b4                                                                   Page 93 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 187 of 689


Table of Contents

Airlines in December 2000 in addition to his role as President of the company. From 1999 to 2000, Mr. Parker served as
Executive Vice President, Corporate Group of America West Airlines.
   James M. Raines has served as the President of James M. Raines & Co., an investment banking company, since 1988. Since
1998, Mr. Raines has served on the board of directors of Waddell & Reed Financial, Inc., a financial services corporation.
    Marsha McCombs Shields has served as a director of Primera Insurance since March 1989. Since June 2002, Ms. McCombs
has served as the President of the McCombs Foundation and as Dealer Principal for McCombs Automotive. She has served as
Manager of McCombs Family Ltd. since January 2000. Ms. Shields is the daughter of one of the founders and board members of
Clear Channel Communications.
   Dale W. Tremblay has served as President and Chief Executive Officer of C.H. Guenther & Son, Inc., a food marketing and
manufacturing company, since July 2001. Prior to that, from May 1998 to July 2001, Mr. Tremblay served as the Executive Vice
President and Chief Operating Officer of C.H. Guenther & Son, Inc. Mr. Tremblay was a Financial Analyst for R.R. Donnelley &
Sons from June 1980 to May 1982. He currently serves on the Advisory Board for the Michigan State University Financial
Analysis Lab.
    Mark P. Mays has served as our Chief Executive Officer since August 2005 and Director since April 1997. Mr. Mays has
served as Chief Executive Officer and President of Clear Channel Communications since October 2004. Prior thereto, he served
as the interim Chief Executive Officer and President and Chief Operating Officer of Clear Channel Communications from May
2004 to October 2004 and as the President and Chief Operating Officer of Clear Channel Communications for the remainder of
the relevant five-year period. Mr. Mays has served on the board of directors of Clear Channel Communications since May 1998,
and has served on the board of CCE Spinco, Inc. since August 2005. Mr. Mays is the son of L. Lowry Mays, Clear Channel
Communications’ Chairman and one of our board members, and is the brother of Randall T. Mays, our Executive Vice President
and Chief Financial Officer and one of our board members.
    Randall T. Mays has served as our Executive Vice President and Chief Financial Officer since August 2005 and Director
since April 1997. Mr. Mays has served as Chairman of the board of directors of CCE Spinco, Inc. since August 2005. He also has
served as the Executive Vice President, Chief Financial Officer and Secretary of Clear Channel Communications since 1996. He
has served on the board of directors of Clear Channel Communications since April 1999. Mr. Mays is the son of L. Lowry Mays,
Clear Channel Communications’ Chairman and one of our board members, and is the brother of Mark P. Mays, our Chief
Executive Officer and one of our board members.
    Paul J. Meyer has served as our President and Chief Operating Officer since April 2005. Prior thereto, he served as President
and Chief Executive Officer of our domestic segment from January 2002 to April 2005 and President/Chief Operating Officer of
our domestic segment from March 1999 to December 2001. Mr. Meyer has also served as Vice President of Clear Channel
Communications since March 1999.
   Jonathan D. Bevan has served as our Chief Operating Officer — International since December 2004. Mr. Bevan served as
Senior Vice President/ Operations of our international segment from September 2002 to December 2004 and, prior thereto, as
Director of Finance for the remainder of the relevant five-year period.
   Augusto Claux has served as our Regional President — Latin America since 1999.
   Michael R. Deeds has served as our Executive Vice President — Domestic Operations since 1999 and has been employed
with us for 38 years.
   Bo Rickard Hedlund has served as the Chief Executive Officer — Northern Europe of our international segment since
April 1, 2005. Prior thereto, Mr. Hedlund served as Executive Vice President — Nordic Region from October 2001 to March
2005 and Regional Director for all of our

                                                               88
e424b4                                                                   Page 94 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 188 of 689


Table of Contents

business units in Sweden, Norway, Denmark and Finland. From November 1997 to September 2001, Mr. Hedlund served as
General Manager — Sweden. From 2003, Mr. Hedlund was responsible for our Baltics and Russia regions and was also
responsible for our Dutch business unit and Clear Channel Hillenaar from 2004.
    Michael F. Hudes has served as our Global Director — Digital Media (previously Executive Vice President/ Corporate
Development) since August 2005. Prior thereto, he served as our Executive Vice President/ Corporate Development since March
2004. From April 2002 to February 2004, he also served as President, Chief Operating Officer and a Director of AdSpace
Networks, Inc., a digital media network builder. Prior thereto, Mr. Hudes was President, Chief Operating Officer and a Director
of Organic, Inc., an internet professional services company from November 1995 to September 2001.
   Eugene P. Leehan has served as our Regional President — Western United States since January 2003. Prior thereto,
Mr. Leehan has worked for us or our predecessor companies in various capacities since February 1986.
    Coline L. McConville has served as Chief Executive Officer — Europe of our international segment since January 2003. Prior
thereto, she served as Chief Operating Officer for our international segment for the remainder of the relevant five-year period.
    Franklin G. Sisson, Jr. has served as our Global Director — Sales and Marketing since August 2005. Prior thereto, he served
as Executive Vice President Sales and Marketing of the domestic segment since January 2001 and as President/ General Manager
Orlando Division from August 1998 to December 2000.
   Timothy C. Stauning has served as our Regional President — Eastern United States since August 2004. Prior thereto,
Mr. Stauning served as President of our New York Branch since August 1998.
   Kurt A. Tingey has served as our Executive Vice President and Domestic Chief Financial Officer since January 1, 2000. From
March 1999 to January 2000, Mr. Tingey served as our Senior Vice President — Business Development.
   Laura C. Toncheff has served as our Executive Vice President — Domestic Real Estate, Public Affairs and Legal since
January 2003. Prior thereto, Ms. Toncheff served as the Executive Vice President and General Counsel for our domestic
operations from January 2000, and prior thereto she served as Senior Vice President.

Composition of the Board of Directors After This Offering
    Prior to the completion of this offering, we intend to restructure our board of directors. Our board of directors consists of
three directors. We intend to appoint four additional directors, subject to the completion of this offering, each of whom has
consented to so serve. We anticipate that James M. Raines, William D. Parker, Marsha McCombs Shields and Dale W. Tremblay
will be independent as determined by our board of directors under the applicable securities law requirements and listing
standards. Ms. Shields is the daughter of one of the founders and board members of Clear Channel Communications. For so long
as Clear Channel Communications is the owner of such number of shares representing more than 50% of the total voting power
of our common stock, it will have the ability to direct the election of all the members of our board of directors, the composition
of our board committees and the size of the board. See “Description of Capital Stock.”
     Concurrent with the completion of the offering, our directors will be divided into three classes serving staggered three-year
terms. At each annual meeting of our stockholders, directors will be elected to succeed the class of directors whose terms have
expired. Class I directors’ terms will expire at the 2007 annual meeting of our stockholders, Class II directors’ terms will expire
at the 2008 annual meeting of our stockholders and Class III directors’ terms will expire at the 2009 annual meeting of our
stockholders. L. Lowry Mays and James M. Raines initially will be our Class I directors, Randall T. Mays and Marsha McCombs
Shields initially will be our Class II directors and Mark P. Mays, Dale W. Tremblay and William D. Parker initially will be our
Class III directors. Our classified board of directors could have the

                                                                89
e424b4                                                                   Page 95 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 189 of 689


Table of Contents

effect of increasing the length of time necessary to change the composition of a majority of our board. Generally, at least two
annual meetings of stockholders will be necessary for stockholders to effect a change in a majority of the members of the board
of directors.
    We intend to avail ourselves of certain of the “controlled company” exemptions of the New York Stock Exchange corporate
governance standards which free us from the obligation to comply with certain NYSE corporate governance requirements that
would otherwise require (i) that the majority of the board of directors consists of independent directors, (ii) that we have a
nominating and governance committee and that it be composed entirely of independent directors with a written charter addressing
the committee’s purpose and responsibilities, (iii) that we have a compensation committee composed entirely of independent
directors with a written charter addressing the committee’s purpose and responsibilities and (iv) an annual performance
evaluation of the compensation committee. See “Risk Factors — Risks Related to Our Relationship with Clear Channel
Communications” and “Arrangements Between Clear Channel Communications and Us.”

Committees of the Board of Directors After This Offering
   The standing committees of our board of directors will be an audit committee and compensation committee, each of which is
described below.

   Audit Committee
    The three independent (as determined by the board of directors based on the NYSE listing standards) audit committee
members will be James M. Raines, who will serve as the chairman, Marsha McCombs Shields and Dale W. Tremblay. We
anticipate that James M. Raines will be designated by our board of directors as the audit committee financial expert (as defined in
the applicable regulations of the SEC). The audit committee will operate under a written charter adopted by the board of directors
which reflects standards set forth in SEC regulations and NYSE rules. The composition and responsibilities of the audit
committee and the attributes of its members, as reflected in the charter, are intended to be in accordance with applicable
requirements for corporate audit committees. The charter will be reviewed, and amended if necessary, on an annual basis. The
full text of the audit committee’s charter can be found on our website at www.clearchanneloutdoor.com or may be obtained upon
request from our Secretary.
    As set forth in more detail in the charter, the audit committee’s purpose is to assist the board of directors in its general
oversight of Clear Channel Outdoor’s financial reporting, internal control and audit functions. Clear Channel Communications’
internal audit department will document, test and evaluate our internal control over financial reporting in response to the
requirements set forth in Section 404 of the Sarbanes-Oxley Act of 2002 and related regulations. The responsibilities of the audit
committee will include:
   • recommending the hiring or termination of independent auditors and approving any non-audit work performed by such
     auditor;
   • approving the overall scope of the audit;
   • assisting our board of directors in monitoring the integrity of our financial statements, the independent accountant’s
     qualifications and independence, the performance of the independent accountants and our internal audit function, and our
     compliance with legal and regulatory requirements;
   • annually reviewing our independent auditors’ report describing the auditing firms’ internal quality control procedures, any
     material issues raised by the most recent internal quality control review, or peer review, of the auditing firm;
   • discussing the annual audited financial and quarterly statements with our management and the independent auditor;

                                                                90
e424b4                                                                   Page 96 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 190 of 689


Table of Contents

   • discussing earnings press releases, as well as financial information and earnings guidance provided to analysts and rating
     agencies;
   • discussing policies with respect to risk assessment and risk management;
   • meeting separately, periodically, with management, internal auditors and the independent auditor;
   • reviewing with the independent auditor any audit problems or difficulties and management’s response;
   • setting clear hiring policies for employees or former employees of the independent auditors;
   • annually reviewing the adequacy of the audit committee’s written charter;
   • reviewing with management any legal matters that may have a material impact on us; and
   • reporting regularly to our full board of directors.

   Compensation Committee
    The compensation committee members will be Mark P. Mays, who will serve as chairman, Dale W. Tremblay and
William D. Parker. The compensation committee will operate under a written charter adopted by the board of directors. The
committee will be primarily responsible for administering Clear Channel Outdoor’s stock incentive plans, performance-based
compensation plans and other incentive compensation plans. Also, the committee will determine compensation arrangements for
all of our executive officers and will make recommendations to the board of directors concerning compensation policies for us
and our subsidiaries.

   Compensation Committee Interlocks and Insider Participation in Compensation Decisions
    Other than Mark P. Mays and Randall T. Mays, who each serve as an executive officer and member of the board of directors
of Clear Channel Communications, none of our executive officers serves as a member of the compensation committee or as a
member of the board of directors of any other company of which any member of our compensation committee or board of
directors is an executive officer.

Code of Business Conduct and Ethics
    We adopted a Code of Business Conduct and Ethics applicable to all of our directors and employees, including our chief
executive officer, chief financial officer and chief operating officer, which is a “code of ethics” as defined by applicable SEC
rules. This code is publicly available on our website at www.clearchanneloutdoor.com or may be obtained upon request from our
Secretary. If we make any amendments to this code, other than technical, administrative or other non-substantive amendments, or
grant any waivers, including implicit waivers, from any provisions of this code that apply to our chief executive officer, chief
financial officer or chief operating officer and relate to an element of the SEC’s “code of ethics” definition, we will disclose the
nature of the amendment or waiver, its effective date and to whom it applies on our website or in a report on Form 8-K filed with
the SEC.

Director Compensation
    We do not currently pay any compensation to any of our directors. In conjunction with this offering, we will be adding
independent directors to our board of directors and plan to pay our non-employee directors an annual cash retainer of $25,000, an
additional $1,500 for each board meeting attended and an additional $1,000 for each committee meeting attended. We may also
grant stock options or other stock-based awards to our non-employee directors, and non-employee directors may elect to receive
their fees in the form of shares of our Class A common stock. We plan to pay the chairperson of the audit committee and the
chairperson of the compensation committee an additional annual cash retainer of approximately $10,000 and $5,000,
respectively.

                                                                91
e424b4                                                                   Page 97 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 191 of 689


Table of Contents

Stock Ownership of Directors and Executive Officers
    All of the outstanding shares of our Class A common stock and Class B common stock are currently owned by Clear Channel
Communications and its affiliates and thus none of our named executive officers (as defined below) or directors owns shares of
our Class A common stock or Class B common stock.
    The following table sets forth the Clear Channel Communications common stock and options to purchase shares of Clear
Channel Communications’ common stock held by our directors, the named executive officers and all of our directors and
executive officers as a group, as of September 30, 2005. Except as otherwise noted, the individual director or named executive
officer (including his or her family members) had sole voting and investment power with respect to the shares of Clear Channel
Communications’ common stock.
                                                                                             Amount and Nature of
Name                                                                                         Beneficial Ownership
L. Lowry Mays                                                                                             31,242,193(1)
Mark P. Mays                                                                                               1,751,246(2)
Randall T. Mays                                                                                            1,366,101(3)
William D. Parker                                                                                                 —
James M. Raines                                                                                                   —
Marsha McCombs Shields                                                                                     4,755,353(4)
Dale W. Tremblay                                                                                                  —
Paul J. Meyer                                                                                                169,374(5)
Franklin G. Sisson, Jr.                                                                                       46,774(6)
All Directors and Executive Officers as a Group (11 persons)                                              39,349,949(7)

(1) Includes 2,750,000 shares subject to options held by Mr. L. Mays, 48,456 shares held by trusts of which Mr. L. Mays is the
    trustee, but not a beneficiary, 26,677,307 shares held by LLM Partners Ltd of which Mr. L. Mays shares control of the sole
    general partner, 1,577,120 shares held by the Mays Family Foundation and 102,874 shares held by the Clear Channel
    Foundation over which Mr. L. Mays has either sole or shared investment or voting authority.
(2) Includes 300,000 shares subject to options held by Mr. M. Mays, 156,252 shares held by trusts of which Mr. M. Mays is the
    trustee, but not a beneficiary, and 1,022,293 shares held by MPM Partners, Ltd. Mr. M. Mays controls the sole general
    partner of MPM Partners, Ltd.
(3) Includes 300,000 shares subject to options held by Mr. R. Mays, 168,228 shares held by trusts of which Mr. R. Mays is the
    trustee, but not a beneficiary, and 622,575 shares held by RTM Partners, Ltd. Mr. R. Mays controls the sole general partner
    of RTM Partners, Ltd.
(4) Includes 2,080,573 shares held by McCombs Family Ltd. and 2,674,780 shares held by a Foundation over each of which
    Ms. Shields has either sole or shared investment or voting authority.
(5) Includes 147,500 shares subject to options held by Mr. Meyer.
(6) Includes 46,200 shares subject to options held by Mr. Sisson.
(7) Includes 3,602,800 shares subject to options held by such persons, 327,936 shares held by trusts of which such persons are
    trustees, but not beneficiaries, 26,677,307 shares held by LLM Partners Ltd, 1,022,293 shares held by MPM Partners, Ltd.,
    2,080,573 shares held by McCombs Family, Ltd., 622,575 shares held by RTM Partners, Ltd, 4,354,774 shares held by
    Foundations over which such person has either sole or shared investment or voting authority.

                                                               92
e424b4                                                                     Page 98 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 192 of 689


Table of Contents

Executive Compensation
    The following table sets forth compensation information for our chief executive officer and our other four most highly
compensated individuals, based on employment with Clear Channel Communications as determined by reference to total annual
salary and bonus for the last completed fiscal year, who will become our executive officers. All of the information included in
this table reflects compensation earned by the individuals for services with Clear Channel Communications. We refer to these
individuals as our “named executive officers” in this prospectus.

                                                   Summary Compensation Table
                                                                                      Long-Term Compensation
                                             Annual Compensation                        Awards                  Payouts
                                                            Other Annual    Restricted
           Name and                                         Compensation      Stock                              LTIP          All Other
       Principal Position   Year   Salary ($)   Bonus ($)        ($)(1)    Award(s) ($)        Options (#)     Payout ($)   Compensation ($)
Mark P. Mays(2)             2004   688,469    1,700,000              —     1,113,250(3)           150,000             —                5,125(4)
Randall T. Mays             2004   688,293    1,700,000              —     1,113,250(3)           150,000             —                5,125(4)
Paul J. Meyer               2004   465,686      342,000              —              —              65,000             —                5,125(4)
Roger Parry*(5)             2004   785,355      598,719              —              —              35,000             —              214,502(6)
Franklin G. Sisson, Jr.     2004   249,068       99,250              —              —              15,000             —                4,048(4)

* Mr. Parry resigned his position as Chief Executive Officer of Clear Channel International and remains a non-executive level
   employee with us.
(1) Perquisites that are less than $50,000 in the aggregate for any named executive officer are not disclosed in the table in
     accordance with SEC rules.
(2) Mr. Mays was appointed as the President and Chief Executive Officer of Clear Channel Communications on October 20,
     2004. Prior thereto, Mark Mays served as the interim Chief Executive Officer and President and Chief Operating Officer of
     Clear Channel Communications from May 2004 to October 2004 and as the President and Chief Operating Officer of Clear
     Channel Communications prior to May 2004.
(3) Grants of 25,000 shares of restricted stock were awarded on February 19, 2004. The restricted stock had a fair market value
     of $837,250 as of December 31, 2004. The restriction will lapse and the shares will vest on February 19, 2009. The holder
     will receive all cash dividends declared and paid during the vesting period.
(4) Represents the amount of matching contributions paid by Clear Channel Communications under its 401(k) Plan.
(5) Mr. Parry is a citizen of the United Kingdom. The compensation amounts reported in this table have been converted from
     British pounds to U.S. dollars using the average exchange rate from each applicable year.
(6) Includes $62,902 in contracted payments to Mr. Parry in lieu of a company automobile, $9,334 in contracted payments to
     Mr. Parry in lieu of medical benefit and $142,266 in contributions paid by Clear Channel Communications to Mr. Parry’s
     pension plan.

                                                                     93
e424b4                                                                   Page 99 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 193 of 689


Table of Contents

Stock Options
  The following table sets forth certain information regarding stock options to acquire shares of Clear Channel
Communications’ common stock granted to our named executive officers in 2004.

                                                       Stock Option Grant Table
                                     Number of             Percent of Total
                                      Securities          Options Granted to                                                       Grant Date
                                  Underlying Options      Employees in Fiscal      Exercise or Base                                 Present
Name                                 Granted (#)                Year                Price ($/share)         Expiration Date        Value ($)(1)
Mark P. Mays                               150,000                   3.19%              44.53                  2/19/09             2,265,000
Randall T. Mays                            150,000                   3.19%              44.53                  2/19/09             2,265,000
Paul J. Meyer                               65,000                   1.38%              44.53                  2/19/09               981,500
Roger Parry*                                35,000                   0.75%              44.53                  2/29/09               528,500
Franklin G. Sisson, Jr.                     15,000                   0.32%              44.53                  2/19/09               226,500

* Mr. Parry resigned his position as Chief Executive Officer of Clear Channel International and remains a non-executive level
  employee with us.

(1) Present value for this option was estimated at the date of grant using the Black-Scholes option pricing model with the
    following assumptions: risk-free interest rate of 2.21%, a dividend yield of .90%, a volatility factor of the expected market
    price of Clear Channel Communications’ common stock of 50.0% and the expected life of three years. The present value of
    stock options granted is based on a theoretical option-pricing model. In actuality, because Clear Channel Communications’
    employee stock options are not traded on an exchange, optionees can receive no value nor derive any benefit from holding
    stock options under these plans without an increase in the market price of Clear Channel Communications stock. Such an
    increase in stock price would benefit all shareholders commensurately.

Exercise of Stock Options
   The following table discloses information regarding the exercise of stock options to acquire shares of Clear Channel
Communications’ common stock by our named executive officers in 2004 and the value of unexercised stock options held by the
named executive officers.

                            Aggregated Option Exercises and Fiscal Year-End Option Value Table
                                                                                  Number of Securities
                                                                                 Underlying Unexercised                Value of Unexercised
                                                                                 Options at Fiscal Year              In-The-Money Options at
                      Shares Acquired on                                                 End (#)                        Fiscal Year End ($)
Name                     Exercise (#)           Value Realized ($)              Exercisable/Unexercisable            Exercisable/Unexercisable
Mark P. Mays               30,000                    772,200                       266,500/800,000                               -0-/-0-
Randall T. Mays            30,000                    772,200                       266,500/800,000                               -0-/-0-
Paul J. Meyer                  —                          —                        103,750/131,250                               -0-/-0-
Roger Parry*                   —                          —                         85,224/147,507                               -0-/-0-
Franklin G.
  Sisson, Jr.                   —                          —                         23,112/77,512                            17,764/-0-

* Mr. Parry resigned his position as Chief Executive Officer of Clear Channel International and remains a non-executive level
  employee with us.

Employee Benefit Plans
   Our employees currently participate in various incentive, retirement savings, group welfare and other employee benefit plans
sponsored by Clear Channel Communications. With certain exceptions, our

                                                                      94
e424b4                                                                  Page 100 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 194 of 689


Table of Contents

employees will continue participating in the Clear Channel Communications plans after this offering, in accordance with the
terms of the plans and past practice. We will be able to withdraw our participation in any Clear Channel Communications plan
(subject to 90 days’ notice). Similarly, Clear Channel Communications may terminate our participation in its plans (subject to 90
days’ notice). Unless sooner terminated, it is likely that our participation in the Clear Channel Communications employee benefit
plans will end if and at such time as Clear Channel Communications owns less than 80% of the total voting power of our
common stock. See “Arrangements Between Clear Channel Communications and Us — Employee Matters Agreement.” It is
anticipated that our stock will be added to the listing of available investments under the Clear Channel Communications 401(k)
plan, but there is no assurance that this will occur or continue.
    Some of our employees hold stock options and/or shares of Clear Channel Communications restricted stock under the Clear
Channel Communications, Inc. 2001 Stock Incentive Plan and certain predecessor stock incentive plans. Some or all of the Clear
Channel Communications stock options held by our employees prior to the offering may be converted into options for shares of
our Class A common stock. See “— Clear Channel Communications Stock Plan Awards” below. Absent a plan amendment, as
long as we remain a subsidiary of Clear Channel Communications, certain of our employees will continue to be eligible for stock
awards under the Clear Channel Communications stock incentive plans. Prior to the completion of this offering, we will have in
place our own stock incentive and annual incentive compensation plans for our eligible employees. See “— Our New Stock
Incentive Plan” and “— Annual Incentive Plan.” We expect to make awards under our new stock incentive plan shortly after the
completion of this offering. However, the number of shares covered by the initial awards and details relating to individual awards
have not yet been determined.
    We will reimburse Clear Channel Communications for the costs and expenses incurred by it and its other affiliates in
connection with the continuing coverage of our employees in the Clear Channel Communications employee benefit plans and in
connection with its or their services relating to payroll administration and the administration of our own stock incentive and other
plans. See “Arrangements Between Clear Channel Communications and Us — Corporate Services Agreement” for information
concerning our reimbursement obligations to Clear Channel Communications. We will continue to bear the cost of and retain
responsibility for employment-related liabilities and obligations with respect to our employees, regardless of when incurred.

Clear Channel Communications Stock Plan Awards
   Before this offering, some of our employees received Clear Channel Communications stock options and restricted stock
under the Clear Channel Communications, Inc. Stock Incentive Plans.
    It is anticipated that some or all of the outstanding Clear Channel Communications stock options held by our employees will
be converted into adjusted options to purchase shares of our Class A common stock. The number of shares and the exercise price
per share under each converted option will be adjusted such that the ratio of the per share exercise price to the per share value of
our stock and the total intrinsic value of the option are the same after the conversion as they were prior to the conversion.
Generally, the converted stock options will continue to be governed by their original vesting and other terms and conditions. We
will be responsible for administering and honoring the converted Clear Channel Communications stock options held by our
employees, and Clear Channel Communications will have no further liability with respect to those options.
    The restricted shares of Clear Channel Communications stock held by our employees will continue to be subject to the
forfeiture conditions and transfer restrictions and the other terms and conditions of the original award relating to those shares and
of the Clear Channel Communications, Inc. 2001 Stock Incentive Plan. In the event of the completion of the previously-
announced spin-off of the entertainment business of Clear Channel Communications, our employees who hold restricted shares
of Clear Channel Communications stock under the Clear Channel Communications, Inc. 2001 Stock Incentive Plan will

                                                                 95
e424b4                                                                  Page 101 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 195 of 689


Table of Contents

receive fully vested shares of the newly created company’s stock in connection with the spin-off distribution, on the same basis
as other stockholders of Clear Channel Communications generally.

Annual Incentive Plan
    For 2005, our executive officers and other key employees will generally be entitled to receive incentive compensation in
accordance with the terms of the performance-based awards previously made to them under the Clear Channel Communications,
Inc. 2005 Annual Incentive Plan. However, at least as to our named executive officers, we will be responsible for determining the
amounts, if any, that are payable under those awards, subject to such adjustments as are deemed appropriate in light of the
corporate restructuring by Clear Channel Communications, including the spin-off of the entertainment business of Clear Channel
Communications and this offering.
    For 2006, our executive officers and other designated key employees will participate in our own 2006 Annual Incentive Plan,
which has been adopted by our board of directors and approved by Clear Channel Communications, in its capacity as our sole
stockholder. In general, the plan provides for the payment of annual bonuses tied to the achievement of pre-established
performance objectives fixed by the committee. We intend that bonuses under our plan will qualify for the performance-based-
compensation exemption from the executive compensation deduction limitations of section 162(m) of the Code. Toward that end,
in order to satisfy regulations issued under section 162(m), we expect to submit our plan for approval at the annual meeting of
our stockholders occurring after the first anniversary of this offering.
    Our annual incentive plan will be administered by the compensation committee of our board of directors. The committee will
have the authority to select the executive officers and other key employees to whom awards will be made, to prescribe the
performance objectives which must be satisfied pursuant to such awards, and to make the determinations necessary with respect
to the administration and payment of such awards. The performance objectives that may be established for awards made under
the plan may be based upon any one or more of the following business criteria: revenue growth, operating income before
depreciation, amortization and non-cash compensation expense, or OIBDAN, OIBDAN growth, funds from operations, funds
from operations per share and per share growth, operating income and operating income growth, net earnings, earnings per share
and per share growth, return on equity, return on assets, share price performance on an absolute basis and relative to an index,
improvements in attainment of expense levels, implementing or completion of critical projects, improvement in cash-flow (before
or after tax). Performance objectives may be based upon the performance of such person or persons, as the committee may
determine, including an individual or group of individuals, our company on a combined basis, one or more subsidiaries or other
affiliates, and one or more divisions or business units. Performance objectives may be expressed in fixed or relative quantitative
terms or in other ways, including, for example, targets relative to past performance, or targets compared to the performance of
other companies, such as a published or special index or a group of companies selected by the committee for comparison. The
committee may provide that the amount, if any, of a participant’s annual bonus will be higher or lower, depending upon the
extent to which the applicable performance objective is achieved.
    Performance objectives applicable to a performance period must be established by the committee prior to, or reasonably soon
after the beginning of a performance period, but no later than the 90 days from the beginning of the period or, if earlier, the date
25% of the period has elapsed.
    Upon certification of the achievement of performance objectives by the committee which entitle a participant to the payment
of a performance award, subject to deferral arrangements that may be permitted or required by the committee, the award shall be
settled in cash or other property. The maximum performance bonus that may be earned by any participant in any calendar year is
limited to $15.0 million.
   The committee is authorized to reduce or eliminate the performance award of any participant, for any reason, including
changes in the participant’s position or duties, whether due to termination of employment (including death, disability, retirement,
voluntary termination or termination with or without cause) or otherwise. To the extent necessary to preserve the intended
economic effects of the plan or an award under

                                                                 96
e424b4                                                                  Page 102 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 196 of 689


Table of Contents

the plan, the committee is authorized to adjust pre-established performance objectives and/or performance awards to take into
account certain material events, such as a change in corporate capitalization, a corporate transaction, a partial or complete
liquidation of our company or any subsidiary, or certain changes in accounting rules; provided that no such adjustment may cause
a performance award to be non-deductible under Section 162(m) of the Code.
    Our board of directors or the committee may, at any time, or from time to time, amend the plan. Any such amendment may be
made without stockholder approval unless such approval is required to maintain the status of the plan under Section 162(m) of
the Code. Our board of directors may terminate the plan at any time.

Our New Stock Incentive Plan
    Our board of directors adopted and our sole stockholder approved the Clear Channel Outdoor Holdings, Inc. 2005 Stock
Incentive Plan. The purpose of the plan is to help us attract, motivate and retain qualified executives and other key personnel. In
furtherance of this purpose, the plan authorizes us to grant various forms of incentive awards, including stock options, stock
appreciation rights, restricted stock, deferred stock awards and performance-based cash and stock awards. See “— Forms of
Award” below.
   The plan and certain tax aspects of awards made under the plan are summarized below.

   Administration
    The plan will be administered by the compensation committee of our board of directors; however, the full board of directors
will have sole responsibility and authority for making and administering awards to any of our non-employee directors. Subject to
the terms of the plan, the committee has broad authority to select the persons to whom awards will be made, fix the terms and
conditions of each award, and construe, interpret and apply the provisions of the plan and of any award made under the plan. The
committee may delegate any of its responsibilities and authority, subject to applicable law. Subject to certain limitations, we will
indemnify the members of the committee against claims made and liabilities and expenses incurred in connection with their
service under the plan.

   Securities Covered by the Plan
     We can issue a total of 42,000,000 shares of our common stock under the plan. The following shares are not taken into
account in applying these limitations: (i) shares covered by awards that expire or are forfeited, canceled or settled in cash,
(ii) shares withheld by us for the payment of taxes associated with an award, (iii) shares withheld by us for the payment of the
exercise price under an award and (iv) previously owned shares received by us in payment of the exercise price under an award.

   Individual Award Limitations
    No participant may receive awards in any calendar year covering more than one million shares plus the amount of the
participant’s unused annual limit as of the close of the preceding calendar year. No participant may receive performance-based
cash awards under the plan in any calendar year covering more than $5.0 million plus the amount of the participant’s unused
annual limit as of the close of the preceding calendar year.

   Eligibility
    Awards may be made under the plan to any of our present or future directors, officers, employees, consultants or advisers. In
connection with this offering and other related corporate restructurings, Clear Channel Communications stock options held by
certain of our employees and other personnel will be converted into options or other awards for shares of our Class A common
stock. The shares of our Class A common stock covered by such adjusted or converted Clear Channel Communications awards
will not be

                                                                 97
e424b4                                                                  Page 103 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 197 of 689


Table of Contents

taken into account in applying our plan’s share limitations. See “— Clear Channel Communications Stock Plan Awards” below.
    Forms of Award
    Stock Options and Stock Appreciation Rights. We may grant stock options that qualify as “incentive stock options” under
Section 422 of the Code, or ISOs, as well as stock options that do not qualify as ISOs. ISOs may not be granted more than
10 years after the date the plan is adopted. We may also grant stock appreciation rights, or SARs. In general, an SAR gives the
holder the right to receive the appreciation in value of the shares of company stock covered by the SAR from the date the SAR is
granted to the date the SAR is exercised. The per share exercise price of a stock option and the per share base value of an SAR
may not be less than the fair market value per share of common stock on the date the option or SAR is granted. The maximum
term of a stock option is 10 years (different limitations apply to ISOs granted to 10% stockholders: the term may not be greater
than five years and the exercise price may not be less than 110% of the value of our common stock on the date the option is
granted). The committee may impose such exercise, forfeiture and other conditions and limitations as it deems appropriate with
respect to stock options and SARs. The exercise price under a stock option may be paid in cash or in any other form or manner
permitted by the committee, including, without limitation, payment of previously owned shares of stock, or payment pursuant to
broker-assisted cashless exercise procedures. Methods of exercise and settlement and other terms of SARs will be determined by
the committee.
    Restricted Stock and Deferred Stock Awards. The plan authorizes the committee to make restricted stock awards, pursuant to
which shares of common stock are issued to designated participants subject to transfer restrictions and vesting conditions. In
general, if the recipient of a restricted stock award terminates employment before the end of the specified vesting period or if the
recipient fails to meet performance or other specified vesting conditions, the restricted shares will be forfeited by the recipient
and will revert to us. Subject to such conditions as the committee may impose, the recipient of a restricted stock award may be
given the rights to vote and receive dividends on shares covered by the award pending the vesting or forfeiture of the shares.
    Deferred stock awards generally consist of the right to receive shares of common stock in the future, subject to such
conditions as the committee may impose, including, for example, continuing employment or service for a specified period of time
or satisfaction of specified performance criteria. Deferred stock awards may be made in a number of different forms, including
“stock units” and “restricted stock units.” Prior to settlement, deferred stock awards do not carry voting, dividend or other rights
associated with stock ownership; however, dividend equivalents may be payable if the committee so determines.
    Other Stock-Based Awards. The plan gives the committee broad discretion to grant other types of equity-based awards,
including, for example, dividend equivalent rights, phantom shares, and bonus shares, and to provide for settlement in cash
and/or shares. The plan also allows non-employee directors to elect to receive their director fees in the form of Class A common
stock, in lieu of cash.
     Performance-Based Awards. The committee may also grant performance awards under the plan. In general, performance
awards would provide for the payment of cash and/or shares of Class A common stock upon the achievement of performance
objectives established by the committee for a fiscal year or other designated performance period. Performance objectives may be
based upon any one or more of the following business criteria: (i) earnings per share, (ii) share price or total shareholder return,
(iii) pretax profits, (iv) net earnings, (v) return on equity or assets, (vi) revenues, (vii) operating income before depreciation,
amortization and non-cash compensation expense, or OIBDAN, (viii) market share or market penetration, or (ix) any
combination of the foregoing. Performance objectives may be based upon the performance of such person or persons, as the
committee may determine, including an individual or group of individuals, our company on a combined basis, one or more
subsidiaries or other affiliates, and one or more divisions or business units. Performance objectives may be expressed in fixed or
relative quantitative terms or in other ways, including, for example, targets relative to past performance, or targets

                                                                 98
e424b4                                                                  Page 104 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 198 of 689


Table of Contents

compared to the performance of other companies, such as a published or special index or a group of companies selected by the
committee for comparison.
   Adjustments of Awards
    Capital Changes. In the event of material changes to our capital structure, including, for example, a recapitalization, stock
split or spin-off, appropriate adjustments will be made to the maximum number of shares and the class of shares or other
securities which may be issued under the plan, the maximum number and class of shares which may be covered by awards made
to an individual in any calendar year, the number and class of shares or other securities subject to outstanding awards and, where
applicable, the exercise price, base value or purchase price under outstanding awards.
    Merger and Other Transactions. If we enter into a merger or other transaction involving the sale of our company, outstanding
options and SARs will either become fully vested and exercisable, or assumed by and converted into options or SARs for shares
of the acquiring company. Our board of directors may make similar adjustments to other outstanding awards under the plan and
may direct a cashout of any or all outstanding awards based upon the value of the consideration paid for our shares in the merger
or other transaction giving rise to the adjustment of plan awards. Additional or different types of adjustments may be permitted or
required under the terms of individual plan awards, as the committee may determine.
    No Repricing of Stock Options. Subject to the provisions of the plan regarding adjustments due to a change in capital
structure, the committee will have no authority to reprice outstanding options, whether through amendment, cancellation or
replacement grants, without approval of our stockholders.
   Amendment and Termination of the Plan; Term
    Except as may otherwise be required by law or the requirements of any stock exchange or market upon which the common
stock may then be listed, our board of directors, acting in its sole discretion and without further action on the part of our
stockholders, may amend the plan at any time and from time to time and may terminate the plan at any time.
    United States Income Tax Considerations
    The grant of a stock option or SAR under the plan is not a taxable event for federal income tax purposes. In general, ordinary
income is realized upon the exercise of a stock option (other than an ISO) in an amount equal to the excess of the fair market
value on the exercise date of the shares acquired pursuant to the exercise over the option exercise price paid for the shares. The
amount of ordinary income realized upon the exercise of an SAR is equal to the excess of the fair market value of the shares
covered by the exercise over the SAR base price. We are entitled to a deduction equal to the amount of ordinary income realized
by a plan participant upon the exercise of an option or SAR. The tax basis of shares acquired upon the exercise of a stock option
(other than an ISO) or SAR is equal to the value of the shares on the date of exercise. Upon a subsequent sale of the shares,
capital gain or loss will be realized in an amount equal to the difference between the selling price and the basis of the shares.
    No income is realized upon the exercise of an ISO other than for purposes of the alternative minimum tax. Income or loss is
realized upon a disposition of shares acquired pursuant to the exercise of an ISO. If the disposition occurs more than one year
after the ISO exercise date and more than two years after the ISO grant date, then gain or loss on the disposition, measured by the
difference between the selling price and the option exercise price for the shares, will be long-term capital gain or loss. If the
disposition occurs within one year of the exercise date or within two years of the grant date, then the gain realized on the
disposition will be taxable as ordinary income to the extent such gain is not more than the difference between the value of the
shares on the date of exercise and the exercise price, and the balance of the gain, if any, will be capital gain. We are not entitled
to a deduction with respect to the exercise of an ISO; however, we are entitled to a deduction corresponding to the ordinary
income realized by a participant upon a disposition of shares acquired pursuant to the exercise of an ISO before the satisfaction of
the applicable one- and two-year holding period requirements described above.

                                                                 99
e424b4                                                                  Page 105 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 199 of 689


Table of Contents

    In general, a participant will realize ordinary income with respect to common stock received pursuant to restricted stock,
deferred stock and other non-stock option and non-SAR forms of award at the time the shares become vested in accordance with
the terms of the award in an amount equal to the fair market value of the shares at the time they become vested, and we are
entitled to a corresponding deduction. A participant may make an “early income election” with respect to the receipt of restricted
shares of common stock, in which case the participant will realize ordinary income on the date the restricted shares are received
equal to the difference between the value of the shares on that date and the amount, if any, paid for the shares. In such event, any
appreciation in the value of the shares after the date of the award will be taxable as capital gain upon a subsequent disposition of
the shares. Our deduction is limited to the amount of ordinary income realized by the participant as a result of the early income
election.
    Compensation that qualifies as “performance-based” is exempt from the $1.0 million deductibility limitation imposed by
Section 162(m) of the Code. It is contemplated that stock options and SARs granted under the plan with an exercise price or base
price at least equal to 100% of fair market value of the underlying stock at the date of grant and certain other plan awards which
are conditioned upon achievement of performance goals will be able to qualify for the “performance-based” compensation
exemption, assuming the applicable requirements are satisfied. It is anticipated that the plan will be resubmitted for stockholder
approval at or before the annual meeting of our stockholders next following the first anniversary of the initial public offering.
Such approval would enable us to continue to qualify for an exception to the annual $1.0 million executive compensation
deduction limitations of Section 162(m) of the Code with respect to certain awards made under the plan.
    The above summary pertains solely to certain U.S. federal income tax consequences associated with awards made under the
plan. The summary does not address all federal income tax consequences and it does not address state, local and non-U.S. tax
considerations.
Employment Agreements
    Mark P. Mays and Randall T. Mays each have employment agreements with Clear Channel Communications. Paul J. Meyer
has an employment agreement with us. Set forth below are summaries of these agreements.
    On March 10, 2005, Clear Channel Communications entered into amended and restated employment agreements with Mark
P. Mays and Randall T. Mays. These agreements amended and restated existing employment agreements dated October 1, 1999
between Clear Channel Communications and the executives. Each amended and restated agreement has a term of seven years
with automatic daily extensions unless Clear Channel Communications or the executive elects not to extend the agreement. Each
of these employment agreements provides for a minimum base salary, subject to review and annual increase by the compensation
committee of Clear Channel Communications. In addition, each agreement provides for an annual bonus pursuant to Clear
Channel Communications’ Annual Incentive Plan or as the executive performance subcommittee of the compensation committee
of Clear Channel Communications determines. The employment agreements with Mark Mays and Randall Mays provide for base
minimum salaries of $350,000 and $325,000, respectively, and for minimum option grants to acquire 50,000 shares of Clear
Channel Communications common stock; provided, however, that the annual option grant will not be smaller than the option
grant in the preceding year unless waived by the executive. Each option will be exercisable at fair market value at the date of
grant for a 10-year period even if the executive is not employed by Clear Channel Communications. The compensation
committee of Clear Channel Communications or the executive performance subcommittee of the compensation committee of
Clear Channel Communications will determine the schedule upon which the options will vest and become exercisable.
    Each of these executive employment agreements provides for severance and change-in-control payments in the event that
Clear Channel Communications terminates the executive’s employment without “Cause” or if the executive terminates for “Good
Reason.” “Cause” is narrowly defined, and any determination of “Cause” is subject to a supermajority vote of Clear Channel
Communications’ independent directors. “Good Reason” includes defined change-in-control transactions involving Clear
Channel Communications, Clear Channel Communications’ election not to automatically extend the term

                                                                100
e424b4                                                                  Page 106 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 200 of 689


Table of Contents

of the employment agreement, a diminution in the executive’s pay, duties or title or, (i) in the case of Mark Mays, at any time
that the office of Chairman is held by someone other than himself, L. Lowry Mays or Randall Mays; or (ii) in the case of Randall
Mays, at any time that either of the offices of Chairman or President and Chief Executive Officer is held by someone other than
himself, L. Lowry Mays or Mark Mays. If either executive is terminated by Clear Channel Communications without “Cause” or
the executive resigns for “Good Reason” then that executive will receive a lump-sum cash payment equal to the base salary and
bonus that otherwise would have been paid for the remainder of the term of the agreement (using the highest bonus paid to the
executive in the three years preceding the termination but not less than $1,000,000), continuation of benefits, immediate vesting
on the date of termination of all stock options held by the executive on the date of termination, and either: (i) an option to acquire
1,000,000 shares of Clear Channel Communications’ common stock at fair market value as of the date of termination that is fully
vested and exercisable for a period of 10 years, or (ii) a grant of a number of shares of Clear Channel Communications’ common
stock equal to: (a) 1,000,000, divided by (b) the number computed by dividing: (x) the last reported sale price of Clear Channel
Communications’ common stock on the New York Stock Exchange at the close of the trading day immediately preceding the
date of termination of executive’s employment, by (y) the value of the stock option described in clause (i) above as determined
by Clear Channel Communications in accordance with generally accepted accounting principles. Certain tax gross up payments
would also be due on such amounts. In the event the executive’s employment is terminated without “Cause” or for “Good
Reason,” the employment agreements also restrict the executive’s business activities that compete with the business of Clear
Channel Communications for a period of two years following such termination.
    On August 5, 2005, we entered into an employment agreement with Paul J. Meyer. The initial term of the agreement ends on
the third anniversary of the date of the agreement; the term automatically extends one day at a time beginning on the second
anniversary of the date of the agreement, unless one party gives the other one year’s notice of expiration at or prior to the second
anniversary of the date of the agreement. The contract calls for Mr. Meyer to be our President and Chief Operating Officer for a
base salary of $600,000 in the first year of the agreement; $625,000 in the second year of the agreement; and $650,000 in the
third year of the agreement, subject to additional annual raises thereafter in accordance with company policies. Mr. Meyer is also
eligible to receive a performance bonus as decided at the sole discretion of our board of directors and the compensation
committee.
    Mr. Meyer may terminate his employment at any time after the second anniversary of the date of the agreement upon one
year’s written notice. We may terminate Mr. Meyer without “Cause” after the second anniversary of the date of the agreement
upon one year’s written notice. “Cause” is narrowly defined in the agreement. If Mr. Meyer is terminated without “Cause,” he is
entitled to receive a lump sum payment of accrued and unpaid base salary and prorated bonus, if any, and any payments to which
he may be entitled under any applicable employee benefit plan. Mr. Meyer is prohibited by his employment agreement from
activities that compete with us for one year after he leaves us and he is prohibited from soliciting our employees for employment
for 12 months after termination regardless of the reason for termination of employment.

Certain Relationships and Related Transactions
    Each of Mark P. Mays, Randall T. Mays and L. Lowry Mays, our current directors, is an executive officer of Clear Channel
Communications. We currently have issued three intercompany notes to Clear Channel Communications in the aggregate
principal amount of approximately $4.0 billion, which represents in excess of five percent of our total consolidated assets at
December 31, 2004 and September 30, 2005. In connection with this offering, approximately $1.5 billion of such indebtedness
will be repaid or otherwise extinguished. Marsha McCombs Shields, one of our prospective directors, is the daughter of one of
the founders and board members of Clear Channel Communications.

                                                                 101
e424b4                                                                  Page 107 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 201 of 689


Table of Contents

                   ARRANGEMENTS BETWEEN CLEAR CHANNEL COMMUNICATIONS AND US
    We have provided below a summary description of the Master Agreement between Clear Channel Communications and us
and the other key agreements that relate to our separation from and post-separation relationship with Clear Channel
Communications. This description, which summarizes the material terms of these agreements, is not complete. You should read
the full text of these agreements, which have been included as exhibits to the registration statement of which this prospectus is a
part.

Relationship with Clear Channel Communications
    Immediately prior to this offering, Clear Channel Communications through its wholly owned subsidiary, Clear Channel
Holdings, Inc., is our only stockholder. After this offering, Clear Channel Communications will own all of our outstanding shares
of Class B common stock, representing approximately 90% of the outstanding shares of our common stock and approximately
99% of the total voting power of our common stock. For as long as Clear Channel Communications continues to own shares of
common stock representing more than 50% of the total voting power of our common stock, Clear Channel Communications will
be able to direct the election of all the members of our board of directors and exercise a controlling influence over our business
and affairs, including any determinations with respect to mergers or other business combinations involving us, our acquisition or
disposition of assets, our incurrence of indebtedness, the issuance of any additional common stock or other equity securities, the
repurchase or redemption of common stock or preferred stock and the payment of dividends. Similarly, Clear Channel
Communications will have the power to determine or significantly influence the outcome of matters submitted to a vote of our
stockholders, will have the power to prevent a change in control of us and could take other actions that might be favorable to
Clear Channel Communications. See “Description of Capital Stock.”
    Prior to the completion of this offering, we will enter into a Master Agreement and a number of other agreements with Clear
Channel Communications setting forth various matters governing our separation from Clear Channel Communications and our
relationship with Clear Channel Communications while it remains a significant stockholder in us. These agreements will govern
our relationship with Clear Channel Communications after this offering and will provide for, among other things, the allocation
of employee benefit, tax and other liabilities and obligations attributable to our operations.
    Set forth below are descriptions of certain agreements, relationships and transactions we will have with Clear Channel
Communications. The following descriptions and summaries of each of the agreements with Clear Channel Communications are
qualified in their entirety by reference to the complete texts of the agreements, which are incorporated by reference into this
prospectus and are attached as an exhibit to the registration statement in which this prospectus is included. We encourage you to
read each of the agreements in its entirety for a more complete description of the terms and conditions of each agreement.

Master Agreement
    We will enter into a master agreement with Clear Channel Communications prior to the completion of this offering. In this
prospectus, we refer to this agreement as the Master Agreement. The Master Agreement will set forth our agreements with Clear
Channel Communications regarding the principal transactions required to effect the transfer of assets and the assumption of
liabilities necessary to complete the separation of our company from Clear Channel Communications. It also will set forth other
agreements governing our relationship after the separation.

   The Transfers
    To effect the separation, Clear Channel Communications will, and will cause its affiliates to, transfer to us the assets related
to our businesses not currently owned by us, as described in this prospectus. We or our subsidiaries will assume and agree to
perform, discharge and fulfill the liabilities related to our businesses for which Clear Channel Communications or its affiliates are
presently obligated (which, in the case of tax liabilities, will be governed by the Tax Matters Agreement described below). If any
governmental approval or other consent required to transfer any assets to us or for us to assume any liabilities is not obtained
prior to the completion of this offering, we will agree with Clear Channel

                                                                102
e424b4                                                                  Page 108 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 202 of 689


Table of Contents

Communications that such transfer or assumption will be deferred until the necessary approvals or consents are obtained. Clear
Channel Communications will continue to hold the assets and be responsible for the liabilities for our benefit and at our expense
until the necessary approvals or consents are obtained.
    Similarly, we will, and will cause our subsidiaries to, transfer to Clear Channel Communications the assets related to its
business currently owned by us. Clear Channel Communications will assume from us and agree to perform, discharge and fulfill
the liabilities related to its business for which we are presently obligated.
  Except as expressly set forth in the Master Agreement or in any other transaction document, neither we nor Clear Channel
Communications will make any representation or warranty as to:
   • the assets, businesses or liabilities contributed, transferred or assumed as part of the separation;
   • any consents or approvals required in connection with the transfers;
   • the value, or freedom from any security interests, of, or any other matter concerning, any assets transferred;
   • the absence of any defenses or right of set-off or freedom from counterclaim with respect to any claim or other assets of
     either us or Clear Channel Communications; or
   • the legal sufficiency of any document or instrument delivered to convey title to any asset transferred.
    Except as expressly set forth in any transaction document, all assets will be transferred on an “as is,” “where is” basis, and we
and our subsidiaries will agree to bear the economic and legal risks that any conveyance was insufficient to vest in us good title,
free and clear of any security interest, and that any necessary consents or approvals are not obtained or that any requirements of
laws or judgments are not complied with.

    Auditors and Audits; Annual Financial Statements and Accounting
    We have agreed that, for so long as Clear Channel Communications is required to consolidate our results of operations and
financial position or account for its investment in our company under the equity method of accounting, we will maintain a fiscal
year end and accounting periods the same as Clear Channel Communications, conform our financial presentation with that of
Clear Channel Communications and we will not change our independent auditors without Clear Channel Communications’ prior
written consent (which will not be unreasonably withheld), and we will use commercially reasonable efforts to enable our
independent auditors to complete their audit of our financial statements in a timely manner so as to permit timely filing of Clear
Channel Communications’ financial statements. We have also agreed to provide to Clear Channel Communications all
information required for Clear Channel Communications to meet its schedule for the filing and distribution of its financial
statements and to make available to Clear Channel Communications and its independent auditors all documents necessary for the
annual audit of our company as well as access to the responsible personnel so that Clear Channel Communications and its
independent auditors may conduct their audits relating to our financial statements. We will provide Clear Channel
Communications with financial reports, financial statements, budgets, projections, press releases and other financial data and
information with respect to our business, properties and financial positions. We have also agreed to adhere to certain specified
disclosure controls and procedures and Clear Channel Communications accounting policies and to notify and consult with Clear
Channel Communications regarding any changes to our accounting principles and estimates used in the preparation of our
financial statements, and any deficiencies in, or violations of law in connection with, our internal control over financial reporting
and certain fraudulent conduct and other violations of law.

    Exchange of Other Information
   The Master Agreement will also provide for other arrangements with respect to the mutual sharing of information between
Clear Channel Communications and us in order to comply with reporting, filing, audit or tax requirements, for use in judicial
proceedings, and in order to comply with our respective obligations

                                                                 103
e424b4                                                                  Page 109 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 203 of 689


Table of Contents

after the separation. We will also agree to provide mutual access to historical records relating to the other’s businesses that may
be in our possession.

    Releases and Indemnification
    Except for each party’s obligations under the Master Agreement, the other transaction documents and certain other specified
liabilities, we and Clear Channel Communications will release and discharge each other and each of our affiliates, and their
directors, officers, agents and employees from all liabilities existing or arising between us on or before the separation, including
in connection with the separation and this offering. The releases will not extend to obligations or liabilities under any agreements
between Clear Channel Communications and us that remain in effect following the separation.
    We will indemnify, hold harmless and defend Clear Channel Communications, each of its affiliates and each of their
respective directors, officers and employees, on an after-tax basis, from and against all liabilities relating to, arising out of or
resulting from:
    • the failure by us or any of our affiliates or any other person or entity to pay, perform or otherwise promptly discharge any
      liabilities or contractual obligations associated with our businesses, whether arising before or after the separation;
    • the operations, liabilities and contractual obligations of our business whether arising before or after the separation;
    • any guarantee, indemnification obligation, surety bond or other credit support arrangement by Clear Channel
      Communications or any of its affiliates for our benefit;
    • any breach by us or any of our affiliates of the Master Agreement, the other transaction documents or our amended and
      restated certificate of incorporation or bylaws;
    • any untrue statement of, or omission to state, a material fact in Clear Channel Communications’ public filings to the extent
      the statement or omission was as a result of information that we furnished to Clear Channel Communications or that Clear
      Channel Communications incorporated by reference from our public filings, if the statement or omission was made or
      occurred after the separation; and
    • any untrue statement of, or omission to state, a material fact in any registration statement or prospectus related to this
      offering, except to the extent the statement was made or omitted in reliance upon information provided to us by Clear
      Channel Communications expressly for use in any such registration statement or prospectus or information relating to and
      provided by any underwriter expressly for use in any such registration statement or prospectus.
    Clear Channel Communications will indemnify, hold harmless and defend us, each of our affiliates and each of our and their
respective directors, officers and employees, on an after-tax basis, from and against all liabilities relating to, arising out of or
resulting from:
    • the failure of Clear Channel Communications or any of its affiliates or any other person or entity to pay, perform or
      otherwise promptly discharge any liabilities of Clear Channel Communications or its affiliates, other than liabilities
      associated with our businesses, whether arising before or after the separation;
    • the liabilities of Clear Channel Communications and its affiliates’ businesses, other than liabilities associated with our
      businesses;
    • any breach by Clear Channel Communications or any of its affiliates of the Master Agreement or the other transaction
      documents;
    • any untrue statement of, or omission to state, a material fact in our public filings to the extent the statement or omission was
      as a result of information that Clear Channel Communications furnished to us or that we incorporated by reference from
      Clear Channel Communications’ public filings, if the statement or omission was made or occurred after the separation; and

                                                                  104
e424b4                                                                  Page 110 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 204 of 689


Table of Contents

   • any untrue statement of, or omission to state, a material fact contained in any registration statement or prospectus related to
     this offering, but only to the extent the statement or omission was made or omitted in reliance upon information provided by
     Clear Channel Communications expressly for use in any such registration statement or prospectus.
    The Master Agreement will also specify procedures with respect to claims subject to indemnification and related matters and
will provide for contribution in the event that indemnification is not available to an indemnified party.
    Expenses of the Separation and Our Initial Public Offering. Clear Channel Communications will pay or reimburse us for all
out-of-pocket fees, costs and expenses (including all legal, accounting and printing expenses) incurred prior to the completion of
this offering in connection with our separation from Clear Channel Communications, except that we shall be responsible for fees
and expenses attributable to this offering.

    Dispute Resolution Procedures
    We will agree with Clear Channel Communications that neither party will commence any court action to resolve any dispute
or claim arising out of or relating to the Master Agreement, subject to certain exceptions. Instead, any dispute that is not resolved
in the normal course of business will be submitted to senior executives of each business entity involved in the dispute for
resolution. If the dispute is not resolved by negotiation within 45 days after submission to the executives, either party may submit
the dispute to mediation. If the dispute is not resolved by mediation within 30 days after the selection of a mediator, either party
may submit the dispute to binding arbitration before a panel of three arbitrators. The arbitrators will determine the dispute in
accordance with Texas law. Most of the other agreements between Clear Channel Communications and us have similar dispute
resolution provisions.

    Other Provisions
   The Master Agreement also will contain covenants between Clear Channel Communications and us with respect to other
matters, including the following:
   • our agreement (subject to certain limited exceptions) not to repurchase shares of our outstanding Class A common stock or
     any other securities convertible into or exercisable for our Class A common stock, without first obtaining the prior written
     consent or affirmative vote of Clear Channel Communications, for so long as Clear Channel Communications owns more
     than 50% of the total voting power of our common stock;
   • confidentiality of our and Clear Channel Communications’ information;
   • our right to continue coverage under Clear Channel Communications’ insurance policies for so long as Clear Channel
     Communications owns more than 50% of our outstanding common stock;
   • restrictions on our ability to take any action or enter into any agreement that would cause Clear Channel Communications to
     violate any law, organizational document, agreement or judgment;
   • restrictions on our ability to take any action that limits Clear Channel Communications’ ability to freely sell, transfer,
     pledge or otherwise dispose of our stock;
   • our obligation to comply with Clear Channel Communications’ policies applicable to its subsidiaries for so long as Clear
     Channel Communications owns more than 50% of the total voting power of our outstanding common stock, except (i) to the
     extent such policies conflict with our amended and restated certificate of incorporation or bylaws or any of the agreements
     between Clear Channel Communications and us, or (ii) as otherwise agreed with Clear Channel Communications or
     superseded by any policies adopted by our board of directors; and
   • restrictions on our ability to enter into any agreement that binds or purports to bind Clear Channel Communications.

                                                                105
e424b4                                                                  Page 111 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 205 of 689


Table of Contents

   Approval Rights of Clear Channel Communications on Certain of our Activities
    Until the first date on which Clear Channel Communications owns less than 50% of the total voting power of our common
stock, the prior affirmative vote or written consent of Clear Channel Communications is required for the following actions
(subject in each case to certain agreed exceptions):
   • a merger involving us or any of our subsidiaries (other than mergers involving our subsidiaries or to effect acquisitions
     permitted under our amended and restated certificate of incorporation);
   • acquisitions by us or our subsidiaries of the stock or assets of another business for a price (including assumed debt) in
     excess of $5 million;
   • dispositions by us or our subsidiaries of assets in a single transaction or a series of related transactions for a price (including
     assumed debt) in excess of $5 million;
   • incurrence or guarantee of debt by us or our subsidiaries in excess of $400.0 million outstanding at any one time or that
     could reasonably be expected to result in a negative change in any of our credit ratings, excluding our debt with Clear
     Channel Communications described in this prospectus, intercompany debt (within our company and its subsidiaries), and
     debt determined to constitute operating leverage by a nationally recognized statistical rating organization;
   • issuance by us or our subsidiaries of capital stock or other securities convertible into capital stock;
   • enter into any agreement restricting our ability or the ability of any of our subsidiaries to pay dividends, borrow money,
     repay indebtedness, make loans or transfer assets, in any such case to our company or Clear Channel Communications;
   • dissolution, liquidation or winding up of our company or any of our subsidiaries;
   • adoption of a rights agreement; and
   • alteration, amendment, termination or repeal of, or adoption of any provision inconsistent with, the provisions of our
     amended and restated certificate of incorporation or our bylaws relating to our authorized capital stock, the rights granted to
     the holders of the Class B common stock, amendments to our bylaws, stockholder action by written consent, stockholder
     proposals and meetings, limitation of liability of and indemnification of our officers and directors, the size or classes of our
     board of directors, corporate opportunities and conflicts of interest between our company and Clear Channel
     Communications, and Section 203 of the Delaware General Corporation Law.

Corporate Services Agreement
   We will enter into a corporate services agreement with Clear Channel Communications or one of its affiliates prior to the
completion of this offering to provide us certain administrative and support services and other assistance in the United States
consistent with the services provided to us before the offering. In this prospectus, we refer to this agreement as the Corporate
Services Agreement. The services Clear Channel Communications will provide us, as qualified in the agreement, include,
without limitation, the following:
   • treasury, payroll and other financial related services;
   • executive officer services;
   • human resources and employee benefits;
   • legal and related services;
   • information systems, network and related services;
   • investment services;
   • corporate services; and
   • procurement and sourcing support.

                                                                 106
e424b4                                                                  Page 112 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 206 of 689


Table of Contents

    The charges for the corporate services generally are intended to allow Clear Channel Communications to fully recover the
allocated direct costs of providing the services, plus all out-of-pocket costs and expenses, generally without profit. The allocation
of cost will be based on various measures depending on the service provided, which measures will include relative revenue,
employee headcount or number of users of a service.
    Under the Corporate Services Agreement, we and Clear Channel Communications will each have the right to purchase goods
or services, use intellectual property licensed from third parties and realize other benefits and rights under the other party’s
agreements with third-party vendors to the extent allowed by such vendor agreements. The agreement also will provide for the
lease or sublease of certain facilities used in the operation of our respective businesses and for access to each other’s computing
and telecommunications systems to the extent necessary to perform or receive the corporate services.
    The Corporate Services Agreement will require Clear Channel Communications to continue to make available to us the range
of services provided by Clear Channel Communications prior to this offering, as qualified by such agreement, and will require us
to utilize such services in the conduct of our business until such time as Clear Channel Communications owns less than 50% of
the total voting power of our common stock. The Corporate Services Agreement may be terminated by mutual agreement of
Clear Channel Communications and us at any time, or upon no less than six months prior notice after such time as Clear Channel
Communications owns less than 50% of the total voting power of our common stock. However, the Corporate Services
Agreement will require Clear Channel Communications to provide, and us to continue to use, certain specified services, generally
related to information technology, for a period of time specified in the agreement after the expiration of the six month notice
period. Our participation in the Clear Channel Communications employee benefit plans may be terminated by us or by Clear
Channel Communications on 90 days’ notice and, unless otherwise agreed, will terminate if and when Clear Channel
Communications owns less than 80% of the total combined voting power of our common stock. See “— Employee Matters
Agreement” below. Under the terms of the Corporate Services Agreement, Clear Channel Communications will not be liable to
us for or in connection with any services rendered pursuant to the agreement or for any actions or inactions taken by Clear
Channel Communications in connection with the provision of services. However, Clear Channel Communications will be liable
for, and will indemnify a receiving party for, liabilities resulting from its gross negligence, willful misconduct, improper use or
disclosure of client information or violations of law, subject to a cap on Clear Channel Communications’ liability of the amount
received by Clear Channel Communications under the Corporate Services Agreement during the immediately preceding 12-
month period. Additionally, we will indemnify Clear Channel Communications for any losses arising from the provision of
services, except to the extent the liabilities are caused by Clear Channel Communications’ gross negligence or material breach of
the Corporate Services Agreement.
    The Corporate Services Agreement provides that, with respect to executive services, after this offering Clear Channel
Communications will make available to us, and we will be obligated to utilize, the services of the chief executive officer of Clear
Channel Communications, currently Mark P. Mays, to serve as our Chief Executive Officer, and the chief financial officer of
Clear Channel Communications, currently Randall T. Mays, to serve as our Chief Financial Officer. Our obligation to utilize the
services of each of the chief executive officer and chief financial officer of Clear Channel Communications in these capacities
will continue until Clear Channel Communications owns less than 50% of the voting power of our common stock or we provide
Clear Channel Communications with six months prior written notice of termination. Clear Channel Communications will charge
an allocable portion of the compensation and benefits costs of such persons based on the ratio of our OIBDAN to the total Clear
Channel Communications OIBDAN using the previous year’s fiscal results. The compensation and benefits costs allocated to us
will include such executives’ salary, bonus and other standard employee benefits, but will exclude equity based compensation.
Because bonus is a major component of the allocable part of such executives’ compensation and increase in OIBDAN is a major
element in calculating such bonus, OIBDAN was used as the basis for making the allocation of overall compensation expense
between Clear Channel Communications and us.

                                                                107
e424b4                                                                  Page 113 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 207 of 689


Table of Contents

    Each of Mark and Randall Mays will be employed by Clear Channel Communications, and will spend a substantial part of his
professional time and effort on behalf of Clear Channel Communications. In addition, both Mark and Randall Mays will serve as
directors of the entertainment business of Clear Channel Communications, which is being spun off by Clear Channel
Communications to its stockholders. We have not established any minimum time requirements for such officers. In addition,
Mark and Randall Mays will continue to participate in Clear Channel Communications’ stock incentive and other benefits plans
and will continue to hold a substantial number of shares of and/or options to purchase shares of common stock of Clear Channel
Communications. These substantial interests in Clear Channel Communications’ equity present these officers with incentives
different from those of our stockholders, and may create conflicts of interest described under “Risk Factors — Risks Related to
Our Relationship with Clear Channel Communications.”

Registration Rights Agreement
    We will enter into a registration rights agreement with Clear Channel Communications prior to the completion of this
offering to provide Clear Channel Communications with registration rights relating to shares of our outstanding common stock
held by Clear Channel Communications after this offering. In this prospectus, we refer to this agreement as the Registration
Rights Agreement.
    Clear Channel Communications may assign its rights under the Registration Rights Agreement to any person that acquires
shares of our outstanding common stock subject to the agreement and agrees to be bound by the terms of the agreement. Subject
to certain limitations, Clear Channel Communications and its permitted transferees may require us to register under the Securities
Act of 1933, as amended, all or any portion of these shares, a so-called “demand request.” We are not obligated to effect the
following:
   • a demand registration within 60 days after the effective date of a previous demand registration, other than a shelf
     registration pursuant to Rule 415 under the Securities Act;
   • a demand registration within 180 days after the effective date of the registration statement of which this prospectus is a part;
   • a demand registration, unless the demand request is for a number of shares of common stock with a market value that is
     equal to at least $150.0 million; and
   • more than two demand registrations during the first 12 months after this offering or more than three demand registrations
     during any 12-month period thereafter.
    We may defer the filing of a registration statement for a period of up to 90 days after a demand request has been made if (i) at
the time of such request we are engaged in confidential business activities, which would be required to be disclosed in the
registration statement, and our board of directors determines that such disclosure would be materially detrimental to us and our
stockholders, or (ii) prior to receiving such request, our board of directors had determined to effect a registered underwritten
public offering of our securities for our account and we have taken substantial steps to effect such offering. However, with
respect to two demand requests only, if Clear Channel Communications or any of its affiliates makes a demand request during the
two-year period after this offering, we will not have the right to defer such demand registration or to not file such registration
statement during that period.
    Additionally, Clear Channel Communications and its permitted transferees have so-called “piggyback” registration rights,
which means that Clear Channel Communications and its permitted transferees may include their respective shares in any future
registrations of our equity securities, whether or not that registration relates to a primary offering by us or a secondary offering by
or on behalf of any of our stockholders. The demand registration rights and piggyback registrations are each subject to market
cutback exceptions.
    We will pay all costs and expenses in connection with any “demand” registration and any “piggyback” registration, except in
each case underwriting discounts, commissions or fees attributable to the shares of common stock sold by Clear Channel
Communications. The Registration Rights Agreement will set forth customary registration procedures, including an agreement by
us to make our management available for road show presentations in connection with any underwritten offerings. We will also
agree to indemnify

                                                                 108
e424b4                                                                  Page 114 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 208 of 689


Table of Contents

Clear Channel Communications and its permitted transferees with respect to liabilities resulting from untrue statements or
omissions in any registration statement used in any such registration, other than untrue statements or omissions resulting from
information furnished to us for use in the registration statement by Clear Channel Communications or any permitted transferee.
   The rights of Clear Channel Communications and its permitted transferees under the Registration Rights Agreement will
remain in effect with respect to the shares of common stock covered by the agreement until those shares:
   • have been sold pursuant to an effective registration statement under the Securities Act;
   • have been sold to the public pursuant to Rule 144 under the Securities Act;
   • have been transferred in a transaction where subsequent public distribution of the shares would not require registration
     under the Securities Act; or
   • are no longer outstanding.
   Additionally, the registration rights under the agreement will cease to apply to a holder other than Clear Channel
Communications or its affiliates when such holder holds less than 3% of economic value of the then-outstanding shares of
common stock covered by the agreement and such shares are eligible for sale pursuant to Rule 144(k) under the Securities Act.

Tax Matters Agreement
    After this offering, we and certain of our eligible corporate subsidiaries will continue to be included in the affiliated group of
corporations that files a consolidated return for U.S. federal income tax purposes of which Clear Channel Communications is the
common parent corporation, and in certain cases, we or one or more of our subsidiaries may be included in a combined,
consolidated or unitary group with Clear Channel Communications or one or more of its subsidiaries for certain state and local
income tax purposes. Prior to the completion of this offering, we and Clear Channel Communications will enter into a tax matters
agreement to allocate the responsibility of Clear Channel Communications and its subsidiaries, on the one hand, and we and our
subsidiaries, on the other, for the payment of taxes resulting from filing tax returns on a combined, consolidated or unitary basis.
In this prospectus, we refer to this agreement as the Tax Matters Agreement.
    With respect to tax returns in which we or any of our subsidiaries are included in a combined, consolidated or unitary group
with Clear Channel Communications or any of its subsidiaries for federal, state or local tax purposes, we will make payments to
Clear Channel Communications pursuant to the Tax Matters Agreement equal to the amount of taxes that would be paid if we
and each of our subsidiaries included in such group filed a separate tax return. We will also reimburse Clear Channel
Communications for the amount of any taxes paid by it on our behalf with respect to tax returns that include only us or any of our
subsidiaries for federal, state or local tax purposes, which tax returns, as described below, will be prepared and filed by Clear
Channel Communications. With respect to certain tax items, such as foreign tax credits, alternative minimum tax credits, net
operating losses and net capital losses, that are generated by us or our subsidiaries, but are used by Clear Channel
Communications or its subsidiaries when a tax return is filed on a combined, consolidated or unitary basis for federal, state or
local tax purposes, we will be reimbursed by Clear Channel Communications as such tax items are used.
    Under the Tax Matters Agreement, Clear Channel Communications is appointed the sole and exclusive agent for us and our
subsidiaries in any and all matters relating to federal, state and local income taxes, will have sole and exclusive responsibility for
the preparation and filing of all tax returns (or amended returns) related to such taxes and will have the power, in its sole
discretion, to contest or compromise any asserted tax adjustment or deficiency and to file, litigate or compromise any claim for
refund on behalf of us or any of our subsidiaries with respect to such taxes. Additionally, Clear Channel Communications will
determine the amount of our liability to (or entitlement to payment from) Clear Channel Communications under the Tax Matters
Agreement. This arrangement may result in conflicts of interest between Clear Channel Communications and us. For example,
under the Tax Matters Agreement, Clear Channel Communications will be able to choose to contest, compromise or settle any
adjustment or

                                                                 109
e424b4                                                                  Page 115 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 209 of 689


Table of Contents

deficiency proposed by the relevant taxing authority in a manner that may be beneficial to Clear Channel Communications and
detrimental to us.
    For U.S. federal income tax purposes, each member of an affiliated group of corporations that files a consolidated return is
jointly and severally liable for the U.S. federal income tax liability of the entire group. Similar principles may apply with respect
to members of a group that file a tax return on a combined, consolidated or unitary group basis for state and local tax purposes.
Accordingly, although the Tax Matters Agreement will allocate tax liabilities between Clear Channel Communications and us
during the period in which we or any of our subsidiaries are included in the consolidated group of Clear Channel
Communications or any of its subsidiaries, we and our subsidiaries included in such consolidated group could be liable for the tax
liability of the entire consolidated group in the event any such tax liability is incurred and not discharged by Clear Channel
Communications. The Tax Matters Agreement provides, however, that Clear Channel Communications will indemnify us and
our subsidiaries to the extent that, as a result of us or any of our subsidiaries being a member of a consolidated group, we or our
subsidiaries becomes liable for the tax liability of the entire consolidated group (other than the portion of such liability for which
we and our subsidiaries are liable under the Tax Matters Agreement).
    Under Section 482 of the Code, the Internal Revenue Service has the authority in certain instances to redistribute, reapportion
or reallocate gross income, deductions, credits or allowances between Clear Channel Communications and us. Other taxing
authorities may have similar authority under comparable provisions of foreign, state and local law. The Tax Matters Agreement
provides that we or Clear Channel Communications will indemnify the other to the extent that, as a result of the Internal Revenue
Service exercising its authority (or any other taxing authority exercising a similar authority), the tax liability of one group is
reduced while the tax liability of the other group is increased.
    If Clear Channel Communications spins off our Class B common stock to its stockholders in a distribution that is intended to
be tax-free under Section 355 of the Code, we have agreed in the Tax Matters Agreement to indemnify Clear Channel
Communications and its affiliates against any and all tax-related liabilities if such a spin-off fails to qualify as a tax-free
distribution (including as a result of Section 355(e) of the Code) due to actions, events or transactions relating to our stock, assets
or business, or a breach of the relevant representations or covenants made by us in the Tax Matters Agreement. If neither we nor
Clear Channel Communications is responsible under the Tax Matters Agreement for any such spin-off not being tax-free under
Section 355 of the Code, we and Clear Channel Communications have agreed that we will each be responsible for 50% of the tax
related liabilities arising from the failure of such a spin-off to so qualify.

Employee Matters Agreement
    We have entered into an employee matters agreement with Clear Channel Communications covering certain compensation
and employee benefit issues. In this prospectus, we refer to this agreement as the Employee Matters Agreement. In general, with
certain exceptions, our employees will continue to participate in the Clear Channel Communications employee plans and
arrangements along with the employees of other Clear Channel Communications subsidiaries, on terms and conditions consistent
with past practice. We will also continue to have our payroll administered by Clear Channel Communications, also on terms and
conditions consistent with past practice.
    We and Clear Channel Communications reserve the right to withdraw from or terminate our participation, as the case may be,
in any of the Clear Channel Communications employee plans and arrangements at any time and for any reason, subject to at least
90 days’ notice. Unless sooner terminated, it is likely that our participation in Clear Channel Communications employee plans
and arrangements will end if and at such time as we are no longer a subsidiary of Clear Channel Communications, which, for this
purpose, means Clear Channel Communications owns less than 80% of the total combined voting power of all classes of our
capital stock entitled to vote. We will, however, continue to bear the cost of and retain responsibility for all employment-related
liabilities and obligations associated with our employees (and their covered dependents and beneficiaries), regardless of when
incurred.

                                                                 110
e424b4                                                                  Page 116 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 210 of 689


Table of Contents

    We will have our own stock incentive and annual incentive plans in place for our employees. These plans are described in
“Management — Employee Benefits Plans.” Our employees who participate in the Clear Channel Communications Annual
Incentive Compensation Plan will continue their participation for the balance of 2005, pursuant to the performance-based awards
previously made to them. We will make the performance-related evaluations and determinations of 2005 bonus amounts earned
by our executive officers under the Clear Channel Communications plan. For 2006, our executive officers and other designated
key employees will be covered by our plan.
   Some or all of the Clear Channel Communications stock options granted to our employees before this offering may be
converted into options to purchase shares of our Class A common stock, subject generally to the same vesting and other terms
and conditions applicable to the original Clear Channel Communications options. See “Management — Clear Channel
Communications Stock Plan Awards.”

Trademarks
    Prior to the completion of this offering, we will amend and restate a trademark license agreement that entitles us to use (i) on
a nonexclusive basis, the “Clear Channel” trademark and the Clear Channel Communications “outdoor” trademark logo with
respect to day-to-day operations of our business; and (ii) certain other Clear Channel Communications marks in connection with
our business. In this prospectus, we refer to this agreement as the Trademark License Agreement. Our use of the marks will be
subject to Clear Channel Communications’ approval. Clear Channel Communications may terminate our use of the marks in
certain circumstances, including (i) a breach by us of a term or condition of the Master Agreement, the Corporate Services
Agreement, the Tax Matters Agreement or the Employee Matters Agreement and (ii) at any time after Clear Channel
Communications ceases to own at least 50% of the total voting power of our common stock. For our use of these trademarks and
other marks, we pay Clear Channel Communications a royalty fee which is approximately 1.5% of gross receipts (or outdoor
advertising revenues earned by users of the marks) less an annual management fee of $21,600. For the years ended December 31,
2004 and 2003, we recorded $15.8 million and $14.1 million of royalty fees, respectively.

Clear Channel Communications Agreements with Third Parties
    Historically, we have received services provided by third parties pursuant to various agreements that Clear Channel
Communications has entered into for the benefit of its affiliates. We pay the third parties directly for the services they provide to
us or reimburse Clear Channel Communications for our share of the actual costs incurred under the agreements. After this
offering, we intend to continue to procure certain of these third-party services, including services related to insurance, vehicle
leases, information technology and software, through contracts entered into by Clear Channel Communications, to the extent we
are permitted (and elect to) or required to do so.

Products and Services Provided between Clear Channel Communications and Us
    We and Clear Channel Communications engage in transactions in the ordinary course of our respective businesses. These
transactions include our providing billboard and other advertising space to Clear Channel Communications at rates we believe
would be charged to a third party in an arm’s length transaction.
    Our branch managers have historically followed a corporate policy allowing Clear Channel Communications to use, without
charge, domestic displays that they or their staff believe would otherwise be unsold. Our sales personnel receive partial revenue
credit for that usage for compensation purposes. This partial revenue credit is not included in our reported revenues. Clear
Channel Communications bears the cost of producing the advertising and we bear the costs of installing and removing this
advertising. In 2004, we estimated that these discounted revenues would have been less than 3% of our domestic revenues. Under
the Master Agreement, this policy will continue.

Intercompany Notes
    We currently have issued three intercompany notes to Clear Channel Communications in the total original principal amount
of approximately $4.0 billion. See “Use of Proceeds” and “Description of Indebtedness.”

                                                                 111
e424b4                                                                  Page 117 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 211 of 689


Table of Contents

                                               PRINCIPAL STOCKHOLDER
    We are an indirect, wholly owned subsidiary of Clear Channel Communications. All of our common stock is held by Clear
Channel Holdings, Inc., another wholly owned subsidiary of Clear Channel Communications. After this offering, Clear Channel
Communications will own all of our outstanding shares of Class B common stock, representing approximately 90% of the
outstanding shares of our common stock and approximately 99% of the total voting power of our common stock. Clear Channel
Communications will not own any of our outstanding shares of Class A common stock. Each share of our Class B common stock
is convertible while owned by Clear Channel Communications or any of its affiliates (excluding us and our subsidiaries) at the
option of the holder thereof into one share of Class A common stock. Clear Channel Communications has advised us that its
current intent is to continue to hold all of our Class B common stock owned by it after this offering and thereby retain its
controlling interest in us. However, Clear Channel Communications is not subject to any contractual obligation that would
prohibit it from selling, spinning off, splitting off or otherwise disposing of any shares of our common stock, except that Clear
Channel Communications has agreed not to sell, spin off, split off or otherwise dispose of any shares of our common stock for a
period of 180 days after the date of this prospectus without the prior written consent of the underwriters, subject to certain
limitations and limited exceptions. See “Underwriting.”

                                                              112
e424b4                                                                  Page 118 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 212 of 689


Table of Contents

                                            DESCRIPTION OF CAPITAL STOCK
    Below we have provided a summary description of our capital stock. This description is not complete. You should read the
full text of our amended and restated certificate of incorporation and bylaws, which will be included as exhibits to the registration
statement of which this prospectus is a part, as well as the provisions of applicable Delaware law.

General
    After this offering, we will be authorized to issue 750,000,000 shares of our Class A common stock, $0.01 par value per
share, 600,000,000 shares or our Class B common stock, $0.01 par value per share, and 150,000,000 shares of preferred stock,
$0.01 par value per share.

Common Stock
   The rights of the Class A common stock and Class B common stock are substantially similar, except with respect to voting,
conversion and transferability.

   Voting Rights
    Each share of Class A common stock entitles its holder to one vote and each share of Class B common stock entitles its
holder to 20 votes. Our Class A common stock and Class B common stock vote as a single class on all matters on which
stockholders are entitled to vote, except as otherwise provided in our amended and restated certificate of incorporation or as
required by law. Generally, all matters to be voted on by stockholders must be approved by a majority of the votes entitled to be
cast by the holders of Class A common stock and Class B common stock present in person or represented by proxy, voting as a
single class, subject to any voting rights granted to holders of any preferred stock. Except as otherwise provided by law or in our
amended and restated certificate of incorporation or in our bylaws, and subject to any voting rights granted to holders of any
outstanding preferred stock and the powers of our board of directors to amend our bylaws, amendments to our amended and
restated certificate of incorporation and bylaws must be approved by a majority of the votes entitled to be cast by the holders of
our common stock, voting as a single class. Our Class A common stock and Class B common stock are not entitled to cumulate
their votes in the election of directors.

   Dividends
     Holders of Class A common stock and Class B common stock will share equally, on a per share basis, in any cash dividend
declared by our board of directors, subject to any preferential rights of any outstanding shares of preferred stock. Dividends
payable in shares of common stock may be paid only as follows: (i) shares of Class A common stock may be paid only to holders
of Class A common stock, and shares of Class B common stock may be paid only to holders of Class B common stock, and
(ii) the number of shares so paid will be equal, on a per share basis, with respect to each outstanding share of Class A common
stock and Class B common stock.
    We may not reclassify, subdivide or combine shares of either class of common stock without at the same time proportionally
reclassifying, subdividing or combining shares of the other class.

   Conversion
    While owned by Clear Channel Communications or any of its affiliates (excluding us), each share of our Class B common
stock is convertible at the option of the holder thereof into one share of Class A common stock. In addition, any shares of Class B
common stock transferred to a person other than Clear Channel Communications will convert into shares of Class A common
stock on a one-for-one basis upon any such transfer, except for transfers to any of Clear Channel Communications’ affiliates
(excluding us) or its stockholders pursuant to a tax-free transaction under Section 355 of the Code, or any corresponding
provision of any successor statute, which we refer to as a tax-free spin-off.

                                                                113
e424b4                                                                  Page 119 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 213 of 689


Table of Contents

   Conversion After a Tax-Free Spin-Off
    Following any distribution of Class B common stock to Clear Channel Communications’ common stockholders in a
transaction (including any distribution in exchange for Clear Channel Communications shares or securities) intended to qualify as
a tax-free spin-off, each share of our Class B common stock will be convertible at the option of the holder thereof into one share
of Class A common stock. In addition, each share of our Class B common stock will convert into one share of our Class A
common stock upon any transfer thereof subsequent to such tax-free spin-off.
    Clear Channel Communications may determine, in its sole discretion, in accordance with our amended and restated certificate
of incorporation that our Class B common stock will not be convertible into shares of our Class A common stock after a tax-free
spin-off and, in such case, we would seek to list the Class B common stock on the NYSE. Such Class B common stock would be
transferable after the tax-free spin-off, subject to applicable laws.
    Although Clear Channel Communications has no current plans with respect to a tax-free spin-off of us, it will have the
flexibility to effect a tax-free spin-off of us in the future.

   Other Rights
    Unless approved by a majority of the votes entitled to be cast by the holders of each class of common stock, voting separately
as a class, in the event of any reorganization or consolidation of our company with one or more corporations or a merger of our
company with another corporation in which shares of common stock are converted into or exchangeable for shares of stock, other
securities or property (including cash), all holders of common stock, regardless of class, will be entitled to receive the same kind
and amount of shares of stock and other securities and property (including cash).
    On liquidation, dissolution or winding up of our company, after payment in full of the amounts required to be paid to holders
of preferred stock, if any, all holders of common stock, regardless of class, are entitled to receive the same amount per share with
respect to any distribution of assets to holders of shares of common stock.
    No shares of either class of common stock are subject to redemption or have preemptive rights to purchase additional shares
of common stock or other securities of our company.
    Upon completion of this offering, all the outstanding shares of Class A common stock and Class B common stock will be
validly issued, fully paid and nonassessable.

Preferred Stock
    Our board of directors has the authority, without action by our stockholders, to designate and issue our preferred stock in one
or more series and to designate the rights, preferences and privileges of each series, which may be greater than the rights of our
common stock. It is not possible to state the actual effect of the issuance of any shares of our preferred stock upon the rights of
holders of our common stock until our board of directors determines the specific rights of the holders of our preferred stock.
However, the effects might include, among other things:
   • restricting dividends on our common stock;
   • diluting the voting power of our common stock;
   • impairing the liquidation rights of our common stock; or
   • delaying or preventing a change in control of our company without further action by our stockholders.
   At the completion of this offering, no shares of our preferred stock will be outstanding and we have no present plans to issue
any shares of our preferred stock.

                                                                114
e424b4                                                                   Page 120 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 214 of 689


Table of Contents

Provisions of Our Amended and Restated Certificate of Incorporation Relating to Related-Party Transactions and
Corporate Opportunities
    In order to address potential conflicts of interest between Clear Channel Communications and us, our amended and restated
certificate of incorporation contains provisions regulating and defining the conduct of our affairs as they may involve Clear
Channel Communications and its officers and directors, and our powers, rights, duties and liabilities and those of our officers,
directors and stockholders in connection with our relationship with Clear Channel Communications. In general, these provisions
recognize that we and Clear Channel Communications may engage in the same or similar business activities and lines of
business, have an interest in the same areas of corporate opportunities and will continue to have contractual and business
relations with each other, including officers and directors or both of Clear Channel Communications serving as our officers or
directors or both.
   Our amended and restated certificate of incorporation provides that, subject to any written agreement to the contrary, Clear
Channel Communications will have no duty to refrain from engaging in the same or similar business activities or lines of
business as us or doing business with any of our clients, customers or vendors or employing or otherwise engaging or soliciting
any of our officers, directors or employees.
    Our amended and restated certificate of incorporation provides that if Clear Channel Communications acquires knowledge of
a potential transaction or matter which may be a corporate opportunity for both Clear Channel Communications and us, we will
have renounced our interest in such corporate opportunity. Clear Channel Communications will, to the fullest extent permitted by
law, have satisfied its fiduciary duty with respect to such a corporate opportunity and will not be liable to us or our stockholders
for breach of any fiduciary duty as our stockholder by reason of the fact that it acquires or seeks the corporate opportunity for
itself, directs that corporate opportunity to another person or does not present that corporate opportunity to us.
    If one of our directors or officers who is also a director or officer of Clear Channel Communications learns of a potential
transaction or matter that may be a corporate opportunity for both Clear Channel Communications and us, our amended and
restated certificate of incorporation provides that we will have renounced our interest in the corporate opportunity unless that
opportunity is expressly offered to that person in writing solely in his or her capacity as our director or officer.
   If one of our officers or directors, who also serves as a director or officer of Clear Channel Communications, learns of a
potential transaction or matter that may be a corporate opportunity for both Clear Channel Communications and us, our amended
and restated certificate of incorporation provides that the director or officer will have no duty to communicate or present that
corporate opportunity to us and will not be liable to us or our stockholders for breach of fiduciary duty by reason of Clear
Channel Communications’ actions with respect to that corporate opportunity.
    For purposes of our amended and restated certificate of incorporation, “corporate opportunities” include, but are not limited
to, business opportunities that (i) we are financially able to undertake, (ii) are, from their nature, in our line of business, (iii) are
of practical advantage to us and (iv) are ones in which we would have an interest or a reasonable expectancy.
    The corporate opportunity provisions in the restated certificate will expire on the date that Clear Channel Communications
ceases to own shares of our common stock representing at least 20% of the total voting power and no person who is a director or
officer of us is also a director or officer of Clear Channel Communications.
   By becoming a stockholder in our company, you will be deemed to have notice of and have consented to the provisions of our
amended and restated certificate of incorporation related to corporate opportunities that are described above.

                                                                   115
e424b4                                                                  Page 121 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 215 of 689


Table of Contents

Anti-Takeover Effects of Our Amended and Restated Certificate of Incorporation and Bylaws and Delaware Law
    Some provisions of Delaware law and our amended and restated certificate of incorporation and bylaws could make the
following more difficult, although they have little significance while we are controlled by Clear Channel Communications:
   • acquisition of us by means of a tender offer or merger;
   • acquisition of us by means of a proxy contest or otherwise; or
   • removal of our incumbent officers and directors.
    These provisions, summarized below, are expected to discourage coercive takeover practices and inadequate takeover bids.
These provisions also are designed to encourage persons seeking to acquire control of us to first negotiate with our board of
directors. We believe that the benefits of the potential ability to negotiate with the proponent of an unfriendly or unsolicited
proposal to acquire or restructure our company outweigh the disadvantages of discouraging those proposals because negotiation
of them could result in an improvement of their terms.

    Election and Removal of Directors
    Our amended and restated certificate of incorporation provides that our board of directors is divided into three classes. The
term of the first class of directors expires at our 2007 annual meeting of stockholders, the term of the second class of directors
expires at our 2008 annual meeting of stockholders and the term of the third class of directors expires at our 2009 annual meeting
of stockholders. At each of our annual meetings of stockholders, the successors of the class of directors whose term expires at
that meeting of stockholders will be elected for a three-year term, one class being elected each year by our stockholders. This
system of electing and removing directors may discourage a third party from making a tender offer or otherwise attempting to
obtain control of us if Clear Channel Communications no longer controls us because it generally makes it more difficult for
stockholders to replace a majority of our directors.
    Directors may be removed, with or without cause, by the affirmative vote of shares representing a majority of the votes
entitled to be cast by the outstanding capital stock in the election of our board of directors as long as Clear Channel
Communications and its subsidiaries (excluding our company and our subsidiaries) owns shares representing at least a majority
of the votes entitled to be cast by the outstanding capital stock in the election of our board of directors. Once Clear Channel
Communications and its subsidiaries (excluding our company and our subsidiaries) cease to own shares representing at least a
majority of the votes entitled to be cast by the outstanding capital stock in the election of our board of directors, our amended and
restated certificate of incorporation requires that directors may only be removed for cause and only by the affirmative vote of not
less than 80% of votes entitled to be cast by the outstanding capital stock in the election of our board of directors.

    Size of Board and Vacancies
    Our amended and restated certificate of incorporation provides that the number of directors on our board of directors will be
fixed exclusively by our board of directors. Newly created directorships resulting from any increase in our authorized number of
directors will be filled solely by the vote of our remaining directors in office. Any vacancies in our board of directors resulting
from death, resignation, retirement, disqualification, removal from office or other cause will be filled solely by the vote of our
remaining directors in office; provided, however, that as long as Clear Channel Communications and its subsidiaries (excluding
our company and our subsidiaries) continue to beneficially own shares representing at least a majority of the votes entitled to be
cast by the outstanding capital stock in the election of our board of directors and such vacancy was caused by the action of
stockholders, then such vacancy may only be filled by the affirmative vote of shares representing at least a majority of the votes
entitled to be cast by the outstanding common stock in the election of our board of directors.

                                                                116
e424b4                                                                  Page 122 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 216 of 689


Table of Contents

    Stockholder Action by Written Consent
    Our amended and restated certificate of incorporation permits our stockholders to act by written consent without a meeting as
long as Clear Channel Communications and its subsidiaries (excluding our company and our subsidiaries) continue to
beneficially own shares representing at least a majority of the votes entitled to be cast by the outstanding capital stock in the
election of our board of directors. Once Clear Channel Communications and its subsidiaries (excluding our company and our
subsidiaries) cease to beneficially own at least a majority of the votes entitled to be cast by the outstanding capital stock in the
election of our board of directors, our amended and restated certificate of incorporation eliminates the right of our stockholders to
act by written consent.

    Amendment of Our Bylaws
     Our amended and restated certificate of incorporation and bylaws provide that the provisions of our bylaws relating to the
calling of meetings of stockholders, notice of meetings of stockholders, required quorum at meetings of stockholders, conduct of
meetings of stockholders, stockholder action by written consent, advance notice of stockholder business or director nominations,
the authorized number of directors, the classified board structure, the filling of director vacancies or the removal of directors and
indemnification of officers and directors (and any provision relating to the amendment of any of these provisions) may only be
amended by the vote of a majority of our entire board of directors or, as long as Clear Channel Communications and its
subsidiaries (excluding our company and our subsidiaries) owns shares representing at least a majority of the votes entitled to be
cast by the outstanding capital stock in the election of our board of directors, by the vote of holders of a majority of the votes
entitled to be cast by outstanding capital stock in the election of our board of directors. Once Clear Channel Communications and
its subsidiaries (excluding our company and our subsidiaries) cease to own shares representing at least a majority of the votes
entitled to be cast by the outstanding capital stock in the election of our board of directors, our amended and restated certificate of
incorporation and bylaws provide that these provisions may only be amended by the vote of a majority of our entire board of
directors or by the vote of holders of at least 80% of the votes entitled to be cast by the outstanding capital stock in the election of
our board of directors.

    Amendment of Certain Provisions of Our Amended and Restated Certificate of Incorporation
    The amendment of any of the above provisions in our amended and restated certificate of incorporation requires approval by
holders of shares representing at least a majority of the votes entitled to be cast by the outstanding capital stock in the election of
our board of directors, as long as Clear Channel Communications and its subsidiaries (excluding our company and our
subsidiaries) owns shares representing at least a majority of the votes entitled to be cast by the outstanding capital stock in the
election of our board of directors. Once Clear Channel Communications and its subsidiaries (excluding our company and our
subsidiaries) cease to own shares representing at least a majority of the votes entitled to be cast by the outstanding capital stock in
the election of our board of directors, our amended and restated certificate of incorporation and applicable provisions of
Delaware law provide that these provisions may only be amended by the vote of a majority of our entire board of directors
followed by the vote of holders of at least 80% of the votes entitled to be cast by the outstanding capital stock in the election of
our board of directors.

    Stockholder Meetings
    Our amended and restated certificate of incorporation and bylaws provide that a special meeting of our stockholders may be
called only by (i) Clear Channel Communications, so long as Clear Channel Communications and its subsidiaries (excluding our
company and our subsidiaries) beneficially own at least a majority of the votes entitled to be cast by the outstanding capital stock
in the election of our board of directors or (ii) the Chairman of our board of directors or our board of directors.

                                                                  117
e424b4                                                                  Page 123 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 217 of 689


Table of Contents

   Requirements for Advance Notification of Stockholder Nominations and Proposals
    Our bylaws establish advance notice procedures with respect to stockholder proposals and nomination of candidates for
election as directors other than nominations made by or at the direction of our board of directors or a committee of our board of
directors.
    In general, for nominations or other business to be properly brought before an annual meeting by a stockholder, the
stockholder must give notice in writing to our secretary 90 to 120 days before the first anniversary of the preceding year’s annual
meeting, and the business must be a proper matter for stockholder action. The stockholder’s notice must include for each
proposed nominee and business, as applicable, (i) all required information under the Securities Exchange Act of 1934, as
amended, (ii) the proposed nominee’s written consent to serve as a director if elected, (iii) a brief description of the proposed
business, (iv) the reasons for conducting the business at the meeting, (v) the stockholder’s material interest in the business,
(vi) the stockholder’s name and address and (vii) the class and number of our shares which the stockholder owns.
    In general, only such business shall be conducted at a special meeting of stockholders as shall have been brought before the
meeting pursuant to our notice of meeting. At a special meeting of stockholders at which directors are to be elected pursuant to
our notice of meeting, a stockholder who is a stockholder of record at the time of giving notice, who is entitled to vote at the
meeting and who complies with the notice procedures, may nominate proposed nominees. In the event we call a special meeting
of stockholders to elect one or more directors, a stockholder may nominate a person or persons if the stockholder’s notice is
delivered to our secretary 90 to 120 days before the such special meeting.
    Only such persons who are nominated in accordance with the procedures set forth in our bylaws shall be eligible to serve as
directors and only such business shall be conducted at a meeting of stockholders as shall have been brought before the meeting in
accordance with the procedures set forth in our bylaws. The chairman of the meeting shall have the power and duty to determine
whether a nomination or any business proposed to be brought before the meeting was made or proposed in accordance with the
procedures set forth in or bylaws and, if any proposed nomination or business is not in compliance with our bylaws, to declare
that such defective proposal or nomination shall be disregarded.
   Clear Channel Communications shall be entitled to nominate persons for election to the board of directors and propose
business to be considered by stockholders at any meeting of stockholders without compliance with the foregoing advance notice
requirements, so long as Clear Channel Communications owns at least 50% of the votes entitled to be cast by the outstanding
capital stock in the election of our board of directors.

   Delaware Anti-Takeover Law
    Our amended and restated certificate of incorporation provides that Section 203 of the Delaware General Corporation Law,
an anti-takeover law, does not apply to us until Clear Channel Communications owns less than 15% of the total voting power of
our common stock, at which date Section 203 shall apply prospectively.
    In general, Section 203 prohibits a publicly held Delaware corporation from engaging in a business combination with an
interested stockholder for a period of three years following the date the person became an interested stockholder, unless the
business combination or the transaction in which the person became an interested stockholder is approved in a prescribed
manner. Generally, a “business combination” includes a merger, asset or stock sale, or other transaction resulting in a financial
benefit to the interested stockholder. Generally, an “interested stockholder” is a person that, together with affiliates and
associates, owns, or within three years prior to the determination of interested stockholder status, did own 15% or more of a
corporation’s voting stock. This may have an anti-takeover effect with respect to transactions not approved in advance by our
board of directors, including discouraging attempts that might result in a premium over the market price for the shares of our
common stock.

                                                                118
e424b4                                                                  Page 124 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 218 of 689


Table of Contents

   No Cumulative Voting
   Our amended and restated certificate of incorporation and bylaws do not provide for cumulative voting in the election of our
board of directors.

Pre-Offering Transactions with Clear Channel Communications
    Our amended and restated certificate of incorporation provides that neither any agreement nor any transaction entered into
between us or any of our affiliated companies and Clear Channel Communications and any of its affiliated companies prior to
this offering nor the subsequent performance of any such agreement will be considered void or voidable or unfair to us because
Clear Channel Communications or any of its affiliated companies is a party or because directors or officers of Clear Channel
Communications were on our board of directors when those agreements or transactions were approved. In addition, those
agreements and transactions and their performance will not be contrary to any fiduciary duty of any directors or officers of our
company or any affiliated company.

 Transfer Agent and Registrar
   The transfer agent and registrar for our Class A common stock is Bank of New York.

 New York Stock Exchange Listing
   The Class A common stock has been authorized for listing on the NYSE under the symbol “CCO.”

                                                               119
e424b4                                                                   Page 125 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 219 of 689


Table of Contents

                                           SHARES ELIGIBLE FOR FUTURE SALE
    Prior to this offering, there has been no public market for our Class A common stock. The sale of a substantial amount of our
common stock in the public market after this offering, or the perception that such sales may occur, could adversely affect the
prevailing market price of our Class A common stock. Furthermore, because some of our shares will not be available for sale
shortly after this offering due to the contractual and legal restrictions on resale described below, the sale of a substantial amount
of common stock in the public market after these restrictions lapse could adversely affect the prevailing market price of our
Class A common stock and our ability to raise equity capital in the future.
    Upon the completion of this offering, we will have 350,000,000 shares of common stock outstanding, which includes the
35,000,000 shares of Class A common stock sold by us in this offering and 315,000,000 shares of Class B common stock
outstanding.
    Of those shares, all of the shares of our Class A common stock sold in this offering will be freely tradable without restriction
or further registration under the Securities Act, unless the shares are purchased by “affiliates” as that term is defined in Rule 144
under the Securities Act. Any shares purchased by an affiliate may not be resold except in compliance with Rule 144 volume
limitations, manner of sale and notice requirements, pursuant to another applicable exemption from registration or pursuant to an
effective registration statement. The shares of our Class B common stock held by Clear Channel Communications are “restricted
securities” as that term is defined in Rule 144 under the Securities Act. These restricted securities may be sold in the public
market by Clear Channel Communications only if they are registered or if they qualify for an exemption from registration under
Rule 144 or Rule 144(k) under the Securities Act. These rules are summarized below.

Rule 144
   In general, under Rule 144 as currently in effect, beginning 90 days after the date of this prospectus, a person or persons
whose shares are aggregated, who have beneficially owned restricted shares for at least one year, including persons who may be
deemed to be our “affiliates,” would be entitled to sell within any three-month period a number of shares that does not exceed the
greater of (i) 1% of the number of shares of common stock then outstanding, which will equal approximately 3,500,000 shares
immediately after this offering, or (ii) the average weekly trading volume of our Class A common stock on the New York Stock
Exchange during the four calendar weeks before a notice of the sale on SEC Form 144 is filed.
    Sales under Rule 144 are also subject to certain manner of sale provisions and notice requirements and to the availability of
certain public information about us.

Rule 144(k)
    Under Rule 144(k), a person who is not deemed to have been one of our “affiliates” at any time during the 90 days preceding
a sale, and who has beneficially owned the shares proposed to be sold for at least two years, including the holding period of any
prior owner other than an “affiliate,” is entitled to sell these shares without complying with the manner of sale, public
information, volume limitation or notice provisions of Rule 144.

Stock Issued Under Employee Plans
     We intend to file registration statements on Form S-8 under the Securities Act to register approximately 42,000,000 shares of
Class A common stock issuable with respect to options and restricted stock units to be granted under our employee plans.
Currently, there are no outstanding options to purchase shares of our Class A common stock or restricted stock units. These
registration statements are expected to be filed following the effective date of the registration statement of which this prospectus
is a part and will be effective upon filing. Shares issued upon the exercise of stock options or restricted stock units after the
effective date of the Form S-8 registration statements will be eligible for resale in the public market without restriction, subject to
Rule 144 limitations applicable to affiliates.

                                                                 120
e424b4                                                                  Page 126 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 220 of 689


Table of Contents

Lock-up Agreements
    Notwithstanding the foregoing, our company, our directors and officers and Clear Channel Communications have agreed with
the underwriters not to dispose of or hedge any of our common stock or securities convertible into or exchangeable for shares of
common stock owned by them during the period from the date of this prospectus continuing through the date 180 days after the
date of this prospectus, except with the prior written consent of the underwriters, subject to certain limitations and limited
exceptions. See “Underwriting.”

Registration Rights
    As described in “Arrangements Between Clear Channel Communications and Us — Registration Rights Agreement,” we will
enter into a registration rights agreement with Clear Channel Communications. We do not have any other contractual obligations
to register our stock.

                                                              121
e424b4                                                                  Page 127 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 221 of 689


Table of Contents

                                              DESCRIPTION OF INDEBTEDNESS
    On August 2, 2005, one of our wholly owned subsidiaries issued to us an intercompany note in the original principal amount
of $2.5 billion, which we subsequently distributed to our parent, Clear Channel Holdings, Inc., as a dividend on our common
stock and in turn Clear Channel Holdings, Inc. distributed the note to its and our ultimate parent, Clear Channel Communications,
as a dividend on its common stock. This note matures on August 2, 2010, may be prepaid in whole at any time, or in part from
time to time, and accrues interest at a variable per annum rate equal to the weighted average cost of debt for Clear Channel
Communications, as determined by Clear Channel Communications from time to time. At September 30, 2005, the interest rate
on the $2.5 billion intercompany note was 5.7%.
    Upon a change of control of us, the entire outstanding principal amount of, and all accrued interest on, this note, and all
accrued related costs and expenses are mandatorily payable.
   Until all our obligations evidenced by and provided for in the $2.5 billion intercompany note are fully paid, we and our
subsidiaries are subject to certain negative covenants contained in the note, including limitations on the following:
   • becoming liable for consolidated funded indebtedness (as defined in the note), excluding certain intercompany indebtedness
     or guarantees of indebtedness incurred by Clear Channel Communications or certain of its subsidiaries, in a principal
     amount in excess of $400.0 million at any one time outstanding;
   • creating liens;
   • making investments;
   • sale and leaseback transactions (as defined in the note), which when aggregated with consolidated funded indebtedness
     secured by liens, will not exceed an amount equal to 10% of our total consolidated shareholder’s equity (as defined in the
     note) as shown on our most recently reported annual audited consolidated financial statements;
   • disposing of all or substantially all of our assets;
   • mergers and consolidations;
   • declaring or paying dividends or other distributions;
   • repurchasing our equity; and
   • limitations on entering into transactions with our affiliates.
    In addition, upon our issuances of equity and incurrences of debt, subject to certain exceptions, we are required to prepay the
note in the amount of net proceeds received from such events. The note contains customary events that permit its maturity to be
accelerated prior to its stated maturity date including our failure to comply with any of its negative covenants. See
“Arrangements Between Clear Channel Communications and Us.”
    We believe that the size of the $2.5 billion intercompany note, combined with our additional existing third party
indebtedness, sets a leverage level for us that is appropriate for a company with our asset mix and is generally in line with our
peer companies. Furthermore, we believe that future cash flow from operations will be sufficient to fund the interest on our
indebtedness obligations for a period of at least 18 months.
    For additional information regarding our other indebtedness, see “Risk Factors — Risks Related to Our Business,”
“Management’s Discussion and Analysis of Financial Condition and Results of Operations — Financial Condition and
Liquidity — Liquidity,” “Use of Proceeds” and Note F to the notes to our combined financial statements included elsewhere in
this prospectus.

                                                                  122
e424b4                                                                  Page 128 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 222 of 689


Table of Contents

                    MATERIAL U.S. FEDERAL TAX CONSIDERATIONS FOR NON-U.S. HOLDERS
                                          OF COMMON STOCK
    The following discussion summarizes the material U.S. federal income and estate tax consequences of the purchase,
ownership and disposition of our Class A common stock by certain non-U.S. holders (as defined below). This discussion only
applies to non-U.S. holders who purchase and hold our Class A common stock as a capital asset for U.S. federal income tax
purposes (generally property held for investment). This discussion does not describe all of the tax consequences that may be
relevant to a non-U.S. holder in light of its particular circumstances.
    A “non-U.S. holder,” for the purposes of this discussion, means a person (other than a partnership) that is not for U.S. federal
income tax purposes any of the following:
   • an individual citizen or resident of the United States (including certain former citizens and former long-term residents);
   • a corporation (or any other entity treated as a corporation for U.S. federal income tax purposes) created or organized in or
     under the laws of the United States, any state thereof or the District of Columbia;
   • an estate the income of which is subject to U.S. federal income taxation regardless of its source; or
   • a trust if it (a) is subject to the primary supervision of a court within the United States and one or more United States
     persons have the authority to control all substantial decisions of the trust or (b) has a valid election in effect under applicable
     United States Treasury regulations to be treated as a United States person.
    This discussion is based upon provisions of the Code and regulations, rulings and judicial decisions as of the date hereof.
These authorities may be changed, perhaps retroactively, so as to result in U.S. federal income and estate tax consequences
different from those summarized below. This discussion does not address all aspects of U.S. federal income and estate taxes and
does not describe any foreign, state, local or other tax considerations that may be relevant to non-U.S. holders in light of their
particular circumstances. In addition, this discussion does not describe the U.S. federal income and estate tax consequences
applicable to you if you are subject to special treatment under the U.S. federal income tax laws (including if you are a United
States expatriate, “controlled foreign corporation,” “passive foreign investment company,” corporation that accumulates earnings
to avoid U.S. federal income tax, pass-through entity or an investor in a pass-through entity). We cannot assure you that a change
in law will not alter significantly the tax considerations that we describe in this discussion.
    If a partnership (or any other entity treated as a partnership for U.S. federal income tax purposes) holds our Class A common
stock, the U.S. federal income tax treatment of a partner of that partnership will generally depend upon the status of the partner
and the activities of the partnership. If you are a partner of a partnership holding our Class A common stock, you should consult
your tax advisors.
    This discussion is provided for general information only and does not constitute legal advice to any prospective
purchaser of our Class A common stock. Additionally, this discussion cannot be used by any holder for the purpose of
avoiding tax penalties that may be imposed on such holder. If you are considering the purchase of our Class A common
stock, you should consult your own tax advisors concerning the U.S. federal income and estate tax consequences of
purchasing, owning and disposing of our Class A common stock in light of your particular circumstances and any
consequences arising under the laws of applicable state, local or foreign taxing jurisdictions. You should also consult with
your tax advisors concerning any possible enactment of legislation that would affect your investment in our Class A
common stock in your particular circumstances.

Dividends
    Dividends paid to a non-U.S. holder of our Class A common stock generally will be subject to withholding of U.S. federal
income tax at a 30% rate or such lower rate as may be specified by an

                                                                 123
e424b4                                                                  Page 129 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 223 of 689


Table of Contents

applicable income tax treaty. However, dividends that are effectively connected with the conduct of a trade or business by the
non-U.S. holder within the United States (and, where a tax treaty applies, are attributable to a U.S. permanent establishment of
the non-U.S. holder) are not subject to the withholding tax, provided certain certification and disclosure requirements are
satisfied. Instead, such dividends are subject to U.S. federal income tax on a net income basis in the same manner as if the non-
U.S. holder were a United States person as defined under the Code, unless an applicable income tax treaty provides otherwise.
Any such effectively connected dividends received by a foreign corporation may be subject to an additional “branch profits tax”
at a 30% rate or such lower rate as may be specified by an applicable income tax treaty.
   A non-U.S. holder of our Class A common stock who wishes to claim the benefit of an applicable treaty rate and avoid
backup withholding, as discussed below, for dividends will be required to either:
   • complete Internal Revenue Service Form W-8BEN (or other applicable form) and certify under penalty of perjury that such
     holder is not a United States person as defined under the Code and is eligible for treaty benefits; or
   • if our Class A common stock is held through certain foreign intermediaries, satisfy the relevant certification requirements of
     applicable United States Treasury regulations.
   Special certification and other requirements apply to certain non-U.S. holders that are pass-through entities rather than
corporations or individuals.
    A non-U.S. holder of our Class A common stock eligible for a reduced rate of U.S. withholding tax pursuant to an income tax
treaty may obtain a refund of any excess amounts withheld by filing an appropriate claim for refund with the Internal Revenue
Service.

Gain on Disposition of Class A Common Stock
   Any gain realized by a non-U.S. holder on the disposition of our Class A common stock generally will not be subject to
U.S. federal income or withholding tax unless:
   • the gain is effectively connected with a trade or business of the non-U.S. holder in the United States (and, if required by an
     applicable income tax treaty, is attributable to a U.S. permanent establishment of the non-U.S. holder);
   • the non-U.S. holder is an individual who is present in the United States for 183 days or more in the taxable year of that
     disposition, and certain other conditions are met; or
   • we are or have been a “United States real property holding corporation” for U.S. federal income tax purposes.
    An individual non-U.S. holder described in the first bullet point immediately above will be subject to tax on the net gain
derived from the sale under regular graduated U.S. federal income tax rates. An individual non-U.S. holder described in the
second bullet point immediately above will be subject to a flat 30% tax on the gain derived from the sale, which may be offset by
U.S. source capital losses, even though the individual is not considered a resident of the United States. If a non-U.S. holder that is
a foreign corporation falls under the first bullet point immediately above, it will be subject to tax on its net gain in the same
manner as if it were a United States person as defined under the Code and, in addition, may be subject to the branch profits tax
equal to 30% of its effectively connected earnings and profits or at such lower rate as may be specified by an applicable income
tax treaty.
    We believe we are not and do not anticipate becoming a “United States real property holding corporation” for U.S. federal
income tax purposes.

                                                                 124
e424b4                                                                  Page 130 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 224 of 689


Table of Contents

Federal Estate Tax
   Class A common stock held by an individual non-U.S. holder at the time of death will be included in such non-U.S. holder’s
gross estate for U.S. federal estate tax purposes, unless an applicable estate tax treaty provides otherwise.

Information Reporting and Backup Withholding
    We must report annually to the Internal Revenue Service and to each non-U.S. holder the amount of dividends paid to such
non-U.S. holder and the tax withheld with respect to such dividends, regardless of whether withholding was required. Copies of
the information returns reporting such dividends and withholding may also be made available to the tax authorities in the country
in which the non-U.S. holder resides under the provisions of an applicable income tax treaty.
    A non-U.S. holder will be subject to backup withholding for dividends paid to such non-U.S. holder unless such non-
U.S. holder certifies under penalty of perjury that it is a non-U.S. holder (and the payor does not have actual knowledge or reason
to know that such non-U.S. holder is a United States person as defined under the Code), and such non-U.S. holder otherwise
establishes an exemption.
    Information reporting and, depending on the circumstances, backup withholding will apply to the proceeds of a sale of our
Class A common stock within the United States or conducted through certain United States-related financial intermediaries,
unless the beneficial owner certifies under penalty of perjury that it is a non-U.S. holder (and the payor does not have actual
knowledge or reason to know that the beneficial owner is a United States person as defined under the Code), and such owner
otherwise establishes an exemption.
   Any amounts withheld under the backup withholding rules may be allowed as a refund or a credit against a non-U.S. holder’s
U.S. federal income tax liability provided the required information is furnished to the Internal Revenue Service.

                                                               125
e424b4                                                                    Page 131 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 225 of 689


Table of Contents

                                                          UNDERWRITING
    We and the underwriters named below have entered into an underwriting agreement with respect to the shares being offered.
Subject to certain conditions, each underwriter has severally agreed to purchase the number of shares indicated in the following
table. Goldman, Sachs & Co. will act as global coordinator and senior book-running manager for the offering. Deutsche Bank
Securities Inc., J.P. Morgan Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and UBS Securities LLC will act
as the joint book-running managers of the underwriters listed below:
Underwriters                                                                                              Number of Shares
Goldman, Sachs & Co.                                                                                                 9,162,303
Deutsche Bank Securities Inc.                                                                                        4,581,152
J.P. Morgan Securities Inc.                                                                                          4,581,152
Merrill Lynch, Pierce, Fenner & Smith
             Incorporated                                                                                            4,581,152
UBS Securities LLC                                                                                                   4,581,152
Banc of America Securities LLC                                                                                       1,649,215
Bear, Stearns & Co. Inc.                                                                                             1,649,215
Credit Suisse First Boston LLC                                                                                       1,649,215
A.G. Edwards & Sons, Inc.                                                                                              366,492
Allen & Company LLC                                                                                                    366,492
Barrington Research Associates, Inc.                                                                                   366,492
Harris Nesbitt Corp.                                                                                                   366,492
SunTrust Capital Markets, Inc.                                                                                         366,492
Wachovia Capital Markets, LLC                                                                                          366,492
M. R. Beal & Company, A Limited Partnership                                                                            122,164
Muriel Siebert & Co., Inc.                                                                                             122,164
Samuel A. Ramirez & Company, Inc.                                                                                      122,164
Total                                                                                                               35,000,000

   The underwriters are committed to take and pay for all of the shares being offered, if any are taken, other than the shares
covered by the option described below unless and until this option is exercised.
      The following tables show the per share and total underwriting discounts and commissions to be paid to the underwriters by
us.
                                              Paid by the Company                                                    Amount
Per Share                                                                                                      $           0.747
Total                                                                                                          $      26,145,000
    Any shares sold by the underwriters to securities dealers may be sold at a discount of up to $0.486 per share from the initial
public offering price. Any such securities dealers may resell any shares purchased from the underwriters to certain other brokers
or dealers at a discount of up to $0.100 per share from the initial public offering price. If all the shares are not sold at the initial
public offering price, the representatives may change the offering price and the other selling terms.
    We and Clear Channel Communications have agreed that neither we, nor our directors and executive officers, nor Clear
Channel Holdings, Inc., will offer, sell, contract to sell or otherwise dispose of or hedge any shares of our Class A common stock,
any shares of our Class B common stock, or any of our securities that are substantially similar to the Class A common stock, or
Class B common stock, including but not limited to any securities that are convertible into or exchangeable or exercisable for any
shares of our Class A common stock or our Class B common stock, for a period of 180 days after the date of this

                                                                    126
e424b4                                                                  Page 132 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 226 of 689


Table of Contents

prospectus, without the prior written consent of Goldman, Sachs & Co., as global coordinator and senior book-running manager,
subject to the following exceptions:
   • the issuance by us of shares of our Class A common stock or our Class B common stock in connection with the transactions
     described in this prospectus;
   • the grant by us of employee stock options or stock appreciation rights with respect to shares of our Class A common stock,
     or shares of Class A common stock pursuant to the terms of an employee benefit plan or other plan described in this
     prospectus or as otherwise described in this prospectus;
   • the issuance by us of shares of our Class A common stock upon the conversion of shares of our Class B common stock
     (other than automatic conversions of shares of our Class B common stock into shares of our Class A common stock,
     pursuant to the terms of our amended and restated certificate of incorporation, resulting from a transfer of shares of our
     Class B common stock);
   • the issuance by us of shares of our Class A common stock pursuant to the exercise of any employee stock options granted
     pursuant to the terms of a plan described in this prospectus or as otherwise described in this prospectus, or upon the
     conversion, exchange or exercise of convertible, exchangeable or exercisable securities outstanding as of the date of this
     prospectus;
   • the issuance by us of shares of our Class A common stock in connection with the merger or joint venture with, or
     acquisition of, another company, or the acquisition of the assets or property of another company, and the related entry into a
     merger or acquisition agreement, so long as (i) the recipients of shares of our Class A common stock in such transaction
     agree to be bound by the lock-up restrictions described in this prospectus, or (ii) the aggregate number of shares of our
     Class A common stock issued in such transactions, taken together, does not exceed 10% of the aggregate number of shares
     of our Class A common stock issued in this offering;
   • transfers by our directors and executive officers of shares of our Class A common stock (i) to a spouse, child or other
     dependent or member of immediate family or pursuant to a domestic relations order of a court of competent jurisdiction,
     provided that such recipient agrees to be bound by the lock-up restrictions described in this prospectus, (ii) to any trust,
     family partnership or similar entity for the direct or indirect benefit of the director or executive officer, provided that the
     trust, partnership or similar entity agrees to be bound by the lock-up restrictions described in this prospectus or (iii) in
     connection with the exchange or surrender of shares of our Class A common stock to us in satisfaction or payment of the
     exercise price of stock options or to satisfy any tax withholding obligations in respect of such option exercise; and
   • transfers by Clear Channel Communications, Inc. or any other person of shares of our Class B common stock provided that
     such transfers do not result in the automatic conversion of shares of our Class B common stock into shares of our Class A
     common stock pursuant to the terms of our amended and restated certificate of incorporation.
    In addition, if: (i) during the last 17 days of the 180-day restricted period, we issue an earnings release or announce material
news or a material event or (ii) prior to the expiration of the 180-day restricted period, we announce that we will release earnings
results during the 15-day period following the last day of the 180-day restricted period, the 180-day restricted period described
above will be automatically extended until the expiration of the 18-day period beginning on the issuance of the earnings release
or the announcement of the material news or material event, unless Goldman, Sachs & Co. waives, in writing, such extension.
    We have been advised by the underwriters that they may at their discretion waive the lock-up agreements; however, they
have no current intention of releasing any shares subject to a lock-up agreement. The release of any lock-up would be considered
on a case-by-case basis. In considering any request to release shares covered by a lock-up agreement, the representatives would
consider, among other factors, the particular circumstances surrounding the request, including but not limited to the number of
shares requested to be released, market conditions, the possible impact on the market for our Class A

                                                                 127
e424b4                                                                  Page 133 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 227 of 689


Table of Contents

common stock, the trading price of our Class A common stock, historical trading volumes of our Class A common stock, the
reasons for the request and whether the person seeking the release is one of our officers or directors. No agreement has been
made between the representatives and us or any of our stockholders pursuant to which the representatives will waive the lock-up
restrictions.
    Prior to this offering, there has been no public market for the shares of Class A common stock. The initial public offering
price will be negotiated among us and the representatives. Among the factors to be considered in determining the initial public
offering price of the shares of Class A common stock, in addition to prevailing market conditions, will be our historical
performance, estimates of our business potential and earnings prospects, an assessment of our management and the consideration
of the above factors in relation to market valuation of companies in related businesses.
    The Class A common stock has been authorized for listing on the New York Stock Exchange under the symbol “CCO.” In
order to meet one of the requirements for listing on the NYSE, the underwriters have undertaken to sell lots of 100 or more
shares of Class A common stock to a minimum of 2,000 beneficial holders.
    At our request, the underwriters have reserved for sale, at the initial public offering price, up to 1,750,000 of the shares
offered hereby to be sold to certain employees and friends. The number of shares of Class A common stock available for sale to
the public will be reduced to the extent such persons purchase such reserved shares. Any reserved shares which are not orally
confirmed for purchase within one day of the pricing of the offering will be offered by the underwriters to the general public on
the same terms as the other shares offered hereby.
    In connection with the offering, the underwriters may purchase and sell shares of common stock in the open market. These
transactions may include short sales, stabilizing transactions and purchases to cover positions created by short sales. Short sales
involve the sale by the underwriters of a greater number of shares than they are required to purchase in the offering. The
underwriters must close out any short position by purchasing shares in the open market. A short position is more likely to be
created if the underwriters are concerned that there may be downward pressure on the price of the common stock in the open
market after pricing that could adversely affect investors who purchase in the offering. Stabilizing transactions consist of various
bids for or purchases of common stock made by the underwriters in the open market prior to the completion of the offering.
    The underwriters may also impose a penalty bid. This occurs when a particular underwriter repays to the underwriters a
portion of the underwriting discount received by it because the representatives have repurchased shares sold by or for the account
of such underwriter in stabilizing or short covering transactions.
    Purchases to cover a short position and stabilizing transactions may have the effect of preventing or retarding a decline in the
market price of our stock, and together with the imposition of the penalty bid, may stabilize, maintain or otherwise affect the
market price of the common stock. As a result, the price of the common stock may be higher than the price that otherwise might
exist in the open market. If these activities are commenced, they may be discontinued at any time. These transactions may be
effected on the NYSE, the Nasdaq Stock Market, in the over-the-counter market or otherwise.
   Each of the underwriters has represented and agreed that:
       (a) it has not made or will not make an offer of shares to the public in the United Kingdom within the meaning of section
   102B of the Financial Services and Markets Act 2000 (as amended) (FSMA) except to legal entities which are authorised or
   regulated to operate in the financial markets or, if not so authorised or regulated, whose corporate purpose is solely to invest
   in securities or otherwise in circumstances which do not require the publication by the company of a prospectus pursuant to
   the Prospectus Rules of the Financial Services Authority (FSA);
       (b) it has only communicated or caused to be communicated and will only communicate or cause to be communicated an
   invitation or inducement to engage in investment activity (within the

                                                                128
e424b4                                                                  Page 134 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 228 of 689


Table of Contents

    meaning of section 21 of FSMA) to persons who have professional experience in matters relating to investments falling
    within Article 19(5) of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 or in circumstances in
    which section 21 of FSMA would not, if the company were not an authorised person, apply to the company; and
        (c) it has complied with, and will comply with all applicable provisions of FSMA with respect to anything done by it in
    relation to the shares in, from or otherwise involving the United Kingdom.
    In relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (each, a
Relevant Member State), each Underwriter has represented and agreed that with effect from and including the date on which the
Prospectus Directive is implemented in that Relevant Member State (the Relevant Implementation Date) it has not made and will
not make an offer of Shares to the public in that Relevant Member State prior to the publication of a prospectus in relation to the
Shares which has been approved by the competent authority in that Relevant Member State or, where appropriate, approved in
another Relevant Member State and notified to the competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, with effect from and including the Relevant Implementation Date, make an offer of
Shares to the public in that Relevant Member State at any time:
       (a) to legal entities which are authorised or regulated to operate in the financial markets or, if not so authorised or
    regulated, whose corporate purpose is solely to invest in securities;
        (b) to any legal entity which has two or more of (1) an average of at least 250 employees during the last financial year;
    (2) a total balance sheet of more than €43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in its
    last annual or consolidated accounts; or
        (c) in any other circumstances which do not require the publication by the Issuer of a prospectus pursuant to Article 3 of
    the Prospectus Directive.
    For the purposes of this provision, the expression an “offer of Shares to the public” in relation to any Shares in any Relevant
Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the
Shares to be offered so as to enable an investor to decide to purchase or subscribe the Shares, as the same may be varied in that
Relevant Member State by any measure implementing the Prospectus Directive in that Relevant Member State and the expression
Prospectus Directive means Directive 2003/71/EC and includes any relevant implementing measure in each Relevant Member
State.
    The shares may not be offered or sold by means of any document other than to persons whose ordinary business is to buy or
sell shares or debentures, whether as principal or agent, or in circumstances which do not constitute an offer to the public within
the meaning of the Companies Ordinance (Cap. 32) of Hong Kong, and no advertisement, invitation or document relating to the
shares may be issued, whether in Hong Kong or elsewhere, which is directed at, or the contents of which are likely to be accessed
or read by, the public in Hong Kong (except if permitted to do so under the securities laws of Hong Kong) other than with respect
to shares which are or are intended to be disposed of only to persons outside Hong Kong or only to “professional investors”
within the meaning of the Securities and Futures Ordinance (Cap. 571) of Hong Kong and any rules made thereunder.
    This prospectus has not been registered as a prospectus with the Monetary Authority of Singapore. Accordingly, this
prospectus and any other document or material in connection with the offer or sale, or invitation or subscription or purchase, of
the securities may not be circulated or distributed, nor may the securities be offered or sold, or be made the subject of an
invitation for subscription or purchase, whether directly or indirectly, to persons in Singapore other than under circumstances in
which such offer, sale or invitation does not constitute an offer or sale, or invitation for subscription or purchase, of the securities
to the public in Singapore.
   The securities have not been and will not be registered under the Securities and Exchange Law of Japan (the Securities and
Exchange Law) and each underwriter has agreed that it will not offer or sell

                                                                  129
e424b4                                                                  Page 135 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 229 of 689


Table of Contents

any securities, directly or indirectly, in Japan or to, or for the benefit of, any resident of Japan (which term as used herein means
any person resident in Japan, including any corporation or other entity organized under the laws of Japan), or to others for re-
offering or resale, directly or indirectly, in Japan or to a resident of Japan, except pursuant to an exemption from the registration
requirements of, and otherwise in compliance with, the Securities and Exchange Law and any other applicable laws, regulations
and ministerial guidelines of Japan.
   We estimate that our share of the total expenses of the offering, excluding underwriting discounts and commissions, will be
approximately $5.5 million. The underwriters have agreed to reimburse us in an amount of $1,953,000.00 for certain of our
expenses.
   We have agreed to indemnify the several underwriters against certain liabilities, including liabilities under the Securities Act.
    Certain of the underwriters and their respective affiliates have, from time to time, performed, and may in the future perform,
various financial advisory and investment banking services for us or our affiliates, for which they have received or will receive
customary fees and expenses. In July 2005, Goldman, Sachs & Co., the global coordinator and senior bookrunner, entered into an
engagement letter with Clear Channel Communications to assist Clear Channel Communications as financial advisor in the
exploration of certain strategic and financial alternatives. In addition, on October 25, 2005, Goldman, Sachs & Co. owned
approximately 2.4% of Clear Channel Communications’ capital stock. In July 2004, Clear Channel Communications and certain
of our international subsidiaries entered into a credit agreement with Bank of America, N.A. and J.P. Morgan Chase Bank. Under
this agreement, Bank of America, N.A., J.P. Morgan Chase Bank, Barclays Bank Plc, Citibank, N.A., Credit Suisse First Boston,
Deutsche Bank Securities Inc., Deutsche Sumitomo Mitsui Banking Corp., UBS Loan Finance LLC, Wachovia Bank, National
Association, Harris Nesbitt Financing, Inc., BNP Paribas, Societe Generale, UFJ Bank Limited, Union Bank of California, N.A.
and US Bank National Association, some of which are affiliates of the underwriters, may extend loans to Clear Channel
Communications in an aggregate amount of up to $1.75 billion.

                                                                 130
e424b4                                                                  Page 136 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 230 of 689


Table of Contents

                                                       LEGAL MATTERS
    The validity of the issuance of the shares of Class A common stock to be sold in this offering will be passed upon for us by
Fulbright & Jaworski L.L.P., San Antonio, Texas. Cravath, Swaine & Moore LLP, New York, New York will act as counsel to
the underwriters.

                                                            EXPERTS
    The combined financial statements of Clear Channel Outdoor Holdings, Inc. as of December 31, 2004 and 2003 and for each
of the three years in the period ended December 31, 2004 appearing in this prospectus and registration statement have been
audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their report thereon appearing
elsewhere herein, and are included in reliance upon such reports given on the authority of such firm as experts in accounting and
auditing.
    With respect to the unaudited combined interim financial information of Clear Channel Outdoor Holdings, Inc. for the nine-
month periods ended September 30, 2004 and 2005, included in this prospectus, Ernst & Young LLP reported that they have
applied limited procedures in accordance with professional standards for a review of such information. However, their separate
report dated October 20, 2005, except for the third paragraph of Note 1 and Note 7, as to which date is November 9, 2005,
included herein, states that they did not audit and they do not express an opinion on that interim financial information.
Accordingly, the degree of reliance on their report on such information should be restricted in light of the limited nature of the
review procedures applied. Ernst & Young LLP is not subject to the liability provisions of Section 11 of the Securities Act of
1933 for their report on the unaudited interim financial information because that report is not a “report” or a “part” of the
registration statement prepared or certified by Ernst & Young LLP within the meaning of Sections 7 and 11 of the Securities Act
of 1933.

                                                 AVAILABLE INFORMATION
    We have filed with the SEC a registration statement on Form S-1 under the Securities Act with respect to the issuance of
shares of our common stock being offered hereby. This prospectus, which forms a part of the registration statement, does not
contain all of the information set forth in the registration statement. For further information with respect to us and the shares of
our common stock, reference is made to the registration statement. Statements contained in this prospectus as to the contents of
any contract or other document are not necessarily complete. We are not currently subject to the informational requirements of
the Securities Exchange Act of 1934, or Exchange Act. As a result of the offering of the shares of our common stock, we will
become subject to the informational requirements of the Exchange Act and, in accordance therewith, will file reports and other
information with the SEC. The registration statement, such reports and other information can be inspected and copied at the
Public Reference Room of the SEC located at 100 F Street, N.E., Washington D.C. 20549. Copies of such materials, including
copies of all or any portion of the registration statement, can be obtained from the Public Reference Room of the SEC at
prescribed rates. You can call the SEC at 1-800-SEC-0330 to obtain information on the operation of the Public Reference Room.
Such materials may also be accessed electronically by means of the SEC’s home page on the Internet (http://www.sec.gov).

                                                                131




                                           INDEX TO FINANCIAL STATEMENTS

Report of Independent Registered Public Accounting Firm                                                                        F-2
Audited Financial Statements:
   Combined Balance Sheets as of December 31, 2003 and 2004                                                                    F-3
   Combined Statements of Operations for the three years ended December 31, 2004                                               F-4
   Combined Statements of Changes in Owner’s Equity for the three years ended December 31, 2004                                F-5
   Combined Statements of Cash Flows for the three years ended December 31, 2004                                               F-6
   Notes to Combined Financial Statements                                                                                      F-7
Unaudited Interim Financial Statements:
   Report of Independent Registered Public Accounting Firm                                                                    F-29
   Combined Balance Sheets at September 30, 2005 and December 31, 2004                                                        F-30
   Combined Statements of Operations for the nine months ended September 30, 2005 and 2004                                    F-31
   Combined Statements of Changes in Owner’s Equity for the nine months ended September 30, 2005                              F-32
   Combined Statements of Cash Flows for the nine months ended September 30, 2005 and 2004                                    F-33
   Notes to Combined Financial Statements                                                                                     F-34
e424b4                                                                 Page 137 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 231 of 689



Report of Independent Registered Public Accounting Firm on Financial Statement Schedule   F-42
Schedule II — Valuation and Qualifying Accounts                                           F-43

                                                           F-1
e424b4                                                                  Page 138 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 232 of 689


Table of Contents

                      REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

BOARD OF DIRECTORS
CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
    We have audited the accompanying combined balance sheets of Clear Channel Outdoor Holdings, Inc. and subsidiaries (the
Company) as of December 31, 2004 and 2003, and the related combined statements of operations, changes in owner’s equity, and
cash flows for each of the three years in the period ended December 31, 2004. These financial statements are the responsibility of
the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits.
    We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United
States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over
financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit
procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the
Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining,
on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles
used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that
our audits provide a reasonable basis for our opinion.
    In our opinion, the financial statements referred to above present fairly, in all material respects, the combined financial
position of Clear Channel Outdoor Holdings, Inc. and subsidiaries at December 31, 2004 and 2003, and the combined results of
their operations and their cash flows for each of the three years in the period ended December 31, 2004, in conformity with
U.S. generally accepted accounting principles.
    As discussed in Note B to the combined financial statements, in 2004 the Company changed its method of accounting for
indefinite lived intangibles and in 2002 the Company changed its method for accounting for goodwill.


                                                    /s/ Ernst & Young LLP

San Antonio, Texas
August 4, 2005, except for the first paragraph of Note A and the fourth paragraph of Note O, as to which date is November 9,
2005.

                                                               F-2
e424b4                                                                   Page 139 of 184
           Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 233 of 689


Table of Contents

                                                   COMBINED BALANCE SHEETS

                                                                                                    December 31,
                                                                                            2004                    2003
                                                                                                   (In thousands)
                                                                 ASSETS
CURRENT ASSETS
Cash and cash equivalents                                                               $      37,948         $        34,105
Accounts receivable, less allowance of $19,487 in 2004 and $15,713 in 2003                    661,244                 630,758
Due from Clear Channel Communications                                                         302,634                 154,446
Prepaid expenses                                                                               59,601                  58,133
Other current assets                                                                           45,813                  81,227
  Total Current Assets                                                                      1,107,240                 958,669
PROPERTY, PLANT AND EQUIPMENT
Land, buildings and improvements                                                              318,478                 304,492
Structures                                                                                  3,110,233               2,888,834
Furniture and other equipment                                                                 238,973                 203,998
Construction in progress                                                                       54,021                  68,481
                                                                                            3,721,705               3,465,805
Less accumulated depreciation                                                               1,525,720               1,201,699
                                                                                            2,195,985               2,264,106
INTANGIBLE ASSETS
Definite-lived intangibles, net                                                               334,284                 384,567
Indefinite-lived intangibles — permits                                                        211,690                 424,640
Goodwill                                                                                      787,006                 700,797
OTHER ASSETS
Notes receivable                                                                                5,872                   6,286
Investments in, and advances to, nonconsolidated affiliates                                   175,057                 155,646
Deferred tax asset                                                                            231,056                 155,193
Other assets                                                                                  189,513                 166,435
Other investments                                                                               3,230                  16,481
  Total Assets                                                                          $   5,240,933         $     5,232,820
                                                  LIABILITIES AND OWNER’S EQUITY
CURRENT LIABILITIES
Accounts payable                                                                        $     243,542         $       274,951
Accrued expenses                                                                              264,567                 226,497
Accrued interest                                                                                  558                     220
Deferred income                                                                                94,120                  97,771
Current portion of long-term debt                                                             146,268                 136,763
 Total Current Liabilities                                                                    749,055                 736,202
Long-term debt                                                                                 30,112                  70,254
Debt with Clear Channel Communications                                                      1,463,000               1,463,000
Other long-term liabilities                                                                   205,811                 148,560
Minority interest                                                                              63,302                  54,640
Commitment and contingent liabilities (Note G)
OWNER’S EQUITY
Owner’s net investment                                                                       6,679,664               6,679,664
Retained deficit                                                                            (4,250,222)             (4,094,842)
Accumulated other comprehensive income                                                         300,211                 175,342
 Total Owner’s Equity                                                                        2,729,653               2,760,164
 Total Liabilities and Owner’s Equity                                                   $    5,240,933        $      5,232,820

                                               See Notes to Combined Financial Statements

                                                                   F-3
e424b4                                                                 Page 140 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 234 of 689


Table of Contents

                                     COMBINED STATEMENTS OF OPERATIONS

                                                                                        Year Ended December 31,
                                                                           2004                  2003             2002
                                                                                             (In thousands)
Revenue                                                                $   2,447,040       $   2,174,597     $    1,859,641
Operating expenses:
  Direct operating expenses (exclusive of depreciation and
   amortization)                                                           1,262,317           1,133,386            957,830
  Selling, general and administrative expenses (exclusive of
   depreciation and amortization)                                           499,457              456,893            392,803
  Depreciation and amortization                                             388,217              379,640            336,895
  Corporate expenses (exclusive of depreciation and amortization)            53,770               54,233             52,218
Operating income                                                            243,279              150,445            119,895
Interest expense                                                             14,177               14,201             11,623
Intercompany interest expense                                               145,653              145,648            227,402
Equity in earnings (loss) of nonconsolidated affiliates                         (76)              (5,142)             3,620
Other income (expense) — net                                                (13,341)              (8,595)             9,164
Income (loss) before income taxes and cumulative effect of a change in
  accounting principle                                                       70,032              (23,141)          (106,346)
Income tax (expense) benefit:
Current                                                                      (23,422)             12,092             72,008
Deferred                                                                     (39,132)            (23,944)           (21,370)
Income (loss) before cumulative effect of change in accounting
  principle                                                                   7,478              (34,993)           (55,708)
Cumulative effect of change in accounting principle, net of tax of,
  $113,173 in 2004 and $504,927 in 2002                                    (162,858)                  —           (3,527,198)
Net loss                                                                   (155,380)             (34,993)         (3,582,906)
Other comprehensive income (loss), net of tax:
  Foreign currency translation adjustments                                  124,869              216,214             135,612
Comprehensive income (loss)                                            $    (30,511)       $     181,221     $    (3,447,294)

                                        See Notes to Combined Financial Statements

                                                             F-4
e424b4                                                                 Page 141 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 235 of 689


Table of Contents

                          COMBINED STATEMENTS OF CHANGES IN OWNER’S EQUITY

                                                                                   Accumulated Other
                                           Owner’s Net             Retained          Comprehensive
                                           Investment               Deficit              Income                Total
                                                                              (In thousands)
Balances at December 31, 2001             $ 6,066,825          $     (476,943) $              (176,484)   $    5,413,398
Net loss                                           —               (3,582,906)                      —         (3,582,906)
Net transfers from Clear Channel
 Communications                               612,839                    —                          —           612,839
Currency translation adjustment                    —                     —                     135,612          135,612
Balances at December 31, 2002               6,679,664            (4,059,849)                   (40,872)       2,578,943
Net loss                                           —                (34,993)                        —           (34,993)
Currency translation adjustment                    —                     —                     216,214          216,214
Balances at December 31, 2003               6,679,664            (4,094,842)                   175,342        2,760,164
Net loss                                           —               (155,380)                        —          (155,380)
Currency translation adjustment                    —                     —                     124,869          124,869
Balances at December 31, 2004             $ 6,679,664          $ (4,250,222) $                 300,211    $   2,729,653

                                   See Notes to Combined Financial Statements

                                                         F-5
e424b4                                                                  Page 142 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 236 of 689


Table of Contents

                                        COMBINED STATEMENTS OF CASH FLOWS

                                                                                                Year Ended December 31,
                                                                                   2004                2003               2002
                                                                                                     (In thousands)
CASH FLOWS FROM OPERATING ACTIVITIES
Net loss                                                                       $ (155,380)         $    (34,993)    $     (3,582,906)
Reconciling items:
 Cumulative effect of a change in accounting principle, net of tax                 162,858                  —             3,527,198
 Depreciation                                                                      321,071             312,692              271,683
 Amortization of intangibles                                                        67,146              66,948               65,212
 Deferred taxes                                                                     39,132              23,944               21,370
 (Gain) loss on sale of operating and fixed assets                                 (11,718)            (11,047)              (7,118)
 (Gain) loss on sale of other investments                                               —                  (81)                  —
 Equity in earnings (loss) of nonconsolidated affiliates                                76               5,142               (3,620)
 Increase (decrease) other, net                                                      5,024               2,888              (16,603)
Changes in operating assets and liabilities, net of effects of acquisitions:
 Decrease (increase) in accounts receivable                                         (21,149)            (84,197)            (28,870)
 Decrease (increase) in prepaid expenses                                             (1,468)             (5,478)              4,598
 Decrease (increase) in other current assets                                          4,262               2,589              11,377
 Increase (decrease) in accounts payable, accrued expenses and other
    liabilities                                                                     51,535              99,583               57,821
 Increase (decrease) in accrued interest                                               343                (692)                  41
 Increase (decrease) in deferred income                                             (2,537)             10,587               17,220
 Increase (decrease) in accrued income taxes                                        33,300              45,574              (17,168)
Net cash provided by operating activities                                          492,495             433,459              320,235
CASH FLOWS FROM INVESTING ACTIVITIES
Decrease (increase) in notes receivable, net                                              414              (202)                 98
Decrease (increase) in investments in, and advances to nonconsolidated
  affiliates — net                                                                   (6,986)               (619)             (6,068)
Purchase of other investments                                                          (961)                 —                   —
Proceeds from sale of other investment                                               12,076                  —                   —
Purchases of property, plant and equipment                                         (176,140)           (205,145)           (290,187)
Proceeds from disposal of assets                                                      8,354              48,806              45,991
Acquisition of operating assets                                                     (94,878)            (44,137)           (154,685)
Decrease (increase) in other — net                                                  (52,537)            (28,865)            (25,993)
Net cash used in investing activities                                              (310,658)           (230,162)           (430,844)
CASH FLOWS FROM FINANCING ACTIVITIES:
Draws on credit facilities                                                         71,389             122,032               192,418
Payments on credit facilities                                                    (104,945)           (190,077)             (175,646)
Proceeds from issuance of debt with Clear Channel Communications                       —                   —                154,685
Net transfers (to) from Clear Channel Communications                             (148,188)           (154,446)                1,736
Payments on long-term debt                                                           (262)                 —                     —
Net cash provided by (used in) financing activities                              (182,006)           (222,491)              173,193
Effect of exchange rate changes on cash                                             4,012               7,558               (16,843)
Net increase (decrease) in cash and cash equivalents                                3,843             (11,636)               45,741
Cash and cash equivalents at beginning of year                                     34,105              45,741                    —
Cash and cash equivalents at end of year                                       $   37,948          $   34,105      $         45,741
SUPPLEMENTAL DISCLOSURE
 Cash paid during the year for interest                                        $   175,395         $   198,296     $        267,972
 Cash paid during the year for taxes                                           $    22,195         $    18,043     $         12,996

                                            See Notes to Combined Financial Statements

                                                                  F-6
e424b4                                                                  Page 143 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 237 of 689


Table of Contents

                                    NOTES TO COMBINED FINANCIAL STATEMENTS

NOTE A — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES
    Basis of Presentation
    Clear Channel Outdoor Holdings, Inc. (“the Company”) is currently a wholly-owned subsidiary of Clear Channel
Communications Inc. (“Clear Channel Communications”), a diversified media company with operations in radio broadcasting,
outdoor advertising, and live entertainment. On April 29, 2005, Clear Channel Communications announced a plan to separate its
outdoor advertising business into a separate company. As part of the plan, Clear Channel Communications intends on completing
an initial public offering (“IPO”) of 10% of the Company’s common stock. Effective November 9, 2005 Clear Channel
Communications and its subsidiaries contributed and transfered to the Company all of the assets and liabilities of the outdoor
advertising businesses not currently held by the Company prior to the completion of the IPO.

    Nature of Business
    The Company operates in the outdoor advertising industry by selling advertising on billboards, street furniture and other
transit advertising displays. The Company has two principal business segments: domestic and international. The domestic
segment includes operations in North and South America; and the international segment includes operations in Europe, Asia,
Africa and Australia.

    Principles of Combination
    The combined financial statements include assets and liabilities of Clear Channel Communications not currently owned by
the Company that will be transferred prior to or concurrent with the IPO transaction. The combined financial statements are
comprised of businesses included in the consolidated financial statements and accounting records of Clear Channel
Communications using the historical results of operations, and historical basis of assets and liabilities of the outdoor business.
Significant intercompany accounts among the combined businesses have been eliminated in consolidation. Investments in
nonconsolidated affiliates are accounted for using the equity method of accounting.

    Cash and Cash Equivalents
   Cash and cash equivalents include all highly liquid investments with an original maturity of three months or less.

    Allowance for Doubtful Accounts
    The Company evaluates the collectibility of its accounts receivable based on a combination of factors. In circumstances
where it is aware of a specific customer’s inability to meet its financial obligations, it records a specific reserve to reduce the
amounts recorded to what it believes will be collected. For all other customers, it recognizes reserves for bad debt based on
historical experience of bad debts as a percent of revenues for each business unit, adjusted for relative improvements or
deteriorations in the agings and changes in current economic conditions.

    Prepaid Expenses
    Most of the Company’s prepaid expenses relate to lease payments on advertising structures that are located on leased land.
Domestic land rents are typically paid in advance for periods ranging from one to twelve months. International land rents are paid
both in advance and in arrears, for periods ranging from one to twelve months. Most international street furniture advertising
display faces are licensed through municipalities for up to 20 years. The street furniture licenses often include a percent of
revenue to be paid along with a base rent payment. Prepaid land leases are recorded as an asset and expensed ratably over the
related rental term and license and rent payments in arrears are recorded as an accrued liability.

                                                                  F-7
e424b4                                                                  Page 144 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 238 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)


   Purchase Accounting
    The Company accounts for its business acquisitions under the purchase method of accounting. The total cost of acquisitions is
allocated to the underlying identifiable net assets, including any related indefinite-lived permit intangible assets, based on their
respective estimated fair values. The excess of the purchase price over the estimated fair values of the net assets acquired is
recorded as goodwill. Determining the fair value of assets acquired and liabilities assumed requires management’s judgment and
often involves the use of significant estimates and assumptions, including assumptions with respect to future cash inflows and
outflows, discount rates, asset lives and market multiples, among other items. In addition, reserves have been established on the
Company’s balance sheet related to acquired liabilities and qualifying restructuring costs and contingencies based on assumptions
made at the time of acquisition. The Company evaluates these reserves on a regular basis to determine the adequacies of the
amounts.

   Asset Retirement Obligation
    On January 1, 2003, the Company adopted Statement of Financial Accounting Standards No. 143, Accounting for Asset
Retirement Obligations. The Company’s asset retirement obligation is reported in “Other long-term liabilities” and relates
primarily to the Company’s obligation upon the termination or non-renewal of a lease to dismantle and remove its advertising
structures from the leased land and to reclaim the site to its original condition. The Company records the present value of
obligations associated with the retirement of its advertising structures in the period in which the obligation is incurred. The
liability is capitalized as part of the related advertising structures carrying amount. Over time, accretion of the liability is
recognized as an operating expense and the capitalized cost is depreciated over the expected useful life of the related asset.

   Property, Plant and Equipment
   Property, plant and equipment are stated at cost. Depreciation is computed using the straight-line method at rates that, in the
opinion of management, are adequate to allocate the cost of such assets over their estimated useful lives, which are as follows:
   Buildings and improvements — 10 to 39 years
   Structures — 5 to 40 years
   Furniture and other equipment — 3 to 20 years
   Leasehold improvements — shorter of economic life or lease term assuming renewal periods, if appropriate
    For assets associated with a lease or contract, the assets are depreciated at the shorter of the economic life or the lease or
contract term, assuming renewal periods, if appropriate. Expenditures for maintenance and repairs are charged to operations as
incurred, whereas expenditures for renewal and betterments are capitalized.
    The Company tests for possible impairment of property, plant, and equipment whenever events or changes in circumstances,
such as a reduction in operating cash flow or a dramatic change in the manner that the asset is intended to be used indicate that
the carrying amount of the asset may not be recoverable. If indicators exist, the Company compares the estimated undiscounted
future cash flows related to the asset to the carrying value of the asset. If the carrying value is greater than the estimated
undiscounted future cash flow amount, an impairment charge is recorded in depreciation and amortization expense in the
statement of operations for amounts necessary to reduce the carrying value of the asset to fair value. The impairment loss
calculations require management to apply judgment in estimating future cash flows and the discount rates that reflects the risk
inherent in future cash flows.

                                                                F-8
e424b4                                                                  Page 145 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 239 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)


    Intangible Assets
    The Company classifies intangible assets as definite-lived or indefinite-lived intangible assets, as well as goodwill. Definite-
lived intangibles include primarily transit and street furniture contracts, which are amortized over the respective lives of the
agreements, typically five to fifteen years. The Company periodically reviews the appropriateness of the amortization periods
related to its definite-lived assets. These assets are stated at cost. Indefinite-lived intangibles include billboard permits. The
excess cost over fair value of net assets acquired is classified as goodwill. The indefinite-lived intangibles and goodwill are not
subject to amortization, but are tested for impairment at least annually.
    The Company tests for possible impairment of definite-lived intangible assets whenever events or changes in circumstances,
such as a reduction in operating cash flow or a dramatic change in the manner that the asset is intended to be used indicate that
the carrying amount of the asset may not be recoverable. If indicators exist, the Company compares the estimated undiscounted
future cash flows related to the asset to the carrying value of the asset. If the carrying value is greater than the estimated
undiscounted future cash flow amount, an impairment charge is recorded in depreciation and amortization expense in the
statement of operations for amounts necessary to reduce the carrying value of the asset to fair value.
    The Company performed its 2004 annual impairment test for its permits using a direct valuation technique as prescribed by
the Emerging Issues Task Force (“EITF”) Topic D-108, Use of the Residual Method to Value Acquired Assets Other Than
Goodwill (“D-108”), which the Company adopted in the fourth quarter of 2004. Certain assumptions are used under the
Company’s direct valuation technique, including market penetration leading to revenue potential, profit margin, duration and
profile of the build-up period, estimated start-up cost and losses incurred during the build-up period, the risk adjusted discount
rate and terminal values. The Company considered fair values derived by a third-party valuation firm to assist it in performing its
impairment test. Impairment charges, other than the charge taken under the transitional rules of Financial Accounting Standards
No. 142, Goodwill and Other Intangible Assets (“Statement 142”) and D-108, are recorded in depreciation and amortization
expense on the statement of operations.
    At least annually, the Company performs its impairment test for each reporting unit’s goodwill using a discounted cash flow
model to determine if the carrying value of the reporting unit, including goodwill, is less than the fair value of the reporting unit.
Certain assumptions are used in determining the fair value, including assumptions about cash flow rates, discount rates, and
terminal values. If the fair value of the Company’s reporting unit is less than the carrying value of the reporting unit, the
Company reduces the carrying amount of goodwill. Impairment charges, other than the charge taken under the transitional rules
of Statement 142 are recorded in amortization expense on the statement of operations.

    Nonconsolidated Affiliates
    In general, investments in which the Company owns 20 percent to 50 percent of the common stock or otherwise exercises
significant influence over the company are accounted for under the equity method. The Company does not recognize gains or
losses upon the issuance of securities by any of its equity method investees. The Company reviews the value of equity method
investments and records impairment charges in the statement of operations for any decline in value that is determined to be other-
than-temporary.

    Financial Instruments
   Due to their short maturity, the carrying amounts of accounts and notes receivable, accounts payable, accrued liabilities and
short-term borrowings approximated their fair values at December 31, 2004 and 2003. Additionally, as none of the Company’s
debt is publicly traded, the carrying amounts of long-term debt approximated their fair value at December 31, 2004 and 2003.

                                                                 F-9
e424b4                                                                  Page 146 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 240 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)


   Income Taxes
     The Company accounts for income taxes using the liability method. Under this method, deferred tax assets and liabilities are
determined based on differences between financial reporting bases and tax bases of assets and liabilities and are measured using
the enacted tax rates expected to apply to taxable income in the periods in which the deferred tax asset or liability is expected to
be realized or settled. Deferred tax assets are reduced by valuation allowances if the Company believes it is more likely than not
that some portion or all of the asset will not be realized. As all earnings from the Company’s foreign operations are permanently
reinvested and not distributed, the Company’s income tax provision does not include additional U.S. taxes on foreign operations.
It is not practical to determine the amount of federal income taxes, if any, that might become due in the event that the earnings
were distributed.
    The operations of the Company are included in a consolidated federal income tax return filed by Clear Channel
Communications, Inc. However, for financial reporting purposes, the Company’s provision for income taxes has been computed
on the basis that the Company files separate consolidated income tax returns with its subsidiaries.

   Revenue Recognition
    The Company provides services under the terms of contracts covering periods up to three years, which are generally billed
monthly. Revenue for advertising space rental is recognized ratably over the term of the contract. Advertising revenue is reported
net of agency commissions. Agency commissions are calculated based on a stated percentage applied to gross billing revenue for
the Company’s operations. Clients remit the gross billing amount to the agency and the agency remits gross billings less their
commission to the Company. Payments received in advance of being earned are recorded as deferred income.
   The Company believes that the credit risk with respect to trade receivables is limited due to the large number and the
geographic diversification of its customers.

   Foreign Currency
    Results of operations for foreign subsidiaries and foreign equity investees are translated into U.S. dollars using the average
exchange rates during the year. The assets and liabilities of those subsidiaries and investees, other than those of operations in
highly inflationary countries, are translated into U.S. dollars using the exchange rates at the balance sheet date. The related
translation adjustments are recorded in a separate component of owner’s equity, “Accumulated other comprehensive income.”
Foreign currency transaction gains and losses, as well as gains and losses from translation of financial statements of subsidiaries
and investees in highly inflationary countries, are included in operations.

   Use of Estimates
    The preparation of financial statements in conformity with generally accepted accounting principles requires management to
make estimates, judgments, and assumptions that affect the amounts reported in the financial statements and accompanying notes
including, but not limited to, legal, tax and insurance accruals. The Company bases its estimates on historical experience and on
various other assumptions that are believed to be reasonable under the circumstances. Actual results could differ from those
estimates.

   New Accounting Pronouncements
   The Securities and Exchange Commission (“SEC”) staff issued D-108 at the September 2004 meeting of the EITF. D-
108 states that the residual method should no longer be used to value intangible assets other than goodwill. Rather, a direct
method should be used to determine the fair value of all intangible assets required to be recognized under Statement of Financial
Accounting Standards No. 141,

                                                                F-10
e424b4                                                                  Page 147 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 241 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

Business Combinations. Registrants who have applied the residual method to the valuation of intangible assets for purposes of
impairment testing under Statement 142 shall perform an impairment test using a direct value method on all intangible assets that
were previously valued using the residual method by no later than the beginning of their first fiscal year beginning after
December 15, 2004. The Company adopted D-108 for its fiscal year ended December 31, 2004. As a result of adoption, the
Company recorded a non-cash charge of $162.9 million, net of deferred taxes of $113.2 million, as a cumulative effect of a
change in accounting principle during the fourth quarter of 2004. See Note B for more disclosure.
   In December 2004, the Financial Accounting Standards Board (“FASB”) issued Financial Accounting Standard No. 153,
Exchanges of Nonmonetary Assets, an amendment of APB Opinion No. 29 (“Statement 153”). Statement 153 eliminates the
APB 29 exception for nonmonetary exchanges of similar productive assets and replaces it with an exception for exchanges of
nonmonetary assets that do not have commercial substance. Statement 153 is effective for financial statements for fiscal years
beginning after June 15, 2005. Earlier application is permitted for nonmonetary asset exchanges occurring in fiscal periods
beginning after the date of issuance. The provisions of Statement 153 should be applied prospectively. The Company expects to
adopt Statement 153 for its fiscal year beginning January 1, 2006 and management does not believe that adoption will materially
impact the Company’s financial position or results of operations.
     In December 2004, the FASB issued Staff Position 109-2, Accounting and Disclosure Guidance for the Foreign Repatriation
Provision within the American Jobs Creation Act of 2004 (“FSP 109-2”). FSP 109-2 allows an enterprise additional time beyond
the financial reporting period in which the Act was enacted to evaluate the effects of the Act on its plans for repatriation of
unremitted earnings for purposes of applying Financial Accounting Standard No. 109, Accounting for Income Taxes,
(“Statement 109”). FSP 109-2 clarifies that an enterprise is required to apply the provisions of Statement 109 in the period, or
periods, it decides on its plan(s) for reinvestment or repatriation of its unremitted foreign earnings. FSP 109-2 requires disclosure
if an enterprise is unable to reasonably estimate, at the time of issuance of its financial statements, the related range of income tax
effects for the potential range of foreign earnings that it may repatriate and requires an enterprise to recognize income tax
expense (benefit) if an enterprise decides to repatriate a portion of unremitted earnings under the repatriation provision while it is
continuing to evaluate the effects of the repatriation provision for the remaining portion of the unremitted foreign earnings.
FSP 109-2 is effective upon issuance. The Company currently has the ability and intent to reinvest any undistributed earnings of
its foreign subsidiaries. Any impact from this legislation has not been reflected in the amounts shown since the Company is
reinvested for the foreseeable future.
     On December 16, 2004, the FASB issued Statement of Financial Accounting Standards No. 123 (revised 2004), Share-Based
Payment, (“Statement 123(R)”) which is a revision of Statement of Financial Accounting Standards No. 123, Accounting for
Stock-Based Compensation (“Statement 123”). Statement 123(R) supersedes Accounting Principles Board Opinion No. 25,
Accounting for Stock Issued to Employees (“APB 25”), and amends Statement No. 95, Statement of Cash Flows. Generally, the
approach in Statement 123(R) is similar to the approach described in Statement 123. However, Statement 123(R) requires all
share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based
on their fair values. Pro forma disclosure is no longer an alternative. Statement 123(R) is effective for financial statements for the
first interim or annual period beginning after June 15, 2005. Early adoption is permitted in periods in which financial statements
have not yet been issued. In April 2005, the SEC issued a press release announcing that it would provide for phased-in
implementation guidance for Statement 123(R). The SEC would require that registrants that are not small business issuers adopt
Statement 123(R)’s fair value method of accounting for share-based payments to employees no later than the beginning of the
first fiscal year beginning after June 15, 2005. The Company intends to adopt Statement 123(R) on January 1, 2006.

                                                                 F-11
e424b4                                                                  Page 148 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 242 of 689


Table of Contents

                          NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

    As permitted by Statement 123, the Company currently accounts for share-based payments to employees using the APB 25
intrinsic value method and, as such, generally recognizes no compensation cost for employee stock options. Accordingly, the
adoption of Statement 123(R)’s fair value method could have a significant impact on the Company’s result of operations,
although it will have no impact on its overall financial position. The Company is unable to quantify the impact of adoption of
Statement 123(R) at this time because it will depend on levels of share-based payments granted in the future. However, had the
Company adopted Statement 123(R) in prior periods, the impact of that standard would have approximated the impact of
Statement 123 as described in the disclosure of pro forma net income and earnings per share below. Statement 123(R) also
requires the benefits of tax deductions in excess of recognized compensation cost to be reported as a financing cash flow. This
requirement will increase net financing cash flows in periods after adoption. The Company cannot estimate what those amounts
will be in the future because they depend on, among other things, when employees exercise stock options.

   Stock Based Compensation
    The Company does not have any compensation plans under which it grants stock awards to employees. On behalf of the
Company, Clear Channel Communications grants the Company’s officers and other key employees stock options to purchase
shares of Clear Channel Communications common stock. Clear Channel Communications accounts for its stock-based award
plans in accordance with APB 25, and related interpretations, under which compensation expense is recorded to the extent that
the current market price of the underlying stock exceeds the exercise price. Clear Channel Communications calculates the pro
forma stock compensation expense as if the stock-based awards had been accounted for using the provisions of Statement 123.
The stock compensation expense is then allocated to the Company based on the percentage of options outstanding to employees
of the Company. The required pro forma disclosures, based on this allocated expense are as follows:
                                                                                      2004           2003             2002
                                                                                                  (In thousands)
Income (loss) before cumulative effect of a change in accounting principle:
  Reported                                                                          $ 7,478      $ (34,993)        $ (55,708)
  Pro forma stock compensation expense, net of tax                                    (6,474)       (3,701)           (4,447)
  Pro Forma                                                                         $ 1,004      $ (38,694)        $ (60,155)

                                                              F-12
e424b4                                                                  Page 149 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 243 of 689


Table of Contents

                            NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)


NOTE B — INTANGIBLE ASSETS AND GOODWILL
    Definite-lived Intangibles
    The Company has definite-lived intangible assets which consist primarily of transit and street furniture contracts and other
contractual rights, all of which are amortized over the respective lives of the agreements. Other definite-lived intangible assets
are amortized over the period of time the assets are expected to contribute directly or indirectly to the Company’s future cash
flows. The following table presents the gross carrying amount and accumulated amortization for each major class of definite-
lived intangible assets at December 31, 2004 and 2003:
                                                                2004                                              2003
                                               Gross Carrying              Accumulated           Gross Carrying              Accumulated
                                                  Amount                   Amortization             Amount                   Amortization
                                                                                     (In thousands)
Transit, street furniture, and other
  contractual rights                       $           688,373         $         364,939     $           655,775         $         289,821
Other                                                   57,093                    46,243                  56,301                    37,688
 Total                                     $           745,466         $         411,182     $           712,076         $         327,509

   Total amortization expense from definite-lived intangible assets for the years ended December 31, 2004, 2003 and 2002 was
$67.1 million, $66.9 million and $65.2 million, respectively. The following table presents the Company’s estimate of
amortization expense for each of the five succeeding fiscal years for definite-lived intangible assets that exist at December 31,
2004:
                                                                                                                  (In thousands)
2005                                                                                                          $              83,251
2006                                                                                                                         73,072
2007                                                                                                                         47,875
2008                                                                                                                         20,049
2009                                                                                                                         17,502
   As acquisitions and dispositions occur in the future and as purchase price allocations are finalized, amortization expense may
vary.

    Indefinite-lived Intangibles
   On January 1, 2002, the Company adopted Statement 142, which addresses financial accounting and reporting for acquired
goodwill and other intangible assets and supersedes APB Opinion No. 17, Intangible Assets. Statement 142 established new
accounting for goodwill and other intangible assets recorded in business combinations. The Company performed the initial
impairment test of its billboard permits at January 1, 2002 and subsequent impairment tests were performed at October 1, 2002,
2003 and 2004, all of which resulted in no impairment charge.
    Upon the adoption of Statement 142 on January 1, 2002, the Company began to separately identify billboard permits as an
indefinite-lived intangible asset. The Company’s billboard permits are issued in perpetuity by state and local governments and
are transferable or renewable at little or no cost. Permits typically include the location for which the permit allows the Company
the right to operate an advertising structure. The Company’s permits are located on either owned or leased land. In cases where
the Company’s permits are located on leased land, the leases are typically from 10 to 30 years and renew indefinitely, with rental
payments generally escalating at an inflation based index. If the Company loses its lease, the Company will typically obtain
permission to relocate the permit or bank it with the municipality for future use.

                                                                 F-13
e424b4                                                                  Page 150 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 244 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

   The Company does not amortize its billboard permits. The Company tests these indefinite-lived intangible assets for
impairment at least annually. The carrying amount for billboard permits at December 31, 2004 and 2003 were $211.7 million and
$424.6 million, respectively.
    The SEC staff issued D-108 at the September 2004 meeting of the EITF. D-108 states that the residual method should no
longer be used to value intangible assets other than goodwill. Rather, D-108 requires that a direct method be used to value
intangible assets other than goodwill. Prior to adoption of D-108, the Company recorded its acquisition at fair value using an
industry accepted income approach. The value calculated using the income approach was allocated to the indefinite-lived
intangibles after deducting the value of tangible and intangible assets, as well as estimated costs of establishing a business at the
market level. The Company used a similar approach in its annual impairment test prior to its adoption of D-108.
    D-108 requires that an impairment test be performed upon adoption using a direct method for valuing intangible assets other
than goodwill. Under the direct method, it is assumed that rather than acquiring indefinite-lived intangible assets as a part of a
going concern business, the buyer hypothetically obtains indefinite-lived intangible assets and builds a new operation with
similar attributes from scratch. Thus, the buyer incurs start-up costs during the build-up phase which are normally associated with
going concern value. Initial capital costs are deducted from the discounted cash flows model, which results in value that is
directly attributable to the indefinite-lived intangible assets.
    Under the direct method, the Company continues to aggregate its indefinite-lived intangible assets at the market level for
purposes of impairment testing as prescribed by EITF 02-07 Unit of Accounting for Testing Impairment of Indefinite-Lived
Intangible Assets. The Company’s key assumptions using the direct method are market revenue growth rates, market share, profit
margin, duration and profile of the build-up period, estimated start-up capital costs and losses incurred during the build-up
period, the risk-adjusted discount rate and terminal values. This data is populated using industry normalized information
representing an average station within a market.
    The Company’s adoption of the direct method resulted in an aggregate fair value of its indefinite-lived intangible assets that
were less than the carrying value determined under its prior method. As a result of the adoption of D-108, the Company recorded
a non-cash charge of $162.9 million, net of deferred taxes of $113.2 million as a cumulative effect of a change in accounting
principle during the fourth quarter of 2004.

                                                                 F-14
e424b4                                                                  Page 151 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 245 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)


   Goodwill
   The Company tests goodwill for impairment using a two-step process. The first step, used to screen for potential impairment,
compares the fair value of the reporting unit with its carrying amount, including goodwill. The second step, used to measure the
amount of the impairment loss, compares the implied fair value of the reporting unit goodwill with the carrying amount of that
goodwill. The following table presents the changes in the carrying amount of goodwill in each of the Company’s reportable
segments for the years ended December 31, 2004 and 2003:
                                                                              Domestic          International             Total
                                                                                                 (In thousands)
Balance as of December 31, 2002                                             $ 346,837       $          294,129        $ 640,966
 Acquisitions                                                                   2,371                   13,611           15,982
 Dispositions                                                                    (894)                      —              (894)
 Foreign currency translation                                                      —                    48,392           48,392
 Adjustments                                                                   (2,978)                    (671)          (3,649)
Balance as of December 31, 2003                                               345,336                  355,461          700,797
 Acquisitions                                                                  53,719                    3,066           56,785
 Foreign currency translation                                                      —                    29,401           29,401
 Adjustments                                                                   (1,678)                   1,701               23
Balance as of December 31, 2004                                             $ 397,377       $          389,629        $ 787,006

    Upon adopting Statement 142, the Company completed the two-step impairment test during the first quarter of 2002. As a
result of this test, the Company recognized impairment of approximately $3.5 billion, net of deferred taxes of $504.9 million
related to tax deductible goodwill, as a component of the cumulative effect of a change in accounting principle during the first
quarter of 2002.

NOTE C — BUSINESS ACQUISITIONS
   2004 Acquisitions:
   Medallion Merger
    In September 2004, the Company acquired Medallion Taxi Media, Inc. (“Medallion”) for $31.6 million. Medallion’s
operations include advertising displays placed on the top of taxi cabs. The Company began consolidating the results of operations
in September 2004.
    In addition to the above, during 2004 the Company acquired display faces for $60.8 million in cash and acquired equity
interests in international outdoor companies for $2.5 million in cash. Also, the Company exchanged advertising assets, valued at
$23.7 million for other advertising assets valued at $32.3 million. As a result of this exchange, the Company recorded a gain of
$8.6 million in “Other income (expense) — net.”

   2003 Acquisitions:
    During 2003 the Company acquired domestic display faces for $28.3 million in cash. The Company also acquired
investments in nonconsolidated affiliates for $10.7 million in cash and acquired an additional 10% interest in a subsidiary for
$5.1 million in cash.

                                                               F-15
e424b4                                                                    Page 152 of 184
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 246 of 689


Table of Contents

                             NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)


    2002 Acquisitions:
    Ackerley Merger
    In June 2002 the Company acquired The Ackerley Group, Inc. (“Ackerley”). Ackerley operated approximately 6,000 outdoor
displays in the Boston, Seattle and Portland, Oregon metropolitan markets, which are now operated by the Company. The
transaction was funded by $26.3 million of the Company’s operating cash and a non-cash capital contribution from Clear
Channel Communications of $612.8 million. This transaction resulted in the recognition of approximately $358.8 million of
goodwill, $42.8 million of which was tax deductible.
   The results of operations for the year ended December 31, 2002 include the operations of Ackerley from June 2002.
Unaudited pro forma combined results of operations, assuming the Ackerley acquisition had occurred on January 1, 2002 would
have been as follows:
                                                                                                            (In thousands)
Revenue                                                                                                $            1,887,051
Income (loss) before cumulative effect of a change in accounting principle                             $              (38,871)
Net loss                                                                                               $           (3,566,069)
    The pro forma information above is presented in response to applicable accounting rules relating to business acquisitions and
is not necessarily indicative of the actual results that would have been achieved had the merger occurred at the beginning of
2002, nor is it indicative of future results of operations.

    Other
    In addition to the acquisition discussed above, during 2002 the Company acquired domestic display faces for $126.3 million
in cash and acquired investments in nonconsolidated affiliates for $2.1 million in cash.

    Acquisition Summary
   The following is a summary of the assets and liabilities acquired and the consideration given for all acquisitions made during
2004 and 2003:
                                                                                                           2004               2003
                                                                                                               (In thousands)
Accounts receivable                                                                                $            —         $    210
Property, plant and equipment                                                                               15,061          10,945
Permits                                                                                                     36,956          19,499
Goodwill                                                                                                    45,762           7,795
Investments                                                                                                  2,512          11,993
                                                                                                           100,291          50,442
Other liabilities                                                                                           (3,058)         (6,354)
Deferred tax                                                                                                (2,355)             49
                                                                                                            (5,413)         (6,305)
Cash paid for acquisitions                                                                         $        94,878        $ 44,137

    The Company has entered into certain agreements relating to acquisitions that provide for purchase price adjustments and
other future contingent payments based on the financial performance of the acquired company. The Company will continue to
accrue additional amounts related to such contingent payments if and when it is determinable that the applicable financial
performance targets will be met. The

                                                              F-16
e424b4                                                                  Page 153 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 247 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

aggregate of these contingent payments, if performance targets were met, would not significantly impact the Company’s financial
position or results of operations.

   Restructuring:
     As a result of the Company’s acquisition of Ackerley in June 2002, the Company recorded a $9.4 million accrual related to
the restructuring of Ackerley’s operations. Of the $9.4 million, $5.3 million is related to severance and $4.1 million is related to
lease terminations. The Ackerley corporate office closed in July 2002. At December 31, 2004, the accrual balance for this
restructuring was $1.9 million. This restructuring has resulted in the actual termination of 19 employees. The Company recorded
a liability in purchase accounting for Ackerley primarily related to severance for terminated employees and lease terminations as
follows:
                                                                                               2004            2003            2002
                                                                                                          (In thousands)
Severance and lease termination costs:
  Accrual at January 1                                                                       $ 2,661       $    8,940      $    —
  Estimated costs charged to restructuring accrual in purchase accounting                         —                —         9,375
  Adjustments to restructuring accrual                                                          (377)          (5,265)          —
  Payments charged against restructuring accrual                                                (357)          (1,014)        (435)
Remaining severance and lease termination accrual at December 31                             $ 1,927       $    2,661      $ 8,940

    The remaining restructuring accrual is comprised solely of lease termination, which will be paid over the next five years.
During 2004, there were no payments charged to the restructuring reserve related to severance. The Company made adjustments
to finalize the purchase price allocation for the Ackerley merger in 2003.
   In addition to the restructuring described above, the Company restructured its operations in Spain during the fourth quarter of
2004. As a result, the Company has recorded a $4.1 million accrual in selling, general and administrative expenses. Of the
$4.1 million, $2.2 million was related to severance and $1.9 million was related to consulting and other costs. As of
December 31, 2004, this accrual balance remained $4.1 million. It is expected that this accrual will be paid over the next year.
This restructuring will result in the termination of 44 employees.
    During 2003, the Company restructured its operations in France resulting in a $13.8 million restructuring accrual being
recorded in selling, general and administrative expenses. Of the $13.8 million, $12.5 million was related to severance and
$1.3 million was related to lease terminations and consulting costs. As of December 31, 2004, this accrual balance was
$.8 million. It is expected that this accrual will be paid during 2005. This restructuring resulted in the termination of 134
employees.

NOTE D — INVESTMENTS
   The Company’s most significant investments in nonconsolidated affiliates are listed below:

   Clear Media
    At December 31, 2004, the Company owned 48.1% of the total number of shares of Hainan White Horse Advertising Media
Investment Co. Ltd. (“Clear Media”), formerly known as White Horse, a Chinese company that operates street furniture displays
throughout China. At December 31, 2004, the fair market value of the Company’s shares of Clear Media was $231.3 million.

                                                                F-17
e424b4                                                                     Page 154 of 184
             Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 248 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)


    Clear Channel Independent
   The Company owns a 50% interest in Clear Channel Independent (“CCI”), formerly known as Corp Comm, a South African
company involved in outdoor advertising.

    Alessi
   The Company owns a 35% interest in Alessi, an Italian company involved in outdoor advertising.

    Summarized Financial Information
   The following table summarizes the Company’s investments in these nonconsolidated affiliates:
                                                                   Clear                                       All
                                                                   Media          CCI          Alessi         Others       Total
                                                                                            (In thousands)
At December 31, 2003                                              $ 77,257     $ 29,557      $ 22,977        $ 25,855    $ 155,646
Acquisition (disposition) of investments                                —         1,456           520            (298)       1,678
Transfers from cost investments and other reclasses                     —            —             —              852          852
Additional investment, net                                              —         7,508            —             (522)       6,986
Equity in net earnings (loss)                                       (3,990)       5,475           707          (2,268)         (76)
Foreign currency translation adjustment                                (33)       7,372         1,894             738        9,971
At December 31, 2004                                              $ 73,234     $ 51,368      $ 26,098        $ 24,357    $ 175,057

    The above investments are not consolidated, but are accounted for under the equity method of accounting, whereby the
Company records its investments in these entities in the balance sheet as “Investments in, and advances to, nonconsolidated
affiliates.” The Company’s interests in their operations are recorded in the statement of operations as “Equity in earnings (loss) of
nonconsolidated affiliates.” Accumulated undistributed earnings included in retained deficit for these investments were
$5.5 million, $5.4 million and $.3 million for December 31, 2004, 2003 and 2002, respectively.

    Other Investments
    Cost and fair value of other investments at December 31, 2004 and 2003 was $3.2 million and $16.5 million, respectively. At
December 31, 2004, these marketable securities were all classified as other cost investments. At December 31, 2003,
$11.9 million of these marketable securities were classified as trading and the remaining $4.6 million was classified as other cost
investments.

NOTE E — ASSET RETIREMENT OBLIGATION
    The Company has an asset retirement obligation of $49.2 million as of December 31, 2004, which is reported in “Other long-
term liabilities.” The liability relates to the Company’s obligation to dismantle and remove its advertising displays from leased
land and to reclaim the site to its original condition upon the termination or non-renewal of a lease. The liability is capitalized as
part of the related long-lived assets’ carrying value. Due to the high rate of lease renewals over a long period of time, the
calculation assumes that all related assets will be removed at some period over the next 50 years. An estimate of third-party cost
information is used with respect to the dismantling of the structures and the reclamation of the site. The interest rate used to
calculate the present value of such costs over the retirement period is based on an estimated risk adjusted credit rate for the same
period. During 2004, the Company increased its liability due to a change in estimate associated with the remediation costs used in
the calculation. This change was recorded as an addition to the liability and related assets’ carrying values.

                                                                F-18
e424b4                                                                  Page 155 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 249 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

   The following table presents the activity related to the Company’s asset retirement obligation:
                                                                                                               (In thousands)
Balance at December 31, 2003                                                                               $            24,000
  Adjustment due to change in estimate of related costs                                                                 26,850
  Accretion of liability                                                                                                 1,800
  Liabilities settled                                                                                                   (3,434)
Balance at December 31, 2004                                                                               $            49,216

NOTE F — LONG-TERM DEBT
   Long-term debt at December 31, 2004 and 2003 consisted of the following:
                                                                                                           December 31,
                                                                                                    2004                    2003
                                                                                                           (In thousands)
Debt with Clear Channel Communications                                                        $    1,463,000           $    1,463,000
Bank credit facilities                                                                                23,938                   50,119
Other long-term debt                                                                                 152,442                  156,898
                                                                                                   1,639,380                1,670,017
Less: current portion                                                                                146,268                  136,763
Total long-term debt                                                                          $    1,493,112           $    1,533,254

    Debt with Clear Channel Communications
    In 2002, the Company converted its $1.3 billion line of credit with Clear Channel Communications and issued two
intercompany notes to Clear Channel Communications in the aggregate original principal amount of approximately $1.5 billion.
The Company received $.2 million in excess proceeds that were used to acquire operating assets. The first intercompany note in
the original principal amount of approximately $1.4 billion matures on December 31, 2017 and may be prepaid in whole at any
time, or in part from time to time, and accrues interest at a per annum rate of 10%. The second intercompany note in the original
principal amount of approximately $73.0 million matures on December 31, 2017 and may be prepaid in whole at any time, or in
part from time to time, and accrues interest at a per annum rate of 9%. Prior to the issuance of the two intercompany notes, the
Company recorded interest at a per annum rate of 6% on all net borrowings from Clear Channel Communications.

    Bank Credit Facility
    An international subsidiary of the Company had a $150.0 million five-year revolving credit facility with a group of
international banks. This facility allowed for borrowings in various foreign currencies, which were used to hedge net assets in
those currencies and provide funds to the Company’s international operations for certain working capital needs. At December 31,
2003, $50.1 million was outstanding. On July 30, 2004, the Company paid in full this $150.0 million five-year revolving credit
facility. The $150.0 million five-year revolving credit facility was then terminated on August 6, 2004.
    On July 13, 2004, Clear Channel Communications, entered into a five-year, multi-currency revolving credit facility in the
amount of $1.75 billion. Certain of the Company’s international subsidiaries are offshore borrowers under a $150.0 million sub-
limit within this $1.75 billion credit facility. This sub-limit allows for borrowings in various foreign currencies, which are used to
hedge net assets in those currencies and provide funds to the Company’s international operations for certain working capital
needs. Certain of the Company’s international subsidiary borrowings under this sub-limit are guaranteed by Clear Channel

                                                                F-19
e424b4                                                                  Page 156 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 250 of 689


Table of Contents

                          NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

Communications. The interest rate is based upon, LIBOR, or, in the case of Euro, EURIBOR, plus a margin. At December 31,
2004, interest rates on this bank credit facility varied from 1.9% to 5.76%. At December 31, 2004, the outstanding balance on the
$150.0 million sub-limit was $23.9 million and $126.1 million was available for future borrowings, with the entire balance to be
repaid on July 12, 2009.

   Debt Covenants
    Clear Channel Communications’ significant covenants on its $1.75 billion five-year, multi-currency revolving credit facility
relate to leverage and interest coverage contained and defined in the credit facility. The leverage ratio covenant requires Clear
Channel Communications to maintain a ratio of consolidated funded indebtedness to operating cash flow (as defined by the credit
facility) of less than 5.25x. The interest coverage covenant requires Clear Channel Communications to maintain a minimum ratio
of operating cash flow (as defined by the credit facility) to interest expense of 2.50x. In the event that Clear Channel
Communications does not meet these covenants, it is considered to be in default on the credit facility at which time the credit
facility, including the $150.0 sub-limit utilized by certain of the Company’s international subsidiaries, may become immediately
due. At December 31 2004, Clear Channel Communications’ leverage and interest coverage ratios were 3.1x and 6.4x,
respectively. This credit facility contains a cross default provision that would be triggered if Clear Channel Communications
were to default on any other indebtedness greater than $200.0 million. At December 31, 2004, Clear Channel Communications
was in compliance with all debt covenants.

   Other Debt
    Other debt includes various borrowings and capital leases utilized for general operating purposes. Included in the
$152.4 million and $156.9 million balances at December 31, 2004 and 2003, is $146.3 million and $136.8 million, respectively,
that mature in less than one year.
   Future maturities of long-term debt at December 31, 2004 are as follows:
                                                                                                         (In thousands)
2005                                                                                                 $            146,268
2006                                                                                                                3,728
2007                                                                                                                  841
2008                                                                                                                  660
2009                                                                                                               24,110
Thereafter                                                                                                      1,463,773
Total                                                                                                $          1,639,380

NOTE G — COMMITMENTS AND CONTINGENCIES
    The Company leases office space, equipment and the majority of the land occupied by its advertising structures under long-
term operating leases. Some of the lease agreements contain renewal options and annual rental escalation clauses (generally tied
to the consumer price index), as well as provisions for the payment of utilities and maintenance by the Company.
    The Company has minimum franchise payments associated with non-cancelable contracts that enable it to display advertising
on such media as buses, taxis, trains, bus shelters and terminals, as well as other type contacts. The majority of these contracts
contain rent provisions that are calculated as the greater of a percentage of the relevant advertising revenue or a specified
guaranteed minimum annual payment. In addition, the Company has commitments relating to required purchases of property,
plant, and equipment under certain street furniture contracts.

                                                              F-20
e424b4                                                                  Page 157 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 251 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

   As of December 31, 2004, the Company’s future minimum rental commitments under non-cancelable operating lease
agreements with terms in excess of one year, minimum payments under non-cancelable contracts in excess of one year, and
capital expenditure commitments consist of the following:
                                                               Non-Cancelable               Non-Cancelable            Capital
                                                               Operating Leases                Contracts            Expenditures
                                                                                          (In thousands)
2005                                                       $              177,567     $              382,528    $         119,687
2006                                                                      157,150                    281,051               44,186
2007                                                                      133,677                    191,959               18,879
2008                                                                      117,503                    149,640               18,876
2009                                                                      100,524                    133,945                6,346
Thereafter                                                                567,593                    528,429               15,742
Total                                                      $            1,254,014     $            1,667,552    $         223,716

    Rent expense charged to operations for 2004, 2003 and 2002 was $822.8 million, $721.5 million and $610.4 million,
respectively.
    The Company is currently involved in certain legal proceedings and, as required, has accrued its estimate of the probable
costs for the resolution of these claims. These estimates have been developed in consultation with counsel and are based upon an
analysis of potential results, assuming a combination of litigation and settlement strategies. It is possible, however, that future
results of operations for any particular period could be materially affected by changes in the Company’s assumptions or the
effectiveness of its strategies related to these proceedings.
   In various areas in which the Company operates, outdoor advertising is the object of restrictive and, in some cases,
prohibitive zoning and other regulatory provisions, either enacted or proposed. The impact to the Company of loss of displays
due to governmental action has been somewhat mitigated by federal and state laws mandating compensation for such loss and
constitutional restraints.
    Various acquisition agreements include deferred consideration payments including future contingent payments based on the
financial performance of the acquired companies, generally over a one to five year period. Contingent payments involving the
financial performance of the acquired companies are typically based on the acquired company meeting certain EBITDA targets
as defined in the agreement. The contingent payment amounts are generally calculated based on predetermined multiples of the
achieved EBITDA not to exceed a predetermined maximum payment. At December 31, 2004, the Company believes its
maximum aggregate contingency, which is subject to the financial performance of the acquired companies, is approximately
$36.5 million. In addition, certain acquisition agreements include deferred consideration payments based on performance
requirements by the seller, generally over a one to five year period. Contingent payments based on performance requirements by
the seller typically involve the completion of a development or obtaining appropriate permits that enable the Company to
construct additional advertising displays. At December 31, 2004, the Company believes its maximum aggregate contingency,
which is subject to performance requirements by the seller, is approximately $36.7 million. As the contingencies have not been
met or resolved as of December 31, 2004, these amounts are not recorded. If future payments are made, amounts will be recorded
as additional purchase price.
    The Company has various investments in nonconsolidated affiliates that are subject to agreements that contain provisions that
may result in future additional investments to be made by the Company. The put values are contingent upon financial
performance of the investee and are typically based on the investee meeting certain EBITDA targets, as defined in the agreement.
The contingent payment amounts are generally calculated based on predetermined multiples of the achieved EBITDA not to
exceed a predetermined maximum amount.

                                                               F-21
e424b4                                                                  Page 158 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 252 of 689


Table of Contents

                          NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)


NOTE H — RELATED PARTY TRANSACTIONS
    The Company has an account that represents net amounts due to or from Clear Channel Communications, which is recorded
as “Due from Clear Channel Communications” on the combined balance sheets. The account does not accrue interest and is
generally payable on demand. Included in the account is the net activity resulting from day-to-day cash management services
provided by Clear Channel Communications. As a part of these services, the Company maintains collection bank accounts that
are swept daily by Clear Channel Communications. In return, Clear Channel Communications funds the Company’s controlled
disbursement accounts as checks or electronic payments are presented for payment. At December 31, 2004 and 2003, the balance
in “Due from Clear Channel Communications” was $302.6 million and $154.4 million, respectively.
   The Company has issued two intercompany notes to Clear Channel Communications in the aggregate original principal
amount of approximately $1.5 billion. These notes are further disclosed in Note F.
    Clear Channel Communications has provided funding for certain of the Company’s acquisitions of outdoor advertising net
assets. The amounts funded by Clear Channel Communications for these acquisitions are recorded in “Owner’s net investment,”
a component of owner’s equity.
    The Company provides advertising space on its billboards for radio stations owned by Clear Channel Communications. For
the years ended December 31, 2004, 2003 and 2002, the Company recorded $12.4 million, $17.5 million, and $12.5 million,
respectively, in revenue for these advertisements.
     Clear Channel Communications provides management services to the Company, which include, among other things:
(i) treasury, payroll and other financial related services; (ii) human resources and employee benefits services; (iii) legal and
related services; (iv) information systems, network and related services; (v) investment services; (vi) corporate services; and
(vii) procurement and sourcing support services. These services are charged to the Company based on actual direct costs incurred
or allocated by Clear Channel Communications based on a seasonally adjusted headcount calculation. For the years ended
December 31, 2004, 2003 and 2002, the Company recorded $16.6 million, $19.6 million, and $17.6 million, respectively, as a
component of corporate expenses for these services.
   Clear Channel Communications owns the trademark and trade names used by the Company. Beginning January 1, 2003,
Clear Channel Communications charges the Company a royalty fee based upon a percentage of annual revenue. Clear Channel
Communications used a third party valuation firm to assist in the calculation of the royalty fee. For the years ended December 31,
2004 and 2003, the Company recorded $15.8 million and $14.1 million, respectively, of royalty fees in “Other income
(expense) — net.”
    The operations of the Company are included in a consolidated federal income tax return filed by Clear Channel
Communications. The Company’s provision for income taxes has been computed on the basis that the Company files separate
consolidated income tax returns with its subsidiaries. Tax payments are made to Clear Channel Communications on the basis of
the Company’s separate taxable income. Tax benefits recognized on employee stock options exercises are retained by Clear
Channel Communications.
    The Company computes its deferred income tax provision using the liability method in accordance with Statement 109, as if
the Company was a separate taxpayer. Deferred tax assets and liabilities are determined based on differences between financial
reporting bases and tax bases of assets and liabilities and are measured using the enacted tax rates expected to apply to taxable
income in the periods in which the deferred tax asset or liability is expected to be realized or settled. Deferred tax assets are
reduced by valuation allowances if the Company believes it is more likely than not that some portion or all of the asset will not
be realized. The Company’s provision for income taxes is further disclosed in Note I.
   The Company’s employees participate in Clear Channel Communications employee benefit plans, including employee
medical insurance and a 401(k) retirement benefit plan. These costs are recorded as a

                                                               F-22
e424b4                                                                  Page 159 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 253 of 689


Table of Contents

                          NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

component of selling, general and administrative expenses and were approximately $8.2 million, $7.1 million, and $6.6 million
for the years ended December 31, 2004, 2003 and 2002, respectively.

NOTE I — INCOME TAXES
    The operations of the Company are included in a consolidated federal income tax return filed by Clear Channel
Communications, Inc. However, for financial reporting purposes, the Company’s provision for income taxes has been computed
on the basis that the Company files separate consolidated income tax returns with its subsidiaries.
   Significant components of the provision for income tax expense (benefit) are as follows:
                                                                                    2004             2003            2002
                                                                                                (In thousands)
Current — federal                                                               $ (10,291)       $ (27,813)      $ (85,352)
Current — foreign                                                                  34,894           22,734          20,796
Current — state                                                                    (1,181)          (7,013)         (7,452)
  Total current                                                                    23,422          (12,092)        (72,008)
Deferred — federal                                                                 40,048           44,098          50,476
Deferred — foreign                                                                (18,339)         (27,714)        (37,759)
Deferred — state                                                                   17,423            7,560           8,653
  Total deferred                                                                   39,132           23,944          21,370
Income tax expense (benefit)                                                    $ 62,554         $ 11,852        $ (50,638)

   The increases in current and deferred expense of $35.5 million and $15.2 million, respectively, for the year ended
December 31, 2004 were due to an increase in “Income (loss) before income taxes and cumulative effect of a change in
accounting principle” of $93.2 million and additional deferred tax expense of approximately $16.0 million being recorded in
order to adjust the deferred tax asset balance to an amount determined to be realizable by the Company.
    The decrease in current tax benefit recorded of $59.9 million for the year ended December 31, 2003 was due primarily to an
increase in income before income taxes of approximately $83.2 million.

                                                             F-23
e424b4                                                                  Page 160 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 254 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

    Significant components of the Company’s deferred tax liabilities and assets as of December 31, 2004 and 2003 are as
follows:
                                                                                                      2004                    2003
                                                                                                             (In thousands)
Deferred tax liabilities:
  Foreign                                                                                         $     37,185         $      55,524
  Other                                                                                                  1,816                 2,605
Total deferred tax liabilities                                                                          39,001                58,129
Deferred tax assets:
  Intangibles and fixed assets                                                                         266,053           209,214
  Accrued expenses                                                                                       1,163             1,273
  Equity in earnings                                                                                     2,138               776
  Net operating loss carryforwards                                                                          —                753
  Bad debt reserves                                                                                      1,624             1,396
  Deferred income                                                                                        8,762            11,463
  Other                                                                                                     95                47
Total gross deferred tax assets                                                                        279,835           224,922
Net deferred tax assets                                                                                240,834           166,793
Less current portion                                                                                     9,778            11,600
Long term deferred tax asset                                                                      $    231,056         $ 155,193

    The deferred tax asset related to intangibles and fixed assets primarily relates to the difference in book and tax basis of
acquired permits and tax deductible goodwill created from the Company’s various stock acquisitions. As discussed in Note B, in
2004 the Company adopted D-108, which resulted in the Company recording a non-cash charge of approximately $162.9 million,
net of deferred tax of $113.2 million, related to its permits. In accordance with Statement No. 142, the Company no longer
amortizes permits. Thus, a deferred tax benefit for the difference between book and tax amortization for the Company’s permits
and tax-deductible goodwill is no longer recognized, as these assets are no longer amortized for book purposes. As the Company
continues to amortize its tax basis in its permits and tax deductible goodwill, the deferred tax asset will decrease over time.
   Deferred tax assets and liabilities are computed by applying the U.S. federal and state income tax rate in effect to the gross
amounts of temporary differences.

                                                               F-24
e424b4                                                                  Page 161 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 255 of 689


Table of Contents

                            NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

   The reconciliation of income tax computed at the U.S. federal statutory tax rates to income tax expense (benefit) is:
                                                                                                2004          2003           2002
                                                                                                          (In thousands)
Income tax expense (benefit) at statutory rates                                              $ 24,511      $ (8,100)       $ (37,221)
State income taxes, net of federal tax benefit                                                 16,242           547            1,201
Foreign taxes                                                                                  11,379         5,974          (19,620)
Nondeductible items                                                                               607           560              476
Additional deferred tax expense                                                                 4,804            —                —
Tax contingencies                                                                               4,626        10,116            3,892
Subpart F income                                                                                  441         2,542              871
Other, net                                                                                        (56)          213             (237)
                                                                                             $ 62,554      $ 11,852        $ (50,638)

     During 2004, the Company recorded tax expense of approximately $62.6 million on income (loss) before income taxes of
$70.0 million. Foreign income (loss) before income taxes was approximately $14.8 million for 2004. The Company recorded
additional deferred tax expense of approximately $16.0 million in 2004 in order to adjust the deferred tax asset balance to an
amount determined to be realizable by the Company. In addition, the Company did not record a tax benefit on certain tax losses
in its foreign operations due to the uncertainty of the ability to utilize those tax losses in the future.
    During 2003, the Company recorded tax expense of approximately $11.9 million on income (loss) before income taxes of
($23.1) million. Foreign income (loss) before income taxes was approximately ($31.3) million. The Company recorded additional
current tax expense due to certain tax contingencies of approximately $10.1 million in 2003. In addition, the Company did not
record a tax benefit on certain tax losses in its foreign operations due to the uncertainty of the ability to utilize those tax losses in
the future.
    During 2002, the Company recorded tax benefit of approximately $50.6 million on income (loss) before income taxes of
($106.3) million. The Company recorded a tax benefit from foreign operations of approximately $17.0 million on foreign income
(loss) before income taxes of approximately $7.6 million. The tax benefit was the result of the blending of income taxed in low
tax rate jurisdictions and losses benefited in high tax rate jurisdictions.
    All tax liabilities owed by the Company are paid by Clear Channel Communications through an operating account that
represents net amounts due to or from Clear Channel Communications.

NOTE J —OWNER’S EQUITY

    Stock Options
    Clear Channel Communications has granted options to purchase Clear Channel Communications common stock to employees
of the Company and its affiliates under various stock option plans at no less than the fair market value of the underlying stock on
the date of grant. These options are granted for a term not exceeding ten years and are forfeited in the event the employee or
director terminates his or her employment or relationship with the Company or one of its affiliates. All option plans contain anti-
dilutive provisions that require the adjustment of the number of shares of the Company common stock represented by each option
for any stock splits or dividends.

    Restricted Stock Awards
   On behalf of the Company, Clear Channel Communications began granting restricted stock awards to the Company’s
employees in 2004. These Clear Channel Communications common shares bear a legend

                                                                  F-25
e424b4                                                                  Page 162 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 256 of 689


Table of Contents

                           NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)

which restricts their transferability for a term of from three to five years and are forfeited in the event the employee terminates his
or her employment or relationship with the Company prior to the lapse of the restriction. The restricted stock awards were
granted out of the Clear Channel Communications’ stock option plans. All option plans contain anti-dilutive provisions that
require the adjustment of the number of shares of the Clear Channel Communications common stock represented by each option
for any stock splits or dividends. Additionally, recipients of the restricted stock awards are entitled to all cash dividends as of the
date the award was granted. The Company had 12,345 restricted stock awards outstanding at December 31, 2004 at a weighted
average share price at the date of grant of $44.48.

NOTE K — EMPLOYEE STOCK AND SAVINGS PLANS
    The Company’s employees are eligible to participate in various 401(K) savings and other plans provided by Clear Channel
Communications for the purpose of providing retirement benefits for substantially all employees. Both the employees and the
Company make contributions to the plan. The Company matches a portion of an employee’s contribution. Beginning January 1,
2003, the Company match was increased from 35% to 50% of the employee’s first 5% of pay contributed to the plan. Company
matched contributions vest to the employees based upon their years of service to the Company. Contributions to these plans of
$1.9 million, $1.6 million and $1.2 million were charged to expense for 2004, 2003 and 2002, respectively.
    The Company’s employees are also eligible to participate in a non-qualified employee stock purchase plan provided by Clear
Channel Communications. Under the plan, shares of Clear Channel Communications’ common stock may be purchased at 85%
of the market value on the day of purchase. Employees may purchase shares having a value not exceeding 10% of their annual
gross compensation or $25,000, whichever is lower. During 2004, 2003 and 2002, all Clear Channel Communications employees
purchased 262,163, 266,978 and 319,817 shares at weighted average share prices of $32.05, $34.01 and $33.85, respectively. The
Company’s employees represent approximately 12% of the total participation in this plan.
    Certain highly compensated executives of the Company are eligible to participate in a non-qualified deferred compensation
plan provided by Clear Channel Communications, which allows deferrals up to 50% of their annual salary and up to 80% of their
bonus before taxes. The Company does not match any deferral amounts and retains ownership of all assets until distributed.
There is no liability recorded by the Company under this deferred compensation plan as the liability of this plan is Clear Channel
Communications’.

NOTE L — OTHER INFORMATION
                                                                                               For the Year Ended December 31,
                                                                                        2004                   2003              2002
                                                                                                        (In thousands)
The following details the components of “Other income (expense) — net”:
  Royalty fee to Clear Channel Communications                                       $    (15,809)        $    (14,063)       $       —
  Gain on sale of operating and fixed assets                                              11,718               11,047             7,118
  Asset retirement obligation                                                                 —                (7,000)               —
  Minority interest                                                                       (7,602)              (3,906)            1,778
  Other                                                                                   (1,648)               5,327               268
Total other income (expense) — net                                                  $    (13,341)        $     (8,595)       $    9,164

                                                                 F-26
e424b4                                                                  Page 163 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 257 of 689


Table of Contents

                          NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)


NOTE M — SEGMENT DATA
   The Company has two reportable operating segments — domestic and international. The domestic segment includes
operations in North and South America, and the international segment includes operations in Europe, Asia, Africa and Australia.
                                                          Domestic          International                  Corporate    Combined
                                                                                      (In thousands)
2004
Revenue                                               $ 1,092,089      $          1,354,951            $      —        $ 2,447,040
Direct operating expenses                                 468,687                   793,630                   —          1,262,317
Selling, general and administrative expenses              173,010                   326,447                   —            499,457
Depreciation and amortization                             186,620                   201,597                   —            388,217
Corporate expenses                                             —                         —                53,770            53,770
Operating income (loss)                               $   263,772      $             33,277            $ (53,770)      $   243,279
Identifiable assets                                   $ 3,378,761      $          1,862,172            $      —        $ 5,240,933
Capital expenditures                                  $    60,506      $            115,634            $      —        $   176,140
2003
Revenue                                               $ 1,006,376      $          1,168,221            $      —        $ 2,174,597
Direct operating expenses                                 435,075                   698,311                   —          1,133,386
Selling, general and administrative expenses              161,579                   295,314                   —            456,893
Depreciation and amortization                             194,237                   185,403                   —            379,640
Corporate expenses                                             —                         —                54,233            54,233
Operating income (loss)                               $   215,485      $            (10,807)           $ (54,233)      $   150,445
Identifiable assets                                   $ 3,507,019      $          1,725,801            $      —        $ 5,232,820
Capital expenditures                                  $    60,685      $            144,460            $      —        $   205,145
2002
Revenue                                               $   911,493      $            948,148            $      —        $ 1,859,641
Direct operating expenses                                 399,006                   558,824                   —            957,830
Selling, general and administrative expenses              158,159                   234,644                   —            392,803
Depreciation and amortization                             179,947                   156,948                   —            336,895
Corporate expenses                                             —                         —                52,218            52,218
Operating income (loss)                               $   174,381      $             (2,268)           $ (52,218)      $   119,895
Identifiable assets                                   $ 3,494,697      $          1,431,508            $      —        $ 4,926,205
Capital expenditures                                  $    83,563      $            206,624            $      —        $   290,187
   Revenue of $57.5 million, $46.6 million and $42.7 million and identifiable assets of $35.7 million, $28.9 million and
$14.9 million derived from the Company’s foreign operations are included in the Domestic data above for the years ended
December 31, 2004, 2003 and 2002, respectively.

                                                              F-27
e424b4                                                                  Page 164 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 258 of 689


Table of Contents

                          NOTES TO COMBINED FINANCIAL STATEMENTS — (Continued)


NOTE N —2004 QUARTERLY RESULTS OF OPERATIONS (Unaudited)

                                                                               For the Three Months Ended
                                                       March 31         June 30         September 30            December 31
                                                                                      (In thousands)
Revenue                                               $ 521,593     $ 639,549 $               600,166       $         685,732
Operating expenses:
 Direct operating expenses                              293,833         312,815               317,754                 337,897
 Selling, general and administrative expenses           118,040         119,310               120,856                 141,269
 Depreciation and amortization                           99,750          92,806                96,254                  99,407
 Corporate expenses                                      11,856          14,681                12,914                  14,319
Operating income (loss)                                  (1,886)         99,937                52,388                  92,840
Interest expense                                          3,675           3,600                 3,836                   3,066
Intercompany interest expense                            36,413          36,413                36,413                  36,414
Equity in earnings of nonconsolidated affiliates            319           4,468                (2,517)                 (2,346)
Other income (expense) — net                             (6,435)         (5,203)               (5,572)                  3,869
Income (loss) before income taxes and cumulative
  effect of a change in accounting principle            (48,090)         59,189                  4,050                  54,883
Income tax (expense) benefit                             35,706         (43,946)                (3,009)                (51,305)
Income (loss) before cumulative effect of a change in
  accounting principle                                  (12,384)         15,243                 1,041                    3,578
Cumulative effect of a change in accounting
  principle, net of tax of $113,173                          —               —                     —                 (162,858)
Net income (loss)                                     $ (12,384)    $    15,243 $               1,041       $        (159,280)

NOTE O —SUBSEQUENT EVENTS

    In July, 2005, the Company increased its investment in Clear Media Limited, a Chinese outdoor advertising company, to over
50%. As a result, the Company will no longer account for this investment under the equity method, but rather will begin
consolidating the results of Clear Media Limited beginning in the third quarter of 2005.
    On July 27, 2005, the Company announced to the trade union representatives and to employees a draft plan to restructure its
operations in France. In connection with the restructuring, the Company expects to record approximately $25.0 million in
restructuring costs, including employee termination and other costs, as a component of selling, general and administrative
expenses during the third quarter of 2005.
    On August 2, 2005, a wholly-owned subsidiary of the Company entered into a $2.5 billion intercompany note payable to the
Company which was subsequently distributed as a dividend to Clear Channel Communications. This note accrues interest at a
variable per annum rate equal to the weighted average cost of debt for Clear Channel Communications, calculated on a monthly
basis. The estimated weighted average interest rate for the period ended September 30, 2005 is 5.7%. This note will mature on
August 2, 2010.
    Effective November 9, 2005, Clear Channel Communications completed the contribution and transfer to the Company all of
the assets and liabilities of its outdoor advertising business not currently held by the Company. The Company and Clear Channel
Communications entered into the Master Separation Agreement detailing the provisions of the contribution and the separation of
the Company from Clear Channel Communications.

                                                             F-28
e424b4                                                                  Page 165 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 259 of 689


Table of Contents

                                 Report of Independent Registered Public Accounting Firm
The Board of Directors
Clear Channel Outdoor Holdings, Inc.
   We have reviewed the accompanying combined balance sheet of Clear Channel Outdoor Holdings, Inc. and subsidiaries (the
Company) as of September 30, 2005, and the related combined statements of operations for the nine-month periods ended
September 30, 2005 and 2004, and the combined statements of cash flows for the nine-month periods ended September 30, 2005
and 2004. These financial statements are the responsibility of the Company’s management.
    We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United
States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of
persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance
with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion
regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion.
    Based on our review, we are not aware of any material modifications that should be made to the combined financial
statements referred to above for them to be in conformity with U.S. generally accepted accounting principles.
    We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United
States), the combined balance sheet of Clear Channel Outdoor Holdings, Inc. and subsidiaries as of December 31, 2004, and the
related combined statements of operations, owners’ equity, and cash flows for the year then ended and in our report dated
August 4, 2005, except for the first paragraph of Note A and the fourth paragraph of Note O, as to which date is November 9,
2005 we expressed an unqualified opinion on those combined financial statements and included an explanatory paragraph
indicating in 2004 the Company changed its method of accounting for indefinite lived intangibles and in 2002 the Company
changed its method for goodwill. In our opinion, the information set forth in the accompanying combined balance sheet as of
December 31, 2004, is fairly stated, in all material respects, in relation to the combined balance sheet from which it has been
derived.


                                                    /s/ Ernst & Young LLP

San Antonio, Texas
October 20, 2005, except for the third paragraph of Note 1 and Note 7,
as to which date is November 9, 2005

                                                               F-29
e424b4                                                                 Page 166 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 260 of 689


Table of Contents

                                            COMBINED BALANCE SHEETS

                                                                               September 30,                 December 31,
                                                                                   2005                          2004
                                                                                            (In thousands)
                                                                                (Unaudited)
                                                          ASSETS
CURRENT ASSETS
Cash and cash equivalents                                                  $              91,676         $          37,948
Accounts receivable, less allowance of $22,930 at September 30, 2005 and
  $19,487 at December 31, 2004                                                          679,469                    661,244
Due from Clear Channel Communications                                                   362,154                    302,634
Prepaid expenses                                                                         69,060                     59,601
Other current assets                                                                     40,928                     45,813
 Total Current Assets                                                                 1,243,287                  1,107,240
PROPERTY, PLANT AND EQUIPMENT
Land, buildings and improvements                                                        310,156                    318,478
Structures                                                                            3,287,778                  3,110,233
Furniture and other equipment                                                           237,304                    238,973
Construction in progress                                                                 54,977                     54,021
                                                                                      3,890,215                  3,721,705
Less accumulated depreciation                                                         1,718,018                  1,525,720
                                                                                      2,172,197                  2,195,985
INTANGIBLE ASSETS
Definite-lived intangibles, net                                            255,028                                 334,284
Indefinite-lived intangibles — permits                                     212,507                                 211,690
Goodwill                                                                   760,455                                 787,006
OTHER ASSETS
Notes receivable                                                             5,821                                   5,872
Investments in, and advances to, nonconsolidated affiliates                 99,447                                 175,057
Deferred tax asset                                                         243,030                                 231,056
Other assets                                                               302,915                                 189,513
Other investments                                                              835                                   3,230
 Total Assets                                                     $      5,295,522                       $       5,240,933
                                         LIABILITIES AND OWNER’S EQUITY
CURRENT LIABILITIES
Accounts payable                                                  $        209,948                       $         243,542
Accrued expenses                                                           325,477                                 264,567
Accrued interest                                                             2,443                                     558
Accrued income tax                                                          19,520                                      —
Deferred income                                                             98,135                                  94,120
Current portion of long-term debt                                          152,377                                 146,268
 Total Current Liabilities                                                 807,900                                 749,055
Long-term debt                                                              96,759                                  30,112
Debt with Clear Channel Communications                                   3,963,000                               1,463,000
Other long-term liabilities                                                175,965                                 205,811
Minority interest                                                          163,549                                  63,302
Commitment and contingent liabilities (Note 4)
OWNER’S EQUITY
Owners net investment                                                    4,179,664                               6,679,664
Retained deficit                                                        (4,229,060)                             (4,250,222)
Accumulated other comprehensive income                                     137,745                                 300,211
 Total Owner’s Equity                                                       88,349                               2,729,653
 Total Liabilities and Owner’s Equity                             $      5,295,522                       $       5,240,933

                                        See Notes to Combined Financial Statements

                                                            F-30
e424b4                                                                 Page 167 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 261 of 689
e424b4                                                                  Page 168 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 262 of 689


Table of Contents

                        UNAUDITED INTERIM COMBINED STATEMENTS OF OPERATIONS

                                                                                        Nine Months Ended September 30,
                                                                                       2005                          2004
                                                                                                (In thousands)
Revenue                                                                         $       1,931,471             $      1,761,308
Operating expenses:
  Direct operating expenses (exclusive of depreciation and amortization)                  988,448                      924,420
  Selling, general and administrative expenses (exclusive of depreciation and
    amortization)                                                                         410,075                      358,188
  Depreciation and amortization                                                           290,233                      288,810
  Corporate expenses (exclusive of depreciation and amortization)                          39,397                       39,451
Operating income                                                                          203,318                      150,439
Interest expense                                                                            9,874                       11,111
Intercompany interest expense                                                             133,093                      109,239
Equity in earnings of nonconsolidated affiliates                                            9,908                        2,270
Other income (expense) — net                                                              (17,353)                     (17,210)
Income before income taxes                                                                 52,906                       15,149
Income tax (expense) benefit:
  Current                                                                                 (37,767)                       6,481
  Deferred                                                                                  6,023                      (17,730)
Net income                                                                                 21,162                        3,900
Other comprehensive loss, net of tax:
  Foreign currency translation adjustments                                               (162,466)                      (8,103)
Comprehensive loss                                                              $        (141,304)            $         (4,203)

                                          See Notes to Combined Financial Statements

                                                              F-31
e424b4                                                                 Page 169 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 263 of 689


Table of Contents

                    UNAUDITED COMBINED STATEMENTS OF CHANGES IN OWNER’S EQUITY

                                    Owner’s Net                                    Accumulated Other
                                    Investment       Retained Deficit            Comprehensive Income       Total
                                                                        (In thousands)
Balances at December 31, 2004       $ 6,679,664 $            (4,250,222)      $               300,211    $ 2,729,653
Net income                                   —                   21,162                            —          21,162
Dividend payable to Clear Channel
 Communications                      (2,500,000)                     —                             —       (2,500,000)
Currency translation adjustment              —                       —                       (162,466)       (162,466)
Balances at September 30, 2005      $ 4,179,664 $            (4,229,060)      $               137,745    $     88,349

                                    See Notes to Combined Financial Statements

                                                      F-32
e424b4                                                                  Page 170 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 264 of 689


Table of Contents

                        UNAUDITED INTERIM COMBINED STATEMENTS OF CASH FLOWS

                                                                                                   Nine Months Ended
                                                                                                     September 30,
                                                                                               2005                 2004
                                                                                                     (In thousands)
CASH FLOWS FROM OPERATING ACTIVITIES
Net income                                                                                 $    21,162        $        3,900
Reconciling Items:
 Depreciation and amortization                                                                 290,233              288,810
 Deferred taxes                                                                                 (6,023)              17,730
 (Gain) loss on sale of operating and fixed assets                                              (2,762)              (1,530)
 Equity in earnings of nonconsolidated affiliates                                               (9,908)              (2,270)
 Increase (decrease) other, net                                                                  8,870                4,007
Changes in operating assets and liabilities, net of effects of acquisitions:
 Decrease (increase) in accounts receivable                                                        275               22,303
 Decrease (increase) in prepaid expenses                                                        (9,459)              (3,959)
 Decrease (increase) in other current assets                                                    33,038               (4,854)
 Increase (decrease) in accounts payable, accrued expenses and other liabilities               (24,183)             (36,036)
 Increase (decrease) in accrued interest                                                         1,860                  797
 Increase (decrease) in deferred income                                                          2,547               13,334
 Increase (decrease) in accrued income taxes                                                    30,987               27,661
Net cash provided by operating activities                                                      336,637              329,893

CASH FLOWS FROM INVESTING ACTIVITIES
Decrease (increase) in notes receivable, net                                                         51                 506
Decrease (increase) in investments in, and advances to, nonconsolidated affiliates — net          1,114              (7,219)
Purchases of investments                                                                             —                 (407)
Proceeds from sale of investments                                                                    —               12,076
Purchases of property, plant and equipment                                                     (130,484)           (117,733)
Proceeds from disposal of assets                                                                  9,593               5,672
Acquisition of operating assets, net of cash acquired                                           (43,737)            (86,861)
Decrease (increase) in other — net                                                              (59,726)            (33,420)
Net cash used in investing activities                                                          (223,189)           (227,386)

CASH FLOWS FROM FINANCING ACTIVITIES:
Draws on credit facilities                                                                       58,206              65,948
Payments on credit facilities                                                                   (46,840)            (75,749)
Net transfers to Clear Channel Communications                                                   (59,520)            (85,958)
Net cash used in financing activities                                                           (48,154)            (95,759)
Effect of exchange rate changes on cash                                                         (11,566)             (1,713)
Net increase in cash and cash equivalents                                                        53,728               5,035
Cash and cash equivalents at beginning of period                                                 37,948              34,105
Cash and cash equivalents at end of period                                                 $     91,676       $      39,140

                                          See Notes to Combined Financial Statements

                                                              F-33
e424b4                                                                  Page 171 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 265 of 689


Table of Contents

                      NOTES TO UNAUDITED INTERIM COMBINED FINANCIAL STATEMENTS

Note 1:   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES
    Preparation of Interim Financial Statements
    Clear Channel Outdoor Holdings, Inc. (the “Company”) includes the entities principally comprising the outdoor segment of
Clear Channel Communications, Inc. (“Clear Channel Communications”), a diversified media company with operations in radio
broadcasting, outdoor advertising and live entertainment. The Company has two principal business segments: domestic and
international. The domestic segment includes operations in North and South America; and the international segment includes
operations in Europe, Asia, Africa and Australia.
    The combined financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities
and Exchange Commission (“SEC”) and, in the opinion of management, include all adjustments (consisting of normal recurring
accruals and adjustments necessary for adoption of new accounting standards) necessary to present fairly the results of the
interim periods shown. Certain information and footnote disclosures normally included in financial statements prepared in
accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to such
SEC rules and regulations. Management believes that the disclosures made are adequate to make the information presented not
misleading. Due to seasonality and other factors, the results for the interim periods are not necessarily indicative of results for the
full year.
    The combined financial statements include assets and liabilities of Clear Channel Communications that were transferred to
the Company effective November 9, 2005. The combined financial statements are comprised of businesses included in the
consolidated financial statements and accounting records of Clear Channel Communications, using the historical results of
operations, and historical basis of assets and liabilities of the outdoor business. Investments in companies in which the Company
owns 20 percent to 50 percent of the voting common stock or otherwise exercises significant influence over operating and
financial policies of the company are accounted for under the equity method. Significant intercompany accounts among the
combined businesses have been eliminated in consolidation.

    Recent Developments
   In July 2005, the Company increased its investment in Clear Media Limited (“Clear Media”), a Chinese company that
operates street furniture displays throughout China, to a controlling majority ownership interest. As a result, the Company began
consolidating the results of Clear Media in the third quarter of 2005. The Company had been accounting for Clear Media as an
equity investment prior to July 2005. Included in the consolidated balance sheet as of September 30, 2005, are total assets of
$266.1 million and total liabilities of $164.4 million related to Clear Media.

                                                                 F-34
e424b4                                                                  Page 172 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 266 of 689


Table of Contents

            NOTES TO UNAUDITED INTERIM COMBINED FINANCIAL STATEMENTS — (Continued)


   Stock-Based Compensation
    The Company does not have any compensation plans under which it grants stock awards to employees. Clear Channel
Communications grants stock options to the Company’s officers and other key employees on behalf of the Company. Clear
Channel Communications accounts for its stock-based award plans in accordance with APB 25, and related interpretations, under
which compensation expense is recorded to the extent that the current market price of the underlying stock exceeds the exercise
price. Clear Channel Communications calculates the pro forma stock compensation expense as if the stock-based awards had
been accounted for using the provisions of Statement 123, Accounting for Stock-Based Compensation. The stock compensation
expense is then allocated to the Company based on the percentage of options outstanding to employees of the Company. The
required pro forma disclosures, based on this allocated expense are as follows:
                                                                                                        The Nine Months
                                                                                                      Ended September 30,
                                                                                                   2005                 2004
                                                                                                         (In thousands)
Income (loss):
  Reported                                                                                     $    21,162         $      3,900
  Pro forma stock compensation expense, net of tax                                                  (1,595)              (4,921)
  Pro Forma                                                                                    $    19,567         $     (1,021)

   Recent Accounting Pronouncements
    In March 2005, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 47, Accounting for
Conditional Asset Retirement Obligations (“FIN 47”). FIN 47 is an interpretation of FASB Statement 143, Asset Retirement
Obligations, which was issued in June 2001. According to FIN 47, uncertainty about the timing and (or) method of settlement
because they are conditional on a future event that may or may not be within the control of the entity should be factored into the
measurement of the asset retirement obligation when sufficient information exists. FIN 47 also clarifies when an entity would
have sufficient information to reasonably estimate the fair value of an asset retirement obligation. FIN 47 is effective no later
than the end of fiscal years ending after December 15, 2005. Retrospective application of interim financial information is
permitted, but is not required. The Company adopted FIN 47 on January 1, 2005, which did not materially impact the Company’s
financial position or results of operations.
    In March 2005, the SEC issued Staff Accounting Bulletin No. 107 Share-Based Payment (“SAB 107”). SAB 107 expresses
the SEC staff’s views regarding the interaction between Statement of Financial Accounting Standards No. 123(R) Share-Based
Payment (“Statement 123(R)”) and certain SEC rules and regulations and provides the staff’s views regarding the valuation of
share-based payment arrangements for public companies. In particular, SAB 107 provides guidance related to share-based
payment transactions with nonemployees, the transition from nonpublic to public entity status, valuation methods (including
assumptions such as expected volatility and expected term), the accounting for certain redeemable financial instruments issued
under share-based payment arrangements, the classification of compensation expense, non-GAAP financial measures, first time
adoption of Statement 123(R) in an interim period, capitalization of compensation cost related to share-based payment
arrangements, the accounting for income tax effects of share-based payment arrangements upon adoption of Statement 123(R)
and the modification of employee share options prior to adoption of Statement 123(R). The Company is unable to quantify the
impact of adopting SAB 107 and Statement 123(R) at this time because it will depend on levels of share-based payments granted
in the future. Additionally, the Company is still evaluating the assumptions it will use upon adoption.
    In April 2005, the SEC issued a press release announcing that it would provide for phased-in implementation guidance for
Statement 123(R). The SEC would require that registrants that are not

                                                              F-35
e424b4                                                                  Page 173 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 267 of 689


Table of Contents

             NOTES TO UNAUDITED INTERIM COMBINED FINANCIAL STATEMENTS — (Continued)

small business issuers adopt Statement 123(R)’s fair value method of accounting for share-based payments to employees no later
than the beginning of the first fiscal year beginning after June 15, 2005. The Company intends to adopt Statement 123(R) on
January 1, 2006.
    In June 2005, the Emerging Issues Task Force (“EITF”) issued EITF 05-6, Determining the Amortization Period of Leasehold
Improvements (“EITF 05-6”). EITF 05-6 requires that assets recognized under capital leases generally be amortized in a manner
consistent with the lessee’s normal depreciation policy except that the amortization period is limited to the lease term (which
includes renewal periods that are reasonably assured). EITF 05-6 also addresses the determination of the amortization period for
leasehold improvements that are purchased subsequent to the inception of the lease. Leasehold improvements acquired in a
business combination or purchased subsequent to the inception of the lease should be amortized over the lesser of the useful life
of the asset or the lease term that includes reasonably assured lease renewals as determined on the date of the acquisition of the
leasehold improvement. The Company adopted EITF 05-6 on July 1, 2005, which did not materially impact the Company’s
financial position or results of operations.

Note 2:    INTANGIBLE ASSETS AND GOODWILL
    Definite-lived Intangibles
    The Company has definite-lived intangible assets which consist primarily of transit and street furniture contracts and other
contractual rights, all of which are amortized over the respective lives of the agreements. Other definite-lived intangible assets
are amortized over the period of time the assets are expected to contribute directly or indirectly to the Company’s future cash
flows. The following table presents the gross carrying amount and accumulated amortization for each major class of definite-
lived intangible assets at September 30, 2005 and December 31, 2004:
                                                                     September 30, 2005                   December 31, 2004
                                                                Gross                                Gross
                                                               Carrying       Accumulated           Carrying      Accumulated
                                                               Amount         Amortization          Amount        Amortization
                                                                                         (In thousands)
Transit, street furniture, and other contractual rights       $ 641,316 $            396,720      $ 688,373 $                 364,939
Other                                                            56,652               46,220         57,093                    46,243
Total                                                         $ 697,968 $            442,940      $ 745,466 $                 411,182

    Total amortization expense from definite-lived intangible assets for the nine months ended September 30, 2005 and for the
year ended December 31, 2004 was $64.2 million and $67.1 million, respectively. The following table presents the Company’s
estimate of amortization expense for each of the five succeeding fiscal years for definite-lived intangible assets:
                                                                                                             (In thousands)
2006                                                                                                     $            71,309
2007                                                                                                                  40,458
2008                                                                                                                  20,319
2009                                                                                                                  16,759
2010                                                                                                                  10,632
   As acquisitions and dispositions occur in the future and as purchase price allocations are finalized, amortization expense may
vary.

                                                                F-36
e424b4                                                                  Page 174 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 268 of 689


Table of Contents

             NOTES TO UNAUDITED INTERIM COMBINED FINANCIAL STATEMENTS — (Continued)


   Indefinite-lived Intangibles
    The Company’s indefinite-lived intangible assets consist of billboard permits. Billboard permits are issued in perpetuity by
state and local governments and are transferable or renewable at little or no cost. Permits typically include the location for which
the permit allows the Company the right to operate an advertising structure. The Company’s permits are located on either owned
or leased land. In cases where the Company’s permits are located on leased land, the leases are typically from 10 to 30 years and
renew indefinitely, with rental payments generally escalating at an inflation based index. If the Company loses its lease, the
Company will typically obtain permission to relocate the permit or bank it with the municipality for future use.
    The Company does not amortize its billboard permits. The Company tests these indefinite-lived intangible assets for
impairment at least annually using the direct method. Under the direct method, it is assumed that rather than acquiring indefinite-
lived intangible assets as a part of a going concern business, the buyer hypothetically obtains indefinite-lived intangible assets
and builds a new operation with similar attributes from scratch. Thus, the buyer incurs start-up costs during the build-up phase
which are normally associated with going concern value. Initial capital costs are deducted from the discounted cash flows model
which results in value that is directly attributable to the indefinite-lived intangible assets.
    Under the direct method, the Company continues to aggregate its indefinite-lived intangible assets at the market level for
purposes of impairment testing. The Company’s key assumptions using the direct method are market revenue growth rates,
market share, profit margin, duration and profile of the build-up period, estimated start-up capital costs and losses incurred during
the build-up period, the risk-adjusted discount rate and terminal values. This data is populated using industry normalized
information representing an average station within a market.

   Goodwill
   The Company tests goodwill for impairment using a two-step process. The first step, used to screen for potential impairment,
compares the fair value of the reporting unit with its carrying amount, including goodwill. The second step, used to measure the
amount of the impairment loss, compares the implied fair value of the reporting unit goodwill with the carrying amount of that
goodwill. The following table presents the changes in the carrying amount of goodwill in each of the Company’s reportable
segments for the nine-month period ended September 30, 2005:
                                                                                Domestic          International            Total
                                                                                                   (In thousands)
Balance as of December 31, 2004                                                $ 397,377      $          389,629        $ 787,006
Acquisitions                                                                       1,403                  15,884           17,287
Foreign currency                                                                     462                 (42,512)         (42,050)
Adjustments                                                                       (1,612)                   (176)          (1,788)
Balance as of September 30, 2005                                               $ 397,630      $          362,825        $ 760,455

                                                                F-37
e424b4                                                                  Page 175 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 269 of 689


Table of Contents

             NOTES TO UNAUDITED INTERIM COMBINED FINANCIAL STATEMENTS — (Continued)


Note 3:   RESTRUCTURING
   The following represents the ongoing restructuring activities of the Company, including the 2002 Ackerley restructuring, the
2003 restructuring of the France operations, the 2004 restructuring of the Spain operations, and the additional restructuring of the
France operations in 2005:
                                                                             Nine Months
                                                                                Ended                           Year Ended
                                                                          September 30, 2005                 December 31, 2004
                                                                                               (In thousands)
Accrual at January 1                                                      $          6,867               $                7,469
 Estimated costs charged to restructuring accrual                                   26,576                                4,131
 Adjustments to restructuring accrual                                                   —                                  (377)
 Payments charged against restructuring accrual                                     (5,460)                              (4,356)
Ending balance of accrual                                                 $         27,983               $                6,867

    2002 Restructuring
    As a result of Clear Channel Communications’ merger with Ackerley in June 2002, the Company recorded a $9.4 million
accrual related to the restructuring of Ackerley’s outdoor advertising operations. Of the $9.4 million, $5.3 million was related to
severance and $4.1 million was related to lease terminations. The Ackerley corporate office closed in July 2002. This
restructuring resulted in the termination of 19 employees. There were no payments charged to the restructuring reserve related to
severance during the nine months ended September 30, 2005 or during the year ended December 31, 2004. At September 30,
2005, the accrual balance for this restructuring was $1.6 million. The remaining restructuring accrual is comprised solely of lease
termination, which will be paid over the next five years.

    2003 Restructuring
    The Company restructured its operations in France during 2003. As a result, the Company recorded a $13.8 million accrual in
selling, general and administrative expenses; $12.5 million was related to severance and $1.3 million was related to lease
terminations and consulting costs. As of September 30, 2005, the accrual balance relating to the France restructuring was
$0.7 million, which is related to severance. It is expected that these accruals will be paid in the current year. This restructuring
has resulted in the termination of 134 employees.

    2004 Restructuring
    The Company restructured its operations in Spain during 2004. As a result, the Company recorded a $4.1 million accrual in
selling, general and administrative expenses; $2.2 million was related to severance and $1.9 million was related to consulting and
other costs. As of September 30, 2005, the accrual balance for this restructuring was $1.8 million, which consists of $0.4 million
related to severance and $1.4 million related to lease termination and other costs. It is expected that these accruals will be paid in
the current year. This restructuring has resulted in the termination of 44 employees.

    2005 Restructuring
    In the third quarter of 2005, the Company restructured its operations in France. As a result, the Company recorded
$26.6 million in restructuring costs as a component of selling, general and administrative expenses during the third quarter of
2005; $22.5 million was related to severance costs and $4.1 million was related to other costs. It has been announced that the
restructuring will result in the termination of 101 employees. In addition, $2.7 million of related other costs were incurred during
the quarter and applied against the reserve. As of September 30, 2005, the accrual balance was $23.9 million.

                                                                F-38
e424b4                                                                  Page 176 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 270 of 689


Table of Contents

             NOTES TO UNAUDITED INTERIM COMBINED FINANCIAL STATEMENTS — (Continued)


Note 4:   COMMITMENTS AND CONTINGENCIES
    Certain agreements relating to acquisitions provide for purchase price adjustments and other future contingent payments
based on the financial performance of the acquired companies. The Company will continue to accrue additional amounts related
to such contingent payments if and when it is determinable that the applicable financial performance targets will be met. The
aggregate of these contingent payments, if performance targets are met, would not significantly impact the financial position or
results of operations of the Company.
    The Company is currently involved in certain other legal proceedings and, as required, has accrued an estimate of the
probable costs for the resolution of these claims, inclusive of those discussed above. These estimates have been developed in
consultation with counsel and are based upon an analysis of potential results, assuming a combination of litigation and settlement
strategies. It is possible, however, that future results of operations for any particular period could be materially affected by
changes in the Company’s assumptions or the effectiveness of its strategies related to these proceedings.

Note 5:   RELATED PARTY TRANSACTIONS
    The Company has an account that represents net amounts due to or from Clear Channel Communications, which is recorded
as “Due from Clear Channel Communications” on the combined balance sheets. The account did not accrue interest during the
nine months ended September 30, 2005 and the year ended December 31, 2004 and is generally payable on demand. Included in
the account is the net activity resulting from day-to-day cash management services provided by Clear Channel Communications.
As a part of these services, the Company maintains collection bank accounts that are swept daily by Clear Channel
Communications. In return, Clear Channel Communications funds the Company’s controlled disbursement accounts as checks or
electronic payments are presented for payment. At September 30, 2005 and December 31, 2004, the balance in “Due from Clear
Channel Communications” was $362.2 million and $302.6 million, respectively.
    The Company has issued two intercompany notes to Clear Channel Communications in the aggregate original principal
amount of approximately $1.5 billion. The first intercompany note in the original principal amount of approximately $1.4 billion
matures on December 31, 2017 and may be prepaid in whole at any time, or in part from time to time, and accrues interest at a
per annum rate of 10%. The second intercompany note in the original principal amount of approximately $73.0 million matures
on December 31, 2017 and may be prepaid in whole at any time, or in part from time to time, and accrues interest at a per annum
rate of 9%.
    On August 2, 2005, a wholly-owned subsidiary of the Company entered into a $2.5 billion intercompany note payable to the
Company which was subsequently distributed as a dividend to Clear Channel Communications. This note accrues interest at a
variable per annum rate equal to the weighted average cost of debt for Clear Channel Communications, calculated on a monthly
basis. The estimated weighted average interest rate for the period ended September 30, 2005 is 5.7%. This note will mature on
August 2, 2010.
    Clear Channel Communications has provided funding for certain of the Company’s acquisitions of outdoor advertising net
assets. The amounts funded by Clear Channel Communications for these acquisitions are recorded in “Owner’s net investment,”
a component of owner’s equity.
    The Company provides advertising space on its billboards for radio stations owned by Clear Channel Communications. For
the nine months ended September 30, 2005 and 2004 the Company recorded $7.0 million and $9.7 million, respectively, in
revenue for these advertisements.
     Clear Channel Communications provides management services to the Company, which include, among other things:
(i) treasury, payroll and other financial related services; (ii) human resources and employee benefits services; (iii) legal and
related services; (iv) information systems, network and related

                                                                 F-39
e424b4                                                                  Page 177 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 271 of 689


Table of Contents

             NOTES TO UNAUDITED INTERIM COMBINED FINANCIAL STATEMENTS — (Continued)

services; (v) investment services; (vi) corporate services; and (vii) procurement and sourcing support services. These services are
charged to the Company based on actual direct costs incurred or allocated by Clear Channel Communications based on a
seasonally adjusted headcount calculation. For the nine months ended September 30, 2005 and 2004, the Company recorded
$11.8 million and $11.8 million, respectively, as a component of corporate expenses for these services.
    Clear Channel Communications owns the trademark and trade names used by the Company. Clear Channel Communications
charges the Company a royalty fee based upon a percentage of annual revenue. Clear Channel Communications used a third party
valuation firm to assist in the calculation of the royalty fee. For the nine months ended September 30, 2005 and 2004, the
Company recorded $11.0 million and $12.2 million, respectively of royalty fees in “Other income (expense) — net.”
    The operations of the Company are included in a consolidated federal income tax return filed by Clear Channel
Communications. The Company’s provision for income taxes has been computed on the basis that the Company files separate
consolidated income tax returns with its subsidiaries. Tax payments are made to Clear Channel Communications on the basis of
the Company’s separate taxable income. Tax benefits recognized on employee stock options exercises are retained by Clear
Channel Communications.
    The Company computes its deferred income tax provision using the liability method in accordance with Statement of
Financial Accounting Standards No. 109, Accounting for Income Taxes, as if the Company was a separate taxpayer. Deferred tax
assets and liabilities are determined based on differences between financial reporting bases and tax bases of assets and liabilities
and are measured using the enacted tax rates expected to apply to taxable income in the periods in which the deferred tax asset or
liability is expected to be realized or settled. If the Company believes it is more likely than not that some portion or all of a
deferred tax asset will not be realized, it will reduce the asset by a valuation allowance.

                                                               F-40
e424b4                                                                  Page 178 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 272 of 689


Table of Contents

            NOTES TO UNAUDITED INTERIM COMBINED FINANCIAL STATEMENTS — (Continued)


Note 6:   SEGMENT DATA
   The Company has two reportable segments — domestic and international. The domestic segment includes operations in
North and South America, and the international segment includes operations in Europe, Asia, Africa, and Australia.
                                                          Domestic         International                  Corporate    Combined
                                                                                     (In thousands)
Nine months ended September 30, 2005
Revenue                                               $   886,649      $         1,044,822            $      —          1,931,471
Direct operating expenses                                 359,263                  629,185                   —            988,448
Selling, general and administrative expenses              136,919                  273,156                   —            410,075
Depreciation and amortization                             127,019                  163,214                   —            290,233
Corporate expenses                                             —                        —                39,397            39,397
Operating income (loss)                               $   263,448      $           (20,733)           $ (39,397)          203,318
Identifiable assets                                   $ 3,428,948      $         1,866,574            $      —        $ 5,295,522
Capital expenditures                                  $    50,012      $            80,472            $      —        $   130,484
Nine months ended September 30, 2004
Revenue                                               $   800,744      $           960,564                   —        $ 1,761,308
Direct operating expenses                                 347,619                  576,801                   —            924,420
Selling, general and administrative expenses              126,838                  231,350                   —            358,188
Depreciation and amortization                             141,479                  147,331                   —            288,810
Corporate expenses                                             —                        —                39,451            39,451
Operating income (loss)                               $   184,808      $             5,082            $ (39,451)          150,439
Identifiable assets                                   $ 3,529,756      $         1,670,651            $      —        $ 5,200,407
Capital expenditures                                  $    38,190      $            79,543            $      —        $   117,733
    Revenue of $46.3 million and $39.2 million and identifiable assets of $50.0 million and $30.1 million derived from the
Company’s foreign operations are included in the Domestic data above for the nine months ended September 30, 2005 and 2004,
respectively.

Note 7:   SUBSEQUENT EVENTS
    Effective November 9, 2005, Clear Channel Communications completed the contribution and transfer to the Company all of
the assets and liabilities of its outdoor advertising business not currently held by the Company. The Company and Clear Channel
Communications entered into the Master Separation Agreement detailing the provisions of the contribution and the separation of
the Company from Clear Channel Communications.

                                                              F-41
e424b4                                                                  Page 179 of 184
          Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 273 of 689


Table of Contents

                     REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ON
                                    FINANCIAL STATEMENT SCHEDULE
    We have audited the combined balance sheets of Clear Channel Outdoor Holdings, Inc. and subsidiaries as of December 31,
2004 and 2003, and the related combined statements of operations, changes in owner’s equity, and cash flows for each of the
three years in the period ended December 31, 2004, and have issued our report thereon dated August 4, 2005, except for the first
paragraph of Note A and the fourth paragraph of Note O, as to which date is November 9, 2005 (included elsewhere in this
Registration Statement). Our audits also included the financial statement Schedule II in this Registration Statement. This
schedule is the responsibility of the Company’s management. Our responsibility is to express an opinion based on our audits.
    In our opinion, the financial statement schedule referred to above, when considered in relation to the basic financial
statements taken as a whole, presents fairly in all material respects the information set forth therein.


                                                     /s/ Ernst & Young LLP

San Antonio, Texas
August 4, 2005

                                                                F-42
e424b4                                                                      Page 180 of 184
              Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 274 of 689


Table of Contents

                                    Schedule II — Valuation and Qualifying Accounts
                                           Allowance for Doubtful Accounts
                                                    (In thousands)

                                                                        Charges
                                                     Balance at        to Costs,      Write-off of                  Balance
                                                    Beginning of       Expenses        Accounts                     at end of
Description                                           period           and other      Receivable         Other(1)    Period
Year ended December 31, 2002                    $         13,751   $       17,588 $         13,296   $        776 $ 18,819
Year ended December 31, 2003                    $         18,819   $        6,996 $         12,311   $      2,209 $ 15,713
Year ended December 31, 2004                    $         15,713   $        8,731 $          6,112   $      1,155 $ 19,487

(1) Foreign currency adjustments.

                                                            F-43
e424b4                                                                 Page 181 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 275 of 689


Table of Contents




                                                                       II •




                                J••
                                  •




                                          ••            •
       See inside front cover for a map of our domestic markets.
e424b4                                                                 Page 182 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 276 of 689
e424b4                                                                 Page 183 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 277 of 689


Table of Contents



       No dealer, salesperson, or other person is authorized to give any information or to represent anything not contained
in the prospectus. You must not rely on any unauthorized information or representations. This prospectus is an offer to
sell only the shares offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The
information contained in this prospectus is current only as of its date.

                                                 TABLE OF CONTENTS

                                                                                                            Page
Prospectus Summary                                                                                             1
Risk Factors                                                                                                  13
Special Note Regarding Forward-Looking Statements                                                             29
Use of Proceeds                                                                                               30
Dividend Policy                                                                                               31
Capitalization                                                                                                32
Dilution                                                                                                      34
Unaudited Pro Forma Combined Financial Data                                                                   35
Selected Historical Combined Financial Data                                                                   40
Management’s Discussion and Analysis of Financial Condition and Results of Operations                         45
Industry Overview                                                                                             71
Business                                                                                                      74
Management                                                                                                    87
Arrangements Between Clear Channel Communications and Us                                                     102
Principal Stockholder                                                                                        112
Description of Capital Stock                                                                                 113
Shares Eligible for Future Sale                                                                              120
Description of Indebtedness                                                                                  122
Material U.S. Federal Tax Considerations for Non-U.S. Holders of Common Stock                                123
Underwriting                                                                                                 126
Legal Matters                                                                                                131
Experts                                                                                                      131
Available Information                                                                                        131
Index to Financial Statements                                                                                F-1

     Through and including December 5, 2005 (the 25th day after the date of this prospectus), all dealers effecting
transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus.
This is in addition to a dealer’s obligation to deliver a prospectus when acting as an underwriter and with respect to an
unsold allotment or subscription.




                                                 35,000,000 Shares



                                              Class A Common Stock
                                                   PROSPECTUS
                                           Goldman, Sachs & Co.
                                            Deutsche Bank Securities
                                                  JPMorgan
                                              Merrill Lynch & Co.
e424b4                                                                 Page 184 of 184
         Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 278 of 689


                                 UBS Investment Bank
                            Banc of America Securities LLC
                               Bear, Stearns & Co. Inc.
                              Credit Suisse First Boston
                                     A.G. Edwards
                                Allen & Company LLC
                                 Barrington Research
                                     Harris Nesbitt
                             SunTrust Robinson Humphrey
                                  Wachovia Securities
                                M. R. Beal & Company
                                  Ramirez & Co., Inc.
                                Siebert Capital Markets
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 279 of 689




                   Exhibit C
exv10w8                                                                  Page 2 of 7
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 280 of 689




                                                                                                                   Exhibit 10.8

                                           REVOLVING PROMISSORY NOTE

$1,000,000,000                                       San Antonio, Texas                                    November 10, 2005

    FOR VALUE RECEIVED AND ON DEMAND, OR IF NO DEMAND IS SOONER MADE, THEN ON AUGUST
10, 2010, Clear Channel Communications, Inc., a Texas corporation (“Maker”), promises to pay to the order of Clear
Channel Outdoor Holdings, Inc., a Delaware corporation (the “Company”; the Company and any subsequent holder of this
Note being referred to herein as “Payee”), at its principal offices in Phoenix, Maricopa County, Arizona, or at such other
place as Payee may hereafter designate in writing, in lawful money of the United States of America and in immediately
available funds, the principal amount of ONE BILLION AND NO/100 DOLLARS ($1,000,000,000) or if more or less than
such amount, the aggregate unpaid principal amount of all funds transferred by the Payee to Maker, for the account of Maker,
and evidenced hereby, together with interest on the unpaid balance of said principal amount from time to time remaining
outstanding (as determined once each monthly period, or shorter period, if applicable, on the average daily outstanding
amount thereof) from the date hereof until maturity, in like money, in immediately available funds, at a rate per annum equal
to the lesser of the (i) the Contract Rate and (ii) the Maximum Rate, in each case, as determined by the Maker on the last day
of each corresponding monthly period (or shorter, if applicable) for the applicable monthly period. Interest on this Note that
is calculated at the Contract Rate shall be calculated at a rate per annum based upon the actual number of days elapsed over a
year of 365 or 366 days, as applicable.
   RECAPTURE. Notwithstanding the foregoing, if during any period the Contract Rate exceeds the Maximum Rate for the
period of time in which the Contract Rate would otherwise be in effect, the rate of interest in effect on this Note shall be
limited to the Maximum Rate during each such period, but at all times thereafter the rate of interest in effect on this Note
shall be the Maximum Rate until the total amount of interest accrued on this Note equals the total amount of interest that
would have accrued on this Note if the Contract Rate had at all times been in effect for such applicable period.
   PAYMENTS. Until demand for payment of this Note has been made or this Note has otherwise matured pursuant to other
provisions hereof (at which time the outstanding principal balance of this Note and all interest accrued and unpaid thereon
shall be due and payable), accrued and unpaid interest on the outstanding and unpaid principal balance of this Note shall be
due and payable on the 15th day following each preceding monthly period, and at the maturity of this Note, howsoever such
maturity shall occur, with the first such scheduled payment of accrued interest on this Note being due and payable on
December 15, 2005. The Payee is the maker, and the Maker is the payee, pursuant to the terms of that certain promissory note
of even date herewith (the “Tandem Note”), which contains terms and provisions substantially similar to this Note. It is
contemplated that on each scheduled due date and at maturity, however that shall occur, of this Note and the Tandem Note
that the respective amounts owed on this Note and the Tandem Note, including accrued interest thereon, will be offset against
each other, with the maker on the note that continues to have a balance due on its note, after giving effect to such offset,
being then required to remit such difference to the then applicable payee.
   PREPAYMENTS. Maker may prepay, in whole or part, the unpaid principal balance of this Note without premium or
penalty; provided that, together with Maker’s prepayment of such principal amount, Maker shall pay all interest accrued,
previously due and unpaid on the amount of such principal prepayment (as determined in accordance with the terms of this
Note).
   PAYMENT ADMINISTRATION. All payments on this Note shall be received by Payee not later than 10:00 a.m. San Antonio,
Texas time on the date on which such payments shall become due (each such payment made after such time on such due date
to be deemed to have been made on the next succeeding Business Day). If the due date of any payment under this Note would
otherwise fall on a day that is not a Business Day, such date shall be extended to the next succeeding Business Day, and
interest shall be

                                                                                       Cash Management Note: Maker – CCO

                                                          Page 1 of 6




http://www.sec.gov/Archives/edgar/data/1334978/000095013406006377/h33740exv10w8.... 7/10/2012
exv10w8                                                                  Page 3 of 7
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 281 of 689




payable for any principal so extended for the period of such extension. All payments and prepayments on this Note shall be
applied first to previously due and unpaid accrued interest, and the balance, if any, to principal; but no such payment or
prepayment shall defer or delay any payment then or thereafter due on this Note.
   DEFINITIONS. Unless otherwise herein provided, capitalized terms used herein shall have the meanings assigned to them in
the Credit Agreement; provided, however, that for purposes of this Note, the following terms shall have the respective
meanings as follows:
     “Acceleration Event” means any event so designated and described hereinafter in this Note, inclusive of cure periods
  and/or notice provisions, if any, expressly provided therefor.
      “Applicable Law” means the law in effect, from time to time, applicable to the transaction evidenced by this Note that
  lawfully permits the receipt, contracting for, charging and collection of the highest permissible lawful, non-usurious rate of
  interest on this Note and the transactions evidenced hereby, and arising in connection herewith, including laws of the State
  of Texas and, to the extent controlling, the federal laws of the United States of America. To the extent that Applicable Law
  is determined by reference to Chapter 303 of the Texas Finance Code, as amended, the interest ceiling applicable hereto
  and in connection herewith shall be the “indicated” (weekly) rate ceiling from time to time in effect as referred to therein;
  provided, however, it is agreed that the terms hereof, including the rate, or index, formula or provision of law used to
  compute the rate in connection herewith, will be subject to the revisions as to current and future balances, from time to
  time, pursuant to Applicable Law. It is further agreed that in no event shall Chapter 346 of the Texas Finance Code, as
  amended, apply to this Note or the transactions evidenced thereby, and arising in connection therewith.
    “Business Day” means any day on which commercial banks are not required or authorized to close in San Antonio,
  Texas.
     “CCU” means Clear Channel Communications, Inc., a Texas corporation, and its successors.
     “Contract Rate” means the variable per annum rate of interest equal to the average one-month generic treasury bill rate
  for the applicable period, which generic treasury bill rate will be determined using the Bloomberg screen
  GBM<GOVT>GPO, or if such service and screen, or such rate information from such service or screen, is not available at
  any relevant time of determination, then “generic treasury bill rate” will be determined from such source or sources as
  CCU deems reasonable.
     “Credit Agreement” means that certain Credit Agreement dated as of July 13, 2004, among CCU, certain subsidiaries
  of CCU as offshore borrowers, Bank of America, N.A., as administrative agent, and the lenders from time to time party
  thereto, as amended, supplemented, replaced, restated or otherwise modified from time to time and in effect, whether in
  whole or part or evidenced by one or more other agreements.
      “Maximum Rate” means, on any day, the maximum lawful non-usurious rate of interest (if any) that, under Applicable
  Law, Payee is permitted or authorized to contract for, charge, collect, receive, reserve or take from or of Maker on the
  indebtedness evidenced by this Note from time to time in effect, including changes in such Maximum Rate attributable to
  changes under Applicable Law that permit a greater rate of interest to be contracted for, charged, collected, received,
  reserved or taken as of the effective dates of the respective changes; provided, however, to the extent that Applicable Law
  does not provide for such a maximum rate, then during such periods and for the purpose of the second complete paragraph
  of this Note, the term “Maximum Rate” shall mean a per annum rate equal to the Contract Rate plus 10%.
Terms otherwise defined herein, whether expressly, by reference or otherwise, and used herein are so used as so defined.
                                                                                       Cash Management Note: Maker – CCO

                                                          Page 2 of 6




http://www.sec.gov/Archives/edgar/data/1334978/000095013406006377/h33740exv10w8.... 7/10/2012
exv10w8                                                                  Page 4 of 7
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 282 of 689




   INTER-COMPANY ARRANGEMENTS. This Note evidences funds from time to time transferred to the Maker, for the Maker’s
account, by Payee. It is contemplated that by reason of prepayments or adjustments hereon, there may be times when no
indebtedness is owing hereunder; but notwithstanding such occurrences, this Note shall remain valid and shall be in full force
and effect as to amounts from time to time owed by Maker to Payee under this Note subsequent to each such occurrence. The
records of Maker shall be conclusive evidence, absent manifest error, of funds transferred by Payee to Maker that are
evidenced hereby, the payments and other applications thereon and the outstanding unpaid amounts of principal thereof and
accrued interest thereon.
   DEFAULTS AND RELATED REMEDIES. Upon the occurrence of any of the following events or occurrences, each of which is
hereby designated an “Acceleration Event,” and in addition to all other rights and remedies of Payee, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO MAKE DEMAND ON THIS NOTE AT ANY TIME AND WITHOUT REGARD TO THE EXISTENCE OR NON-
EXISTENCE OF ANY EVENT OR OCCURRENCE OTHER THAN THE MAKING OF SUCH DEMAND, and not in diminution of any other
rights and remedies of the Payee, the Payee shall have the respective rights with respect to the acceleration of the maturity of
this Note prior to any other date or dates specified herein:
     (A) Maker fails to pay, when due, any principal hereof or accrued interest hereon; or
     (B) Maker fails to comply with any other material term, condition or covenant of this Note, which has not been cured
  within ten (10) days following the delivery of notice of such default by the Payee to the Maker; or
     (C) Maker shall generally not pay its debts as such debts become due, or shall admit in writing its inability to pay its
  debts generally, or shall make a general assignment for the benefit of creditors, or any proceeding shall be instituted by or
  against Maker seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
  arrangement, adjustment, protection, relief, or composition of it or its debts under any law relating to bankruptcy,
  insolvency or reorganization or relief of debtors, or seeking the entry of an order for relief or the appointment of a receiver,
  trustee or other similar official for it or for any substantial part of its property, and in the case of any such proceedings
  instituted against Maker (but not instituted by it), either such proceedings shall remain undismissed or unstayed for a
  period of 30 days or any of the actions sought in such proceedings shall occur; or the Maker shall take any action to
  authorize any of the actions set forth above in this clause (C);
then, upon the occurrence of any of the events or occurrences specified in the foregoing clauses (A) or (B), the Payee at its
option may declare the entire outstanding and unpaid principal balance of this Note and all interest accrued and unpaid
thereon, and all other earned amounts payable under this Note, to be forthwith due and payable, whereupon such principal
balance of this Note, all such interest and all such other amounts, shall become and be forthwith due and payable without
presentment, demand, protest, or further notice of any kind (including, without limitation, notice of default, notice of
intent to accelerate maturity and notice of acceleration of maturity), all of which are hereby expressly waived by the
Maker and, upon the occurrence on the event or occurrence specified in the foregoing clause (C), the entire outstanding and
unpaid principal balance of this Note, all interest accrued and unpaid thereon, and all such other earned amounts payable
under this Note, shall automatically become and be immediately due and payable, without presentment, demand, protest, or
any notice of any kind (including, without limitation, notice of default, notice of intent to accelerate maturity and notice
of acceleration of maturity), all of which are hereby expressly waived by the Maker.
   ENFORCEMENT COSTS. If this Note is collected by suit or through the bankruptcy court, or any judicial proceeding, or if
this Note is not paid at maturity, howsoever such maturity may occur, and it is placed in the hands of an attorney for
collection (whether or not suit or other legal proceedings are commenced by such attorney), then Maker agrees to pay, in
addition to all other amounts owing hereunder, the collection costs and reasonable attorneys’ fees of Payee.
   COMPLIANCE WITH APPLICABLE LAW. It is the intent of Payee and Maker in the execution and performance of this Note to
remain in strict compliance with Applicable Law from time to time in effect.
                                                                                        Cash Management Note: Maker – CCO

                                                          Page 3 of 6




http://www.sec.gov/Archives/edgar/data/1334978/000095013406006377/h33740exv10w8.... 7/10/2012
exv10w8                                                                  Page 5 of 7
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 283 of 689




In furtherance thereof, Payee and Maker stipulate and agree that none of the terms and provisions contained in this Note or
any other documents now or hereafter securing or otherwise relating to this Note (collectively, the “Subject Documents”)
shall ever be construed to create a contract to pay for the use, forbearance or detention of money with interest at a rate or in
an amount in excess of the Maximum Rate or maximum amount of interest permitted or allowed to be contracted for,
charged, received, taken or reserved under Applicable Law. For purposes of this Note and each of the other Subject
Documents, “interest” shall include the aggregate of all amounts that constitute or are deemed to constitute interest under
Applicable Law that are contracted for, taken, charged, reserved, received or paid under this Note or any of the other Subject
Documents. Maker shall never be required to pay unearned interest and shall never be required to pay interest at a rate or in
an amount in excess of the Maximum Rate or maximum amount of interest that may be lawfully contracted for, charged,
received, taken or reserved under Applicable Law, and the provisions of this paragraph shall control over all other provisions
of this Note and each of the other Subject Documents, that may be in actual or apparent conflict herewith. If the maturity of
this Note is accelerated for any reason, or if under any other contingency the interest effective rate or amount of interest that
would otherwise be payable under this Note or any of the other Subject Documents would exceed the Maximum Rate or
maximum amount of interest Payee is permitted or allowed by Applicable Law to charge, contract for, take, reserve or
receive, or in the event Payee shall charge, contract for, take, reserve or receive monies that are deemed to constitute interest
that would, in the absence of this provision, increase the effective interest rate or amount of interest payable under this Note
or any of the other Subject Documents to a rate or amount in excess of that permitted or allowed to be charged, contracted
for, taken, reserved or received under Applicable Law then in effect, then the principal amount of this Note or the amount of
interest that would otherwise be payable under this Note, or both, shall be reduced to the amount allowed under Applicable
Law as now or hereinafter construed by the courts having jurisdiction, and all such monies so charged, contracted for, taken,
reserved or received that are deemed to constitute interest in excess of the Maximum Rate or maximum amount of interest
permitted by Applicable Law shall immediately be returned to or credited to the account of Maker upon such determination.
Payee and Maker further stipulate and agree that, without limitation of the foregoing, all calculations of the rate or amount of
interest contracted for, charged, taken, reserved or received under this Note or any of the other Subject Documents that are
made for the purpose of determining whether such rate or amount exceeds the Maximum Rate, shall be made to the extent not
prohibited by Applicable Law, by amortizing, prorating, allocating and spreading during the period of the full stated term of
this Note, all interest hereon at any time contracted for, charged, taken, reserved or received from Maker or otherwise by
Payee.
    REINSTATEMENT. To the extent that the Maker makes a payment or payments to the Payee or the Payee enforces any lien,
security interest, encumbrance, guaranty or claim, and such payment or payments or the proceeds of such enforcement, or
any part thereof, are subsequently invalidated, declared to be fraudulent or preferential, set aside and/or required to be repaid
to a trustee, receiver or other person or entity under any law or equitable cause, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all rights, remedies and liens therefor, shall be revived and
shall continue in full force and effect as if such payment had not been made or such enforcement had not occurred.
    CERTAIN WAIVERS, ETC. Maker and all sureties, endorsers and guarantors of this Note severally waive grace, notice of
non-payment, presentment, demand, presentment for payment, protest, notice of protest, notice of dishonor or default, notice
of intent to accelerate maturity, notice of acceleration of maturity and all other such notices, filing of suit and diligence in
collecting and bringing suit on this Note or enforcing any of the security herefor, and agree to any substitution, exchange or
release of any such security, the release of any party primarily or secondarily liable hereon and further agree that it will not be
necessary for Payee, in order to enforce payment of this Note, to first institute suit or exhaust its remedies against any
security herefor, and consent to any one or more extensions, renewals, rearrangements, partial payments, or postponements of
time of payment of this Note on any terms or any other indulgences with respect hereto, without notice thereof to any of
them. The nonexercise or delay by Payee of any of its rights, remedies or powers hereunder or with respect hereto in any
particular instance shall not constitute a waiver thereof in that or any subsequent instance. Neither a single or partial exercise
of any such right, remedy or power by the Payee, nor any abandonment or discontinuance of steps to enforce such right,
remedy or power, shall preclude any other or further exercise thereof or the exercise of any other right,
                                                                                         Cash Management Note: Maker – CCO

                                                           Page 4 of 6




http://www.sec.gov/Archives/edgar/data/1334978/000095013406006377/h33740exv10w8.... 7/10/2012
exv10w8                                                                  Page 6 of 7
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 284 of 689




remedy or power. No course of dealing between the Payee and the Maker shall operate as a waiver of any right, remedy or
power of the Payee.
   MARGIN COMPLIANCE. Further, the Maker warrants and represents to the Payee that no amounts advanced or borrowed
hereunder shall be used for the purchase or carrying, directly or indirectly, of any “margin stock” within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System. Further, Maker covenants that it will not
take or permit any action that would involve the Payee in a violation of any of the foregoing Regulations or a violation of the
Securities Exchange Act of 1934, as amended, in each case as now or hereafter in effect.
   GOVERNING LAW. This Note shall be governed by, and construed in accordance with, the internal laws of the State of
Texas and, to the extent controlling, applicable federal laws of the United States of America; provided, however, in no event
shall Chapter 346 of the Texas Finance Code, as amended and in effect, apply to this Note or any transaction provided
herein or contemplated hereby.

                                                 {SIGNATURE PAGE FOLLOWS}
                                                                                       Cash Management Note: Maker – CCO

                                                          Page 5 of 6




http://www.sec.gov/Archives/edgar/data/1334978/000095013406006377/h33740exv10w8.... 7/10/2012
exv10w8                                                                  Page 7 of 7
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 285 of 689




   IN WITNESS WHEREOF, Maker has executed and delivered this Note effective as of the date and year first written
above.

                                                           CLEAR CHANNEL COMMUNICATIONS,
                                                           INC.

                                                           By: /s/ Mark P. Mays
                                                           Name: Mark P. Mays
                                                           Title: President and Chief Executive Officer
                                                                                  Cash Management Note: Maker – CCO

                                                      Page 6 of 6




http://www.sec.gov/Archives/edgar/data/1334978/000095013406006377/h33740exv10w8.... 7/10/2012
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 286 of 689




                   Exhibit D
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 287 of 689
                                                 EFiled: Mar 7 2012 10:13PM EST
                                                 Transaction ID 42951925
                                                 Case No. 7315-

          IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


 CITY OF PINELLAS PARK
 FIREFIGHTERS PENSION BOARD,
 derivatively on behalf of nominal defendant
 CLEAR CHANNEL OUTDOOR
 HOLDINGS, INC.,

                       Plaintiff,
                                                              C.A. No. _________
               v.

 MARGARET W. COVELL, BLAIR E.
 HENDRIX, DOUGLAS L. JACOBS,
 DANIEL G. JONES, MARK P. MAYS,
 RANDALL T. MAYS, ROBERT PITTMAN,
 THOMAS R. SHEPHERD, MARSHA M.
 SHIELDS, CHRISTOPHER M. TEMPLE,
 DALE W. TREMBLAY, SCOTT R.
 WELLS, JAMES C. CARLISLE, CLEAR
 CHANNEL COMMUNICATIONS, INC.,
 BAIN CAPITAL PARTNERS, LLC AND
 THOMAS H. LEE PARTNERS, L.P.

                       Defendants,

               and

 CLEAR CHANNEL OUTDOOR
 HOLDINGS, INC, a Delaware corporation

                       Nominal Defendant.



               VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

       Plaintiff, City of Pinellas Park Firefighters Pension Board (“Pinellas Park” or “Plaintiff”),

for its derivative complaint on behalf of nominal defendant Clear Channel Outdoor Holdings,

Inc. (“Outdoor” or the “Company”), makes the following allegations upon Plaintiff’s personal

knowledge with regard to itself and its own acts and upon information and belief as to all other




                                                                                                       B233
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 288 of 689



matters.    Based on the allegations in this Verified Shareholder Derivative Complaint (the

“Complaint”), Plaintiff asserts derivative claims for breach of fiduciary duty against Margaret W.

Covell, Blair E. Hendrix, Douglas L. Jacobs, Daniel G. Jones, Mark P. Mays, Randall T. Mays,

Robert Pittman, Thomas R. Shepherd, Marsha M. Shields, Christopher M. Temple, Dale W.

Tremblay and Scott R. Wells (collectively, the “Individual Defendants” or “Director

Defendants”) on behalf of Outdoor.

                                      INTRODUCTION

       1.      This derivative lawsuit arises from the decision by Outdoor’s controlling

shareholder, Clear Channel Communications, Inc. (“CCC”), to compel the Individual Defendants

to approve a $1.0 billion unsecured loan (the “Loan”) by Outdoor to CCC on terms so incredibly

favorable to CCC that no rational third-party would have ever agreed to lend money on such

terms. Not only could Outdoor earn twice as much interest on the Loan if it charged CCC a

commercially reasonable interest rate, but Outdoor faces a severe risk that the unsecured loan

will never be paid back because CCC has been drowning under a massive debt load since its

2008 leveraged buyout (“LBO” or “Buyout”).

       2.      Outdoor is controlled by media conglomerate CCC. CCC, through a subsidiary,

owns 89% of Outdoor’s outstanding common stock and holds approximately 99% of Outdoor’s

outstanding voting power through high vote shares.

       3.      In 2008, Bain Capital Partners, LLC (“Bain”) and Thomas H. Lee Partners, L.P.

(“THL”) took CCC private in a $24 billion leveraged buyout. The Buyout saddled CCC with

more than $18 billion in debt. This debilitating debt load has caused concern that CCC could

default on its obligations and CCC is currently at risk of going into bankruptcy. Doubts about

CCC’s financial health have made it extremely difficult for CCC to raise capital. Currently, a




                                                2
                                                                                                     B234
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 289 of 689



company with CCC’s credit risk profile would be required to pay 17.5% per year in interest on

its unsecured borrowings.

        4.     In the normal course, private equity buyers who over-levered a company the way

sophisticated players did to CCC would face a stark choice; commit more of their own equity to

stabilize the business or file for bankruptcy. In this case, however, Bain and THL found a

different solution: forcing Outdoor and its public shareholders to become an involuntary source

of capital.

        5.     To provide much needed liquidity, CCC has abused its position as the controlling

shareholder of Outdoor. At CCC’s directive, the Individual Defendants agreed to provide CCC

with an unsecured $650 million loan at a 9.25% rate of interest, approximately half the rate at

which any market participant is willing to lend to CCC. Outdoors has publicly disclosed that it

expects the size of the Loan to balloon to over $1 billion in the next few years.

        6.     CCC is plagued by debt and could be forced into bankruptcy unless it is able to

restructure its debt burden. In the event of a CCC bankruptcy, the unsecured Loan would

provide Outdoors with only general creditor status. In most bankruptcies general creditors

receive only pennies on the dollar. Moreover, Outdoors concedes that the Company could

experience a “liquidity shortfall” in the event CCC were to become insolvent.

        7.     In late 2011, one of Outdoor’s shareholders questioned the Board regarding the

propriety of the Loan. Instead of conducting a legitimate review of the Loan, the Board told the

shareholder that the Company could not unilaterally modify or eliminate the contractual

obligations under the Loan. The Board’s response is simply untrue. The Loan is payable on

demand and if the Board was concerned with the public shareholders’ best interest, the Board

would demand immediate repayment.




                                                 3
                                                                                                   B235
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 290 of 689



       8.      Because the Loan has depleted the Company’s cash reserves so significantly,

Outdoor has recently been forced to borrow $2 billion to fund a $6.08 special dividend to its

shareholders (the “Dividend”) (89% of which obviously is upstreamed to CCC).                  If the

Individual Defendants had not allowed CCC to exploit the Company’s cash reserves to the tune

of nearly a billion dollars, Outdoor would not have to incur such substantial indebtedness (and

concomitant interest expense) to pay the Dividend.

       9.      This litigation seeks redress on behalf of Outdoor, so that its controlling

shareholder, the private equity firms that own and control the controlling shareholder, and

Outdoor’s current and former directors who approved the Loan are held responsible for the

severe damage they have inflicted on the Company.

                                         JURISDICTION

       10.     This Court has jurisdiction over this action pursuant to 10 Del. C. § 341.

       11.     As directors of a Delaware corporation, the Individual Defendants have consented

to the jurisdiction of this Court pursuant to 10 Del. C. § 3114.

       12.     This Court has jurisdiction over Outdoor pursuant to 10 Del. C. § 3111.

                                         THE PARTIES

       13.     Plaintiff Pinellas Park is currently a shareholder of Outdoor and has been a

shareholder of Outdoor at all times relevant to the claims asserted herein.

       14.     Nominal Defendant Outdoor provides clients with advertising opportunities

through billboards, street furniture displays, transit displays and other out-of-home advertising

displays, such as wallscapes, spectaculars, neons and mall displays, which the Company owns or

operates in global markets. As of December 31, 2011, the Company owned or operated more

than 750,000 advertising displays globally. During the year ended December 31, 2011, the



                                                 4
                                                                                                       B236
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 291 of 689



Company operated in two business segments: Americas outdoor advertising (Americas) and

International outdoor advertising (International), which represented 44% and 56% of its revenue,

respectively. Outdoor is incorporated under the laws of the State of Delaware, with its principal

executive offices located at 200 East Basse Road, San Antonio, Texas. The Company is publicly

traded on the New York Stock Exchange under the ticker symbol “CCO.”

       15.     Defendant Margaret W. Covell (“Covell”) served as a member of the Outdoor

Board from August 2008 to January 2012. Covell is a managing director in THL’s Strategic

Resource Group, which works in collaboration with senior management and THL investment

professionals to drive value at portfolio companies.

       16.     Defendant Blair E. Hendrix (“Hendrix”) has served as a member of the Outdoor

Board since August 2008. Hendrix is a managing director of Bain and one of the leaders of the

firm’s operationally focused Portfolio Group.

       17.     Defendant Douglas L. Jacobs (“Jacobs”) has served as a member of the Outdoor

Board since May 2010.

       18.     Defendant Daniel G. Jones (“Jones”) has served as a member of the Outdoor

Board since August 2008. Jones is a director at THL and is part of the firm’s Strategic

Resources Group, which works in collaboration with senior management and THL investment

professionals to drive value at portfolio companies.

       19.     Defendant Mark P. Mays (“M. Mays”) has served as Chairman of the Outdoor

Board since 2009, and was Chief Executive Officer of the Company from August 2005 through

March 2011. Mays has been a member of the Outdoor Board since 1997, and has served as one

of CCC’s directors since May 1998, and its Chairman since July 2008. M. Mays is the brother of

R. Mays and the son of L. Mays.




                                                5
                                                                                                    B237
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 292 of 689



       20.    Defendant Randall T. Mays (“R. Mays”) was a member of the Outdoor Board

from 1997 until May 2011. R. Mays served as the Company’s Chief Financial Officer from

August 2005 until January 2010. He was also appointed Executive Vice President and Chief

Financial Officer of CCC in February 1997 and was appointed Secretary in April 2003. R. Mays

relinquished his duties as Secretary in May 2006 and Chief Financial Officer in January 2010.

He was appointed President of CCC in February 2006 and relinquished his duties as President

upon transitioning to the role of Vice Chairman in January 2010. Upon the closing of the

Buyout, R. Mays became a director and the President and Chief Financial Officer of CC Media.

R. Mays is the brother of M. Mays.

       21.    Defendant Robert Pittman (“Pittman”) has served as the Executive Chairman of

the Outdoor Board since October 2011. Pittman also serves as the Chief Executive Officer of

CC Media Holdings, Inc. He serves on the board of directors of CC Media Holdings, Inc. and

CCC.

       22.    Defendant Thomas R. Shepherd (“Shepherd”) has served as a member of the

Outdoor Board since May 2011. Shepherd is a former managing director of THL.

       23.    Defendant Marsha M. Shields (“Shields”) was a member of the Outdoor Board

from November 2005 to May 2011. Since June 2002, Shield has served as the President of the

McCombs Foundation and as Deal Principal for McCombs Automotive. She has served as

Manager of McCombs Family Ltd. since January 2000.

       24.    Defendant Christopher M. Temple (“Temple”) has served as a member of the

Outdoor Board since May 2011.

       25.    Defendant Dale E. Tremblay (“Tremblay”) has served as a member of the Board

since November 2005.




                                               6
                                                                                                B238
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 293 of 689



       26.     Defendant Scott R. Wells (“Wells”) has served as a member of the Outdoor Board

since August 2008. Wells has served as an Operating Partner at Bain since January 2011 and

previously served as an Executive Vice President at Bain since 2007. Wells also is one of the

leaders of the Bain’s operationally focused Portfolio Group. Prior to joining Bain, Wells was a

partner at Bain & Company, where he focused primarily on technology and consumer-oriented

companies.

       27.     Defendant James C. Carlisle (“Carlisle”) has served as a member of the Outdoor

Board since January 2012. Carlisle is a director at THL.

       28.     Defendant CCC is the #1 radio company in the U.S., with about 900 stations that

reach more than 110 million people. The Company is owned by CC Media Holdings (“CC

Media”), an investment group led Bain and THL.

       29.     Defendant Bain is an alternative asset management and financial services

company that specializes in private equity, venture capital, credit and public market investments.

Bain invests across a broad range of industry sectors and geographic regions. As of the

beginning of 2012, Bain manages approximately $66 billion of investor capital across its various

investment platforms.

       30.     Defendant THL is a private equity firm specializing in leveraged buyouts, growth

capital, special situations, industry consolidations and recapitalizations. Since its inception in

1974, THL has raised approximately $22 billion equity capital.

       31.     As directors of the Company, the defendants referred to in paragraphs 15 to 26

above are in a fiduciary relationship with the Company and the public stockholders of Outdoor,

and owe the highest obligations of loyalty and care.




                                                  7
                                                                                                     B239
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 294 of 689



                              SUBSTANTIVE ALLEGATIONS

A.       CCC’s Control Over Outdoor

         32.   Outdoor is the oldest advertising company in the United States. The Company

traces its roots back to the three companies that merged into the current incarnation: Foster &

Kleiser (1901-1986), Patrick Media Outdoor (1986-1995) and Eller Media Company (1959-

1997).

         33.   The Company changed its name to Clear Channel Outdoor Holdings, Inc. in

August 2005.

         34.   On November 11, 2005, Outdoor became a publicly traded company through an

initial public offering (the “IPO”) in which the Company sold 10%, or 35 million shares, of its

Class A common stock. Prior to the IPO, Outdoor was an indirect wholly-owned subsidiary of

CCC.

         35.   As of December 31, 2011, CCC owns all of the Company’s outstanding shares of

Class B common stock, and 1,553,971 shares of the publicly traded Class A common stock.

Altogether, CCC owns approximately 89% of the outstanding shares of Outdoor common stock

and approximately 99% of the Company’s total voting power. The Company’s Class B common

stock is entitled to twenty votes on matters submitted to a vote of Outdoor stockholders.

         36.   With its absolute control, CCC has the ability to direct the election of all members

of the Board and, as stated in the Company’s public filings, CCC has the power to “exercise a

controlling influence over our business and affairs, including any determinations with respect to

mergers or other business combinations, our acquisition or disposition of assets, our incurrence

of indebtedness, our issuance of any additional common stock or other equity securities, our




                                                8
                                                                                                      B240
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 295 of 689



repurchase or redemption of common stock or any preferred stock, if applicable, and our

payment of dividends.”

B.     CCC Exercises And Ensures Its Continued Control Over Outdoor Through Various
       Agreements That Enable CCC To Control Outdoor’s Finances

       37.    In connection with the IPO, Outdoor entered into various agreements designed to

perpetuate CCC’s actual control over the operations of Outdoor:

              a.      The “Master Agreement” obligates Outdoor to use certain accounting

procedures, to share information with CCC, and to indemnify CCC under certain circumstances,

and requires CCC’s approval before Outdoor can engage in certain activities;

              b.      The “Corporate Services Agreement” requires Outdoor to pay CCC to

perform various administrative services for the Company, including payroll, human resources,

information services, and sourcing support. Outdoor paid CCC $28.5 million and $38.1 million

for such services in FY 2009 and FY 2010, respectively;

              c.      The “Tax Matters Agreement” appoints CCC as “the sole and exclusive

agent” to prepare all tax materials for the Company;

              d.      The “Employee Matters Agreement” requires employees of Outdoor to

participate in the employment plans of CCC;

              e.      The “Trademark License Agreement” allows Outdoor to utilize certain

trademarks owned by CCC; and

              f.      A cash management program with CCC, pursuant to which CCC sweeps

Outdoor’s cash accounts on a daily basis into a master account owned by CCC, and CCC

provides funds to Outdoor on days that Outdoor’s disbursements exceeds its collections.

       38.    As part of the cash management program, Outdoor would maintain an account

that represented net amounts, up to $1.0 billion, due to or from CCC. As originally structured,



                                                9
                                                                                                  B241
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 296 of 689



CCC could borrow up to $1.0 billion from Outdoor and vice versa. This loan arrangement was

evidenced by a promissory note (the “Promissory Note”) that had an expiration date of August

10, 2010 and required the borrower to pay the lender interest at a rate equal to the average one-

month generic Treasury bill rate.     Any borrowings under the Promissory Note would be

unsecured and the holder would be treated as a general unsecured creditor of the borrower in the

event of bankruptcy. The Company’s proxy statement filed on April 30, 2009, explained the

following:

       The Company records net amounts due to or from Clear Channel
       Communications as “Due from/to Clear Channel Communications” on the
       consolidated balance sheets. The accounts represent the revolving promissory
       note issued by the Company to Clear Channel Communications and the revolving
       promissory note issued by Clear Channel Communications to the Company, in the
       face amount of $1.0 billion, or if more or less than such amount, the aggregate
       unpaid principal amount of all advances. The accounts accrue interest pursuant to
       the terms of the promissory notes and are generally payable on demand. Interest
       on the cash management note owed by the Company accrues on the daily net
       negative cash position based upon LIBOR plus a margin. Interest on the cash
       management note owed by Clear Channel Communications accrues interest on the
       daily net positive cash position based upon the average one-month generic
       treasury bill rate. Included in the accounts are the net activities resulting from
       day-to-day cash management services provided by Clear Channel
       Communications. As a part of these services, the Company maintains collection
       bank accounts swept daily into accounts of Clear Channel Communications. In
       return, Clear Channel Communications funds the Company’s controlled
       disbursement accounts as checks or electronic payments are presented for
       payment. The Company’s claim in relation to cash transferred from its
       concentration account is on an unsecured basis and is limited to the balance of the
       “Due from Clear Channel Communications” account. At December 31, 2008
       (post-merger) and December 31, 2007 (pre-merger), the asset recorded in “Due
       from Clear Channel Communications” on the consolidated balance sheet was
       $431.6 million and $265.4 million, respectively. The net interest income for the
       pre-merger period from January 1, 2008 through July 30, 2008 was $2.6 million.
       The net interest income for the post-merger period from July 31, 2008 through
       December 31, 2008 was $0.9 million. The net interest income for the pre-merger
       years ended December 31, 2007 and 2006 was $3.7 million and $0.4 million,
       respectively. At December 31, 2008, the interest rate on the “Due from Clear
       Channel Communications” account was 0.02%, which represents the average one-
       month generic treasury bill rate as described above.



                                               10
                                                                                                    B242
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 297 of 689



       39.     During 2005 and 2006, CCC’s financial performance was relatively strong and

CCC had little need to borrow money from its majority-owned subsidiary. As such, outstanding

borrowings under the Promissory Note totaled only $0.1 million and $4.2 million as of the close

of 2005 and 2006, respectively.

C.     Bain and THL Take CCC Private

       40.     In November 2006, the CCC board of directors agreed to sell the company for

$18.7 billion, or $37.60 per share, to a consortium of private equity firms including Bain and

THL. Citigroup, Deutsche Bank, Morgan Stanley, Credit Suisse, Wachovia and Royal Bank of

Scotland agreed to provide financing, as well as a third of the equity for the deal.

       41.     A significant number of CCC shareholders opposed the buyout at this price and

forced Bain and THL to increase their offer price twice. In September 2007, CCC shareholders

approved the Buyout at a price of $39.20 per share.

       42.     Before the Buyout could close, however, the credit markets seized up and the

banks who had agreed to provide financing became skittish. The banks refused to honor their

debt commitments and a lengthy legal battle ensued between the private equity consortium and

the lenders.

       43.     Bain/THL and the lenders finally reached a settlement in May 2008. Under the

agreement, CCC shareholders would receive $36 per share, reducing the equity value of the deal

to $17.9 billion.

       44.     On July 30, 2008, CCC merged with a subsidiary of CC Media Holdings, Inc.

CCC is now owned indirectly by CC Media.




                                                 11
                                                                                                  B243
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 298 of 689



D.     CCC Teeters on the Edge of Bankruptcy, but the Outdoor Board Agrees to Extend
       the Promissory Note on Patently Unreasonable Terms

       45.     Not only did Bain and THL purchase CCC at the very top of the market, the

private equity firms also utilized an extremely high degree of leverage to finance the transaction.

The Buyout saddled CCC with more than $18 billion in debt.

       46.     This crippling debt load combined with a slowdown in advertising spending

caused concern in the market that CCC could default on its obligations. For example, in May

2009, the New York Post reported that CCC had begun reaching out to its lenders about

restructuring the company’s massive debt load. As part of those discussions, one topic that was

debated was a pre-packaged bankruptcy. Similarly, Bishop Cheen, an analyst at Wachovia at the

time, noted that CCC was on track to become the biggest default among media companies and

therefore the biggest bankruptcy workout ever in the industry.

       47.     These legitimate concerns regarding a CCC bankruptcy made it very difficult for

CCC to raise capital in the public or private arms-length markets.

       48.     To provide liquidity after the Buyout closed, CCC tapped the Promissory Note

with Outdoors. Borrowings under the Promissory Note swelled from $4.2 million in December

2006 to $431.6 million in December 2008. Despite CCC’s precarious financial situation, the

nearly half a billion Loan carried only an unconscionably low 0.02% interest rate.

       49.     By the end of 2009, the maturity date on the Promissory Note was rapidly

approaching and CCC had yet to restructure its massive debt load. On December 11, 2009,

Standard & Poor’s downgraded CCC’s debt from a “CC” to a abysmal “CCC-” rating.

       50.     To ensure CCC’s continued ability to exploit Outdoor for cash, CCC compelled

Outdoor to amend-and-extend the terms of the Loan. The Outdoor Board, composed almost




                                                12
                                                                                                      B244
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 299 of 689



exclusively of Bain and THL executives and members of Mays family (the founding family of

CCC which sold the company to Bain and THL for a fortune), was of course willing to agree.

         51.   The amended promissory note (“Amended Promissory Note”), dated December

23, 2009, extended the term of the agreement from August 10, 2010 until December 15, 2017.

The applicable interest rate was also increased from the one-month Treasury bill rate to a flat

9.25%.

         52.   While the 9.25% interest rate represented an increase in the applicable interest

rate, it was still substantially below then-current market rate. According to data supplied by the

Bank of America Merrill Lynch Global Index System, accessed via the Bloomberg Professional

Terminal, the average yield on CCC or worse credit for the month of December 2009, was

12.75814%. Put simply, no third-party would have provided a highly levered company like CCC

with a $1.0 billion unsecured loan on terms remotely close to those that the Outdoor Board

provided.

         53.   Not only could Outdoor earn substantially more interest on the loan to CCC if it

charged CCC a commercially reasonable interest rate, but Outdoor faces a severe risk that the

loan will never be paid back. In the event of a CCC bankruptcy, the unsecured loan would

provide Outdoor with only general creditor status, resulting in a pennies on the dollar recovery.

         54.   Further, because CCC takes all of Outdoor’s cash on a daily basis, it prevents

Outdoor from utilizing that cash to make alternative investments. In essence, therefore, the

“cash management program” not only compels Outdoor to serve as an unsecured creditor of

CCC with no control over its own finances, but also makes CCC Outdoor’s only cash investment

rendering any sort of responsible diversification impossible.




                                                13
                                                                                                     B245
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 300 of 689



E.     Balance on Amended Promissory Note Continues to Balloon

       55.     Since the Outdoor Board agreed to amend the promissory note, CCC has

aggressively drawn down the balance.

       56.     As of December 31, 2011, CCC had borrowed $656.0 million from Outdoor

under the Amended Promissory Note.

       57.     During this period, CCC’s financial prognosis worsened. CCC’s actively traded

debt is rated at the lower end of the “junk”-bond universe. Moreover, CCC has more than $12

billion in debt due in 2016 and default is a “real possibility” according to Melissa Link, an

analyst at Fitch Ratings.

       58.     In its public filings, Outdoor concedes that the Company could experience a

“liquidity shortfall” in the event CCC was to become insolvent.              Nonetheless, Outdoor

anticipates continuing to lend CCC more money under the Amended Promissory Note and

expects the size of the Loan to increase to over $1.0 billion in the next few years.

F.     Board’s Troubling Response to Shareholder Concerns Regarding the Loan

       59.      On November 29, 2012, JHL Capital Group (“JHL”), a shareholder of Outdoor,

wrote a letter to the Company questioning the legality of the Loan.

       60.     In response to the letter from JHL, the Outdoor Board formed a purportedly

independent committee (the “Committee”) to review the issues raised by the letter.          As a

threshold matter, no such committee is independent for the reasons detailed below in the section

entitled “Demand on the Outdoor Board is Excused as Futile.”

       61.     During the week of February 27, 2012, the Committee sent a letter to JHL

informing JHL that the Committee’s review of the Loan had not revealed a way that Outdoor

could unilaterally modify or eliminate the contractual commitment. The Committee’s response



                                                 14
                                                                                                    B246
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 301 of 689



is simply wrong and emphasizes that the Board’s loyalty lies with CCC and not the Company’s

public shareholders.

        62.      In no uncertain terms, Outdoors 2010 Form 10-K, filed on February 21, 2011,

states that “the accounts … are generally payable on demand.” Similarly, the Promissory Note

itself states that:

        “Upon the occurrence of any of the following events or occurrences, each of
        which is hereby designated an “Acceleration Event,” and in addition to all other
        rights and remedies of Payee, including, without limitation, the right to make
        demand on this Note at any time and without regard to the existence or non-
        existence of any event or occurrence other than the making of such demand, …”
        (Emphasis added).

        63.      In its letter to JHL, the Committee ignores the fact that Outdoor could demand

repayment of the Loan by CCC at any time. However, because demanding immediate repayment

could be damaging to Bain and THL’s multi-billion dollar investment in CCC, the Outdoor

Board has not taken such action, even though doing so is necessary to protect the interests of the

Company’s public shareholders.

G.      Depleted of Cash, Outdoors Incurs Must Incur $2 Billion in
        Indebtedness to Pay Special Dividend

        64.      In an attempt to recoup a portion of its investment in CCC (and indirectly

Outdoor), Bain and THL announced on February 29, 2012 that Outdoor will pay a $2.2 billion

cash dividend (or approximately $6.08 per share).

        65.      Outdoor is borrowing over $2 billion to fund the Dividend. Outdoor will offer

$275 million aggregate principal amount of 7.625% Series A Subordinated Notes due 2020 and

Clear Channel Worldwide Holdings, Inc. (“Worldwide”), a wholly-owned subsidiary of Outdoor,

will offer $1.925 billion aggregate principal amount of 7.625% Series B Senior Subordinated

Notes due 2020 (collectively, the “Subordinated Notes”).




                                               15
                                                                                                     B247
       Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 302 of 689



         66.     If the Outdoor Board had not allowed CCC to exploit the Company’s cash

reserves to the tune of nearly a billion dollars, Outdoor would not have to incur such substantial

indebtedness (and concomitant interest expense).

                                 DERIVATIVE ALLEGATIONS

         67.     Plaintiff brings this action derivatively to redress injuries suffered by the

Company as a direct result of the breaches of fiduciary duties by the Individual Defendants.

         68.     Plaintiff has owned Outdoor stock during the wrongful course of conduct by

CCC, Bain, THL, and the Individual Defendants alleged herein, and continues to hold Outdoor

stock.

         69.     Plaintiff will adequately and fairly represent the interests of Outdoor and its

shareholders in enforcing and prosecuting its rights and has retained counsel competent and

experienced in shareholder derivative litigation.

               DEMAND ON THE OUTDOOR BOARD IS EXCUSED AS FUTILE

         70.     Plaintiff has not made a demand on the Outdoor Board to bring suit asserting the

claims set forth herein because pre-suit demand would be futile and is excused as a matter of

law.

         71.     First, the Amended Promissory Note is plainly an interested transaction and is on

terms that are patently unfair to the Company. Because the Amended Promissory Note is an

interested transaction, the Defendants will bear the burden of proving the entire fairness of the

transaction. Because the allegations set forth above demonstrate that the Amended Promissory

Note is not entirely fair to the Company, the Amended Promissory Note cannot be deemed a

product of the valid exercise of business judgment and demand is excused as a matter of law.




                                                 16
                                                                                                     B248
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 303 of 689



        72.     Further, because the Loan is unfair to Outdoor and its approval and continuance is

inexplicable except on grounds of bad faith or a lack of independence, it cannot be deemed a

product of the valid exercise of business judgment and demand is excused as a matter of law.

        73.     The Amended Promissory Note provides a substantial benefit to CCC (i.e., the

ability to borrow nearly a billion dollars at half the interest rate disinterested third-party lenders

would require). However, the Loan provides no benefit to the Company and could have

catastrophic effects on Outdoor in the event CCC declares for bankruptcy. Moreover, CCC’s

borrowings under the Amended Promissory Note have depleted Outdoor’s cash reserves and

required the Company to borrow a substantial amount of money to fund the recently announced

Dividend.

        74.     Second, a majority of Outdoor directors suffer from conflicts of interest and

divided loyalties which preclude them from exercising independent business judgment. As of

the date of the filing of this Complaint, the Outdoor Board consisted of the following directors:

Blair E. Hendrix, Douglas L. Jacobs, Daniel G. Jones, Mark P. Mays, Robert Pittman, Thomas

R. Shepherd, Christopher M. Temple, Dale W. Tremblay, Scott R. Wells and James Carlisle.

These directors suffer from the following incapacitating conflicts:

                (a)     Hendrix is a managing director at Bain and also serves on the board of

                        directors of CCC. Bain owns CCC, which is the direct beneficiary of the

                        Loan.

                (b)     Jacobs was appointed to the Board in May 2010 by CCC and its owners,

                        Bain and THL. He serves at their behest and in accordance with their

                        wishes. Moreover, Jacobs has been self-employed since 2003 and his fees

                        received for serving as an Outdoor director represent a material portion of




                                                  17
                                                                                                         B249
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 304 of 689



              his yearly income.    Therefore, he is an interested party incapable of

              independent consideration of a pre-suit demand.

        (c)   Jones is a director at THL. Jones suffers the same incapacitating conflict

              as his THL colleague Covell.

        (d)   M. Mays serves is the former CEO of the Company and serves on the

              Outdoor Board at the behest of Bain and THL. M. Mays serves on the

              board of directors of CCC. M. Mays and his family also received over a

              billion dollars from Bain and THL in the Buyout of CCC. Therefore, it is

              unreasonable to expect M. Mays would take any action against the wishes

              of Bain and THL.

        (e)   Pittman, the Executive Chairman of the Outdoor Board, is an investor in

              CCC and a member of the CCC board of directors. He also serves in his

              executive capacity at Outdoor at the behest of CCC.       His interests are

              aligned with CCC, and he is therefore incapable of independent

              consideration of a pre-suit demand.

        (f)   Shepherd, elected to the Outdoor Board in May 2011, is a former

              managing director of THL and serves on the Board at the behest of THL.

              Shepherd is heavily invested in THL and his interests are aligned with

              THL when considering the operations of the Company, such as the

              Amended Promissory Note.

        (g)   Temple was nominated and elected to the Outdoor Board by CCC in May

              2011. During 2010, Outdoor conducted business worth approximately

              $4.5 million with an entity at which Temple serves as a director. By virtue




                                      18
                                                                                            B250
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 305 of 689



                       of his business relationship with the Company and service at the behest of

                       CCC, Temple is not independent and is therefore incapable of considering

                       a pre-suit demand.

               (h)     Wells is an operating partner at Bain and therefore suffers the same

                       debilitating conflicts as his colleague Hendrix.

               (i)     Carlisle is a director at THL. THL owns CCC which is the direct

                       beneficiary of the favorable terms contained in the Amended Promissory

                       Note.

       75.     Demand is also excused by the simple fact that certain members of the Outdoor

Board (Covell, Hendrix, Jones, M. Mays, Tremblay, and Wells) would be required to sue

themselves, potentially subjecting themselves to personal liability. Here, where the Loan is so

unreasonable on its face that approval cannot meet the test of business judgment, a substantial

likelihood of director liability exists. This high likelihood alone establishes demand futility.

       76.     Additionally, the Individual Defendants refusal to legitimately investigate the

Loan when prompted by JHL and the Committee’s bad faith response to JHL regarding the

Company’s inability to terminate the Loan is indicative of the Individual Defendants’ bad faith

handling on this matter.

       77.     The Outdoor Board is incapable or unwilling to take the actions required to seek

the relief requested in this complaint.




                                                 19
                                                                                                    B251
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 306 of 689



                                      CAUSES OF ACTION

                                             COUNT I

                                   Breach of Fiduciary Duty
                          (Derivatively Against CCC, Bain and THL)

       78.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       79.     Defendants CCC, Bain and THL, as Outdoor’s controlling shareholders, owe

fiduciary duties to the Company and its shareholders. As such, CCC Bain and THL owe

Outdoors the highest duties of good faith, fair dealing, due care, and loyalty.

       80.     Defendants CCC, Bain and THL breached their fiduciary duties by exploiting

their position of control to require Outdoor to enter the Amended Promissory Note.

       81.     As a result of the actions of CCC, Bain and THL, the Company has been and will

be damaged.

       82.     Plaintiff has no adequate remedy at law.

                                             COUNT II

                                    Breach of Fiduciary Duty
                          (Derivatively Against Individual Defendants)

       83.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       84.     The Individual Defendants, as current or former directors of Outdoor, are

fiduciaries of the Company and its shareholders. As such, they owe the Company the highest

duties of good faith, fair dealing, due care, and loyalty.

       85.     The Individual Defendants have breached their duty of loyalty by approving the

Amended Promissory Note which elevates the interests of CCC over the interests of Outdoor and

the Company’s public shareholders.




                                                  20
                                                                                                         B252
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 307 of 689



        86.   As a result of the actions of the Individual Defendants described herein, the

Company has been deprived tens of millions of dollars in interest payments and risks being

forever deprived of being repaid the principal on the borrowings under the Amended Promissory

Note.

        87.   Plaintiff has no adequate remedy at law.

                                           COUNT III

                                  Waste of Corporate Assets
                       (Derivatively Against the Individual Defendants)

        88.   Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

        89.   Because of the unreasonably low interest rate associated with CCC’s unsecured

borrowings under the Amended Promissory Note, this debt arrangement is tantamount to a

disguised gift of corporate value from Outdoor to CCC. Put simply, the Amended Promissory

Note represents a waste of corporate assets by the Individual Defendants.

        90.   As a result of these actions of the Individual Defendants, the Company has been

and will be damaged.

        91.   Plaintiff has no adequate remedy at law.

                                           COUNT IV

                                     Unjust Enrichment
                         (Derivatively Against CCC, Bain and THL)

        92.   Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

        93.   Defendants CCC, Bain and THL were unjustly enriched as a result of the

favorable terms of the Amended Promissory Note.

        94.   As a result of the actions of CCC, Bain and THL, the Company has been and will

be damaged.



                                                21
                                                                                                        B253
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 308 of 689



       95.     Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Declaring that making a demand upon the Outdoor Board to investigate and

prosecute the claims alleged herein would be futile for the reasons alleged herein;

       B.      Declaring that the Defendants breached their fiduciary duties to the Company;

       C.      Rescinding the Amended Promissory Note, and terminating the cash management

agreement;

       D.      Ordering the immediate disgorgement of all profits, benefits and other

compensation obtained by Defendants as a result of its breaches of fiduciary duties;

       E.      Awarding Plaintiff the costs and disbursements of this action, including a

reasonable allowance for Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as may be just and proper.

DATED: March 7, 2012                         GRANT & EISENHOFER, P.A.

Of Counsel:                                   /s/ Jay W. Eisenhofer
                                              Jay W. Eisenhofer (# 2864)
Mark Lebovitch                                Michael J. Barry (# 4368)
Jeremy Friedman                               123 Justison Street
BERNSTEIN LITOWITZ BERGER &                   Wilmington, DE 19801
 GROSSMANN LLP                                (302) 622-7000
1285 Avenue of the Americas
New York, NY 10019
(212) 554-1400                                Proposed Co-Lead Counsel for Plaintiff

Proposed Co-Lead Counsel for Plaintiff

Robert D. Klausner
Klausner, Kaufman, Jensen & Levinson
10059 Northwest 1st Court
Plantation, FL 33324
Phone: (954) 916-1202

Additional Counsel for Plaintiff




                                                22
                                                                                               B254
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 309 of 689




                   Exhibit E
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 310 of 689



         IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE CLEAR CHANNEL OUTDOOR                              )   CONSOLIDATED
HOLDINGS, INC. DERIVATIVE                                )
LITIGATION                                               )   C.A. No. 7315-CS

                       AFFIDAVIT OF CHRISTOPHER M. TEMPLE

         Christopher M. Temple, being duly sworn, deposes and says:

                1.     I am competent to make this Affidavit and have personal knowledge of the

statements made herein. I am the Chairman of the Special Litigation Committee ("SLC") of the

Board of Directors (the "Board") of Nominal Defendant Clear Channel Outdoor Holdings, Inc.

("Outdoor") and submit this Affidavit in support of the Stipulation of Settlement being

contemporaneously filed in this derivative action.

                2.     As set forth in the Stipulation of Settlement, the SLC, with the assistance

of Counsel for the SLC, has engaged in an intensive investigation and evaluation of the

derivative claims asserted in this derivative action, as well as additional possible claims relating

to the subject matter ofthis derivative action identified by the SLC.

                3.     Attached as Exhibit A hereto is a true and correct copy of the summary of

the SLC's relevant factual determinations based upon the SLC's investigation, evaluation, and

analysis of matters raised by the claims and allegations asserted in the Verified Stockholder

Derivative Complaint, which summary has been approved by the SLC.



                                              Christo~mple
Dated:   July~, 2013   in   UcvtAus J /       l){.tt ~

                                                                ~            YVONNE OZUNA
                                                                              Notary Public

                                                                ~
                                                                              State of Texas
                                                                          Comm. Expires 4n/2016
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 311 of 689



                                            Exhibit A

        In connection with the Stipulation of Settlement entered into by (1) the Special Litigation
Committee of the Board of Directors of Clear Channel Outdoor Holdings, Inc. (the “SLC”)
(acting for and on behalf of nominal defendant Clear Channel Outdoor Holdings, Inc.
(“Outdoor”)); (2) plaintiffs NECA-IBEW Pension Trust Fund and City of Pinellas Park
Firefighters Pension Board; and (3) defendants Clear Channel Communications, Inc. (“Clear
Channel”), Bain Capital Partners, LLC (“Bain”), Thomas H. Lee Partners, L.P. (“THL”),
Margaret W. Covell, Blair E. Hendrix, Douglas L. Jacobs, Daniel G. Jones, Mark P. Mays,
Randall T. Mays, Robert Pittman, Thomas R. Shepherd, Marsha M. Shields, Christopher M.
Temple, Dale W. Tremblay, Scott R. Wells, and James C. Carlisle (collectively, the
“Defendants”), the SLC provides the following summary of its relevant factual determinations
based upon its investigation, evaluation, and analysis of matters raised by the claims and
allegations asserted in the Verified Stockholder Derivative Complaint, as set forth in the
Stipulation of Settlement.

Outdoor’s Initial Public Offering and the Intercompany Agreements

       Before November 2005, Outdoor was a wholly-owned subsidiary of Clear Channel. On
November 11, 2005, Outdoor made an initial public offering of 35 million Class A shares,
representing ten percent of Outdoor’s common stock. Clear Channel continued to indirectly hold
approximately 90% of Outdoor’s common stock after the IPO. Clear Channel’s holdings also
included all of Outdoor’s outstanding Class B shares, which are entitled to twenty votes per
share. Class A shares, by contrast, are entitled to a single vote per share. After the IPO, Clear
Channel held 99% of the total voting power of Outdoor’s common stock.

        In advance of the initial public offering, Outdoor and Clear Channel entered into a
number of intercompany agreements, some of which formalized pre-existing arrangements
pursuant to which Clear Channel provided Outdoor with finance, cash management, and other
general administrative services (collectively, the “Intercompany Agreements”). The
Intercompany Agreements included, among others: (i) a Master Agreement, which provided for
separation of the two companies pursuant to the IPO and delineated certain aspects of their
relationship going forward; (ii) a Corporate Services Agreement, pursuant to which Clear
Channel would provide various services to Outdoor, including a Cash Management
Arrangement; and (iii) two tandem promissory notes, evidencing amounts either due from Clear
Channel to Outdoor (the “Due-From Note”) or due to Clear Channel from Outdoor (the “Due To
Note”) pursuant to the Cash Management Arrangement.

       These agreements were favorable to Clear Channel in a number of ways.

      The Master Agreement prohibited Outdoor from incurring debt (other than debt to Clear
       Channel) in excess of $400 million. It also limited Outdoor’s ability to use its own cash;
       Outdoor is prohibited from completing acquisitions and cash transfers (other than with its
       own subsidiaries) valued at more than $5 million without Clear Channel’s approval.
       Under the Master Agreement, Outdoor also may not take any action that would cause
       Clear Channel to breach certain contracts with third parties, including Clear Channel’s
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 312 of 689



       credit agreements. Outdoor agreed to indemnify Clear Channel for any liability arising
       from a breach by Outdoor of the Master Agreement.

      The Cash Management Arrangement included in the Corporate Services Agreement
       requires that any cash from Outdoor’s domestic operations that is not used to meet
       Outdoor’s payroll or accounts payable obligations is transferred—or “swept”—to a
       master account maintained by Clear Channel. If Outdoor lacks cash sufficient to fund its
       operating obligations on any given day, Clear Channel may—but is not required to—
       advance the needed funds. As noted, the balances due pursuant to this arrangement are
       evidenced by the Due-From and Due-To Notes, as applicable. The Cash Management
       Arrangement may not be terminated for so long as Clear Channel and its affiliates
       beneficially own more than 50% of the voting power of Outdoor common stock.

      The interest rate on the Due-From Note—representing the rate paid by Clear Channel on
       cash swept from Outdoor pursuant to the Cash Management Arrangement—was set at the
       average one-month generic treasury bill rate. Under the Due-To Note, however, the rate
       paid by Outdoor on funds advanced by Clear Channel under the Cash Management
       Arrangement was set to a higher rate of average one-month LIBOR plus a margin equal
       to the basis points added to the LIBOR rate on LIBOR-based borrowings of Clear
       Channel under its corporate revolver facility. The tandem Due-From and Due-To Notes
       are unsecured obligations. As adopted in 2005, each was payable “on demand, or if no
       demand is sooner made, then on August 10, 2010.”

        Also in advance of the IPO, on August 2, 2005, Outdoor distributed a dividend to Clear
Channel in the form of a $2.5 billion Senior Unsecured Term Promissory Note due August 2,
2010 (the “Term Note”), the debtor under which was a wholly-owned subsidiary of Outdoor,
Clear Channel Outdoor, Inc. Interest accrued on the balance of the Term Note at a variable per
annum rate equal to the weighted-average cost of long-term debt of Clear Channel. At the time
of the dividend, this rate was 5.7%. Like the Master Agreement, the Term Note prohibited
Outdoor from incurring external debt exceeding $400 million without Clear Channel’s consent,
and required that all proceeds from the sale of debt or equity at Outdoor be applied to prepay the
Note.

        The key terms of these agreements were disclosed to prospective purchasers in the IPO.
Thus, purchasers of Outdoor’s common stock were on notice of several key facts regarding
Outdoor’s finances. First, all excess cash from domestic operations would be loaned to Clear
Channel through the cash sweep. Second, the interest rate paid by Clear Channel to Outdoor on
this borrowed cash was less than the rate paid by Outdoor to Clear Channel under the term note.
Third, while cash swept to Clear Channel was repayable on demand, the uses that Outdoor could
make of its cash without Clear Channel’s consent were extremely limited. Fourth, unless put to a
permitted use, any cash repaid by Clear Channel as the result of a demand would be swept back
to Clear Channel. Fifth, because of the restrictions on Outdoor borrowing contained in the
Master Agreement, balances due under the Due-From Note constituted one of Outdoor’s
principal sources of liquidity. And sixth, the $2.5 billion owed by Outdoor under the Term Note
would fall due in 2010, while at the same time the Master Agreement prohibited Outdoor, absent
Clear Channel’s consent, from borrowing in the capital markets the money necessary to repay
that debt.

                                                2
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 313 of 689



Clear Channel’s Leveraged Buyout

      On November 15, 2006, approximately one year after Outdoor’s partial IPO, Clear
Channel announced that it had agreed to a $26.7 billion buyout by Bain and THL (together, the
“Sponsors”).

         In connection with the buyout, Clear Channel entered an Agreement and Plan of Merger
(“Merger Agreement”) with certain entities created for the purpose of facilitating the merger—
BT Triple Crown Merger Co., Inc.; B Triple Crown Finco, LLC; and T Triple Crown Finco,
LLC. In that agreement, the Finco entities promised to secure—and Clear Channel promised to
facilitate—financing for the transaction. That financing proved difficult to obtain, however.
Ultimately, the transaction did not close until twenty months later, during which time the credit
markets and general economic environment deteriorated.

       As a result of the substantial debt Clear Channel was to incur in connection with the
LBO, coupled with the deterioration in the credit markets, the credit risk associated with Clear
Channel’s unsecured borrowings from Outdoor under the Cash Management Arrangement
increased substantially. Between the announcement of the LBO and its closing, public
shareholders of Outdoor therefore raised a number of concerns regarding its anticipated effects
on Outdoor. Shareholders T. Rowe Price Associates, Inc. (“T. Rowe Price”) and Arnhold and S.
Bleichroeder Advisers, LLC (“A&B”) contacted Outdoor at least eight times between September
2007 and August 2008, making the following assertions, among others:

      the interest rate on the Due-From Note failed to reflect the risk associated with lending to
       Clear Channel;

      the disparity between the interest rate Outdoor paid on the Term Note and the interest rate
       Outdoor was paid on the Due-From Note would grow following the LBO, since the
       Term-Note interest rate was set according to the weighted average cost of Clear Channel
       debt;

      the balance on the Due-From Note was overly large; and

      the Due-From balance should be drawn down to partially prepay the Term Note.

        In April 2008, Outdoor management (who also held positions at Clear Channel) prepared
a memorandum that considered whether it would be advisable for Outdoor to draw down the
Due-From Note to prepay a portion of the Term Note. As of the prior month’s end, the Due-
From balance stood at just under $150 million. Outdoor had approved $153 million in pending
acquisitions, and had an additional $244 million in capital expenditures planned to occur prior to
year end 2008. In addition, Outdoor had already borrowed $320 million of the $400 million in
external borrowing permitted under the Master Agreement. Citing the pending liquidity needs
and the limitations on external borrowing, Outdoor management recommended against drawing
down the Due-From Note to prepay the Term Note. Instead, management recommended that
Outdoor ask Clear Channel to increase the interest rate on the Due-From balance to more closely
approximate what Outdoor would earn if it invested the funds itself in a manner consistent with
Clear Channel’s short-term investment policies.

                                                3
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 314 of 689



         Ultimately, on July 16, 2008, the independent directors of Outdoor sent a letter to Randall
Mays, the CFO of Outdoor and President and CFO of Clear Channel, c/o Clear Channel. The
letter suggested that Outdoor propose to Clear Channel that the Cash Management Arrangement
be amended to allow Outdoor to retain cash balances over $100 million. The Clear Channel
Board of Directors rejected this proposal on August 8.

         On July 30, 2008—after Outdoor’s independent directors wrote to Randall Mays, but
before Clear Channel responded—the LBO closed. Clear Channel emerged from the LBO as a
wholly-owned subsidiary of CC Media Holdings, Inc. (“CCMH”). CCMH (and, by extension,
Clear Channel) is owned and managed by Bain and THL. Collectively, Bain and THL (or their
affiliates) own a majority of CCMH’s voting shares, and Bain, THL, and CCMH are parties to a
Management Services Agreement that obligates Bain and THL to provide financial, managerial,
and operational advice. The CCMH board consists of two public directors, and ten directors
appointed by Bain and THL. As required by a Stockholders Agreement dated July 29, 2008, the
membership of the Boards of CCMH and Clear Channel is identical.

        Following the LBO, the Outdoor board consisted of three independent directors (Raines,
Shields, and Tremblay), two directors affiliated with Bain (Defendants Hendrix and Wells), two
directors affiliated with THL (Defendants Covell and Jones), and three members of the Mays
family, which co-founded Clear Channel (Lowry Mays and Defendants Mark and Randall
Mays).

        At the closing of the LBO, Clear Channel assumed approximately $20 billion of debt,
over $16 billion of which was scheduled to come due in 2014 and 2016. As contemplated by the
Merger Agreement, BT Triple Crown Merger Co., Inc. and others entered a Credit Agreement
dated as of May 13, 2008 with the lenders financing the LBO (the “Credit Agreement”). Clear
Channel became a party to the Credit Agreement on July 20, 2008, shortly before the LBO
closed.

        First, the Credit Agreement prohibits certain changes to the Intercompany Agreements.
Section 7.12(c) of the Credit Agreement contains a negative covenant which bars changes to the
Cash Management Arrangement, the Due-From and Due-To Notes, and the Term Note, to the
extent such changes are materially adverse to the lenders. The same section expressly permits
changes to the interest rate applicable to each of those arrangements, and the extension of each of
them, as long as such actions are approved by the Clear Channel Board.

        In addition, Section 7.14 of the Credit Agreement contains a secured-leverage covenant,
which limits the ratio of consolidated secured debt of Clear Channel (and certain subsidiaries) to
Clear Channel’s consolidated EBITDA. From 2009 to 2012, the secured leverage ratio was not
to exceed 9.5:1 in any quarter. Beginning in the second quarter of 2013, the permitted secured
leverage ratio periodically decreases in 0.25-unit increments, until it reaches 8.75:1 in the fourth
quarter of 2014.

        A breach of Section 7.12(c) or Section 7.14 constitutes an event of default under the
Credit Agreement. An event of default permits the lenders to terminate their commitments,
declare all unpaid principal amounts immediately due and payable, and require the posting of
cash collateral to cover certain outstanding obligations.

                                                 4
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 315 of 689



Financial Considerations at Outdoor and Clear Channel Following the LBO

       In the wake of the LBO, Clear Channel was heavily leveraged and projecting a declining
EBITDA. Its debt was trading at a discount in the market, with senior notes available at a
discount of between 18 and 88.5% in November 2008. In the second half of 2008 and first three
months of 2009, each of the major credit ratings agencies downgraded Clear Channel’s senior
unsecured debt. In July 2008, Fitch downgraded Clear Channel’s debt from BB- to CCC; after
the LBO closed, Fitch withdrew its ratings on Clear Channel altogether. In February 2009,
Standard & Poor’s downgraded Clear Channel’s debt from CCC+ to CCC. On March 9,
Moody’s downgraded the debt from Caa1 to Ca, stating, “There is a high probability that the
company will violate its secured 9.5x leverage covenant this year.”

        The independent directors of Outdoor—James Raines, Marsha Shields, and Dale
Tremblay—were concerned about the effects of a possible Clear Channel bankruptcy on the
unsecured Due-From balance and Outdoor’s ability to operate. In October 2008, Tremblay
emailed Mark and Randall Mays, the CEO and CFO of Outdoor, respectively, seeking discussion
at an upcoming Board meeting regarding a number of topics, including: effects on Outdoor and
the Due-From balance in the event of continuing weakness at Clear Channel; plans for the 2010
Term Note maturity; status of the Due-From balance and Outdoor’s upcoming liquidity needs;
and the possibility of using the Due-From balance to pay down the Term Note or finance a
dividend if the balance continued to increase. As to the last of those issues, Mark Mays
responded that the question was “whether or not [Outdoor] wishes to permanently repay part of
its debt-capital structure that it potentially cannot replace. [Outdoor] cannot issue dividends
without approval from Clear Channel.” He recommended that Outdoor management open a
dialogue with Clear Channel concerning the Term Note maturity, given Outdoor’s inability to
obtain more than $400 million in external financing absent Clear Channel’s consent.

        In the meantime, Clear Channel, Bain, and THL received a number of unsolicited
restructuring proposals in late 2008 and early 2009, including from Lazard Frères & Co. LLC
(“Lazard”). In November 2008, Clear Channel retained Goldman Sachs to assist it in
formulating capital structure alternatives.

       Goldman recommended that Clear Channel pursue an exchange transaction in which cash
and new Outdoor debt would be exchanged for notes held by Clear Channel’s lenders. Goldman
estimated that each new Outdoor note could be exchanged for 1.5 to 3.6 existing Clear Channel
notes of like face amount, depending on the identity of Clear Channel notes exchanged—
allowing Clear Channel to take advantage of the discount at which its debt was trading.
Goldman identified Outdoor as the best Clear Channel subsidiary at which to raise capital at the
time: Clear Channel was over-levered, and Goldman had heard anecdotally in the market that
Clear Channel investors had an appetite for Outdoor debt. The proceeds of the new Outdoor
notes would be used to pay down Outdoor indebtedness under the Term Note.

Initial Proposals Regarding the Cash Sweep and a Potential Intercompany Transaction

       On March 17, 2009, the independent directors of Outdoor—prompted by the growth of
the Due-From balance to approximately $430 million and the recent credit-ratings downgrades of
Clear Channel—wrote to the Outdoor board, care of Randall Mays in his capacity as CFO of

                                               5
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 316 of 689



Outdoor, proposing that the Outdoor Board (i) seek to amend the Cash Management
Arrangement so as to eliminate the cash sweep, and (ii) draw down the full Due-From balance
and use the funds to partially prepay the Term Note. Raines followed up with Randall Mays on
April 1. Mays told Raines that he expected Clear Channel to open a dialogue with the
independent directors in the coming week, and would reach out to schedule a discussion.

        On April 13, Goldman made a presentation to the independent directors of Outdoor
regarding a potential exchange transaction. Outdoor would issue $3 billion in new debt with an
estimated weighted average yield of 13.5% (as compared to the 5.8% that Outdoor was then
paying under the Term Note), which would be exchanged for existing Clear Channel notes held
by Clear Channel lenders. The transaction would allow Outdoor to refinance the Term Note and
would improve Clear Channel’s ratio of secured leverage to EBITDA. Goldman noted that,
given then-existing market conditions, it might not be possible for Outdoor to refinance the Term
Note through a standalone debt offering. Moreover, Goldman emphasized, Outdoor would
benefit from carrying out a transaction that would prevent a covenant default or other financial
distress at Clear Channel.

       On April 24, the independent directors sent a letter to the Outdoor Board, care of Randall
Mays, asking that at least $200 million of the Due-From balance be used to pay down the Term
Note.

       Also in late April, the independent directors asked Outdoor management to evaluate
Outdoor’s liquidity needs. On April 27, management recommended that the company maintain
$100 million to cover its working capital needs alone. A few days later, management provided
an analysis stating that the company’s total liquidity needs were $289 million.

        On April 30, Mays sent a letter responding to the independent directors’ letters of March
17 and April 24. Mays stated that he was responding to the independent directors’ letters in his
capacity as President and Chief Financial Officer of Clear Channel. Mays also stated that, in
light of the impending formation of a special committee to consider Clear Channel’s April 13
proposal, and that proposal’s “aim to address Outdoor’s capital structure and relationship with
[Clear Channel] on a comprehensive basis, it does not seem appropriate to me for the Outdoor
Board to consider discrete elements of the relationship prematurely or on a piecemeal basis.”

Formation of the 2009 Outdoor Special Committee

        In light of Goldman’s presentation of a potential transaction between Outdoor and its
controlling shareholder, Clear Channel, the Outdoor Board adopted resolutions on April 30, 2009
forming a special committee of independent directors (the “Special Committee”) with the
authority to retain independent advisors and to review, evaluate, and approve or reject all
transactions proposed between the two companies. The Board appointed Raines, Shields, and
Tremblay to the Committee, and determined that none of them had any interest that would
interfere with their ability to exercise independent judgment in evaluating the proposed
transactions. Raines was selected as Chair.

       Dale Tremblay is the President and CEO of C.H. Guenther and Son, Inc., a food company
with locations across the United States and Europe that serves both consumers and commercial

                                                6
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 317 of 689



customers. He has also served on the Board of Texas Capital Bank and the Advisory Counsel for
the Federal Reserve Bank of Dallas.

      James Raines is a long-time Texas banker. He has served on the boards of Hispanic
Broadcasting and Waddell & Reed Financial.

        Marsha Shields occupies the second-highest-ranking executive position at McCombs
Enterprises, which owns automobile dealerships, sports teams, convenience stores, and an
insurance enterprise. She is the daughter of Red McCombs, a co-founder of the Clear Channel
enterprises, and President of the McCombs Foundation, with responsibilities over gifts, financial
arrangements, and investments.

        Each of Raines, Shields, and Tremblay had some connections to the Mays family, which
had co-founded Clear Channel. Raines has known Lowry Mays since the men worked at the
same firm in the 1970s, and golfs with Mark and Randall Mays. Shields sat on an advisory
board at the MD Anderson Cancer Center, to which the Mays family also contributed money.
Tremblay had invested in real estate partnerships alongside the Mays family, belonged to three
social clubs to which members of the Mays family also belonged, and played golf with Mark and
Randall Mays about once a month. None of Raines, Shields, or Tremblay, however, had any
social connections with principals of Bain or THL or their representatives on the Clear Channel
and Outdoor boards, nor did they have any financial interest in Clear Channel, Bain, or THL.

        The SLC concluded that the members of the Special Committee were independent, and
the vigor with which they negotiated against Clear Channel (as detailed below) reinforces that
conclusion.

       The independent directors had previously retained Vinson & Elkins as their legal advisor
in 2006, following Clear Channel’s announcement that it was considering strategic options, and
they continued to retain Vinson & Elkins as legal advisor to the Special Committee.

        The Special Committee also retained Lazard, which had served as financial advisor to the
Special Committee of Clear Channel during the LBO transaction, as its financial advisor. John
Chachas, then a Managing Director, led the engagement. Lazard’s compensation, aside from a
retainer, had three components. The primary and largest component was a payment contingent
on completing a recapitalization transaction, which was broadly defined to include “any
refinancing, restructuring, redemption, exchange, modification, or retirement of” the Term Note.
Lazard could also earn an additional mandatory incentive fee based on realizing reductions in
Outdoor’s debt-service obligations, using the debt service obligations offered in Goldman’s April
13 proposal as a baseline. Finally, a discretionary success fee could be bestowed for achieving
benefits for Outdoor in the recapitalization transaction other than a debt-service reduction and
benefits flowing from a refinancing of the intercompany notes. During Lazard’s engagement by
the Special Committee, Chachas participated in two separate, unrelated business pitches to THL.
The participants from THL included Charles Brizius, a THL managing director and Clear
Channel Board member who had a role in shaping the refinancing proposals Clear Channel made
to Outdoor over the course of 2009. Lazard did not receive business as a result of either pitch.




                                                7
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 318 of 689



Subsequent Proposals and Negotiation During May and June 2009

        On May 7, 2009, the Outdoor Board met and discussed the potential refinancing. The
Board reviewed management’s liquidity-needs analysis, and the independent directors renewed
their proposal that the Board draw down $200 million of the Due-From balance and use it to
prepay a portion of the Term Note balance. The minutes of the meeting state that the Board
determined to defer consideration of the proposal until after the Special Committee had
completed its review of the comprehensive refinancing proposal from Clear Channel, as a
comprehensive solution could offer benefits that other alternatives might not.

       Negotiations regarding a potential refinancing went forward in earnest in May and June.
Both sides stood to benefit from a negotiated transaction. Outdoor needed to address the
upcoming Term Note maturity. Clear Channel needed to address the risk that it would breach its
secured-leverage ratio, and a debt offering by Outdoor was an attractive—although not the
only—potential method by which to do so.

        Goldman Sachs was the principal negotiator for Clear Channel, with occasional
participation from Randall Mays. John Chachas of Lazard was the principal negotiator for the
Special Committee. The Special Committee met ten times over these two months, and
considered four additional proposals, three of which originated with Clear Channel and one of
which originated with a third party, Bank of America/Merrill Lynch (“BAML”):

          on May 15, BAML proposed a sale of $2.5 billion in Outdoor notes to third parties,
           the proceeds of which would be used to prepay the entire Term Note balance;

          on May 16-17, Clear Channel proposed a $2.8 billion offering of Outdoor notes, some
           of which would be placed with third parties and some of which would be placed with
           existing Clear Channel lenders, resulting in a refinancing of the entire Term Note;

          on May 28, Clear Channel proposed an offering of $1.5-$2.5 billion in Outdoor notes,
           which would be placed exclusively with Clear Channel’s existing lenders, and which
           would result in the refinancing of some or all of the Term Note, with the maturity of
           any remaining Term Note balance extended; and

          on June 19, Clear Channel proposed a sale of $1.5 billion in Outdoor notes to third
           parties, the proceeds of which would be used to prepay a portion of the Term Note,
           with the remaining Term Note balance being extended.

       As the proposals evolved, the Special Committee extracted a number of concessions from
Clear Channel, including:

          the establishment of a liquidity reserve of at least $100 million, which would be
           funded by a drawdown of the Due-From balance and which would remain on
           Outdoor’s balance sheet;

          an escrow arrangement to service the interest payments on any newly-issued debt,
           which would be funded by deposits preceding the cash sweep on any given day;

                                                8
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 319 of 689



          an increase in the interest rate on the Due-From Note to roughly the yield of any new
           Outdoor notes issued; and

          a commitment that Outdoor’s overall leverage would not increase.

        Clear Channel refused to agree to any changes to the sweep under the Cash Management
Arrangement. It also declined to allow Outdoor to contribute the Due-From Note to its
subsidiary, Clear Channel Outdoor, Inc., the debtor under the Term Note held by Clear Channel,
which the Special Committee understood would facilitate an offset of the two notes in the event
of a Clear Channel bankruptcy. Clear Channel took the position that, in light of Section 7.12(c)
of the Credit Agreement, it would not agree to such changes without the consent of its lenders.
Clear Channel indicated that the effort required to extract such consent could jeopardize the
success of the refinancing transaction as a whole.

        No transaction was completed in the first half of 2009. Market conditions were such that
Outdoor would have been required to pay a thirteen percent coupon (or more) on any newly-
issued debt, and Clear Channel’s lenders could not be persuaded to accept the amendments to the
Credit Agreement necessary to facilitate an exchange of Clear Channel debt for new Outdoor
notes.

        During this period, Clear Channel’s financial condition worsened. From the end of 2008
through the first half of 2009, Clear Channel’s internal forecasting models projected steadily
declining EBITDA, with the result that, under certain sets of assumptions, Clear Channel’s
secured-leverage ratio would come close to the limits permitted under its Credit Agreement. At
these levels, a relatively modest shortfall in projected EBITDA could result in a covenant breach
by the end of the year.

Further Proposals by the Independent Directors Regarding Due-From Drawdown and Term
Note Payment

       On July 30, the members of the Special Committee sought and received information from
joint Outdoor-Clear Channel management regarding the Due-From balance, Outdoor projections,
and Clear Channel’s current and forecasted secured-leverage covenant ratios. The Due-From
balance had by then grown to $488 million by the end of June, a $57 million increase over the
balance at the end of the first quarter. On September 3, the Independent Directors informed
Mark and Randall Mays that at the Board meeting scheduled for September 10, they would
recommend that the Outdoor Board demand repayment of $300 million of the Due-From balance
and prepay a portion of the Term Note.

        The Independent Directors made the recommendation at the September 10 meeting as
planned. In response, Mark Mays told the Outdoor Board that the Clear Channel Board
preferred to present a comprehensive proposal addressing the concerns regarding the Due-From
Note and the Term Note. The Independent Directors agreed to postpone the vote on their
recommendation in exchange for assurances from the Bain and THL representatives on the
Outdoor Board that Clear Channel would present a comprehensive proposal at a Special Meeting
of the Outdoor Board to be held on October 19.


                                                9
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 320 of 689



Clear Channel’s October 19, 2009 Proposal

        The proposal Clear Channel delivered at the October 19 meeting did not contemplate an
immediate refinancing of any portion of the Term Note, or provide for any paydown of the Due-
From Note. Rather, the proposal’s terms included a six-month extension of the Term Note, an
increase in the Due-From interest rate to match that of the Term Note, and agreement by the
Special Committee to pre-approve a $1 billion Outdoor debt offering to take place at an
unspecified future date. The Special Committee did not view the proposal as “comprehensive,”
but informed Clear Channel that it was willing to consider the aspects of the proposal other than
pre-approval. On November 6, Randall Mays relayed a proposal to the Special Committee with
substantially the same terms as the October 19 proposal, but specifying timing and interest-rate
constraints on the Outdoor debt offering for which the Special Committee’s pre-approval was
sought.

        On November 13, the Special Committee responded by letter, stating that it would not
agree to pre-approval. “If Clear Channel and/or its Sponsors do not agree to extend the Term
Note and to adjust the inter-company interest rate,” the Special Committee wrote, “we will
recommend to the Outdoor Board that the Term Note be reduced immediately with funds from
the ‘due from’ balance of $528MM.”

Late November and December 2009 Proposals and Negotiations

      In late November 2009, the Sponsors began receiving inquiries about the possibility of an
Outdoor notes offering.

        Clear Channel and the Sponsors made three refinancing proposals to the Special
Committee in December. Between December 2 and December 18, the Special Committee met
six times, and the Outdoor Board met ten times, to discuss them. At times, there were as many
as three Board and Special-Committee meetings per day. Blair Hendrix, a Managing Director at
Bain who sat on both the Clear Channel and Outdoor boards, assumed the role of primary
negotiator on behalf of Clear Channel and the Sponsors. Chachas remained the primary
negotiator on behalf of the Special Committee, though Hendrix sometimes spoke directly with
Raines. The parties negotiated with the expectation that, as a practical matter, the market for
debt offerings would close for the year on Friday, December 18.

        Clear Channel’s first December proposal revived the idea of a “new money” bond
offering by Outdoor. Key features of this proposal were:

      $1 billion in unsecured notes would be issued by an Outdoor subsidiary, Clear Channel
       Worldwide Holding, the proceeds of which would be used to pay down part of the Term
       Note;

      the maturity dates on the Due-From Note and remaining balance on the Term Note would
       be extended to six months beyond the maturity of the newly-issued notes;

      Clear Channel would have the option, but not the obligation, to raise the interest rate on
       the Due-From Note to match the Term-Note rate;

                                                10
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 321 of 689



      an unspecified amount of the Due-From Note would be drawn down to serve as a
       liquidity reserve for Outdoor; and

      at an unspecified future date, Outdoor would issue additional debt to refinance the
       remaining Term Note balance.

        In negotiations with Clear Channel, the Special Committee successfully bargained to (i)
eliminate Clear Channel’s option to set the Due-From interest rate at the T-bill rate and instead
require that the Due-From rate be increased to match the rate of the Term Note; (ii) establish a
$100 million liquidity reserve for Outdoor, funded in part by a $50 million pay-down of the Due-
From balance; and (iii) reset the interest rate on the Term Note to match the rate Outdoor would
pay on its newly-issued notes. Clear Channel sought the Committee’s preapproval for a future
transaction that would refinance the remaining Term Note balance, and the Special Committee
eventually agreed to preapprove the transaction within defined parameters. The Special
Committee and the Outdoor Board approved the proposed transaction, as modified through the
Special Committee’s negotiations, on December 8, 2009.

        On December 12, however, a group of Clear Channel’s lenders objected to the
transaction, arguing (among other things) that it violated the Credit Agreement by allowing
Outdoor to acquire more than $400 in external debt without completely refinancing the Term
Note. Clear Channel therefore formulated a revised proposal: Outdoor would issue $1 billion in
cash notes, and $1.65 billion in floating-rate senior unsecured notes that would be exchanged for
$1.5 billion in outstanding Clear Channel debt. The proposed transaction would refinance the
Term Note in its entirety. Concerned about Outdoor becoming overleveraged, however, the
Special Committee negotiated a cap of $2.5 billion on total indebtedness that Outdoor could
incur, and the value of the new Outdoor notes to be exchanged for Clear Channel debt was
therefore reduced to $1.5 billion. The Special Committee also sought a $1 billion cap on the
Due-From balance, but this request was rebuffed. The Special Committee approved the second
proposal, as revised, on December 16.

        In the early-morning hours of December 17, it became clear that a debt exchange, which
required the approval of Clear Channel’s lenders, would not be possible. Clear Channel
therefore came forward with a proposal for a $2.5 billion “new money” offering of notes of a
wholly-owned Outdoor subsidiary, Clear Channel Worldwide Holdings, Inc. (“Worldwide”),
(which would allow for prepayment of the entire Term Note balance), along with a $500 million
paydown of the Due-From Note. The proposal also included a $100 million liquidity reserve at
Outdoor and an increase in the Due-From interest rate to the weighted average coupon rate of the
new Worldwide notes. The Special Committee and the Outdoor Board approved the transaction
on December 17, and the offering closed on December 28. The proceeds of the partial paydown
of the balance under the Due-From Note, together with proceeds of the notes offering, were used
to repay the Term Note in full.

        The rate on the new Worldwide notes was set at 9.25%. On December 23, Outdoor and
Clear Channel executed an amendment to the Due-From Note that reset the rate thereunder to the
same variable per annum rate of interest under the Due-To Note, and extended the maturity date
of the Due-From Note to December 15, 2017.


                                               11
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 322 of 689



         Chachas left Lazard at the end of December 2009 to campaign for a United States Senate
seat from Nevada. In the several weeks before his departure, Chachas sent to Clear Channel
representatives who were involved in the negotiations a number of emails that had an ingratiating
tone and, in a few instances, appeared to criticize his client or its other advisors. It was not
entirely clear whether these comments were genuine or were intended as a negotiating tactic. On
at least one occasion, Chachas forwarded to Clear Channel representatives an email chain that
included confidential discussions among the Special Committee and its legal and financial
advisors. In late 2009, Chachas sought contributions to his political campaign. Among those
from whom he solicited contributions after the final refinancing transaction had been approved
were representatives of Clear Channel and the Sponsors. Insofar as the SLC has been able to
determine, no one employed by Clear Channel, Bain, or THL contributed to his campaign. Upon
learning of these facts during the course of the SLC’s investigation, the members of the 2009
Special Committee were critical of the emails, but also expressed the strong view that this
conduct did not affect the outcome of negotiations. The Special Committee directed Chachas to
seek—and he successfully obtained—substantial concessions from Clear Channel. On occasion,
after Chachas had advised the Committee that the terms of a particular proposal were fair, the
Committee instructed Chachas to seek, and he in fact obtained, further concessions.

        In November 2012, Outdoor refinanced the December 2009 Worldwide notes at a rate of
6.5%— thus reducing the rate received on the Due-From balance, but resulting in a substantial
net savings to the company.

Conclusions of the Special Litigation Committee

        After an in-depth analysis of the facts developed in the investigation and the applicable
legal standards, and consideration of the costs and risks of litigation, the Special Litigation
Committee determined that the benefits conferred by the Stipulation of Settlement outweigh the
potential gains of further litigation. This determination is based on the following conclusions:

          Any assessment of the fairness of the December 2009 transaction between Outdoor
           and Clear Channel must take account of the pre-existing contractual constraints to
           which Outdoor was subject, as well as the entirety of the consideration received by
           Outdoor in the transaction.

          The December 2009 transaction provided substantial benefits to Outdoor, including
           an increase in the interest rate payable on the Due-From Note and the refinancing of
           the $2.5 billion Term Note that would have fallen due in August 2010. Given the
           unique nature of the contractual relationships and the variety of consideration flowing
           in the transaction, there is no reliable basis by which to measure whether greater
           benefits could have been achieved in a transaction between unrelated parties under
           the same contractual constraints.

          The members of the 2009 Outdoor Special Committee were independent and
           negotiated vigorously. The SLC considered whether the conduct of Chachas
           interfered with the committee’s discharge of its duties. The SLC found no evidence
           that it did, or that it resulted in Outdoor receiving less consideration in the December
           2009 transaction than otherwise would have been the case.

                                                12
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 323 of 689



     The SLC also considered whether the interested directors on Outdoor’s board acted
      improperly in failing to acquiesce to the independent directors’ periodic proposals to
      demand repayment of a portion of the Due-From balance. There is evidence,
      however, that the interested directors believed that demanding repayment was not in
      Outdoor’s best interests, particularly given the lack of other sources of liquidity for
      Outdoor. And the SLC found no evidence that the failure to demand repayment
      resulted in Outdoor receiving less consideration in the December 2009 transaction
      than otherwise would have been the case.

     The Corporate Governance Measures, as defined in the Stipulation of Settlement,
      provide substantial benefits to Outdoor and its shareholders that could not be
      achieved through litigation.




                                           13
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 324 of 689




                    Exhibit F
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 325 of 689



       IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE CLEAR CHANNEL OUTDOOR                        )    CONSOLIDATED
HOLDINGS, INC. DERIVATIVE                          )
LITIGATION                                         )    C.A. No. 7315-CS

                         STIPULATION OF SETTLEMENT

       This Stipulation of Settlement (“Stipulation”) is made and entered into by: (1) the

Special Litigation Committee of the Board of Directors of Clear Channel Outdoor

Holdings, Inc. (the “SLC”) (acting for and on behalf of nominal defendant Clear Channel

Outdoor Holdings, Inc. (“Outdoor” or the “Company”)); (2) plaintiffs NECA-IBEW

Pension Trust Fund and City of Pinellas Park Firefighters Pension Board (each a

“Plaintiff” and, together, the “Plaintiffs,” as further defined below); and (3) defendants

Clear Channel Communications, Inc. (“Clear Channel”), Bain Capital Partners, LLC

(“Bain”), Thomas H. Lee Partners, L.P. (“THL”), Margaret W. Covell, Blair E. Hendrix,

Douglas L. Jacobs, Daniel G. Jones, Mark P. Mays, Randall T. Mays, Robert Pittman,

Thomas R. Shepherd, Marsha M. Shields, Christopher M. Temple, Dale W. Tremblay,

Scott R. Wells, and James C. Carlisle (each a “Defendant” and, together, the

“Defendants,” as further defined below; and, together with the SLC (acting for and on

behalf of the Company) and the Plaintiffs, the “Parties”). 1 Subject to the approval of the

Court and the terms and conditions expressly provided herein, this Stipulation is intended




1
  All terms with initial capitalization not otherwise defined herein shall have the meanings
ascribed to them in Section I herein.



                                             1
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 326 of 689



to fully, finally, and forever resolve, discharge, and settle the Derivative Action and any

and all Released Plaintiff Claims against the Released Defendant Persons.

                                         RECITALS

              WHEREAS, on March 7, 2012, Plaintiff City of Pinellas Park Firefighters

Pension Board filed a complaint in the Court of Chancery of the State of Delaware (the

“Court”) asserting derivative claims on behalf of the Company against the Defendants

with respect to a 2009 agreement to amend the Revolving Promissory Note, dated as of

November 10, 2005, between Clear Channel, as maker, and Outdoor, as payee (as

amended by the first amendment dated as of December 23, 2009, and as may be further

amended, the “Note”);

              WHEREAS, on March 23, 2012, Plaintiff NECA-IBEW Pension Trust

Fund brought a substantially identical derivative action;

              WHEREAS, on July 16, 2012, the Court consolidated the two derivative

actions into the Derivative Action;

              WHEREAS, in the Verified Stockholder Derivative Complaint, the

Plaintiffs allege, among other things:

             that Clear Channel is overleveraged with debt arising from its 2008 $24
              billion leveraged buyout arranged by Bain and THL;

             that Clear Channel’s increased leverage has, in turn, increased its risk of
              default, thereby making it difficult for Clear Channel to raise capital;

             that, in late 2009, to solve its liquidity issues, Clear Channel, as Outdoor’s
              controlling stockholder, forced Outdoor to agree to support and approve a
              $1 billion unsecured loan in the form of the Note at an unreasonably low
              interest rate of 9.25%;


                                             2
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 327 of 689



             that the Note is integrated into the combined cash management systems of
              Clear Channel and Outdoor pursuant to which Clear Channel sweeps
              Outdoor’s cash accounts on a daily basis into a Clear Channel master
              account and Clear Channel provides funds to Outdoor on days that
              Outdoor’s disbursements exceed its collections;

             that, as part of the cash management system, Outdoor records net amounts
              “due to” or “due from” Clear Channel on its consolidated balance sheets;

             that the Note permits Clear Channel to borrow up to $1 billion from
              Outdoor, and Clear Channel’s borrowings under the Note are unsecured
              such that Outdoor would be treated as a general unsecured creditor in the
              event of a Clear Channel bankruptcy;

             that the Note was originally due to expire by its own terms on August 10,
              2010, and provided for an interest rate equal to the average one-month
              generic treasury bill rate;

             that on December 23, 2009, Clear Channel and Outdoor agreed to extend
              the Note through December 15, 2017, and to increase the interest rate to an
              unreasonably low interest rate;

             that Outdoor anticipates that the balance on the Note will increase to over
              $1.0 billion in the next few years;

             that the Note is payable on demand and Outdoor could demand immediate
              repayment; and

             that Outdoor has unreasonably refused to demand repayment and has
              instead allowed outstanding indebtedness under the Note to grow to $650
              million.

              WHEREAS, on April 4, 2012, the Board of Directors of Clear Channel

Outdoor Holdings, Inc. (the “Outdoor Board”) established and empowered the SLC to

“investigate all matters related to the Litigation, review and evaluate the findings of such

investigation” and to “take all actions as the Special Litigation Committee deems

appropriate and in the best interests of the Corporation with respect thereto, including,




                                             3
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 328 of 689



without limitation, prosecution, control, and supervision of the Litigation by the

Corporation including, if determined to be appropriate, its settlement”;

              WHEREAS, the Outdoor Board’s resolutions further provide that the

SLC’s determinations “shall be final and binding upon the Corporation and shall not be

subject to review or approval by the [Outdoor] Board” and that the SLC is authorized and

empowered “to retain, at the Corporation’s expense, any independent advisors that are

acceptable to the Special Litigation Committee in its sole discretion, including legal

counsel, as it deems necessary or desirable to assist and advise it in connection with the

investigation, review, and evaluation of the Litigation”;

              WHEREAS, the SLC is composed of two independent members of the

Outdoor Board, Christopher M. Temple and Douglas L. Jacobs, neither of whom was a

member of the Outdoor Board at the time of the 2009 Note amendment and extension;

              WHEREAS, pursuant to the Outdoor Board’s resolutions and to assist in

its charge, the SLC retained Covington & Burling LLP and Potter Anderson & Corroon

LLP as its legal advisors (collectively, “Counsel for the SLC”);

              WHEREAS, on June 20, 2012, the SLC moved for a six-month stay (the

“Stay”) of the proceedings in the Derivative Action to facilitate the SLC’s review,

investigation, and determination with respect to the derivative claims asserted by the

Plaintiffs in the Verified Stockholder Derivative Complaint;

              WHEREAS, on July 10, 2012, the Plaintiffs moved for partial summary

judgment, arguing that the Outdoor Board breached its fiduciary duties by refusing to



                                             4
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 329 of 689



exercise its right to demand repayment and instead continuing to allow the loan to Clear

Channel to grow to more than $700 million;

             WHEREAS, on July 23, 2012, the Court granted the SLC’s Stay motion;

             WHEREAS, on January 24, 2013, the Court granted a 30-day extension of

the Stay;

             WHEREAS, the SLC, with the assistance of Counsel for the SLC, engaged

in an intensive investigation and evaluation of the derivative claims asserted in the

Derivative Action, as well as additional possible claims relating to the subject matter of

the Derivative Action identified by the SLC, and that investigation included (i) the

collection and review of pertinent hard-copy and electronic documents from (a) current

and former employees, officers, and directors of each of Outdoor and Clear Channel, (b)

employees of Bain and THL, (c) members of the Special Committee of the Outdoor

Board that approved the 2009 transaction (the “2009 Special Committee”), and (d) the

2009 Special Committee’s legal and financial advisors; (ii) the interviews, by Counsel for

the SLC, of twenty-five witnesses (with SLC members attending and participating in six

interviews of current or former members of the Outdoor Board); (iii) the retention of an

economic expert, Dr. Kenneth Lehn, a former Chief Economist of the Securities and

Exchange Commission and a Professor at the Katz Graduate School of Business at the

University of Pittsburgh, to assist and advise the SLC in its analysis; and (iv) legal

analysis of the derivative claims asserted in the Verified Stockholder Derivative

Complaint, and of the additional possible claims relating to the subject matter of the

Derivative Action identified by the SLC;

                                             5
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 330 of 689



               WHEREAS, the SLC’s evaluation also took account of various prudential

considerations, including the value of the Settlement terms in contrast to what might be

achieved through further litigation and the costs (financial and otherwise) and risks of

further litigation;

               WHEREAS, the SLC’s investigation is complete;

               WHEREAS, pursuant to the authority granted to the SLC in its authorizing

resolution, the SLC has made the determinations set forth in Exhibit A to the Affidavit of

Christopher M. Temple, dated July 3, 2013, filed concurrently with this Stipulation;

               WHEREAS, in December 2012, the SLC (acting for and on behalf of

Outdoor, and with the full power and authority delegated to it by the Outdoor Board)

initiated discussions with certain of the Defendants to explore the prospects of settlement;

               WHEREAS, the SLC developed a framework setting forth components of

a potential settlement;

               WHEREAS, the SLC consulted with Counsel for the Plaintiffs regarding

the status and findings of the SLC’s investigation and the possibility of settlement;

               WHEREAS, the SLC provided Counsel for the Plaintiffs with certain of

the documents produced to the SLC in connection with its investigation and Counsel for

the Plaintiffs reviewed such documents;

               WHEREAS, the SLC continued to negotiate with certain of the Defendants

regarding the terms of a potential settlement within the framework developed by the

SLC;



                                             6
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 331 of 689



              WHEREAS, the SLC discussed with the Plaintiffs the levels within the

SLC framework at which certain of the Defendants had proposed to settle;

              WHEREAS, the Plaintiffs retained investment banking and advisory firm

Cypress Associates LLC to review and provide input regarding the proposed settlement

terms;

              WHEREAS, the Plaintiffs stated they would not support a settlement at the

levels proposed by the Defendants, and thereafter informed the SLC of the levels within

the SLC framework at which they would support a settlement;

              WHEREAS, the SLC continued to consult with the Plaintiffs and to

negotiate with certain of the Defendants;

              WHEREAS, the parties to the Derivative Action and the SLC subsequently

entered into a binding Memorandum of Understanding dated March 28, 2013 (the

“MOU”), reflecting their agreement in principle for the settlement of the Derivative

Action between and among the SLC (acting for and on behalf of the Company), the

Plaintiffs, and the Defendants;

              WHEREAS, the Plaintiffs’ involvement in the settlement negotiations was

a factor in achieving the benefits received by Outdoor as a result of this Settlement;

              WHEREAS, the Plaintiffs brought their derivative claims in good faith and

continue to believe that their derivative claims have legal merit, and the entry by the

Plaintiffs into this Stipulation is not an admission as to a lack of any merit of any

derivative claims asserted or that could be asserted in the Derivative Action;



                                             7
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 332 of 689



              WHEREAS, on the basis of the information available to them, including

publicly available information, their investigation, and certain non-public materials, the

Plaintiffs took into consideration the strengths and weaknesses of the Plaintiffs’

derivative claims and determined that the terms of the Settlement set forth herein are fair,

reasonable, and adequate, and in the best interests of the Company and its stockholders,

and the Plaintiffs believe that it is reasonable to seek approval of the Settlement by the

Court based upon the terms outlined herein and the substantial benefits and protections to

be provided to the Company thereby;

              WHEREAS, entry into this Stipulation by the SLC (acting for and on

behalf of the Company) is not an admission as to the lack of any merit of any of the

derivative claims asserted or that could be asserted in the Derivative Action;

              WHEREAS, each of the Defendants denies all allegations of wrongdoing

or liability on his, her, or its respective part, and specifically maintains that he, she, or it

has not committed any violation of law or breach of fiduciary duty or engaged in any

wrongdoing whatsoever, but solely to avoid the costs, disruption and distraction of

further litigation, and without admitting the validity of any allegations made in the

Derivative Action, or any liability with respect thereto, has concluded that it is desirable

that the derivative claims against him, her, or it be settled and dismissed on the terms

reflected in this Stipulation;

              WHEREAS, the SLC has taken into consideration the strengths and

weaknesses of the Plaintiffs’ derivative claims, as well as the strengths and weaknesses of

certain other potential derivative claims relating to the subject matter of the Derivative

                                               8
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 333 of 689



Action identified by the SLC in the course of its investigation, and the SLC has

determined that a settlement of the Derivative Action on the terms reflected in this

Stipulation is fair, reasonable, adequate, and in the best interests of the Company and its

minority stockholders, and confers a substantial benefit upon the Company and its

minority stockholders; and

              WHEREAS, Counsel for the Parties have engaged in extensive settlement

negotiations, including arm’s length discussions concerning the merits of the claims and

defenses at issue in the Derivative Action and the remedial measures and relief that

should be part of a settlement of the Derivative Action;

              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED

by and among the SLC (acting for and on behalf of the Company), the Plaintiffs, and the

Defendants that, pursuant to the procedure set forth in Sections III & IV of this

Stipulation, the Derivative Action and the claims released pursuant to Section III·G of

this Stipulation shall be fully and finally compromised, settled and released, and the

Derivative Action shall be dismissed on the merits, with prejudice, upon and subject to

the terms and conditions of this Stipulation, as follows:

I.     DEFINITIONS

       A.     As used in this Stipulation, the following terms have the meanings

specified below.

              1.     “Borrowing Availability” shall mean the aggregate amount of cash

that can be borrowed by Clear Channel or any of its wholly-owned subsidiaries under any

revolving credit facility, line of credit or similar agreement as of the applicable

                                             9
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 334 of 689



measurement date; provided that, Borrowing Availability cannot exceed as of the

applicable measurement date the amount of cash that Clear Channel would be permitted

to borrow under any such facility or agreement pursuant to any other financing agreement

to which Clear Channel is a party.

              2.     “Claims” means any and all causes of action, claims, damages, and

awards, whether equitable, legal, or administrative in nature, whether past or present,

suspected or unsuspected, and whether based on federal, state or local law, statute,

ordinance, regulation, contract, common law, or any other source, and includes without

limitation known claims and Unknown Claims.

              3.     “Clear Channel Liquidity” shall mean the aggregate of (a) cash and

cash equivalents set forth on Clear Channel’s balance sheet, excluding Unavailable Cash

and Outdoor Minority Cash; and (b) Borrowing Availability.

              4.     “Clear Channel Liquidity Ratio” shall mean (A) Clear Channel

Liquidity divided by (B) the Outdoor Public Share.

              5.      “Clear Channel Reference Notes” shall mean Clear Channel’s 5.5%

Senior Notes Due 2014, 4.9% Senior Notes Due 2015, 5.5% Senior Notes Due 2016, and

6.875% Senior Debentures Due 2018.

              6.     “Company Stockholders” means all individuals or entities who hold

of record, or beneficially own, directly or indirectly, common stock of the Company as of

the close of business on the date the Court enters the Scheduling Order.

              7.     “Corporate Governance Measures” means the corporate governance

measures set forth in Sections III·A to III·E of this Stipulation.

                                              10
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 335 of 689



             8.       “Counsel for the Defendants” means (i) Seitz Ross Aronstam &

Moritz LLP and Kellogg, Huber, Hansen, Todd, Evans & Figel, P.L.L.C. with respect to

Margaret W. Covell, Blair E. Hendrix, Daniel G. Jones, Mark P. Mays, Randall T. Mays,

Scott R. Wells, James C. Carlisle, Bain, Clear Channel, and THL; (ii) Seitz Ross

Aronstam & Moritz LLP and Paul Hastings LLP with respect to Robert Pittman; (iii)

Ashby & Geddes with respect to Douglas L. Jacobs and Christopher M. Temple in their

capacity as members of the Outdoor Board; and (iv) Bouchard Margules & Friedlander,

P.A. with respect to Thomas R. Shepherd, Marsha M. Shields, and Dale W. Tremblay.

             9.       “Counsel for the Plaintiffs” means (i) Bernstein Litowitz Berger &

Grossmann LLP, Grant & Eisenhofer, P.A., and Klausner, Kaufman Jensen & Levinson

with respect to Plaintiff City of Pinellas Park Firefighters Pension Board; and (ii) Grant

& Eisenhofer, P.A., and Saxena White, P.A. with respect to Plaintiff NECA-IBEW

Pension Trust Fund.

             10.      “Counsel for the Parties” means Counsel for the Defendants,

Counsel for the Plaintiffs, and Counsel for the SLC.

             11.      “Defendants” means Clear Channel, Bain, THL, Margaret W.

Covell, Blair E. Hendrix, Douglas L. Jacobs, Daniel G. Jones, Mark P. Mays, Randall T.

Mays, Robert Pittman, Thomas R. Shepherd, Marsha M. Shields, Christopher M. Temple,

Dale W. Tremblay, Scott R. Wells, and James C. Carlisle, as well as each of their

respective successors and assigns.




                                           11
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 336 of 689



              12.    “Derivative Action” means the consolidated derivative action

captioned In re Clear Channel Outdoor Holdings, Inc. Derivative Litigation, C.A. No.

7315-CS, in the Delaware Court of Chancery.

              13.    “Exhibits” mean the exhibits to this Stipulation.

              14.    “Final Court Approval” means the date on which the Judgment of

the Court becomes Final. For the purposes of this Stipulation, “Final” means: (i) if no

appeal from the Judgment is taken, the date on which the time for taking such an appeal

expires; or (ii) if any appeal is taken, the date on which all appeals, including petitions for

rehearing or reargument, petitions for writ of review, and petitions for writ of certiorari

or any other form of review, have been fully disposed of (whether through expiration of

time to file, denial of any request for review, by affirmance on the merits, or otherwise)

in a manner that does not result in any material alteration of the Judgment.

Notwithstanding the foregoing, the Court’s ruling or failure to rule on any application for

attorneys’ fees and/or expenses shall not preclude the Judgment from becoming Final.

              15.    “Independent Directors” means any then-serving director who (i)

satisfies the then-applicable Independence Tests set forth in the New York Stock

Exchange Listed Company Manual, (ii) is not, and has not previously been, employed by

(or a partner or member of, or held another analogous position at) Clear Channel, CC

Media Holdings, Inc. (“CCMH”), Bain, or THL, or their respective affiliates, (iii) is not,

and has not previously been, a director of Clear Channel or CCMH (it being understood

that service as a director of any other company in which Bain, THL, or any funds

managed by or affiliated with either of them has a direct or indirect investment shall not

                                              12
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 337 of 689



disqualify a director from being deemed an “Independent Director” for purposes of this

paragraph), and (iv) does not have a material financial interest, directly or indirectly, in

Clear Channel, CCMH, Bain, or THL, other than an interest in funds managed by or

affiliated with Bain or THL that do not have an economic interest in equity securities or

debt obligations of Clear Channel or CCMH. Any questions regarding whether a director

not previously a member of the Committee meets the qualifications of this paragraph

shall be determined by the already-serving members of the Committee (as defined in

Section III·C below).

                16.   “Judgment” means the Order and Final Judgment, substantially in

the form attached as Exhibit F to this Stipulation, to be entered by the Court approving

the Settlement and dismissing with prejudice the derivative claims asserted in the

Verified Stockholder Derivative Complaint.

                17.   “Notice” means the legal notice of the Settlement to be provided to

Company Stockholders by first-class U.S. mail, substantially in the form attached hereto

as Exhibit B.

                18.   “Outdoor Minority Cash” shall mean the cash and cash equivalents

on the balance sheet of Outdoor on the date of determination, multiplied by the

percentage of shares of Outdoor common stock then held by persons other than Clear

Channel and its affiliates.

                19.   “Outdoor Public Share” shall mean the amount of cash that would be

payable to holders of the Company’s common stock, other than Clear Channel or any

subsidiary of Clear Channel, assuming (x) a demand by the Company of the aggregate

                                            13
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 338 of 689



amount outstanding under the Note and (y) a simultaneous dividend of the proceeds of

such demand to the stockholders of the Company.

              20.    “Plaintiffs” means the City of Pinellas Park Firefighters Pension

Board and the NECA-IBEW Pension Trust Fund as well as each of their respective

successors and assigns.

              21.    “Released Defendant Claims” means any and all Claims that are

based upon or arise out of the institution, prosecution or settlement of the claims asserted

by the Plaintiffs in the Derivative Action. Notwithstanding the foregoing, Released

Defendant Claims shall not mean and does not include any claims by the Parties to

enforce the terms of this Stipulation.

              22.    “Released Defendant Persons” means the Company, all current and

former directors of the Company, and all Defendants and any of their respective

employers, parent entities, controlling persons, principals, affiliates or subsidiaries and

each of their respective past or present officers, directors, partners, stockholders,

representatives, employees, attorneys, financial or investment advisors, consultants,

accountants, investment bankers, commercial bankers, agents, heirs, executors, trustees,

personal representatives, estates, administrators, predecessors, successors, assigns,

insurers, and reinsurers.

              23.    “Released Plaintiff Claims” means any and all Claims that (i) have

been asserted in the Derivative Action, or (ii) that could have been asserted in the

Derivative Action, or in any other court action or before any court, administrative body,

tribunal, arbitration panel, or other adjudicatory body, from the beginning of time through

                                            14
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 339 of 689



the date of this Stipulation, that are based upon, arise out of, or relate in any way, directly

or indirectly, to: (a) the allegations made in, or the subject matter of, the Derivative

Action; (b) the matters discussed in Exhibit A to the Affidavit of Christopher M. Temple,

dated July 3, 2013, filed concurrently with this Stipulation; (c) the issuance by a

subsidiary of the Company of the 9.25% Series A Senior Notes Due 2017 and 9.25%

Series B Senior Notes Due 2017 and the use of proceeds thereof (including repayment of

the $2.5 billion term loan payable by the Company to Clear Channel and the amendment

and extension of the Note in connection therewith) including consummation of the

issuance in lieu of any other potential transaction considered; (d) the adoption, approval,

or amendment of, or the exercise or non-exercise of rights under, the Note; (e) any

potential claims relating to the subject matter of the Derivative Action identified by the

SLC in the course of its investigation; and/or (f) this Stipulation (including, without

limitation, any and all Claims relating to the negotiation and execution of this Stipulation

and any matter referred to herein) or the settlement of the Derivative Action.

Notwithstanding the foregoing, Released Plaintiff Claims shall not mean and does not

include any claims by the Parties to enforce the terms of this Stipulation.

              24.    “Released Plaintiff Persons” means the Plaintiffs and Counsel for the

Plaintiffs.

              25.    “Scheduling Order” means the proposed Scheduling Order,

substantially in the form attached hereto as Exhibit A, to be entered by the Court pursuant

to Rule 23.1 of the Rules of the Court of Chancery of the State of Delaware.



                                              15
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 340 of 689



               26.    “Settlement” means the settlement among the SLC (acting for and

on behalf of the Company), the Plaintiffs and the Defendants on the terms and conditions

set forth in this Stipulation.

               27.    “Settlement Hearing” means a hearing required under Rule 23.1 of

the Rules of the Court of Chancery of the State of Delaware, to be held in connection

with the Court’s decision whether to approve this Stipulation as fair, reasonable, and

adequate, and in the best interests of the Company and its stockholders.

               28.    “Sponsors” means Bain and THL.

               29.    “Summary Notice” means the summary legal notice of the

Settlement, substantially in the form attached hereto as Exhibit C. In the event of an

inconsistency between the Notice and the Summary Notice, the Notice shall control.

               30.     “Unavailable Cash” means the amount of cash on Clear Channel’s

consolidated balance sheet that is “restricted” as determined in accordance with U.S.

Generally Accepted Accounting Principles or that is otherwise contractually restricted

from being available for general use (e.g., cash pledged as collateral).

               31.    “Unknown Claims” means any Released Plaintiff Claims that the

Company, the SLC, any Plaintiff or any other Company Stockholder does not know or

suspect to exist in his, her or its favor at the time of the release of the Released Defendant

Persons, and any Released Defendant Claims that the Company, the SLC, or any of the

Defendants does not know or suspect to exist in his, her or its favor at the time of the

release of the Released Plaintiff Persons.



                                             16
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 341 of 689



              32.   “Verified Stockholder Derivative Complaint” means the derivative

complaint filed on March 7, 2012 in Civil Action No. 7315-CS (Del. Ch.) and designated

as the operative complaint in the Derivative Action by the July 16, 2012 Stipulation and

Order of Consolidation.

II.     THE PARTIES’ POSITIONS

        A.    While the Plaintiffs believe that the derivative claims asserted in the

Verified Stockholder Derivative Complaint have merit, they also recognize and

acknowledge the following: (i) the expense and length of continued proceedings

necessary to prosecute the Derivative Action; (ii) that they have no reason to contest the

independence of the SLC, (iii) the extent of the SLC’s investigation and its determination

following such investigation that the derivative claims asserted in the Verified

Stockholder Derivative Complaint should be resolved in the manner and upon the terms

set forth in this Stipulation; (iv) the uncertainty and risk inherent in litigation, the

problems of proof, and the potential existence of valid defenses to the derivative claims

asserted in the Verified Stockholder Derivative Complaint; and (v) the substantial

benefits provided by the proposed Settlement.

        B.    The SLC (acting for and on behalf of the Company), in the exercise of its

business judgment, has determined that it is in the best interests of the Company and its

stockholders that the Derivative Action be fully and finally settled in the manner and

upon the terms and conditions set forth in this Stipulation, and that the terms and

conditions are fair, reasonable, and adequate. The SLC has reached this conclusion only

after a comprehensive consideration of the pertinent factual and legal issues surrounding

                                           17
       Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 342 of 689



the allegations made in the Verified Stockholder Derivative Complaint, as well as

additional possible claims relating to the subject matter of the Derivative Action

identified by the SLC, and only after an extensive investigation that spanned more than

six months. In addition, the SLC’s determinations were informed by various prudential

considerations, including the costs (financial and otherwise) of litigation, the uncertainty

and risk inherent in any litigation, the potential disparity between the costs associated

with continued litigation and a potential recovery sufficient to justify those costs, the

availability of relief through this Settlement that would not be available through

litigation, and the possibility that continued litigation would threaten harm to the

Company’s competitive position, prospects, and reputation and distract the Company’s

Board of Directors and senior management from managing the affairs and operations of

the Company.

         C.     While the Defendants believe that the derivative claims asserted in the

Verified Stockholder Derivative Complaint lack merit, they also recognize and

acknowledge the following: (i) the expense and length of continued proceedings

necessary to defend the Derivative Action; and (ii) the uncertainty and risk inherent in

litigation.

III.     TERMS OF SETTLEMENT

         A.    Immediate Draw-Down of Note Balance by the Company

         Not later than ten (10) calendar days after Final Court Approval, the Company will

on the same day both (a) notify Clear Channel of its intent to make a demand for

repayment of $200 million outstanding under the Note twenty (20) calendar days

                                             18
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 343 of 689



thereafter (or if that day is not a business day, then the next business day thereafter), and

(b) declare a dividend to be paid the same business day that such demand is made,

conditioned on Clear Channel having satisfied such demand. On the twentieth (20th)

calendar day after providing such notice to Clear Channel (or if that day is not a business

day, then the next business day thereafter), Outdoor will demand repayment of $200

million outstanding under the Note. Clear Channel will satisfy the demand the same day

it is made.

       B.     Amendment to Note Interest Rate

       Not later than ten (10) business days after Final Court Approval, the Company and

Clear Channel will adopt a Note amendment in substantially the form attached hereto as

Exhibit D.

       C.     Creation of a Committee of Independent Directors of the Outdoor
              Board to Monitor the Note

       Not later than ten (10) business days after Final Court Approval, the Company will

establish a committee (the “Committee”) of the Outdoor Board for the specific purpose of

monitoring the Note, and the Outdoor Board shall adopt a Committee charter in

substantially the form attached hereto as Exhibit E. The members of the Committee shall

at all times be all then-serving Independent Directors of the Company.

       D.     Reporting Obligations

              1.     Clear Channel agrees that, no later than the 16th calendar day of

every month beginning with the month after the month in which the Judgment is entered

by the Court, Clear Channel will deliver to the Outdoor Board (and then solely to the


                                             19
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 344 of 689



Committee after the Committee has been established pursuant to the requirements of

Section III·C) a report (the “Monthly Report”) containing the following information

compiled in good faith, in each case (x) calculated as of month’s end for the three

preceding months and (y) projected as of month’s end for the current month and the three

succeeding months (the “Projection Period”) (for example, no later than April 16, 2013,

Clear Channel would deliver a Monthly Report reflecting calculations as of January 31,

2013; February 28, 2013; and March 31, 2013; and projections as of April 30, 2013; May

31, 2013; June 30, 2013; and July 31, 2013):

                   a. Note balance;

                   b. Clear Channel Liquidity; and

                   c. Clear Channel Liquidity Ratio.

              2.      Clear Channel agrees that at the same time as delivery of Clear

Channel’s annual long-range forecast to the Clear Channel board of directors, but in all

events no later than each July 1, Clear Channel will deliver to the Committee a report (the

“Annual Report”), compiled in good faith, containing projections for each of the metrics

identified in Sections III·D·1·(a)-(c) above and covering a period of three full calendar

years. Projections for the remainder of the then-current calendar year will be on a

monthly basis. Projections for the three succeeding calendar years will be on the same

periodic basis as Clear Channel uses for its regular internal forecasting process.

              3.       Clear Channel agrees that it shall provide to the Outdoor Board (and

the Committee if the Committee so desires) an annual presentation on Clear Channel’s



                                             20
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 345 of 689



capital structure status and outlook/financing plan, with quarterly updates if requested by

the Outdoor Board or the Committee.

             4.     Clear Channel covenants and agrees that if at any time after the

delivery of the Monthly Report described in Section III·D·1 above, an event,

circumstance or discovery were to occur (or is reasonably likely to occur) such that the

previously-projected balances of the Note or Clear Channel Liquidity were to no longer

be accurate in any material respect, then Clear Channel shall notify the Outdoor Board

and the Committee as soon as reasonably practicable (provided that any event or

circumstance which would result in the projected Clear Channel Liquidity Ratio being

less than 2.0x or the projected Outdoor Public Share exceeding $114.0 million will

require notification even if not material) (such notice to be deemed a new “Monthly

Report”).

             5.     Clear Channel agrees to calculate the actual Clear Channel Liquidity

Ratio on a monthly basis. If on any date, Clear Channel has reason to know that the

actual Clear Channel Liquidity Ratio has fallen below 2.0x (a “Liquidity Event”), then

Clear Channel shall notify the Outdoor Board and the Committee as soon as reasonably

practicable; provided, however, that for the avoidance of doubt, this provision is not

intended to impose upon Clear Channel an affirmative obligation to ascertain the

components of the Clear Channel Liquidity Ratio more frequently than on a monthly

basis in connection with the delivery of the Monthly Reports.

      E.     The Provision of Legal Counsel and Financial Advisors to the
             Company’s Independent Directors in Connection with Transactions
             Between Clear Channel and the Company.

                                            21
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 346 of 689




       In connection with any proposed intercompany transaction between Clear Channel

and the Company for which the approval of a majority of the Outdoor Board’s

Independent Directors is sought (including, without limitation, in connection with any

transaction as to which approval by the Independent Directors is required by contract or

otherwise), Clear Channel shall agree to pay the fees and any expenses related to any

independent counsel and/or independent financial advisor whom the Independent

Directors in their sole discretion shall choose to retain.

       F.     Implementation of Corporate Governance Measures

              1.      The Corporate Governance Measures shall continue in effect, and

may not be repealed, changed, amended, modified, or otherwise altered, provided

however that nothing shall preclude any Party from seeking to modify the Corporate

Governance Measures described in Sections III·A-E of this Stipulation by motion under

Rule 60(b)(6) of the Rules of the Court of Chancery of the State of Delaware for cause

shown; except that the Corporate Governance Measures may be terminated upon: (i) a

successful attempt to take the Company private through a transaction in which the only

equity holders in the Company, upon completion of the transaction, are affiliates of the

Company, or (ii) the successful completion of an all-shares acquisition by persons or

entities unaffiliated with the Company, Clear Channel, or the Sponsors, whether for

stock, cash, or other consideration.

              2.      The Company, Clear Channel, and the Sponsors each expressly

agrees that: (i) failure to comply with this Section III·F shall subject the Company and its


                                              22
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 347 of 689



stockholders to irreparable harm for which the Company and its stockholders could not

be adequately compensated at law; and (ii) in order to prevent any breach or continuing

breach of this Section III·F, the Company, Clear Channel, and the Sponsors each

expressly agrees in connection therewith to be subject to injunctive relief, specific

performance, and any and all other forms of appropriate relief, as determined by the

Court, without any requirement of a bond or other security.

             3.      The Independent Directors shall have sole authority to select and

retain such persons as they choose to aid them in implementing the Corporate

Governance Measures.

      G.     RELEASES

             1.      Upon Final Court Approval, the Plaintiffs, the Company, the SLC

(on behalf of the Company), and all Company Stockholders (derivatively on behalf of the

Company) shall, by operation of the Judgment and to the fullest extent allowed by law,

(i) release and be deemed to release and forever discharge the Released Plaintiff Claims

against the Released Defendant Persons, (ii) covenant and be deemed to covenant not to

sue any of the Released Defendant Persons with regard to any Released Plaintiff Claims,

and (iii) forever be barred and enjoined from asserting any Released Plaintiff Claims

against any Released Defendant Persons. All Parties acknowledge, and all Company

Stockholders shall be deemed to acknowledge, the derivative nature of the Claims in the

Derivative Action.

             2.      Upon Final Court Approval, the Company, the SLC, and the

Defendants, by operation of the Judgment and to the fullest extent allowed by law, shall

                                           23
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 348 of 689



(i) release and be deemed to release and forever discharge the Released Defendant

Claims against the Released Plaintiff Persons, (ii) covenant and be deemed to covenant

not to sue any of the Released Plaintiff Persons with regard to any Released Defendant

Claims, and (iii) forever be barred and enjoined from asserting any Released Defendant

Claims against any Released Plaintiff Persons.

              3.     The Plaintiffs, the Defendants, the Company, and the SLC expressly

acknowledge, and all Company Stockholders shall be deemed to acknowledge, that he,

she, they, or it has been advised by his, her, their, or its attorney concerning, and/or is

familiar with, the provisions of California Code Section 1542, which provides:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
              WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
              TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
              EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
              OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
              HER SETTLEMENT WITH THE DEBTOR.

              4.     The Plaintiffs, the Defendants, the Company, and the SLC expressly

acknowledge, and all Company Stockholders shall be deemed to acknowledge: (i) that he,

she, they, or it may hereafter discover facts in addition to those that he, she, they, or it

now knows or believes to be true with respect to the Derivative Action and the Released

Plaintiff Claims and Released Defendant Claims, as applicable; and (ii) that he, she, they,

or it may have sustained damages, losses, fees, costs and/or expenses that are presently

unknown and unsuspected with respect to Released Plaintiff Claims and Released

Defendant Claims, as applicable, and that such damages, losses, fees, costs and/or

expenses as the Plaintiffs, the Company, the Defendants, the SLC, and any Company


                                            24
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 349 of 689



Stockholders may have sustained might give rise to additional damages, losses, fees,

costs and/or expenses in the future.      Nevertheless, the Plaintiffs, the Company, the

Defendants, and the SLC expressly acknowledge, and all Company Stockholders shall be

deemed to acknowledge, that this Stipulation has been negotiated and agreed upon in

light of such possible unknown facts and such possible damages, losses, fees, costs and/or

expenses, and each expressly waives, or shall be deemed to have waived, any and all

rights under California Civil Code Section 1542 and under any other federal or state

statute or law of similar effect. The Plaintiffs, the Company, the Defendants, and the

SLC expressly acknowledge, and all Company Stockholders shall be deemed to have

acknowledged, that this waiver was separately bargained for and is a material term of this

Stipulation.

        H.     Dismissal of the Derivative Action

        The parties shall seek dismissal of the Derivative Action, pursuant to Court of

Chancery Rule 23.1, with prejudice on the merits, and entry of a Judgment substantially

in the form attached as Exhibit F to this Stipulation.

IV.     PROCEDURE FOR APPROVAL

        A.     Within one (1) business day after executing this Stipulation, the Parties

shall inform the Court of this Stipulation and request the entry of the Scheduling Order

substantially in the form attached hereto as Exhibit A.

        B.     Within fourteen (14) calendar days after the date that the Scheduling Order

is entered by the Court, but in any event no later than forty-five (45) calendar days before

the Settlement Hearing (the “Notice Date”), the Company shall mail, or cause to be

                                             25
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 350 of 689



mailed, by first Class U.S. mail, postage prepaid, the Notice, substantially in the form

attached hereto as Exhibit B, to Company Stockholders at their last known address as

shown on the records maintained by or on behalf of the Company.               All Company

Stockholders who are record holders of Company common stock on behalf of beneficial

owners shall be directed to forward the Notice promptly to the beneficial owners of those

securities.

       C.      On the Notice Date, the Company shall cause the Notice to be posted on the

Company website and shall file with the U.S. Securities and Exchange Commission a

form 8-K attaching this Stipulation and all Exhibits hereto, and within ten (10) calendar

days after the Notice Date shall publish the Summary Notice (substantially in the form

attached hereto as Exhibit C) via a national newswire service such as Business Wire,

Marketwire, or PR Newswire. On the Notice Date, Counsel for the Plaintiffs shall cause

the Notice to be posted on the websites for Counsel for the Plaintiffs.

       D.      All costs related to providing notice of the Settlement (other than posting

the Notice on the website of Counsel for the Plaintiffs) (“Notice Costs”) shall be paid by

the Company regardless of whether the Court declines to approve the Settlement or Final

Court Approval otherwise fails to occur, and in no event shall the Plaintiffs or Counsel

for the Plaintiffs be responsible for any such Notice Costs.

       E.      If the Settlement is approved by the Court, the parties shall request that the

Court enter the Judgment, substantially in the form attached as Exhibit F to this

Stipulation.

V.     TERMINATION

                                             26
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 351 of 689



        A.    The Plaintiffs (provided they unanimously agree), Defendants (provided

they unanimously agree), and the SLC (acting for and on behalf of the Company), shall

each have the right to terminate the Settlement and this Stipulation by providing written

notice of their election to do so (“Termination Notice”) to the other parties to this

Stipulation within thirty (30) calendar days of: (a) the Court’s declining to enter the

Scheduling Order in any material respect; (b) the Court’s refusal to approve this

Stipulation or any part of it that materially affects any Party’s rights or obligations

hereunder; (c) the Court’s declining to enter the Judgment in any material respect; or (d)

the date upon which the Judgment is modified or reversed in any material respect by an

appellate court.

        B.    The MOU and this Stipulation shall be null and void and of no force and

effect, if (i) the proposed Settlement is terminated pursuant to the terms of this

Stipulation, or (ii) the proposed Settlement does not obtain Final Court Approval for any

other reason. If the proposed Settlement is terminated pursuant to the terms of this

Stipulation, or the proposed Settlement does not obtain Final Court approval for any other

reason, the MOU and this Stipulation shall not be deemed to prejudice in any way the

respective positions of the SLC (acting for and on behalf of Outdoor, with the full power

and authority delegated to it by the Outdoor Board), the Plaintiffs, or any Defendant with

respect to the Derivative Action or any other action.

VI.     NO ADMISSION OF LIABILITY

        The provisions contained in this Stipulation shall not be deemed a presumption,

concession, or admission by any Party of any fault, liability or wrongdoing with respect

                                            27
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 352 of 689



to, or of any infirmity or weakness of, any claim or defense as to any facts or claims that

have been or might be alleged or asserted in the Derivative Action (including any facts or

claims identified by the SLC in the course of its investigation), or any other action or

proceeding that has been, will be, or could be brought, or that the consideration provided

under the Settlement represents the consideration that could be or would have been

recovered at trial, and shall not be interpreted, construed, deemed, invoked, offered, or

received in evidence or otherwise used by any person in the Derivative Action, or in any

other action or proceeding, whether civil, criminal, administrative, for any purpose,

except in connection with any claim for breach of this Stipulation and damages flowing

therefrom to Outdoor, the Defendants, the Plaintiffs, or Counsel for the Plaintiffs.

VII.   RELATED ACTIONS

       If any action is currently pending or is later filed in state or federal court asserting

any of the Released Plaintiff Claims prior to Final Court Approval of the proposed

Settlement, Counsel for the Plaintiffs and Counsel for the SLC shall use best efforts in

working with Counsel for the Defendants to prevent, stay, or seek the dismissal of such

derivative claims, and to oppose entry of any interim or final relief in favor of plaintiff in

any other action in any other forum against any of the Defendants that challenges the

proposed Settlement or otherwise involves any of the Released Plaintiff Claims. In the

event that any final injunction, decision, order, judgment, determination or decree is

entered or issued by any court or governmental entity prior to Final Court Approval of

the proposed Settlement that would make consummation of the Settlement in accordance

with the terms of this Stipulation unlawful, or that would restrain, prevent, enjoin, or

                                              28
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 353 of 689



otherwise prohibit consummation of the Settlement, the Defendants reserve the right to

withdraw from this Stipulation.     In addition, in the event that any preliminary or

temporary injunction, decision, order, determination, or decree (an “Interim Order”) is

entered or issued by any court or governmental entity prior to Final Court Approval of

the proposed Settlement that would restrain, prevent, enjoin, or otherwise prohibit

consummation of the Settlement, then, notwithstanding anything herein to the contrary,

the Defendants shall have no obligation to consummate the Settlement unless and until

such Interim Order expires or is terminated or modified in a manner such that

consummation of the Settlement would no longer be restrained, prevented, enjoined, or

otherwise prohibited.

VIII. ATTORNEYS’ FEES

      A.     Concurrent with seeking final approval of the Settlement, Counsel for the

Plaintiffs intend to apply to the Court for an award of attorneys’ fees and expenses (the

“Fee Application”), which shall seek no more than six million dollars ($6,000,000.00).

Counsel for the Plaintiffs shall not seek fees or expenses from the Court in excess of six

million dollars ($6,000,000.00), and Defendants shall take no position on the amount of

the Fee Application (provided it complies with this Stipulation). Clear Channel and the

SLC (acting for and on behalf of the Company) acknowledge Counsel for the Plaintiffs’

right to an award of fees and expenses as a result of their prosecution of the Derivative

Action.

      B.     To the extent Counsel for the Plaintiffs are awarded attorneys’ fees and

expenses by Court order, payment shall be made by Clear Channel to Counsel for the

                                           29
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 354 of 689



Plaintiffs within five (5) business days after the later of this Court’s entry of (i) the

Judgment or (ii) an order awarding such attorneys’ fees and expenses (“Fee and Expense

Order”), notwithstanding the existence of any timely filed objections thereto, or potential

for appeal therefrom, or collateral attack on the Settlement or any part thereof, subject to

the obligation of Counsel for the Plaintiffs to refund up to the full amount of fees and

expenses if either the Judgment or the Fee and Expense Order is reversed or modified by

final, non-appealable order, but only to the extent required by such reversal or

modification.

       C.       The full amount of fees and expenses awarded to Counsel for the Plaintiffs

pursuant to the Fee and Expense Order, if any, shall be paid by Clear Channel (including

with respect to matters agreed to by, and under the sole control of, the Company (e.g., the

establishment of the Committee and the powers granted to it pursuant to the charter)), and

neither the Company nor any Defendant other than Clear Channel shall have any

responsibility for payment of any such fees and expenses to Counsel for the Plaintiffs.

       D.       This Stipulation and the Settlement are not conditioned upon the approval

of an award of attorneys’ fees and expenses, and any decision by the Court to not approve

the requested amount of attorneys’ fees and expenses shall not affect the validity of the

Stipulation and the Settlement.

       E.       Except as provided in Sections IV·D and VIII·A-C of this Stipulation,

neither the Plaintiffs nor Counsel for the Plaintiffs shall seek any fees, expenses, costs, or

compensation relating to the Derivative Action, and neither the Company nor the



                                             30
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 355 of 689



Defendants shall bear any expenses, costs, damages, or fees alleged or incurred by the

Plaintiffs or by any of their attorneys, experts, advisors, agents, or representatives.

IX.     MISCELLANEOUS PROVISIONS

        A.     The Exhibits hereto are material and integral parts hereof and are fully

incorporated herein by reference. Notwithstanding the foregoing, in the event that there

exists a conflict or inconsistency between the terms of this Stipulation and the terms of

any Exhibit hereto, the terms of the Stipulation shall prevail.

        B.     The Parties agree that in the event of any breach of this Stipulation, all of

the Parties’ rights and remedies at law, equity, or otherwise are expressly preserved.

        C.     This Stipulation may be executed in one or more counterparts, each of

which shall be deemed an original and, when taken together with the other signed

counterparts, shall constitute one and the same instrument. Facsimile or PDF signatures

shall constitute valid evidence of execution. This Stipulation shall be deemed to be

executed as of the date that all Counsel for the Parties have executed a counterpart, even

though no single counterpart is executed by all Counsel for the Parties.

        D.     This Stipulation and the Exhibits attached hereto constitute the entire

agreement among the Parties and no representations, warranties, or inducements have

been made to any Party concerning the Stipulation or its Exhibits other than the

representations, warranties and covenants contained and memorialized in this Stipulation

or its Exhibits.

        E.     The headings herein are used for the purpose of convenience only and are

not meant to have legal effect.

                                              31
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 356 of 689



       F.     The consummation of this Settlement as embodied in this Stipulation shall

be under the authority of the Court, and the Court shall retain jurisdiction over all matters

relating to the administration, enforcement, and consummation of the Settlement

including, without limitation, any matters relating to an award of attorneys’ fees and

expenses to Counsel for the Plaintiffs.

       G.     Each Party acknowledges that he, she, they, or it have been advised by

counsel in connection with this Stipulation.

       H.     This Stipulation may be amended or any of its provisions waived only by a

writing executed by all signatories hereto.

       I.     In the event that any dispute arises among or between the Parties regarding

the interpretation of this Stipulation, or any provision thereof, the Parties acknowledge

and agree that all of the Parties shall be deemed collectively to be the drafting party and

any rule of construction pursuant to which ambiguities are construed against the drafting

party shall not be applicable.

       J.     Waiver by any Party of any breach of this Stipulation by any other Party

shall not be deemed a waiver of any other prior or subsequent breach of this Stipulation,

and failure by any Party to assert any claim for breach of this Stipulation shall not be

deemed to be a waiver as to that or any other breach and will not preclude any Party from

seeking to remedy a breach and enforce the terms of this Stipulation.

       K.     Any failure by any Party to insist upon the strict performance by any other

Party of any of the provisions of this Stipulation shall not be deemed a waiver of any of

the provisions of this Stipulation, and such Party, notwithstanding such failure, shall have

                                               32
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 357 of 689



the right thereafter to insist upon the strict performance of any and all of the provisions of

this Stipulation to be performed by such other Party. Waiver by any Party of any breach

of this Stipulation by any other Party shall not be deemed a waiver of any other prior or

subsequent breach of this Stipulation, and failure by any Party to assert any claim for

breach of this Stipulation shall not be deemed to be a waiver as to that or any other

breach and will not preclude any Party from seeking to remedy a breach and enforce the

terms of this Stipulation.

       L.     The Plaintiffs and Counsel for the Plaintiffs represent and warrant that the

Plaintiffs are each stockholders of the Company and were stockholders of the Company

at all relevant times for purposes of maintaining standing in the Derivative Action.

       M.     Each counsel or other person executing this Stipulation on behalf of any

Party hereto warrants that he or she has the full authority to bind his or her principal to

this Stipulation.

       N.     The Stipulation shall be binding upon, and inure to the benefit of, the

successors and assigns of the Parties.

       O.     The Stipulation shall be governed by, and construed in accordance with, the

laws of the State of Delaware, without regard to conflict of laws principles. Any action

relating to this Stipulation will be filed exclusively in the Court. Each Party: (i) consents

to personal jurisdiction in such action (but no other action) brought in the Court; (ii)

consents to service of process by registered mail upon such Party and/or such Party’s

agent; (iii) waives any objection to venue in the Court and any claim that Delaware or the



                                             33
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 358 of 689



Court is an inconvenient forum; and (iv) waives any right to demand a jury trial as to

such action (but no other action).

       P.     In addition to the actions specifically provided for in this Stipulation, the

Parties will use their best efforts from the date of this Stipulation to take, or cause to be

taken, all actions, and to do, or cause to be done, all things reasonably necessary, proper,

or advisable under applicable laws, regulations or agreements to consummate and make

effective this Stipulation. Counsel for the Parties agree to cooperate fully with one

another in seeking the Court’s approval of this Stipulation and to use their best efforts to

effect the consummation of this Stipulation. Without further order of the Court, the

Parties may agree to reasonable extensions of time not expressly set by the Court in order

to carry out any of the provisions of this Stipulation.

       Q.     Each Party hereto represents and warrants that he, she, or it is the legal

owner of all rights and claims attributable to him, her, or it that are the subject matter of

this Stipulation and that there has been no assignment, hypothecation, or transfer by

operation of law or otherwise of any such rights and claims.


DATED: July 8, 2013




                                              34
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 359 of 689




                                           GRANT & EISENHOFER P.A.


OF COUNSEL:
                                           By: Michael J. Barry
Mark Lebovitch                                Stuart M. Grant (#2526)
Jeremy Friedman                               Michael J. Barry (#4368)
Bernstein Litowitz Berger                     Nathan A. Cook (#4841)
 & Grossmann LLP                              123 Justison Street
1285 Avenue of the Americas                   Wilmington, DE 19801
New York, NY 10019                            (302) 622-7000
(212) 554-1400
                                           Attorneys for Plaintiffs City of Pinellas Park
Robert D. Klausner                         Firefighters Pension Board and NECA-IBEW
Klausner, Kaufman, Jensen                  Pension Trust Fund
 & Levinson
10059 Northwest 1st Court
Plantation, FL 33324
(954) 916-1202

Attorneys for Plaintiff City of Pinellas
Park Firefighters Pension Board

Joseph E. White, III
Jonathan M. Stein
Lester R. Hooker
SAXENA WHITE, P.A.
2424 North Federal Hwy. Suite 257
Boca Raton, Florida 33431
(561) 394-3399

Attorneys for Plaintiff NECA-IBEW
Pension Trust Fund




                                           35
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 360 of 689



                                    POTTER ANDERSON & CORROON LLP


OF COUNSEL:
                                    By: Michael A. Pittenger
Michael Chertoff                       Donald J. Wolfe, Jr. (#285)
Elaine W. Stone                        Michael A. Pittenger (#3212)
COVINGTON & BURLING, LLP               Berton W. Ashman, Jr. (#4681)
1201 Pennsylvania Avenue, NW           Samuel L. Closic (#5468)
Washington, DC 20004                   Hercules Plaza – 6th Floor
(202) 662-6000                         1313 North Market
                                       P.O. Box 951
Jonathan M. Sperling                   Wilmington, DE 19899
COVINGTON & BURLING, LLP               (302) 984-6000
The New York Times Building
New York, NY 10018                  Attorneys for the Special Litigation Committee
(212) 841-1000                      of the Board of Directors of Clear Channel
                                    Outdoor Holdings, Inc. (acting for and on
                                    behalf of Nominal Defendant Clear Channel
                                    Outdoor Holdings, Inc.)



                                    ASHBY & GEDDES



                                    By: Philip Trainer, Jr.
                                       Philip Trainer, Jr. (#2788)
                                       Toni-Ann Platia (#5051)
                                       500 Delaware Avenue, 8th Floor
                                       P.O. Box 1150
                                       Wilmington, DE 19899
                                       (302) 654-1888

                                    Attorneys for Defendants Douglas L. Jacobs
                                    and Christopher M. Temple




                                    36
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 361 of 689




                                           SEITZ ROSS ARONSTAM & MORITZ
                                           LLP

OF COUNSEL:

Kevin B. Huff                              By: Collins J. Seitz, Jr.
Brendan J. Crimmins                           Collins J. Seitz, Jr. (#2237)
KELLOGG, HUBER, HANSEN,                       David E. Ross (#5228)
 TODD, EVANS & FIGEL, P.L.L.C.                S. Michael Sirkin (#5389)
1615 m Street, N.W., Suite 400                100 S. West Street, Suite 400
Washington, D.C. 20036                        Wilmington, DE 19801
(202) 326-7900                                (302) 576-1600

Attorneys for Defendants Margaret W.       Attorneys for Defendants Margaret W.
Covell, Blair E. Hendrix, Daniel G.        Covell, Blair E. Hendrix, Daniel G. Jones,
Jones, Mark P. Mays, Randall T. Mays,      Mark P. Mays, Randall T. Mays, Robert
Scott R. Wells, James C. Carlisle, Clear   Pittman, Scott R. Wells, James C. Carlisle,
Channel Communications, Inc., Bain         Clear Channel Communications, Inc., Bain
Capital Partners, LLC, and Thomas H.       Capital Partners, LLC, and Thomas H. Lee
Lee Partners, L.P.                         Partners, L.P.

Barry G. Sher
Jodi Kleinick
PAUL HASTINGS LLP
75 East 55th Street
New York, NY 10022
(212) 318-6000

Attorneys for Defendant Robert Pittman




                                           37
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 362 of 689



                                     BOUCHARD MARGULES &
                                     FRIEDLANDER, P.A.



                                     By: Andre G. Bouchard
                                        Andre G. Bouchard (#2504)
                                        222 Delaware Avenue, Suite 1400
                                        Wilmington, DE 19801
                                        (302) 573-3500

                                     Attorneys for Defendants Thomas R.
                                     Shepherd, Marsha M. Shields, and Dale W.
                                     Tremblay

1100318




                                     38
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 363 of 689



                           CERTIFICATE OF SERVICE

      I hereby certify that on this 8th day of July, 2013, a true and correct copy of the

foregoing was served by LexisNexis File & Serve on the following:

Jay W. Eisenhofer, Esquire                   Collins J. Seitz, Jr., Esquire
Michael J. Barry, Esquire                    David E. Ross, Esquire
GRANT & EISENHOFER P.A.                      SEITZ ROSS ARONSTAM & MORITZ
123 Justison Street                          LLP
Wilmington, DE 19801                         100 West Street, Suite 400
                                             Wilmington, DE 19801

Philip Trainer, Jr., Esquire                 Andre G. Bouchard, Esquire
Toni-Ann Platia, Esquire                     BOUCHARD MARGULES &
ASHBY & GEDDES                               FRIEDLANDER, P.A.
500 Delaware Avenue, 8th Floor               222 Delaware Avenue, Suite 1400
Wilmington, DE 19801                         Wilmington, DE 19801



                                                /s/ Samuel L. Closic
                                               Samuel L. Closic (I.D. No. 5468)
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 364 of 689




                                   EXHIBIT A

   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE CLEAR CHANNEL OUTDOOR                        )    CONSOLIDATED
HOLDINGS, INC. DERIVATIVE                          )
LITIGATION                                         )    C.A. No. 7315-CS

                            SCHEDULING ORDER

       The parties to the above-captioned derivative action (the “Derivative

Action”), and the Special Litigation Committee of the Board of Directors of Clear

Channel Outdoor Holdings, Inc. (acting for and on behalf of nominal defendant

Clear Channel Outdoor Holdings, Inc.) (collectively, the “Parties”), having applied

pursuant to Rule 23.1 of the Rules of the Court of Chancery of the State of

Delaware for an Order to approve the proposed settlement of the Derivative

Action (the “Settlement”) in accordance with the Stipulation of Settlement entered

into by the Parties, dated as of July 8, 2013 (the “Stipulation”), which provides for

the dismissal of the Derivative Action with prejudice upon the terms and

conditions set forth in the Stipulation; the Court having read and considered the

Stipulation and accompanying documents; the Stipulation being sufficient to

warrant notice to Company Stockholders; and all Parties having consented to entry

of this Order,

       NOW, THEREFORE, this ___ day of July, 2013, upon application of the

Parties, IT IS HEREBY ORDERED as follows:
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 365 of 689




          1.        Except for terms otherwise defined herein, the Court adopts and

incorporates the definitions in the Stipulation for purposes of this Order.

          2.        A hearing (the “Settlement Hearing”) shall be held before The

Honorable Leo E. Strine, Jr., Chancellor, on _____________ at __ :__ _.m., at the

New Castle County Courthouse, 500 North King Street, Wilmington, Delaware

19801, to:

               a.     determine whether Plaintiffs and Counsel for the Plaintiffs have

                         adequately represented the interests of Outdoor and its

                         stockholders;

               b.     determine whether the Settlement should be approved by the

                         Court as fair, reasonable, adequate, and in the best interests of

                         Outdoor and its stockholders;

               c.     determine whether the Judgment, substantially in the form

                         attached as Exhibit F to the Stipulation, should be entered by

                         the Court dismissing the Derivative Action with prejudice, and

                         releasing, barring, and enjoining the prosecution of any

                         Released Plaintiff Claims against the Released Defendant

                         Persons and any Released Defendant Claims against the

                         Released Plaintiff Persons;

               d.     consider the application by Counsel for the Plaintiffs for an award




                                               2
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 366 of 689




                         of attorneys’ fees and expenses; and

              e.      hear and determine any objections to the Settlement and/or

                         Counsel for the Plaintiffs’ application for an award of

                         attorneys’ fees and expenses;

              f.      rule on such other matters as the Court may deem appropriate.

         3.        The Court reserves the right to adjourn and reconvene the Settlement

Hearing, including consideration of Counsel for the Plaintiffs’ application for an

award of attorneys’ fees, costs, and/or expenses, without further notice to Company

Stockholders other than by announcement at the Settlement Hearing.

         4.        The Court reserves the right to approve the Settlement at or after the

Settlement Hearing with such modification as may be consented to by the Parties to

the Stipulation and without further notice to Company Stockholders.

         5.        Within fourteen (14) calendar days after the date of entry of this

Order, but in any event no later than forty-five (45) calendar days before the

Settlement Hearing (the “Notice Date”), the Company shall mail, or cause to be

mailed, by first Class U.S. mail, postage prepaid, the Notice of Pendency of

Derivative Action, Proposed Settlement of Derivative Action, Settlement Hearing,

and Right to Appear (the “Notice”), substantially in the form attached to the

Stipulation as Exhibit B, to Company Stockholders at their last known address as

shown on the stock records maintained by or on behalf of the Company.                 All




                                              3
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 367 of 689




Company Stockholders who are record holders of Company common stock on behalf

of beneficial owners are directed to forward the Notice promptly to the beneficial

owners of those securities, as set forth in the Notice.

          6.    On the Notice Date, the Company shall cause the Notice to be posted

on the Company website, and within ten (10) calendar days of the Notice Date, shall

publish the Summary Notice, substantially in the form attached to the Stipulation as

Exhibit C, via a national newswire service such as Business Wire, Marketwire, or PR

Newswire. On the Notice Date, Bernstein Litowitz Berger & Grossman LLP, Grant

& Eisenhofer P.A., Klausner, Kaufman, Jensen & Levinson, and Saxena White, P.A.

shall cause the Notice to be posted on their respective firm websites.

          7.    The Court approves the form, content and requirements of the Notice

and the Summary Notice and finds that the form and manner of notice specified

herein is the best form and manner of notice practicable and shall constitute due and

sufficient notice of the Settlement Hearing to all persons entitled to receive such

notice, and fully satisfy the requirements of due process, Court of Chancery Rule

23.1, and applicable law. The Company shall, prior to the date of the Settlement

Hearing ordered herein, file proof of the dissemination of the Notice and the

Summary Notice as ordered herein.

          8.    Other than the cost of posting the Notice on the website of Counsel

for the Plaintiffs, all costs related to providing notice of the Settlement (“Notice




                                             4
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 368 of 689




Costs”) shall be paid by the Company regardless of whether the Court declines to

approve the Settlement or Final Court Approval otherwise fails to occur, and in no

event shall Plaintiffs or Counsel for the Plaintiffs be responsible for any such Notice

Costs.

         9.     Any Company Stockholder who continues to own shares of Company

common stock as of the date of the Settlement Hearing and who objects to the

Stipulation, the Settlement, the Judgment (attached to the Stipulation as Exhibit F)

proposed to be entered herein, Counsel for the Plaintiffs’ application for an award of

attorneys’ fees and expenses, or who otherwise wishes to be heard with respect to

any matter, may appear in person or through his, her, or its attorney at the Settlement

Hearing and present evidence or argument that may be proper and relevant; provided,

however, that no such person other than Plaintiffs, the Defendants, the SLC (acting

for and on behalf of the Company), and their respective counsel in the Derivative

Action shall be heard, and no papers, briefs, pleadings or other documents submitted

by any such person other than Plaintiffs, the Defendants, the SLC (acting for and on

behalf of the Company), and their respective counsel in the Derivative Action shall

be received and considered by the Court unless no later than fourteen (14) calendar

days prior to the Settlement Hearing, such person files with the Register in Chancery,

the Court of Chancery, 500 North King Street, Wilmington, Delaware, 19801, the

following: (i) a written and signed notice of intention to appear that states the name,




                                            5
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 369 of 689




address and telephone number of the objector and, if represented, his, her or its

counsel; (ii) proof that the objector owned shares of Company common stock as of

the date of entry of the Scheduling Order and continues to own such shares; (iii) a

written detailed statement of the person’s objection to any matter before the Court;

and (iv) the specific grounds therefor or the reasons why such person desires to

appear and to be heard, as well as all documents and writings which such person

desires the Court to consider, including any legal and evidentiary support. Any such

filings with the Court shall also be served simultaneously upon each of the following

counsel by hand or overnight delivery such that they are received no later than

fourteen (14) calendar days prior to the Settlement Hearing:

         Collins J. Seitz, Jr.
         David E. Ross
         S. Michael Sirkin
         SEITZ ROSS ARONSTAM & MORITZ LLP
         100 S. West Street, Suite 400
         Wilmington, DE 19801
         (302) 576-1600

         Attorneys for Defendants Margaret W. Covell, Blair E. Hendrix, Daniel G.
         Jones, Mark P. Mays, Randall T. Mays, Robert Pittman, Scott R. Wells,
         James C. Carlisle, Clear Channel Communications, Inc., Bain Capital
         Partners, LLC, and Thomas H. Lee Partners, L.P.

         Philip Trainer, Jr.
         Toni-Ann Platia
         ASHBY & GEDDES
         500 Delaware Avenue, 8th Floor
         P.O. Box 1150
         Wilmington, DE 19899
         (302) 654-1888




                                           6
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 370 of 689




     Attorneys for Defendants Douglas L. Jacobs and Christopher M. Temple

     Andre G. Bouchard
     BOUCHARD MARGULES & FRIEDLANDER, P.A.
     222 Delaware Avenue, Suite 1400
     Wilmington, DE 19801
     (302) 573-3500

     Attorneys for Defendants Thomas R. Shepherd, Marsha M. Shields, and
     Dale W. Tremblay

     Donald J. Wolfe, Jr.
     Michael A. Pittenger
     Berton W. Ashman, Jr.
     Samuel L. Closic
     POTTER ANDERSON & CORROON LLP
     Hercules Plaza – 6th Floor
     1313 North Market
     P.O. Box 951
     Wilmington, DE 19899
     (302) 984-6000

     Attorneys for the Special Litigation Committee of the Board of Directors of
     Clear Channel Outdoor Holdings, Inc. (acting for and on behalf of
     Nominal Defendant Clear Channel Outdoor Holdings, Inc.)

     – and –

     Mark Lebovitch
     BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
     1285 Avenue of the Americas
     New York, NY 10019

     Stuart M. Grant
     Michael J. Barry
     Nathan A. Cook
     GRANT & EISENHOFER, P.A.
     123 Justison Street
     Wilmington, DE 19801




                                      7
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 371 of 689




           (302) 622-7000

           Counsel for Plaintiffs

           10.   Unless the Court otherwise directs, any person who fails to object in

the manner prescribed above shall be deemed to have waived his, her, or its right to

object and shall be forever barred from raising any objection to the Settlement,

Counsel for the Plaintiffs’ application for an award of attorneys’ fees and expenses,

or any other matter related to the Settlement in the Derivative Action or any other

action or proceeding.

           11.   Counsel for the Parties are directed to promptly furnish each other

with copies of any and all objections or other stockholder correspondence related to

the Settlement and/or the Settlement Hearing that might come into their possession

unless it appears that such correspondence has already been received by the other

counsel.

           12.   All briefs in support of the approval of the Settlement and/or Counsel

for the Plaintiffs’ application for an award of attorneys’ fees and expenses shall be

filed and served no later than twenty-one (21) calendar days before the Settlement

Hearing, and reply papers, if any, shall be filed and served no later than seven (7)

calendar days before the Settlement Hearing.

           13.   All proceedings in the Derivative Action, other than such

proceedings as may be necessary to carry out the terms and conditions of the




                                            8
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 372 of 689




Settlement, are hereby stayed and suspended until further order of this Court.

Pending final determination of whether the Settlement should be approved, Plaintiffs,

Counsel for the Plaintiffs, all other Company Stockholders, the Defendants, the

Company, and the SLC, or any of them as applicable, are enjoined from filing,

commencing, or prosecuting any other lawsuit in any jurisdiction with respect to any

Released Plaintiff Claims or Released Defendant Claims.

         14.    If the Settlement provided for in the Stipulation shall be approved by

the Court following the Settlement Hearing, the Court shall enter an Order and Final

Judgment substantially in the form attached to the Stipulation as Exhibit F.

         15.    If the Stipulation is terminated pursuant to the terms of the

Stipulation or Final Court Approval otherwise fails to occur, then all proceedings in

the Derivative Action will revert to their status as of March 27, 2013; no materials

created by or received from another Party that were used in, obtained during, or

related to settlement discussions shall be admissible for any purpose in any court or

tribunal or used in any other capacity, absent consent from the disclosing party; and

the MOU and Stipulation shall not be deemed to prejudice in any way the respective

positions of the SLC (acting for and on behalf of Outdoor, with the full power and

authority delegated to it by the Outdoor Board), the Plaintiffs, or any Defendant with

respect to the Derivative Action or any other action.

         16.    Whether the Order and Final Judgment becomes Final is not




                                            9
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 373 of 689




conditioned upon the approval of an award of attorneys’ fees, costs, and/or expenses

to Counsel for the Plaintiffs, either at all or in any particular amount, by the Court.

             17.   The Court retains jurisdiction to consider all further applications

arising out of or connected with the proposed Settlement.



                                                             Chancellor
   1102521




                                             10
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 374 of 689




              EX.HIBITB
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 375 of 689



                                             EXHIBIT B

        IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE CLEAR CHANNEL OUTDOOR                                )     CONSOLIDATED
HOLDINGS, INC. DERIVATIVE                                  )
LITIGATION                                                 )     C.A. No. 7315-CS

NOTICE OF PENDENCY OF DERIVATIVE ACTION, PROPOSED SETTLEMENT OF
             DERIVATIVE ACTION, SETTLEMENT HEARING,
                      AND RIGHT TO APPEAR

TO: ALL RECORD AND BENEFICIAL HOLDERS OF SHARES OF THE COMMON
STOCK OF CLEAR CHANNEL OUTDOOR HOLDINGS, INC. (“OUTDOOR” OR THE
“COMPANY”) AS OF THE CLOSE OF BUSINESS ON [INSERT DATE OF
SCHEDULING ORDER]. BROKERAGE FIRMS, BANKS, AND/OR OTHER PERSONS
OR ENTITIES WHO HELD OUTDOOR COMMON STOCK OF RECORD AS OF THE
CLOSE OF BUSINESS ON [INSERT DATE OF SCHEDULING ORDER], WHO ARE
NOT THE BENEFICIAL OWNERS OF SUCH STOCK, ARE DIRECTED TO FORWARD
THIS NOTICE PROMPTLY TO THE BENEFICIAL OWNERS OF THE STOCK, OR
REQUEST THE COMPANY TO DO SO (SEE SECTION AT THE END OF THIS NOTICE
ENTITLED “NOTICE TO PERSONS OR ENTITIES HOLDING RECORD OWNERSHIP ON
BEHALF OF OTHERS”).

        The purpose of this Notice is to inform you about: (i) the pendency of the above-
captioned shareholder derivative action (the “Derivative Action” or “Action”), which was
brought by certain Outdoor stockholders on behalf of and for the benefit of the Company in the
Court of Chancery of the State of Delaware (the “Court”); (ii) a proposed settlement of the
Derivative Action (the “Settlement”), subject to Court approval, on the terms and conditions set
forth in the Stipulation of Settlement executed on July 8, 2013 (the “Stipulation,” a full and
complete copy of which is attached to this Notice as Exhibit [1]); (iii) the hearing that the Court
will hold on _________, 2013 to determine whether to approve the Settlement and to consider
Counsel for the Plaintiffs’ application for an award of attorneys’ fees and expenses; and (iv)
current stockholders’ rights with respect to the proposed Settlement and Counsel for the
Plaintiffs’ application for attorneys’ fees and expenses. 1

        PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.
      YOUR RIGHTS WILL BE AFFECTED BY THE DERIVATIVE ACTION AND
                             SETTLEMENT.

       The Stipulation was entered into as of July 8, 2013, between and among: (i) plaintiffs in
the Derivative Action, City of Pinellas Park Firefighters Pension Board and NECA-IBEW
(together, the “Plaintiffs”); (ii) defendants Clear Channel Communications, Inc. (“Clear

1
 All capitalized terms not otherwise defined in this Notice shall have the meaning provided in the
Stipulation.
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 376 of 689



Channel”), Bain Capital Partners, LLC (“Bain”), Thomas H. Lee Partners, L.P. (“THL”),
Margaret W. Covell, Blair E. Hendrix, Douglas L. Jacobs, Daniel G. Jones, Mark P. Mays,
Randall T. Mays, Robert Pittman, Thomas R. Shepherd, Marsha M. Shields, Christopher M.
Temple, Dale W. Tremblay, Scott R. Wells, and James C. Carlisle (collectively, the
“Defendants”); and (iii) the Special Litigation Committee of the Board of Directors of Outdoor
(acting for and on behalf of nominal defendant Outdoor) (the “SLC” and collectively with
Plaintiffs and Defendants, the “Parties”), subject to the approval of the Court pursuant to
Delaware Chancery Court Rule 23.1.



                         WHAT IS THE PURPOSE OF THIS NOTICE?

        1.    The purpose of this Notice is to explain the Derivative Action, the terms of the
proposed Settlement, and how the proposed Settlement affects Outdoor stockholders’ legal
rights.

       2.      In a derivative action, one or more people and/or entities who are current
stockholders of a corporation sue on behalf of and for the benefit of the corporation, seeking to
enforce the corporation’s legal rights.

         3.     As described more fully in paragraph ___ below, current stockholders have the
right to object to the proposed Settlement and the application by Counsel for the Plaintiffs for an
award of attorneys’ fees and expenses. They have the right to appear and be heard at the
Settlement Hearing, which will be held before The Honorable Leo E. Strine, Jr., Chancellor, on
_____________ at __:_ _ .m., at the New Castle County Courthouse, 500 North King Street,
Wilmington, DE 19801. At the Settlement Hearing, the Court will (a) determine whether
Plaintiffs and Counsel for the Plaintiffs have adequately represented the interests of Outdoor and
its stockholders; (b) determine whether the proposed Settlement should be approved by the Court
as fair, reasonable, adequate, and in the best interests of Outdoor and the Company Stockholders;
(c) determine whether the Court should enter an Order and Final Judgment, substantially in the
form attached as Exhibit F to the Stipulation, dismissing the Derivative Action with prejudice,
and releasing, barring, and enjoining the prosecution of any Released Plaintiff Claims against the
Released Defendant Persons and any Released Defendant Claims against the Released Plaintiff
Persons; (d) consider the application by Counsel for the Plaintiffs for an award of attorneys’ fees
and expenses; (e) hear and determine any objections to the Settlement and/or Counsel for the
Plaintiffs’ application for an award of attorneys’ fees and expenses; and (f) rule on such other
matters as the Court may deem appropriate.

        4.     The Court has reserved the right to adjourn or continue the Settlement Hearing,
including consideration of the application by Counsel for the Plaintiffs for attorneys’ fees and
expenses, without further notice to you other than by announcement at the Settlement Hearing or
any adjournment thereof. The Court has further reserved the right to approve the Settlement, at
or after the Settlement Hearing, with such modifications as may be consented to by the Parties
and without further notice of any kind.




                                                2
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 377 of 689




            WHAT IS THIS CASE ABOUT? WHAT HAS HAPPENED SO FAR?

THE FOLLOWING DESCRIPTION OF THE DERIVATIVE ACTION AND THE
SETTLEMENT HAS BEEN PREPARED BY COUNSEL FOR THE PARTIES. THE
COURT HAS MADE NO FINDINGS WITH RESPECT TO SUCH MATTERS, AND
THIS NOTICE IS NOT AN EXPRESSION OR STATEMENT BY THE COURT OF
FINDINGS OF FACT.

       5.      Plaintiffs, who are stockholders of the Company, brought substantially identical
actions derivatively on behalf of the Company against Defendants with respect to a 2009
agreement to amend the Revolving Promissory Note, dated as of November 10, 2005, between
Clear Channel, as maker, and Outdoor, as payee (as amended by the first amendment dated as of
December 23, 2009, and as may be further amended, the “Note”).

      6.      The derivative actions brought by Plaintiffs were subsequently consolidated into
the Derivative Action. The principal allegations of the Verified Stockholder Derivative
Complaint that is the subject of the Derivative Action are, among other things:

                a.     that Clear Channel is overleveraged with debt arising from its 2008 $24
       billion leveraged buyout arranged by Bain and THL;

               b.     that Clear Channel’s increased leverage has, in turn, increased its risk of
       default, thereby making it difficult for Clear Channel to raise capital;

               c.     that, in late 2009, to solve its liquidity issues, Clear Channel, as Outdoor’s
       controlling stockholder, forced Outdoor to agree to support and approve a $1 billion
       unsecured loan in the form of the Note at an unreasonably low interest rate of 9.25%;

              d.     that the Note is integrated into the combined cash management systems of
       Clear Channel and Outdoor pursuant to which Clear Channel sweeps Outdoor’s cash
       accounts on a daily basis into a Clear Channel master account and Clear Channel
       provides funds to Outdoor on days that Outdoor’s disbursements exceed its collections;

              e.      that, as part of the cash management system, Outdoor records net amounts
       “due to” or “due from” Clear Channel on its consolidated balance sheets;

             f.     that the Note permits Clear Channel to borrow up to $1 billion from
       Outdoor, and Clear Channel’s borrowings under the Note are unsecured such that
       Outdoor would be treated as a general unsecured creditor in the event of a Clear Channel
       bankruptcy;

                g.   that the Note was originally due to expire by its own terms on August 10,
       2010, and provided for an interest rate equal to the average one-month generic treasury
       bill rate;

              h.     that on December 23, 2009, Clear Channel and Outdoor agreed to extend
       the Note through December 15, 2017, and to increase the interest rate to an unreasonably


                                                3
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 378 of 689



       low interest rate;

               i.      that Outdoor anticipates the balance on the Note will increase to over $1.0
       billion in the next few years;

             j.      that the Note is payable on demand and Outdoor could demand immediate
       repayment; and

               k.     that Outdoor has unreasonably refused to demand repayment and has
       instead allowed outstanding indebtedness under the Note to grow to $650 million.

       7.      The Plaintiffs asserted derivative claims for breach of fiduciary duty, waste of
corporate assets, and unjust enrichment, and sought rescission of the Note, termination of the
cash management agreement, and attorneys’ fees, as appropriate.

        8.      In response to the Derivative Action, on April 4, 2012, the Board of Directors of
the Company (the “Outdoor Board”) established and empowered the SLC to “investigate all
matters related to the Litigation, review and evaluate the findings of such investigation” and to
“take all actions as the [SLC] deems appropriate and in the best interests of the Corporation with
respect thereto, including, without limitation, prosecution, control, and supervision of the
Litigation by the Corporation including, if determined to be appropriate, its settlement.” The
Outdoor Board’s resolutions further provide that the SLC’s determinations “shall be final and
binding upon the Corporation and shall not be subject to review or approval by the [Outdoor]
Board” and that the SLC is authorized and empowered “to retain, at the Corporation’s expense,
any independent advisors that are acceptable to the Special Litigation Committee in its sole
discretion, including legal counsel, as it deems necessary or desirable to assist and advise it in
connection with the investigation, review, and evaluation of the Litigation” The SLC is
composed of two independent members of the Outdoor Board, Christopher M. Temple and
Douglas L. Jacobs, neither of whom was a member of the Outdoor Board at the time of the 2009
Note amendment and extension.

       9.     On June 20, 2012, the SLC moved for a six-month stay (the “Stay”) of the
proceedings in the Derivative Action to facilitate the SLC’s review, investigation, and
determination with respect to the derivative claims asserted by the Plaintiffs in the Verified
Stockholder Derivative Complaint.

        10.  On July 10, 2012, the Plaintiffs moved for partial summary judgment, arguing that
the Outdoor Board breached its fiduciary duties by refusing to exercise its right to demand
repayment and instead continuing to allow the loan to Clear Channel to grow to more than $700
million.

       11.     On July 23, 2012, the Court granted the SLC’s Stay motion.

        12.    The SLC, with the assistance of Counsel for the SLC, engaged in an intensive
investigation and evaluation of the derivative claims asserted in the Derivative Action, as well as
additional possible claims relating to the subject matter of the Derivative Action identified by the
SLC, and that investigation included (i) the collection and review of pertinent hard copy and
electronic documents from (a) current and former employees, officers, and directors of each of


                                                 4
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 379 of 689



Outdoor and Clear Channel, (b) employees of Bain and THL, (c) members of the Special
Committee of the Outdoor Board that approved the 2009 transaction (the “2009 Special
Committee”), and (d) the 2009 Special Committee’s legal and financial advisors; (ii) the
interviews, by Counsel for the SLC, of twenty-five witnesses (with SLC members attending and
participating in six interviews of current or former members of the Outdoor Board); and (iii) the
retention of an economic expert, Dr. Kenneth Lehn, a former Chief Economist of the Securities
and Exchange Commission and a Professor at the Katz Graduate School of Business at the
University of Pittsburgh, to assist and advise the SLC in its analysis; and (iv) legal analysis of the
derivative claims asserted in the Verified Stockholder Derivative Complaint, and of additional
possible claims relating to the subject matter of the Derivative Action identified by the SLC.

        13.     Pursuant to the authority granted to the SLC in its authorizing resolution, the SLC
made the determinations attached as Exhibit A to the Affidavit of Christopher M. Temple, dated
July 3, 2013, filed concurrently with the Stipulation.

       14.    In December 2012, the SLC (acting for and on behalf of Outdoor and with the full
power delegated to it by the Outdoor Board) initiated discussions with certain of the Defendants
to explore the prospects of settlement. The SLC then developed a framework setting forth
components of a potential settlement.

        15.    Thereafter, the SLC entered into negotiations with Counsel for the Plaintiffs and
certain of the Defendants regarding the terms of a potential settlement within the framework
developed by the SLC.

        16.     The parties to the Derivative Action and the SLC subsequently entered into a
binding Memorandum of Understanding dated March 28, 2013 (the “MOU”), reflecting their
agreement in principle for the settlement of the Derivative Action between and among the SLC
(acting for and on behalf of the Company), the Plaintiffs, and Defendants. On July 8, 2013, the
parties entered into the formal Stipulation of Settlement setting forth the terms of the Settlement.

                      WHAT ARE THE TERMS OF THE SETTLEMENT?

       17.     Set forth below is a summary of the principal terms of the proposed Settlement of
the Derivative Action, as agreed to by the SLC and the parties, subject to the approval of the
Court. The following statements are a summary and reference is made to the Stipulation
attached hereto as Exhibit [1] for a full and complete statement of the terms of the proposed
Settlement:

       a.      Immediate Draw-Down of Note Balance by the Company

               Not later than ten (10) calendar days after Final Court Approval of the Settlement,
       the Company will on the same day both (a) notify Clear Channel of its intent to make a
       demand for repayment of $200 million outstanding under the Note twenty (20) calendar
       days thereafter (or if that day is not a business day, then the next business day thereafter),
       and (b) declare a dividend to be paid conditioned on Clear Channel having satisfied such
       demand. On the twentieth (20th) calendar day after providing such notice to Clear



                                                  5
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 380 of 689



  Channel (or if that day is not a business day, then the next business day thereafter),
  Outdoor will demand repayment of $200 million outstanding under the Note. Clear
  Channel will satisfy the demand the same day it is made.

  b.     Amendment to Note Interest Rate

          Not later than ten (10) business days after Final Court Approval of the Settlement,
  the Company and Clear Channel will adopt a Note amendment in substantially the form
  attached to the Stipulation as Exhibit D. The Note amendment will change the Contract
  Rate such that, in the event that (x) the outstanding balance (which shall be calculated on
  a daily basis) due under the Note exceeds $1.0 billion, the per annum rate of interest
  applicable to such excess balance (i.e., the amount that exceeds $1.0 billion) will be (only
  for so long as the outstanding balance due under the Note exceeds $1.0 billion) an
  amount equal to the Average Yield-to-Maturity for the series of Clear Channel Reference
  Notes that has the nearest future maturity date or (y) the Clear Channel Liquidity Ratio is
  less than 2.0x, the per annum rate of interest applicable to the entire balance outstanding
  under the Note will be (only for so long as the Clear Channel Liquidity Ratio is less than
  2.0x) an amount equal to the Average Yield-to-Maturity for the series of Clear Channel
  Reference Notes that has the nearest future maturity date. For purposes of determining
  the Contract Rate, the series of Clear Channel Reference Notes that has the nearest future
  maturity date shall be determined without regard to any series of Clear Channel
  Reference Notes that has a maturity date less than 90 calendar days from the date of
  measurement. If no trades were reported during the month for the applicable Clear
  Channel Reference Notes, the Average Yield-to-Maturity from the previous month shall
  be used. If no series of Clear Channel Reference Notes that has a maturity date of 90
  days or more from the date of measurement continues in existence on the date of
  measurement, Average Yield to Maturity shall be calculated in the manner described in
  the three preceding sentences, except that the publicly traded Clear Channel unsecured
  debt that has the nearest maturity date of 90 days or more from the date of measurement
  shall be substituted for the Clear Channel Reference Notes. The Average Yield-to-
  Maturity shall in no event be less than 6.5%, nor greater than 20%. Interest will be
  calculated by Clear Channel on the last day of each month using (x) daily Note balance
  amounts and (y) (if applicable) the Average Yield-to-Maturity for such month.

          The Clear Channel Liquidity Ratio is defined to equal (A) the aggregate of (i)
  cash and cash equivalents set forth on Clear Channel’s balance sheet (not including
  Unavailable Cash or Outdoor Minority Cash) and (ii) Borrowing Availability
  (collectively, “Clear Channel Liquidity”) divided by (B) the amount that would be
  payable to non-affiliated holders of the Company’s common stock (the “Outdoor Public
  Share”) assuming (1) a demand by the Company of the aggregate amount outstanding
  under the Note and (2) a simultaneous dividend of the proceeds of such demand to the
  stockholders of the Company.

         Clear Channel Reference Notes is defined as Clear Channel’s 5.5% Senior Notes
  Due 2014, 4.9% Senior Notes Due 2015, 5.5% Senior Notes Due 2016, and 6.875%
  Senior Debentures due 2018.



                                           6
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 381 of 689



  c.         Creation of a Committee of Independent Directors of the Outdoor Board to
             Monitor the Note

          Not later than ten (10) business days after Final Court Approval of the Settlement,
  the Company will establish a committee of the Board (the “Committee”) for the specific
  purpose of monitoring the Note, composed of all then-serving Independent Directors of
  the Company, and will adopt a Committee charter in substantially the form attached to
  the Stipulation as Exhibit E. The Committee will be provided reports on a monthly basis,
  as described in further detail below, and will have access to independent legal and
  financial advisors. The Committee charter will provide for the Committee to have the
  non-exclusive authority (i.e., in addition to the authority of the full Board), if the
  Committee so desires and believes it to be in the best interests of the Company’s
  stockholders, to demand payments under the Note in the following specified
  circumstances:

        i.         if the Clear Channel Liquidity Ratio is less than 2.0x on an actual or
                   projected basis, the Committee will be authorized to demand payment up
                   to the full amount outstanding under the Note; or

       ii.         if the Outdoor Public Share is greater than $114.0 million on an actual or
                   projected basis, then the Committee will be authorized to demand payment
                   up to the amount required to reduce the Outdoor Public Share to $85.0
                   million;

  in each such case provided that the Committee simultaneously declares a dividend equal
  to the amount so demanded, to be paid simultaneously with the amount paid pursuant to
  the demand.

  d.         Reporting Obligations

        i.         No later than the 16th calendar day of every month (beginning with the
                   month after the month in which the Judgment is entered by the Court),
                   Clear Channel will deliver to the Outdoor Board (and then solely to the
                   Committee after the Committee has been established pursuant to the terms
                   of the Settlement) a report on the status of the Note balance, Clear
                   Channel Liquidity, and the Clear Channel Liquidity Ratio, with each
                   amount calculated as of month’s end for the three preceding months and
                   projected as of month’s end for the current month and three coming
                   months. If at any time after delivery of any of these reports a
                   circumstance occurs (or is reasonably likely to occur) such that the
                   previously projected balances of the Note or Clear Channel Liquidity were
                   to no longer be accurate in any material respect, then Clear Channel will
                   notify the Outdoor Board and the Committee as soon as reasonably
                   practicable. If any circumstance would result in the projected Clear
                   Channel Liquidity Ratio being less than 2.0x or the projected Outdoor
                   Public Share exceeding $114.0 million, Clear Channel will provide such
                   notification even if not material.


                                            7
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 382 of 689



             ii.         No later than July 1 of each year, Clear Channel will deliver to the
                         Committee a forecast projecting Note balance, Clear Channel Liquidity,
                         and the Clear Channel Liquidity Ratio. Projections for the remainder of
                         the then-current calendar year will be on a monthly basis, and projections
                         for the three succeeding years will be on the same periodic basis as Clear
                         Channel uses for its regular internal forecasting process.

            iii.         Clear Channel will provide the Outdoor Board (and the Committee if it so
                         desires) an annual presentation on Clear Channel’s capital structure status
                         and outlook/financing plan, with quarterly updates if requested by the
                         Outdoor Board or the Committee.

            iv.          Clear Channel will calculate the actual Clear Channel Liquidity Ratio on a
                         monthly basis. If on any date Clear Channel has reason to know that the
                         actual Clear Channel Liquidity Ratio falls below 2.0x, Clear Channel shall
                         notify the Outdoor Board and the Committee as soon as reasonably
                         practicable. The Stipulation is not intended to impose upon Clear Channel
                         an affirmative obligation to ascertain the components of the Clear Channel
                         Liquidity Ratio more frequently than on a monthly basis in connection
                         with delivery of the previously mentioned monthly reports.

       e.          The Provision of Legal Counsel and Financial Advisors to the Company’s
                   Independent Directors in Connection with Transactions Between Clear
                   Channel and the Company.

               In connection with any proposed intercompany transaction between Clear
       Channel and the Company for which the approval of a majority of the Outdoor Board’s
       Independent Directors is sought (including, without limitation, in connection with any
       transaction as to which approval by the Independent Directors is required by contract or
       otherwise), Clear Channel shall agree to pay the fees and any expenses related to any
       independent counsel and/or independent financial advisor whom the Independent
       Directors in their sole discretion shall choose to retain.

              WHAT ARE THE PARTIES’ REASONS FOR THE SETTLEMENT?

        18.    Plaintiffs and Counsel for the Plaintiffs thoroughly considered the facts and law
underlying the Derivative Action. While Plaintiffs and Counsel for the Plaintiffs believe that the
derivative claims asserted in the Verified Stockholder Derivative Complaint have merit, they
also recognize and acknowledge the expense and length of continued proceedings necessary to
prosecute the Derivative Action and the uncertainty and risk inherent in litigation, the problems
of proof, and the potential existence of valid defenses to the derivative claims asserted in the
Verified Stockholder Derivative Complaint. Plaintiffs and Counsel for the Plaintiffs also
recognize and acknowledge that that they have no reason to contest the independence of the
SLC, and the extent of the SLC’s investigation and its determination following such
investigation that the derivative claims asserted in the Verified Stockholder Derivative
Complaint should be resolved in the manner and upon the terms set forth in the Stipulation. In


                                                  8
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 383 of 689



light of the uncertainty and risks of continued litigation and the substantial benefits provided by
the proposed Settlement, Plaintiffs and Counsel for the Plaintiffs have determined that the
proposed Settlement is fair, reasonable, adequate, and in the best interests of the Company and
its stockholders.

        19.     The SLC (acting for and on behalf of the Company), in the exercise of its business
judgment, has determined that it is in the best interests of the Company and its stockholders that
the Derivative Action be fully and finally settled in the manner and upon the terms and
conditions set forth in the Stipulation, and that the terms and conditions are fair, reasonable, and
adequate. The SLC has reached this conclusion only after a comprehensive consideration of the
pertinent factual and legal issues surrounding the allegations made in the Verified Stockholder
Derivative Complaint, as well as additional possible claims relating to the subject matter of the
Derivative Action identified by the SLC, and only after an extensive investigation that spanned
more than six months. In addition, the SLC’s determinations were informed by various
prudential considerations, including the costs (financial and otherwise) of litigation, the
uncertainty and risk inherent in any litigation, the potential disparity between the costs associated
with continued litigation and a potential recovery sufficient to justify those costs, the availability
of relief through this Settlement that would not be available through litigation, and the possibility
that continued litigation would threaten harm to the Company’s competitive position, prospects,
and reputation and distract the Outdoor Board and senior management from managing the affairs
and operations of the Company.

       20.     While the Defendants believe that the derivative claims asserted in the Verified
Stockholder Derivative Complaint lack merit, they also recognize and acknowledge the
following: (i) the expense and length of continued proceedings necessary to defend the
Derivative Action; and (ii) the uncertainty and risk inherent in litigation.

      WHAT WILL HAPPEN IF THE SETTLEMENT IS APPROVED? WHAT CLAIMS
                     WILL THE SETTLEMENT RELEASE?

        21.    If the Settlement is approved, the Court will enter a judgment (the “Judgment”).
Pursuant to the Judgment, upon Final Court Approval of the Settlement, the Derivative Action
will be dismissed with prejudice and the following releases will occur:

   Release of Claims by the Company, the SLC and Plaintiffs: the Company, the SLC (on
   behalf of the Company), the Plaintiffs and all Company Stockholders (derivatively on behalf
   of the Company) shall, by operation of the Judgment and to the fullest extent allowed by law,
   (i) release and be deemed to release and forever discharge the Released Plaintiff Claims
   against the Released Defendant Persons, (ii) covenant and be deemed to covenant not to sue
   any of the Released Defendant Persons with regard to any Released Plaintiff Claims, and (iii)
   forever be barred and enjoined from asserting any Released Plaintiff Claims against any
   Released Defendant Persons.

   “Released Plaintiff Claims” means any and all causes of action, claims, damages, and
   awards, whether equitable, legal, or administrative in nature, whether past or present,
   suspected or unsuspected, and whether based on federal, state or local law, statute, ordinance,


                                                  9
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 384 of 689



regulation, contract, common law, or any other source, and including known claims and
Unknown Claims (“Claims”) that (i) have been asserted in the Derivative Action, or (ii) that
could have been asserted in the Derivative Action, or in any other court action or before any
court, administrative body, tribunal, arbitration panel, or other adjudicatory body, from the
beginning of time to the date of the Stipulation, that are based upon, arise out of, or relate in
any way, directly or indirectly, to: (a) the allegations made in, or the subject matter of, the
Derivative Action; (b) the matters discussed in Exhibit A to the Affidavit of Christopher M.
Temple, dated July 3, 2013, filed concurrently with the Stipulation; (c) the issuance by a
subsidiary of the Company of the 9.25% Series A Senior Notes Due 2017 and 9.25% Series
B Senior Notes Due 2017 and the use of proceeds thereof (including repayment of the $2.5
billion term loan payable by the Company to Clear Channel and the amendment and
extension of the Note in connection therewith) including consummation of the issuance in
lieu of any other potential transaction considered; (d) the adoption, approval, or amendment
of, or the exercise or non-exercise of rights under, the Note; (e) any potential claims relating
to the subject matter of the Derivative Action identified by the SLC in the course of its
investigation; and/or (f) the Stipulation (including, without limitation, any and all Claims
relating to the negotiation and execution of the Stipulation and any matter referred to herein)
or the settlement of the Derivative Action. Notwithstanding the foregoing, Released Plaintiff
Claims shall not mean and does not include any claims by the Parties to enforce the terms of
the Stipulation.

“Released Defendant Persons” means the Company, all current and former directors of the
Company, and all Defendants and any of their respective employers, parent entities,
controlling persons, principals, affiliates or subsidiaries and each of their respective past or
present officers, directors, partners, stockholders, representatives, employees, attorneys,
financial or investment advisors, consultants, accountants, investment bankers, commercial
bankers, agents, heirs, executors, trustees, personal representatives, estates, administrators,
predecessors, successors, assigns, insurers, and reinsurers.

Release of Claims by Defendants: The Company, the SLC, and the Defendants, shall, by
operation of the Judgment and to the fullest extent allowed by law, (i) release and be deemed
to release and forever discharge the Released Defendant Claims against the Released Plaintiff
Persons, (ii) covenant and be deemed to covenant not to sue any of the Released Plaintiff
Persons with regard to any Released Defendant Claims, and (iii) forever be barred and
enjoined from asserting any Released Defendant Claims against any Released Plaintiff
Persons.

“Released Defendant Claims” means any and all Claims that are based upon or arise out of
the institution, prosecution or settlement of the claims asserted by Plaintiffs in the Derivative
Action. Notwithstanding the foregoing, Released Defendant Claims shall not mean and does
not include any claims by the Parties to enforce the terms of the Stipulation.

“Released Plaintiff Persons” means Plaintiffs and Counsel for the Plaintiffs.

“Unknown Claims” means any Released Plaintiff Claims that the Company, the SLC, any
Plaintiff or any other Company Stockholder does not know or suspect to exist in his, her or
its favor at the time of the release of the Released Defendant Persons, and any Released


                                             10
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 385 of 689



   Defendant Claims that the Company, the SLC, or any of the Defendants does not know or
   suspect to exist in his, her or its favor at the time of the release of the Released Plaintiff
   Persons.

   Waiver of Rights Conferred by California Civil Code Section 1542: The Plaintiffs, the
   Defendants, the Company, and the SLC expressly acknowledge, and all Company
   Stockholders shall be deemed to acknowledge, that he, she, they, or it has been advised by
   his, her, their, or its attorney concerning, and/or is familiar with, the provisions of California
   Civil Code Section 1542, which provides:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
              THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
              OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
              WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
              AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

   The Plaintiffs, the Defendants, the Company, and the SLC expressly acknowledge, and all
   Company Stockholders shall be deemed to acknowledge: (i) that he, she, they, or it may
   hereafter discover facts in addition to those that he, she, they, or it now knows or believes to
   be true with respect to the Derivative Action and the Released Plaintiff Claims and Released
   Defendant Claims, as applicable; and (ii) that he, she, they, or it may have sustained
   damages, losses, fees, costs and/or expenses that are presently unknown and unsuspected
   with respect to Released Plaintiff Claims and Released Defendant Claims, as applicable, and
   that such damages, losses, fees, costs and/or expenses as the Plaintiffs, the Company, the
   Defendants, the SLC, and any Company Stockholders may have sustained might give rise to
   additional damages, losses, fees, costs and/or expenses in the future. Nevertheless, the
   Plaintiffs, the Company, the Defendants, and the SLC expressly acknowledge, and all
   Company Stockholders shall be deemed to acknowledge, that the Stipulation has been
   negotiated and agreed upon in light of such possible unknown facts and such possible
   damages, losses, fees, costs and/or expenses, and each expressly waives, or shall be deemed
   to have waived, any and all rights under California Civil Code Section 1542 and under any
   other federal or state statute or law of similar effect. The Plaintiffs, the Company, the
   Defendants, and the SLC expressly acknowledge, and all Company Stockholders shall be
   deemed to have acknowledged, that this waiver was separately bargained for and is a
   material term of the Stipulation.

        22.    Since the Company will have released the Released Plaintiff Claims against the
Released Defendant Persons, upon Final Court Approval, no Company Stockholder will be able
to bring another action asserting those claims against those persons on behalf of the Company.

        23.      Pending final determination of whether the Settlement should be approved, all
proceedings in the Derivative Action, other than such proceedings as may be necessary to carry
out the terms and conditions of the Settlement, have been stayed and suspended. Pending final
determination of whether the Settlement should be approved, Plaintiffs, Counsel for the
Plaintiffs, all other Company Stockholders, the Defendants, the Company, and the SLC, or any
of them as applicable, are enjoined from filing, commencing, or prosecuting any Released
Plaintiff Claims or Released Defendant Claims in any other lawsuit in any jurisdiction.


                                                11
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 386 of 689




                          HOW WILL THE ATTORNEYS BE PAID?

       24.     Counsel for the Plaintiffs have not received any payment for their services in
pursuing the claims asserted in the Derivative Action, nor have Counsel for the Plaintiffs been
reimbursed for their out-of-pocket expenses. Counsel for the Plaintiffs invested their own
resources for pursuing the Derivative Action on a contingency basis, meaning they would only
recover their expenses and be compensated for their time if they created benefits through the
Action. In light of the risks undertaken in pursuing the Derivative Action on a contingency basis
and the benefits created for the Company through the Settlement and the prosecution of the
Derivative Action, Counsel for the Plaintiffs intend to apply to the Court for an award of
attorneys’ fees and expenses. Counsel for the Plaintiffs shall not seek fees or expenses from the
Court in excess of six million dollars ($6,000,000.00), and Defendants shall take no position on
the amount of any application for an award of fees and expenses (provided that the application
complies with the Stipulation).

       25.     Clear Channel and the SLC (acting for and on behalf of the Company)
acknowledge Counsel for the Plaintiffs’ right to an award of fees and expenses as a result of their
prosecution of the Derivative Action.

        26.      The Court will determine the amount of any fee and expense award to Counsel for
the Plaintiffs (the “Fee and Expense Award”). The full amount of any Fee and Expense Award
shall be paid by Clear Channel to Counsel for the Plaintiffs in accordance with the terms of the
Stipulation and neither the Company nor any Defendant other than Clear Channel shall have any
responsibility for payment of any such fees and expenses.

       WHEN AND WHERE WILL THE SETTLEMENT HEARING BE HELD? DO I
         HAVE THE RIGHT TO APPEAR AT THE SETTLEMENT HEARING?

        27.     The Court will consider the Settlement and all matters related to the Settlement at
the Settlement Hearing. The Settlement Hearing will be held before The Honorable Leo E.
Strine, Jr., Chancellor, on _____________ at __:_ _ .m., at the New Castle County Courthouse,
500 North King Street, Wilmington, DE 19801. At the Settlement Hearing, the Court will (a)
determine whether Plaintiffs and Counsel for the Plaintiffs have adequately represented the
interests of Outdoor and its stockholders; (b) determine whether the proposed Settlement should
be approved by the Court as fair, reasonable, adequate, and in the best interests of Outdoor and
the Company Stockholders; (c) determine whether the Court should enter an Order and Final
Judgment, substantially in the form attached as Exhibit F to the Stipulation, dismissing the
Derivative Action with prejudice, and releasing, barring, and enjoining the prosecution of any
Released Plaintiff Claims against the Released Defendant Persons and any Released Defendant
Claims against the Released Plaintiff Persons; (d) consider the application by Counsel for the
Plaintiffs for an award of attorneys’ fees and expenses; (e) hear and determine any objections to
the Settlement and/or Counsel for the Plaintiffs’ application for an award of attorneys’ fees and
expenses; and (f) rule on such other matters as the Court may deem appropriate.




                                                12
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 387 of 689



        28.     Any Company Stockholder who continues to own shares of Company common
stock through ______________, 2013, the date of the Settlement Hearing, who objects to the
Stipulation, the Settlement, the Judgment, Counsel for the Plaintiffs’ application for an award of
attorneys’ fees and expenses, or who otherwise wishes to be heard with respect to any matter,
may appear in person or through his, her, or its attorney at the Settlement Hearing and present
any evidence or argument that may be proper and relevant; provided, however, that no such
person other than Plaintiffs, the Defendants, the SLC (acting for and on behalf of the Company),
and their respective counsel in the Derivative Action shall be heard, and no papers, briefs,
pleadings, or other documents submitted by any such person shall be received and considered by
the Court unless, no later than ______________, 2013, fourteen (14) calendar days prior to the
Settlement Hearing, such person files with the Register in Chancery, Court of Chancery, 500
North King Street, Wilmington, DE, 19801, the following: (a) a written and signed notice of
intention to appear which states the name, address and telephone number of the objector and, if
represented, his, her or its counsel; (b) proof that the objector owned shares of Outdoor stock as
of ______________, 2013, the date that the Scheduling Order was entered by the Court, and
continues to hold such shares; and (c) a written detailed statement of the person’s objections to
any matter before the Court, and (d) the specific grounds therefor or the reasons why such person
desires to appear and to be heard, as well as all documents and writings which such person
desires the Court to consider, including any legal and evidentiary support. Any such filings with
the Court must also be served upon each of the following counsel (by hand or overnight delivery)
such that they are received no later than _______________, 2013, fourteen (14) days prior to the
Settlement Hearing:

       Counsel for the Plaintiffs:

       Mark Lebovitch
       BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
       1285 Avenue of the Americas
       New York, NY 10019

       -and-

       Stuart M. Grant
       Michael J. Barry
       Nathan A. Cook
       GRANT & EISENHOFER P.A.
       123 S. Justison Street
       Wilmington, DE 19801




                                               13
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 388 of 689



  Counsel for Defendants Margaret W. Covell, Blair E.
  Hendrix, Daniel G. Jones, Mark P. Mays, Randall T. Mays,
  Robert Pittman, Scott R. Wells, James C. Carlisle, Clear
  Channel Communications, Inc., Bain Capital Partners, LLC,
  and Thomas H. Lee Partners, L.P.:

  Collins J. Seitz, Jr.
  David E. Ross
  S. Michael Sirkin
  SEITZ ROSS ARONSTAM & MORITZ LLP
  100 S. West Street, Suite 400
  Wilmington, DE 19801

  Counsel for Defendants Douglas L. Jacobs and Christopher
  M. Temple:

  Philip Trainer, Jr.
  Toni-Ann Platia
  ASHBY & GEDDES
  500 Delaware Avenue, 8th Floor
  P.O. Box 1150
  Wilmington, DE 19899

  Counsel for Defendants Thomas R. Shepherd, Marsha M.
  Shields, and Dale W. Tremblay:

  Andre G. Bouchard
  BOUCHARD MARGULES & FRIEDLANDER, P.A.
  222 Delaware Avenue, Suite 1400
  Wilmington, DE 19801

  Counsel for the Special Litigation Committee of the Board of
  Directors of Clear Channel Outdoor Holdings, Inc. (acting
  for and on behalf of Nominal Defendant Clear Channel
  Outdoor Holdings, Inc.):

  Donald J. Wolfe, Jr.
  Michael A. Pittenger
  Berton W. Ashman, Jr.
  Samuel L. Closic
  POTTER ANDERSON & CORROON LLP
  Hercules Plaza – 6th Floor
  1313 North Market
  P.O. Box 951
  Wilmington, DE 19899




                                        14
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 389 of 689



        29.     Unless the Court otherwise directs, any person who fails to object in the manner
prescribed above shall be deemed to have waived his, her, or its right to object and shall be
forever barred from raising any objection to the Settlement or Counsel for the Plaintiffs’
application for an award of attorneys’ and expenses, or any other matter related to the Settlement,
in the Derivative Action or in any other action or proceeding.

        30.     All briefs in support of the approval of the Settlement and/or Counsel for the
Plaintiffs’ application for an award of attorneys’ fees and expenses shall be filed and served no
later than twenty-one (21) calendar days before the Settlement Hearing, and reply papers, if any,
shall be filed and served no later than seven (7) calendar days before the Settlement Hearing.

         CAN I SEE THE COURT FILE? WHOM SHOULD I CONTACT IF I HAVE
                                 QUESTIONS?

        31.    This Notice does not purport to be a comprehensive description of the Derivative
Action, the allegations related thereto, the terms of the Settlement, or the Settlement Hearing.
For a more detailed statement of the matters involved in the Derivative Action, you may inspect
the pleadings, the Stipulation, the Orders entered by the Court, and other papers filed in the
Derivative Action at the Office of the Register in Chancery in the Court of Chancery of the State
of Delaware, New Castle County Courthouse, 500 N. King Street, Wilmington, DE 19801,
during regular business hours of each business day. A copy of the Stipulation is also attached to
this Notice as Exhibit [1]. If you have questions regarding the Settlement, you may write or call
the following Plaintiffs’ counsel: Mark Lebovitch, Bernstein Litowitz Berger & Grossmann LLP,
1285 Avenue of the Americas, New York, NY 10019, (800) 380-8496, or Michael J. Barry,
Grant & Eisenhofer P.A., 123 S. Justison Street, Wilmington, DE 19801, (302) 622-7000.

             DO NOT CALL OR WRITE THE COURT OR THE OFFICE OF
             THE REGISTER IN CHANCERY REGARDING THIS NOTICE.

 NOTICE TO PERSONS OR ENTITIES HOLDING RECORD OWNERSHIP ON BEHALF
                             OF OTHERS.

      32.     Brokerage firms, banks, and other persons or entities who hold shares of Outdoor
common stock as record owners, but not as beneficial owners, are directed to either (a) promptly
request from Outdoor sufficient copies of this Notice to forward to all such beneficial owners
and after receipt of the requested copies promptly forward such Notices to all such beneficial
owners; or (b) promptly provide a list of the names and addresses of all such beneficial owners
to ________________________, after which Outdoor will promptly arrange to send copies of
the Notice to such beneficial owners. Copies of this Notice may be obtained by calling Outdoor
at ________________ or by downloading a copy of the Notice from the Company’s website at
www.__________________.com.




                                                15
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 390 of 689




 Dated: ____________, 2013

                                   BY ORDER OF THE COURT OF CHANCERY
                                   OF THE STATE OF DELAWARE




1102575




                                      16
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 391 of 689




             EXHIBIT C
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 392 of 689



                                      EXHIBIT C

        IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE CLEAR CHANNEL OUTDOOR                       )   CONSOLIDATED
HOLDINGS, INC. DERIVATIVE                         )
LITIGATION                                        )   C.A. No. 7315-CS


         SUMMARY NOTICE OF PENDENCY OF DERIVATIVE ACTION,
            PROPOSED SETTLEMENT OF DERIVATIVE ACTION,
             SETTLEMENT HEARING, AND RIGHT TO APPEAR

TO:           ALL RECORD AND BENEFICIAL HOLDERS OF SHARES OF THE
              COMMON STOCK OF CLEAR CHANNEL OUTDOOR HOLDINGS,
              INC. (“OUTDOOR” OR THE “COMPANY”) AS OF THE CLOSE OF
              BUSINESS ON [INSERT DATE OF SCHEDULING ORDER].

       YOU ARE HEREBY NOTIFIED that the plaintiffs and defendants in the above-
captioned derivative lawsuit (the “Derivative Action”), and the Special Litigation
Committee of the Board of Directors of Outdoor (the “SLC”), have entered into a
proposed settlement of the Derivative Action (the “Settlement”).

       PLEASE BE FURTHER ADVISED that pursuant to an Order of the Court of
Chancery of the State of Delaware (the “Court”), dated ______________, 2013 (the
“Scheduling Order”), a hearing (the “Settlement Hearing”) will be held on
____________, 2013, at ___:___ __m., before The Honorable Leo E. Strine, Jr., in the
Court of Chancery of the State of Delaware, New Castle County Courthouse, 500 North
King Street, Wilmington, DE 19801. The purpose of the Settlement Hearing is: (a) to
determine whether Plaintiffs and Counsel for the Plaintiffs have adequately represented
the interests of Outdoor and its stockholders; (b) to determine whether a Stipulation of
Settlement dated July 8, 2013 (the “Stipulation”), and the terms and conditions of the
Settlement proposed in the Stipulation, are fair, reasonable, adequate and in the best
interests of Outdoor and its stockholders; (c) to determine whether the Court should enter
an Order and Final Judgment, substantially in the form attached as Exhibit F to the
Stipulation, dismissing the Derivative Action with prejudice, and releasing, barring, and
enjoining the prosecution of any Released Plaintiff Claims against the Released
Defendant Persons and any Released Defendant Claims against the Released Plaintiff
Persons; (d) to consider the application by Counsel for the Plaintiffs for an award of
attorneys’ fees and expenses; (e) hear and determine any objections to the Settlement
and/or Counsel for the Plaintiffs’ application for an award of attorneys’ fees and
expenses; and (f) to rule on such other matters as the Court may deem appropriate.


                                            1
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 393 of 689



       The Derivative Action and Settlement address claims alleging that Clear Channel
Communications, Inc. (“Clear Channel”) and its private-equity sponsors, Bain Capital
Partners, LLC and Thomas H. Lee Partners, L.P., breached their fiduciary duties to
Outdoor and its stockholders by requiring the Company to agree to amend the terms of
the Revolving Promissory Note, dated as of November 10, 2005, between Clear Channel,
as maker, and Outdoor, as payee (as amended by the first amendment dated as of
December 23, 2009, and as may be further amended, the “Note”), to extend the maturity
date of the Note and to amend the interest rate payable on the Note (the “Contract Rate”).
According to the derivative complaints, the terms of the amended Note were unfair to
Outdoor because, among other things, the Contract Rate was below market. The
derivative complaints allege that Clear Channel and its private-equity sponsors were
unjustly enriched as a result of the foregoing transaction. The derivative complaints also
allege that certain current and former directors of Outdoor and Clear Channel breached
their fiduciary duties to Outdoor in connection with the transaction and that the
transaction constituted corporate waste. The derivative complaints also allege that the
Clear Channel Board of Directors (the “Board”) breached its fiduciary duties to Outdoor
and its stockholders by refusing to demand repayment of the outstanding balance of the
Note despite the contractual right to do so. On April 4, 2012, the Board formed the SLC
consisting of independent directors to review and investigate Plaintiffs’ derivative claims
and determine the course of action that serves the best interest of the Company and its
stockholders.

        The SLC (acting for and on behalf of the Company), in the exercise of its business
judgment, has determined that it is in the best interests of the Company and its
stockholders that the Derivative Action be fully and finally settled in the manner and
upon the terms and conditions set forth in the Stipulation, and that the terms and
conditions are fair, reasonable, and adequate. The SLC has reached this conclusion only
after a comprehensive consideration of the pertinent factual and legal issues surrounding
the allegations made in the Verified Stockholder Derivative Complaint, as well as
additional possible claims identified by the SLC, and only after an extensive investigation
that spanned more than six months. In addition, the SLC’s determinations were informed
by various prudential considerations, including the costs (financial and otherwise) of
litigation, the uncertainty and risk inherent in any litigation, the potential disparity
between the costs associated with continued litigation and a potential recovery sufficient
to justify those costs, the availability of relief through this Settlement that would not be
available through litigation, and the possibility that continued litigation would threaten
harm to the Company’s reputation and distract the Company’s board of directors and
senior management from managing the affairs and operations of the Company.

        On March 28, 2013, to avoid the costs, disruption, and distraction of further
litigation, and without admitting the validity of any allegations made in the derivative
complaints, legal counsel for the defendants entered into a binding memorandum of
understanding (the “MOU”) with legal counsel for the SLC and the plaintiffs to settle the

                                             2
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 394 of 689



Derivative Action. On July 8, 2013, the parties to the MOU executed the Stipulation
reflecting the terms of the MOU and presented such Stipulation to the Court for approval.

      The principal terms of the Settlement are as follows:

    Not later than ten (10) calendar days after Final Court Approval, the Company will
     on the same day both (a) notify Clear Channel of its intent to make a demand for
     repayment of $200 million outstanding under the Note twenty (20) calendar days
     thereafter (or if that day is not a business day, then the next business day
     thereafter), and (b) declare a dividend to be paid the same business day that such
     demand is made, conditioned on Clear Channel having satisfied such demand. On
     the twentieth (20th) calendar day after providing such notice to Clear Channel (or
     if that day is not a business day, then the next business day thereafter), Outdoor
     will demand repayment of $200 million outstanding under the Note. Clear
     Channel will satisfy the demand the same day it is made.

    Not later than ten (10) business days after Final Court Approval, the Company and
     Clear Channel will adopt a Note amendment in substantially the form attached to
     the Stipulation as Exhibit D. The Note amendment will change the Contract Rate
     such that, in the event that (x) the outstanding balance (which shall be calculated
     on a daily basis) due under the Note exceeds $1.0 billion, the per annum rate of
     interest applicable to such excess balance (i.e., the amount that exceeds $1.0
     billion) will be (only for so long as the outstanding balance due under the Note
     exceeds $1.0 billion) an amount equal to the Average Yield-to-Maturity for the
     series of Clear Channel Reference Notes that has the nearest future maturity date
     or (y) the Clear Channel Liquidity Ratio is less than 2.0x, the per annum rate of
     interest applicable to the entire balance outstanding under the Note will be (only
     for so long as the Clear Channel Liquidity Ratio is less than 2.0x) an amount equal
     to the Average Yield-to-Maturity for the series of Clear Channel Reference Notes
     that has the nearest future maturity date. For purposes of determining the Contract
     Rate, the series of Clear Channel Reference Notes that has the nearest future
     maturity date shall be determined without regard to any series of Clear Channel
     Reference Notes that has a maturity date less than 90 calendar days from the date
     of measurement. If no trades were reported during the month for the applicable
     Clear Channel Reference Notes, the Average Yield-to-Maturity from the previous
     month shall be used. If no series of Clear Channel Reference Notes that has a
     maturity date of 90 days or more from the date of measurement continues in
     existence on the date of measurement, Average Yield-to-Maturity shall be
     calculated in the manner described in the three preceding sentences, except that
     the publicly traded Clear Channel unsecured debt that has the nearest maturity date
     of 90 days or more from the date of measurement shall be substituted for the Clear
     Channel Reference Notes. The Average Yield-to-Maturity shall in no event be
     less         than         6.5%,         nor        greater        than        20%.
                                           3
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 395 of 689




      All capitalized terms in this Notice not otherwise defined herein have the meaning
      given to them in this Notice and/or in the Stipulation of Settlement in this matter.

    Not later than ten (10) business days after Final Court Approval, the Company will
     establish a committee of the Board (the “Committee”) for the specific purpose of
     monitoring the Note, composed of all then-serving Independent Directors of the
     Company, and will adopt a Committee charter in substantially the form attached to
     the Stipulation as Exhibit E. The Committee will be provided reports on a
     monthly and annual basis, and will have access to independent legal and financial
     advisors. The Committee charter will provide for the Committee to have the non-
     exclusive authority (i.e., in addition to the authority of the full Board), if the
     Committee so desires and believes it to be in the best interests of the Company’s
     stockholders, to demand payments under the Note in the following specified
     circumstances:

          o if the Clear Channel Liquidity Ratio is less than 2.0x on an actual and
            projected basis, the Committee will be authorized to demand payment up to
            the full amount outstanding under the Note; or

          o if the Outdoor Public Share is greater than $114.0 million on an actual or
            projected basis, then the Committee will be authorized to demand payment
            up to the amount required to reduce the Outdoor Public Share to $85.0
            million;

      in each such case provided that the Committee simultaneously declares a dividend
      equal to the amount so demanded, to be paid simultaneously with the amount paid
      pursuant to the demand.

    A comprehensive release from liability arising out of the derivative claims
     asserted in the Derivative Action.

       Before the Settlement Hearing, Counsel for the Plaintiffs intends to apply to the
Court for an award of attorneys’ fees and expenses. Clear Channel and the SLC (acting
for and on behalf of the Company) acknowledge the right of Counsel for the Plaintiffs to
an award of fees and expenses as a result of their prosecution of the Derivative Action.
Counsel for the Plaintiffs agree not to seek fees or expenses from the Court in excess of
six million dollars ($6,000,000), and Defendants shall take no position on the amount of
any application for an award of fees and expenses (provided that the application complies
with the Stipulation).

      If the Settlement is approved, the Action will be dismissed with prejudice and the
Released Persons will be released by Plaintiffs, Defendants, the SLC, the Company, and
                                           4
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 396 of 689



Company Stockholders, derivatively on behalf of the Company, as applicable, on the
terms and subject to the conditions set forth in the Stipulation.

      ANY PERSON THAT OWNED OUTDOOR COMMON STOCK AS OF
______________, 2013, THE DATE THAT THE COURT ENTERED THE
SCHEDULING ORDER, AND WHO CONTINUES TO OWN SHARES OF
OUTDOOR COMMON STOCK THROUGH __________, 2013, THE DATE OF THE
SETTLEMENT HEARING, AND WHO WISHES TO OBJECT TO THE
SETTLEMENT OR THE APPLICATION FOR FEES AND EXPENSES BY COUNSEL
FOR THE PLAINTIFFS, OR ANY OTHER MATTER RELATED TO THE
SETTLEMENT, MAY DO SO BY FOLLOWING THE PROCEDURE SET FORTH IN
SECTIONS 27-30 OF THE NOTICE OF PENDENCY OF DERIVATIVE ACTION,
PROPOSED SETTLEMENT OF DERIVATIVE ACTION, SETTLEMENT HEARING,
AND RIGHT TO APPEAR (the “Notice”). The Notice, as well as the Stipulation and the
Court’s _____________, 2013 Scheduling Order, are available on Outdoor’s website at
_____________ and on plaintiffs’ counsel’s websites at ________________.

          PLEASE DO NOT CONTACT THE COURT.

          Dated: ________, 2013

                                    BY ORDER OF THE COURT OF CHANCERY
                                    OF THE STATE OF DELAWARE



1102902




                                        5
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 397 of 689




             EXHIBITD
       Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 398 of 689



                                             SECOND AMENDMENT
                                                     TO
                                         REVOLVING PROMISSORY NOTE

          THIS SECOND AMENDMENT TO REVOLVING PROMISSORY NOTE, entered into on [__], 2013
(this “Amendment”), is made to the Revolving Promissory Note dated November 10, 2005 (as amended by the First
Amendment to Revolving Promissory Note entered into on December 23, 2009, the “First Amended Note”),
executed by Clear Channel Communications, Inc., a Texas corporation (“Maker” or “Clear Channel”), as maker
thereof, payable to the order of Clear Channel Outdoor Holdings, Inc., a Delaware corporation (“CCOH” or
“Outdoor”).

        Recitals. CCOH, as the current legal and equitable owner and holder, and the payee, of the First Amended
Note, and Maker desire to amend the First Amended Note to amend the Contract Rate payable on the Note, with
such new Contract Rate being applicable as of the date hereof.

         NOW, THEREFORE, in consideration of the premises, covenants and agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which are acknowledged by the parties
hereto, Maker and CCOH agree as follows:

        SECTION 1. Definitions. Capitalized terms used but not defined herein have the meanings assigned in the
First Amended Note, and the term “Note” when used in this Amendment means the First Amended Note, as further
amended hereby.

            SECTION 2. Amendments.

            2.1. The section titled “Definitions” is hereby modified and amended by adding the following defined
terms:

         “Average Yield-to-Maturity” shall be the sum of the yields to maturity of the last reported trade on each
Trading Day during the calendar month of the series of Clear Channel Reference Notes that has the nearest future
maturity date, divided by the total number of Trading Days that month. For purposes of determining the “Contract
Rate,” the series of Clear Channel Reference Notes that has the nearest future maturity date shall be determined
without regard to any series of Clear Channel Reference Notes that has a maturity date less than 90 calendar days
from the date of measurement. If no trades were reported during the month for the applicable Clear Channel
Reference Notes, the Average Yield-to-Maturity from the previous month shall be used. If no series of Clear
Channel Reference Notes that has a maturity date of 90 days or more from the date of measurement continues in
existence on the date of measurement, Average Yield to Maturity shall be calculated in the manner described in the
three preceding sentences, except that the publicly traded Clear Channel unsecured debt that has the nearest maturity
date of 90 days or more from the date of measurement shall be substituted for the Clear Channel Reference Notes.
Notwithstanding anything to the contrary in this paragraph, the Average Yield-to-Maturity shall in no event be less
than 6.5% per annum, nor greater than 20% per annum.

         “Borrowing Availability” shall mean the aggregate amount of cash that can be borrowed by Clear Channel
or any of its wholly-owned subsidiaries under any revolving credit facility, line of credit or similar agreement as of
the applicable measurement date; provided that, Borrowing Availability cannot exceed as of the applicable
measurement date the amount of cash that Clear Channel would be permitted to borrow under any such facility or
agreement pursuant to any other financing agreement to which Clear Channel is a party.

         “Clear Channel Liquidity” shall be an amount equal to the aggregate of (a) cash and cash equivalents set
forth on Clear Channel’s balance sheet, excluding Unavailable Cash and Outdoor Minority Cash; and (b) Borrowing
Availability.

        “Clear Channel Liquidity Ratio” shall be an amount equal to (A) Clear Channel Liquidity divided by (B)
the Outdoor Public Share.




Error! Unknown document property name.
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 399 of 689



        “Clear Channel Reference Notes” shall mean Clear Channel’s 5.5% Senior Notes Due 2014, 4.9% Senior
Notes Due 2015, 5.5% Senior Notes Due 2016 and 6.875% Senior Debentures Due 2018.

         “Outdoor Minority Cash” shall mean the cash and cash equivalents on the balance sheet of Outdoor on the
date of determination, multiplied by the percentage of shares of Outdoor common stock then held by persons other
than Clear Channel and its affiliates.

         “Outdoor Public Share” shall mean the amount of cash that would be payable to holders of Outdoor
common stock, other than Clear Channel or any subsidiary of Clear Channel, assuming (x) a demand by Outdoor of
the aggregate amount outstanding under the Note and (y) a simultaneous dividend of the proceeds of such demand to
the stockholders of Outdoor.

         “Trading Day” shall be a day on which the applicable series of Clear Channel Reference Notes was traded,
and a yield-to-maturity was recorded for at least one such trade, as reported by FINRA TRACE on Bloomberg LP.

          “Unavailable Cash” shall mean the amount of cash on Clear Channel’s consolidated balance sheet that is
“restricted” as determined in accordance with U.S. Generally Accepted Accounting Principles or that is otherwise
contractually restricted from being available for general use (e.g., cash pledged as collateral).

          2.2. The term “Contract Rate” as defined and used in the First Amended Note is hereby amended and
restated in its entirety to read as follows:

          “‘Contract Rate’ means a variable per annum rate of interest (as determined by Clear Channel from time to
time and for each applicable period under the Note) equal to the weighted-average interest rate on the (a)
outstanding Clear Channel Worldwide Holdings, Inc. 6.50% Series A Senior Notes due 2022 and Clear Channel
Worldwide Holdings, Inc. 6.50% Series B Senior Notes due 2022 (collectively, the “CCWH Notes”) and (b) any
term loans or debt securities issued to refinance a significant portion of the CCWH Notes; provided that, in the event
that (x) the outstanding balance due under the Note exceeds $1.0 billion, the per annum rate of interest applicable to
such excess balance (i.e., the amount that exceeds $1.0 billion) will be (only for so long as the outstanding balance
due under the Note exceeds $1.0 billion) an amount equal to the Average Yield-to-Maturity or (y) the Clear Channel
Liquidity Ratio is, on an actual basis, less than 2.0x, the per annum rate of interest applicable to the entire
outstanding balance due under the Note (only for so long as the Clear Channel Liquidity Ratio is less than 2.0x) will
be an amount equal to the Average Yield-to-Maturity. Interest will be calculated by Clear Channel as of the last day
of each month using (x) daily Note balance amounts and (y) (if applicable) the Average Yield-to-Maturity for such
month. For purposes of clarity, the Contract Rate as of the date hereof is 6.5% per annum.”

         SECTION 3. Representations and Warranties. Maker represents and warrants to CCOH that Maker’s
representations and warranties set forth in the First Amended Note are true and correct in all material respects as if
made on the date hereof and on the effective date hereof, except as they may specifically relate to an earlier date.

         SECTION 4. Continuing Effect of First Amended Note. The First Amended Note, as further amended
hereby, is hereby ratified and confirmed in all respects, and all references to the “Note” in the First Amended Note
shall mean the First Amended Note as further amended hereby. This Amendment shall not constitute an amendment
of, or waiver with respect to, any provision of the First Amended Note not expressly referred to herein and shall not
be construed as an amendment, waiver or consent to any action on the part of any party hereto that would require an
amendment, waiver or consent of CCOH except as expressly stated herein.

        SECTION 5. Governing Law. This Amendment shall be governed by, and construed and interpreted in
accordance with, the law of the State of Texas.

         SECTION 6. Successors and Assigns. This Amendment is binding upon and shall inure to the benefit of
Maker and CCOH and their respective successors and assigns permitted by the Note, except Maker may not assign
or otherwise transfer any of its rights or obligations hereunder other than as provided in the Note.

         SECTION 7. Counterparts. This Amendment may be executed in any number of counterparts, and by
each party hereto on separate counterparts, each of which counterpart when so executed shall be an original, but all
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 400 of 689



such counterparts taken together shall constitute one and the same instrument. A counterpart signature page
delivered by fax or internet transmission shall be as effective as delivery of an originally executed counterpart.

                                    [Remainder of Page Left Intentionally Blank]
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 401 of 689




          IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed and delivered by
their respective proper and duly authorized officers on, and effective as of, the date first set forth above.


                                                     MAKER:

                                                     Clear Channel Communications, Inc.



                                                     Name:
                                                     Title:

                                                     PAYEE:

                                                     Clear Channel Outdoor Holdings, Inc.



                                                     Name:
                                                     Title:




                 Second Amendment to “Due From Clear Channel” Revolving Promissory Note
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 402 of 689




             EXHIBITE
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 403 of 689



              CHARTER OF THE INTERCOMPANY NOTE COMMITTEE
                       OF THE BOARD OF DIRECTORS
                OF CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

                                      (As of __________, 2013)


      This Intercompany Note Committee Charter (this “Charter”) identifies the purpose,
membership, meeting requirements and committee responsibilities of the Intercompany Note
Committee (the “Committee”) of the Board of Directors (the “Board”) of Clear Channel Outdoor
Holdings, Inc., a Delaware corporation (the “Company”).

Purpose

        The Committee has been formed for the specific purpose of monitoring the Revolving
Promissory Note, dated as of November 10, 2005, as amended, between Clear Channel
Communications, Inc. (“Clear Channel”), as maker, and the Company, as payee (as may be
further amended from time to time, the “Note”).

Definitions

        All capitalized terms not defined herein have the meaning given to them in the
Stipulation of Settlement dated July 8, 2013.

Membership

       The members of the Committee shall at all times be all then-serving members of the
Board who (i) satisfy the then-applicable Independence Tests set forth in the New York Stock
Exchange Listed Company Manual, (ii) are not, and have not previously been, employed by (or a
partner or member of, or held another analogous position at) Clear Channel, CCMH, Bain, or
THL, or their respective affiliates, (iii) are not, and have not previously been, a director of Clear
Channel or CCMH (it being understood that service as a director of any other company in which
Bain, THL, or any funds managed by or affiliated with either of them has a direct or indirect
investment shall not disqualify a director from meeting the qualifications of this paragraph), and
(iv) do not have a material financial interest, directly or indirectly, in Clear Channel, CCMH,
Bain, or THL, other than an interest in funds managed by or affiliated with Bain or THL that do
not have an economic interest in equity securities or debt obligations of Clear Channel or
CCMH. Any questions regarding whether a director not previously a member of the Committee
meets the qualifications of this paragraph shall be determined by the already-serving members of
the Committee.

Meetings

       Members of the Committee shall designate a Chair of the Committee (the
“Chairperson”). The Committee shall meet as necessary to enable it to fulfill its responsibilities.
The time, place and notice requirements, if any, of meetings of the Committee shall be
determined by the Chairperson. The Committee may meet by telephone conference call or by
any other means permitted by law and the Company’s Bylaws. A majority of the members of the
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 404 of 689



Committee shall constitute a quorum. The Committee shall act on the affirmative vote of a
majority of members present at a meeting at which a quorum is present. Without a meeting, the
Committee may act by unanimous written consent of all members. The Committee shall
determine its own rules and procedures, including designation of a chairperson pro tempore, in
the absence of the Chairperson, and designation of a secretary. The secretary need not be a
member of the Committee and shall attend Committee meetings and prepare minutes. The
Committee shall maintain a written record of the Committee’s meetings, the Committee
members present, and any acts authorized.
        The Committee may ask members of management, or others whose advice and counsel
are relevant to the issues then being considered by the Committee, to attend any meetings and to
provide such pertinent information as the Committee may request.

Committee Responsibilities and Authority

        For so long as the Note remains outstanding, the Committee shall review, with such
frequency as it deems necessary or appropriate, the Monthly Report, the Annual Report, and any
other information delivered to it by Clear Channel pursuant to the Stipulation of Settlement dated
July 8, 2013.

       The Committee shall have the authority to retain, at the Company’s cost and expense,
independent legal counsel and an independent financial advisor as the Committee shall deem
appropriate in order to perform its responsibilities.

       If:

             A.   the Clear Channel Liquidity Ratio is projected to be less than 2.0x at any time
                  during a Projection Period, then from the date the applicable Monthly Report
                  is provided and for so long as Clear Channel continues to project that the
                  Clear Channel Liquidity Ratio will fall below 2.0x at any time during the
                  Projection Period, then the Committee may, in its discretion, give Notice of
                  Demand (as defined below) if it believes doing so is in the best interests of the
                  Company (up to the full balance outstanding under the Note);

             B.   the Company receives notice of a Liquidity Event, then from the date of such
                  notice and for thirty (30) calendar days after each such Liquidity Event, then
                  the Committee may, in its discretion, give Notice of Demand if it believes
                  doing so is in the best interests of the Company (up to the full balance
                  outstanding under the Note);

             C.   the Outdoor Public Share is projected (in the applicable Monthly Report) to be
                  greater than $114.0 million at any time during the thirty days after the delivery
                  of the applicable Monthly Report, then from the date such Monthly Report is
                  provided and for so long as Clear Channel continues to project that the
                  Outdoor Public Share will exceed $114.0 million, the Committee may, in its
                  discretion, give Notice of Demand if it believes doing so is in the best
                  interests of the Company (up to the amount required to bring the projected


                                                2
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 405 of 689



                 Outdoor Public Share (as set forth in the applicable Monthly Report) down to
                 $85.0 million); or

          D.     the Outdoor Public Share is at any time greater than $114.0 million, then the
                 Committee may, in its discretion, give Notice of Demand if it believes doing
                 so is in the best interests of the Company (up to the amount required to bring
                 the Outdoor Public Share down to $85.0 million);

          in each such case provided that (a) the Committee provides no fewer than twenty
          (20) and no more than thirty (30) calendar days’ notice to Clear Channel and the
          Board that it is exercising its power and authority to make a demand for repayment
          (“Notice of Demand”); (b) the Company has the right and ability to declare a
          dividend equal to the amount so demanded; and (c) the Committee simultaneously
          declares a dividend equal to the amount so demanded, to be paid simultaneously with
          such repayment. For the avoidance of doubt, (x) the Committee is hereby authorized
          on behalf of the Board to make demands and to declare dividends solely upon the
          terms and conditions set forth herein and (y) the Committee’s authority will be in
          addition to (as opposed to in place of) that of the full Board, which shall continue to
          have the right and authority to make demands under the Note if it so desires and
          believes it to be in the best interests of the Company.
1113182




                                               3
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 406 of 689



                                       EXHIBIT F

       IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE CLEAR CHANNEL OUTDOOR                        )     CONSOLIDATED
HOLDINGS, INC. DERIVATIVE                          )
LITIGATION                                         )     C.A. No. 7315-CS

                          ORDER AND FINAL JUDGMENT

       A hearing having been held before this Court on _______________, pursuant to

the Court’s Order of _______________ (the “Scheduling Order”), upon the Stipulation of

Settlement dated July 8, 2013 (the “Stipulation”), entered into in the above-captioned

shareholder derivative action (the “Derivative Action”), which is incorporated herein by

reference; it appearing that due notice of the hearing has been given in accordance with

the Scheduling Order; the parties having appeared by their respective attorneys of record;

the Court having heard and considered evidence in support of the proposed Settlement;

the attorneys for the respective parties having been heard and an opportunity to be heard

having been given to all other persons requesting to be heard in accordance with the

Scheduling Order; the Court having determined that notice to Company Stockholders was

adequate and sufficient; and the entire matter of the proposed Settlement having been

heard and considered by the Court,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED this ______ day

of _________, 2013, that:

       A.     Unless otherwise defined herein, all defined terms shall have the meaning

set forth in the Stipulation and the Scheduling Order.
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 407 of 689



       B.     The Court has jurisdiction over the subject matter of the Derivative Action,

and all matters relating to the Settlement of the Derivative Action, as well as personal

jurisdiction over all of the Parties and each of the Company Stockholders.

       C.     The Notice of Pendency of Derivative Action, Proposed Settlement of

Derivative Action, Settlement Hearing, and Right to Appear (the “Notice”) has been

given to Company Stockholders, pursuant to and in the manner directed by the

Scheduling Order, proof of (i) mailing of the Notice and of the posting of the Notice on

the websites of the Company, Grant & Eisenhofer, P.A., Bernstein Litowitz Berger &

Grossman LLP, Klausner, Kaufman, Jensen & Levinson, and Saxena White, P.A.; and

(ii) dissemination of the Summary Notice via a national newswire service such as

Business Wire, Marketwire, or PR Newswire has been filed with the Court, and full

opportunity to be heard has been offered to all Parties and all other persons and entities in

interest with respect to all matters related to the Settlement. The form and manner of the

Notice are hereby determined to have been the best form and manner of notice

practicable under the circumstances and to have been given in full compliance with each

of the requirements of Rule 23.1 of the Rules of the Court of Chancery of the State of

Delaware and due process.

       D.     Based on the record in the Derivative Action, each of the provisions of

Court of Chancery Rule 23.1 has been satisfied and the Derivative Action has been

properly maintained according to the provisions of Court of Chancery Rule 23.1.

       E.     Plaintiffs City of Pinellas Park Firefighters Pension Board and NECA-

IBEW Pension Trust Fund have held stock in the Company since the time of the conduct


                                             2
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 408 of 689



complained of in the Derivative Action, otherwise have standing to prosecute the

Derivative Action, and are adequate representatives of all Company Stockholders.

       F.      The Stipulation and the Settlement are found to be fair, reasonable,

adequate, and in the best interests of Outdoor and Company Stockholders, and are hereby

approved pursuant to the Court of Chancery Rule 23.1. The Parties to the Stipulation are

hereby authorized and directed to comply with and to consummate the Settlement in

accordance with its terms and provisions, and the Register in Chancery is directed to

enter and docket this Order and Final Judgment.

       G.      This Order and Final Judgment shall not constitute any evidence, or an

admission by any Party herein, that any acts of wrongdoing have been committed by any

of the Parties to the Derivative Action and shall not be deemed to create any inference

that there is any liability therefor.

       H.      This Order and Final Judgment is binding on the Parties and all Company

Stockholders, as well as their successors and assigns, and shall have preclusive effect in

all pending and future lawsuits or other proceedings maintained by or on behalf of the

Parties or Company Stockholders.

       I.      The Derivative Action is hereby dismissed on the merits with prejudice as

to all Defendants and as to the Company. The Parties shall bear their own fees, costs,

and/or expenses except as provided in Paragraph P below or as otherwise provided in the

Stipulation and the Scheduling Order.

       J.      Upon Final Court Approval of the Settlement, the Plaintiffs, the Company,

the SLC, and all Company Stockholders (derivatively on behalf of the Company) shall,


                                            3
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 409 of 689



by operation of this Order and Final Judgment and to the fullest extent allowed by law, (i)

release and be deemed to release and forever discharge the Released Plaintiff Claims

against the Released Defendant Persons, (ii) covenant and be deemed to covenant not to

sue any of the Released Defendant Persons with regard to any Released Plaintiff Claims,

and (iii) forever be barred and enjoined from asserting any Released Plaintiff Claims

against any Released Defendant Persons.

       K.     Upon Final Court Approval of the Settlement, the SLC, the Company, and

the Defendants shall, by operation of this Order and Final Judgment and to the fullest

extent allowed by law, (i) release and be deemed to release and forever discharge the

Released Defendant Claims against the Released Plaintiff Persons, (ii) covenant and be

deemed to covenant not to sue any of the Released Plaintiff Persons with regard to any

Released Defendant Claims, and (iii) forever be barred and enjoined from asserting any

Released Defendant Claims against any Released Plaintiff Persons.

       L.     The Plaintiffs, the Defendants, the Company, and the SLC expressly

acknowledge, and all Company Stockholders shall be deemed to acknowledge, that he,

she, they, or it has been advised by his, her, their, or its attorney concerning, and/or is

familiar with, the provisions of California Code Section 1542, which provides:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
              WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
              TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
              EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
              OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
              HER SETTLEMENT WITH THE DEBTOR.

       M.     The Plaintiffs, the Defendants, the Company, and the SLC expressly

acknowledge, and all Company Stockholders shall be deemed to acknowledge: (i) that he,

                                            4
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 410 of 689



she, they, or it may hereafter discover facts in addition to those that he, she, they, or it

now knows or believes to be true with respect to the Derivative Action and the Released

Plaintiff Claims and Released Defendant Claims, as applicable; and (ii) that he, she, they,

or it may have sustained damages, losses, fees, costs and/or expenses that are presently

unknown and unsuspected with respect to Released Plaintiff Claims and Released

Defendant Claims, as applicable, and that such damages, losses, fees, costs and/or

expenses as the Plaintiffs, the Company, the Defendants, the SLC, and any Company

Stockholders may have sustained might give rise to additional damages, losses, fees,

costs and/or expenses in the future.     Nevertheless, the Plaintiffs, the Company, the

Defendants, and the SLC expressly acknowledge, and all Company Stockholders shall be

deemed to acknowledge, that the Stipulation has been negotiated and agreed upon in light

of such possible unknown facts and such possible damages, losses, fees, costs and/or

expenses, and each expressly waives, or shall be deemed to have waived, any and all

rights under California Civil Code Section 1542 and under any other federal or state

statute or law of similar effect. The Plaintiffs, the Company, the Defendants, and the

SLC expressly acknowledge, and all Company Stockholders shall be deemed to have

acknowledged, that this waiver was separately bargained for and is a material term of the

Stipulation.

       N.      The Parties are hereby authorized, without further approval from the Court,

to agree to adopt such amendments, modifications, and expansions of the Stipulation that

are consistent with this Order and Final Judgment and the Stipulation and that do not

limit the rights of Plaintiffs, the Defendants, the Company, or the Company’s


                                             5
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 411 of 689



Stockholders under the Stipulation. Without further order of the Court, the Parties may

agree to reasonable extensions of time to carry out any of the provisions of the

Stipulation.

       O.      If the Settlement is terminated pursuant to the terms of the Stipulation or

Final Court Approval otherwise fails to occur, then this Order and Final Judgment and

any related orders entered by the Court shall be treated as vacated, nunc pro tunc; the

MOU and Stipulation shall be null and void and of no force and effect; and the MOU and

Stipulation shall not be deemed to prejudice in any way the respective positions of the

SLC (acting for and on behalf of Outdoor, with the full power and authority delegated to

it by the Outdoor Board), the Plaintiffs, or any Defendant with respect to the Derivative

Action or any other action.

       P.      Counsel for the Plaintiffs are awarded attorneys’ fees and expenses in the

amount of $____________, which sum the Court finds to be fair and reasonable, and

which shall be paid to Counsel for the Plaintiffs in accordance with the Stipulation.

       Q.      No proceedings or Court order with respect to the award of attorneys’ fees,

costs, and/or expenses to Counsel for the Plaintiffs shall in any way disturb or affect this

Order and Final Judgment (including precluding the Order and Final Judgment from

being Final or otherwise being entitled to preclusive effect), and any such proceedings or

Court order shall be considered separate from this Order and Final Judgment.




                                             6
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 412 of 689



          R.   Without affecting the finality of this Judgment in any way, this Court

reserves jurisdiction over all matters relating to the administration, consummation and

enforcement of the Settlement and this Order and Final Judgment.




                                                            Chancellor

1102881




                                           7
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 413 of 689




                    Exhibit G
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 414 of 689



              CHARTER OF THE INTERCOMPANY NOTE COMMITTEE
                       OF THE BOARD OF DIRECTORS
                OF CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

                                      (As of __________, 2013)


      This Intercompany Note Committee Charter (this “Charter”) identifies the purpose,
membership, meeting requirements and committee responsibilities of the Intercompany Note
Committee (the “Committee”) of the Board of Directors (the “Board”) of Clear Channel Outdoor
Holdings, Inc., a Delaware corporation (the “Company”).

Purpose

        The Committee has been formed for the specific purpose of monitoring the Revolving
Promissory Note, dated as of November 10, 2005, as amended, between Clear Channel
Communications, Inc. (“Clear Channel”), as maker, and the Company, as payee (as may be
further amended from time to time, the “Note”).

Definitions

        All capitalized terms not defined herein have the meaning given to them in the
Stipulation of Settlement dated July 8, 2013.

Membership

       The members of the Committee shall at all times be all then-serving members of the
Board who (i) satisfy the then-applicable Independence Tests set forth in the New York Stock
Exchange Listed Company Manual, (ii) are not, and have not previously been, employed by (or a
partner or member of, or held another analogous position at) Clear Channel, CCMH, Bain, or
THL, or their respective affiliates, (iii) are not, and have not previously been, a director of Clear
Channel or CCMH (it being understood that service as a director of any other company in which
Bain, THL, or any funds managed by or affiliated with either of them has a direct or indirect
investment shall not disqualify a director from meeting the qualifications of this paragraph), and
(iv) do not have a material financial interest, directly or indirectly, in Clear Channel, CCMH,
Bain, or THL, other than an interest in funds managed by or affiliated with Bain or THL that do
not have an economic interest in equity securities or debt obligations of Clear Channel or
CCMH. Any questions regarding whether a director not previously a member of the Committee
meets the qualifications of this paragraph shall be determined by the already-serving members of
the Committee.

Meetings

       Members of the Committee shall designate a Chair of the Committee (the
“Chairperson”). The Committee shall meet as necessary to enable it to fulfill its responsibilities.
The time, place and notice requirements, if any, of meetings of the Committee shall be
determined by the Chairperson. The Committee may meet by telephone conference call or by
any other means permitted by law and the Company’s Bylaws. A majority of the members of the
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 415 of 689



Committee shall constitute a quorum. The Committee shall act on the affirmative vote of a
majority of members present at a meeting at which a quorum is present. Without a meeting, the
Committee may act by unanimous written consent of all members. The Committee shall
determine its own rules and procedures, including designation of a chairperson pro tempore, in
the absence of the Chairperson, and designation of a secretary. The secretary need not be a
member of the Committee and shall attend Committee meetings and prepare minutes. The
Committee shall maintain a written record of the Committee’s meetings, the Committee
members present, and any acts authorized.
        The Committee may ask members of management, or others whose advice and counsel
are relevant to the issues then being considered by the Committee, to attend any meetings and to
provide such pertinent information as the Committee may request.

Committee Responsibilities and Authority

        For so long as the Note remains outstanding, the Committee shall review, with such
frequency as it deems necessary or appropriate, the Monthly Report, the Annual Report, and any
other information delivered to it by Clear Channel pursuant to the Stipulation of Settlement dated
July 8, 2013.

       The Committee shall have the authority to retain, at the Company’s cost and expense,
independent legal counsel and an independent financial advisor as the Committee shall deem
appropriate in order to perform its responsibilities.

       If:

             A.   the Clear Channel Liquidity Ratio is projected to be less than 2.0x at any time
                  during a Projection Period, then from the date the applicable Monthly Report
                  is provided and for so long as Clear Channel continues to project that the
                  Clear Channel Liquidity Ratio will fall below 2.0x at any time during the
                  Projection Period, then the Committee may, in its discretion, give Notice of
                  Demand (as defined below) if it believes doing so is in the best interests of the
                  Company (up to the full balance outstanding under the Note);

             B.   the Company receives notice of a Liquidity Event, then from the date of such
                  notice and for thirty (30) calendar days after each such Liquidity Event, then
                  the Committee may, in its discretion, give Notice of Demand if it believes
                  doing so is in the best interests of the Company (up to the full balance
                  outstanding under the Note);

             C.   the Outdoor Public Share is projected (in the applicable Monthly Report) to be
                  greater than $114.0 million at any time during the thirty days after the delivery
                  of the applicable Monthly Report, then from the date such Monthly Report is
                  provided and for so long as Clear Channel continues to project that the
                  Outdoor Public Share will exceed $114.0 million, the Committee may, in its
                  discretion, give Notice of Demand if it believes doing so is in the best
                  interests of the Company (up to the amount required to bring the projected


                                                2
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 416 of 689



                 Outdoor Public Share (as set forth in the applicable Monthly Report) down to
                 $85.0 million); or

          D.     the Outdoor Public Share is at any time greater than $114.0 million, then the
                 Committee may, in its discretion, give Notice of Demand if it believes doing
                 so is in the best interests of the Company (up to the amount required to bring
                 the Outdoor Public Share down to $85.0 million);

          in each such case provided that (a) the Committee provides no fewer than twenty
          (20) and no more than thirty (30) calendar days’ notice to Clear Channel and the
          Board that it is exercising its power and authority to make a demand for repayment
          (“Notice of Demand”); (b) the Company has the right and ability to declare a
          dividend equal to the amount so demanded; and (c) the Committee simultaneously
          declares a dividend equal to the amount so demanded, to be paid simultaneously with
          such repayment. For the avoidance of doubt, (x) the Committee is hereby authorized
          on behalf of the Board to make demands and to declare dividends solely upon the
          terms and conditions set forth herein and (y) the Committee’s authority will be in
          addition to (as opposed to in place of) that of the full Board, which shall continue to
          have the right and authority to make demands under the Note if it so desires and
          believes it to be in the best interests of the Company.
1113182




                                               3
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 417 of 689




                    Exhibit H
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 418 of 689



                                       
                                       
          IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE 
                                       
                                       
                                       
IN RE CLEAR CHANNEL OUTDOOR                   )      CONSOLIDATED 
HOLDINGS, INC. DERIVATIVE LITIGATION          ) 
                                              )      C.A. No. 7315­CS 
                                       
                                       
                                       
                                       
  BRIEF IN SUPPORT OF PROPOSED SETTLEMENT BY THE SPECIAL LITIGATION 
                   COMMITTEE OF THE BOARD OF DIRECTORS OF  
      NOMINAL DEFENDANT CLEAR CHANNEL OUTDOOR HOLDINGS, INC. 
                                       
 
 
                                        POTTER ANDERSON & CORROON LLP 
                                         
OF COUNSEL:                                 Donald J. Wolfe, Jr. (#285) 
                                            Michael A. Pittenger (#3212) 
Jonathan M. Sperling                        Berton W. Ashman, Jr. (#4681) 
COVINGTON & BURLING LLP                     Samuel L. Closic (#5468) 
The New York Times Building                 1313 North Market Street 
New York, NY 10018­1405                     6th Floor, Hercules Plaza 
(212) 841­1000                              Wilmington, Delaware 19899 
                                            (302) 984­6000 
Michael Chertoff                         
Elaine W. Stone                         Attorneys for the Special Litigation Committee 
COVINGTON & BURLING LLP                 of the Board of Directors of Clear Channel 
1201 Pennsylvania Avenue, NW            Outdoor Holdings, Inc. (acting for and on 
Washington, DC 20004­2401               behalf of Nominal Defendant Clear Channel 
(202) 662­6000                          Outdoor Holdings, Inc.) 
 
Dated:  August 19, 2013 
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 419 of 689



                                                        TABLE OF CONTENTS 

PRELIMINARY STATEMENT .............................................................................................................. 1  

FACTUAL BACKGROUND .................................................................................................................. 1  

           A.         The Derivative Actions ........................................................................................... 1  

           B.         The SLC Investigation ............................................................................................ 3  

                      1.         The SLC’s Members ................................................................................... 3  

                                 a)         Christopher M. Temple................................................................... 4  

                                 b)         Douglas L. Jacobs ........................................................................... 5  

                      2.         Scope of the SLC’s Investigation ............................................................... 6  

                      3.         Findings of the SLC .................................................................................... 8  

           C.         The Settlement ...................................................................................................... 15  

                      1.         Settlement Negotiations ............................................................................ 15  

                      2.         Terms of Settlement.................................................................................. 17  

ARGUMENT .................................................................................................................................... 18  

           A.         Legal Standards Governing Approval .................................................................. 18  

           B.         The Proposed Settlement is Fair and Should Be Approved.................................. 19  

                      1.         The Decision to Settle is Supported by a Thorough Investigation ........... 19  

                      2.         The Settlement Confers Substantial Benefits ........................................... 21  

                                 a)         The Settlement Reduces the Due­From Note and Vests 
                                            Authority for Making Certain Future Demands in an 
                                            Independent Committee ................................................................ 21  

                                 b)         The Settlement Increases the Interest Rate on the Due­From 
                                            Note in Times of Greater Investment Risk ................................... 27  

                      3.         The Costs of Litigation Would be Substantial, and the Outcome 
                                 Uncertain................................................................................................... 28  

                      4.         All Parties Support the Settlement............................................................ 33  

CONCLUSION.................................................................................................................................. 33  
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 420 of 689



                                                  TABLE OF AUTHORITIES 

                                                                                                                            Page(s) 

Cases 

Americas Mining Corp. v. Theriault, 
  51 A.3d 1213, 1239 (Del. 2012) ..............................................................................................31 

In re Amsted Indus., Inc. Litig., 
    521 A.2d 1104 (Del. Ch. 1986)................................................................................................19 

Anadarko Petroleum Corp. v. Panhandle E. Corp., 
   545 A.2d 1171 (Del. 1988) ................................................................................................14, 30 

Aronson v. Lewis, 
   473 A.2d 805 (Del. 1984) ..........................................................................................................4 

Basic Cap. Mgmt. v. Dynex Com., Inc., 
   348 S.W.3d 894 (Tex. 2011)....................................................................................................22 

Beam v. Stewart, 
   845 A.2d 1040 (Del. 2004) ....................................................................................................4, 5 

In re Celera Corp. S’holder Litig., 
    59 A.3d 418, 433 (Del. 2012) ..................................................................................................18 

City of Cibolo v. Koehler, 
    2011 WL 5869683 (Tex. Ct. App.)..........................................................................................22 

In re Cox Radio, Inc. S’holders Litig., 
    2010 WL 1806616 (Del. Ch.) ..................................................................................................19 

Electra Investment Trust PLC v. Crews, 
   1999 WL 135239 (Del. Ch.) ....................................................................................................18 

Encite LLC v. Soni, 
   2011 WL 5920896 (Del. Ch.) ............................................................................................14, 31 

Franklin Balance Sheet Inv. Fund v. Crowley, 
   2007 WL 2495018 (Del. Ch.) ..................................................................................................19 

Kahn v. Tremont Corp., 
   694 A.2d 422 (Del. 1997) ........................................................................................................31 

Katell v. Morgan Stanley Group, Inc., 
   1995 WL 376952 (Del. Ch.) ......................................................................................................4 



                                                                  ii 
 
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 421 of 689



Lewis v. Hirsch, 
   1994 WL 263551 (Del. Ch.) ....................................................................................................18 

In re MAXXAM, Inc., 
    659 A.2d 760 (Del. Ch. 1995)............................................................................................14, 29 

In re Oracle Corp. Deriv. Litig., 
    824 A.2d 917 (Del. Ch. 2003)....................................................................................................6 

PaineWebber R&D Partners v. Centocor, Inc., 
   1999 WL 160123 (Del. Ch.) ....................................................................................................19 

In re Phila. Stock Exch., Inc., 
    945 A.2d 1123 (Del. 2008) ......................................................................................................18 

Polk v. Good, 
   507 A.2d 531 (Del. 1986) ..................................................................................................18, 19 

In re: Resorts Int’l S’holders Litig., 
    1988 WL 92749 (Del. Ch.), aff’d 570 A.2d 259 (Del. 1990) ..................................................20 

S. Muoio & Co. v. Hallmark Entm’t Invs. Co., 
    2011 WL 863007 (Del. Ch.) ..............................................................................................14, 30 

Tractebel Energy Mktg., Inc. v. E.I. Du Pont de Nemours & Co., 
   118 S.W.3d 60 (Tex. Ct. App. 2003) .......................................................................................22 

Weinberger v. UOP, Inc., 
   457 A.2d 701 (Del. 1983) ..................................................................................................29, 30 

Zapata Corp. v. Maldonado, 
   430 A.2d 779 (Del. 1981) ........................................................................................................19 

                                                                    




                                                                 iii 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 422 of 689



                                   PRELIMINARY STATEMENT 

       The Special Litigation Committee (the “SLC”) of the Board of Directors (the “Outdoor 

Board”) of Nominal Defendant Clear Channel Outdoor Holdings, Inc. (“Outdoor” or the 

“Company”) seeks approval of the proposed settlement in this stockholder derivative action.  The 

settlement follows a thorough, eight­month investigation by the SLC, is the result of extensive 

arm’s­length negotiations, and has the agreement of all parties.  It addresses the concerns 

advanced by Plaintiffs about the financial arrangements between Outdoor and its parent company 

and controlling stockholder, Clear Channel Communications, Inc. (“Clear Channel”), by 

providing for an immediate repayment of funds to Outdoor and its stockholders, and governance 

changes that insulate Outdoor’s exercise of its rights under those arrangements against the risk of 

conflicted judgment.  By contrast, the outcome of any litigation—aside from its direct and 

indirect costs to Outdoor—is uncertain, and in any event could not provide the governance 

improvements embodied in the settlement.  Accordingly, the SLC respectfully requests that the 

proposed settlement be approved.   

                                      FACTUAL BACKGROUND 

       A.      THE DERIVATIVE ACTIONS 

       On March 7, 2012 and March 23, 2012, stockholders (“Plaintiffs”) of Outdoor filed 

derivative lawsuits in the Delaware Court of Chancery (the “Complaints”) against (i) certain 

current and former members of the Outdoor Board (collectively “the Individual Defendants”) 1; 

(ii) Outdoor’s controlling stockholder, Clear Channel; (iii) Bain Capital Partners, LLC (“Bain”) 

and Thomas H. Lee Partners, L.P. (“THL”) (together “the Sponsors” and, collectively with the 

                                                 
1
   The Individual Defendants are Margaret W. Covell, Blair E. Hendrix, Douglas L. Jacobs, 
Daniel G. Jones, Mark P. Mays, Randall T. Mays, Robert Pittman, Thomas P. Shepherd, Marsha 
M. Shields, Christopher M. Temple, Dale W. Tremblay, Scott R. Wells, and James C. Carlisle.  



 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 423 of 689



Individual Defendants and Clear Channel, the “Defendants”), the two private equity firms that 

took Clear Channel private in July 2008 through a leveraged buyout and indirectly control Clear 

Channel; and (iv) nominal defendant Outdoor. 2   

       The Complaints assert derivative claims for breach of fiduciary duty and waste of 

corporate assets against the Individual Defendants, and derivative claims for breach of fiduciary 

duty and unjust enrichment against Clear Channel, Bain, and THL (collectively, the “Derivative 

Claims”).  All of the Derivative Claims arise out of amendments made in December 2009 to a 

promissory note issued by Clear Channel to Outdoor in 2005.  Compl. ¶¶ 78­95.  

       Plaintiffs allege that, since becoming a public company, Outdoor has loaned money to 

Clear Channel pursuant to a cash management arrangement under which Outdoor’s unspent cash 

is swept to Clear Channel on a daily basis (the “Cash Management Arrangement”).  The loan 

was evidenced by a promissory note (the “Due­From Note”) that was payable on demand and 

that specified that Clear Channel would pay interest on that cash at the one­month Treasury bill 

rate.  Compl. ¶¶ 37­39.  The amount owed under that promissory note grew following the 

leveraged buyout of Clear Channel by Bain and THL, from $4.2 million at the end of 2006 to 

$431.6 million at the end of December 2008.  Compl. ¶ 48.  Plaintiffs allege that a restructuring 

of Outdoor’s debt by the Outdoor Board in 2009 left in place the Cash Management 

Arrangement, although the interest rate paid on the amount due from Clear Channel to Outdoor 

was increased to 9.25%.  Compl. ¶¶ 50­51.  The balance due to Outdoor increased to $656.0 

million by the end of 2011.  Compl. ¶ 56.  The 2009 negotiations, Plaintiffs allege, gave rise to 

                                                 
2
   City of Pinellas Park Firefighters Pension Board v. Covell, et al., Del. Ch., C.A. No. 7315­CS 
was filed on March 7, 2012.  NECA­IBEW Pension Trust Fund v. Mays, et al., Del. Ch., C.A. 
No. 7353­CS was filed on March 23, 2012.  The Complaints, which are identical in all material 
respects, were consolidated as In re Clear Channel Outdoor Holdings, Inc. Derivative Litigation, 
Consolidated Del. Ch., C.A. No. 7315­CS.  


                                                 2 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 424 of 689



the breaches of fiduciary duty by the Individual Defendants and by Clear Channel, Bain, and 

THL.  The Complaints argue in particular that the Cash Management Arrangement is particularly 

improper given Clear Channel’s lowered credit rating in the wake of its leveraged buyout and the 

possibility that Clear Channel could go bankrupt, leaving Outdoor an unsecured creditor and 

facing a “liquidity shortfall.”  Compl. ¶¶ 45­49, 53, 57­58.  Plaintiffs further allege that the 

balance of the Due­From Note is payable to Outdoor on demand.  Compl. ¶¶ 7, 63. 


       B.      THE SLC INVESTIGATION 

       On April 4, 2012, the Outdoor Board adopted resolutions (the “Resolutions”) establishing 

the SLC to investigate the facts underlying the Complaints and to determine, in its sole 

discretion, the course of action that serves the best interests of the Company and its stockholders.  

(Resolutions to be Considered by the Board of Directors of Clear Channel Outdoor Holdings, 

Inc. (Apr. 4, 2012), Exhibit A.)3  The Resolutions delegated to the SLC the authority and power 

to, among other things, “investigate all matters related to the Litigation” and to “take all actions 

as the [SLC] deems appropriate,” including prosecuting or settling the litigation.  (Id.)  The 

Resolutions specified that the determinations made by the SLC were to be “final and binding 

upon the Corporation” and not subject to review by the Outdoor Board.  (Id.)   


               1.      The SLC’s Members 

       The Resolutions designated as the members of the SLC Christopher M. Temple and 

Douglas L. Jacobs, neither of whom are members of Outdoor’s management, employees of any 

defendant entity, or members of management or the governing body of any defendant entity.   

(Affidavit of Christopher M. Temple in Support of Proposed Settlement (the “Temple Settlement 
                                                 
3
   All Exhibits referenced herein as “Exhibit __” are exhibits to the transmittal affidavit of Samuel 
L. Closic (the “Closic Affidavit”), filed contemporaneously herewith.  


                                                   3 
 
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 425 of 689



Affidavit”) at ¶ 2, Exhibit B; Affidavit of Douglas L. Jacobs in Support of Proposed Settlement 

(the “Jacobs Settlement Affidavit”) at ¶ 2, Exhibit C; Affidavit of Christopher M. Temple in 

Support of Motion to Stay (the “Temple Stay Affidavit”) at ¶ 2 (June 20, 2012), Exhibit D; 

Affidavit of Douglas L. Jacobs in Support of Motion to Stay (the “Jacobs Stay Affidavit”) at ¶ 2 

(July 6, 2012), Exhibit E.)  Although both Mr. Temple and Mr. Jacobs are named as defendants 

in the derivative litigation, neither was a director when the financial arrangements between Clear 

Channel and Outdoor were restructured and the Due­From Note was amended in 2009.  (Temple 

Settlement Affidavit at ¶ 2, Exhibit B; Jacobs Settlement Affidavit at ¶ 2, Exhibit C.) 

         Both Mr. Temple and Mr. Jacobs are independent, taking account of any “financial ties, 

familial affinity, a particularly close or intimate personal or business affinity” with any of the 

defendants, Beam v. Stewart, 845 A.2d 1040, 1051 (Del. 2004), any “personal interest in the 

disputed transactions,” Katell v. Morgan Stanley Group, Inc., 1995 WL 376952, at *8 (Del. Ch.), 

or any extraneous consideration or influence on a director’s decision other than the corporate 

merits of the subject, Aronson v. Lewis, 473 A.2d 805, 816 (Del. 1984).   


                       a)      Christopher M. Temple  

         Mr. Temple has served on the Outdoor Board since May 16, 2011.  (Temple Stay 

Affidavit at ¶ 2, Exhibit D.)  Mr. Temple holds a B.B.A., magna cum laude, from the University 

of Texas and an M.B.A. from Harvard Business School.  (Id. ¶ 3.)  He was previously a licensed 

certified public accountant serving clients in the energy sector with KPMG in Houston, Texas.  

(Id.)  Mr. Temple is the president of DelTex Capital, LLC, a financial advisory and consulting 

firm.  (Id. ¶ 4.)  He also served as the president of Vulcan Capital, the private investment group 

of Vulcan Inc.  (Id. ¶ 4.)  Mr. Temple has never been an employee of Outdoor or its affiliates.  

(Id. ¶ 2.)  


                                                  4 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 426 of 689



       Mr. Temple has a casual personal relationship with John Connaughton, a managing 

director at Bain and a Clear Channel director.  (Temple Settlement Affidavit at ¶ 3, Exhibit B.)  

Mr. Connaughton made the initial recommendation that Mr. Temple be appointed to the Outdoor 

Board.  (Id.)  The two do not socialize frequently, however; they have met for dinner or drinks 

approximately six times over the course of ten years.  (Id.)  This relationship is not close, and 

does not raise concerns as to Mr. Temple’s independence under Delaware law.  See, e.g., Beam, 

845 A.2d at 1050 (“Allegations of mere personal friendship . . . standing alone, are insufficient to 

raise a reasonable doubt about a director’s independence.” (citation omitted)).  Mr. Temple was 

also on the Board of Directors of Charter Communications (the “Charter Board”), which 

purchased advertising from Outdoor.  (Temple Settlement Affidavit at ¶ 4, Exhibit B.)  These 

business transactions, however, do not raise any issues as to Mr. Temple’s independence:  Mr. 

Temple’s service on the Charter Board, from November 2009 to January 2011, ended prior to his 

service on the Outdoor Board; Charter Communications did not receive business from Outdoor 

but purchased services from Outdoor; and Mr. Temple had no role in the transactions, nor did he 

derive any personal benefit from them.  (Id. ¶¶ 4­5.) 


                       b)      Douglas L. Jacobs 

       Mr. Jacobs has been a member of the Outdoor Board since May 25, 2010.  (Jacobs Stay 

Affidavit at ¶ 2, Exhibit E.)  Mr. Jacobs holds a B.A. from Amherst College and an M.B.A. from 

the Wharton School of Business at the University of Pennsylvania.  (Id. ¶ 3.)  He was the 

executive vice president and treasurer for FleetBoston Financial Group from 1995 to 2003.  (Id. ¶ 

4.)  Mr. Jacobs currently sits on the boards of three other companies unrelated to the defendants. 

(Id. ¶ 5.)  He has never been an employee of Outdoor or its affiliates.   (Id. ¶ 2.)  Mr. Jacobs was 

identified for Outdoor Board service as an independent director by a member of Clear Channel 


                                                  5 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 427 of 689



Media Holdings Inc.’s Board of Directors, with whom Mr. Jacobs served on another board.  

(Jacobs Settlement Affidavit at ¶ 3, Exhibit C.)  Mr. Jacobs does not have relationships with any 

of the Outdoor Board members outside of his service on the Outdoor Board.  (Id. ¶ 3.)  Mr. 

Jacobs also is a director of Care New England, an organization of Rhode Island hospitals 

providing uncompensated care to low­income individuals, which purchases radio advertising 

from Clear Channel.  (Id. ¶ 4.)  Here too, however, Care New England does not receive business 

from Outdoor, and in any event, Mr. Jacobs has no decision­making power over the charity’s 

advertising purchases.  (Id. ¶ 5.)   

        In short, both Mr. Temple and Mr. Jacobs are independent, financially disinterested from 

the defendants in the derivative litigation and the disputed transactions, lack familial ties or 

meaningful personal affinities with the defendants, and are fully capable of making a decision 

only in the best interests of Outdoor.  See In re Oracle Corp. Deriv. Litig., 824 A.2d 917, 938 

(Del. Ch. 2003) (“At bottom, the question of independence turns on whether a director is, for any 

substantial reason, incapable of making a decision with only the best interests of the corporation 

in mind.” (emphasis in original)).   


                2.        Scope of the SLC’s Investigation 

        The Resolutions also provided for the SLC to retain as it deemed necessary legal counsel 

and other independent advisors at Outdoor’s expense.   (Resolutions at 3, Exhibit A.)  Pursuant 

to those Resolutions, the SLC retained Covington & Burling LLP and Potter Anderson & 

Corroon LLP as its legal advisors (collectively, “SLC Counsel”).  (Stipulation of Settlement at 4 

(July 8, 2013), Exhibit F.)  

        The SLC, with the assistance of SLC Counsel, conducted a thorough factual and legal 

investigation of the issues and claims raised by the Complaints, including the three Derivative 


                                                  6 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 428 of 689



Claims set forth in the Complaints: (1) that the Individual Defendants and corporate defendants 

breached their fiduciary obligations to Outdoor by forcing Outdoor, in December 2009, to extend 

a note from Outdoor to Clear Channel on terms alleged to be unfair to Outdoor; (2) that the 

Individual Defendants engaged in corporate “waste” in agreeing, in December 2009, to extend 

the note at an “unreasonably low interest rate;” and (3) that Clear Channel, Bain, and THL were 

unjustly enriched by the December 2009 extension of the note.  (Compl. ¶¶ 78­95; Temple 

Settlement Affidavit at ¶6, Exhibit B; Affidavit of Christopher M. Temple (July 3, 2013), Exhibit 

G.)   As discussed below,  the SLC also explored whether Outdoor might have other potential 

claims related to the December 2009 transaction.  (Temple Settlement Affidavit at ¶6, Exhibit B; 

Affidavit of Christopher M. Temple (July 3, 2013) at ¶2, Exhibit G.)  The SLC’s investigation 

spanned a period of eight months.  (Temple Settlement Affidavit ¶ 6, Exhibit B.)  SLC Counsel 

conducted twenty­six interviews of twenty­four individuals, including former and current 

directors of the Company, former and current Company employees, outside financial and legal 

advisors, and directors of Clear Channel employed by Bain and THL.  (Id.; Stipulation of 

Settlement at 5, Exhibit F.)  SLC members participated in six of the most significant interviews.  

(Temple Settlement Affidavit at ¶6, Exhibit B.) 

       The SLC also collected over 100,000 pages of documents from sources including 

Outdoor; Clear Channel; current and former Outdoor directors, including the members of the 

2009 Special Committee of the Outdoor Board (the “2009 Special Committee”); current and 

former Clear Channel directors; employees of Bain and THL; Lazard Frères & Co., LLC, 

financial advisors to the 2009 Special Committee; Vinson & Elkins LLP, legal counsel to the 

2009 Special Committee; Kirkland & Ellis LLP, counsel to Clear Channel and Outdoor; and 




                                                   7 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 429 of 689



Young, Conaway, Stargatt & Taylor, LLP, Delaware counsel to the 2009 Special Committee.  

(Id.; Stipulation of Settlement at 5, Exhibit F.) 

        In addition, the SLC, with the assistance and advice of counsel, analyzed the law 

applicable to the relevant issues and claims, including standards of liability and defenses.  The 

SLC also engaged an expert economist, Dr. Kenneth Lehn, to assist with valuation issues relating 

to the Due­From Note and the disputed December 2009 transaction, as well as the effect on Clear 

Channel and Outdoor of some of Plaintiffs’ requested relief.  (Temple Settlement Affidavit at ¶6, 

Exhibit B; Stipulation of Settlement at 5, Exhibit F.)  Dr. Lehn is a Professor at the Katz 

Graduate School of Business at the University of Pittsburgh, and a former Chief Economist of 

the Securities and Exchange Commission. 4  (Stipulation of Settlement at 5, Exhibit F.) 

        Finally, at the direction of the SLC, the SLC’s Counsel met with counsel for Clear 

Channel, Bain, THL, and certain individual Defendants, and with counsel for Plaintiffs, to hear 

their perspectives on the applicable facts and law.  SLC Counsel reported the results of those 

meetings to the SLC.  (Temple Settlement Affidavit ¶ 7, Exhibit B.)   


                3.      Findings of the SLC 

        The SLC’s key findings, in summary fashion, are as follows. 5  

        Before November 2005, Outdoor was a wholly­owned subsidiary of Clear Channel.  On 

November 11, 2005, Outdoor made an initial public offering (the “IPO”) of ten percent of 

Outdoor’s common stock.  Clear Channel continued to indirectly hold approximately 90% of 


                                                 
4
  Dr. Lehn was supported by National Economic Research Associates, Inc. (“NERA”).    
5
  The full statement of the SLC’s findings are attached as Exhibit A to the Affidavit of 
Christopher M. Temple (July 3, 2013), filed in support of the Stipulation of Settlement (which 
affidavit is included as Exhibit G to the Closic Affidavit), and are also attached as Exhibit H to 
the Closic Affidavit. 


                                                     8 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 430 of 689



Outdoor’s common stock after the IPO.  Clear Channel’s holdings also included all of Outdoor’s 

outstanding Class B shares, which are entitled to twenty votes per share.  Class A shares, by 

contrast, are entitled to a single vote per share.  After the IPO, Clear Channel held 99% of the 

total voting power of Outdoor’s common stock.   

       In advance of Outdoor’s partial IPO in late 2005, Outdoor and Clear Channel entered into 

a number of intercompany agreements (the “Intercompany Agreements”).  These included, 

among others: (i) a Master Agreement, which provided for separation of the two companies 

pursuant to the IPO and delineated certain aspects of their relationship going forward;  (ii) a 

Corporate Services Agreement, pursuant to which Clear Channel would provide various services 

to Outdoor, including a Cash Management Arrangement; and (iii) two tandem promissory notes, 

evidencing amounts either due from Clear Channel to Outdoor (the Due­From Note) or due to 

Clear Channel from Outdoor (the “Due­To Note”) pursuant to the Cash Management 

Arrangement.  Also in advance of the IPO, on August 2, 2005, Outdoor distributed a dividend to 

Clear Channel in the form of a $2.5 billion Senior Unsecured Term Promissory Note due August 

2, 2010 (the “Term Note”), the debtor under which was a wholly­owned subsidiary of Outdoor, 

Clear Channel Outdoor, Inc.  Interest accrued on the balance of the Term Note at a variable per 

annum rate equal to the weighted­average cost of long­term debt of Clear Channel, 5.7% at the 

time of the dividend.  The key terms of these agreements were disclosed to prospective 

purchasers in the IPO.  (Clear Channel Outdoor Holdings, Inc. IPO Prospectus at 61­63, 106 

(Nov. 10, 2005), Exhibit I.) 

       These agreements were favorable to Clear Channel in a number of ways.  For example, 

the Master Agreement prohibited Outdoor from incurring debt (other than debt to Clear Channel) 

in excess of $400 million and limited Outdoor’s ability to use its own cash for acquisitions and 



                                                  9 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 431 of 689



cash transfers.  (Defs. Br. in Opp. to Mot. to Expedite, Ex. C, 2005 CCOH 10­K, Ex. 10.1 (Mar. 

31, 2006) (Master Agreement § 6.5(c)  (Nov. 6, 2005)); Statement of Findings at 1, Exhibit H.)  

The Master Agreement also prohibits Outdoor from causing Clear Channel to default on any of 

its other contracts and permits Clear Channel to take on new contracts that affect Outdoor as long 

as it consults with Outdoor first.  (Master Agreement §§ 6.5(b), 6.6.)  As another example, the 

interest rate on the Due­From Note—representing the rate paid by Clear Channel on cash swept 

from Outdoor pursuant to the Cash Management Arrangement—was set at the average one­

month generic Treasury bill rate.  (IPO Prospectus at 62, Exhibit I.)  In contrast, under the Due­

To Note, the rate paid by Outdoor on funds advanced by Clear Channel under the Cash 

Management Arrangement was set to a higher LIBOR­based rate.  (Id.)  

       On November 15, 2006, approximately one year after Outdoor’s IPO, Clear Channel 

announced that it had agreed to a $26.7 billion buyout by the Sponsors (the “LBO”).  In 

connection with the LBO, Clear Channel became a party to a Credit Agreement dated May 13, 

2008, that included a negative covenant barring changes to the Cash Management Arrangement, 

the Due­From and Due­To Notes, and the Term Note, to the extent such changes are materially 

adverse to the lenders.  (See Defs. Br. in Opp. to Mot. to Expedite, Exs. M­R, CCOH Form S­4, 

Ex. 10.2, § 7.12(c) (June 2, 2008) (Credit Agreement).)  The same section expressly permits 

changes to the interest rate applicable to each of those arrangements, and the extension of each of 

them, as long as such actions are approved by the Clear Channel Board of Directors (the “Clear 

Channel Board”).   (Id.)  Clear Channel consulted with Outdoor, pursuant to the Master 

Agreement, before entering into the Credit Agreement.  Following the LBO, the Outdoor Board 

consisted of three independent directors (James Raines, Marsha Shields, and Dale Tremblay), 

two directors affiliated with Bain (Individual Defendants Hendrix and Wells), two directors 



                                                10 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 432 of 689



affiliated with THL (Individual Defendants Covell and Jones), and three members of the Mays 

family, which co­founded Clear Channel (Lowry Mays and Individual Defendants Mark and 

Randall Mays).   

       The LBO substantially altered the credit risk to which Outdoor was exposed under the 

existing intercompany lending arrangement.  In the wake of the LBO, Clear Channel was heavily 

leveraged and was projecting a declining EBITDA in light of the recessionary environment of 

2008 and 2009.  Responding to the concerns of Outdoor stockholders and Clear Channel’s 

uncertain financial position, Outdoor’s independent directors over the course of 2008 and early 

2009 proposed several times to Randall Mays, who then­served as CFO of Outdoor and 

President and CFO of Clear Channel, that the Cash Management Arrangement be amended to 

allow Outdoor to retain more cash and that Outdoor consider using the balance on the Due­From 

Note to pay down the Term Note.  These proposals were either discouraged by Randall and Mark 

Mays or officially rejected by the Clear Channel Board.   

       In the meantime, Clear Channel, Bain, and THL received a number of unsolicited 

restructuring proposals in late 2008 and early 2009, including from Lazard Frères & Co. LLC 

(“Lazard”).  In November 2008, Clear Channel retained Goldman Sachs (“Goldman”) to assist it 

in formulating capital structure alternatives.  Goldman began presenting potential restructuring 

transactions to the independent directors of Outdoor in April 2009.  In response, the Outdoor 

Board adopted resolutions forming the 2009 Special Committee of independent directors, 

granting it the authority to retain independent advisors and to review, evaluate, and approve or 

reject all transactions proposed between the two companies.  The 2009 Special Committee 

retained Vinson & Elkins as a legal advisor and Lazard, led by then­Managing Director John 

Chachas, as a financial advisor.   



                                                11 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 433 of 689



       Negotiations regarding a potential refinancing went forward in earnest in May and June, 

intermittently in the fall of 2009, and then again more seriously in November and December 

2009.  Both sides stood to benefit from a negotiated transaction.  Outdoor was obligated to repay 

the $2.5 billion Term Note in August 2010, and under the restrictions set forth in the Master 

Agreement, Outdoor was incapable of raising funds sufficient to pay that obligation without 

Clear Channel’s consent.  For its part, Clear Channel needed to address the risk that it would 

breach a secured­leverage covenant contained in its Credit Agreement, and a debt offering by 

Outdoor was an attractive—although not the only—potential method by which to do so.   

       During the course of the negotiations, the 2009 Special Committee remained concerned 

about Clear Channel’s financial position.  On September 3, 2009, the independent directors of 

the Outdoor Board informed Mark and Randall Mays that at the Outdoor Board meeting 

scheduled for September 10, they would recommend that the Outdoor Board demand repayment 

of $300 million of the Due­From balance and prepay a portion of the Term Note.  The 

independent directors made the recommendation at the September 10 meeting as planned.  In 

response, Mark Mays told the Outdoor Board that the Clear Channel Board preferred to present a 

comprehensive proposal addressing the concerns regarding the Due­From Note and the Term 

Note.  The independent directors agreed to postpone the vote on their recommendation in 

exchange for assurances from the Bain and THL representatives on the Outdoor Board that Clear 

Channel would present a comprehensive proposal at a Special Meeting of the Outdoor Board to 

be held on October 19.  The proposal presented on October 19 did not contemplate an immediate 

refinancing of any portion of the Term Note or provide for any paydown of the Due­From Note.   

       Ultimately, the 2009 Special Committee considered ten proposals over the eight­month 

period.  It succeeded in extracting a number of concessions from Clear Channel, including: 



                                                12 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 434 of 689



        ·  the establishment of a liquidity reserve of at least $100 million, which would be 
           funded by a drawdown of the Due­From Note balance and which would remain on 
           Outdoor’s balance sheet;   
        ·  an escrow arrangement to service the interest payments on any newly­issued debt, 
           which would be funded by deposits preceding the cash sweep on any given day; 
        ·  an increase in the interest rate on the Due­From Note to approximate the yield of any 
           new Outdoor notes issued; and  
        ·  a commitment that Outdoor’s overall leverage would not increase.   

        The final proposal, approved by the 2009 Special Committee and the Outdoor Board on 

December 17, 2009, featured a  $2.5 billion “new money” offering of notes of a wholly­owned 

Outdoor subsidiary, Clear Channel Worldwide Holdings, Inc. (“Worldwide”), which would 

allow for prepayment of the entire Term Note balance, along with a $500 million paydown of the 

Due­From Note and the concessions mentioned above.  The proceeds of the partial paydown of 

the balance under the Due­From Note, together with proceeds of the notes offering, were used to 

repay the Term Note in full.  The rate on the new Worldwide notes was set at 9.25%.  On 

December 23, Outdoor and Clear Channel executed an amendment to the Due­From Note that 

reset the rate thereunder to the rate on the new Worldwide notes (by reference to the same 

variable per annum rate of interest under the Due­To Note), and extended the maturity date of 

the Due­From Note to December 15, 2017.   

        During Lazard’s engagement by the 2009 Special Committee, Chachas participated in 

two separate, unrelated business pitches to THL.  The participants from THL included Charles 

Brizius, a THL managing director and Clear Channel Board member who had a role in shaping 

the refinancing proposals Clear Channel made to Outdoor over the course of 2009.  Lazard did 

not receive business as a result of either pitch.   

        Chachas left Lazard at the end of December 2009 to campaign for a United States Senate 

seat from Nevada.  In the several weeks before his departure, Chachas sent to Clear Channel 


                                                   13 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 435 of 689



representatives who were involved in the negotiations a number of emails that had an ingratiating 

tone and, in a few instances, appeared to criticize his client or its other advisors.  It is not entirely 

clear whether these comments were genuine or were intended as a negotiating tactic.  On at least 

one occasion, Chachas forwarded to Clear Channel representatives an email chain that included 

confidential discussions among the 2009 Special Committee and its legal and financial advisors.  

After the final refinancing transaction had been approved, Chachas also sought contributions to 

his political campaign from representatives of Clear Channel and the Sponsors.  Insofar as the 

SLC has been able to determine, no one employed by Clear Channel or the Sponsors contributed 

to his campaign.  Upon learning of these facts during the course of the SLC’s investigation, the 

members of the 2009 Special Committee were critical of the emails, but also expressed the 

strong view that this conduct did not affect the outcome of negotiations.  The 2009 Special 

Committee directed Chachas to seek—and he successfully obtained—substantial concessions 

from Clear Channel.  On occasion, after Chachas had advised the 2009 Special Committee that 

the terms of a particular proposal were fair, the 2009 Special Committee instructed Chachas to 

seek, and he in fact obtained, further concessions. 

        After an in­depth analysis of the above facts, the SLC reached the following key 

conclusions: 

            ·  First, the December 2009 transaction is subject to entire fairness review.  See In 
               re MAXXAM, Inc., 659 A.2d 760, 771 (Del. Ch. 1995) (applying entire fairness 
               review to a loan transaction between a controlling stockholder and a controlled 
               firm). 

            ·  Second, the pre­existing contractual constraints to which Outdoor was subject 
               during the 2009 negotiation process were binding on the Company and could not 
               be avoided.  See Anadarko Petroleum Corp. v. Panhandle E. Corp., 545 A.2d 
               1171, 1174 (Del. 1988); S. Muoio & Co. v. Hallmark Entm’t Invs. Co., 2011 WL 
               863007, at *11 (Del. Ch.).  Thus, any assessment of the fairness of the December 
               2009 transaction between Outdoor and Clear Channel must take account of those 
               constraints, as well as the entirety of the consideration received by Outdoor in the 

                                                   14 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 436 of 689



                December 2009 transaction.  See Encite LLC v. Soni, 2011 WL 5920896, at *23 
                (Del. Ch.) (noting that “all relevant factors” of the “economic and financial 
                consideration” of the proposed transaction must be considered in evaluating fair 
                price).   

             ·  Third, the December 2009 transaction provided substantial benefits to Outdoor, 
                including an increase in the interest rate payable on the Due­From Note and the 
                refinancing of the $2.5 billion Term Note that would have fallen due in August 
                2010.  Given the unique nature of the contractual relationships and the variety of 
                consideration flowing in the December 2009 transaction, there is no reliable basis 
                by which to measure whether greater benefits could have been achieved in a 
                transaction between unrelated parties under the same contractual constraints.   

             ·  Fourth, the members of the 2009 Special Committee were independent, 
                negotiated vigorously, and acted in good faith.  The SLC considered whether the 
                conduct of Chachas interfered with the 2009 Special Committee’s discharge of its 
                duties.  The SLC found no evidence that it did, or that it resulted in Outdoor 
                receiving less consideration in the December 2009 transaction than otherwise 
                would have been the case.  

             ·  Finally, the SLC also considered whether the interested directors on the Outdoor  
                Board—i.e., the directors with ties to Clear Channel and/or the Sponsors—acted 
                improperly in failing to acquiesce to the independent directors’ periodic proposals 
                to demand repayment of a portion of the Due­From Note balance.  There is 
                evidence, however, that the interested directors believed that demanding 
                repayment was not in Outdoor’s best interests.  In light of the Master Agreement’s 
                restrictions on Outdoor’s ability to borrow money, the balance due under the Due­
                From Note is Outdoor’s main source of liquidity; thus, demanding repayment and 
                using the money to retire the term note would reduce Outdoor’s liquidity.  In 
                addition, the SLC found no evidence that the failure to demand repayment 
                resulted in Outdoor receiving less consideration in the December 2009 transaction 
                than otherwise would have been the case.   

       C.       The Settlement  

                1.      Settlement Negotiations 

       In December 2012, as the SLC neared the completion of its investigation, the SLC  

initiated discussions with certain Defendants to explore the prospects of a settlement that would 

address the issues raised by the Complaints, within the bounds of the pre­IPO contractual 

arrangements to which Outdoor was subject.  (Stipulation of Settlement at 6, Exhibit F.)  The 

SLC developed a framework setting forth components of a potential settlement over a series of 


                                                   15 
 
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 437 of 689



weeks and through discussions with these certain Defendants that extended into January 2013.  

(Id.)  

          The SLC consulted with Plaintiffs’ counsel in January 2013 regarding the status and 

findings of the SLC’s investigation and the possibility of settlement.  After that consultation, the 

SLC provided Plaintiffs’ counsel with certain documents that had been produced to the SLC in 

connection with its investigation and Plaintiffs’ counsel reviewed those documents.   (Id.) 

Plaintiffs also retained investment banking and advisory firm Cypress Associates LLC to review 

and provide input regarding the proposed settlement terms.  (Id. at 7.) 

          The SLC continued to negotiate with certain Defendants regarding the terms of a 

potential settlement within the framework developed by the SLC and to discuss with Plaintiffs 

the levels within the SLC framework at which certain Defendants had proposed to settle.  (Id.)  

Plaintiffs initially stated that they would not approve a settlement at the levels proposed by 

Defendants, and informed the SLC of the levels within the SLC framework at which they would 

support a settlement.  (Id.)  After several more weeks of negotiations, the parties reached an 

agreement in principle.  They set forth that agreement in a Memorandum of Understanding, 

signed by the parties on March 28, 2013.  (Id.)       

          The parties executed a final Stipulation of Settlement on July 8, 2013 (the “Stipulation of 

Settlement”).  (Exhibit F.)  As a part of this Stipulation of Settlement, Plaintiffs’ counsel agreed 

to apply for an award in this matter of attorneys’ fees and expenses of no more than $6 million.  

Defendants agreed to take no position on the amount of the fee application as long as it complies 

with the Stipulation of Settlement.  (Id. at 29.)  Any fees and expenses awarded to Plaintiffs’ 

counsel by the Court shall be paid by Clear Channel.  (Id. at 29­30.) 




                                                   16 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 438 of 689



                2.      Terms of Settlement 

        The proposed settlement squarely addresses the issues raised by the SLC’s findings, and 

provides benefits that could not be obtained through litigation.  The proposed settlement has four 

major components: 

        (1) Outdoor will demand payment of $200 million outstanding under the Due­From Note 

and will declare a dividend of $200 million to be paid simultaneously with the receipt of that 

payment.  

        (2) Outdoor will establish a committee of the Outdoor Board (the “Intercompany Note 

Committee”) for the specific purpose of monitoring the Due­From Note.  The Intercompany 

Note Committee will have access to independent legal and financial advisors.  The Intercompany 

Note Committee will have the non­exclusive authority to demand payment up to the full balance 

outstanding under the Due­From Note if Clear Channel’s liquidity decreases below a defined 

threshold, and if the amount obtained by multiplying the Due­From Note balance by the 

percentage of common stock owned by non­affiliated holders of Outdoor is greater than $114.0 

million, the Intercompany Note Committee may draw down the amount required to reduce that 

figure to $85 million.   

        (3)  Clear Channel will provide the Intercompany Note Committee with monthly and 

annual reports regarding the actual and projected status of the Due­From Note balance and Clear 

Channel’s liquidity, to ensure the Intercompany Note Committee’s timely access to information 

necessary to fulfill its mandate. 

        (4) Clear Channel and Outdoor will amend the interest rate on the Due­From Note such 

that (a) if Clear Channel’s liquidity decreases below the defined threshold, the interest rate on the 

entire balance of the Due­From Note will be an amount equal to the average yield­to­maturity for 



                                                 17 
 
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 439 of 689



a specified series of Clear Channel debt 6 or (b) if the outstanding balance of the Due­From Note 

exceeds $1 billion, the interest rate on the portion of the balance exceeding $1 billion will be an 

amount equal to the average yield­to­maturity for that specified series of Clear Channel debt.  If 

either of these situations arises, the interest rate on the Due­From Note shall in no event be less 

than 6.5% nor greater than 20%.   

        These terms are spelled out at pages 18 through 24 of the Stipulation of Settlement.  

(Exhibit F.)   


                                             ARGUMENT 

        The proposed settlement should be approved because it is the result of the SLC’s 

independent and reasonable business judgment, it is supported by all parties, and the benefits it 

provides are superior to the available alternatives. 


        A.        Legal Standards Governing Approval 

        “[Delaware] law favors the voluntary settlement of contested issues.”  In re Celera Corp. 

S’holder Litig., 59 A.3d 418, 433 (Del. 2012) (alteration in original).  On a motion to approve a 

settlement under Ch. Ct. R. 23.1(c), therefore, “the trial court is not required to try the case or 

decide the issues on the merits.”  In re Phila. Stock Exch., Inc., 945 A.2d 1123, 1137 (Del. 2008).  

Rather, the Court should “consider the nature of the claim, the possible defenses thereto, the 

legal and factual circumstances of the case, and then . . . apply its own business judgment in 

deciding whether the settlement is reasonable in light of these factors.”  Id. (quoting Polk v. 

Good, 507 A.2d 531, 535 (Del. 1986) (internal quotation marks omitted); see also Lewis v. 

Hirsch, 1994 WL 263551, at *2 (Del. Ch.) (applying this standard to a stockholder derivative 
                                                 
6
   The Stipulation of Settlement identifies the relevant series of debt to be used in this calculation, 
defined as the “Clear Channel Reference Notes.”  (Stipulation of Settlement at 10, Exhibit F.)  


                                                  18 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 440 of 689



action).  A settlement approved by a special litigation committee must be shown to be “not only 

fair, but . . .  result[ing] from a thorough investigation undertaken by disinterested, independent 

directors who made reasonable efforts to investigate the claims in good faith.”  Electra 

Investment Trust PLC v. Crews, 1999 WL 135239, at * 3 (Del. Ch.).   

       In considering whether to approve a settlement, a principal focus is on the benefits 

conferred by settlement. PaineWebber R&D Partners v. Centocor, Inc., 1999 WL 160123, at *15 

(Del. Ch.). In particular, a settlement is more valuable when it enables the plaintiffs to “obtain a 

benefit at least somewhat more favorable than could have been achieved through trial or through 

action taken independently of the litigation.”  Franklin Balance Sheet Inv. Fund v. Crowley, 

2007 WL 2495018, at *10 (Del. Ch.) (setting plaintiffs’ counsel’s fees based on the benefit 

achieved in a given settlement).  Other considerations include the probable validity of the claims; 

the amount of the compromise as compared with the amount and collectability of a judgment; the 

delay, expense, and burdens of litigation; and the views of the parties involved.  In re Cox Radio, 

Inc. S’holders Litig., 2010 WL 1806616, at *9 (Del. Ch.) (citing Polk, 507 A.2d at 536), aff’d 9 

A.3d 475 (Del. 2010) (TABLE).  Courts also note the depth of the investigation conducted by the 

parties. Indeed, one must “know enough about the strengths and weaknesses of the claims and 

about any defenses to sensibly and competently evaluate the value of the claims.” In re Amsted 

Indus., Inc. Litig., 521 A.2d 1104, 1107 (Del. Ch. 1986). 


       B.      The Proposed Settlement is Fair and Should Be Approved 

               1.      The Decision to Settle is Supported by a Thorough Investigation 

       The Resolutions constituting the SLC gave the SLC the final and binding authority to 

investigate the facts underlying the Complaints and to determine, in its sole discretion, the course 

of action that serves the best interests of the Company and its stockholders.  This delegation of 


                                                 19 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 441 of 689



authority to the SLC under the Resolutions meets the standard set forth by the Delaware 

Supreme Court in Zapata Corp. v. Maldonado, 430 A.2d 779, 785 (Del. 1981). 

       As part of its investigation, the SLC investigated the three claims set forth in the 

Complaints: (1) that the individual and corporate defendants breached their fiduciary obligations 

to Outdoor by forcing Outdoor, in December 2009, to extend the Due­From Note on terms 

patently unfair to Outdoor; (2) that the Individual Defendants engaged in corporate “waste” in 

agreeing, in December 2009, to extend the Due­From Note at an “unreasonably low interest 

rate;” and (3) that Clear Channel, Bain, and THL were unjustly enriched by the December 2009 

extension of the Due­From Note.  (Compl. ¶¶ 78­95; Temple Settlement Affidavit at ¶6, Exhibit 

B; Affidavit of Christopher M. Temple (Jul. 3, 2012) at ¶2, Exhibit G.)   

       In addition, the SLC considered two theories of liability suggested by Plaintiffs’ motion 

for expedited proceedings, filed June 27, 2012.  Those theories of liability were premised on the 

Defendants’ alleged continuing failure to (1) demand payment from Clear Channel of the Due­

From Note balance and to (2) increase the interest rate at which Outdoor lends to Clear Channel 

under the Due­From Note.  Finally, the SLC investigated a possible claim—not raised by 

Plaintiffs—based on the Outdoor Board not demanding repayment of a portion of the Due­From 

Note balance in 2009.  (Affidavit of Christopher M. Temple (Jul. 3, 2012) at ¶2, Exhibit G; 

Summary of Findings by the Special Litigation Committee of the Board of Directors of Clear 

Channel Outdoor Holdings, Inc., Exhibit H.) 

       As detailed above, the SLC’s investigation was independent, professional, and 

comprehensive.  The SLC’s decision to enter into this settlement was based on the full range of 

information available, and represents a valid exercise of its business judgment.  See In re: 

Resorts Int’l S’holders Litig., 1988 WL 92749, at *5 (Del. Ch.) (noting that “where a 



                                                 20 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 442 of 689



disinterested board or special committee, fully informed and expertly advised, makes a 

considered business decision, that decision will be entitled” to deference as a valid exercise of 

business judgment), aff’d 570 A.2d 259 (Del. 1990).  The extensive investigation, including the 

information shared with Plaintiffs as part of the settlement discussions, provides all parties with 

ample basis to conclude that the Derivative Claims should be settled on the terms provided in the 

Stipulation of Settlement, and that the proposed settlement itself is fair and reasonable to 

Outdoor and its stockholders.   


               2.      The Settlement Confers Substantial Benefits 

                       a)      The Settlement Reduces the Due­From Note and Vests Authority 
                               for Making Certain Future Demands in an Independent Committee 

       The intercompany relationship between Clear Channel and Outdoor has historically been 

substantially more favorable to Clear Channel than to Outdoor.  It includes a Cash Management 

Arrangement pursuant to which all of Outdoor’s operating cash is loaned to Clear Channel on an 

unsecured basis, at an interest rate that is not based on the risk associated with lending to Clear 

Channel.  While the debt is repayable on demand, the Master Agreement’s limitations on 

Outdoor’s uses of cash—coupled with the daily sweep of operating cash back to Clear 

Channel—substantially constrain the utility of the demand feature.  

       As noted above, the Cash Management Arrangement and Master Agreement cannot be 

challenged by Outdoor or its stockholders because they pre­date Outdoor’s IPO and their key 

terms were disclosed to prospective purchasers.  The terms of those agreements are further 

cemented by the Clear Channel Credit Agreement, which provides for an event of default in the 

event of any changes to the Intercompany Agreements materially adverse to Clear Channel’s 

lenders.  As also noted above, the Master Agreement provides that Outdoor may not cause Clear 

Channel to default on any of its contracts.   

                                                 21 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 443 of 689



       The SLC explored whether the unanticipated change in Clear Channel’s creditworthiness 

resulting from the LBO constituted changed circumstances that would excuse Outdoor from 

continuing to allow its cash to be swept under the Corporate Services Agreement.  The SLC 

concluded that it would not.  The agreement contains a Texas choice­of­law clause, and under 

Texas law, the contract doctrine of changed circumstances is available only where (i) a person 

necessary for performance has died; (ii) a thing necessary for performance has been destroyed or 

deteriorated; or (iii) governmental regulation prevents performance.  See Tractebel Energy 

Mktg., Inc. v. E.I. Du Pont de Nemours & Co., 118 S.W.3d 60, 64­65 (Tex. Ct. App. 2003); City 

of Cibolo v. Koehler, 2011 WL 5869683, at *9 (Tex. Ct. App.).   The SLC also considered 

whether Outdoor could engage in an “efficient breach” of the Cash Management Arrangement.  

But because the Master Agreement requires Outdoor to indemnify Clear Channel against all 

damages arising from any breach by Outdoor of the Corporate Services Agreement that sets forth 

the Cash Management Arrangement (Master Agreement § 5.2), the SLC concluded that any 

breach likely would result in Outdoor being responsible for all consequential damages incurred 

by Clear Channel, and thus would not be “efficient.”     

       Consequently, the relief originally sought by Plaintiffs—the end of the Cash Management 

Arrangement —is not available, through litigation or otherwise (unless Clear Channel were to 

agree to such a change, which it is not obligated to do, and which—as noted—likely would result 

in an event of default under Clear Channel’s loan agreements).   

       The Due­From Note’s demand feature, one of the few prerogatives reserved to Outdoor 

by the Intercompany Agreements, is a means by which the Company could moderate the impact 

of the Cash Management Arrangement.  If used in concert with the Company’s authority to issue 

dividends—one of the few permitted uses of cash by Outdoor under the Master Agreement—it 



                                                22 
 
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 444 of 689



could yield substantial value to the Company’s stockholders.  (Money that is demanded and not 

used will be swept back to Clear Channel pursuant to the Cash Management Arrangement.)  This 

value must be weighed, however, against the benefit to Outdoor of maintaining a balance on the 

Due­From Note in light of the lack of other sources of liquidity.   

        In choosing how to balance these considerations and determine whether to make a 

demand for payment under the Due­From Note, the risk that the non­independent directors of 

Outdoor will consider the interests of the borrower, Clear Channel, above the interests of 

Outdoor is greatest at the very time that the risks posed to Outdoor by the loan—and thus the 

reasons for exercising the right of demand—become most compelling.   

        The proposed settlement therefore addresses the central concern presented by Plaintiffs’ 

Complaints—the growth of the Due­From Note balance—in the following ways:  it secures for 

Outdoor an immediate repayment of $200 million of the balance; it addresses the potential for 

conflicts by providing that in the event Clear Channel’s near­term financial position materially 

deteriorates or the Due­From Note balance reaches a defined limit, a newly formed committee of 

Outdoor’s independent directors will be able to exercise the demand feature on its own; and it 

requires Clear Channel to provide those directors with the information needed to fulfill that 

obligation.   


                               (1)    $200 Million Paydown of the Due­From Balance 

        First, the proposed settlement  provides that Outdoor will demand repayment of $200 

million outstanding under the Due­From Note and, at the same time, declare a dividend to be 

paid pro rata to all holders of Outdoor common stock.  The demand must be made, and the 

dividend paid, no more than 30 days after final approval of the settlement.  Absent the dividend 

payment—one of the few uses to which Outdoor may put its cash absent prior approval from 


                                                 23 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 445 of 689



Clear Channel—the $200 million would simply be re­swept to Clear Channel pursuant to the 

ordinary operation of the Cash Management Arrangement between the companies. 


                              (2)     Establishment of a Monitoring Committee 

       Second, the proposed settlement requires Outdoor to establish the Intercompany Note 

Committee with the authority to demand repayment under the Due­From Note when the balance 

exceeds a certain amount or when Clear Channel’s liquidity falls below a certain threshold.  The 

amount demanded must be paid out to the Outdoor stockholders as a dividend.  The 

Intercompany Note Committee will be composed of all then­serving independent and 

disinterested Outdoor directors and will be authorized to retain independent legal and financial 

advisors as needed to assist the Intercompany Note Committee in carrying out its duties.  The 

authority given to the Intercompany Note Committee thus ensures that whenever the right of the 

Intercompany Note Committee to demand repayment is triggered, the exercise of that right will 

be determined by independent directors charged with making decisions in the best interests of 

Outdoor. 

       The Intercompany Note Committee will have the authority to draw down on the Due­

From Note when the actual or projected balance of the Due­From Note attributable to public 

stockholders (the “Outdoor Public Share”) reaches $114 million (in other words, when the 

amount resulting from multiplying the balance of the Due­From Note by the percentage of 

Outdoor stock held by public stockholders exceeds $114 million).  When that balance is reached, 

or when it is projected to be reached within the coming 30 days, the Intercompany Note 

Committee may draw the balance down as needed to restore the Outdoor Public Share to $85 

million.  As of January 31, 2013, the Outdoor Public Share corresponded to 11.4% of the total 

ownership of Outdoor common stock.  At that percentage, the Outdoor Public Share will reach 


                                                24 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 446 of 689



$114 million when the total Due­From Note balance reaches $1 billion.  Correspondingly, 

reducing the Outdoor Public Share to $85 million would mean drawing the total Due­From Note 

balance down to $750 million.  According to current Company projections, the Due­From Note 

balance will reach $1 billion in the fourth quarter of 2014. 

       The Intercompany Note Committee will also have the authority to draw down the Due­

From Note when the ratio of (a) Clear Channel Liquidity (as defined in the Stipulation of 

Settlement) to (b) the Outdoor Public Share (as defined in the Stipulation of Settlement) (the 

“Clear Channel Liquidity Ratio”) drops below 2.0x. 7  When such an event is projected to occur 

at any time within the coming three months, the Intercompany Note Committee will be 

authorized to make a demand for repayment (a “Notice of Demand”) to draw down the entire 

balance of the Due­From Note.  If such an event actually occurs, the Intercompany Note 

Committee similarly will be authorized to give a Notice of Demand for an amount up to the Due­

From Note’s full balance from the date on which it receives notice of the event and for up to 30 

days thereafter. 

       In sum, the authority delegated to the newly­formed Intercompany Note Committee 

ensures independent action in the two circumstances in which the full Outdoor Board’s decision 

not to make a demand is potentially at the greatest risk of being influenced by the needs of Clear 

Channel or the Sponsors:  when the balance of the Due­From Note is so large that a decision not 

to exercise the demand feature may not be based solely on consideration of Outdoor’s best 

                                                 
7
   Clear Channel must calculate Clear Channel Liquidity and the Clear Channel Liquidity Ratio, 
on a monthly basis.  When calculating Clear Channel Liquidity, Clear Channel must exclude 
cash that is restricted according to Generally Accepted Accounting Principles, and must also 
exclude the percentage of Outdoor cash and cash equivalents commensurate to the percentage of 
common stock held by minority shareholders.  Clear Channel will have an ongoing duty to 
inform the Intercompany Note Committee if Clear Channel has reason to know that the Clear 
Channel Liquidity Ratio has dropped below 2.0x.    


                                                 25 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 447 of 689



interests; and when Clear Channel’s own financial position is precarious or is projected to 

become so.  In the latter case, the authorization to act up to three months in advance of a 

projected liquidity crisis at Clear Channel further ensures the Intercompany Note Committee’s 

ability to protect the interests of Outdoor and its minority stockholders. 


                               (3)     Reporting Obligations 

       Third, the proposed settlement imposes reporting obligations on Clear Channel to ensure 

that the newly­formed Intercompany Note Committee will have the information needed to fulfill 

its mandate. On a monthly basis, Clear Channel must provide the Intercompany Note Committee 

with a report setting out the Due­From Note’s balance as of month’s end for the three preceding 

months, and projected as of month’s end for the current month and the three succeeding months.  

In the same report, Clear Channel must also report Clear Channel Liquidity and the Clear 

Channel Liquidity Ratio as of month’s end for the three preceding months, projected as of the 

current month’s end, and projected as of month’s end for the three succeeding months.  In 

addition to these monthly reporting obligations, Clear Channel is subject to an ongoing duty to 

inform the Intercompany Note Committee if an event or circumstance arises that serves to render 

a previously­provided report materially inaccurate, or if it has reason to know that the Clear 

Channel Liquidity Ratio has fallen below the specified level.  

       The settlement will also require Clear Channel to provide the Intercompany Note 

Committee with an annual report forecasting the Due­From Note balance, Clear Channel 

Liquidity, and the Clear Channel Liquidity Ratio for the remainder of the then­current calendar 

year and for three full calendar years thereafter. 




                                                  26 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 448 of 689



                        b)      The Settlement Increases the Interest Rate on the Due­From Note 
                                in Times of Greater Investment Risk 

        The SLC’s investigation also suggested room for improvement with respect to the interest 

rate on the Due­From Note.  Although the 2009 Special Committee achieved a substantial 

improvement, the rate remains tethered to Outdoor’s cost of borrowing, and thus may not reflect 

the rate Outdoor could earn in the market for a loan to Clear Channel on comparable unsecured 

terms.  If Outdoor refinances its debt, as it did in November 2012, 8 the rate on the Due­From 

Note may be further reduced. 

        Even assuming the Company could recover damages for past deficiencies in the interest 

rate—the quantum of which is substantially uncertain—such damages would not address the 

issue going forward.  The proposed settlement does so by requiring Clear Channel to approve an 

amendment to the interest rate under two circumstances:  when the Clear Channel Liquidity 

Ratio drops below 2.0x, the interest rate will increase on the entire outstanding balance; and 

when the balance of the Due­From Note surpasses $1 billion, the interest rate will increase on the 

balance in excess of $1 billion.   

        In both cases, the increased interest rate will be set according to the market yield on the 

series of unsecured Clear Channel reference notes with the nearest future maturity date greater 

than 90 days.  The Stipulation of Settlement identifies four series of unsecured “Clear Channel 

Reference Notes” that will serve as interest­rate referents:  the 5.5% Senior Notes Due 2014, 

4.9% Senior Notes Due 2015, 5.5% Senior Notes Due 2016, and 6.875% Senior Debentures Due 

2018.  In the event that one (or both) of the triggering events occurs, the interest rate may not 

                                                 
8
   Outdoor refinanced the Worldwide notes in November 2012, reducing the interest rate from 
9.25% to 6.5%.  Although the interest rate received on the Due­From Note was reduced as a 
result, the Company realized substantial net savings by paying lower interest on the balance of its 
debt.   


                                                 27 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 449 of 689



exceed 20%.  And if one of the above two triggering events has occurred and the market yield on 

the applicable Clear Channel Reference Note has dropped below 6.5%—the presently­applicable 

interest rate—the settlement provides that the interest rate owed to Outdoor will not be less than 

6.5%. 

         The proposed settlement thus tethers the interest rate on the Due­From Note to the risks 

associated with Outdoor’s lending to Clear Channel.  The Clear Channel Reference Notes 

provide an objective measure of compensation the market would demand for lending to Clear 

Channel on an unsecured basis, similar to the Due­From Note obligation.  The interest rate 

increases will be triggered by events that would be expected to increase the risk to Outdoor.  The 

increased interest rate associated with a drop in Clear Channel’s Liquidity will compensate 

Outdoor for the increased risk of a Clear Channel default.  And the increased interest rate 

associated with a $1 billion­plus balance will compensate Outdoor for the risk associated with 

placing an increasingly large sum in a single, non­diversified investment.  


                3.      The Costs of Litigation Would be Substantial, and the Outcome Uncertain 

         The SLC concluded that the benefits of settlement, including the elimination of the 

expected expense, burden, and disruption of further litigation, outweigh the potential benefits of 

allowing the litigation to proceed.   

         If the Company were to pursue the Derivative Claims, it would be required to pay the 

legal fees and related costs of counsel for Outdoor to pursue the Derivative Claims on behalf of 

the Company.  Even if the SLC were to permit Plaintiffs to pursue the Derivative Claims, the 

Company would still incur substantial litigation costs as a nominal defendant, including in 

connection with discovery.  In addition, the Company likely would be required to advance the 

substantial legal fees and related costs of counsel for the Individual Defendants to defend the 


                                                 28 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 450 of 689



claims.  The Company has indemnification agreements with each of the Company’s directors, 

and both those agreements and the Company’s bylaws require the Company to indemnify the 

directors and to advance expenses, including all reasonable legal fees and other costs of 

defending a court case, to the fullest extent permitted by law.  (Form of Independent Director 

Indemnification Agreement and Form of Affiliate Director Indemnification Agreement §§ 2, 

12(h), attached as Exhibits 10.1 and 10.2 to Form 8­K filed by Clear Channel Outdoor Holdings, 

Inc. on June 3, 2009, Exhibit J; Amended and Restated By­Laws of Clear Channel Outdoor 

Holdings, Inc. § 6.9(A) (Dec. 7, 2007), Exhibit K).    

       The SLC also took account of the fact that, in its judgment, continuing this litigation 

would divert management’s attention from the core business of the Company.  The issues 

involved here relate to judgments made by senior company personnel and board members, and 

many of the relevant witnesses are senior employees of both Outdoor and Clear Channel.  

Pursuing claims against Clear Channel would therefore distract those employees from Outdoor’s 

business needs. Indeed, because certain Outdoor directors employed by Bain and THL played a 

key role in the events recounted above, distraction would still ensue even if the suit were limited 

to only the Sponsor defendants.  In short, even in a scenario where some or most of the 

Individual Defendants were dismissed from the litigation, there would still be burdens associated 

with discovery and a possible trial for management and board members.   

       Finally, the SLC concluded that there was substantial uncertainty about the Company’s 

ability to prevail on the Derivative Claims or to recover significant damages if it were to prevail.  

Because Clear Channel stood on both sides of the 2009 negotiations, as Clear Channel and as the 

majority stockholder of Outdoor, the resulting December 2009 transaction must be evaluated 

under the “entire fairness” standard.  See In re MAXXAM, Inc., 659 A.2d 760, 771 (Del. Ch. 



                                                 29 
 
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 451 of 689



1995) (applying entire fairness review to a loan transaction between a controlling stockholder 

and a controlled firm).  Entire fairness review is concerned with “two basic aspects” of the 

transaction under review: “fair dealing and fair price.”  Weinberger v. UOP, Inc., 457 A.2d 701, 

711 (Del. 1983).  The process inquiry centers on the timing of the transaction, its initiation, its 

structure, and the manner in which director and/or stockholder approval was secured.  The price 

inquiry is concerned with “the economic and financial considerations” of the challenged 

transaction.  Id.   

        The fundamental allegation of the Complaints—that the negotiations at the end of 2009, 

and the resulting transactions, gave rise to breaches of fiduciary duty—does not take account of 

Outdoor’s lack of a legal right to alter the Cash Management Arrangement, given that the 

arrangement was entered into before Outdoor’s IPO.  Under Delaware law, neither Clear 

Channel nor the directors of Outdoor owed fiduciary duties to Outdoor before the IPO took 

place; instead, they owed duties only to Clear Channel itself.  Anadarko Petroleum Corp., 545 

A.2d at 1174.  And Clear Channel was entitled to stand on those contractual rights even after the 

IPO, as a parent company is not required to “act altruistically” towards its subsidiary and has no 

“obligation to defer payments or to make other financial concessions for the sake of [its 

subsidiary], or its minority stockholders.”  S. Muoio & Co., 2011 WL 863007, at *11.  Given 

these constraints, Outdoor was substantially limited in its 2009 negotiating position.   

        Additionally, Plaintiffs’ allegation that the December 2009 transaction was unfair failed 

to capture meaningful components of that transaction that make it difficult to determine whether 

Outdoor received a fair price in the financial restructuring.  Fair price, in the context of the entire 

fairness standard, requires analysis of the entire transaction.  See Encite LLC, 2011 WL 5920896, 

at *23 (“Fair price ‘relates to the economic and financial considerations of the proposed 



                                                  30 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 452 of 689



[transaction], including all relevant factors: assets, market value, earnings, future prospects, and 

any other elements that affect the intrinsic or inherent value of a company's stock.’” (alteration in 

original) (quoting Weinberger, 457 A.2d at 711)).  Considered in isolation, the amended interest 

rate on the Due­From Note likely undercompensated Outdoor for the risk associated with long­

term unsecured lending to Clear Channel.  Yet the overarching December 2009 transaction 

negotiated by the 2009 Special Committee and consummated in connection with that amendment 

provided other meaningful benefits to Outdoor, including the refinancing of the Term Note, that 

could not be achieved without Clear Channel’s consent.  These benefits were obtained in part 

because Outdoor provided a source of capital to Clear Channel, which Clear Channel needed to 

maintain its compliance with its Credit Agreement.     

       Because the multifaceted and constrained nature of the December 2009 transaction would 

make it difficult to evaluate whether Outdoor received a fair price, which party bears the burden 

of proving or disproving entire fairness becomes particularly important in evaluating the 

likelihood of success on the derivative claims.  The default rule is that where, as here, a 

transaction between a controlling stockholder and the controlled firm is subject to entire fairness 

review, “the defendants bear the burden of proving that the transaction . . . was entirely fair to the 

minority stockholders.”  Americas Mining Corp. v. Theriault, 51 A.3d 1213, 1239 (Del. 2012).  

Defendants can, however, shift the burden of proof on the issue of entire fairness to plaintiffs by 

demonstrating that the challenged transaction was approved by “a well functioning committee of 

independent directors.”  Kahn v. Tremont Corp., 694 A.2d 422, 428 (Del. 1997). 

       Although the SLC found that the 2009 Special Committee was independent, negotiated 

vigorously, and acted in good faith, the SLC did identify issues affecting the 2009 Special 

Committee’s process that arguably bear on whether the 2009 Special Committee’s approval of 



                                                 31 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 453 of 689



the December 2009 transaction shifts the burden of proof to the party challenging the transaction.  

The conduct of the 2009 Special Committee’s principal individual financial advisor in actively 

seeking business from a Sponsor and in conveying (although perhaps unintentionally) arguably 

confidential (although not necessarily material) information to Clear Channel representatives 

bears on the integrity of the 2009 Special Committee’s process (but not on the integrity of the 

independent directors who were members of the 2009 Special Committee).  Similarly, the 

unwillingness of the interested directors on Outdoor’s board to agree with the independent 

directors’ repayment proposals could be considered to have withheld benefits to which Outdoor 

was entitled in order to induce Outdoor to agree to Clear Channel’s refinancing terms.  In both 

instances, however, the SLC did not find any evidence that this conduct affected the 2009 

Special Committee’s ability to negotiate vigorously or that it affected the terms of the final 

transaction.  Accordingly, the SLC determined that the Company’s chances of prevailing on the 

Derivative Claims (or the additional potential claims explored by the SLC) or to recover 

significant damages were uncertain.     

       In short, the costs—financial and otherwise—to Outdoor and its stockholders of a suit 

against its parent company and members of its board would most likely far exceed whatever 

monetary recovery Outdoor might hope to obtain from litigation.  Approving the proposed 

settlement would bring to a close a dispute over the nature of the arrangements between Outdoor 

and Clear Channel that extends back to 2008 and would limit the Company’s exposure to future 

suits on those same arrangements.  The SLC’s business judgment is that this would be a better 

outcome for the Company than the profound difficulties, uncertainties, disruption, and significant 

expense that would accompany this litigation going forward.    




                                                 32 
 
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 454 of 689



                  4.      All Parties Support the Settlement 

           Finally, the proposed settlement is supported by all parties to the litigation, including 

Plaintiffs.  Plaintiffs’ support of this resolution of their Derivative Claims further demonstrates 

that the proposed settlement is fair and reasonable to all stockholders.   


                                               CONCLUSION 

           For the foregoing reasons, the proposed settlement is fair and reasonable and should be 

approved.   

 


                                                       POTTER ANDERSON & CORROON LLP 
                                                        
OF COUNSEL:                                            By:   /s/ Michael A. Pittenger               
                                                           Donald J. Wolfe, Jr. (#285) 
Jonathan M. Sperling                                       Michael A. Pittenger (#3212) 
COVINGTON & BURLING LLP                                    Berton W. Ashman, Jr. (#4681) 
The New York Times Building                                Samuel L. Closic (#5468) 
New York, NY 10018­1405                                    1313 North Market Street 
(212) 841­1000                                             6th Floor, Hercules Plaza 
                                                           Wilmington, Delaware 19899 
Michael Chertoff                                           (302) 984­6000 
Elaine W. Stone                                         
COVINGTON & BURLING LLP                                Attorneys for the Special Litigation Committee 
1201 Pennsylvania Avenue, NW                           of the Board of Directors of Clear Channel 
Washington, DC 20004­2401                              Outdoor Holdings, Inc. (acting for and on 
(202) 662­6000                                         behalf of Nominal Defendant Clear Channel 
                                                       Outdoor Holdings, Inc.) 
Dated:  August 19, 2013 
1119460 




                                                     33 
 
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 455 of 689



                                    CERTIFICATE OF SERVICE 
                                                      
       I  hereby  certify  that  on  August  19,  2013,  a  true  and  correct  copy  of  the  foregoing  was 

served by LexisNexis File & Serve on the following: 

Jay W. Eisenhofer, Esquire                               Collins J. Seitz, Jr., Esquire 
Michael J. Barry, Esquire                                David E. Ross, Esquire 
GRANT & EISENHOFER P.A.                                  SEITZ ROSS ARONSTAM & MORITZ LLP 
123 Justison Street                                      100 West Street, Suite 400 
Wilmington, DE  19801                                    Wilmington, DE  19801 
                                                          
Philip Trainer, Jr., Esquire                             Andre G. Bouchard, Esquire 
Toni­Ann Platia, Esquire                                 BOUCHARD MARGULES & 
ASHBY & GEDDES                                           FRIEDLANDER, P.A. 
500 Delaware Avenue, 8th Floor                           222 Delaware Avenue, Suite 1400 
Wilmington, DE  19801                                    Wilmington, DE  19801 
 
 
 
                                                            /s/  Samuel L. Closic                    
                                                          Samuel L. Closic (I.D. No. 5468) 
 
 




                                                      
 
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 456 of 689




                    Exhibit I
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 457 of 689
                                                 EFiled:  Sep 10 2013 09:10AM EDT  
                                                 Transaction ID 54078107 
                                                 Case No. 7315­CS 
                                                                                       
 




 
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 458 of 689




       B.     The Court has jurisdiction over the subject matter of the Derivative Action,

and all matters relating to the Settlement of the Derivative Action, as well as personal

jurisdiction over all of the Parties and each of the Company Stockholders.

       C.     The Notice of Pendency of Derivative Action, Proposed Settlement of

Derivative Action, Settlement Hearing, and Right to Appear (the "Notice") has been

given to Company Stockholders, pursuant to and in the manner directed by the

Scheduling Order, proof of (i) mailing of the Notice and of the posting of the Notice on

the websites of the Company, Grant & Eisenhofer, P.A., Bernstein Litowitz Berger &

Grossman LLP, Klausner, Kaufman, Jensen & Levinson, and Saxena White, P.A.; and

(ii) dissemination of the Summary Notice via a national news wire service such as

Business Wire, Marketwire, or PR Newswire has been filed with the Court, and full

opportunity to be heard has been offered to all Parties and all other persons and entities in

interest with respect to all matters related to the Settlement. The form and manner of the

Notice are hereby determined to have been the best form and manner of notice

practicable under the circumstances and to have been given in full compliance with each

of the requirements of Rule 23.1 of the Rules of the Court of Chancery of the State of

Delaware and due process.

       D.     Based on the record in the Derivative Action, each of the provisions of

Court of Chancery Rule 23.1 has been satisfied and the Derivative Action has been

properly maintained according to the provisions of Court of Chancery Rule 23 .1 .

       E.     Plaintiffs City of Pinellas Park Firefighters Pension Board and NECA-

IBEW Pension Trust Fund have held stock in the Company since the time of the conduct


                                             2
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 459 of 689




complained of in the Derivative Action, otherwise have standing to prosecute the

Derivative Action, and are adequate representatives of all Company Stockholders.

       F.      The Stipulation and the Settlement are found to be fair, reasonable,

adequate, and in the best interests of Outdoor and Company Stockholders, and are hereby

approved pursuant to the Court of Chancery Rule 23 .1. The Parties to the Stipulation are

hereby authorized and directed to comply with and to consummate the Settlement in

accordance with its terms and provisions, and the Register in Chancery is directed to

enter and docket this Order and Final Judgment.

       G.      This Order and Final Judgment shall not constitute any evidence, or an

admission by any Party herein, that any acts of wrongdoing have been committed by any

of the Parties to the Derivative Action and shall not be deemed to create any inference

that there is any liability therefor.

       H.      This Order and Final Judgment is binding on the Parties and all Company

Stockholders, as well as their successors and assigns, and shall have preclusive effect in

all pending and future lawsuits or other proceedings maintained by or on behalf of the

Parties or Company Stockholders.

       I.      The Derivative Action is hereby dismissed on the merits with prejudice as

to all Defendants and as to the Company. The Parties shall bear their own fees, costs,

and/or expenses except as provided in Paragraph P below or as otherwise provided in the

Stipulation and the Scheduling Order.

       J.      Upon Final Court Approval of the Settlement, the Plaintiffs, the Company,

the SLC, and all Company Stockholders (derivatively on behalf of the Company) shall,


                                            3
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 460 of 689




by operation of this Order and Final Judgment and to the fullest extent allowed by law, (i)

release and be deemed to release and forever discharge the Released Plaintiff Claims

against the Released Defendant Persons, (ii) covenant and be deemed to covenant not to

sue any of the Released Defendant Persons with regard to any Released Plaintiff Claims,

and (iii) forever be barred and enjoined from asserting any Released Plaintiff Claims

against any Released Defendant Persons.

       K.     Upon Final Court Approval of the Settlement, the SLC, the Company, and

the Defendants shall, by operation of this Order and Final Judgment and to the fullest

extent allowed by law, (i) release and be deemed to release and forever discharge the

Released Defendant Claims against the Released Plaintiff Persons, (ii) covenant and be

deemed to covenant not to sue any of the Released Plaintiff Persons with regard to any

Released Defendant Claims, and (iii) forever be barred and enjoined from asserting any

Released Defendant Claims against any Released Plaintiff Persons.

       L.     The Plaintiffs, the Defendants, the Company, and the SLC expressly

acknowledge, and all Company Stockholders shall be deemed to acknowledge, that he,

she, they, or it has been advised by his, her, their, or its attorney concerning, and/or is

familiar with, the provisions of California Code Section 1542, which provides:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
              WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
              TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
              EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
              OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
              HER SETTLEMENT WITH THE DEBTOR.

       M.     The Plaintiffs, the Defendants, the Company, and the SLC expressly

acknowledge, and all Company Stockholders shall be deemed to acknowledge: (i) that he,

                                             4
  Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 461 of 689




she, they, or it may hereafter discover facts in addition to those that he, she, they, or it

now knows or believes to be true with respect to the Derivative Action and the Released

Plaintiff Claims and Released Defendant Claims, as applicable; and (ii) that he, she, they,

or it may have sustained damages, losses, fees, costs and/or expenses that are presently

unknown and unsuspected with respect to Released Plaintiff Claims and Released

Defendant Claims, as applicable, and that such damages, losses, fees, costs and/or

expenses as the Plaintiffs, the Company, the Defendants, the SLC, and any Company

Stockholders may have sustained might give rise to additional damages, losses, fees,

costs and/or expenses in the future.     Nevertheless, the Plaintiffs, the Company, the

Defendants, and the SLC expressly acknowledge, and all Company Stockholders shall be

deemed to acknowledge, that the Stipulation has been negotiated and agreed upon in light

of such possible unknown facts and such possible damages, losses, fees, costs and/or

expenses, and each expressly waives, or shall be deemed to have waived, any and all

rights under California Civil Code Section 1542 and under any other federal or state

statute or law of similar effect. The Plaintiffs, the Company, the Defendants, and the

SLC expressly acknowledge, and all Company Stockholders shall be deemed to have

acknowledged, that this waiver was separately bargained for and is a material term of the

Stipulation.

       N.      The Parties are hereby authorized, without further approval from the Court,

to agree to adopt such amendments, modifications, and expansions of the Stipulation that

are consistent with this Order and Final Judgment and the Stipulation and that do not

limit the rights of Plaintiffs, the Defendants, the Company, or the Company's


                                             5
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 462 of 689




Stockholders under the Stipulation. Without further order of the Court, the Parties may

agree to reasonable extensions of time to carry out any of the provisions of the

Stipulation.

       0.      If the Settlement is terminated pursuant to the terms of the Stipulation or

Final Court Approval otherwise fails to occur, then this Order and Final Judgment and

any related orders entered by the Court shall be treated as vacated, nunc pro tunc; the

MOU and Stipulation shall be null and void and of no force and effect; and the MOU and

Stipulation shall not be deemed to prejudice in any way the respective positions of the

SLC (acting for and on behalf of Outdoor, with the full power and authority delegated to

it by the Outdoor Board), the Plaintiffs, or any Defendant with respect to the Derivative

Action or any other action.

       P.      Counsel for the Plaintiffs are awarded attorneys' fees and expenses in the

amount of $ {;;     0 DV) tf?OCJ                 , which sum the Court finds to be fair and
                              7
reasonable, and which shall be paid to Counsel for the Plaintiffs in accordance with the

Stipulation.

       Q.      No proceedings or Court order with respect to the award of attorneys' fees,

costs, and/or expenses to Counsel for the Plaintiffs shall in any way disturb or affect this

Order and Final Judgment (including precluding the Order and Final Judgment from

being Final or otherwise being entitled to preclusive effect), and any such proceedings or

Court order shall be considered separate from this Order and Final Judgment.




                                             6
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 463 of 689




          R.   Without affecting the finality of this Judgment in any way, this Court

reserves jurisdiction over all matters relating to the administration, consummation and

enforcement of the Settlement and this Order and Final J




1102881




                                           7
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 464 of 689




                      Exhibit J
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 465 of 689

                                                                        1



     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE



  IN RE CLEAR CHANNEL OUTDOOR HOLDINGS : CONSOLIDATED
  INC., DERIVATIVE LITIGATION          : C.A. 7315-CS


                                   - - -



                                  Chancery Courtroom No. 12A
                                  New Castle County Courthouse
                                  500 North King Street
                                  Wilmington, Delaware
                                  Monday, September 9, 2013
                                  10:34 a.m.




                                   - - -

  BEFORE:     HON. LEO E. STRINE, JR., Chancellor

                                   - - -




                          SETTLEMENT HEARING




  ------------------------------------------------------
                 CHANCERY COURT REPORTERS
                  500 North King Street
                Wilmington, Delaware 19801
                      (302) 255-0521
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 466 of 689

                                                                             2



 1     APPEARANCES:

 2              STUART M. GRANT, ESQ.
                JOHN S. TAYLOR, ESQ.
 3              Grant & Eisenhofer, P.A.
                      -and-
 4              AMY MILLER, ESQ.
                of the New York Bar
 5              Bernstein, Litowitz, Berger & Grossmann LLP
                      -and-
 6              JONATHAN M. STEIN, ESQ.
                of the Florida Bar
 7              Saxena White, P.A.
                  for Plaintiffs
 8
                MICHAEL A. PITTENGER, ESQ.
 9              SAMUEL L. CLOSIC, ESQ.
                Potter, Anderson & Corroon LLP
10                    -and-
                JONATHAN M. SPERLING, ESQ.
11              COLIN P. WATSON, ESQ.
                of the New York Bar
12              Covington & Burling LLP
                  for Defendant Special Litigation Committee
13                of the Board of Directors of Clear Channel
                  Outdoor Holdings, Inc.
14
                COLLINS J. SEITZ, JR., ESQ.
15              DAVID E. ROSS, ESQ.
                Seitz Ross Aronstam & Moritz
16                    -and-
                KEVIN B. HUFF, ESQ.SQ.
17              of the District of Columbia Bar
                Kellogg, Huber, Hansen, Todd, Evans & Figel
18                for Defendants Clear Channel Communications,
                  Clear Channel Communications, Inc., Bain
19                Capital Partners, LLC, James C. Carlisle,
                  Margaret W. Covell, Blair E. Hendrix, Daniel
20                G. Jones, Mark P. Mays, Randall T. Mays,
                  Robert Pittman, Thomas R. Shepard, Marsha M.
21                Shields, Thomas H. Lee Partners, L.P.,
                  Scott R. Wells and Dale W. Tremblay
22

23

24

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 467 of 689

                                                                             3



 1     APPEARANCES CONTINUED:

 2              PHILIP TRAINER, JR., ESQ.
                Ashby & Geddes, P.A.
 3                for Defendant Douglas L. Jacobs and
                  Christopher M. Temple
 4
                ANDRE G. BOUCHARD, ESQ.
 5              Bouchard, Margules & Friedlander, P.A.
                  for Defendants Thomas R. Shepard, Marsha M.
 6                Shields and Dale W. Tremblay

 7
                                   - - -
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 468 of 689

                                                                             4



 1                          THE COURT:      Good morning.

 2                          I apologize to everybody for keeping

 3     you waiting.      I would feel better about it if you

 4     could have been outside.           It's lovely out, but you had

 5     to be in here.

 6                          MR. PITTINGER:        Absolutely.      Mike

 7     Pittenger, Potter Anderson, for the Special Litigation

 8     Committee of Clear Channel Outdoor.              With me today is

 9     Jonathan Sperling of Covington & Burling, who will be

10     making the argument on our behalf, with Your Honor's

11     permission.

12                          THE COURT:      Sure.

13                          MR. SPERLING:       Good morning,

14     Your Honor.

15                          THE COURT:      Good morning.

16                          MR. SPERLING:       As Mr. Pittenger

17     indicated, we represent the Special Litigation

18     Committee of Clear Channel Outdoor, and we're before

19     you today to seek approval of the settlement of the

20     derivative claims asserted in this action.                 The SLC

21     has worked vary hard to attain the settlement and has

22     support of all parties, and it provides substantial

23     benefits to Outdoor and its shareholders.

24                          Just as background, Your Honor, the

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 469 of 689

                                                                             5



 1     derivative lawsuits challenged a 2009 amendment to the

 2     cash management arrangement between Clear Channel

 3     Outdoor, which we generally call "Outdoor," and its

 4     90 percent shareholder Clear Channel Communications,

 5     Inc.

 6                          Under that cash management

 7     arrangement, all of Outdoor's cash, excess cash,

 8     excess operating cash, is swept on a daily basis to

 9     Clear Channel.       That functions as a loan and it's an

10     unsecured loan.       And the derivative complaint has

11     asserted three causes of action: breach of fiduciary

12     duty, waste, unjust enrichment, all based on a 2009

13     amendment to the cash management arrangement.

14                          The SLC investigated those claims over

15     a period of eight months, and the key finding, really,

16     Your Honor, that the SLC made was that that cash

17     management arrangement is, number one, very

18     disadvantageous to Outdoor; and, number two, there is

19     very little that Outdoor can do about it.                The cash

20     management arrangement was instituted before Outdoor

21     was brought public through an IPO in 2005.                 All of the

22     terms of the cash management arrangement were fully

23     disclosed to shareholders, future investors, that

24     bought in.      Under the Delaware Supreme Court's

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 470 of 689

                                                                             6



 1     Anadarko decision, that puts those arrangements beyond

 2     challenge by shareholders.

 3                          THE COURT:      It's like a trusts and

 4     estates case, isn't it?          When you spin off something,

 5     you write the estate plan and you make the subsidiary

 6     a trust fund baby and it just has to live with it.

 7                          MR. SPERLING:       It just has to live

 8     with it, Your Honor.

 9                          The 2009 amendment --

10                          THE COURT:      Yeah, because,

11     unfortunately, unlike actual -- now we have innovative

12     things like once you're dead, an actual human person

13     is dead, all the living beneficiaries just come in

14     together and you do what you do, but because

15     corporations have indefinite lives, they hang around,

16     the parent, and the child can never get free.

17                          MR. SPERLING:       That's absolutely

18     right, Your Honor.         And look, you know, one of the key

19     issues here is that the beneficiary of the cash

20     management arrangement from a credit perspective

21     substantially changed after the LBO of Clear Channel

22     Communications.       But as Your Honor points out,

23     corporations are perpetual, and the fact that the

24     credit risk to which Outdoor was exposed chain, it

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 471 of 689

                                                                              7



 1     doesn't allow Outdoor to exit the situation.

 2                          The 2009 --

 3                          THE COURT:      Can I ask you a question

 4     about a couple of points?           The plaintiffs indicate

 5     that Outdoor still has the preexisting -- they had a

 6     preexisting right to call in the loan, and that that

 7     hasn't been altered by the settlement.               Is that true?

 8                          MR. SPERLING:       Your Honor, there is

 9     the loan and there is the promissory note that

10     memorializes the indebtedness.             And the promissory

11     note is a demand note, so it's absolutely true that

12     Outdoor can demand repayment, but --

13                          THE COURT:      But is this where I think

14     you and the plaintiffs maybe have a little divide?                    As

15     I understand it, what you're saying is there's this

16     sort of circular issue.          If you demand it, then it

17     becomes cash of Outdoor, which then can get swept

18     back.

19                          MR. SPERLING:       That's exactly right,

20     Your Honor.      And so the only way you avoid the sweep

21     is by getting the money outside of Outdoor.                 It's got

22     to get distributed right away.             And there are severe

23     restrictions --

24                          THE COURT:      And that's subject to

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 472 of 689

                                                                             8



 1     certain corporate governance rights of the parent.

 2                          MR. SPERLING:       That's exactly right,

 3     Your Honor.

 4                          THE COURT:      So in terms of that

 5     preexisting protection, that has just not been that

 6     efficacious, because even if you demand the cash back,

 7     if they can just sweep it -- and there is no

 8     reconciliation of these two rights?              What I mean is

 9     they don't sit easily next to each other in a sensible

10     way.

11                          MR. SPERLING:       They are drafted as

12     they are drafted, Your Honor.            And Clear Channel was

13     able to set up these arrangements.              Clear Channel

14     Communications, the 90 percent shareholder, was able

15     to set up these arrangements to its liking before the

16     IPO.    It did disclose to perspective purchasers that

17     these arrangements were not negotiated at arm's

18     length.     We certainly agree with Your Honor that one

19     would hope for a better arrangement for Outdoor, but

20     we take it as we have it.

21                          THE COURT:      So the drafters laid those

22     things side by side.         So they didn't except from the

23     ability of Clear Channel to do a sweep of the cash,

24     cash that had come back in response to calling the

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 473 of 689

                                                                             9



 1     note?

 2                          MR. SPERLING:       They did not

 3     explicitly, Your Honor, and that's certainly something

 4     that the Special Litigation Committee looked into.

 5     The sweep is set up to sweep operating cash.                 And so

 6     one thing we certainly considered is once you demand

 7     the money back --

 8                          THE COURT:      Is that considered

 9     operating cash?

10                          MR. SPERLING:       And we really could not

11     find any basis to conclude that it was not, and that

12     the better view was that it was.             And had the Special

13     Litigation Committee taken the position that it was

14     not, then we would have had a very extended, protected

15     and expensive fight on our hands, and not one that we

16     felt at all confident that we would win.

17                          THE COURT:      The settlement broke the

18     link between the -- as I understand it, the old

19     financing was set in some sort of symmetrical way;

20     right?    The due from and the due to notes or whatever

21     used to have some sort of relationship in terms of the

22     interest rate?

23                          MR. SPERLING:       They actually were

24     mismatched, Your Honor.          So the due to, which is the

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 474 of 689

                                                                              10



 1     rate that Outdoor would pay to Clear Channel in the

 2     event that Outdoor was borrowing from Clear Channel,

 3     was a LIBOR-based rate that basically matched Clear

 4     Channel's cost of borrowing.            The due from note

 5     reflecting the balance owed to Outdoor had a rate

 6     originally of the 30-day generic T-bill rate.                  So it

 7     was a very low interest rate that Clear Channel was

 8     paying to Outdoor.

 9                          In 2009, as part of the amendment,

10     that was raised to 9-1/4 percent.              The gravamen of the

11     plaintiff's complaint was that that 9-1/4 percent

12     still didn't reflect Clear Channel's credit risk.                     And

13     the SLC's view is that it did not accurately reflect

14     Clear Channel's credit risk, but it was a substantial

15     improvement, number one, over what Outdoor was

16     contractually saddled with.

17                          THE COURT:      But wasn't there a time --

18     I guess there is a lot of complexity to the

19     arrangements between the two companies, but as I

20     understand it, for example, when Outdoor was able to

21     refinance its notes in autumn of last year, which

22     saved it money, that had the effect, because it was

23     able to get a refinancing of its own credit, it had

24     the effect of reducing its obligations --

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 475 of 689

                                                                             11



 1                          MR. SPERLING:       Clear Channel's

 2     obligations to Outdoor.

 3                          THE COURT:      Right.     So if Outdoor

 4     could borrow at a lower rate in the market, it

 5     couldn't just take advantage of that cost-free.                  It

 6     then simultaneously had to suffer the reduction in

 7     interest rate payments from Clear Channel, even though

 8     Outdoor's cost of capital might not be the same.

 9                          MR. SPERLING:       Correct, Your Honor.

10     So it's not that the rate potentially paid by Outdoor

11     to Clear Channel and the rate paid by Clear Channel to

12     Outdoor were matched.          Pursuant to the 2009 amendment,

13     the rate that Clear Channel would pay to Outdoor is

14     pegged to the rate of Outdoor's debt.

15                          THE COURT:      Outside lines of credit.

16                          MR. SPERLING:       Exactly, so that at

17     least Outdoor is not losing money by issuing debt.

18                          THE COURT:      That link has now been

19     broken?

20                          MR. SPERLING:       The link is broken only

21     under certain circumstances, Your Honor.                So the link

22     will be broken --

23                          THE COURT:      So when you hit these

24     financial thresholds, the coverage ratio, the other

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 476 of 689

                                                                              12



 1     things, then there is an increase in the rate.

 2                          MR. SPERLING:       That's exactly right,

 3     Your Honor.      Then we start looking not to Outdoor's --

 4     the rates paid by purchasers of Outdoor's debt, but,

 5     rather, what Clear Channel debt is trading for.

 6                          THE COURT:      And that's tied to the

 7     unsecured debt --

 8                          MR. SPERLING:       Of Clear Channel.

 9                          THE COURT:      -- of Clear Channel?

10                          MR. SPERLING:       That's right,

11     Your Honor.      And that was something that we put

12     forward.     For example, Clear Channel in the first

13     instance took the position that if they were going to

14     acquiesce to something like that at all, they wanted

15     it tied to secured debt, and we said absolutely not.

16                          THE COURT:      How did I -- this is

17     something I'm going to ask Mr. Grant and his team as

18     well.    The 200 million comes in and it's dividended

19     out.    89 percent of it goes to Clear Channel.

20     11 percent of it goes to the public stockholders.                     But

21     Clear Channel can immediately begin drawing down more

22     debt from Outdoor; right?

23                          MR. SPERLING:       It can, Your Honor,

24     although I think "drawing down" is something of a

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 477 of 689

                                                                             13



 1     misnomer.     It's not that Clear Channel decides to go

 2     tap this line.       When Outdoor has excess cash, it is

 3     loaned.     So to the extent that Outdoor has more excess

 4     cash, then, yes, the balance will immediately begin to

 5     grow again.      To the extent Outdoor does not have

 6     excess cash, the growth in the balance will stop or

 7     diminish.

 8                          THE COURT:      Yeah, and it's a weird

 9     relationship; right?         Because it's not necessarily

10     that Clear Channel even has a use for the capital.                    It

11     just gets to have ownership of it.

12                          MR. SPERLING:       Yes, Your Honor.

13                          THE COURT:      And then make the source

14     of it an unsecured debtor to get back its own cash.

15                          MR. SPERLING:       That's right.       Perhaps

16     fortunately, Clear Channel's debt structure is such

17     that it probably does have a use for the money.

18                          THE COURT:      Yeah, to service other

19     debt is what you're saying.            Yeah.

20                          This was a strange IPO, this Outdoor

21     IPO.

22                          MR. SPERLING:       It was a strange IPO,

23     Your Honor.      It became stranger following the LBO.

24                          THE COURT:      This is one of the hot

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 478 of 689

                                                                             14



 1     markets; right?       Outdoor advertising was like an

 2     emerging market?

 3                          MR. SPERLING:       I don't know how much

 4     it was emerging, but it's definitely, as you can see

 5     from the balance, Outdoor throws off a lot of cash.

 6                          THE COURT:      Was everybody trying to

 7     maneuver to get in on the offering?

 8                          MR. SPERLING:       Outdoor has made a

 9     number of acquisitions.          It's been a successful

10     business.     The advertising market can be challenging,

11     but it's clearly throwing off good amounts of cash.

12                          THE COURT:      What is the incremental

13     benefit of the 200 million?            Did anybody look at this

14     as compared to being owed the money?               Because,

15     obviously, as a company, what you're getting out to

16     the public investors is the cash.              I suppose you can

17     make an offer.       You know, Clear Channel then gets the

18     money, its share, but it doesn't have to pay interest

19     on it anymore.

20                          MR. SPERLING:       That's right.

21                          THE COURT:      So to some extent, there

22     is some offset of the benefit to Outdoor.                Right?

23                          MR. SPERLING:       There is an offset,

24     Your Honor, but at least Outdoor is getting the money

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 479 of 689

                                                                             15



 1     back and the minority share is getting distributed,

 2     whereas in the absence of that, there is always the

 3     risk that Clear Channel holds onto the money, pays a

 4     rate but arguably below-market rate, and then if it

 5     goes into financial distress, is never able to repay

 6     the money.

 7                          And one of the things the SLC needed

 8     to grapple with is because of the various restrictions

 9     set up by the pre-IPO contracts, Outdoor really can't

10     go out and raise third-party financing without Clear

11     Channel's consent.         And so the balance owed by --

12                          THE COURT:      Outdoor doesn't have any

13     regular dividends, I take it.

14                          MR. SPERLING:       No, Your Honor, not to

15     my knowledge.

16                          THE COURT:      How much per share is this

17     dividend, the public float?

18                          MR. SPERLING:       Your Honor, I don't

19     remember offhand.        I can certainly get that for you.

20                          Mr. Grant is telling me it's 65 cents,

21     ballpark, and that sounds right to me.

22                          THE COURT:      And what does Outdoor

23     trade at?

24                          MR. SPERLING:       Mr. Grant is telling me

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 480 of 689

                                                                              16



 1     5 to $6 right now.

 2                          MR. GRANT:      It's a good chunk.         It's

 3     like a 10 percent dividend.            It's a substantial

 4     amount.

 5                          MR. SPERLING:       And there was a good

 6     response in the market, Your Honor, to the

 7     announcement.

 8                          THE COURT:      Because it's some

 9     liquidity; right?

10                          Okay.     I'm trying to think if I had

11     any -- I think those are my main questions for you.

12     Do you have anything else?

13                          MR. SPERLING:       I don't need to go on.

14     If we've addressed Your Honor's questions, I'm happy

15     to turn it over to Mr. Grant.

16                          Thank you, Your Honor.

17                          MR. GRANT:      Your Honor, if I could

18     just follow up on some of the things that Mr. Sperling

19     said.     You know, one of the challenges -- what we

20     really wanted was to say, "Call back the entire loan,

21     dividend it out, 11 percent will go to the public

22     shareholders, give Clear Channel its 89 percent of the

23     money, and let's start again at zero."               And we were

24     pushing very hard on that.           But the problem is, as was

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 481 of 689

                                                                             17



 1     said at the very end, that Outdoor can't borrow on its

 2     own except in very limited circumstances and then very

 3     limited amounts.

 4                          THE COURT:      Without the parent's

 5     permission.

 6                          MR. GRANT:      Right.     And so the problem

 7     is, you know, we spoke to the special committee, or

 8     through its lawyers, and kept pressing them, "Why

 9     can't we do that?"         And they said, There are business

10     reasons why we need access to 400 to 600 million.

11     There are opportunities out there that we're looking

12     at right now that may cause us to want to be able to

13     buy something.       And if we do, then we can call that

14     money back.      If we don't and we've dividended it out,

15     while a normal company might be able to go into the

16     market and finance that, we can't."

17                          So the idea was what's the maximum

18     that we could get back to give to the shareholders

19     while not having this settlement impose a problem on

20     the business judgment of the board to be able to do

21     acquisitions that would inure to the company's

22     benefit.     And so that got to be a little bit dicey and

23     part of it.

24                          And I will tell you that the number

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 482 of 689

                                                                              18



 1     that the special committee wanted was much smaller

 2     than the number that we wanted.             And we told them we

 3     wouldn't sign on to a substantially lower number.                     And

 4     I think with our help, the special committee was able

 5     to push Clear Channel to come up to the 200 million.

 6     And --

 7                          THE COURT:      Now, how does this

 8     reduction -- you heard me talking to Mr. Sperling

 9     about this weird interplay between the demand right

10     that Outdoor has and the sweep account where, you

11     know, arguably, you demand it, they say, "Okay, here's

12     50 million back," and then they sweep it up to Clear

13     Channel.

14                          MR. GRANT:      Right.

15                          THE COURT:      How does that work with

16     the $114 million limit for the public stockholders?

17                          MR. GRANT:      What happens is when you

18     say, "I'm demanding the loan; you've got to return it

19     tomorrow," you also, at the board level, have to say,

20     "We're declaring a dividend tomorrow to all those who

21     are shareholders."         And then as soon as that money

22     comes in, it goes out.

23                          THE COURT:      Is that understood?         Is

24     that in the -- I haven't read the papers.

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 483 of 689

                                                                             19



 1                          MR. GRANT:      That's more than

 2     understood.      That's explicit.        That has to happen.

 3                          THE COURT:      So the call right, when

 4     you call -- when it gets over 114, you're going to

 5     call back 29, and it's going to get dividended out.

 6                          MR. GRANT:      Immediately, because it

 7     can't even sit there and wait, but it immediately gets

 8     dividended out.

 9                          THE COURT:      And it won't be just

10     dividended to the public stockholders; right?

11                          MR. GRANT:      Well, no, it will be

12     dividended to everyone, but then it's not 29.                  What

13     you really have to do is say 11 percent is 29, and the

14     other 89 percent -- so it goes in and it immediately

15     gets dividended out.

16                          THE COURT:      The $29 million dividend

17     to the public stockholders, and then --

18                          MR. GRANT:      And then whatever

19     approximately nine times that is --

20                          THE COURT:      To Clear Channel.

21                          MR. GRANT:      Correct.      And that will,

22     again, dramatically reduce the amount due or the note

23     that's the "from."

24                          THE COURT:      And there is no time limit

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 484 of 689

                                                                             20



 1     on any of these arrangements between Clear Channel and

 2     Outdoor?

 3                          MR. GRANT:      That's my understanding.

 4                          MR. SPERLING:       Your Honor, the due

 5     from note itself has a maturity date of 2017.                  The

 6     underlying sweep obligation is set forth in a

 7     different agreement, corporate services agreement, and

 8     that has no inherent sunset provision.               It goes on in

 9     perpetuity until such time as Clear Channel

10     Communications doesn't control Outdoor anymore.

11                          MR. GRANT:      And so, of course, the

12     problem is when the due from note has a maturity date,

13     it gets paid, and the next day, the cash is sitting

14     there and it gets taken again.             So in that regard, as

15     long as the cash sweep is there, the other notes don't

16     even matter because they're always going to take

17     Outdoor's cash.

18                          THE COURT:      That's what I was asking

19     about this demand.         The preexisting demand thing just

20     isn't that useful because if you demand it all --

21                          MR. GRANT:      Unless you are prepared to

22     spend it within 24 hours, you basically --

23                          THE COURT:      And even then, what you're

24     saying is what you've got is a contractual agreement

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 485 of 689

                                                                             21



 1     that you can spend it on this dividend.                If it weren't

 2     for this settlement, would you be able to do a

 3     dividend?

 4                          MR. GRANT:      I think they still would

 5     be able to.      I think if they asked for the money in,

 6     as long as it's not sitting there to be swept in the

 7     bank account the next day, I think they could do that.

 8     But, of course, you would need --

 9                          THE COURT:      So a dividend is within

10     the --

11                          MR. GRANT:      Within the Outdoor board's

12     purview, but the problem is a majority of the Outdoor

13     board is Clear Channel.

14                          THE COURT:      Right.

15                          MR. GRANT:      So they don't seem so keen

16     on --

17                          THE COURT:      This says "shall," this

18     shall happen.       Okay.

19                          MR. GRANT:      Right.     Right.

20                          THE COURT:      And that's what I mean

21     about it being a contractual trimming back of that

22     sweep account, functionally, in this limited area.

23                          MR. GRANT:      Correct.

24                          THE COURT:      Because otherwise, you

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 486 of 689

                                                                               22



 1     could demand it back, but -- you can say, Well, we're

 2     going to dividend it" -- I guess the independent

 3     directors can say, "We want to dividend it," and then

 4     the majority is affiliated with Clear Channel.                  Right?

 5                          MR. GRANT:      Right.

 6                          THE COURT:      And they would say, "Well,

 7     that's funny, but" --

 8                          MR. GRANT:      Well, although here's the

 9     interesting thing --

10                          THE COURT:      They do sit as a

11     fiduciary.

12                          MR. GRANT:      Yes.     And I just wanted to

13     add that.     While we all shook hands and said, "Okay,

14     we have a deal," the message was we're not going to be

15     able to sit there and micromanage your business.                      You

16     guys all have fiduciary duties to Outdoor and Outdoor

17     shareholders.       So that if --

18                          THE COURT:      What I'm saying is if the

19     board makes a demand or they still have a fiduciary

20     duty to consider whether they make a demand, and if

21     they make a demand or, frankly, the independent

22     directors say you should make a demand and they refuse

23     to do it, when they're sitting as a fiduciary, they're

24     supposed to act in the best interest of Outdoor and

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 487 of 689

                                                                             23



 1     its stockholders.        And what it means by "its

 2     stockholders," its stockholders are those folks in

 3     their capacity as Outdoor stockholders, not because of

 4     their larger portfolio.          And this might shine more of

 5     a light on their -- on them and make it more difficult

 6     for them not to take action.

 7                          MR. GRANT:      Right.     And, you know, I

 8     left them with the parting words of Freddie Krueger

 9     that "I'll be back."         Anyway --

10                          THE COURT:      I've never seen that

11     movie, actually.

12                          MR. GRANT:      Just let me give

13     Your Honor --

14                          THE COURT:      It's one of these horror

15     films?

16                          MR. GRANT:      Yes.     There are like eight

17     of them or something.          But, just an example, so let's

18     say that --

19                          THE COURT:      And I have not yet seen

20     "Sharknado."

21                          MR. GRANT:      So let's say the due from

22     was up to 800 million, so that doesn't trigger

23     anything yet.       But let's also say that all the

24     properties out there that Outdoor could ever

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 488 of 689

                                                                              24



 1     conceivably think of buying have already been bought

 2     up.   And Outdoor says, "Gee, to make sure that we

 3     fully fund our business, we only need 200 million in

 4     access to cash."        It would seem to me to be Outdoor's

 5     fiduciary duty to say, "We have all this excess cash.

 6     We ought to be dividending it out."

 7                          And there is nothing in this

 8     settlement that lets them off the hook to say, "Well,

 9     gee, now we don't have to regularly reassess the

10     amount of cash there."          It's not like, okay, as long

11     as you're under this threshold, you don't have to give

12     it back.     You always have to be mindful of your

13     fiduciary duties.        The only thing is once it hits this

14     threshold, you don't have a choice anymore.                 You've

15     got to ask for it back.

16                          THE COURT:      Can I ask a question?            It

17     may be going into the fee part.             And this relates to

18     this issue, again, of the interest rate.                How can I

19     treat the 200 million as if it's like a damage award

20     on a deal?      There was a reference to the Genentech;

21     right?

22                          MR. GRANT:      I think the better

23     reference is to Southern Peru.

24                          THE COURT:      Everybody --

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 489 of 689

                                                                             25



 1                          MR. GRANT:      I didn't mean in

 2     magnitude.      I meant that the attorney's fee was

 3     awarded on the amount of the judgment, not what went

 4     to the --

 5                          THE COURT:      I was going to say,

 6     Genentech, one of the things that's pure about

 7     Genentech is Genentech was a situation where somebody

 8     had a deal at 89.        It went to 95.        There is a $6

 9     difference.      It all went into the class's hands.

10                          MR. GRANT:      Right.

11                          THE COURT:      In southern Peru -- and I

12     don't think I was making any new law on this.

13     Frankly, I didn't think I was making new law on really

14     any of it, even on the size of the fee.                It's just

15     billions are different than -- you know, I've awarded

16     a few people in this room some pretty big fees, not

17     just on one side, even.          There are some people who

18     they don't -- they want to hide that they do

19     plaintiffs' work at times, but they're over there, and

20     you know who they are too, and they've done pretty

21     well.

22                          Even Pittenger has been a plaintiff's

23     bulldog at times, although his firm actually

24     represented someone suing him.             No, that's not true.

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 490 of 689

                                                                             26



 1     But I did have a case involving a different Michael

 2     Pittenger, and the Potter firm was on the other side.

 3     And they actually did it pro bono just for the

 4     vicarious pleasure.

 5                          No, but what I was going to say about

 6     Southern Peru, in terms of -- you know, it is the case

 7     that in derivative litigation, because it's supposed

 8     to benefit the company, if it's a damage award and it

 9     comes in, it goes to the corporate coffer.                 What is

10     different a little bit about Southern Peru, obviously,

11     is that the money stayed in the corporation.

12                          And what I was asking Mr. Sperling

13     about is, here, a lot -- there is no question in terms

14     of the 11 percent that went out to the public

15     stockholders, it's easy -- especially, you can

16     conceive of it as, you know, they've had excess cash

17     impounded in this.         They're not really getting an NPV

18     positive investment use of it.             They're just having it

19     sucked up to the parent at credit risk.                But with the

20     remainder, it doesn't stay in the -- the 89 percent

21     doesn't stay in either.          And, arguably, the entity, as

22     I said, is giving up the interest rate on it; right?

23                          Like, I mean, the thing is as

24     between -- when you look at that in terms of a

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 491 of 689

                                                                             27



 1     derivative benefit, Clear Channel is the recipient

 2     either way, but, arguably, the entity -- how is the

 3     entity better off as to that portion, which is to have

 4     that money in Clear Channel's hands outright, as

 5     opposed to having Clear Channel owe that portion of it

 6     plus the interest?

 7                          MR. GRANT:      Well, I also -- I think

 8     that they're benefited in large part because there is

 9     a huge credit risk here.           And to have 800 or

10     850 million in a credit risk to -- I thought it was

11     funny that the credit risk was CCC and that was also

12     their initials.       At one time, I actually wanted to put

13     CCC minus because that's what some of their debt is.

14                          But, anyway, I think the idea of not

15     having so much -- one of the reasons I think the

16     Outdoor stock popped was not only that they were

17     getting some money back, but it's that the percentage

18     of the assets that are sitting there kind of locked up

19     in this, you know, somewhat dangerous concentrated

20     investment was reduced.

21                          So I think the benefit of just saying,

22     okay, the assets, we have all these Outdoor signs,

23     versus the cash, that balance has changed now and,

24     therefore, gives you a different valuation than if a

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 492 of 689

                                                                             28



 1     higher percentage is locked up in a very risky credit.

 2     And so I think it helps them with that.

 3                          THE COURT:      But does it dampen down --

 4     the way Mr. Sperling submitted it is because what

 5     Clear Channel owes is just -- it's really -- it's like

 6     the more successful Outdoor is, if it has a great

 7     quarter, it ends up being owed more money by Clear

 8     Channel?

 9                          MR. GRANT:      Yes.     Yeah.    It's -- look,

10     I mean, when we were working with this stuff, it was

11     very hard to get our arms around it.

12                          THE COURT:      Because you say, "Well, we

13     had a great quarter" --

14                          MR. GRANT:      And we still have no cash.

15     All we have is a larger receivable.

16                          THE COURT:      From --

17                          MR. GRANT:      From a CCC credit risk.

18                          THE COURT:      But that's a good defense

19     against activism; right?           Because if -- everybody

20     wants you to take on leverage.              If you're Clear

21     Channel and your symbol is CCC, you can say, "We're

22     already at optimal capital structure for you guys."

23                          MR. GRANT:      Well, again, as Mr.

24     Sperling pointed out, when the deal was cut, they were

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 493 of 689

                                                                             29



 1     not like that.       It was the $16 billion leveraged

 2     buyout that put them in that group.

 3                          And I guess I ought to add, you know,

 4     one of the interesting things is, you're talking about

 5     activism, JHL Capital in November of '11 wrote a

 6     letter and said, you know, "This arrangement is really

 7     awful.    You guys have got to do something about it."

 8     And the company said, "Gee, there is nothing that can

 9     be done."     Add it wasn't until Panella Park comes in

10     in March of '12 and says, "We're going sue you and

11     we'll see if some things are done," that the special

12     committee is created where they're hounding away and,

13     lo and behold, there are things that can be done.

14                          Maybe I can use that as a segue,

15     Your Honor.      Your Honor said, "What's the benefit to

16     the company?"       To the extent that Your Honor is

17     looking at that with regard to the fee, I mean, I

18     think the fee, even if you looked solely at what the

19     public shareholders are getting --

20                          THE COURT:      So if you just look at the

21     dividend --

22                          MR. GRANT:      Exactly.      It's reasonable.

23     And the other thing I should mention --

24                          THE COURT:      You're talking about like

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 494 of 689

                                                                                 30



 1     30 percent of the dividend.

 2                          MR. GRANT:      Well, it's an interesting

 3     way of looking at it because Outdoor is not paying for

 4     the fee.     CCC is paying for it.          So none of it is

 5     actually coming from our client and what they own.

 6     CCC is paying for it.          So if you said, "Well, the

 7     dividend is about 20" --

 8                          THE COURT:      So just by having CCC pay

 9     it, though, it's just increasing the credit risk.

10                          MR. GRANT:      They do that too.         They do

11     that too.     But if you look at it and say, "Well, there

12     is 22 plus the 6 of the fee" --

13                          THE COURT:      Think of all these credit

14     risk cost factors over on this side of the room.

15     Then --

16                          MR. GRANT:      I'm looking, and I see

17     credit risk just looking to my right.

18                          But so the total benefit, in a way, is

19     28, is the 22 plus the 6.

20                          THE COURT:      I mean, Mr. Bouchard

21     either got indoor or outdoor tanning in some way.                     I

22     don't know if we want to ask him on the record which

23     it is.     He's looking really good, either way.               But,

24     you know --

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 495 of 689

                                                                             31



 1                          MR. GRANT:      It's the sunroof on the

 2     Bentley.     I think that's what does it.

 3                          Anyway, so it's -- you know, the total

 4     aggregate benefit just in the cash is really

 5     28 million because it's the 22 plus the 6, so we're

 6     under 25 percent.        And then, of course, we talked

 7     about the future prophylactic obligations that are put

 8     in with regard to future dividends.              So I think the

 9     fee is reasonable in that regard.

10                          THE COURT:      Because the amount of the

11     dividend, again, was 65 cents per share, essentially?

12                          MR. GRANT:      Well, I want to be careful

13     on 65.     It's 11 percent of the 200 million, so it's

14     $22 million.

15                          THE COURT:      $22 million.

16                          MR. GRANT:      I forgot how many shares.

17     It's about 30 million shares outstanding, I think it

18     was.     So it's somewhere along 63, 64, somewhere around

19     there.     And then, again, I guess it depends on whether

20     you look at the price today or the day before the

21     dividend was announced, but it's a good chunk of cash.

22                          THE COURT:      Thank you, Mr. Grant.

23                          Anybody else have anything?

24                          Mr. Sperling?

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 496 of 689

                                                                             32



 1                          MR. SPERLING:       Just for a moment,

 2     Your Honor.      I wanted to clarify two things, one of

 3     which, I think, is already clear to the Court.

 4     Mr. Grant, I'm sure unintentionally, misspoke on one

 5     issue.    He, of course, accurately described the

 6     fact --

 7                          THE COURT:      Unintentionally?

 8                          MR. SPERLING:       I'm sure it's

 9     unintentionally.

10                          THE COURT:      That's what I thought you

11     said, but it was a little pre-caffeinated, so it

12     wasn't clear.

13                          MR. SPERLING:       Most definitely

14     unintentional, I'm sure, Your Honor.               Mr. Grant was

15     describing the fact that the Outdoor board always has

16     the right before the triggers set forth in the

17     settlement are hit to demand repayment of all or a

18     portion of the due from balance and to issue a

19     dividend if they see fit.           When the triggers are hit,

20     I think Mr. Grant said that at that point, it becomes

21     an obligation.

22                          There is no obligation to do it when

23     the triggers are hit, but when the triggers are hit,

24     the independent committee has the right to do it

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 497 of 689

                                                                             33



 1     without regard to the other members of the board.

 2                          One other I think very minor issue --

 3                          THE COURT:      Well, which takes it

 4     outside of the control of Clear Channel.

 5                          MR. SPERLING:       Correct, Your Honor, or

 6     any of its representatives on the Outdoor board.

 7                          THE COURT:      Because I suppose there

 8     could be -- one could conceive of situations where the

 9     spillover effects to Outdoor of doing something

10     against Clear Channel because of the relationship

11     would outweigh the benefits of doing it.

12                          MR. SPERLING:       Exactly right, Your

13     Honor.    The independent directors still have to

14     exercise their fiduciary duty and figure out, under

15     the circumstances as they present themselves at the

16     time, is it or is it not in Outdoor's interest to

17     actually pull this money back.

18                          The other issue, very minor, but just

19     so that the record is absolutely clear, I spoke to

20     Mr. Grant about this, I think there is a passage in

21     Mr. Grant's brief which suggests that Clear Channel

22     will pay for all of the independent committee's

23     outside advisors.        In fact, Clear Channel will only

24     pay for the independent committee's outside advisors

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 498 of 689

                                                                             34



 1     in connection with any future transaction between the

 2     two companies.       Outdoor will pay for whatever outside

 3     advisors the independent directors need in the course

 4     of their executing their functions as part of that new

 5     independent committee.

 6                          THE COURT:      So any future -- like, if

 7     there is an actual negotiation over redoing these

 8     credit arrangements or something like that, in that

 9     case, Clear Channel will pay for the advisor for

10     Outdoor?

11                          MR. SPERLING:       For example, or any

12     other transaction that needs to be negotiated between

13     the two.

14                          THE COURT:      But if it's just the

15     committee seeking advice to deliberate on whether to

16     demand or something like that, then Outdoor will pay

17     them?

18                          MR. SPERLING:       That's correct,

19     Your Honor.

20                          Thank you, Your Honor.

21                          THE COURT:      But since it's doing so

22     with its operating cash, otherwise, it's going to go

23     to Clear Channel; right?           Like when the lawyers, like,

24     negotiate, they're out there like, "Hey, I know you

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 499 of 689

                                                                              35



 1     wouldn't, like, rather pay me than other vendors, but

 2     pay me or Clear Channel?           Come on.     Don't you want

 3     another associate on this?"

 4                          I have only two of the three things I

 5     usually have to do at these kinds of hearings because

 6     it is not a class action.           It's a derivative action,

 7     which is actually, if you think about it, a form of

 8     class action.       So I don't have to certify a class

 9     representative or anything.            I just need to approve

10     the settlement.

11                          I'm confident that the settlement is

12     reasonable and fair.         It's difficult -- in some ways,

13     this case is inspiring only in this sense.                 I've

14     always wondered why corporations tie themselves in

15     knots when they do spin-offs and set up odd

16     negotiations where they give leverage to something

17     that they're spinning off.           That always gets whacky,

18     and then you often have litigation down the line.                     And

19     they end up, they're like, "We don't need to split you

20     off.    It's just one thing."

21                          This, of course, though, illustrates

22     that you've got to be careful what you buy if you're

23     buying stock in a spun-off corporation that is subject

24     to ongoing contractual constraints by the former

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 500 of 689

                                                                             36



 1     owner.

 2                          And I think when you look at what the

 3     plaintiffs could have achieved under the litigation,

 4     you know, the reality is that the pre-IPO arrangements

 5     were formidable and it's very difficult to complain

 6     about them because they're not the sort of thing that

 7     was the subject of a fiduciary negotiation.                 They were

 8     disclosed and people bought into them.

 9                          Given that, I think what the

10     litigation achieved -- and it was a combination

11     effort, obviously, between the plaintiffs and the

12     Special Litigation Committee, but I think the SLC has

13     been -- its own name suggests that the benefit here

14     has to be attributed substantially to the litigation,

15     because the SLC's creation was really impelled by the

16     litigation and by the fact that there was somebody who

17     was willing to go head to head on behalf of Outdoor

18     with Clear Channel.

19                          Is it a perfect settlement?            I don't

20     think there is anything perfect here for Outdoor,

21     because Outdoor is locked in a symbiotic relationship

22     with its former parent.          I guess it's still its parent

23     in sort of classic parent-subsidiary terms.                 And I

24     don't think that there was any legal theory that was

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 501 of 689

                                                                             37



 1     going to allow Outdoor to break that link in a

 2     thorough-going way that the Outdoor stockholders might

 3     prefer.

 4                          And you can't play pretend.            That

 5     isn't the company they invested in.              They didn't

 6     invest in a spun-off company that would do its own

 7     financing.      They knew when they invested that this was

 8     a company that was tethered in an ongoing way to Clear

 9     Channel.

10                          I think given those realities and

11     especially my understanding of the sweep account now

12     and the difficulty that posed for anybody -- I mean,

13     it would have been a very interesting contractual

14     litigation.      I do think those two things sit very

15     oddly next to each other.           But it did -- you know, on

16     the plain language of those agreements, and Delaware

17     takes those seriously, you know, yeah, you could

18     demand it back, but because of the sweep arrangement

19     and because of the power on the board and because of

20     the specific contractual rights, what was the utility

21     of that?

22                          That's now been replaced with

23     something where there is substantially more clout on

24     the part of the independent members of the board who

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 502 of 689

                                                                             38



 1     are not directly beholden to Clear Channel.                 Though

 2     they have the fiduciary flexibility not to invoke some

 3     of these rights, it certainly puts them under the gun

 4     and allows them to hold their -- retain their own

 5     advisors, and it allows them to act unilaterally to

 6     accomplish certain things to protect the minority

 7     stockholders and Outdoor itself without having to get

 8     permission from the Clear Channel directors.                 So those

 9     are substantial benefits on an ongoing basis.

10                          And the dividend feature of it, the

11     reduction of the outstanding amount plus the dividend

12     out, in particular to the public stockholders, is a

13     substantial benefit.         Given the stock price and given

14     the market cap of Outdoor, a dividend of this kind is

15     not a trifle.

16                          And the potential that the independent

17     directors will be able to deliver periodic liquidity

18     if the results of the company are such that Clear

19     Channel's cash accumulation grows is a substantial

20     ongoing benefit.        So I have no problem approving the

21     settlement.

22                          The fee, it's a nice hourly wage

23     that's requested, but I'm not going to quibble with

24     it.   I'm not looking at the fee as if -- because of

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 503 of 689

                                                                             39



 1     the trade-off with the interest rate and the fact that

 2     the money goes immediately out, I have a little

 3     difficulty -- and I can't say that I worked out this

 4     in my mind exactly -- I have some difficulty in sort

 5     of dollar-for-dollar equating it to a damage award or

 6     something like that, because it is a bit of a

 7     trade-up.

 8                          That doesn't trouble me in terms of

 9     awarding the fee because if you simply look at this as

10     a $22 million special dividend to the minority

11     stockholders, that clearly would not have occurred

12     absent the litigation.          And when you simply look at

13     the fee requested in relationship to that number, it's

14     fully in accord with our precedent.

15                          I don't think that this is any kind of

16     shared benefit case simply because there is an SLC.                   I

17     think it's clearly a litigation-driven thing, and so

18     the fee would be justifiable just in relationship to

19     that number.      And I do think there is -- I give credit

20     to the idea that Outdoor as a whole having less

21     exposure to Clear Channel is a benefit to itself and

22     all its stockholders.

23                          And, as I just explained in approving

24     the fee, the caps, the coverage caps, and the amount

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 504 of 689

                                                                             40



 1     that's set in the settlement that triggers power for

 2     the independent directors when the minority

 3     stockholders' exposure to the credit risk gets above a

 4     certain level, has the promise of real future economic

 5     benefit to them, both in terms of protecting them from

 6     excess credit risk and actually beginning to create a

 7     relationship between Outdoor and Clear Channel where

 8     perhaps the independent directors of Outdoor begin to

 9     say to Clear Channel, "We're a fairly good cash-

10     generating business.         We actually think you might want

11     to start considering some more regular liquidity

12     events for the minority stockholders."               That's the

13     sort of thing that could come out of this.                 But at the

14     very least, it gives them the leverage to protect the

15     minority stockholders against excess risk in the

16     future without having to get permission of Clear

17     Channel.

18                          So when you put those together, when

19     you put together the $200 million overall reduction,

20     when you take into account specifically the special

21     dividend to the minority stockholders, and the then

22     the ongoing protection of them, I'm not going to

23     quibble about the hourly rates.

24                          Sugarland, primarily -- and it may be

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 505 of 689

                                                                              41



 1     aptly named -- primarily focuses on the benefit; and I

 2     think the fee is reasonable in relation to the

 3     benefit.

 4                          We have always adhered in Chancery --

 5     there was nothing new about Southern Peru in this

 6     regard except the magnitude of the recovery.                 We've

 7     always adhered to the idea that if you get a very

 8     solid recovery, you should have a very solid fee.

 9     That's the way the best incentive system works.                  You

10     don't want to say, "If you get really good results,

11     we're going to shave your fee."             That doesn't make any

12     sense.     We should be shaving a fee when there are not

13     really good results.

14                          And here, it seems to me what's

15     requested is -- as I said, if you look at the hourly

16     rate, you could say, "Well, I wish I got that."                  We

17     don't build fees on envy because there are cases where

18     people get something that sounds like the salary of a

19     former Chicago Bears linebacker for their efforts.

20                          So for all those reasons -- the

21     quality of counsel is immense, which means that's a

22     perfectly ordinary factor in our court because you're

23     always immensely talented.           There were complex issues,

24     all those kinds of things.           I've considered them to

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 506 of 689

                                                                             42



 1     the extent that's necessary under Sugarland, but the

 2     primary thing is the benefit and is what is being

 3     requested reasonable to the benefit to Outdoor,

 4     because this is a derivative action.

 5                          And I also give credit to the fact

 6     that because there was an SLC on the scene, that the

 7     SLC comes at these things from a little bit different

 8     perspective than ordinary defendants do; and their

 9     presence on the scene and participation in the fee

10     arrangements and the fact that the fee is being paid

11     by Clear Channel also counts in favor of its

12     reasonableness.

13                          So I'm going to approve the fee as

14     requested.      If somebody has an implementing order, I

15     would be happy to sign it.

16                          And, again, I apologize for delaying

17     the hearing, and I hope you all have a good day.

18                          (Court adjourned at 11:20 a.m.)

19                                      - - -

20

21

22

23

24

                           CHANCERY COURT REPORTERS
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 507 of 689

                                                                             43



 1                                  CERTIFICATE

 2

 3                          I, JEANNE CAHILL, RDR, CRR, Official

 4     Court Reporter for the Court of Chancery of the State

 5     of Delaware, do hereby certify that the foregoing

 6     pages numbered 3 through 42 contain a true and correct

 7     transcription of the proceedings as stenographically

 8     reported by me at the hearing in the above cause

 9     before the Chancellor of the State of Delaware, on the

10     date therein indicated.

11                          IN WITNESS WHEREOF I have hereunto set

12     my hand this 12th day of September, 2013.

13

14
                                               /s/ Jeanne Cahill
15                                         -------------------------
                                             Official Court Reporter
16                                            of the Chancery Court
                                                State of Delaware
17

18

19

20

21

22

23

24

                           CHANCERY COURT REPORTERS
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 508 of 689




                    Exhibit K
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 509 of 689
                                             EFiled: May 12 2016 04:10PM EDT
                                             Transaction ID 59001358
                                             Case No. 12312-VCS
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 510 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 511 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 512 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 513 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 514 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 515 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 516 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 517 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 518 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 519 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 520 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 521 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 522 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 523 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 524 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 525 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 526 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 527 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 528 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 529 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 530 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 531 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 532 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 533 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 534 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 535 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 536 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 537 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 538 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 539 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 540 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 541 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 542 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 543 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 544 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 545 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 546 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 547 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 548 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 549 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 550 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 551 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 552 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 553 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 554 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 555 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 556 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 557 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 558 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 559 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 560 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 561 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 562 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 563 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 564 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 565 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 566 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 567 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 568 of 689




                     Exhibit L
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 569 of 689
                                                EFiled: Dec 29 2017 02:49PM EST
                                                Transaction ID 61510748
                                                Case No. 2017-0930-
   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
NORFOLK COUNTY RETIREMENT                  )
SYSTEM, derivatively on behalf of all      )
other similarly situated stockholders of   )
CLEAR CHANNEL OUTDOOR                      )
HOLDINGS, INC.,                            ) C.A. No. ________________
                  Plaintiff,               )
                                           )
             v.                            )
BLAIR E. HENDRIX, DOUGLAS L.               )
JACOBS, DANIEL G. JONES,                   )
VICENTE PIEDRAHITA, ROBERT                 )
W. PITTMAN, OLIVIA SABINE,                 )
DALE W. TREMBLAY,                          )
IHEARTCOMMUNICATIONS, INC.,                )
IHEARTMEDIA, INC., BAIN                    )
CAPITAL PARTNERS, LLC, and                 )
THOMAS H. LEE PARTNERS, L.P.,              )
                                           )
                  Defendants,
                                           )
             -and-                         )
CLEAR CHANNEL OUTDOOR                      )
HOLDINGS, INC.,                            )
                                           )
                  Nominal Defendant.       )

                     VERIFIED DERIVATIVE COMPLAINT

      Plaintiff Norfolk County Retirement System (“Plaintiff”) brings this

Verified Derivative Complaint (the “Complaint”) derivatively on behalf of nominal

defendant Clear Channel Outdoor Holdings, Inc. (“Clear Channel” or the

“Company”) against: (a) Clear Channel’s controlling stockholder group consisting

of iHeartCommunications, Inc. (“iHC”), iHeartMedia, Inc. (“iHM” and, together

with iHC, “iHeart”), Bain Capital Partners, LLC (“Bain”) and Thomas H. Lee
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 570 of 689



Partners, L.P. (“THL,” and together with iHeart, iHM and Bain, the “Control

Group Defendants”) and (b) Clear Channel’s board of directors (the “Board” or the

“Individual Defendants,” and together with the Control Group Defendants,

“Defendants”). The allegations of the Complaint are based on the knowledge of

Plaintiff as to itself, and on information and belief, including the investigation of

counsel, as to all other matters.

                                    INTRODUCTION
      1.     This action challenges the Clear Channel Board’s November 2017

decision to continue lending greater than $1 billion to Clear Channel’s controlling

stockholder, iHeart, at far-below-market interest rates that come nowhere close to

reflecting iHeart’s dire financial condition and lack of creditworthiness.

      2.     For years, Clear Channel has been bedeviled by its relationship with

iHeart, which owns approximately 90% of Clear Channel’s outstanding stock and

has stacked the Clear Channel Board with iHeart affiliates. Clear Channel was a

wholly-owned subsidiary of iHeart before being taken public in 2005 and, in

connection with its initial public offering (“IPO”), was saddled with a series of

intercompany agreements governing its relationship with iHeart.               Those

agreements include a revolving promissory note (the “Revolving Note”) pursuant

to which all of Clear Channel’s cash-on-hand is swept up to iHeart daily in return




                                          2
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 571 of 689



for an increase in the amount owed to Clear Channel by iHeart under the

Revolving Note.

      3.    At present, iHeart owes Clear Channel over $1 billion. This creates a

perilous situation for Clear Channel, because iHeart faces an imminent debt crisis

stemming from a 2006 leveraged buyout (“LBO”) of iHeart organized by Bain and

THL. As a result of the LBO, iHeart has greater than $20 billion in debt and is

teetering on the brink of insolvency. Indeed, iHeart has issued repeated “going

concern” warnings, reporting just last month that there is “substantial doubt” as to

its ability to survive another year. If iHeart were to become insolvent or file for

bankruptcy protection, then Clear Channel would become just another unsecured

creditor of iHeart unlikely to ever be repaid in full, if at all. Indeed, iHeart’s

bankruptcy could cause Clear Channel to experience a severe liquidity shortfall of

its own.

      4.    The Revolving Note was set to mature on December 15, 2017, at

which time the full amount owed to Clear Channel by iHeart would have become

due and payable. On November 29, 2017, however, Clear Channel announced that

it had agreed to amend the Revolving Note to extend its maturity date from

December 15, 2017 to May 15, 2019. Clear Channel agreed to continue lending to

iHeart under the Revolving Note at far-below-market interest rates. Indeed, as




                                         3
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 572 of 689



detailed below, Clear Channel agreed to amend the interest rate terms of the

Revolving Note to be more favorable to iHeart than the pre-amendment terms.

      5.     As amended, the vast majority of the balance on the Revolving Note

will incur interest at a per annum rate of 9.3%, and no part of the balance will ever

incur interest at a rate higher than 20%.      Meanwhile, on the public markets,

iHeart’s debt is trading at exorbitant rates that reflect its true lack of

creditworthiness. For example, as of the date of the filing of this complaint,

iHeart’s 6.875% Senior Debentures maturing on June 15, 2018 are trading at prices

reflecting a yield-to-maturity of 316.678%.

      6.     The terms of the November 2017 amendment (defined below as the

“Third Amendment”) are not merely commercially unreasonable.               They are

commercially unconscionable.        Clear Channel’s agreement to the Third

Amendment can only be explained by the Control Group Defendants’ domination

of the Clear Channel Board and continued use of Clear Channel as a lifeline,

without regard for the best interests of Clear Channel or its minority, unaffiliated

stockholders.

      7.     Plaintiff brings this action to remedy the harm incurred by Clear

Channel as a result of the Clear Channel Board and the Control Group Defendants’

faithless conduct in connection with the Third Amendment, which causes Clear

Channel to lend to iHeart on patently unfair terms.

                                         4
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 573 of 689




                                   THE PARTIES
      8.     Plaintiff Norfolk County Retirement System is currently a Class A

stockholder of Clear Channel and has been a Class A stockholder of Clear Channel

at all times relevant to the claims asserted herein.

      9.     Nominal Defendant Clear Channel is among the largest providers of

outdoor advertising in the United States and throughout the world. Clear Channel

is incorporated under the laws of the State of Delaware, with its principal executive

offices located at 20880 Stone Oak Pkwy, San Antonio, Texas 78258.               The

Company is publicly-traded on the New York Stock Exchange under the ticker

symbol “CCO.”

      10.    Defendant Blair E. Hendrix (“Hendrix”) has served as a member of

the Clear Channel Board since 2008. Hendrix is a Managing Director of Bain and

the head of the firm’s operationally-focused Portfolio Group for North America.

Hendrix joined Bain in 2000. Hendrix also currently serves as a director of iHC

and iHM and as a member of the board of managers of iHeartMedia Capital I, LLC

(“iHeartMedia Capital”).

      11.    Defendant Douglas L. Jacobs has served as a member of the Clear

Channel Board since 2010.

      12.    Defendant Daniel G. Jones (“Jones”) has served as a member of the

Clear Channel Board since 2008. Jones is a Managing Director at THL and is part


                                           5
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 574 of 689



of the firm’s Strategic Resources Group, which works in collaboration with senior

management and THL investment professionals to drive value at portfolio

companies.

      13.    Defendant Vicente Piedrahita (“Piedrahita”) has served as a member

of the Clear Channel Board since 2014. Piedrahita joined THL in March 2012 and

is currently a Principal in the firm’s Strategic Resources Group. Prior to joining

THL, Piedrahita worked at Clear Channel as Director of Strategic Projects and

Initiatives from August 2010 until March 2012.

      14.    Defendant Robert W. Pittman (“Pittman”) was appointed as Clear

Channel’s Chairman and Chief Executive Officer (“CEO”) in March 2015.

Additionally, Pittman was appointed Executive Chairman and a director of Clear

Channel and as CEO and a director of iHM and iHC in October 2011, and in May

2013 was appointed Chairman of iHM and iHC. Pittman also was appointed as

Chairman and CEO and a member of the board of managers of iHeartMedia

Capital, a subsidiary of iHM and iHC, in April 2013.

      15.    Defendant Olivia Sabine (“Sabine”) has served as a member of the

Clear Channel Board since 2015. Sabine is an Executive Vice President at Bain.

      16.    Defendant Dale W. Tremblay has served as a member of the Clear

Channel Board since 2005.




                                        6
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 575 of 689



      17.    The defendants listed in paragraphs 10 to 16 are collectively referred

to herein as the “Board” or “Individual Defendants.”

      18.    Defendant iHM is a Delaware corporation engaged in the mass media

industry. Through its subsidiaries, iHM owns and operates more than 850 radio

stations throughout the United States, making it the largest owner and operator of

radio stations in the nation.

      19.    Defendant iHC, formerly known as Clear Channel Communications,

Inc., is a Texas corporation and an indirect wholly-owned subsidiary of iHM. iHC

owns approximately 90% of Clear Channel’s outstanding shares, including more

than 10 million shares of Class A common stock and 315 million shares of Class B

common stock, representing approximately 99% of the total voting power of Clear

Channel stockholders.1

      20.     Defendant Bain is a private equity fund structured as a Massachusetts

limited liability company.

      21.    Defendant THL is a private equity fund structured as a Delaware

limited partnership.




1
  As of April 6, 2017, Bain and THL together owned 65.6% of iHM’s outstanding
common stock on an as converted basis and controlled iHC with the power to seat
all but two of iHC’s directors and to appoint iHC’s management.


                                         7
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 576 of 689




I.     SUBSTANTIVE ALLEGATIONS

       A.    IHEART AND CLEAR CHANNEL ENTER THE INTERCOMPANY LOAN

       22.   On November 11, 2005, Clear Channel became a publicly-traded

company through an IPO in which the Company sold 10%, or 35 million shares, of

its Class A common stock. Prior to the IPO, Clear Channel was an indirect,

wholly-owned subsidiary of iHeart.

       23.   Following the IPO, iHeart retained—and as of the date of this

Complaint continues to own—a majority stake in Clear Channel through its

ownership of approximately 90% of all Clear Channel outstanding shares,

constituting approximately 99% of the Company’s voting power.2

       24.   In connection with the IPO, iHeart and Clear Channel entered into

various agreements designed to perpetuate iHeart’s control and influence over

Clear Channel. One such agreement was a cash management program with iHeart,

pursuant to which all cash generated from Clear Channel’s operations remaining


2
  Clear Channel concedes in its public filings that iHeart controls the Company.
See, e.g., Clear Channel’s Form 10-K filed with the U.S. Securities and Exchange
Commission (the “SEC”) on February 23, 2017 (“[iHeart] owns shares of our
common stock representing more than 50% of the total voting power of our
common stock and, as a result, we have elected to be treated as a ‘controlled
company’ under the NYSE corporate governance standards.”); Clear Channel’s
proxy statement filed with the SEC on April 19, 2017 (“Because [iHeart] controls
more than 50% of the voting power of [Clear Channel], we have elected to be
treated as a ‘controlled company’ under the NYSE Corporate Governance
Standards.”).


                                       8
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 577 of 689



after Clear Channel pays its accounts payable and payroll is transferred daily to

iHeart in exchange for a receivable in the form of a revolving promissory note, i.e.,

the Revolving Note.

        25.   As originally structured, the Revolving Note had an expiration date of

August 10, 2010 and required iHeart to pay Clear Channel interest at a rate equal

to the average one-month generic Treasury bill rate. Any borrowings evidenced by

the Revolving Note would be unsecured and the holder would be treated as a

general unsecured creditor of the borrower in the event of bankruptcy.

        B.    AFTER BAIN AND THL TAKE IHC PRIVATE, IHEART STRUGGLES
              UNDER MASSIVE DEBT LOAD AND THE BALANCE ON THE
              REVOLVING NOTE BALLOONS
        26.   In November 2006, the iHC board of directors agreed to sell iHC for

$18.7 billion, or $37.60 per share, in a LBO led by a consortium of private equity

firms that included Bain and THL.        The offer price increased twice and, in

September 2007, the iHC stockholders approved the LBO at $39.20 per share.

        27.   Before the LBO could close, however, the global financial markets

fell into crisis, credit seized up, and the banks that had committed to finance the

transaction refused to honor their commitments. After a lengthy legal battle, the

parties settled on a revised buyout price of $36 per share, for a total transaction

price of $17.9 billion. iHC completed its merger with a subsidiary of iHM in July

2008.


                                          9
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 578 of 689



      28.    As a result of the LBO, iHeart took on more than $18 billion in debt,

an amount that has since grown to over $20.8 billion. This debt load quickly led to

concern in the market regarding iHeart’s ability to service its debt obligations. In

May 2009, the New York Post reported that iHeart was speaking with lenders

about restructuring its debt, including through a pre-packaged bankruptcy.

      29.    Rumors of impending bankruptcy made it increasingly difficult, if not

impossible, for iHeart to issue debt in the public market or through arms-length

negotiations. As a result, iHeart depended more heavily than ever upon the cash

management sweep arrangement and the Revolving Note with Clear Channel,

which provided iHeart desperately needed cash flow. Indeed, the Revolving Note

became iHeart’s principal source of liquidity.

      30.     By December 2008, the balance on the Revolving Note had reached

$431.6 million. By the end of 2009, the maturity date on the Revolving Note was

approaching and iHeart still had not restructured its debt obligations from the LBO.

      31.    To ensure iHeart retained its ability to tap Clear Channel for cash,

iHeart compelled Clear Channel to amend-and-extend the terms of the

intercompany loan. The Clear Channel Board, composed almost exclusively of

Bain and THL executives and members of the Mays family (which founded iHC

and sold the Company to Bain and THL), agreed.




                                         10
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 579 of 689



      32.    The amended Revolving Note, dated December 23, 2009, extended

the term of the agreement from August 10, 2010 until December 15, 2017 (the

“First Amendment”). The applicable rate of interest was also increased from the

one-month Treasury bill rate to a flat 9.25%.

      33.    While the 9.25% interest rate represented an increase in the applicable

interest rate, it was still substantially below the then-current market rate.     In

December 2009, around the same time that the term of the Revolving Note was

extended, Standard & Poor’s downgraded iHeart’s debt to a “CCC-” rating.

According to data supplied by the Bank of America Merrill Lynch Global Index

System, accessed via the Bloomberg Professional Terminal, the average yield on

“CCC” or worse credit for the month of December 2009 was 12.75814%.

      34.    Over the next few years, the outstanding balance on the Revolving

Note continued to grow. As of the quarter ending March 31, 2012, the balance on

the Revolving Note had reached $702 million.          As the balance on the note

escalated, iHeart’s performance only deteriorated.      In 2011, iHeart reported a

consolidated net loss of $302 million. In 2012, that figure fell further to a loss of

$424 million.




                                         11
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 580 of 689




      C.     CLEAR CHANNEL ENTERS INTO A SETTLEMENT TO RESOLVE A
             STOCKHOLDER DERIVATIVE CLAIM RELATING TO THE REVOLVING
             NOTE AND ENTERS A SECOND AMENDMENT
      35.    In May 2012, concerned by the escalating balance on the Revolving

Note and iHeart’s deteriorating financial condition, minority stockholders of Clear

Channel filed derivative litigation in the Court of Chancery alleging that the Clear

Channel Board breached its fiduciary duties by: (a) agreeing to extend the terms of

the Revolving Note on commercially-unreasonable terms, and (b) failing to

demand repayment on the Revolving Note as its balance escalated. That litigation

was captioned In re Clear Channel Outdoor Holdings Inc. Derivative Litigation,

C.A. No. 7315-C (Del. Ch.) (the “2012 Litigation”).

      36.    The 2012 Litigation caused the Clear Channel Board to form a Special

Litigation Committee (“SLC”) composed of two purportedly independent

directors, with independent counsel from Covington & Burling LLP and Potter

Anderson & Corroon LLP. After an eight-month investigation, the SLC brokered

a comprehensive settlement that was founded on the premise that the Company’s

Revolving Note with iHeart was essentially unfair, but that the Clear Channel

Board lacked the practical ability to exit the Company’s binding agreements, and

intertwined relationship, with iHeart.

      37.    Under the terms of the settlement agreement brokered by the SLC to

resolve the 2012 Litigation, the Clear Channel Board was required to: (a) make a


                                         12
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 581 of 689



$200 million repayment demand on the Revolving Note and to declare a

simultaneous $200 million dividend to Clear Channel stockholders, (b) enact

corporate governance reforms to address the balance of the Revolving Note going

forward, and (c) modify the applicable rate of interest on the Revolving Note.

      38.    The increase in the applicable rate of interest was achieved through a

Second Amendment to the Revolving Note (the “Second Amendment”), entered

between Clear Channel and iHeart on October 23, 2013.

      39.    Pursuant to the Second Amendment, the default rate of interest on the

first $1 billion outstanding on the Revolving Note would be a variable per annum

rate of interest equal to the weighted-average interest rate on two outstanding notes

issued by a subsidiary of Clear Channel—the “Clear Channel Worldwide

Holdings, Inc. 6.50% Series A Senior Notes due 2022” and the “Clear Channel

Worldwide Holdings, Inc. 6.50% Series B Senior Notes due 2022” (the “CCWH

Senior Notes”)—and any term loans or debt securities issued to refinance a

significant portion of those notes. At the time of the Second Amendment, the

default rate on the first $1 billion outstanding on the Revolving Note was 6.5%.

      40.    The Second Amendment called for a different rate of interest (the

“Average Yield-to-Maturity”) to be triggered in certain circumstances.

Specifically, the Average Yield-to-Maturity rate would be applied to any excess

balance on the Revolving Note over $1 billion. It would also be applied to the

                                         13
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 582 of 689



entirety of the outstanding balance on the Revolving Note in the event that iHeart’s

“liquidity ratio” fell below 2.0x.3

      41.      Calculating the Average Yield-to-Maturity rate requires first

identifying which of four identified series of iHeart notes—iHeart’s 5.5% Senior

Notes Due 2015, 4.9% Senior Notes Due 2015, 5.5% Senior Notes Due 2016, and

6.875% Senior Debentures Due 2018 (the “Reference Notes”)—is closest to

maturity, ignoring any series with a maturity date less than 90 days from the date

of measurement. The Average Yield-to-Maturity rate is then calculated as the sum

of the yields to maturity of the last FINRA-reported trade on each trading day for

the relevant note series during the calendar month, divided by the total number of

trading days that month. The Second Amendment provided, however, that the

Average Yield-to-Maturity rate could in no event to be less than 6.5% per annum,

nor greater than 20% per annum.

      D.       THE BALANCE ON THE INTERCOMPANY LOAN CONTINUES TO GROW
               AS IHEART TEETERS ON THE BRINK OF BANKRUPTCY

      42.      Since the settlement of the 2012 Litigation, iHeart’s financial

condition has continued to deteriorate and the balance on the Revolving Note has

skyrocketed.
3
  In general terms, the liquidity ratio is calculated by dividing iHC’s liquidity by
the amount of cash that would be payable to Clear Channel’s public stockholders
in the event that Clear Channel demanded full payment of the Revolving Note and
issued a simultaneous dividend of the proceeds to Clear Channel stockholders.


                                        14
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 583 of 689



      43.    iHeart reported consolidated net losses of more than $606 million in

2013, $793 million in 2014, $754 million in 2015, and $296 million in 2016. For

the first nine months of 2017, iHeart has reported a consolidated net loss of more

than $771 million. As of the end of September 2017, iHeart’s total long-term debt

stood at approximately $20 billion, with a staggering $8.4 billion of that debt set to

mature in 2019.

      44.    In view of its extreme debt and mounting losses, iHeart has been

forced to issue repeated “going concern” warnings. Indeed, iHeart’s quarterly

report on Form 10-Q for the third quarter of 2017, filed with the SEC on

November 8, 2017, reported that there is “substantial doubt” as to the company’s

ability to last another year without falling into bankruptcy.

      45.    In an attempt to stave off bankruptcy by restructuring its debt, iHeart

has been engaged in desperate negotiations with its creditors. Thus far, however,

iHeart’s creditors have rejected the company’s proposals. In November 2017, a

large group of iHeart bond and loan holders led by Franklin Resources rejected an

iHeart proposal that went so far as to offer the group a greater than 87% equity

stake in both iHeart’s radio business and iHeart’s stake in Clear Channel in

exchange for settling approximately $7.7 billion of iHeart’s debt.

      46.    In the meantime, iHeart has increased its reliance on the Revolving

Note with Clear Channel. At the end of 2016, the balance on the Revolving Note

                                          15
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 584 of 689



was approximately $885 million. By the fourth quarter of 2017, it had grown to

$1.05 billion.   The Clear Channel Board made small repayment demands in

September and October of 2017 that resulted in just over $5 million being returned

to Clear Channel’s public stockholders, but the total amount corresponding to the

ownership interests of Clear Channel’s minority, unaffiliated stockholders remains

in excess of $110 million.

      47.    iHeart’s quarterly report for the third quarter of 2017 concedes that,

were Clear Channel to demand repayment of the full balance of the Revolving

Note and issue a corresponding dividend, it is uncertain whether iHeart would have

sufficient cash to pay the $110 million balance that would be owed to Clear

Channel’s non-iHeart stockholders. Indeed, in the same filing, iHeart disclosed

that it had only $64 million of cash and cash equivalents on its balance sheet

(excluding $222.4 million of cash and cash equivalents held by Clear Channel, but

which iHeart reports on its balance sheet).

      48.    Clear Channel’s own quarterly report for the third quarter of 2017 also

acknowledges the threat posed to Clear Channel by iHeart’s debt crisis,

recognizing that if iHeart were to become insolvent or file a bankruptcy petition,

Clear Channel would become just another unsecured creditor of iHeart.           The

Company further acknowledged that, in addition to making it highly unlikely that




                                         16
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 585 of 689



Clear Channel would ever be repaid in full, such an event could subject Clear

Channel to “a liquidity shortfall” of its own.

      E.     THE CLEAR CHANNEL BOARD AGREES TO AMEND AND EXTEND THE
             INTERCOMPANY LOAN YET AGAIN, ON GROSSLY UNFAIR TERMS
      49.    As the December 15, 2017 maturity date on the Revolving Note

approached, iHeart made clear its intention to extend the note, writing in its

quarterly report for the third quarter of 2017 that “we intend to extend the maturity

of the [Revolving Note] prior to its maturity.”

      50.    In view of iHeart’s debt crisis and its need for an extension of the

Revolving Note, Clear Channel had significant leverage in negotiations with iHeart

to ensure that any extension of the Revolving Note would be on terms fair to Clear

Channel and its public stockholders.

      51.    In particular, Clear Channel had the ability and opportunity to ensure

that any extension of the Revolving Note would be accompanied by an amendment

that would render the Revolving Note’s interest rate provisions fair from the

perspective of Clear Channel and its minority, unaffiliated stockholders.

      52.    As described in Section I.C, supra, the Second Amendment had tied

the default interest rate on the first $1.0 billion of the Revolving Note’s balance to

the CCWH Senior Notes. A different rate, the Average Yield-to Maturity, applied

to excess balance above $1.0 billion (or to the entire balance in the event of

iHeart’s failure to meet requisite liquidity standards) and was tied to the yield on

                                          17
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 586 of 689



other, riskier, notes—but could not be lower than 6.5% or higher than 20% per

annum.

      53.    As of late November 2017, the rate on the first $1.0 billion

outstanding on the Revolving Note had risen from 6.5% to 9.3%. The rate on the

additional balance above $1.0 billion was at the Average Yield-to-Maturity rate’s

cap of 20%. Were it not for the 20% cap, the Average Yield-to-Maturity rate

would have been drastically higher. Since 2016, the relevant note for calculating

the Average Yield-to-Maturity rate has been iHeart’s 6.875% Senior Debentures

Due 2018. In late November 2017, as a result of iHeart’s debt crisis, that note was

trading at rates reflecting a yield-to-maturity in excess of 180%. As of the filing of

this Complaint, the note trades at rates reflecting a yield-to-maturity of 316.678%.

      54.    Thus, as of late November 2017, iHeart was plainly receiving the

benefit of below-market rates on the Revolving Note, and Clear Channel was

suffering as a result. As Clear Channel has repeatedly disclosed in its public

filings, if iHeart were to become illiquid or file a bankruptcy petition, Clear

Channel would become a wholly unsecured creditor of iHeart, effectively standing

in the back of the line for repayment. It therefore made no sense to tie the interest

rate on the first $1.0 billion owed under the Revolving Note to the relatively

modest rates on the CCWH Senior Notes. Notably, those notes are guaranteed by

Clear Channel itself, and therefore do not reflect iHeart’s creditworthiness (or lack

                                         18
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 587 of 689



thereof). Rather, iHeart’s own various debt instruments presently trade at rates

reflecting a per annum interest rate many times higher than the 9.3% default rate

being paid under the Second Amendment. In view of iHeart’s precarious financial

condition, Clear Channel’s unsecured position, and the sheer size of the debt

outstanding on the Revolving Note, a fair interest rate on any part of the Revolving

Note balance would have to be far in excess of the rate on the CCWH Senior

Notes.

        55.   The Average Yield-to-Maturity rate provided for in the Second

Amendment had also become unreasonably low in view of the 20% cap. As of late

November 2017, as noted above, the yield-to-maturity on the relevant reference

note was in excess of 180%.4 The same note traded at a yield-to-maturity of

approximately 12% when the Second Amendment was entered. The astronomical

rise in the note’s yield reflects the market’s recognition of iHeart’s deteriorating

financial condition, which has rendered the 20% cap in the Second Amendment

irrational. The chart below depicts the rise in the yield-to-maturity on iHeart’s

6.875% Senior Debentures due 2018 from the entry of the Second Amendment on




4
    Indeed, now, in December 2017, it trades at approximately 316%.


                                         19
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 588 of 689



October 23, 2013 to the December 29, 2017 date of this Complaint:




      56.    Any fair rate of interest on the outstanding balance over $1 billion (or

to be applied in the event of iHeart falling below the required liquidity ratio) would

have to be far in excess of the 20% provided for in the Second Amendment.

      57.    Any properly functioning and independent board of directors would

have seized the opportunity of the Revolving Note’s approaching maturity date,

and iHeart’s need to extend the Revolving Note, to secure a fair interest rate and

terms for Clear Channel and its minority, unaffiliated stockholders. The Clear

Channel Board, however, wholly failed to leverage its bargaining position, instead

agreeing to an extension of the Revolving Note on terms even more favorable to

iHeart than under the Second Amendment.

      58.    On November 29, 2017, with the approval of the Clear Channel

Board, the Company entered the Third Amendment to the Revolving Note,

                                         20
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 589 of 689



extending the maturity date of the Revolving Note from December 15, 2017 to

May 15, 2019. The Third Amendment altered the default rate on the first $1

billion outstanding on the Revolving Note to a flat 9.3% per annum, effectively

freezing in place the existing rate prior to the Third Amendment. Thus, not only

did the Clear Channel Board fail to negotiate for the substantial increase in the

default rate on the Revolving Note demanded by iHeart’s continued financial

deterioration, it actually agreed to lock the existing rate in place, denying Clear

Channel the benefit of any further increases.       The Third Amendment also

preserved the pre-existing method of calculating the Average Yield-to-Maturity

rate, including the 20% cap, despite the fact that the yield on the relevant 2018

reference note has grown completely out of proportion with the 20% cap. As noted

above, the relevant 2018 reference note currently trades at a yield of greater than

316%.

      59.   Unsurprisingly, Clear Channel’s announcement of the Third

Amendment, filed on Form 8-K with the SEC on December 1, 2017, provides no

indication that Clear Channel or the Board retained any independent advisors in

connection with the Company’s agreement to the Third Amendment. Indeed, the

Company’s public statements provide no indication that Clear Channel or the

Board conducted any fresh analysis of iHeart’s creditworthiness or took any other




                                        21
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 590 of 689



steps to determine what would be a fair interest rate for the Revolving Note given

iHeart’s deteriorating financial condition.

        60.   In sum, the interest rates established by the Third Amendment are not

merely commercially unreasonable and below what an independent bargaining

party would accept in an arm’s-length negotiation—they are commercially

unconscionable.      The Clear Channel Board’s decision to enter the Third

Amendment can only be explained as the result of the Board’s domination by the

Control Group Defendants, who are continuing to use iHeart’s Revolving Note

with Clear Channel as a source of cash to prop up iHeart, without regard for the

interests of Clear Channel’s unaffiliated public stockholders.

II.     DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
        61.   Plaintiff brings this action derivatively to redress injuries suffered by

the Company as a direct result of the breaches of fiduciary duties alleged herein.

        62.   Plaintiff has owned Clear Channel Class A common stock

continuously during the wrongful course of conduct by the Control Group

Defendants and the Individual Defendants alleged herein, and continues to hold

Clear Channel Class A common stock.

        63.   Plaintiff will fairly and adequately represent the interests of Clear

Channel and its stockholders in enforcing and prosecuting their rights and has

retained counsel competent and experienced in stockholder derivative litigation.


                                          22
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 591 of 689



      64.    Plaintiff has not made a demand on the Clear Channel Board to bring

suit because any demand would be futile and is therefore excused.

      65.    As of the date of the filing of this Complaint, the Clear Channel Board

consisted of seven directors. At least five of these directors suffer from conflicts of

interest and divided loyalties with respect to evaluating whether to challenge a

transaction like the Third Amendment, which directly inures to the benefit of

iHeart.

             a.     Hendrix is a Managing Director of Bain and also serves
                    on the boards of iHC, iHM and iHeartMedia Capital.
                    Bain, along with THL, control iHC, which is the direct
                    beneficiary of the Third Amendment.

             b.     Jones is a Managing Director at THL. THL, along with
                    Bain, control IHC, which is the direct beneficiary of the
                    Third Amendment.

             c.     Piedrahita is a Principal at THL. Thus, Piedrahita
                    suffers the same incapacitating conflict as his THL
                    colleague Jones.

             d.     Pittman is Executive Chairman and CEO of iHC, which
                    is the direct beneficiary of the Third Amendment.

             e.     Sabine is an Executive Vice President at Bain. Thus,
                    Sabine suffers the same incapacitating conflict as her
                    Bain colleague Hendrix.

      66.    Thus, a majority of the Clear Channel Board could not disinterestedly

and independently consider a demand to prosecute the claims alleged herein.

      67.    Accordingly, demand on the Clear Channel Board is excused as futile.

                                          23
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 592 of 689




                           COUNT I
         DERIVATIVE CLAIM AGAINST THE CONTROL GROUP
          DEFENDANTS FOR BREACH OF FIDUCIARY DUTY

      68.    Plaintiff incorporates by reference and realleges each and every

allegation above, as though fully set forth herein.

      69.    The Control Group Defendants (i.e., iHC, iHM, Bain and THL), as

Clear Channel’s controlling stockholders, owe fiduciary duties to the Company and

its stockholders. As such, the Control Group Defendants owe Clear Channel the

highest duties of due care and loyalty.

      70.    The Control Group Defendants breached their fiduciary duties by

exploiting their position of control to require Clear Channel to enter the Third

Amendment on terms unfair to the Company.

      71.    As a result of the actions of the Control Group Defendants, the

Company has been and will be damaged.

      72.    Plaintiff has no adequate remedy at law.




                                          24
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 593 of 689




                        COUNT II
   DERIVATIVE CLAIM AGAINST THE INDIVIDUAL DEFENDANTS
              FOR BREACH OF FIDUCIARY DUTY

      73.    Plaintiff incorporates by reference and realleges each and every

allegation above, as though fully set forth herein.

      74.    The Individual Defendants, as current directors of Clear Channel, are

fiduciaries of the Company and its stockholders. As such, they owe the Company

the highest duties of due care and loyalty.

      75.    The Individual Defendants have breached their duty of loyalty by

approving the unfair Third Amendment and elevating the interests of iHC, iHM,

Bain and THL over the interests of Clear Channel and the Company’s minority,

unaffiliated stockholders.

      76.    Among other things, as a result of the actions of the Individual

Defendants described herein, Clear Channel has been and will be deprived of

tens—if not hundreds—of millions of dollars in interest payments that would have

been paid to the Company had the Third Amendment reflected commercially

reasonable terms.

      77.    Also as a result of the actions of the Individual Defendants, the

Company has been exposed to massive loss in the event iHeart declares bankruptcy

or becomes insolvent.

      78.    Plaintiff has no adequate remedy at law.

                                          25
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 594 of 689




                        COUNT III
   DERIVATIVE CLAIM AGAINST THE INDIVIDUAL DEFENDANTS
             FOR WASTE OF CORPORATE ASSETS

      79.    Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

       80. The unreasonably low interest rates established by the Third

Amendment are tantamount to a disguised gift of corporate value from Clear

Channel to iHeart.

       81. The terms of the Third Amendment could not have been agreed to in

good faith and represent a waste of corporate assets by the Individual Defendants.

       82. As a result of these actions by the Individual Defendants, the

Company has been and will be damaged.

       83. Plaintiff has no adequate remedy at law.

                          COUNT IV
        DERIVATIVE CLAIM AGAINST THE CONTROL GROUP
             DEFENDANTS FOR UNJUST ENRICHMENT

       84. Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

       85. The Control Group Defendants were and will continue to be unjustly

enriched as a result of the unfairly favorable terms of the Third Amendment.

       86. It would be unconscionable for the Control Group Defendants to

retain the illicit benefits of the Third Amendment.

                                         26
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 595 of 689



      87. As a result of the actions of the Control Group Defendants, the

Company has been and will continue to be damaged.

      88. Plaintiff has no adequate remedy at law.

                           RELIEF REQUESTED
     WHEREFORE, Plaintiff demands judgment as follows:

     a)    Declaring that a demand upon the Clear Channel Board would be
           futile and is therefore excused;

     b)    Declaring that the Defendants breached their fiduciary duties to the
           Company;

     c)    Modifying the Third Amendment to bear a commercially reasonable
           rate of interest;

     d)    Ordering the immediate disgorgement of all profits, benefits and other
           compensation obtained by Defendants as a result of their breaches of
           fiduciary duties;

     e)    Awarding damages, together with pre- and post-judgment interest;

     f)    Awarding Plaintiff the costs and disbursements of this action,
           including attorneys’, accountants’, and experts’ fees; and

     g)    Awarding such other and further relief as is just and equitable.


                                            LABATON SUCHAROW LLP

                                            /s/ Ned Weinberger
OF COUNSEL:                                 Ned Weinberger (#5256)
Jeremy S. Friedman                          Thomas Curry (#5877)
Spencer Oster                               300 Delaware Ave., Suite 1340
David F.E. Tejtel                           Wilmington, DE 19801
FRIEDMAN OSTER & TEJTEL PLLC                (302) 573-2540
240 East 79th Street, Suite A
New York, NY 10075
(888) 529-1108
                                       27
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 596 of 689



                                         GRANT & EISENHOFER P.A.

                                         /s/ Michael J. Barry
                                         Jay W. Eisenhofer (#2864)
                                         Michael J. Barry (#4368)
                                         Mary S. Thomas (#5072)
                                         123 Justison Street
                                         Wilmington, DE 19801
                                         Telephone: (302) 622-7000

                                         Counsel for Plaintiff
Dated: December 29, 2017




                                    28
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 597 of 689




                    Exhibit M
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 598 of 689
                                                EFiled: Aug 27 2018 10:22AM EDT
                                                Transaction ID 62384026
                                                Case No. 2018-0633-
   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


GAMCO ASSET MANAGEMENT, INC.,
on its own behalf and on behalf of all
similarly situated outside shareholders of
Clear Channel Outdoor Holdings, Inc.,

                  Plaintiff,                  C.A. No. ______

            v.

BLAIR HENDRIX, DOUGLAS L. JACOBS,
DANIEL G. JONES, PAUL KEGLEVIC,
VINCENTE PIEDRAHITA, ROBERT W.
PITTMAN, OLIVIA SABINE, DALE W.
TREMBLAY, BAIN CAPITAL PARTNERS,
LLC, and THOMAS H. LEE PARTNERS, L.P.,

                  Defendants.


                 VERIFIED CLASS ACTION COMPLAINT
        Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 599 of 689




                                            TABLE OF CONTENTS

I.        INTRODUCTION ...........................................................................................2 

          A.      Overview of the Intercompany Agreements .........................................3 

          B.      Overview of the Intercompany Note Committee ..................................6 

          C.      Overview of the iHeart Entities’ End-Stage Financial Crisis ...............7 

          D.      Overview of Defendants’ Wrongdoing .................................................9 

          E.      Overview of GAMCO’s Causes of Action .........................................12 

          F.      GAMCO’s Prior Litigation .................................................................14 

II.       THE PARTIES AND NON-PARTIES ...........................................................15 

          A.      Plaintiff GAMCO ................................................................................15 

          B.      The Clear Channel Board Defendants.................................................19 

          C.      The Intercompany Note Committee Defendants ................................22 

          D.      The Private Equity Defendants ...........................................................22 

          E.      Non-Party Clear Channel ....................................................................23 

          F.      Non-Party iHeartMedia .......................................................................24 

          G.      Non-Party iHeartCommunications ......................................................25 

III.      BACKROUND FACTS ................................................................................25 

          A.      iHeartCommunications’ Control over Clear Channel .........................25 

                  1.       The Intercompany Agreements and Revolving Note ...............25 

                  2.       December 2017 Expiration Date for Revolving Note ..............30 

          B.      iHeartCommunications’ Post-LBO Financial Problems .....................31 

                  1.       The Highly-Leveraged 2009 LBO ............................................31 

                  2.       The Post-LBO Financial Crisis .................................................31 

                                                         i
       Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 600 of 689



         C.      The 2013 Settlement............................................................................33 

         D.      The Post-2013 Settlement Revolving Note Balance ...........................41 

         E.      Clear Channel’s 2016 Transactions for iHeartCommunications’
                 Benefit .................................................................................................42 

         F.      GAMCO’s 2016 Litigation .................................................................44 

IV.      the iHEART ENTITIES’ PROGRESSION INTO BANKRUPTCY ............46 

         A.      The iHeart Entities’ Continued Financial Losses ...............................46 

         B.      The iHeart Entities’ Record Financial Loses in 2017 .........................46 

         C.      The Escalating Revolving Note Balance in 2017 ...............................47 

         D.      The iHeart Entities’ Failed 2017 Debt Restructuring Offers ..............50 

         E.      Doubts About iHeartCommunications as a Going Concern ...............52 

         F.      The Creditors’ Proposal for a Pre-Packaged Bankruptcy ...................54 

         G.      The February 1, 2018 Missed Interest Payment .................................56 

V.       THE INTERCOMPANY NOTE COMMITtEE AND the BOARD FAIL TO
         EFFECT REPAYMENT ...............................................................................57 

         A.      The Intercompany Note Committee Fails to Demand
                 Repayment ...........................................................................................57 

         B.      The Board Permits the Revolving Note to Be Extended ....................63 

         C.      The Board Fails to Demand Repayment After the Liquidity
                 Ratio Trigger is Reached .....................................................................65 

         D.      Permitting the Revolving Note Balance to Remain Outstanding
                 was a Breach of Fiduciary Duty ..........................................................66 

VI.      CLASS ACTION ALLEGATIONS ..............................................................68 

VII.  CLAIMS FOR RELIEF .................................................................................71 

                          COUNT I Breach of Fiduciary Duty Against the
                              Intercompany Note Committee Defendants ...................71 
                                                          -ii-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 601 of 689



                        COUNT II Breach of Fiduciary Duty Against the Board
                            Defendants ......................................................................73 

                        COUNT III Breach of Fiduciary Duty Against the Board
                            Defendants ......................................................................74 

                        COUNT IV Breach of Fiduciary Duty Against the
                            Private Equity Defendants ..............................................75 

                        COUNT IV Aiding and Abetting Breach of Fiduciary
                            Duty Directly Against the Private Equity
                            Defendants ......................................................................76 

VIII.  PRAYER FOR RELIEF ................................................................................77 




                                                    -iii-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 602 of 689



         Plaintiff GAMCO Asset Management Inc. (“GAMCO”) brings this Verified

Class Action Complaint (the “Complaint”) on behalf of itself and a proposed class

of minority shareholders (the “Minority Shareholders”) of Clear Channel Outdoor

Holdings, Inc. (“Clear Channel” or the “Company”) from November 8, 2017 to

March 14, 2018 (the “Class”), who were at all relevant times unaffiliated with

either         Clear   Channel’s    direct    parent,   iHeartCommunications,       Inc.

(“iHeartCommunications”), or the Company’s indirect parent, iHeartMedia, Inc.

(“iHMedia,” together with iHeartCommunications, the “iHeart Entities”).

         GAMCO brings the Complaint on behalf of the Class against the:

         (i)      Members of Clear Channel’s board of directors as of November
                  29, 2017 (the “Board” or “Board Defendants”);
         (ii)     Members of the purportedly independent special committee of
                  the Board as of November 8, 2017 that was created in 2013 (the
                  “Intercompany Note Committee” or “Intercompany Note
                  Committee Defendants”) to control the balance owed to Clear
                  Channel on an intercompany revolving note (the “Revolving
                  Note”) by iHeartCommunications; and
         (iii)    iHeart Entities’ private equity sponsors and majority owners as
                  of November 8, 2017, Bain Capital Partners, LLC (“Bain”) and
                  Thomas H. Lee Partners, L.P. (“THL, together with Bain, the
                  “Private Equity Defendants”) by virtue of a 2008 leveraged
                  buy-out (the “LBO”) to take control of the iHeart Entities.

         The Complaint’s allegations are based on GAMCO’s personal knowledge

regarding its own acts, and upon information and belief as to all other matters,

gathered from public filings by Clear Channel, from public reports and news

articles, and from Clear Channel’s board materials from 2015-2016.
                                             -1-
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 603 of 689




I.     INTRODUCTION
       1.    Plaintiff GAMCO, together with its affiliated investment funds, is the

second-largest Minority Shareholder of Clear Channel, owning 9.7 percent of Clear

Channel’s Class A common stock and 1.3 percent of the Company’s outstanding

common stock overall.1 GAMCO brings this class action on behalf of itself and

Clear Channel’s other Minority Shareholders based on separate breaches of

fiduciary duty by the Intercompany Note Committee and Board Defendants in

November 2017 for failure to employ contractual rights respectively available to

those Defendants to ensure repayment on the Revolving Note and to declare a pro

rata dividend to Clear Channel shareholders, including Minority Shareholders.

       2.    Exercising the contractual rights available to the Intercompany Note

Committee and Board Defendants would have avoided the virtual certainty that the

unsecured Revolving Note balance (Clear Channel’s single biggest asset) and

Minority Shareholders’ interest in the note would become impaired or wholly

uncollectable when the iHeart Entities inevitably filed their long-anticipated

bankruptcy petition – which ultimately occurred on March 14, 2018 (the “iHeart

Bankruptcy”).

       3.    Instead, the Intercompany Note Committee and Board Defendants did

1
  JPMorgan Chase & Co. is Clear Channel’s largest minority shareholder, owning
slightly more common stock than GAMCO (11.5 percent of Class A common
stock and 1.5 percent of all outstanding stock overall).

                                        -2-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 604 of 689



nothing, choosing to fiddle while Rome burned.           By doing nothing, these

Defendants continued to favor the increasingly unsalvageable interests of the

iHeart Entities (which were majority owned and controlled by the Private Equity

Defendants) in breach of their fiduciary duties to Minority Shareholders, thereby

costing Minority Shareholders at least $89.7 million to $108.2 million.

      A.    Overview of the Intercompany Agreements
      4.    Clear Channel is a profitable publicly-traded company that – through

both domestic and international divisions – operates more than 650,000 outdoor

advertising displays worldwide, in over 35 countries on five continents, and

including 43 of the 50 largest markets in the United States.        This generates

significant revenue, including approximately $2.591 billion in 2017 alone.

      5.    iHeartCommunications is the controlling shareholder of Clear

Channel through its ownership of 89.5 percent of Clear Channel’s total outstanding

common stock and its control of 99 percent of the voting power of the Company.

This control of Clear Channel stems from a public offering in November 2005 (the

“IPO”), pursuant to which iHeartCommunications’ predecessor sold approximately

10 percent of Clear Channel while retaining ownership and voting control.

      6.    In connection with the IPO, Clear Channel was forced to enter into




                                        -3-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 605 of 689



certain onerous intercompany agreements (the “Intercompany Agreements”)2 that

have continually hindered Clear Channel’s growth, business opportunities, and

access to its own cash. Among these Intercompany Agreements is a Corporate

Services Agreement which contains a cash management arrangement that requires

Clear Channel’s daily unspent cash from domestic operations to be “swept” to

iHeartCommunications and recorded as the balance on the Revolving Note.

      7.     Under this arrangement, Clear Channel has no access to or ability to

utilize the cash that is diverted daily to iHeartCommunications.          Indeed,

iHeartCommunications is not even required by the Corporate Services Agreement

or Revolving Note to provide Clear Channel with funds to finance its working

capital or other cash requirements. Moreover, in the limited instances when Clear

Channel does have access to its own cash – for example, daily before it is swept –

its authority to use such cash is severely restricted.

      8.     However, prior to the iHeart Entities’ Bankruptcy, Clear Channel, by

decision of its board, did have the right under the Revolving Note to demand

repayment of some or all of the outstanding balance at any time and to

simultaneously declare a dividend to shareholders. While there were certainly

restrictions on what else it could do to escape the Intercompany Agreements and

2
 The Intercompany Agreements include, among other things, a Master Agreement,
Corporate Services Agreement, Employee Matters Agreement, Tax Matters
Agreement and Trademark License Agreement.

                                           -4-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 606 of 689



cash management agreement, Clear Channel, through the Board, was at least

permitted to make a demand and dividend.

      9.    This demand feature of the Revolving Note and the authority to

declare dividends, two of the few prerogatives reserved for the Board by the

Intercompany Agreements, were the means by which the Board could moderate the

impact of the cash management arrangement. If the demand feature was employed

in concert with the Company’s authority to issue dividends – once again, one of the

few uses of cash permitted to Clear Channel – it could protect Minority

Shareholders by distributing Clear Channel’s inaccessible cash directly to them.

      10.   Significantly, the demand feature could be employed at any time,

including upon the expiration of the Revolving Note. By its terms, the Revolving

Note had an expiration date of December 15, 2017, at which time “the outstanding

principal balance . . . and all interest accrued and unpaid thereon [would] be due

and payable.”

      11.   Accordingly, as of the December 15, 2017 expiration date of the

Revolving Note, iHeartCommunications was immediately required to repay the

Revolving Note balance and the Board would have had the ability to dividend the

proceeds of the repayment to shareholders. Thus, even if the underlying cash

management arrangement stayed in place and Clear Channel’s cash would

otherwise be re-swept, the Board could avoid the sweep declaring a dividend.

                                        -5-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 607 of 689




      B.      Overview of the Intercompany Note Committee
      12.     The Intercompany Agreements and Revolving Note had been harmful

to Clear Channel since inception and, consequently, were a constant source of

consternation for Minority Shareholders. In this regard, in March 2012, two small

shareholders initiated derivative litigation alleging, among other things, that the

then-board breached its fiduciary duty to the Company and its Minority

Shareholders by allowing Clear Channel to extend the maturity date of the

Revolving Note to December 2015, when it was otherwise set to expire in 2009

(the “2012 Litigation”).

      13.     Because of, among other things, the restriction on the rights of Clear

Channel to access its own cash under the Intercompany Agreements and the

corresponding difficulty in proving the Minority Shareholders were harmed by the

2009 renewal, in September 2013, the plaintiffs agreed to a settlement (the “2013

Settlement”) that ostensibly offered Clear Channel some forward-looking

protection from the escalating Intercompany Note Balance and created a procedure

(purportedly independent from the Board) through which Minority Shareholders

could receive their pro rata portion if the outstanding balance reached certain

thresholds.

      14.     Specifically, the 2013 Settlement required Clear Channel to make a

one-time $200 million repayment demand to iHeartCommunications and


                                         -6-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 608 of 689



immediately to declare a pro rata dividend of those proceeds to Company

shareholders. Significantly, in addition, the Board was required to establish the

Intercompany Note Committee “for the specific purpose of monitoring the Note.”

      15.    Essentially, the Intercompany Note Committee was created to protect

Minority Shareholders from harm to them from the one-sided cash-management

arrangement with iHeartCommunications and the resulting constantly escalating

Revolving Note balance. The 2013 Settlement required Clear Channel to issue

monthly reports to the Intercompany Note Committee setting forth, among other

things, the Revolving Note balance compared to certain of iHeartCommunications’

financial indicators, such as liquidity, and, if certain thresholds were reached, the

Intercompany Note Committee was authorized to demand payment in whole or

part on the outstanding balance on the Revolving Note, provided it declared

simultaneous dividends to shareholders.

      16.    In other words, if, for example, the Revolving Note Balance reached a

certain ratio of iHeartCommunications’ liquidity (the “Liquidity Trigger Ratio”),

Minority Shareholders were ostensibly protected by the Intercompany Note

Committee’s authority to demand repayment and declare a dividend.

      C.     Overview of the iHeart Entities’ End-Stage Financial Crisis
      17.    Unfortunately, as it had before the 2012 Litigation, following the 2013

Settlement, the iHeart Entities’ financial condition continued to grow progressively


                                          -7-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 609 of 689



worse. These entities simply could not service the more than $20 billion in

suffocating debt loaded onto them in the 2008 LBO by the Private Equity

Defendants. Indeed, the iHeart Entities lost billions of dollars from 2013 to 2017,

to the point that bankruptcy became a virtual certainty.

      18.    The iHeart Entities’ years-long financial crisis came to a head in 2017.

The companies suffered record losses in 2017, and, beginning no later than March

2017, the iHeart Entities repeatedly and unsuccessfully attempted to negotiate a

restructuring of billions of dollars in debt held by senior creditors. In this regard,

iHeartCommunications made numerous debt exchange offers, each of which was

rejected by senior lenders and almost uniformly met with counter-proposals

offering pre-packaged bankruptcy options that would impair unsecured creditors

such as Clear Channel.

      19.    By the fourth quarter of 2017, the iHeart Entities Bankruptcy had

become virtually inevitable – it was just a question of when. Indeed, on November

8, 2017, iHeartMedia acknowledged as much in a filing with the Securities and

Exchange Commission (the “SEC”), admitting “there [was] substantial doubt as to

[iHeartCommunications’] ability to continue as a going concern for a period of 12

months following November 8, 2017.”




                                         -8-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 610 of 689




      D.     Overview of Defendants’ Wrongdoing
      20.    Against the backdrop of the iHeart Entities’ end-stage financial crisis,

also on November 8, 2017, Clear Channel announced that for the first time that the

Liquidity Trigger Ratio had been reached under the 2013 Settlement that gave the

Intercompany Note Committee “the right pursuant to the terms of the settlement of

the derivative litigation filed by our stockholders regarding the [Revolving Note] . .

. to make a demand on the [note].”

      21.    In the same filing, the Company further announced that “[i]f future

demands are made in accordance with the terms of the committee charter or if our

board of directors makes a demand, we will declare a simultaneous dividend equal

to the amount so demanded, which would further reduce the amount of the

[balance on the Revolving Note].”

      22.    In short, as of November 8, 2017, the iHeart Entities’ restructuring

negotiations with senior lenders had failed, iHeartMedia acknowledged that the

iHeart Entities lacked the liquidity to continue as a going concern, and Clear

Channel announced the Intercompany Note Committee had authority to demand

repayment on the Revolving Note and declare a dividend. Clear Channel also

acknowledged again the Board’s general contractual right to demand repayment

and to declare a dividend.

      23.    Notably, during the same approximate time frame (December 15,


                                         -9-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 611 of 689



2017), the Revolving Note was set to expire and become due and payable to Clear

Channel by its own terms, thereby giving the Board yet another option to achieve

repayment and dividend the proceeds to shareholders, including the Minority

Shareholders.

      24.   Remarkably, in the face of the iHeart Entities’ imminent bankruptcy,

neither the Intercompany Note Committee – created for the express purpose of

monitoring the Revolving Note balance to protect Clear Channel and Minority

Shareholders as part of the 2013 Settlement – nor the Board exercised options

starting in November 2017 to ensure the repayment of the $1.051 billion then

outstanding on the Revolving Note.

      25.   Specifically:

      ●     As of November 8, 2017, the Intercompany Note Committee
            had 30 days to demand partial or full repayment of the
            Revolving Note based on authority created by the 2013
            Settlement that vested when the balance reached a triggering
            ratio tied to iHeartCommunications’ liquidity;

      ●     Leading up to and as of December 15, 2017, the Board had the
            option to let the Revolving Note expire by its own terms, at
            which time the outstanding principal balance and all interest
            accrued and unpaid would have become due and payable
            without any additional action by Clear Channel; and

      ●     Even after the Intercompany Note Committee’s option to
            demand repayment expired (if indeed it did) and the Board
            permitted the Company to extend the term of the Revolving
            Note, the Board maintained its general right until the date of the
            iHeart Bankruptcy to demand repayment and declare a
            dividend.
                                       -10-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 612 of 689




      26.     Instead of employing the foregoing options that would have protected

Minority Shareholders of Clear Channel and insured value for the imperiled

Revolving Note balance, the Intercompany Note Committee and the Board – of

which five of the eight members were interested directors affiliated with the iHeart

Entities or Private Equity Defendants – decided to follow the years-long pattern of

elevating the interests of the iHeart Entities, and by extension the Private Equity

Defendants, above those of Minority Shareholders. And they did so with the full

knowledge that Clear Channel and its Minority Shareholders would invariably

receive less value on the Revolving Note balance once the iHeart Entities declared

bankruptcy.

      27.     Finally, even after the Intercompany Note Committee and Board

failed to utilize their contractual options to demand repayment or let the Revolving

Note expire, respectively, and to effectuate a dividend, the Board continued to fail

to exercise the Revolving Note’s general right to make a repayment demand and to

declare a dividend until the iHeart Entities declared bankruptcy in March 2018,

even though the threshold negotiated in the 2013 Settlement had been reached and

the Board knew the iHeart Entities were mere months from bankruptcy.




                                       -11-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 613 of 689




      E.    Overview of GAMCO’s Causes of Action
      28.   On May 3, 2018, Clear Channel filed its annual report for 2017 (the

“2017 Form 10-K”) in which it stated that the Company “did not expect . . . to

recover all of the amounts owed to us under the [Revolving] Note upon the

implementation of any plan of reorganization that is ultimately accepted by the

requisite creditors and approved by the Bankruptcy Court.” Instead, the Company

placed “management's best estimate of the cash settlement amount of the note” at

$212 million and, as a result, revealed it had taken an $855 million fourth-quarter

2017 loss on the Revolving Note (which was $1.067 billion at year-end 2017).

Currently, management estimates the recoverable amount at an even lower $154.8

million.

      29.   Put another way, had the Intercompany Note Committee or the Board

exercised their contractual rights to demand repayment of the Revolving Note and

to declare an immediate dividend to shareholders, Minority Shareholders may have

received as much as $108.7 million in cash. By contrast, even in the unlikely event

that Clear Channel chooses to dividend the amount it recovers on the Revolving

Note as an unsecured creditor of iHeartCommunications, Minority Shareholders

will recover only approximately $16.2 million.

      30.   Accordingly, for the reasons set forth above and in more detail below,

by this Complaint, GAMCO, as the second-largest minority shareholder of Clear


                                       -12-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 614 of 689



Channel, brings claims on its own behalf and on behalf of the Class of Minority

Shareholders against:

      ●     The Intercompany Note Committee Defendants for breach of
            fiduciary duty for failure to make a repayment demand on the
            Revolving Note, as authorized by the 2013 Settlement, which
            would have been accompanied by a dividend to Minority
            Shareholders;

      ●     The Board Defendants for breach of fiduciary duty for
            permitting Clear Channel to renew and extend the Revolving
            Note rather than letting it expire and declaring a dividend to
            Minority Shareholders;

      ●     The Board Defendants for breach of fiduciary duty for failing to
            exercise Clear Channel’s contractual right to demand repayment
            and dividend the proceeds to shareholders up to the time of the
            iHeart Bankruptcy in March 2018;

      ●     The Private Equity Defendants, as indirect controlling
            shareholders, for breach of fiduciary duty for failure to direct
            the Board to let the Revolving Note expire and/or to demand
            repayment and declare a dividend to protect the interests of
            Minority Shareholders; and

      ●     The Private Equity Defendants for aiding and abetting the
            breaches of fiduciary duty to Minority Shareholders by the
            Intercompany Note Committee and Board.

      31.   GAMCO brings these claims on behalf of a proposed class defined as:

            All persons or entities that held Class A common shares of
            Clear Channel from November 8, 2017 to March 14, 2018 (the
            “Class Period”), excluding any: (i) director, officer or employee
            of Clear Channel; (ii) indirect or direct parent, subsidiary or
            affiliate of Clear Channel; and (iii) director, officer or employee
            of any indirect or direct parent, subsidiary or affiliate of Clear
            Channel.

                                       -13-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 615 of 689



      32.   The breaches of fiduciary duty and acts of aiding and abetting by

Defendants caused damage to GAMCO and the Class of Minority Shareholders in

an amount to be determined at trial.

      F.    GAMCO’s Prior Litigation
      33.   As set forth below in Sections II.A and III.F, in 2016 GAMCO filed a

derivative action on behalf of Clear Channel (the “2016 Litigation”) against many

of these same Defendants claiming breaches of fiduciary duty for, among other

things, failure to effectuate repayment of the Revolving Note and a declare a

dividend.

      34.   This Court dismissed that action, holding that it was barred by the

2013 Settlement because GAMCO had not alleged new circumstances to take the

new claims outside the settlement and had not alleged the Board’s failure to act

within the framework of the 2013 Settlement. This is no longer the case. Now the

Liquidity Trigger Ratio has been reached and neither the Board nor the

Intercompany Note Committee demanded repayment.            Moreover, this Court

acknowledged there could be circumstances – presumably an end-stage financial

crisis at iHeartCommunications of the type that occurred here – that would require

the Board to demand repayment and declare a dividend, even where the triggers




                                       -14-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 616 of 689



had not be reached.3

II.     THE PARTIES AND NON-PARTIES

        A.    Plaintiff GAMCO

        35.   Plaintiff GAMCO is a Delaware corporation that provides investment

advisory services to open and closed-end funds, institutional and private wealth

management investors, and investment partnerships. GAMCO, along with certain

of its affiliates, is the second-largest minority stockholder of Clear Channel, was a

Minority Shareholder stockholder at all times during the Class Period, and intends

to continue to hold Company stock through the resolution of this action.

        36.   The current action is not the first act undertaken by GAMCO on

behalf of Minority Shareholders based on concerns about Clear Channel and its

board’s inability or unwillingness to act in accordance with the best interests of


3
  In addition, the instant case is not the only one currently pending related to the
Revolving Note. On December 29, 2017, another stockholder of Clear Channel
filed a derivative lawsuit in the Court of Chancery of the State of Delaware,
captioned Norfolk County Retirement System, v. iHeartMedia, Inc., et al., C.A. No.
2017-0930-JRS. However, that case complains only about the Revolving Note
being renewed at a purportedly below market interest rate. The Norfolk plaintiff
does not complaint about the fact that the renewal occurred. By contrast, here
GAMCO brings a class action on behalf of Minority Shareholders that – given
iHeartCommunications’ financial condition – the note should not have been
renewed by the Board at any price. Oral argument on the motion to dismiss in
Norfolk is scheduled for September 20, 2018.



                                        -15-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 617 of 689



Minority shareholders, or indeed even the first litigation filed on behalf of Minority

Shareholders.

      37.    In December 2015, Clear Channel announced that an indirect, wholly-

owned subsidiary would offer $225 million in notes, the proceeds of which would

be used to fund a dividend to Clear Channel’s shareholders, including

iHeartCommunications. Suspecting that the notes offering was solely motivated

by iHeartCommunication’s constant liquidity needs, in late December 2015

GAMCO made a demand to the Board under Section 220 of the Delaware General

Corporation Law for documents concerning the offering.

      38.    Based on the contents of documents produced in response to the 220

Demand that revealed the Board had caused the Company to abandon its prior

growth strategy in favor of the notes offering and certain asset sales to provide

liquidity to iHeartCommunications, in May 2016 GAMCO filed a derivative

lawsuit (the “2016 Litigation”) for, among other things, the Board’s failure to

demand repayment on the Revolving Note and its approval of the transactions

solely designed to provide liquidity to iHeartCommunications.

      39.    On November 23, 2016, the Delaware Chancery Court dismissed

GAMCO’s 2016 Litigation. As in the 2012 Litigation brought by other Minority

Shareholders, the Court recognized “the corner into which the Intercompany

Agreements have painted the [Clear Channel] Board” and determined that there

                                        -16-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 618 of 689



was no “basis upon which GAMCO [could] establish that the Board has breached

its fiduciary duty by adhering to the carefully-negotiated governance and

monitoring provisions agreed to in the 2013 Settlement.”4 However, like in the

2012 Litigation, the court did recognize that “circumstances may arise that would

require the [Clear Channel] Board, in the proper exercise of its fiduciary duties, to

demand repayment of the Revolving Note even absent one of the liquidity triggers

being reached.”

         40.   On October 12, 2017, the Delaware Supreme Court affirmed the

dismissal of GAMCO’s 2016 Litigation, ruling that “the Court of Chancery

properly found that under the pled circumstances, which included the board acting

within the framework established by a forward-looking settlement agreement and

the company’s binding contractual obligations that strictly limited its ability to

use repaid funds, the complaint failed to state a claim for breach of fiduciary

duty.”

         41.   Significantly, after both the Delaware Chancery and Supreme Court

found that GAMCO did not plead a breach of fiduciary duty because the board

members were ostensibly acting within the framework of the 2013 Settlement, on

November 8, 2017, iHeartMedia announced that the liquidity trigger from the 2013

Settlement had been reached and the Intercompany Note Committee had authority

4
    Unless otherwise noted, emphasis in quoted materials herein is added.

                                         -17-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 619 of 689



to demand full repayment of the Revolving Note, to be followed by a dividend to

Clear Channel shareholders.

      42.    As set forth in this Complaint, GAMCO believes that when the

Intercompany Note Committee failed to make such a demand upon the liquidity

trigger and in the face of the iHeart Entities’ looming bankruptcy, neither the Board

nor the committee was working within the framework of the 2013 Settlement as

reasoned by the Delaware Chancery and Supreme Court.

      43.    Consequently, on November 21, 2017, GAMCO made a new demand

to the Board under Section 220 seeking documents sufficient to determine whether

the: (i) Intercompany Note Committee breached its fiduciary duty to Clear Channel

and Minority Shareholders by failing to exercise the demand provision under the

2013 Settlement; and (ii) Board was contemplating extending the maturity date on

the Revolving Note despite the fact that iHeartCommunications and iHeartMedia

were in negotiations with creditors that could result in a pre-packaged bankruptcy

or other outcome that could impair collectability of the note balance.

      44.    Clear Channel refused to produce any documents in response to this

demand, asserting that the fact the Intercompany Note Committee could have

exercised the demand provision pursuant to the 2013 Settlement did not mean that

it was a breach of fiduciary duty not to do so. Examining whether this was or




                                        -18-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 620 of 689



wasn’t a breach was precisely the function of GAMCO’s renewed Section 220

demand.

        45.   As of the date of this Complaint, GAMCO, along with certain of its

affiliates, owns 4,600,558 shares of Clear Channel’s publicly-traded Class A

common stock – constituting 9.7 percent of all outstanding Class A shares and 1.3

percent of all outstanding common shares.

        B.    The Clear Channel Board Defendants

        46.   Defendant Blair E. Hendrix became a member of the Board in 2008.

Defendant Hendrix has been employed by Defendant Bain since 2000. He is

currently a Managing Director of Bain and head of the firm’s Portfolio Group for

North    America.      Hendrix     also    currently   serves   as   a   director   of

iHeartCommunications and iHeartMedia.            Bain, along with THL, controls

iHeartMedia, which in turn controls iHeartCommunications, the counter-party on

the Revolving Note. As a Managing Director of Bain, and as a fiduciary for

iHeartMedia stockholders, Hendrix is conflicted. Clear Channel does not hold

Hendrix out as an independent director in its proxy filings.

        47.   Defendant Douglas L. Jacobs is an independent director who became

a member of the Board in 2010.

        48.   Defendant Daniel G. Jones became a member of the Board in 2008.

Defendant Jones has been employed by Defendant THL since 2007. Currently,

                                          -19-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 621 of 689



Jones is a Managing Director at THL and is part of the firm’s Strategic Resources

Group.      THL, along with Bain, controls iHeartMedia, which in turn controls

iHeartCommunications, the counter-party on the Revolving Note. As a Managing

Director of THL, Jones is conflicted. Clear Channel does not hold Jones out as an

independent director in its proxy filings.

      49.     Defendant Paul Keglevic is an independent director who became a

member of the Board since 2017.

      50.     Defendant Vicente Piedrahita became a member of the Board in 2014.

Defendant Piedrahita joined Defendant THL in March 2012 and is currently a

Principal in THL’s Strategic Resources Group. Prior to joining THL, Piedrahita

was employed by Clear Channel as the Director of Strategic Projects and

Initiatives. THL, along with Bain, controls iHeartMedia, which in turn controls

iHeartCommunications, the counter-party on the Revolving Note. As a Principal

of THL, Piedrahita is conflicted. Clear Channel does not hold Piedrahita out as an

independent director in its proxy filings.

      51.     Defendant Robert W. Pittman became the Executive Chairman of

Clear Channel’s Board in 2011 and Chief Executive Officer (“CEO”) of Clear

Channel in March 2015. Defendant Pittman was appointed CEO and director of

iHeartMedia and iHeartCommunications in 2011, Chairman of iHeartMedia and

iHeartCommunications in 2013, and Chairman and CEO of iHeartMedia Capital I,

                                         -20-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 622 of 689



LLC (“iHeartMedia Capital”) (the direct parent of iHeartCommunications and an

indirect wholly-owned subsidiary of iHeartMedia) in 2013. As an iHeartMedia

executive, Pittman served at the pleasure of the Private Equity Defendants.

Pittman owed fiduciary duties to Clear Channel, iHeartCommunications, and

iHeartMedia, thus making him incapable of independently evaluating any

transaction among the various entities. Clear Channel does not hold Pittman out as

an independent director in its proxy filings.

       52.   Defendant Olivia Sabine became a member of the Board in March

2015. Defendant Sabine has been employed by Defendant Bain since 2006 and is

currently an Executive Vice President.          Bain, along with THL, controls

iHeartMedia, which in turn controls iHeartCommunications, the counter-party on

the Revolving Note. As an Executive Vice President of Bain, Sabine is conflicted.

Clear Channel does not hold Sabine out as an independent director in its proxy

filings.

       53.   Defendant Dale W. Tremblay was an independent director, who

became an member of the Board in 2005.

       54.   Defendants Pittman, Piedrahita, Hendrix, Jones, Sabine, Tremblay,

Jacobs and Keglevic are collectively the Board and/or Board Defendants.




                                         -21-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 623 of 689




        C.    The Intercompany Note Committee Defendants

        55.   Pursuant to the terms of the 2013 Settlement, Defendants Tremblay,

Jacobs and Keglevic, as Clear Channel’s independent directors, collectively

comprised the Intercompany Note Committee as of November 2017 and are the

Intercompany Note Committee Defendants.

        D.    The Private Equity Defendants

        56.   Defendant Bain is a Massachusetts private equity fund.

        57.   Defendant THL is a Delaware limited partnership.

        58.   Prior to the iHeart Bankruptcy, and during November 2017, the

Private Equity Defendants together controlled and owned 65.6 percent of

iHeartMedia’s stock and controlled iHeartCommunications through their power to

elect more than half of iHeartCommunications’ directors and to appoint

management.

        59.   Prior to the iHeart Bankruptcy, the Private Equity Defendants and

iHeartCommunications were parties to an agreement through which affiliates of the

Private Equity Defendants provide management and financial advisory services to

iHeartCommunications. For the years 2015 and 2016, iHeartCommunications paid

the Private Equity Defendants’ affiliates $15.4 million and $15.3 million,

respectively, for such services and paid $11.4 million for the first nine months of

2017.

                                        -22-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 624 of 689




      E.     Non-Party Clear Channel

      60.    Clear Channel is a Delaware corporation that is among the largest

providers of outdoor advertising in the U.S. and worldwide.

      61.    As Clear Channel sets forth in numerous SEC filings and as detailed

below, iHeartCommunications has complete control over Clear Channel and its

operations through the Intercompany Agreements.               The public Minority

Shareholders of Clear Channel, including GAMCO, own approximately 73.7

percent of the Company’s Class A common shares and approximately 10.5 percent

of all outstanding common stock but, due to 315,000,000 Class B common shares

owned by iHeartCommunications either directly or through subsidiaries such as

Broader Media LLC (“Broader Media”),5 Minority Shareholders control less than 1

percent of the vote.

      62.    Clear Channel is the “Payee” counter-party to iHeartCommunications

on the Revolving Note, the balance of which is the result of the cash management

arrangement under which the Company’s domestic cash that is swept daily from


5
  In March 2016, iHeartCommunications initiated an action in Texas State Court
for declaratory judgment (the “Texas Litigation”) that successfully challenged
notices of default from certain senior noteholders claiming that its transfer of
100,000,000 shares of Class B Common Stock of Clear Channel to Broader Media
violated certain indenture covenants and accelerated its debt. GAMCO intervened
in the Texas Litigation to protect the interests of Clear Channel’s Minority
Shareholders.


                                       -23-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 625 of 689



the Company to iHeartCommunications. As of November 8, 2017, the balance due

from iHeartCommunications was $1.051 billion.

      63.   As of the close of business on November 8, 2017, Clear Channel’s

common stock closed at $3.95 per share, giving the Company a total market

capitalization of $1.428 billion and meaning the Revolving Note balance equaled

73.6 percent of Clear Channel’s market capitalization at November 8, 2017.

      F.    Non-Party iHeartMedia

      64.   iHeartMedia is an American mass media company incorporated under

the laws of Delaware and the indirect holding company of iHeartCommunications.

The Private Equity Defendants incorporated iHeartMedia in Delaware in 2007 for

the purposes of acquiring the business of iHeartCommunications, which they

accomplished through the 2008 LBO that resulted in their indirect control of

iHeartCommuncations through ownership of iHeartMedia.

      65.   Through      its   subsidiaries,   including   iHeartCommunications,

iHeartMedia owns and operates more than 850 radio stations in the U.S., making it

the largest owner and operator of radio stations in the nation, and owns an

extensive digital radio network.

      66.   Prior to the iHeart Bankruptcy, iHeartMedia’s stock was traded on the

Over-the-Counter Bulletin Board under the ticker symbol IHRT.

      67.   Prior to the iHeart Bankruptcy, the Private Equity Defendants owned

                                        -24-
       Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 626 of 689



65.6 percent of the outstanding common stock of iHeartMedia.

         G.    Non-Party iHeartCommunications

         68.   iHeartCommunications is an indirect wholly-owned subsidiary of

iHeartMedia incorporated under the laws of Texas.           Through their majority

ownership      of   iHeartMedia,   the   Private   Equity   Defendants   controlled

iHeartCommunications. iHeartCommunications owns approximately 89.5 percent

of Clear Channel’s outstanding shares, including more than 10,000,000 Class A

shares and, directly or through subsidiaries, 315,000,000 Class B shares.

iHeartCommunications controls approximately 99 percent of the total voting power

of the Company.

         69.   iHeartCommunications is not a public company and does not report

individual financial information to the SEC.

III.     BACKROUND FACTS

         A.    iHeartCommunications’ Control over Clear Channel

               1.    The Intercompany Agreements and Revolving Note

         70.   In November 2005, Clear Channel became a publicly traded company

through the IPO when iHeartCommunications’ predecessor sold 35.0 million

shares (more than 70 percent) of Clear Channel’s Class A Common Stock to public

investors.     However, the predecessor retained its majority ownership in Clear

Channel and, as of December 31, 2017, iHeartCommunications owns all


                                         -25-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 627 of 689



315,000,000 of Clear Channel’s outstanding shares of Class B Common Stock

(either directly or through its wholly-owned subsidiaries such as Broader Media)

and 10,726,917 shares of Clear Channel’s Class A Common Stock (through its

wholly-owned subsidiary CC Finco, LLC).

      71.    iHeartCommunications’        ownership      collectively     represents

approximately 89.5 percent of Clear Channel’s outstanding common shares of any

class and more than 99 percent of the voting power of the Company.

      72.    In connection with the IPO, Clear Channel was forced to enter into the

Intercompany Agreements governing the relationship between the entities that, in

essence, give iHeartCommunications total dominion and control over Clear

Channel.    The agreements provide for iHeartCommunications’ provision of

services to Clear Channel (in exchange for tens of millions of dollar in yearly fees)

and the allocation of employee benefit, tax, and other liabilities and obligations

attributable to Clear Channel’s operations.

      73.    Clear Channel’s annual report for 2017 acknowledges that the

Intercompany Agreements allow iHeartCommunications virtually total control of

Clear Channel:

             These agreements allow iHeartCommunications to retain
             control over many aspects of our operations. We are not
             able to terminate these agreements or amend them in a
             manner we deem more favorable so long as
             iHeartCommunications continues to own shares of our
             common stock representing more than 50% of the total
                                        -26-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 628 of 689



             voting power of our common stock.

      74.    Clear   Channel     also   acknowledges     the   extent     to   which

iHeartCommunications’ stock ownership allows it, under the Master Agreement, to

exercise control over every aspect of Clear Channel’s business, including the

election of directors and severe limitations on the Company’s disposition of assets,

potential mergers, or other corporate opportunities:

             As long as iHeartCommunications continues to own
             shares of our common stock representing more than 50%
             of the total voting power of our common stock, it will
             have the ability to direct the election of all members of
             our Board of Directors and, therefore, to exercise a
             controlling influence over our business and affairs,
             including any determinations with respect to mergers or
             other business combinations, our acquisition or
             disposition of assets, our incurrence of indebtedness, our
             issuance of any additional common stock or other equity
             securities, our repurchase or redemption of common
             stock or any preferred stock, if applicable, and our
             payment of dividends in certain situations.

      75.    In addition, the Master Agreement prevents Clear Channel from

taking any actions that would cause iHeartCommunications to default on any third-

party agreements, including credit agreements:

             [Clear Channel] acknowledges and agrees that it shall
             not. . . take any action or enter into any commitment or
             agreement that may reasonably be anticipated to result,
             with or without notice and with or without lapse of time
             or otherwise, in a contravention or event of default by
             [iHeartCommunications] of . . . any credit agreement or
             other       material     instrument      binding   upon
             [iHeartCommunications].
                                        -27-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 629 of 689



      76.   Clear Channel’s cash management sweep arrangement contained in

the Corporate Services Agreement similarly permits iHeartCommunications to

control Clear Channel. As set forth in Clear Channel’s annual report for 2006 (its

first annual report as a public company), pursuant to the Corporate Services

Agreement, all cash generated from Clear Channel’s domestic operations is swept

and comingled daily into iHeartCommunications’ accounts after Clear Channel

meets its accounts payable and payroll obligations:

            As part of the cash management services, on a daily
            basis, cash from our U.S. based operations is transferred
            to a concentration account maintained by us which is
            then transferred, or used to fund, our disbursement
            account. Our disbursement account is used to pay our
            accounts payable and payroll obligations. Any amount
            remaining in our concentration account after funding our
            disbursement      account      is     transferred      to
            [iHeartCommunications].

      77.   The amounts swept to iHeartCommunications are correspondingly

recorded as a receivable in the form of the balance due on the Revolving Note:

            INTER-COMPANY ARRANGEMENTS.          This Note evidences
            funds from time to time transferred to the Maker, for the
            Maker’s account, by Payee. It is contemplated that by
            reason of prepayments or adjustments hereon, there may
            be times when no indebtedness is owing hereunder; but
            notwithstanding such occurrences, this Note shall remain
            valid and shall be in full force and effect as to amounts
            from time to time owed by Maker to Payee under this
            Note subsequent to each such occurrence. The records of
            Maker shall be conclusive evidence, absent manifest
            error, of funds transferred by Payee to Maker that are
            evidenced hereby, the payments and other applications
                                       -28-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 630 of 689



             thereon and the outstanding unpaid amounts of principal
             thereof and accrued interest thereon.

      78.    The cash sweep from Clear Channel to iHeartCommunications

restricts the Company’s access to its own cash. iHeartCommunications is not

required to provide cash to fund Clear Channel’s operations and Clear Channel

cannot seek external sources of financing. One of the only controls Clear Channel

has under the cash management arrangement is a right to demand repayment. As

explained in its 2017 annual report:

             We do not have any material committed external sources
             of capital independent from iHeartCommunications, and
             iHeartCommunications is not required to provide us with
             funds to finance our working capital or other cash
             requirements. In addition, we have no access to the cash
             transferred from us to iHeartCommunications other than
             our       right     to     demand      payment        by
             iHeartCommunications of the amounts owed to us
             under the revolving promissory note.

      79.    By their terms, the Intercompany Agreements – along with the cash

management arrangement – are highly restrictive, largely preventing Clear

Channel’s access to its own cash and severely limiting its disposition of its cash

during the times it does have access.

      80.    For these reasons, the Revolving Note’s demand feature, one of the

few prerogatives reserved to Clear Channel by the Intercompany Agreements, is a

means by which the Company could, if left alone to do so by the iHeart Entities

and Private Equity Defendants, moderate the impact of the cash management
                                        -29-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 631 of 689



arrangement by using the Company’s authority to issue dividends – one of the few

permitted uses of cash by Clear Channel – to provide value to stockholders.

            2.     December 2017 Expiration Date for Revolving Note
      81.   The Revolving Note, by its terms, was set to expire on December 15,

2017, at which time, under its own terms, “the outstanding principal balance . . .

and all interest accrued and unpaid thereon [would] be due and payable.”

      82.    Significantly, while the Master Agreement and Corporate Services

Agreement will remain in place until such time as iHeartCommunications’

ownership of Clear Channel falls below 50 percent (putting aside any changes

made in the iHeart Bankruptcy, neither the Revolving Note nor the Corporate

Services Agreements (nor that Master Agreement or other Intercompany

Agreements) by their terms address whether the cash sweep arrangement and/or

the limitations on Clear Channel’s use of its own cash are intended to continue

after the expiration of the Revolving Note – the instrument through which the cash

sweep arrangement functions and is recorded.

      83.   Indeed, it is also unclear whether iHeartCommuncations’ use of Clear

Channel’s cash for its own purposes would survive expiration of the Revolving

Note – the instrument that records the “loan” balance.

      84.   In any case, the Board’s authority to declare a dividend to Clear

Channel shareholders at any time would have been operative in December 2017


                                       -30-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 632 of 689



and would have enabled the Board to declare a dividend of the entire amount of the

Revolving Note when it became due and payable upon expiration.

      B.     iHeartCommunications’ Post-LBO Financial Problems

             1.       The Highly-Leveraged 2009 LBO
      85.    In November 2006, iHeartCommunications’ board of directors agreed

to sell the company in the LBO to a consortium of private equity firms including

the Private Equity Defendants for $18.7 billion, or $37.60 per share.

      86.    To entice iHeartCommunications’s stockholders, the Private Equity

Defendants increased their offer twice. In September 2007, stockholders approved

the LBO at a price of $39.20 per share.

      87.    Before the LBO could close, however, the 2007-08 global financial

crisis commenced and credit markets seized up, causing the financing banks to

refuse to honor their financing commitments. A lengthy legal battle ensued, and

was settled for a revised equity buyout price of $17.9 billion, or $36 per share.

      88.    To finance the LBO, the Private Equity Defendants caused

iHeartCommunications to borrow more than $18 billion, which has since grown to

exceed $20 billion.

             2.       The Post-LBO Financial Crisis

      89.    The premium the Private Equity Defendants paid and the high debt

associated with the LBO almost immediately raised questions in the market


                                          -31-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 633 of 689



concerning whether iHeartCommunications would default on its obligations. For

example,      as   early   as     May      2009,     public    reports    indicated       that

iHeartCommunications was reaching out to its lenders about restructuring the

massive debt. As part of those discussions, iHeartCommunications and its lenders

debated reorganizing the debt as part of a pre-packaged bankruptcy.

       90.    Concerns regarding an iHeartCommunications bankruptcy made it

nearly impossible for iHeartCommunications to issue new debt in the public

market or in private arms-length transactions. Rather than invest more of their

own capital to repair iHeartCommunications’ balance sheet, however, the iHeart

Entities and Private Equity Defendants decided to strip cash from Clear Channel

through the Revolving Note. In essence, Clear Channel, along with its Minority

Shareholders, became a captive and low-cost lender because neither the Private

Equity Defendants nor any other market participant was willing to provide capital.

       91.    The legacy cash management arrangement entered in Clear Channel’s

2005    IPO    was   never      intended   to     serve   as   a   liquidity   facility   for

iHeartCommunications.           For this reason, consistent with a simple cash

management agreement intended to foster intercompany corporate efficiencies,

prior to and shortly after the LBO, the balance on the debt remained comparatively

low. Indeed, one year after the IPO, as of year-end 2006, the inter-company debt

was zero.

                                           -32-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 634 of 689



      92.   As    iHeartCommunications’      financial   distress   became   more

pronounced, however, the Private Equity Defendants and iHeartCommunications

increasingly utilized the Revolving Note as a liquidity facility. Borrowings under

the note escalated until the outstanding balance reached $431.6 million in

December 2008, with interest at an unconscionably low 0.02 percent rate.

      93.   By the end of 2009, the maturity date on the Revolving Note was

rapidly approaching and iHeartCommunications had yet to restructure the massive

debt from the LBO. Accordingly, the Clear Channel Board, composed primarily of

individuals associated with the iHeart Entities and Private Equity Defendants,

extended the term of the Revolving Note until December 15, 2017.

      94.   Not surprisingly given iHeartCommunications’ financial condition

and liquidity needs, the outstanding balance on the Revolving Note continued to

escalate until, as of the quarter ending March 31, 2012, the balance reached $702

million.

      C.    The 2013 Settlement
      95.   Consequently, in May 2012, certain Minority Shareholders of Clear

Channel (the “2012 Plaintiffs”) – not including GAMCO – a derivative action on

behalf of Clear Channel in the Delaware Court of Chancery,6 challenging the


6
  In re: Clear Channel Outdoor Holdings Inc. Derivative Litigation, C.A. No.
7315-CS (Del. Ch.) (the “2012 Litigation”).

                                      -33-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 635 of 689



decision by the board as then constituted to approve the 2009 amendment to the

Revolving Note, and seeking relief requiring the Board to demand repayment of all

or part of the outstanding balance.

      96.    The 2012 Plaintiffs complained that the Revolving Note was

originally due to expire by its own terms on August 10, 2010, but that on

December 23, 2009, iHeartCommunications and Clear Channel agreed to extend

the note through December 15, 2017. The 2012 Plaintiffs complained about the

extension, which was purportedly the product of extensive negotiations that

included certain concessions by iHeartCommunications, iHeartMedia and the

Private Equity Defendants, including a $500 million repayment of amounts

outstanding on the Revolving Note through an offset of certain amounts owed by

Clear Channel. By virtue of the $500 million repayment, as of December 31, 2009

the outstanding balance was $123.3 million.

      97.    Unfortunately, following the extension of the Revolving Note the

balance again started to escalate. By December 31, 2010, the balance had reached

$383.8 million, by December 31, 2011 it had reached $656.0 million, and by

March 31, 2012 it had reached $702 million. Accordingly, the 2012 Plaintiffs also

alleged that, in addition to claims based on the extension of the Revolving Note to

December 2017, Clear Channel’s Board as then constituted breached its duties by

refusing to demand repayment on the note post-amendment thus allowing the

                                       -34-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 636 of 689



balance to escalate.

      98.     In June 2013, the 2013 Settlement was reached. The 2012 Plaintiffs

agreed to settle purportedly because a special litigation committee of the board (the

“SLC”) determined, after an investigation into the 2012 Plaintiffs’ allegations, that

Clear Channel’s options with respect to the Intercompany Agreements and cash

management arrangements were limited, and that the proceeds of any repayment

demand without a corresponding dividend would merely be re-swept back to

iHeartCommunications – thereby causing any repayment demand to be futile.

      99.     Accordingly, pursuant to the terms of the 2013 Settlement, defendants

in the action agreed that the Board would make an immediate $200 million

repayment demand to iHeartCommunications on the Revolving Note, which

iHeartCommunications was to honor and to declare a simultaneous $200 million

pro rata dividend to Clear Channel stockholders (both affiliated and Minority

Shareholders).

      100. During the approval hearing for the 2013 Settlement, counsel for the

SLC recognized that the $200 million did not provide value to Clear Channel itself

because it would be used to fund a dividend and the Company would forgo interest

on that amount, but argued that the 2013 Settlement was favorable because it

ensured     value   to   Minority   Shareholders    and   lessened    the   risk   of

iHeartCommunications’ nonpayment:

                                        -35-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 637 of 689



            There is an offset, Your Honor, but at least [Clear
            Channel] is getting the money back and the minority
            share is getting distributed, whereas in the absence of
            that,     there      is      always      the     risk   that
            [iHeartCommunications] holds onto the money, pays a
            rate but arguably below-market rate, and then if it goes
            into financial distress, is never able to repay the money.

      101. In addition to the $200 million demand and dividend, the Board was

required to establish the Intercompany Note Committee “for the specific purpose

of monitoring the Note” on an ongoing basis, focusing on the amount due from

iHeartCommunications to Clear Channel measured against iHeartCommunications’

available liquidity. The Intercompany Note Committee was essentially created to

protect Minority Shareholders.

      102. Specifically, the 2013 Settlement required (and continues to require)

Clear Channel to issue monthly reports to the Intercompany Note Committee

setting forth, among other things, the Revolving Note balance. In addition, Clear

Channel must report the ratio of iHeartCommunications’ “liquidity” (defined as

cash and cash equivalents set forth on its balance sheet plus the company’s

borrowing ability) to the “Public Share” of the note balance (defined as the cash

payable to Minority Shareholders if Clear Channel demands payment of the

outstanding amount on the Revolving Note and makes simultaneous dividend to

stockholders – i.e., now approximately 10.5 percent of the Revolving Note

balance).

                                       -36-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 638 of 689



        103. This ratio of iHeartCommunications’ liquidity to the Public Share of

the Revolving Note balance (the “Liquidity Ratio”) is a central feature of the 2013

Settlement and the protections that the settlement contemplates will be afforded to

Clear Channel and Minority Shareholders. Specifically, if the Liquidity Ratio falls

below     two    (i.e.,   the   Public   Share   multiplied   by    two    exceeds

iHeartCommunications’ liquidity), then the key protection of the 2013 Settlement

is triggered (the “Liquidity Ratio Trigger”) and the Intercompany Note Committee

is authorized to demand repayment of some or all of the Revolving Note balance,

provided that the Board simultaneously declares a dividend equal to the repayment

amount.

        104. The 2013 Settlement also contains a second – less important – trigger.

If the Revolving Note balance reaches a level where the Public Share (the amount

that is attributable to the Outside Shareholders) exceeds $114 million, the

Intercompany Note Committee is authorized to demand repayment, but only up to

an amount that will draw the balance down as needed to restore the Public Share to

$85 million.

        105. Notably, in connection with the 2013 Settlement, the SLC that

investigated the allegations in the 2012 Litigation – and includes two members of

the Intercompany Note Committee – filed a brief in support of the settlement

which touted the purported protections that creation of the Intercompany Note

                                         -37-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 639 of 689



Committee would provide to Minority Shareholders vis-à-vis the Revolving Note.

        106. In particular, that brief claimed that the Independent Note

Committee’s ability to demand repayment with an attendant dividend would offer

protection from conflicts of interests inherent in allowing the Board members

controlled by the iHeart and Private Equity Defendants from making the decision

whether to exercise the demand feature of the Revolving Note, particularly at a

time when iHeartCommunications is in financial peril and there is the most

pressure on the Board not to do so:

               The [Revolving Note’s] demand feature, one of the few
               prerogatives reserved to [Clear Channel] by the
               Intercompany Agreements, is a means by which the
               Company could moderate the impact of the Cash
               Management Arrangement. If used in concert with the
               Company’s authority to issue dividends—one of the few
               permitted uses of cash by Outdoor under the Master
               Agreement—it could yield substantial value to the
               Company’s stockholders. (Money that is demanded and
               not used will be swept back to [iHeartCommunications]
               pursuant to the Cash Management Arrangement.) This
               value must be weighed, however, against the benefit to
               [Clear Channel] of maintaining a balance on the
               [Revolving Note] in light of the lack of other sources of
               liquidity.

               In choosing how to balance these considerations and
               determine whether to make a demand for payment under
               the [Revolving Note], the risk that the non-independent
               directors of [Clear Channel] will consider the interests of
               the borrower,7 [iHeartCommunications], above the

7
    Emphasis in original.

                                          -38-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 640 of 689



              interests of [Clear Channel] is greatest at the very time
              that the risks posed to [Clear Channel] by the loan—and
              thus the reasons for exercising the right of demand—
              become most compelling.

              The proposed settlement therefore addresses the central
              concern presented by Plaintiffs’ Complaints—the growth
              of the [Revolving Note] balance—in the following ways:
              it secures for [Clear Channel] an immediate repayment of
              $200 million of the balance; it addresses the potential for
              conflicts    by     providing    that    in     the  event
              [iHeartCommunications’] near-term financial position
              materially deteriorates or the [Revolving Note] balance
              reaches a defined limit, a newly formed committee of
              [Clear Channel’s] independent directors will be able to
              exercise the demand feature on its own; and it requires
              [iHeartCommunications] to provide those directors with
              the information needed to fulfill that obligation.

        107. Moreover, according to the SLC, the 2013 Settlement was valuable to

Clear     Channel     and     Minority     Shareholders     because     it   required

iHeartCommunications to provide actual monthly financial information on

iHeartCommunications and monthly and yearly projections to ensure the

Intercompany Note Committee had adequate information and advanced notice

when it was prudent to make a repayment demand:

              [T]he proposed settlement imposes reporting obligations
              on [iHeartCommunications] to ensure that the newly-
              formed Intercompany Note Committee will have the
              information needed to fulfill its mandate. On a monthly
              basis, [iHeartCommunications] must provide the
              Intercompany Note Committee with a report setting out
              the Due-From Note’s balance as of month’s end for the
              three preceding months, and projected as of month’s end
              for the current month and the three succeeding months.
                                         -39-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 641 of 689



             In the same report, [iHeartCommunications] must also
             report [iHeartCommunications’] Liquidity and the
             [iHeartCommunications] Liquidity Ratio as of month’s
             end for the three preceding months, projected as of the
             current month’s end, and projected as of month’s end for
             the three succeeding months. In addition to these monthly
             reporting obligations, [iHeartCommunications] is subject
             to an ongoing duty to inform the Intercompany Note
             Committee if an event or circumstance arises that serves
             to render a previously-provided report materially
             inaccurate, or if it has reason to know that the
             [iHeartCommunications] Liquidity Ratio has fallen
             below the specified level. The settlement will also require
             [iHeartCommunications] to provide the Intercompany
             Note Committee with an annual report forecasting the
             Due-From Note balance, [iHeartCommunications’]
             Liquidity, and the [iHeartCommunications] Liquidity
             Ratio for the remainder of the then-current calendar year
             and for three full calendar years thereafter.

      108. Unfortunately, as it turns out, the Intercompany Note Committee did

not provide the protection that the SLC touted as a central feature of the 2013

Settlement. As set forth below, in 2017, when iHeartCommunications’ financial

condition reached a stage where its bankruptcy became inevitable and the Liquidity

Trigger Ratio in the 2013 Settlement had been reached, the Intercompany Note

Committee failed to employ its demand right as it is authorized to do for the

specific purpose of protecting Clear Channel and its Minority Shareholders from

conflicts of interest of the Board.




                                        -40-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 642 of 689




      D.    The Post-2013 Settlement Revolving Note Balance
      109. Equally unfortunately, the 2013 Settlement had no long-term

tempering effect on the Revolving Note balance as iHeartCommunications

continued to face escalating financial problems.

      110. As of September 31, 2013, the last date that Clear Channel reported

the Revolving Note balance before the terms of the 2013 Settlement were

implemented, the balance was $944.6 million.

      111. On November 8, 2013, pursuant to the 2013 Settlement, Clear

Channel made the $200 million repayment demand and the Board declared a

corresponding    dividend,    $176    million      of   which   was   returned   to

iHeartCommunications and $24 million of which was paid to Minority

Shareholders.

      112. The repayment demand had no lasting effect. As of December 31,

2013, the first reported balance following the $200 million demand, the balance

was $879.1 million, and by November 8, 2017 it had reached $1.051 billion.

      113. Indeed, only once did Clear Channel make a repayment demand and

corresponding dividend during 2014-2015 under the Intercompany Note

Committee’s authority granted by the 2013 Settlement. On August 11, 2014,

ostensibly because the Revolving Note balance had reached $950 million and the

Public Share – then at 12 percent of the total – reached the $114 million threshold


                                       -41-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 643 of 689



prescribed in the 2013 Settlement, Clear Channel made a repayment demand of

$175 million and the Board declared a dividend, $154 million of which went back

to iHeartCommunications and $21 million of which went to Minority

Shareholders.

      114. However, this demand had no lasting effect. By virtue of the demand,

the Revolving Note balance fell to $875.9 million at the end of third-quarter 2014,

from $950.1 million at the end of second-quarter of 2014. But by year-end 2014

the balance was back to $947.8 million and stayed relatively steady to be $930.8

million by year-end 2015 and $1.067 billion by year-end 2017.

      E.    Clear Channel’s 2016 Transactions for iHeartCommunications’
            Benefit
      115. Following the 2013 Settlement, the iHeart Entities’ financial condition

continued to deteriorate. From the quarter immediately following the settlement to

the end of 2015, iHeartMedia reported 11 consecutive quarters of negative net

income on a consolidated basis, including losses of more than $606 million in

2013, $793 million in 2014, and $737 million in 2015.

      116. Consequently, beginning in December 2015, Clear Channel

announced a series of transactions to be consummated in early 2016 that were

undertaken strictly for the purpose of attempting to provide liquidity to

iHeartCommunications.

      117. On December 7, 2015, Clear Channel announced that its indirect,

                                       -42-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 644 of 689



wholly-owned subsidiary, Clear Channel International B.V. was commencing an

offering of $250 million in senior notes (the “Notes Offering”) and that, through a

series of transactions, proceeds of the notes would be distributed to Clear Channel

to be used to fund a $220 million cash dividend to shareholders in January 2016,

including iHeartCommunications (the “January Dividend”).

      118. On January 7, 2016, Clear Channel paid the January Dividend in an

aggregate amount of $217.8 million, of which $196.3 million went to

iHeartCommunications and $21.5 million to Minority Shareholders.

      119. Also on January 7, 2017, Clear Channel completed the sale of assets

in five markets to Lamar Advertising Company for an aggregate purchase price of

$458.5 million. On January 14, 2016, Clear Channel likewise completed the sale

of assets in three addition markets for an aggregate purchase price of $107.5

million. Together, these two sets of asset sales (the “Asset Sales”) generated

proceeds of $566 million.

      120.   On February 4, 2016, Clear Channel demanded repayment of $300.0

million outstanding on the Revolving Note from iHeartCommunications and paid a

$540 million dividend to Clear Channel shareholders using the proceeds of the

demand and cash on hand from the Asset Sales (the “February Dividend”), which

resulted in approximately $486.5 million being immediately returned to

iHeartCommunications and approximately $53.3 million being paid to Minority

                                       -43-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 645 of 689



Shareholders. As a result, the balance on the Revolving Note – which was $930.8

million at year end 2015 – was reduced by $300.0 million.

      121.   Significantly, the Notes Offering, January Dividend, Asset Sales and

February Dividend were all undertaken by Clear Channel (or, in the case of the

Notes Offering, its subsidiary) for the sole purpose of providing liquidity to

iHeartCommunications to, among other things, service its crushing debt.

      122. Significantly, like Clear Channel’s only other significant repayment

demand on the Revolving Note – the $175 million demand in August 2014 – the

$300 million demand on February 4, 2016 that partially funded the February

Dividend had no lasting effect on the Revolving Note balance. Following the

demand, the first quarter 2016 balance fell to $640.0 million, but throughout 2016

it increased back to around pre-demand levels.

      F.     GAMCO’s 2016 Litigation
      123. Based on the rising Revolving Note balance and Notes Offering,

January Dividend, Asset Sales and February Dividend, in May 2016, GAMCO

filed the 2016 Litigation on behalf of Clear Channel against most of these same

defendants for, among other things, the Board’s failure to attempt “to extract”

Clear Channel from the restrictive Intercompany Agreements, failure to demand

repayment on the Revolving Note, and use of the Notes Offering and Assets sales

to strip value from Clear Channel for iHeartCommunications’ benefit.


                                       -44-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 646 of 689



      124. On November 23, 2016, the Delaware Chancery Court dismissed the

2016 Litigation. As in the 2012 Litigation brought by other Minority Shareholders,

the Court recognized “the corner into which the Intercompany Agreements have

painted the [Clear Channel] Board” and determined that there was no “basis upon

which GAMCO [could] establish that the Board has breached its fiduciary duty by

adhering to the carefully-negotiated governance and monitoring provisions

agreed to in the 2013 Settlement.” However, like in the 2012 Litigation, the court

did recognize that “circumstances may arise that would require the [Clear

Channel] Board, in the proper exercise of its fiduciary duties, to demand

repayment of the Revolving Note even absent one of the liquidity triggers being

reached.”

      125. On October 12, 2017, the Delaware Supreme Court affirmed the

dismissal of GAMCO’s 2016 Litigation, ruling that “the Court of Chancery

properly found that under the pled circumstances, which included the board acting

within the framework established by a forward-looking settlement agreement and

the company’s binding contractual obligations that strictly limited its ability to use

repaid funds, the complaint failed to state a claim for breach of fiduciary duty.”




                                         -45-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 647 of 689




IV.     THE iHEART ENTITIES’ PROGRESSION INTO BANKRUPTCY

        A.    The iHeart Entities’ Continued Financial Losses

        126. On February 23, 2017, iHeartMedia filed its Form 10-K with the SEC

for the year ending December 31, 2016. iHeartMedia revealed that it lost $296.3

million in 2016, which marked the seventh consecutive year since the LBO that

iHeart Entities lost in excess of $200 million. In the three years following the

settlement alone (2014-2016), the iHeart Entities lost in excess of $1.84 billion on

a consolidated basis.

        127. iHeartMedia also reported that, on a consolidated basis, it has total

assets of $12.8 billion and total liabilities, including long-term debt, of $21.7

billion, meaning its liabilities exceed its assets by more than $10 billion.

        B.    The iHeart Entities’ Record Financial Loses in 2017
        128. Unfortunately, in 2017, the iHeart Entities’ losses continued to

escalate even more, reaching record levels.

        129. On May 4, 2017, the iHeart Entities announced $378.7 million losses

for first quarter of 2017, approximately $290.2 million more than the same period

in 2016.

        130. On August 3, 2017, the iHeart Entities announced $174.0 million in

losses for second quarter of 2017.

        131. On November 8, 2017, the iHeart Entities announced losses of $248.1

million for third quarter 2017.
                                         -46-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 648 of 689



        132. In total, for the first nine months of 2017, the iHeart Entities lost

$810.4 million, which is larger than any single-year loss by the iHeart Entities

since the 2009 LBO. Not including income tax offsets, the iHeart Entities lost

$917.4 million in 2017.

        C.    The Escalating Revolving Note Balance in 2017

        133. Like the iHeart Entities’ mounting losses, the Revolving Note balance

also escalated by quarter in 2017, despite a series of small repayment demands by

the Board designed to keep the balance below the triggering thresholds from the

2013 Settlement.

        134. On May 5, 2017, Clear Channel reported that, as of first quarter 2017,

the Revolving Note balance was $915.1 million, up $29.4 million from the prior

quarter and up $275.1 million from first quarter 2016.

        135. On August 3, 2017, Clear Channel reported that, as of second quarter

2017, the Revolving Note balance was $928.8 million, up $13.7 million from the

prior quarter and up $239.2 million from second quarter 2016.

        136. On November 8, 2017, Clear Channel reported that, as of third quarter

2017, the Revolving Note balance was $1.051 billion, up $122.3 million from the

prior quarter, a 13.1 percent increase, and up $281.9 million from third quarter

2016.

        137. Notably, the $1.051 billion balance at September 30, 2017, was the


                                        -47-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 649 of 689



largest balance in the Revolving Note’s history and caused the “Public Share” to

approach the $114 million threshold trigger for the 2013 Settlement.

      138. Accordingly, to avoid the “Public Share” trigger, on October 5, 2017,

Clear Channel made a $25 million repayment demand on the Revolving Note and

the Board declared a simultaneous dividend, under which iHeartCommunications

received approximately 89.8 percent of the proceeds, or approximately $22.5

million, and the remaining 10.2 percent, or approximately $2.5 million, was paid to

the Minority Shareholders.

      139. Similarly, on October 31, 2017, Clear Channel made another $25

million repayment demand and the Board declared a simultaneous dividend, under

which iHeartCommunications received approximately 89.5 percent of the

proceeds, or approximately $22.4 million, and the remaining 10.5 percent, or

approximately $2.6 million, was paid to the Minority Shareholders.

      140. Nevertheless, by year-end 2017, the Revolving Note balanced reached

$1.067 billion, the highest balance ever.

      141. Finally, on January 24, 2018, Clear Channel made a $30 million

repayment demand on the Revolving Note and the Board declared a simultaneous

dividend, under which iHeartCommunications received approximately 89.5 percent

of the proceeds, or approximately $26.85 million, and the remaining 10.5 percent,

or approximately $3.15 million, was paid to the Minority Shareholders.

                                        -48-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 650 of 689



        142. Significantly, even with the $80 million in foregoing demands and

dividends, the outstanding balance on the Revolving Note at the time of the iHeart

Bankruptcy was $1.031 billion, near its historical high.

        143. At bottom, except for the repayment in first-quarter 2016 funded in

part by Clear Channel’s own Asset Sales, even with the small incremental

demands, the Revolving Note balance has grown progressively worse every quarter

until November 2017, when iHeartCommunications could no longer avoid hitting

the Liquidity Trigger Ratio.                                                                                                                                   As illustrated in the following chart, given the

sustained Revolving Note balance in the high nine-figures, and its progressive

growth, it is clear that Clear Channel was never going to recover the balance

without affirmative action by the Board or Intercompany Note Committee.

                                                         Revolving Note Balance Since 2013 Settlement
 $1,200,000,000

 $1,000,000,000

  $800,000,000

  $600,000,000

  $400,000,000

  $200,000,000

            $0
                                      November 1, 2013




                                                                                                                                            November 1, 2014




                                                                                                                                                                                                                                                  November 1, 2015




                                                                                                                                                                                                                                                                                                                                                                                                                                                              November 1, 2017
                  September 1, 2013




                                                                                           May 1, 2014




                                                                                                                                                                                                 May 1, 2015




                                                                                                                                                                                                                                                                                                       May 1, 2016



                                                                                                                                                                                                                                                                                                                                                        November 1, 2016



                                                                                                                                                                                                                                                                                                                                                                                                             May 1, 2017
                                                         January 1, 2014
                                                                           March 1, 2014


                                                                                                         July 1, 2014
                                                                                                                        September 1, 2014


                                                                                                                                                               January 1, 2015
                                                                                                                                                                                 March 1, 2015


                                                                                                                                                                                                               July 1, 2015
                                                                                                                                                                                                                              September 1, 2015


                                                                                                                                                                                                                                                                     January 1, 2016
                                                                                                                                                                                                                                                                                       March 1, 2016


                                                                                                                                                                                                                                                                                                                     July 1, 2016
                                                                                                                                                                                                                                                                                                                                    September 1, 2016


                                                                                                                                                                                                                                                                                                                                                                           January 1, 2017
                                                                                                                                                                                                                                                                                                                                                                                             March 1, 2017


                                                                                                                                                                                                                                                                                                                                                                                                                           July 1, 2017
                                                                                                                                                                                                                                                                                                                                                                                                                                          September 1, 2017




                                                                                                                                                                                                               -49-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 651 of 689



      144. Nevertheless, despite reaching the trigger that allowed the

Intercompany Note Committee to take action to protect Minority Shareholders –

the purpose of the 2013 Settlement – committee did nothing. Nor did the Board

act under its contractual right to demand repayment and declare a dividend. By

virtue of these failures, the committee and Board were far from, as the Court ruled

in GAMCO’s 2016 Litigation, “adhering to the carefully-negotiated governance

and monitoring provisions agreed to in the 2013 Settlement.”

      D.    The iHeart Entities’ Failed 2017 Debt Restructuring Offers
      145. In an attempt to restructure iHeartCommunications’ overwhelming

debt, on March 15, 2017, the iHeart Entities announced a new two-fold strategy

involving “Private Offers to Holders of Its Five Series of Priority Guarantee Notes

and Its Senior Notes Due 2021 to Exchange Such Notes for New Securities in

Connection with a Proposed Global Restructuring of Its Indebtedness” and

“Private Term Loan Offers in Connection with a Proposed Global Restructuring of

Its Indebtedness.”

      146. Specifically, on March 15, 2017, the iHeart Entities commenced an

offer to holders of certain series of iHeartCommunications’ outstanding priority

guaranteed notes (the “PGN Holders”) to exchange the existing priority guaranteed

notes (“Existing Notes”) for new securities (the “New Securities”) of

iHeartCommunications, iHeartMedia, and, under a certain high participation


                                       -50-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 652 of 689



threshold, CC Outdoor Holdings, Inc., a newly-created entity that would hold

iHeartCommunications’ 89.5 percent equity interest in Clear Channel (the

“Exchange Offers”).

        147. Also on March 15, 2017, iHeartCommunications commenced an offer

to lenders (the “Term Loan Lenders”) under its Term Loan D and Term Loan E

facilities to amend existing term loans and/or exchange them for new term loans of

iHeartCommunications and New Securities (the “Term Loan Offers”).

        148. The type and amount of securities issued to tendering PGN Holders

and Term Loan Lenders depended on the participation level.            The original

deadlines to participate in the Term Loan Offers and Exchange Offers were April 7,

2017 and April 14, 2017, respectively.

        149. Unfortunately for the iHeart Entities, the offers did not generate any

interest or participation. On April 5, 2017, iHeartCommunications announced that

no Existing Notes had been tendered in the Exchange Offers and, accordingly, the

company was extending the deadlines for creditors to participate until April 21,

2017.

        150.   However, despite repeated extensions and amendments to the offers

to make them more appealing, no interest in the Exchange Offers or Term Loan

Offers ever materialized. In fact, iHeartCommunications has extended the deadline

for creditors to participate eighteen times, including the last on January 18, 2018

                                         -51-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 653 of 689



when iHeartCommunications announced the latest extension of the Exchange and

Term Loan Offers until March 16, 2018. As of January 17, 2018, an aggregate

amount of approximately $36.7 million of Existing Notes, representing only

approximately 0.4 percent of outstanding Existing Notes, had been tendered into

the Exchange Offers.

      E.    Doubts About iHeartCommunications as a Going Concern
      151. On November 8, 2017, iHeartCommunications filed its SEC Form 10-

Q for the third quarter of 2017. In it, iHeartCommunications revealed that, based

on its substantial debt balance and upcoming maturities, management had raised

substantial doubt about iHeartCommunications’ ability to continue as a going

concern over the next 12 months, absent refinancing its debt:

            Based on . . . the significance of the forecasted future
            negative cash flows resulting from our substantial debt
            balance, including anticipated future cash interest
            payments (including interest due in the fourth quarter of
            2017 and in 2018) and the maturities of the $365.0
            million in current borrowings under our receivables-
            based credit facility that matures December 24, 2017, the
            $51.5 million aggregate principal amount of 10% Senior
            Notes due January 15, 2018, the $175.0 million aggregate
            principal amount of 6.875% Senior Notes due June 15,
            2018 and the $24.8 million of contractual AHYDO catch-
            up payments to be made on our 14% Senior Notes due
            2021 beginning with the interest payment due on August
            1, 2018, management has determined that there is
            substantial doubt as to our ability to continue as a going
            concern for a period of 12 months following November
            8, 2017.


                                       -52-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 654 of 689



      152. iHeartCommunications further revealed that the possibility of

continuing as a going concern was conditioned on successfully refinancing its

various types and tranches of debt, including the Existing Notes and Existing Term

Loans underlying the Exchange Offers and Term Loan Offers that had thus far

generated virtually no participation from creditors:

             The Company is in advanced negotiations with potential
             lenders to refinance the amounts outstanding under the
             Company’s receivables-based credit facility and currently
             expects to refinance the amounts outstanding under that
             facility prior to its maturity. In addition, management is
             taking actions to maximize cash available to meet the
             Company’s obligations as they become due in the
             ordinary course of business. In addition, as more fully
             described in Note 3, the Company launched notes
             exchange offers and term loan offers in March 2017,
             which notes exchange offers and term loan offers remain
             open as of November 8, 2017. The Company has
             engaged in discussions with many of its lenders and
             noteholders regarding the terms of the global exchange
             offers and term loan offers, which have been revised
             since launch and remain subject to substantial further
             revision, but no agreement has been reached with
             respect to those discussions and the discussions remain
             ongoing. These actions are intended to mitigate those
             conditions which raise substantial doubt of the
             Company’s ability to continue as a going concern for a
             period within 12 months following November 8, 2017.

      153. As further acknowledged by iHeartCommuncations, there was no

assurance that any refinancing transactions will be completed:

             While we continue to work toward completing the notes
             exchange offers and the term loan offers or other similar
             transactions, refinancing the amounts outstanding under
                                        -53-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 655 of 689



            the receivables-based credit facility and taking other
            actions to create additional liquidity, there is no
            assurance that the notes exchange offers and the term
            loan offers or other similar transactions will be
            completed, that the amounts outstanding under the
            receivables-based credit facility will be refinanced or
            that we will be able to create additional liquidity.

      154. Once again, the Exchange Offers and Term Loan Offers generated

little interest. iHeartCommunications extended the participation deadline eighteen

times since March 2017 and only approximately 0.4 percent of Existing Notes

were ever tendered.

      F.    The Creditors’ Proposal for a Pre-Packaged Bankruptcy
      155. On November 30, 2017, iHeartMedia filed a current report on SEC

Form 8-K providing an update on the status of negotiations with certain PGN

Holders and Term Loan Lenders. The filing revealed that, on November 21, 2017,

the iHeart Entities provided these lenders with a new proposal for reorganizing

iHeartCommunications’ debt in a “fully consensual transaction” under the

following terms, among others:

      ●     PGN Holders and Term Loan Lenders receive: (i) $7.0 billion in
            new debt from recapitalized iHeart; and (ii) 87.5 percent equity
            in    recapitalized   iHeart    and      87.5     percent     of
            iHeartCommunications’ ownership of Clear Channel; and

      ●     Existing iHeartCommunications equity (65.6 percent of which
            is the Private Equity Defendants) receive: (i) 21.5 percent
            equity in recapitalized iHeart; and (ii) 12.5 percent of
            iHeartCommunications’ ownership of Clear Channel.


                                      -54-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 656 of 689



      156. On November 28, 2017, the PGN Holders and Term Loan Lenders

participating in the negotiations provided the iHeart Entities with a counter-

proposal under which, among other things, the PGN Holders and Term Loan

Lenders would receive $5.75 billion in new debt plus 95.3 percent of the equity in

recapitalized iHeart and 100 percent of iHeartCommunications’ equity interest in

Clear Channel.

      157. The proposal by the PGN Holders and Term Loan Lenders was also a

“fully consensual transaction,” but, significantly, it also included an “option for

stapled pre-packaged chapter 11” proceeding. Moreover, the proposal provided for

intercompany debt (which presumably included the Revolving Note balance) “to

be resolved in a manner satisfactory to the consenting PGN holders and Term

Lenders.”

      158. Put another way, as of the end of November 2017, the parties were far

apart on various proposals to stave off an iHeartCommunications bankruptcy and,

indeed, either through a chapter 11 proceeding or in order to resolve it in a manner

“satisfactory” to the creditors, the creditors’ proposal included discharge,

elimination or modification of the Revolving Note balance.

      159. Finally, in its November 30, 2017 announcement, iHeartMedia

emphasized that no agreement had been reached and that, notably, any agreement




                                       -55-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 657 of 689



would also have to be adopted by other creditors who are not party to the

negotiations:

            No agreement has been reached with respect to the above
            discussions and discussions remain ongoing. There can
            be no assurance that any agreement will be reached. Any
            such agreement will require the consent of additional
            debt holders who are not party to the negotiations, and
            who hold substantial percentages of our debt.

      160. In    short,   the   iHeart      Entities   conceded   doubt   whether

iHeartCommunications could continue as a going concern absent refinancing of its

debt, the negotiations with certain of the PGN Holders and Term Loan Lenders

were far apart, any deal required the consent of other creditors, and the last

proposal by the PGN Holders and Term Loan Lenders included an option for a pre-

packaged chapter 11 proceeding and/or “satisfactory” resolution of the

intercompany debt that would likely modify or eliminate the unsecured Revolving

Note balance.

      G.    The February 1, 2018 Missed Interest Payment

      161. On February 1, 2018, iHeartCommunications issued a press release

announcing that it elected not to make an interest payment of approximately $106

million due on February 1, 2018 on its outstanding 14 percent unsecured Senior

Notes due 2021 (the “2021 Notes”).                As of September 30, 2017,

iHeartCommunications owed $1.7 billion on the 2021 Notes.



                                         -56-
     Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 658 of 689



       162. Under the indenture governing the notes, iHeartCommunications had

a 30-day grace period to make the interest payment before such default triggered

an event of default, which would trigger defaults on other indentures and

agreements.

       163. On February 2, 2018, the Wall Street Journal published its article

surmising that the iHeart Entities were “likely to file for bankruptcy protection as

early as March after a decade of ballooning debt and faltering growth, drawing the

curtain on one of the biggest leveraged buyouts before the 2008 financial crisis,”

and that the missed interest payment “kicked off a countdown on a 30-day grace

period during which creditors and the company will try to reach a deal to

restructure the debt, most likely including a bankruptcy filing.”

V.     THE INTERCOMPANY NOTE COMMITTEE AND THE BOARD
       FAIL TO EFFECT REPAYMENT

       A.     The Intercompany Note Committee Fails to Demand Repayment

       164. As discussed above, on November 8, 2017, Clear Channel filed its

Form 10-Q for the third quarter of 2017 which revealed that, as September 30,

2017, the Revolving Note balance was a record $1.051 billion.

       165. In this regard, the Company revealed that, for the first time, the

Liquidity Trigger Ratio in the 2013 Settlement had been reached, meaning the

Public Share had reached two-times iHeartCommunications’ total liquidity, thereby

authorizing the Intercompany Note Committee to make a full or partial demand for

                                        -57-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 659 of 689



repayment of the balance under the Revolving Note, to be accompanied by a

dividend to shareholders:

            As previously disclosed, we established a committee of
            our board of directors, consisting of our independent and
            disinterested directors, for the specific purpose of
            monitoring the Due from iHeartCommunications Note.
            This committee has the non-exclusive authority to
            demand        payments       under     the     Due      from
            iHeartCommunications Note under certain specified
            circumstances tied to iHeartCommunications’ liquidity or
            the amount outstanding under the Due from
            iHeartCommunications Note, as long as our board of
            directors declares a simultaneous dividend equal to the
            amount so demanded. The committee last made a
            demand under the Due from iHeartCommunications Note
            on August 11, 2014. As of November 8, 2017, the
            committee has the right pursuant to the terms of the
            settlement of the derivative litigation filed by our
            stockholders        regarding       the      Due        from
            iHeartCommunications Note but not the obligation, to
            make       a     demand        on     the      Due      from
            iHeartCommunications Note. If future demands are
            made in accordance with the terms of the committee
            charter or if our board of directors makes a demand, we
            will declare a simultaneous dividend equal to the
            amount so demanded, which would further reduce the
            amount of the “Due from iHeartCommunications” asset
            that is available to us as a source of liquidity for ongoing
            working capital, capital expenditure, debt service and
            other funding requirements.

      166. Accordingly, as of November 8, 2017, assuming that Minority

Shareholders owned 89.5 percent of Clear Channel, if the Intercompany Note

Committee had demanded repayment in full under the Revolving Note and the

proceeds funded a dividend to shareholders, as contemplated by the 2013
                                       -58-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 660 of 689



Settlement, iHeartCommunications would have received back $940.6 million and

Minority Shareholders would have received $110.3 million.

      167. Under the 2013 Settlement, the Intercompany Note Committee

Defendants were only authorized to make a notice of demand for repayment up to

the Revolving Note’s full balance for 30 days following the date they received

notice that the Liquidity Ratio trigger had been reached. They failed to do so.

      168. Notably, according to the SLC for the 2012 Litigation, the Liquidity

Trigger Ratio and repayment demand feature of the 2013 Settlement was

implemented for the exclusive purpose of protecting Clear Channel and its

Minority Shareholders in circumstances where, as here, the balance owed to Clear

Channel was most at risk because iHeartCommunications was in financial distress

and the Board members affiliated with the iHeart Entities and Private Equity

Defendants were conflicted:

             In choosing how to balance these considerations and
             determine whether to make a demand for payment under
             the [Revolving Note], the risk that the non-independent
             directors of [Clear Channel] will consider the interests of
             the borrower, [iHeartCommunications], above the
             interests of [Clear Channel] is greatest at the very time
             that the risks posed to [Clear Channel] by the loan—and
             thus the reasons for exercising the right of demand—
             become most compelling.

      169. Because of the Intercompany Note Committee’s authority to demand

repayment if the Liquidity Ratio trigger was reached, the SLC argued that the 2013

                                        -59-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 661 of 689



Settlement adequately “addresses the potential for conflicts by providing that in the

event [iHeartCommunications’] near-term financial position materially deteriorates

or the [Revolving Note] balance reaches a defined limit, a newly formed

committee of [Clear Channel’s] independent directors will be able to exercise the

demand feature on its own,” which “could moderate the impact of the Cash

Management Arrangement” and, “[i]f used in concert with the Company’s

authority to issue dividends . . . could yield substantial value to the Company’s

stockholders.”

      170. When it came time for the Intercompany Note Committee to exercise

its authority to protect Minority Shareholders as bargained for by the 2012

Plaintiffs, the Intercompany Note Committee Defendants failed to do so.

      171. Significantly, the Intercompany Note Committee Defendant’s failure

to demand repayment was not simply a typical determination subject to their

judgment, but rather was due to bad faith. The Intercompany Note Committee

declined to demand repayment and cause a dividend to Minority Shareholders in

order to capitulate to the wishes of the larger Board and iHeart Entities and Private

Equity Defendants, despite the fact that:

      ●      The Intercompany Note Committee was created as the central
             feature of the 2013 Settlement expressly to create protections
             for Clear Channel and, more specifically for the Minority
             Shareholders that would benefit from any repayment demand
             and dividend caused by the committee;

                                        -60-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 662 of 689



      ●     The SLC acknowledged that the larger Board was conflicted
            and that the Intercompany Note Committee’s independence was
            a vital feature of the 2013 Settlement because the committee
            would be able to make a demand when iHeartCommunications’
            financial crisis was at its worst and the pressure on the Board
            not to do so was at its highest;

      ●     The Intercompany Note Committee Defendants – most of
            whom were members of the Board in early 2016 during the
            Notes Offering and Assets Sales – were aware of the Board’s
            history of approving Clear Channel transactions solely for the
            benefit of iHeartCommunications and consequently knew or
            should have known the Board would not effect a repayment and
            dividend to protect Minority Shareholders if the Intercompany
            Note Committee declined to exercise its authority to do so;

      ●     As a term of the 2013 Settlement, the Intercompany Note
            Committee received monthly reports on the Revolving Note
            balance and monthly and three-month estimates on the
            Liquidity Ratio trigger, such that the committee was aware
            before November 8, 2017 that the ratio would be triggered and
            that it needed to prepare to demand repayment;

      ●      As a term of the 2013 Settlement, the Intercompany Note
            Committee received monthly reports and estimates concerning
            iHeartCommunications’ financial condition and thus was aware
            that iHeartCommunications was facing bankruptcy in 2018; and

      ●     The Intercompany Note Committee was aware that the iHeart
            Entities’ debt outweighed its assets by more than $10 billion
            and if iHeartCommunications filed for bankruptcy the
            unsecured Revolving Note would be impaired or wholly
            discharged and the Minority Shareholders would receive no
            value for the asset.

      172. For these reasons, it is evident that the Intercompany Note Committee

Defendants took actions and/or failed to take actions under pressure from the other



                                       -61-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 663 of 689



Defendants that were intended to, or were certain to, harm the interests of Minority

Shareholders while benefiting the iHeart Entities and Private Equity Defendants.

      173. Significantly, the Intercompany Note Committee’s failure occurred in

further bad faith. The Intercompany Note Committee’s right to demand repayment

and force a corresponding dividend was the central feature of the 2013 Settlement

negotiated to provide protection to Minority Shareholders under the cash

management arrangement and Revolving Note, and the committee’s purported

“independence” was the cornerstone of the protection that Minority Shareholders

would receive if the financial crisis at iHeartCommunications escalated and the

pressure on the interested Board to not demand repayment increased.

      174. Nevertheless, the Intercompany Note Committee instead abandoned

its independence and acquiesced to the will of the conflicted Board and Private

Equity Defendants by failing to demand repayment, despite the fact that the

exceeded triggering threshold was negotiated and recognized as the point at which

the Intercompany Note Committee should step in to protect Minority Shareholders.

Moreover, under the terms of the 2013 Settlement, the Intercompany Note

Committee Defendants knew that their conduct would damage the Minority

Shareholders.

      175. Significantly, the Intercompany Note Committee could have

demanded repayment and the Board could have let the Revolving Note expire (or

                                       -62-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 664 of 689



itself demanded repayment) without violating certain contractual obligations to

iHeartCommunications under the Master Agreement not to cause it to default on

other agreements and/or without materially forcing iHeartCommunications closer

to bankruptcy.    Because iHeartCommunications receives 89.5 percent of any

dividend,     Defendants    could   have     structured   any    repayment   by

iHeartCommunications and attendant dividend by Clear Channel in a manner that

required iHeartCommunications to only repay the $100-plus million that would be

actually paid to Minority Shareholders, while retaining the dividend amount it

would receive without round-tripping it through Clear Channel.

        B.   The Board Permits the Revolving Note to Be Extended
        176. As discussed above, after more than eight years since the previous

extension, the Revolving Note, by its terms, was set to expire on December 15,

2017.    At that time, without Clear Channel taking any additional steps, the

outstanding balance would have become immediately due and payable.

        177. Although at the time the Revolving Note would have expired and the

proceeds that became due were purportedly still subject to the daily sweep under

the cash management arrangement, the Board and Clear Channel still had the right

under the Master Agreement to issue dividends – one of the few permitted uses of

cash by Clear Channel – that, if exercised in conjunction with expiration of the




                                      -63-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 665 of 689



Revolving Note and the attendant repayment could have yielded $110.3 million in

dividends to Outside Stockholders.

      178. Instead, on November 29, 2017, iHeartCommunications and Clear

Channel amended the Revolving Note to extend the maturity from December 15,

2017 to May 15, 2019.8

      179. Significantly, the Board permitted Clear Channel to extend the

Revolving Note despite the fact that: (i) the iHeart Entities sustained record losses

in 2017; (ii) the Revolving Note balance finally reached a level in 2017 that the

2013 Settlement contemplated was troublesome enough to create the Intercompany

Note Committee’s demand authority; and (iii) negotiations on debt restructuring

that would save iHeartCommunications were unsuccessful and bankruptcy was

imminent.

      180. Moreover, unlike when the Board extended the Revolving Note in

2009 in exchange for certain concessions, including a $500 million repayment of

amounts outstanding on the Revolving Note through an offset of certain amounts

owed by Clear Channel, the Board did not achieve any concession that would


8
  The Board’s purported justification for renewing the Revolving Note is unknown.
On November 21, 2017, GAMCO made a demand to the Board under Section 220
for information concerning, among other things, the Board’s intent with respect to
the expiration of the Revolving Note. The Board flatly refused to produce
documents in response to the November 2017 Section 220 Demand.


                                        -64-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 666 of 689



protect Minority Shareholders, such as demanding that the Revolving Note become

a secured debt.

      C.     The Board Fails to Demand Repayment After the Liquidity Ratio
             Trigger is Reached
      181. As discussed herein, the parties to the 2013 Settlement negotiated

both the creation of the Intercompany Note Committee to protect Minority

Shareholders from the escalating Revolving Note balance – the Intercompany Note

Committee does not benefit Clear Channel which is not permitted to retain any

demand proceeds – and the Liquidity Trigger Ratio reflected when the Revolving

Note balance versus iHeartCommunications’ liquidity has reached a point Minority

Shareholders need protection.     Nevertheless, the Liquidity Ratio trigger was

reached and the Intercompany Note Committee failed to act within its 30-day

window to demand repayment that would have resulted in a dividend to Minority

Shareholders.

      182. Significantly, the 2013 Settlement and creation of the Intercompany

Note Committee did not – because it cannot – relieve the Board of its obligation to

meet its fiduciary duty to Clear Channel’s Minority Shareholders. Indeed, in his

opinion dismissing the GAMCO’s 2016 Litigation, Vice Chancellor Slights

recognized that “circumstances may arise that would require the [ ] Board, in the

proper exercise of its fiduciary duties, to demand repayment of the Revolving Note

even absent one of the liquidity triggers being reached.”

                                        -65-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 667 of 689



      183. Here, in fourth quarter of 2017 and into 2018, the liquidity triggers –

the bargained-for measure of when Minority Shareholders were entitled to

protection by the Intercompany Note Committee – were reached and

iHeartCommunications’ financial crisis reached its historical worst. Nevertheless,

the Board failed to exercise general right to demand repayment under the

Revolving Note and to declare a dividend.

      D.     Permitting the Revolving Note Balance to Remain Outstanding
             was a Breach of Fiduciary Duty
      184. Under the circumstances as set forth in this Complaint, there was no

reasonable or rational basis for the Intercompany Note Committee or Board to fail

to take the steps available to them to ensure repayment of the Revolving Note

balance and that the Minority Shareholders would receive value for the Company’s

largest receivable in the form of a dividend. Specifically:

      ●      The iHeart Entities’ losses continued to escalate to historical
             levels in 2017 and there was doubt that iHeartCommunications
             would continue as a going concern;

      ●      The iHeart Entities conceded that iHeartCommunications’
             ability to avoid bankruptcy was contingent on debt restructuring
             negotiations with creditors that had been unsuccessful;

      ●      The iHeart Entities acknowledged there is no certainty that
             restructuring negotiations would result in a deal agreeable to all
             creditors;

      ●      Even assuming Clear Channel collected interest on the
             Revolving Note balance, those interest payments depended on
             iHeartCommunications’ continuing as a going concern;

                                        -66-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 668 of 689




      ●     There was no benefit for Clear Channel to leave the cash at
            iHeartCommunications instead of demanding repayment and
            declaring a dividend, the Company was restricted from using
            the cash for its own corporate purposes so having it “available”
            as a resource at iHeartCommunications was illusory; and

      ●     Clear Channel’s cash held by iHeartCommunications was
            essentially useless to the Company because if it was repaid
            without a corresponding dividend it is immediately swept back
            to iHeartCommunications.

      185. At bottom, the only procedure through which the Revolving Note

balance could provide any benefit to Clear Channel or its Minority Shareholders

was through ensuring repayment of the balance on the Revolving Note and

declaring a simultaneous dividend to shareholders.

      186. Significantly, the Intercompany Note Committee and Board likely

could have provided this benefit without violating the Master Agreement’s

prohibition against Clear Channel taking action that causes iHeartCommunications

to violate any third-party agreements or default on any obligations and without

materially pushing iHeartCommunications closer to bankruptcy.

      187. It is uncontroverted that iHeartCommunications receives 89.5 percent

of any dividend and Minority Shareholders receive approximately 10.5 percent.

Accordingly, a pro rata dividend on $1.051 billion would have provided $940.6

million to iHeartCommunications and $110.3 million to Minority Shareholders. If

the Intercompany Note Committee would have made a demand and caused a

                                       -67-
      Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 669 of 689



dividend, Clear Channel and iHeartCommunications could have structured the

transaction so that iHeartCommunications only actually paid the $110.3 million,

thereby decreasing the chance it violated any covenants with other creditors.

VI.     CLASS ACTION ALLEGATIONS
        188. GAMCO brings this class action pursuant to Court of the Chancery

Rule 23 directly on its own behalf and on behalf of the Class of Minority

Shareholders of Clear Channel Class A common shares from November 8, 2017 to

March 14, 2018.

        189. Causes of Action I, II, III, IV and V are properly maintainable as a

class action.

        190. For these Causes of Action, a class action is superior to other available

methods of fair and efficient adjudication of this controversy.

        191. The Class is so numerous that joinder of all members is impracticable.

As of November 8, 2017, more than 36.1 million Class A common shares were

outstanding and held by individuals and entities unaffiliated with Defendants, and

members of the class are believed to exceed 100 and be spread across the U.S.

        192. Moreover, there are questions of law and fact that are common to the

Class members and that predominate over any questions affecting only individuals,

including by not limited to:

        (a)     Whether the Intercompany Note Committee breached its


                                         -68-
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 670 of 689



        fiduciary duty to Minority Shareholders by failing to demand

        repayment on the Revolving Note after the balance reached the

        Liquidity Ratio Trigger, a demand that would have resulted in

        dividend to Minority Shareholders in excess of $100 million;

  (b)   Whether the Board breached its fiduciary duty to Minority

        Shareholders by permitting Clear Channel to extend and renew

        the Revolving Note when letting the note expire by its own

        terms and declaring a dividend would have resulted in dividend

        to Minority Shareholders in excess of $100 million;

  (c)   Whether the Board breached its fiduciary duty to Minority

        Shareholders by failing to demand repayment and declare a

        dividend up to March 14, 2018 following expiration of the

        Intercompany Note Committee’s option to demand repayment

        under the 2013 Settlement, which would have resulted in

        dividend to Minority Shareholders in excess of $100 million;

  (d)   Whether the Private Equity Defendants breached the fiduciary

        duty to Minority Shareholders by failing to direct the Board to

        let the Revolving Note expire and/or to demand repayment and

        declare a dividend to protect the interests of Minority

        Shareholders; and

                                  -69-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 671 of 689



         (e)   Whether the Private Equity Defendants aided and abetted the

               breaches of fiduciary duty to Clear Channel’s Minority

               Shareholders by the Intercompany Note Committee Defendants

               and Board Defendants.

         193. GAMCO’s claims and defenses are typical claims and defenses of

other Class members and GAMCO has no motives that are against the interests of

all Class members. GAMCO will fairly and adequately protect the interests of the

Class.

         194. GAMCO is committed to prosecuting this action, and has retained

competent counsel experienced in litigation of this nature.

         195. Defendants have acted in a manner that adversely affects GAMCO

and all Class members alike. The prosecution of separate actions by individual

members of the Class would create the risk of inconsistent or varying adjudications

with respect to individual Class members, which would establish incompatible

standards of conduct for the Defendants; or adjudications with respect to individual

members of the Class, as a practical matter, be dispositive of the interests of the

other members or severely impair or impede their ability to protect their interests.




                                        -70-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 672 of 689




VII. CLAIMS FOR RELIEF

                                  COUNT I
        Breach of Fiduciary Duty Against the Intercompany Note Committee
                                  Defendants

        196. GAMCO incorporates by reference and re-alleges each and every

allegation set forth above, as though fully set forth herein.

        197. GAMCO brings this action against the Intercompany Note Committee

Defendants for failure in November 2017 to exercise their contractual right to

demand repayment of the Revolving Note balance from iHeartCommunications

and to declare a pro rata dividend of the proceeds to Clear Channel shareholders,

of which the Minority Shareholders would have been entitled to 10.5 percent – or

approximately $110 million at the time.

        198. The Intercompany Note Committee failed to do so despite the fact that

the committee was created in 2013 for the express purpose of protecting Minority

Shareholders from Clear Channel’s escalating exposure to under the Revolving

Note.

        199. The Intercompany Note Committee was created to monitor the

balance of the Revolving Note and provided with the non-exclusive authority to

demand repayment in full or part on the Revolving Note within 30 days of the

balance attributable to the Minority Shareholders reaching a certain ratio of




                                          -71-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 673 of 689



iHeartCommunications liquidity, provided the Board at the same time declared a

dividend equal to the repayment amount demanded.

      200. The Intercompany Note Committee was intended to provide

protection to Minority Shareholders when the Revolving Note balance reached a

certain point and the Company’s non-independent director majority was conflicted

between their duty to Minority Shareholders and consideration of the interests of

iHeartCommunications.

      201. By virtue of their role in monitoring the Revolving Note balance on

behalf of Clear Channel and its Minority Shareholders arising from the 2013

Settlement, the Intercompany Note Committee Defendants owed and continue to

owe a fiduciary duty to the Class of Outsider Shareholders.

      202. As of no later than November 8, 2017, the Liquidity Ratio trigger was

reached, thereby authorizing the Intercompany Note Committee to demand

repayment of the $1.051 billion then-due on the Revolving Note.

      203. The Intercompany Note Committee failed in bad faith to demand

repayment of the Revolving Note balance which would have provided a direct

benefit to Minority Shareholders in the form of the accompanying dividend. The

Intercompany Note Committee Defendants’ failure to do so constituted a breach of

fiduciary duty to the Class of Minority Shareholders causing damages at an amount

to be determined at trial.

                                       -72-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 674 of 689




                                 COUNT II
            Breach of Fiduciary Duty Against the Board Defendants

      204. GAMCO incorporates by reference and re-alleges each and every

allegation set forth above, as though fully set forth herein.

      205. GAMCO brings this action against the Board Defendants because the

Board allowed Clear Channel to agree with iHeartCommunications to extend the

maturity of the Revolving Note, which was by its own terms set to expire and

become due and payable on December 15, 2017, instead of letting the note expire

and exercising the Board’s contractual authority immediately to dividend the

proceeds to Clear Channel’s shareholders.

      206. The Board Defendants, as directors of Clear Channel, owed and

continue to owe a fiduciary duty to the Class of Minority Shareholders.

      207. The Revolving Note, the balance on which reached $1.051 billion as

of November 8, 2017, was set to expire by its terms on December 15, 2017. By its

terms, upon expiration of the Revolving Note all outstanding balances and accrued

interest thereon would have become due and payable to Clear Channel, at which

time the Board Defendants were authorized to declare an equal dividend to

shareholders.

      208. Rather than allow the Revolving Note to expire and to declare a

dividend, which would have provided a direct benefit to Minority Shareholders in

the form of the accompanying dividend, the Board Defendants permitted Clear
                                         -73-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 675 of 689



Channel to renew and extend the note until May 2019, which constituted a breach

of fiduciary duty to the Class of Minority Shareholders causing damages at an

amount to be determined at trial.

                                 COUNT III
            Breach of Fiduciary Duty Against the Board Defendants

      209. GAMCO incorporates by reference and re-alleges each and every

allegation set forth above, as though fully set forth herein.

      210. GAMCO brings this action against the Board Defendants because,

even after the Intercompany Note Committee and Board failed to utilize their

contractual options to demand repayment or let the Revolving Note expire,

respectively, and to effectuate a dividend, the Board continued to fail to exercise

the Revolving Note’s general right to make a repayment demand and to declare a

dividend until the iHeart Entities declared bankruptcy in March 2014.

      211. The Board Defendants failed to do so even though the threshold

negotiated in the 2013 Settlement had been reached and the Board knew the iHeart

Entities were mere months from bankruptcy, which constituted a breach of

fiduciary duty to the Class of Minority Shareholders causing damages at an amount

to be determined at trial.




                                         -74-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 676 of 689




                                COUNT IV
       Breach of Fiduciary Duty Against the Private Equity Defendants

      212. GAMCO incorporates by reference and re-alleges each and every

allegation set forth above, as though fully set forth herein.

      213. GAMCO brings this action against the Private Equity Defendants,

who controlled the iHeart Entities and Clear Channel’s Board.

      214. The Private Equity Defendants, as direct or indirect controlling

shareholders, owed and continue to owe a fiduciary duty to the Class of Minority

Shareholders of Clear Channel.

      215. The Private Equity Defendants were at all times in control of Clear

Channel’s Board, and could have directed – or refrained themselves from

preventing – the Board to permit expiration of the Revolving Note and to declare

an equal dividend to shareholders, which would have provided a direct benefit to

the Class of Minority Shareholders.

      216. The Private Equity Defendants failed to direct – or failed to refrain

themselves from preventing – the Board to permit the Revolving Note to expire

and to declare a dividend, which would have provided a direct benefit to the Class

of Minority Shareholders in the form of the accompanying dividend. Their failure

to do so constituted a breach of fiduciary duty to the Class of Minority

Shareholders causing damages at an amount to be determined at trial.

                                         -75-
    Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 677 of 689




                                COUNT IV
  Aiding and Abetting Breach of Fiduciary Duty Against the Private Equity
                                Defendants

      217. GAMCO incorporates by reference and re-alleges each and every

allegation set forth above, as though fully set forth herein.

      218. Solely to the extent the Private Equity Defendants are not deemed to

be controlling stockholders of the Company, they are named herein as aiders and

abettors of the breach of fiduciary duty on the part of the Board Defendants.

      219. The Private Equity Defendants knew that Board Defendants, as

directors of Clear Channel, owed and continue to owe a fiduciary duty to the

Minority Shareholders of Clear Channel.

      220. The Private Equity Defendants knew that the Revolving Note, the

balance on which reached $1.051 billion as of November 8, 2017, was set to expire

by its terms on December 15, 2017.

      221. The Private Equity Defendants likewise knew that, by its terms, upon

expiration of the Revolving Note all outstanding balances and accrued interest

thereon would have become due and payable to Clear Channel, at which time the

Board Defendants were authorized to declare an equal dividend to shareholders.

      222. The Private Equity Defendants failed to direct – or failed to refrain

themselves from preventing – the Board to permit the Revolving Note to expire




                                         -76-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 678 of 689



and to declare a dividend, which would have provided a direct benefit to the Class

of Minority Shareholders in the form of the accompanying dividend.

      223. The Private Equity Defendants’ failure to do so constituted aiding and

abetting the Board’s breach of fiduciary duty to the Class of Minority Shareholders

causing damages at an amount to be determined at trial.

VIII. PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests the following relief:

      a.     An order declaring that the Intercompany Note Committee Defendants

breached their fiduciary duty to the Class of Minority Shareholders;

      b.     An order declaring that the Board Defendants breached their fiduciary

duty to the Class of Minority Shareholders;

      c.     An order declaring that the Private Equity Defendants breached their

fiduciary duty to the Class of Minority Shareholders;

      d.     An order declaring that the Private Equity Defendants aided and

abetted the Board Defendants’ breaches of fiduciary duty to the Class of Minority

Shareholders;

      e.     An order awarding damages, together with pre- and post-judgment to

the Class of Minority Shareholders;

      f.     An award of GAMCO’s costs and expenses incurred in this action,

including, but not limited to, experts’ and attorneys’ fees and expenses; and


                                        -77-
   Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 679 of 689



     g.    Any such other and further relief as the Court deems just and proper.



Dated: August 27, 2018                  Respectfully submitted,



                                        FARNAN LLP

                                        /s/ Brian E. Farnan

                                        Brian E. Farnan (Bar No. 4089)
OF COUNSEL:
                                        Michael J. Farnan (Bar No. 5165)
                                        919 N. Market Str., 12th Floor
Vincent R. Cappucci
                                        Wilmington, DE 19801
Andrew J. Entwistle
                                        Tel: (302) 777-0300
ENTWISTLE & CAPPUCCI LLP
                                        Fax: (302) 777-0301
299 Park Avenue, 20th Floor
                                        bfarnan@farnanlaw.com
New York, NY 10171
                                        mfarnan@farnanlaw.com
(212) 894-7200
                                        Attorneys for Plaintiff GAMCO Asset
                                        Management Inc.




                                     -78-
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 680 of 689
                                             EFiled: Aug 27 2018 10:22AM EDT
                                             Transaction ID 62384026
                                             Case No. 2018-0633-
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 681 of 689




                                              27th
            Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 682 of 689
                                                         EFiled: Aug 27 2018 10:22AM EDT
                    SUPPLEMENTAL INFORMATION PURSUANT       TO RULE 3(A)
                                                         Transaction ID 62384026
                         OF THE RULES OF THE COURT OF CHANCERY
                                                         Case No. 2018-0633-
       The information contained herein is for the use by the Court for statistical and administrative purposes
only. Nothing stated herein shall be deemed an admission by or binding upon any party.

1. Caption of Case:
  GAMCO Asset Management Inc. v. Blair Hendrix, Douglas L. Jacobs, Daniel G. Jones,
  Paul Keglevic, Vincente Piedrahita, Robert W. Pittman, Olivia Sabine, Dale W. Tremblay,
  Bain Capital Partners, LLC, And Thomas H. Lee Partners, L.P.
2. Date Filed: 8/27/2018

3. Name and address of counsel for plaintiff(s):
  Brian E. Farnan (Bar No. 4089), Michael J. Farnan (Bar No. 5165), Farnan LLP,
  919 N. Market St., 12th Floor, Wilmington, DE 19801

4. Short statement and nature of claim asserted:
   This is a shareholder direct class action that seeks to remedy the Defendants’ breaches
   of fiduciary duties.

5. Substantive field of law involved (check one):
____Administrative law                 ____Labor law                            ____Trusts, Wills and Estates
____Commercial law                     ____Real Property                        ____Consent trust petitions
____Constitutional law                 ____348 Deed Restriction                 ____Partition
 X
____Corporation   law                  ____Zoning                               ____Rapid Arbitration (Rules 96,97)
____Trade secrets/trade mark/or other intellectual property                     ____Other

6. Related cases, including any Register of Wills matters (this requires copies of all documents in this matter to
be filed with the Register of Wills):
   GAMCO Asset Management Inc. v. iHeartMedia, Inc., et al., C.A. 12312-VCS
   GAMCO Asset Management Inc. v. iHeartMedia, Inc., et al., No. 593, 2016 D

7. Basis of court’s jurisdiction (including the citation of any statute(s) conferring jurisdiction):
   This Court has jurisdiction pursuant to 10 Delaware Code § 341

8. If the complaint seeks preliminary equitable relief, state the specific preliminary relief sought.
   N/A
9. If the complaint seeks a TRO, summary proceedings, a Preliminary Injunction, or Expedited Proceedings,
check here ___. (If #9 is checked, a Motion to Expedite must accompany the transaction.)

10. If the complaint is one that in the opinion of counsel should not be assigned to a Master in the first instance,
check here and attach a statement of good cause. ____


                                    /s/ Brian E. Farnan (Bar No. 4089)
                                     __________________________________
                                     Signature of Attorney of Record & Bar ID
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 683 of 689




                   EXHIBIT N
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 684 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 685 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 686 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 687 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 688 of 689
Case 18-31274 Document 2188 Filed in TXSB on 12/13/18 Page 689 of 689
